Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 1 of 23




          EXHIBIT A
       Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 2 of 23




                                 Ralph A. Russefl, Jr
                                     1125 Autumnrki~~e Drive
                                  CQ(umbus, Georgia 31904-3064

                                    December 14, 2020


Via FedEx Track~r1c1 f~o.: 7723 5753 3273
 Muscogee County Elections and Registrations Office
3111 Citizens WaV
2°~ Floor
Columbus, Georgia 31907

       Subject: Ntceof Challenge to Eflg~hUityto Vote

To Whom It May Ciflc~erfl:

        I, Ralph A. Russell, Jr, am a registered voter in Muscogee County. Please accept
this corresponieflce as notice pursuant to OC.G.A. § 21-2~.230(a) of my challenge to the
qualifications ~fcertain lndivkhials on Muscogee County’s voter list to vote in the run~off
election on J~tnuary 5, 2021
       The grounds for my challenge are             that    have evidence that there are
approximately 4,033 individuals registered to       vote in Muscogee County who reside
outside the Sta~ of Georgia. This information       was gathered by running the Muscogee
County voter re i~tn~tion data base against the     National Change of Address Registry.

       I have included with this challenge a thumb-drive containing a list of approximately
4,033 individuals who simultaneously appear on both:

       (a)    the Muscogee Couflty voter registration data base, and
       (b)    the National Change of Address Registry with an address listed
•             outside of Muscogee County

       Georgia~law states that “[n]o person shall vote in any primary or election held in
this state unless such person shall be.. f~] resident of this state and of the county or
municipality in which he or she seeks to vot~. O~C.G.A. § 21~2~216(a)
                                                   .“




      Georgia law specifies several rules f~r~ determining residency. For example,
O.C.G.A, § 21-2-217(a)(4) states that Georgia resia~mcy is lost ‘[hf a person removes to
another state with the intention to making it such pers~.n’s residence”

        I believe that each of the individuals named on th~p attached thumb-drive has, as a
result of registering their name and change of address tn a location outside of Muscogee
County, removed to another state with the intenti’~n of making the new state their
     Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 3 of 23


                                             Muscogee County Elactirins arid R~gistrations Office
                                                                             Decomber 14, 2020
                                                                                     Page 2 of 2

residence. Thus, each individual has lost their residence in Muscogee County, and
consequently, each individual is ineligible to vote in Muscogee County.

       I respectfully req uest that the Muscogee County Elections and Registrations Office
“immediately consider this challenge and determine whether probable cause exists to
sustain such challenge,’~ O,C.G,A. §21-2-230(b).

       I also respectfully request that the Muscogee County Elections and Registrations
Office inform me of its decision whether to find probable cause via email addressed to
aItonrussell~gmail.com arid via US mail addressed to:

                    Ralph A. Russell, Jr.
                    1425 Autumnridge Drive
                    Columbus, Georgia 31904~.3064

      Thank you for your immediate consideration.




Enclosure
CC w/Enclosure:     City Attorney, Columbus Consolidated Government
                    via FedEx Tracking No.: 7723 5733 6440
                                                             Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 4 of 23

ID NUMBER     County   First Name Middle maide Last Name Delivery Addr Alternate 1 AdCity          State   ZIP+4      Return Code   CRRT   Delivery Poin LOT    DPV Confirm ACS Checkd ANKLink Ret   COA Match F COA Move D COA Move T LACSLink Re NCOALink ReSuiteLink Ret   Check Digit    DPV CMRA DPV False P DPV Footnot   DPV No Stat DPV Vacant LACS
       9254   MUSCOGEE RAYMOND EDGAR           HANNEN    6605 Windsor Ct             Columbia      MD      21044-4101          36   C006              5 0121A   Y                                    M             12/1/2016 I                     A                                     8   N                    AABB          N           N
       9255   MUSCOGEE SARA       GRAY         HANNEN    6605 Windsor Ct             Columbia      MD      21044-4101          37   C006              5 0121A   Y                                    M             12/1/2016 F                     A                                     8   N                    AABB          N           N
      31066   MUSCOGEE RICHARD    STEPHEN BARNES         34 Old Crawford Rd          Phenix City AL        36870-6400          36   R017             34 0022A   Y                                    M              7/1/2019 I                     A                                     9   N                    AABB          N           N
      42851   MUSCOGEE WILLIAM    TIFT         WESTER    Psc 3 Box 8456              APO           AP      96266-0085          36   C085             56 0001A   Y                                    M              9/1/2020 I                     A                                     7                        AAF1
      83872   MUSCOGEE BRIAN      KEITH        MCINTYRE 9481 Kellamy Way             Farwell       MI      48622-9643          36   R001             81 0059A   Y                                    M              5/1/2017 I                     A                                     7   N                    AABB          N          N
     102721   MUSCOGEE JOHN       RAY          CLIFTON   1741 Pine St                Boulder       CO      80302-4306          36   C006             41 0272A   Y                                    M              8/1/2020 I                     A                                     9   N                    AABB          N          N
     112810   MUSCOGEE BARBARA JEANNE          HANSON    914B Waterside Dr           Kissimmee FL          34747-4827          36   R076             14 0032A   Y                                    M              6/1/2019 I                     A                                     9   N                    AABB          N          N
     116526   MUSCOGEE JAMES      BRENT        TAYLOR    13500 Sandy Key Dr Unit 3 Pensacola       FL      32507-9692          37   R049             83 0311A   Y                                      12/1/2019 F                     A                                 6    N                       AABB        N             N
     117816   MUSCOGEE GLENN                   RICKERSON 548 Pine Flower Ct          Highlands Ra CO       80126-5689          37   R023             48 0149A   Y                                       3/1/2018 F                     A                                 3    N                       AABB        N             N
     159952   MUSCOGEE MELISSA    ANN          PEARSON 1520 12th Ave                 Phenix City AL        36867-4988          36   C006             20 0216A   Y                                    M              7/1/2019 I                     A                                     9   N                    AABB          N          N
     168586   MUSCOGEE CHRISTOPH LEE           SHEETS    1701 37th St Apt 2710       Phenix City AL        36867-8517          36   C015             85 0148A   Y                                    M              3/1/2020 I                     A                                     6   N                    AABB          N          N
     185082   MUSCOGEE TAMIKA     YVONNE HA BAGGAGE 1345 Lee Road 219                Phenix City AL        36870-8840          36   R005             45 0285D   Y                                    M              6/1/2019 I                     A                                     7   N                    AABB          N          N
     186246   MUSCOGEE DOROTHY SLATER          ALMAND    14334 Racoa Ave             Port CharlotteFL      33953-1977          36   R081             34 0041A   Y                                    M              3/1/2017 I                     A                                     6   N                    AABB          N          N
     231651   MUSCOGEE KATHARINA M             SPURLOCK 500 Lee Road 434             Salem         AL      36874-4505          36   R004              0 0291A   Y                                    M             12/1/2017 I                     A                                     8   N                    AABB          N          N
     232421   MUSCOGEE THOMAS     ROY          POPE      21635 Deer Meadow Rd        Fort Riley    KS      66442-2693          36   C005             35 0506D   Y                                    M              9/1/2020 I                     A                                     0   N                    AABB          N          N
     246221   MUSCOGEE HARRY      CURTIS       HAMPTON 4475 Keats Ave                Titusville    FL      32780-6318          37   C011             75 0068D   Y                                       5/1/2019 F                     A                                 0    N                       AABB        N             N
     246222   MUSCOGEE BRENDA     GUINN        HAMPTON 4475 Keats Ave                Titusville    FL      32780-6318          37   C011             75 0068D   Y                                       5/1/2019 F                     A                                 0    N                       AABB        N             N
     246230   MUSCOGEE JEFFREY    CURTIS       HAMPTON 76 Laurel Gate Ln             Saint Augusti FL      32092-1142          36   H016             76 0048A   Y                                    M              7/1/2017 I                     A                                     3   N                    AABB          N          N
     267223   MUSCOGEE CHIFFON    CAPRICE      GALLOWAY 1839 Lee Road 208 Apt 12 Phenix City AL            36870-7760          36   R017              5 0420A   Y                                       8/1/2019 I                     A                                 1    N                       AABB        N             N
     333333   MUSCOGEE WILLIAM    BLAKE        TANNER    11 Oxford Pl                Saint Charles MO      63301-4738          36   C013             11 0147A   Y                                    M             10/1/2019 I                     A                                     3   N                    AABB          N          N
     348326   MUSCOGEE BARRY      KENT         OSBORNE 260 Wetappo Dr                Wewahitchka FL        32465-6313          37   H082             60 0379A   Y                                       5/1/2020 F                     A                                 1    N                       AABB        N             N
     402106   MUSCOGEE PATRICIA L              SHELLEY   4200 Bridgecrest Dr Apt G1 Phenix City AL         36867-1671          36   C008             71 0204D   Y                                    M             11/1/2017 I                     A                                     7   N                    AABB          N          N
     405607   MUSCOGEE ANGELA     ESTELLE      TUTTLE    155 Kitetown Rd             Seale         AL      36875-5705          36   R001             55 0132A   Y                                    M              8/1/2018 I                     A                                     4   N                    AABB          N          N
     448994   MUSCOGEE PATRICIA LAVERN         MCINTYRE 9481 Kellamy Way             Farwell       MI      48622-9643          37   R001             81 0059A   Y                                    M              5/1/2017 F                     A                                     7   N                    AABB          N          N
     491244   MUSCOGEE ANNETTE                 HERFURTH 15435 N 23rd St              Phoenix       AZ      85022-3483          37   C032             35 0040A   Y                                    M              3/1/2019 F                     A                                     7   N                    AABB          N          N
     491245   MUSCOGEE CHARLES A               HERFURTH 15435 N 23rd St              Phoenix       AZ      85022-3483          36   C032             35 0040A   Y                                    M              3/1/2019 I                     A                                     7   N                    AABB          N          N
     501459   MUSCOGEE JAMES      GARY         MULKEY    88 Upper Ridge Rd           Marble        NC      28905-8622          36   R002             88 0254A   Y                                    M              1/1/2018 I                     A                                     2   N                    AABB          N          N
     508957   MUSCOGEE TAMMY      WARD         YOUNG     150 Kanuga Forest Dr        Hendersonvil NC       28739-7348          36   R003             50 0319A   Y                                    M              4/1/2020 I                     A                                     4   N                    AABB          N          N
     656835   MUSCOGEE JEFFREY    MORRIS       BEARDEN 2813 Creekstone Ln            Phenix City AL        36867-2422          37   C014             13 0053D   Y                                    M              4/1/2020 F                     A                                     6   N                    AABB          N          N
     706951   MUSCOGEE BEVERLY ANN CARLS HENDRIX         13517 Pumpkin Way Dr        Mint Hill     NC      28227-3608          36   R024             17 0439D   Y                                    M              5/1/2017 I                     A                                     4   N                    AABB          N          N
     732484   MUSCOGEE MISTY      J            LIZARRALDE1204 S Palmetto Ave         Sanford       FL      32771-2848          37   C006              4 0234A   Y                                    M              8/1/2018 F                     A                                     4   N                    AABB          N          N
     804490   MUSCOGEE CHARLES                 ALEXANDER9216 Ina Cv                  Bartlett      TN      38133-0914          36   R051             16 0179A   Y                                    M              9/1/2020 I                     A                                     1   N                    AABB          N          N
     873666   MUSCOGEE AMY                     DEKLE     38 Lakewood Pl              New Orleans LA        70131-8359          36   C008             38 0074D   Y                                    M             10/1/2019 I                     A                                     2   N                    AABB          N          N
     879052   MUSCOGEE TANA       DENISE       HILL      501 E Katella Ave Apt 22D Orange          CA      92867-4911          36   C070             24 0021A   Y                                    M              8/1/2017 I                     A                                     7   N                    AABB          N          N
     884014   MUSCOGEE CAROLYN ANGELA          TYSON     4622 50th Ave W             Bradenton     FL      34210-2982          37   C042             22 0100D   Y                                    M              4/1/2017 F                     A                                     5   N                    AABB          N          N
     905231   MUSCOGEE KATHLEEN M              TUCKER    2279 Elou St                Wahiawa       HI      96786-7027          36   C014             79 0010A   Y                                       7/1/2017 I                     A                                 2    N                       AABB        N             N
     907631   MUSCOGEE WILLIAM    BROOKS       RICE      41 Shadow Wood Ln           Smiths Statio AL      36877-4852          36   R006             41 0146D   Y                                    M              7/1/2020 I                     A                                     5   N                    AABB          N          N
     908665   MUSCOGEE CLINTON    JACKSON TAYLOR         98 W Summersweet Ln         Santa Rosa BFL        32459-7988          36   H023             98 0285A   Y                                    M              9/1/2018 I                     A                                     8   N                    AABB          N          N
     965947   MUSCOGEE DAVID      GREGORY LOYD           5001 Riverchase Dr Apt 20 Phenix City AL          36867-7486          36   C011             52 0030A   Y                                    M              4/1/2017 I                     A                                     8   N                    AABB          N          N
    1049857   MUSCOGEE CULLIE     JAMES        ALEXANDER495 Bougainvillea Loop       Honolulu      HI      96818-4167          37   C026             95 0309A   Y                                    M              8/1/2018 F                     A                                     6   N                    AABB          N          N
    1102196   MUSCOGEE MYRNA      MAE          COUTY     10517 Front Beach Rd Unit Panama City FL          32407-3569          37   C083             30 0229A   Y                                    M              6/1/2018 F                     A                                     8   N                    AABB          N          Y
    1172416   MUSCOGEE SHEILA     LYNN         CONNALLY 110 Berkeley Ridge Dr        Columbia      SC      29229-7579          36   R019             10 0109A   Y                                    M              5/1/2019 I                     A                                     7   N                    AABB          N          N
    1181270   MUSCOGEE ROGERS     M            MACMILLAN 281 Saint Paul St Apt 15    Burlington    VT      05401-4645          36   C019             15 0056A   Y                                    M              6/1/2017 I                     A                                     5   N                    AABB          N          N
    1208182   MUSCOGEE BERNARD TELFAIR         ROSE      17A Bayview Dr              Phenix City AL        36869-5609          36   R007             17 0143A   Y                                    M              1/1/2020 I                     A                                     0   N                    AABB          N          N
    1214394   MUSCOGEE WANDA      MOORE        DORSEY    12579 Scenic Ridge Trl      Fairfax       VA      22033-6230          37   R065             79 0040A   Y                                    M              8/1/2017 F                     A                                     3   N                    AABB          N          N
    1241741   MUSCOGEE KRISS                   CLONINGER 11 Stoneridge Dr            Amarillo      TX      79124-4825          37   R001             11 0006D   Y                                    M             12/1/2017 F                     A                                     6   N                    AABB          N          N
    1241799   MUSCOGEE MERRIELLE M             THOMAS    390 Lee Road 791            Salem         AL      36874-1441          36   R002             90 0216A   Y                                    S              2/1/2019 I                            91                             3   N                    AABB          N          N
    1243483   MUSCOGEE LOIS       M            SULLIVAN 5500 W Heather Ridge Pat Lecanto           FL      34461-7610          36   H027              0 0096A   Y                                    M             10/1/2019 I                     A                                     8   N                    AABB          N          N
    1245737   MUSCOGEE ANDREW     ALTON        EVANS     PO Box 543                  Auburn        AL      36831-0543          36   B005             43 0001A   Y                                    M              2/1/2017 I                     A                                     0   N                    AABB          N          Y
    1247020   MUSCOGEE JAMES      E            MUMBRAUE 19420 Midway Blvd            Port CharlotteFL      33948-7658          36   R010             20 0002D   Y                                       8/1/2020 I                     A                                 5    N                       AABB        N             N
    1247718   MUSCOGEE RICHARD    PERRY        KNIGHT    247 N Goodman St Apt 310Rochester         NY      14607-4104          36   C020             85 0109A   Y                                    M              6/1/2020 I                     A                                     0   N                    AABB          N          N
    1249109   MUSCOGEE ELIZABETH FRANCES BRASINGTO 18711 Olney Mill Rd               Olney         MD      20832-1874          36   R017             11 0096A   Y                                    M              8/1/2017 I                     A                                     3   N                    AABB          N          N
    1249646   MUSCOGEE PETER      B            HOFFMAN 300 N Water St                Mobile        AL      36602-4012          36   C006              0 0186A   Y                                    M             10/1/2020 I                     A                                     6   N                    AABB          N          N
    1275957   MUSCOGEE CHEMIKA    DENISE       HOOTEN    8 Paladian Way              Fort Mitchell AL      36856-2803          36   R002              8 0061A   Y                                    M              8/1/2019 I                     A                                     1   N                    AABB          N          N
    1305218   MUSCOGEE KAREN      DRYDEN       WALKER    2129 Maple Ave              Buena Vista VA        24416-2319          36   C002             29 0202D   Y                                    M              6/1/2019 I                     A                                     7   N                    AABB          N          N
    1306526   MUSCOGEE VICKIE     LYNN         DORT      2089 Greenside Way          Hoover        AL      35226-6277          36   H003             89 0023A   Y                                    M              4/1/2017 I                     A                                     3   N                    AABB          N          N
    1312005   MUSCOGEE WILLIAM    ANDREW       NELSON    2229 Umbrella Tree Dr       Edgewater FL          32141-4405          37   R011             29 0308A   Y                                    M              3/1/2019 F                     A                                     5   N                    AABB          N          N
    1334886   MUSCOGEE BARBARA ANN             JACKSON 2927 Branch Rd                Florence      SC      29505-8202          37   R003             27 0006D   Y                                    M              7/1/2018 F                     A                                     8   N                    AABB          N          N
    1373991   MUSCOGEE GLORIA     R            HERRINGTO90 Tree Top Hl               Smiths Statio AL      36877-4863          37   R006             90 0150A   Y                                    M             11/1/2018 F                     A                                     9   N                    AABB          N          N
    1373992   MUSCOGEE TERRY                   HERRINGTO90 Tree Top Hl               Smiths Statio AL      36877-4863          36   R006             90 0150A   Y                                    M             11/1/2018 I                     A                                     9   N                    AABB          N          N
    1415931   MUSCOGEE JAY        FRANK        HULTS     187 W Avenue A              Key Largo     FL      33037-2647          36   R013             87 0216A   Y                                    M             11/1/2019 I                     A                                     0   N                    AABB          N          N
    1468476   MUSCOGEE CRAIG      L            JOHNSON 1764 Harrison Pl # B          Lynden        WA      98264-9180          36   R007             64 0240A   Y                                    M              5/1/2020 I                     A                                     3   N                    AABB          N          N
    1485439   MUSCOGEE DOROTHY E               JOHNSON 1764 Harrison Pl # B          Lynden        WA      98264-9180          37   R007             64 0240A   Y                                    M              5/1/2020 F                     A                                     3   N                    AABB          N          N
    1534852   MUSCOGEE CAROLYN WEBB            SUTHERLAN7907 Dime Rd                 Haleyville    AL      35565-6917          37   R001              7 0097A   Y                                    M              5/1/2020 F                     A                                     6   N                    AABB          N          N
    1538105   MUSCOGEE MICHAEL    BRYANT       HATCHER 143 Rainbow Dr                Livingston    TX      77399-1043          37   C050             43 0002A   Y                                    M              6/1/2020 F                     A                                     0                        AAU1
    1571476   MUSCOGEE CHYLL      DELORES PERRY          1201 Kellum St Apt B208 Fairbanks         AK      99701-8009          36   C022             28 0309A   Y                                    M              5/1/2017 I                     A                                     7   N                    AABB          N          N
    1604705   MUSCOGEE MICHAEL    W            CARRICK   1314 Lee Road 312           Smiths Statio AL      36877-3194          36   R007             14 0231A   Y                                       7/1/2017 I                     A                                 7    N                       AABB        N             N
    1664493   MUSCOGEE ROBIN      CHRISTOPH RICH         196 Lee Road 467            Smiths Statio AL      36877-4622          36   R007             96 0270A   Y                                    M              4/1/2017 I                     A                                     0   N                    AABB          N          N
    1691693   MUSCOGEE PETINA     YVETTE       HARRIS    120 Providence Trl Apt 111 Mount Juliet TN        37122-6527          36   R038             89 0039A   Y                                    M             11/1/2018 I                     A                                     8   N                    AABB          N          N
    1692004   MUSCOGEE REBECCA ESTES           STRICKLAN 118 Moore Farm Cir NW Huntsville          AL      35806-1890          36   R035             18 0188A   Y                                    M             10/1/2017 I                     A                                     1   N                    AABB          N          N
    1702146   MUSCOGEE SUSAN      CHANCEY HOLLAND 127 Don Felipe Way                 Ojai          CA      93023-5896          37   R007             27 0253A   Y                                    M             10/1/2018 F                     A                                     6   N                    AABB          N          N
    1702151   MUSCOGEE STEVEN     FREDRICK HOLLAND 127 Don Felipe Way                Ojai          CA      93023-5896          36   R007             27 0253A   Y                                    M             10/1/2018 I                     A                                     6   N                    AABB          N          N
    1707021   MUSCOGEE ANITA      LYNN         ALEXANDER5 Evergreen Ln               Hilton Head I SC      29928-3113          36   C016              5 0326D   Y                                    M             12/1/2018 I                     A                                     7   N                    AABB          N          N
    1770898   MUSCOGEE JAMES      CHRISTOPH STRICKLAN 66 Seminole Trl                Fort Mitchell AL      36856-5566          36   R002             66 0106A   Y                                    M             10/1/2017 I                     A                                     8   N                    AABB          N          N
    1781020   MUSCOGEE LAWRENCE F              ARRINGTON134 Kenyon Loop              Mooresville NC        28115-3672          36   C008             34 0140A   Y                                    M             10/1/2016 I                     A                                     8   N                    AABB          N          N
    1781163   MUSCOGEE LOUISE     M            BAILEY    210 Pelham Rd Unit 109A Fort Walton B FL          32547-3639          37   C025             91 0004A   Y                                    M              8/1/2020 F                     A                                     8   N                    AABB          N          N
    1781378   MUSCOGEE CECIL      L            BASS      82 Lee Road 600             Phenix City AL        36870-8273          36   R013             82 0314A   Y                                    M              2/1/2018 I                     A                                     6   N                    AABB          N          N
    1782125   MUSCOGEE RINDA      F            BREWBAKE 309 St Davids Ln             Richmond      VA      23221-3707          36   C013              9 0049D   Y                                       9/1/2020 I                     A                                 4    N                       AABB        N             N
    1782524   MUSCOGEE HELEN      A            BURDELL 4505 Linda Dr                 Phenix City AL        36867-1619          36   C008              5 0182D   Y                                    M              9/1/2020 I                     A                                     8   N                    AABB          N          N
    1782846   MUSCOGEE LORENE     KNOX         CARLISLE 1028 Valley Crest Dr         Hoover        AL      35226-5029          36   C020             28 0067D   Y                                    M              4/1/2017 I                     A                                     6   N                    AABB          N          N
    1783133   MUSCOGEE MATTIE     MAE          CHATTERS 18302 104th St E             Bonney Lake WA        98391-5107          36   R008              2 0393D   Y                                    M              7/1/2019 I                     A                                     5   N                    AABB          N          N
    1783459   MUSCOGEE GWENDOLY FRANCES CONNALLY 110 Berkeley Ridge Dr               Columbia      SC      29229-7579          37   R019             10 0109A   Y                                    M              7/1/2020 F                     A                                     7   N                    AABB          N          N
    1783461   MUSCOGEE JAMES      E            CONNALLY 110 Berkeley Ridge Dr        Columbia      SC      29229-7579          36   R019             10 0109A   Y                                    M              7/1/2020 I                     A                                     7   N                    AABB          N          N
    1783589   MUSCOGEE MARION     BINAN        CORNWELL 3953 Springtime Ln           Moorpark      CA      93021-3000          36   C015             53 0171D   Y                                    M              6/1/2018 I                     A                                     4   N                    AABB          N          N
    1783644   MUSCOGEE THELMA     M            COX       107 Welwyn Ln               Asheville     NC      28805-9220          36   R014              7 0035D   Y                                    M              9/1/2017 I                     A                                     7   N                    AABB          N          N
    1784028   MUSCOGEE BARBARA GARTHRIGHDAVIS            212 W Hypericum Ln          Greenville    SC      29615-5460          36   R028             12 0217A   Y                                    M             11/1/2019 I                     A                                     9   N                    AABB          N          N
    1784096   MUSCOGEE LELAND     A            DAVIS     2685 Sporting Hill Bridge R Thompsons STN         37179-5386          36   R022             85 0162A   Y                                    M             12/1/2018 I                     A                                     8   N                    AABB          N          N
    1784101   MUSCOGEE LESTER     H            DAVIS     5892 Cedarcreek Ln          Lexington     KY      40515-9709          36   R087             92 0111A   Y                                       8/1/2020 I                     A                                 9    N                       AABB        N             N
    1784146   MUSCOGEE SIDNEY     M            DAVIS     5892 Cedarcreek Ln          Lexington     KY      40515-9709          37   R087             92 0111A   Y                                       8/1/2020 F                     A                                 9    N                       AABB        N             N
    1784907   MUSCOGEE ADA        J            EVERMON 4 Lakewood Pl                 Phenix City AL        36867-2028          37   C008              4 0013A   Y                                    M              8/1/2018 F                     A                                     4   N                    AABB          N          N
    1785063   MUSCOGEE BETTY      P            FISHER    227 Spring Lake Dr          Fairhope      AL      36532-3894          37   R016             27 0328D   Y                                    M              7/1/2019 F                     A                                     8   N                    AABB          N          N
    1785066   MUSCOGEE JOHN       TRACY        FISHER    227 Spring Lake Dr          Fairhope      AL      36532-3894          36   R016             27 0328D   Y                                    M              7/1/2019 I                     A                                     8   N                    AABB          N          N
    1785202   MUSCOGEE PERCY      SAMUEL       FORD      7938 Villa Nova Dr          Boca Raton FL         33433-1029          36   C042             38 0070D   Y                                    M              6/1/2019 I                     A                                     1   N                    AABB          N          N
    1785398   MUSCOGEE CLAIRE     L            FULLER    5 Frank Pressly Dr Apt 11 Due West        SC      29639-9709          36   H060             11 0006A   Y                                    M              9/1/2020 I                     A                                     4   N                    AABB          Y          N
    1785530   MUSCOGEE MARLENE W               GARNETT 3050 Military Rd NW Apt 85Washington DC             20015-1397          37   C046              3 0120A   Y                                    M              2/1/2020 F                     A                                     9   N                    AABB          Y          N
    1785531   MUSCOGEE ROBERT     L            GARNETT 3050 Military Rd NW Apt 85Washington DC             20015-1397          36   C046              3 0120A   Y                                    M              2/1/2020 I                     A                                     9   N                    AABB          Y          N
    1785596   MUSCOGEE CAROLYN G               BELK      7115 Summit Ridge Dr        Tallahassee FL        32312-3671          36   R034             15 0093A   Y                                       5/1/2019 I                     A                                 6    N                       AABB        N             N
    1785619   MUSCOGEE WYNONA     CAMERON GHENT          2510 Kings Forest Trl       Mount Airy MD         21771-5897          36   R001             10 0095A   Y                                    M              3/1/2020 I                     A                                     2   N                    AABB          N          N
    1785953   MUSCOGEE DELLA      W            GRAY      79 Green Meadows Blvd Munford             TN      38058-2503          36   R006             79 0400A   Y                                    M             12/1/2018 I                     A                                     0   N                    AABB          N          N
    1786030   MUSCOGEE BEATRICE G              GREENE    PO Box 11011                Torrance      CA      90510-1011          36   B032             11 0001A   Y                                    M              7/1/2018 I                     A                                     0   N                    AABB          N          N
    1786099   MUSCOGEE VALERIE    G            PAULK     202 Sea Haven Dr            Port Saint Jo FL      32456-7459          37   H002              2 0205A   Y                                    M              3/1/2018 F                     A                                     3   N                    AABB          N          N
    1786285   MUSCOGEE ELLEN      HAHN         REAMES    1912 Dewitt St              Panama City FL        32401-4049          36   C003             12 0065A   Y                                       4/1/2017 I                     A                                 0    N                       AABB        N             N
    1786463   MUSCOGEE DONALD     W            HANEY     480 Greenview Dr            Jefferson     NC      28640-8912          36   R001             80 0484A   Y                                      10/1/2020 I                     A                                 2    N                       AABB        N             N
    1786991   MUSCOGEE ALTON      T            HENRY     PO Box 2436                 Orange Beac AL        36561-2436          36   B025             36 0001A   Y                                    M              1/1/2018 I                     A                                     5   N                    AABB          N          N
    1787454   MUSCOGEE WILLIAM    B            HORNE     4400 Nottingham Dr          Phenix City AL        36867-1901          36   C013              0 0047A   Y                                    M              8/1/2018 I                  0 A                                      9   N                    AABB          N          N
    1787461   MUSCOGEE LURLENE                 HORTON    663 Lee Road 384            Valley        AL      36854-6305          36   R004             63 0409D   Y                                    M              7/1/2020 I                     A                                     1   N                    AABB          N          N
    1787938   MUSCOGEE BEULAH     H            JAMES     3515 Golden Eagle Rd        Phoenix       MD      21131-2305          37   R002             15 0057A   Y                                    M              9/1/2018 F                     A                                     6   N                    AABB          N          N
    1788206   MUSCOGEE WOODROW C               JOHNSON 228 Lee Road 281              Salem         AL      36874-1301          36   R004             28 0017A   Y                                    M              1/1/2018 I                     A                                     7   N                    AABB          N          N
    1788359   MUSCOGEE MARIE      PAULINE      WILLIAMS 6211 Leslie Dr               Pinson        AL      35126-3383          36   R009             11 0357A   Y                                    M              7/1/2017 I                     A                                     4   N                    AABB          N          N
    1789024   MUSCOGEE BERTHA     H            LANGBEHN 2621 New Haven Blvd          Navarre       FL      32566-7895          36   R012             21 0166D   Y                                    M              2/1/2018 I                     A                                     6   N                    AABB          N          N
    1789380   MUSCOGEE CRAIG                   LLOYD     755 West Oak Dr             Cookeville    TN      38501-3758          36   R022             55 0142A   Y                                    M              2/1/2019 I                     A                                     0   N                    AABB          N          N
    1789955   MUSCOGEE FRANK      ALFRED       MCCANHAM 15 Windsweep Ct Apt 123 Phenix City AL             36870-2364          36   R012             48 0073A   Y                                    M              9/1/2020 I                     A                                     9   N                    AABB          N          N
    1791005   MUSCOGEE MATTIE LOI HICHMAN MYERS          3364 County Road 258        Five Points AL        36855-2333          36   R502             64 0023A   Y                                    M              2/1/2020 I                     A                                     2   N                    AABB          N          N
    1791058   MUSCOGEE ELAINE     GILSON       HANEY     480 Greenview Dr            Jefferson     NC      28640-8912          37   R001             80 0484A   Y                                      10/1/2020 F                     A                                 2    N                       AABB        N             N
    1791177   MUSCOGEE WILLIAM    J            NORRIS    2727 Sawgrass Ln            Phenix City AL        36867-2038          36   C008             27 0008D   Y                                    M              7/1/2017 I                     A                                     8   N                    AABB          N          N
    1791606   MUSCOGEE KENNETH GERALD          PAULK     202 Sea Haven Dr            Port Saint Jo FL      32456-7459          36   H002              2 0205A   Y                                    M              3/1/2018 I                     A                                     3   N                    AABB          N          N
    1791924   MUSCOGEE BARBARA PITTS           ROUSE     1015 Terrapin St            Indian Trail NC       28079-8483          36   R058             15 0027A   Y                                    M             12/1/2019 I                     A                                     5   N                    AABB          N          N
    1792188   MUSCOGEE BETTY      PRITCHARD HASEMEIER 799 Cricklewood Ter            Lake Mary     FL      32746-5310          36   C018             99 0125A   Y                                    M              2/1/2020 I                     A                                     1   N                    AABB          N          N
    1792304   MUSCOGEE TOMMIE     LUVERN       RAILEY    832 N Gary Rd               Lakeland      FL      33801-2157          36   C053             32 0225D   Y                                    M              6/1/2020 I                     A                                     5   N                    AABB          N          N
    1792778   MUSCOGEE DOROTHY R               GRIFFIN   820 Queens Harbor Blvd Jacksonville FL            32225-4910          36   R027             20 0194D   Y                                    M              3/1/2019 I                     A                                     0   N                    AABB          N          N
    1792936   MUSCOGEE RICHARD    EUGENE       ROUSE     1015 Terrapin St            Indian Trail NC       28079-8483          37   R058             15 0027A   Y                                    M             12/1/2019 F                     A                                     5   N                    AABB          N          N
    1793280   MUSCOGEE PEARL      T            SEARS     10518 NW 66th St            Doral         FL      33178-3920          36   C067             18 0156A   Y                                    M             11/1/2018 I                     A                                     5   N                    AABB          N          N
    1793984   MUSCOGEE MARGARET JOYCE          BOSWELL 144 Lee Road 644              Smiths Statio AL      36877-2679          37   R006             44 0357A   Y                                    M              6/1/2020 F                     A                                     7   N                    AABB          N          N
    1794659   MUSCOGEE BENJAMIN JAMES          THOMAS    543 Hunton Forest Dr NW Concord           NC      28027-0245          36   C012             43 0303A   Y                                    M              2/1/2020 I                     A                                     3   N                    AABB          Y          N
    1795801   MUSCOGEE SARAH      O            WHITAKER 8700 Front Beach Rd Unit 4 Panama City FL          32407-4281          37   C012             36 0222A   Y                                    M             11/1/2016 F                     A                                     0   N                    AABB          N          N
    1795933   MUSCOGEE JANICE     WIGGINS      WYROSDICK177 Honeysuckle Rd           Eufaula       AL      36027-6229          37   R003             77 0242A   Y                                    M              9/1/2020 F                     A                                     9   N                    AABB          N          N
    1796125   MUSCOGEE LAWRENCE H              WILLIAMS 1406 Grist Mill Dr           Phenix City AL        36867-1308          37   C011              6 0100A   Y                                    M             11/1/2019 F                     A                                     2   N                    AABB          N          N
    1796352   MUSCOGEE APPHIA     P            WOODS     23223 Front Beach Rd Unit Panama City FL          32413-1043          36   R017             15 0332A   Y                                    M              3/1/2017 I                     A                                     3   N                    AABB          N          N
    1796674   MUSCOGEE VERNA      M            PATRICK   159 S Churchill Dr          Fayetteville NC       28303-5006          36   C063             59 0143D   Y                                    M              7/1/2020 I                     A                                     9   N                    AABB          N          N
    1796725   MUSCOGEE LESLIE     V            WOFFORD 1486 County Road 28           Union SpringsAL       36089-4614          36   R001             86 0218A   Y                                    M              7/1/2019 I                     A                                     5   N                    AABB          N          N
    1796847   MUSCOGEE CAROL      SUE          BINGHAM 1550 E University Dr Apt 20Auburn           AL      36830-6367          36   C006             59 0133A   Y                                    M              7/1/2018 I                     A                                     4   N                    AABB          N          N
    1796865   MUSCOGEE JEANETTE RHEA           ELLIOTT   16127 N Franklin Blvd       Nampa         ID      83687-8211          36   R021             27 0342A   Y                                    M              6/1/2018 I                     A                                     7   N                    AABB          N          N
    1797012   MUSCOGEE CAROLE     NATION       EMBRY     124 Whisperwood Dr          Dadeville     AL      36853-5900          36   R005             24 0335A   Y                                    M              7/1/2020 I                     A                                     5   N                    AABB          N          N
    1797147   MUSCOGEE RICHARD    DALE         GRANTHAM 14103 Spectrum               Irvine        CA      92618-3406          36   C060              3 0449A   Y                                       7/1/2019 I                     A                                 8    N                       AABB        N             N
    1797214   MUSCOGEE ZONDA      SEEGER       WHITLOCK 404 Dogwood Rd               Yorktown      VA      23690-3943          36   R009              4 0245A   Y                                    M              8/1/2019 I                     A                                     7   N                    AABB          N          N
    1797452   MUSCOGEE JUDY       ANN          SUTHERLAN7907 Dime Rd                 Haleyville    AL      35565-6917          36   R001              7 0097A   Y                                    M              5/1/2020 I                     A                                     6   N                    AABB          N          N
    1797629   MUSCOGEE PORTUNATOC              ANCHETA 155 Lee Road 2170             Phenix City AL        36870-4790          36   R005             55 0308D   Y                                    M              2/1/2017 I                     A                                     6   N                    AABB          N          N
    1797635   MUSCOGEE ELIZABETH SHAW          FARRIS    3112 Bell Oaks Cir Apt H Montgomery AL            36116-3128          36   C038             80 0011A   Y                                    M              7/1/2017 I                     A                                     1   N                    AABB          N          N
    1797729   MUSCOGEE THOMAS     E            LITTLETON 283 Lee Road 545            Smiths Statio AL      36877-4612          37   R004             83 0381D   Y                                    M             10/1/2020 F                     A                                     5   N                    AABB          N          N
    1797823   MUSCOGEE GARY       ANDREW       BOLEN     381 Lee Road 2040           Phenix City AL        36870-7087          36   R013             81 0112D   Y                                      11/1/2017 I                     A                                 5    N                       AABB        N             N
    1797873   MUSCOGEE CLAIRE     BASS         MUMBRAUE 19420 Midway Blvd            Port CharlotteFL      33948-7658          37   R010             20 0002D   Y                                       8/1/2020 F                     A                                 5    N                       AABB        N             N
    1797981   MUSCOGEE WILLIAM    STEVEN       PHILLIPS  1889 Pinedale Rd            Ashville      AL      35953-7235          36   R004             89 0218A   Y                                    M              3/1/2019 I                     A                                     1   N                    AABB          N          N
    1798183   MUSCOGEE CHARLOTTEA              SAUNDERS 177 N Highland St Apt 4509 Memphis         TN      38111-4780          36   C074             34 0054A   Y                                    M              7/1/2020 I                     A                                     0   N                    AABB          N          N
    1798212   MUSCOGEE HARRIS     B            FORLINES 1129 Overdale Rd             Saint Augusti FL      32080-2302          36   R028             29 0313A   Y                                    M              3/1/2020 I                     A                                     9   N                    AABB          N          N
    1798412   MUSCOGEE CAROLYN SUE             MILES     6 Addison Park Dr NW Apt Huntsville       AL      35806-1379          36   R011             28 0015A   Y                                    M              1/1/2019 I                     A                                     8   N                    AABB          N          N
    1798460   MUSCOGEE ELIZABETH HOLLISTER MILLER        52 Market Point Dr Apt 137 Greenville     SC      29607-7915          36   R036             37 0183A   Y                                    M              4/1/2020 I                     A                                     4   N                    AABB          Y          N
    1798465   MUSCOGEE CYNTHIA    G            KEEFOVER 10425 White Pine Rd          Charlotte     NC      28215-9693          36   R008             25 0246D   Y                                    M              9/1/2020 I                     A                                     8   N                    AABB          N          N
    1798534   MUSCOGEE RITA       MCQUAGG RENFROE 5295 Riverchase Dr Apt 81 Phenix City AL                 36867-7511          36   C011             11 0011A   Y                                    M              4/1/2019 I                     A                                     4   N                    AABB          N          N
    1798613   MUSCOGEE LINDA      ALLEN        PIKE      1902 16th St SW             Lanett        AL      36863-4736          37   R002              2 0061A   Y                                    M              1/1/2020 F                     A                                     2   N                    AABB          N          N
    1799014   MUSCOGEE JOHNNY     NEIL         GRIER     10939 SE 168th Loop         Summerfield FL        34491-1886          37   H022             39 0231A   Y                                    M              6/1/2017 F                     A                                     4   N                    AABB          N          N
    1799093   MUSCOGEE THERESA L               HARP      5011 Daylily Ct             Phenix City AL        36867-7523          37   C013             11 0204D   Y                                    M              6/1/2018 F                     A                                     1   N                    AABB          N          N
    1799369   MUSCOGEE LEX        LAMAR        MCCLELLAN245 Saint Katherine Blvd     Panama City FL        32407-3957          36   C083             45 0121A   Y                                    M              8/1/2020 I                     A                                     1   N                    AABB          N          N
    1799609   MUSCOGEE BARBARA LOUISE KIN ARRINGTON134 Kenyon Loop                   Mooresville NC        28115-3672          36   C008             34 0140A   Y                                    M             11/1/2016 I                     A                                     8   N                    AABB          N          N
    1799834   MUSCOGEE MARTHA     C            DAVIS     1520 Copeland St Apt 1      Jacksonville FL       32204-4331          36   C027              1 0070A   Y                                    M              9/1/2017 I                     A                                     7   N                    AABB          N          N
    1799891   MUSCOGEE LINDA      NEWSOME DUNMAN         2314 27th St                Phenix City AL        36867-3042          36   C007             14 0176A   Y                                    M              7/1/2017 I                     A                                     6   N                    AABB          N          N
    1800040   MUSCOGEE MARY ALICECLEVENGERTHOMAS         119 Lee Road 560            Smiths Statio AL      36877-2258          36   R003             19 0030D   Y                                       9/1/2019 I                     A                                 2    N                       AABB        N             N
    1800050   MUSCOGEE DEBORAH KAY             WHALEY    88 Upper Ridge Rd           Marble        NC      28905-8622          36   R002             88 0254A   Y                                    M              3/1/2018 I                     A                                     2   N                    AABB          N          N
    1800138   MUSCOGEE AMRETT     B            LITTLETON 283 Lee Road 545            Smiths Statio AL      36877-4612          36   R004             83 0381D   Y                                    M             10/1/2020 I                     A                                     5   N                    AABB          N          N
    1800260   MUSCOGEE JEROME     H            HARRELL 3430 Lakeshore Dr # 6         Opelika       AL      36804-7806          37   C014             30 0139A   Y                                    M              5/1/2018 F                     A                                     5   N                    AABB          N          N
    1800934   MUSCOGEE JULIETTE J              COLBERT 755 Grizzly Bear Loop Apt Eielson Afb AK            99702-1058          36   C003             75 0237A   Y                                    M             10/1/2017 I                     A                                     7   N                    AABB          N          N
    1801014   MUSCOGEE DAVID      ANSLEY       NASH      2492 Coosa County Road 7Sylacauga         AL      35151-2278          36   R009             92 0634A   Y                                    M             10/1/2019 I                     A                                     5   N                    AABB          N          N
    1801929   MUSCOGEE JOSEPH                  WILLIAMS 609 Ridgefield Dr            North August SC       29841-2516          37   C006              9 0241A   Y                                    M              9/1/2018 F                     A                                     3   N                    AABB          N          N
    1802128   MUSCOGEE FREDERICK HANS          HELLER    220 Coleman Dr E            Winter Haven FL       33884-2553          36   R027             20 0357A   Y                                    M              7/1/2020 I                     A                                     7   N                    AABB          N          N
    1802165   MUSCOGEE JOYCE      E WHITE      DURHAM    408 Silver Creek Dr         Vicksburg     MS      39180-5483          36   R016              8 0214A   Y                                    M              7/1/2019 I                     A                                     1   N                    AABB          N          N
    1802285   MUSCOGEE DORIS      JANE DAVIS SANDERS 2213 Delker Dr                  San Angelo TX         76904-5404          36   C022             13 0170A   Y                                    M              5/1/2020 I                     A                                     7   N                    AABB          N          N
    1802336   MUSCOGEE ANNIE      M            LATIMER   PO Box 951644               Lake Mary     FL      32795-1644          36   B014             44 0001A   Y                                    M             11/1/2019 I                     A                                     1   N                    AABB          N          N
    1802470   MUSCOGEE CHARLENE B              COUNCILMA 2902 Lake Highland Way Birmingham AL              35242-4725          37   C002              2 0289D   Y                                    M              7/1/2019 F                     A                                     4   N                    AABB          N          N
    1802973   MUSCOGEE JACQUELIN C             BOSLEY    600 7th St                  Phenix City AL        36867-6758          36   C017              0 0523A   Y                                    M              2/1/2018 I                     A                                     4   N                    AABB          N          N
    1803077   MUSCOGEE WILLIE                  PATRICK   159 S Churchill Dr          Fayetteville NC       28303-5006          37   C063             59 0143D   Y                                    M              7/1/2020 F                     A                                     9   N                    AABB          N          N
    1803193   MUSCOGEE GREGORY ALAN            WAGNER    1000 Lee Road 368           Valley        AL      36854-6565          36   R004              0 0279A   Y                                    M              9/1/2020 I                     A                                     2   N                    AABB          N          N
    1803253   MUSCOGEE BRENDA     C            JOHNSON 565 Lee Road 2099             Phenix City AL        36870-8073          36   R011             65 0206D   Y                                    M             12/1/2016 I                     A                                     7   N                    AABB          N          N
    1803465   MUSCOGEE RONALD     EUGENE       SMITH     300 Wyomissing Dr           Pocono Lake PA        18347-8151          36   H088              0 0561A   Y                                    M              1/1/2018 I                     A                                     2   N                    AABB          N          N
    1803582   MUSCOGEE JANET      LYNNE        SMITH     300 Wyomissing Dr           Pocono Lake PA        18347-8151          37   H088              0 0561A   Y                                    M              1/1/2018 F                     A                                     2   N                    AABB          N          N
    1804069   MUSCOGEE MARGARET S              ADAMS     507 Cumberland Rd           Deland        FL      32724-2415          36   C014              7 0147D   Y                                    M             11/1/2019 I                     A                                     3   N                    AABB          N          N
    1804093   MUSCOGEE BARRY      KEITH        BULLARD   316 W 8th St                Eastpoint     FL      32328-2544          36   H001             16 0148A   Y                                    M              6/1/2020 I                     A                                     0   N                    AABB          N          N
    1804290   MUSCOGEE NEILL      B            HATCHER 10103 Kenley Way              Birmingham AL         35242-8043          36   R068              3 0012A   Y                                    M              4/1/2017 I                     A                                     6   N                    AABB          N          N
    1804688   MUSCOGEE ARACELIS MALAVE         WILLIAMS 1406 Grist Mill Dr           Phenix City AL        36867-1308          36   C011              6 0100A   Y                                    M             11/1/2019 I                     A                                     2   N                    AABB          N          N
    1804699   MUSCOGEE JAMES      S            WILSON    1413 Almanza Dr             Lady Lake     FL      32159-9561          36   R023             13 0004A   Y                                    M              4/1/2020 I                     A                                     5   N                    AABB          N          N
    1804989   MUSCOGEE MICHAEL    JOE          DANIELS   28202 Vargo Ln              Elberta       AL      36530-4317          36   R004              2 0363A   Y                                    M              3/1/2017 I                     A                                     6   N                    AABB          N          N
    1805614   MUSCOGEE SANDRA     DIXON        MCCLELLAN245 Saint Katherine Blvd     Panama City FL        32407-3957          37   C083             45 0121A   Y                                    M              8/1/2020 F                     A                                     1   N                    AABB          N          N
    1805903   MUSCOGEE CARRIE     WYATT        CANNON    27 Duke Dr                  Fort Mitchell AL      36856-5509          36   R004             27 0079A   Y                                    M              4/1/2018 I                     A                                     4   N                    AABB          N          N
    1806134   MUSCOGEE WILLIAM    JAMES        MADISON 8665 Courtney Dr              Waldorf       MD      20603-4984          37   R032             65 0195A   Y                                    M              8/1/2020 F                     A                                     3   N                    AABB          N          N
    1806206   MUSCOGEE JEFFREY    ALLAN        MILLS     1334 English Ivy Ln         Foley         AL      36535-5593          36   H074             34 0469A   Y                                    M              1/1/2020 I                     A                                     9   N                    AABB          N          N
    1806328   MUSCOGEE JOYCE      ANN          WATERS    426 Quinta St               Longs         SC      29568-8425          36   R009             26 0475A   Y                                    M              8/1/2020 I                     A                                     3   N                    AABB          N          N
    1806829   MUSCOGEE PHYLLIS    J            ALFORD    PO Box 402                  Poway         CA      92074-0402          36   B003              2 0001A   Y                                    M              9/1/2019 I                     A                                     0   N                    AABB          N          N
    1807189   MUSCOGEE SHIRLEY    CECELIA      MADISON 8665 Courtney Dr              Waldorf       MD      20603-4984          37   R032             65 0195A   Y                                    M              8/1/2020 F                     A                                     3   N                    AABB          N          N
    1807655   MUSCOGEE JOHN       COLEMAN CONNELLY 11140 Springfield Pike Apt Cincinnati           OH      45246-4129          36   C032             36 0608A   Y                                    M              4/1/2017 I                     A                                     4   N                    AABB          N          N
    1807656   MUSCOGEE VIRGINIA   P            CONNELLY 11140 Springfield Pike Apt Cincinnati      OH      45246-4129          37   C032             36 0608A   Y                                    M              4/1/2017 F                     A                                     4   N                    AABB          N          N
    1808097   MUSCOGEE WILMON     WILLIS       DEMASTES 6121 Riverine Dr             Baton Rouge LA        70820-5000          36   C078             21 0187D   Y                                    M             11/1/2018 I                     A                                     5   N                    AABB          N          N
    1808296   MUSCOGEE JACKIE                  O'BRIEN   11 Copperhead Rd            Seale         AL      36875-3411          36   R005             11 0187D   Y                                    M              8/1/2020 I                     A                                     0   N                    AABB          N          N
    1808768   MUSCOGEE PHYLLIS    J            WAGNER    1000 Lee Road 368           Valley        AL      36854-6565          37   R004              0 0279A   Y                                    M              9/1/2020 F                     A                                     2   N                    AABB          N          N
    1809016   MUSCOGEE GAYLE      WEAVER       HEAD      1175 Highway A1A Apt 303 Satellite Beac FL        32937-2416          36   C054             78 0110A   Y                                    M             10/1/2020 I                     A                                     8   N                    AABB          N          N
    1809193   MUSCOGEE DARRYL     WENEDELL WALKER        3403 Carrington Pl          Phenix City AL        36867-2926          36   C006              3 0503D   Y                                    M              2/1/2019 I                     A                                     8   N                    AABB          N          N
    1809274   MUSCOGEE TIMOTHY    OWEN         MCRAE     878 Lee Road 369            Valley        AL      36854-6500          37   R004             78 0301A   Y                                       3/1/2017 F                     A                                 8    N                       AABB        N             N
    1809297   MUSCOGEE MARY       FRANCES FISHER         616 Clearwater Park Rd Ap West Palm B FL          33401-6245          36   C023             38 0105A   Y                                    M             12/1/2016 I                     A                                     1   N                    AABB          N          N
    1809592   MUSCOGEE KAREN      ELAINE       MILES     Psc 3 Box 2837              APO           AP      96266-0029          36   C029             37 0001A   Y                                    M             12/1/2017 I                     A                                     0                        AAF1
    1809621   MUSCOGEE WILLIAM    V            NOLIN     702 Canterbury Dr           Dothan        AL      36305-1149          37   C029              2 0149A   Y                                    M              5/1/2019 F                     A                                     6   N                    AABB          N          N
    1809622   MUSCOGEE SHEILAH    C            NOLIN     702 Canterbury Dr           Dothan        AL      36305-1149          37   C029              2 0149A   Y                                    M              5/1/2019 F                     A                                     6   N                    AABB          N          N
    1809679   MUSCOGEE CONNIE     W            FISHER    5966 Pershing St            Houston       TX      77033-2026          36   C015             66 0039A   Y                                    M              9/1/2019 I                     A                                     8   N                    AABB          N          N
    1809691   MUSCOGEE BARBARA A               BESSONG 5700 Golden Dr                Killeen       TX      76542-7591          36   R021              0 0243A   Y                                    M             12/1/2017 I                     A                                     4   N                    AABB          N          N
    1809847   MUSCOGEE VIOLA                   DANIELS   35 Cyprus Ave               Brentwood NY          11717-3627          36   C027             35 0019A   Y                                       3/1/2020 I                     A                                 7    N                       AABB        N             N
    1810176   MUSCOGEE LEANN                   HARP      3820 E County Highway 30 Santa Rosa BFL           32459-7615          36   H005             52 0321D   Y                                    M              7/1/2020 I                     A                                     1   N                    AABB          N          N
    1810301   MUSCOGEE DAVID      R            WYROSDICK177 Honeysuckle Rd           Eufaula       AL      36027-6229          36   R003             77 0242A   Y                                    M              9/1/2020 I                     A                                     9   N                    AABB          N          N
    1810424   MUSCOGEE CLEMENTIN MARTIN        JOHNSON 2499 Starling Dr              Paso Robles CA        93446-4703          36   C012             99 0108A   Y                                    M             12/1/2019 I                     A                                     2   N                    AABB          N          N
    1810990   MUSCOGEE BETTY      JANE         BAER      1687 Woodridge Dr           Clearwater FL         33756-1841          36   C024             87 0091A   Y                                    M              8/1/2017 I                     A                                     7   N                    AABB          N          N
    1811313   MUSCOGEE JANIE      FAYE STEWRILEY         700 Lee Road 613            Smiths Statio AL      36877-2005          36   R001              0 0450A   Y                                      10/1/2019 I                     A                                 2    N                       AABB        N             N
    1811385   MUSCOGEE MAMIE      LUE          CARTER    225 S Stephanie St Apt 222 Henderson NV           89012-4409          36   R065             72 0049A   Y                                    M              6/1/2019 I                     A                                     4   N                    AABB          N          N
    1811628   MUSCOGEE MAROL      A            OWENS     551 Lee Road 320            Smiths Statio AL      36877-3079          37   R001             51 0290D   Y                                    M             12/1/2019 F                     A                                     4   N                    AABB          N          N
    1811761   MUSCOGEE HELEN      MARIE        KEY       1126 Gregory Valley Dr      Sevierville   TN      37876-0594          37   R037             26 0323A   Y                                    M              9/1/2019 F                     A                                     3   N                    AABB          N          N
                                                       Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 5 of 23

1811867   MUSCOGEE TAMARA    ANN DAVIS BULLARD    316 W 8th St                 Eastpoint      FL   32328-2544   37   H001   16   0148A   Y   M                  6/1/2020   F        A               0   N          AABB   N   N
1811915   MUSCOGEE MARTHA               WATSON    330 Lee Road 157             Opelika        AL   36804-2069   36   R002   30   0080A   Y   M                  9/1/2019   I        A               9   N          AABB   N   N
1811930   MUSCOGEE KEVIN     LOVE       MCBRIDE 14315 S Wallace Ave            Riverdale      IL   60827-2326   36   C015   15   0058A   Y   M                  6/1/2019   I        A               8   N          AABB   N   N
1812049   MUSCOGEE LORA      W          RADNEY    188 Lee Road 599             Phenix City AL      36870-7960   36   R013   88   0008A   Y   M                 11/1/2017   I        A               8   N          AABB   Y   N
1812070   MUSCOGEE JAMES     EDWARD     MOTT      3 Mocasin Trl                New Castle PA       16105-2923   36   C026    3   0048D   Y   M                 11/1/2019   I        A               8   N          AABB   N   N
1812264   MUSCOGEE RONNIE    E          HENDRIX   13517 Pumpkin Way Dr         Mint Hill      NC   28227-3608   37   R024   17   0439D   Y   M                  5/1/2017   F        A               4   N          AABB   N   N
1812550   MUSCOGEE JUDY      GRANGER OWENS        104 Castle Dr Apt 47         Dothan         AL   36303-6506   36   C036   47   0031A   Y   M                  4/1/2017   I        A               7   N          AABB   N   N
1812617   MUSCOGEE MICHAEL   DOUGLAS SMITH        25636 Leather Ave            Macon          MO   63552-3107   37   R002   36   0232A   Y   M                  7/1/2020   F        A               9   N          AABB   N   N
1812618   MUSCOGEE SHERRILL MYERS       SMITH     25636 Leather Ave            Macon          MO   63552-3107   36   R002   36   0232A   Y   M                  7/1/2020   I        A               9   N          AABB   N   N
1813023   MUSCOGEE MICHAEL   KENT       FLEMING   1938 Amelia Oaks Dr          Fernandina B FL     32034-4648   37   C009   38   0211A   Y   M                 10/1/2020   F        A               5   N          AABB   Y   N
1813247   MUSCOGEE DOROTHY JEANNETTE PRUITT       109 Vigo Rd                  Shelbyville    KY   40065-9502   37   R001    9   0070A   Y   M                  4/1/2017   F        A               0   N          AABB   N   N
1813283   MUSCOGEE BENITA    ANN        LAUGHLIN 476 Lee Road 241              Salem          AL   36874-2146   37   R005   76   0404D   Y   M                  6/1/2019   F        A               6   N          AABB   N   N
1813284   MUSCOGEE WILLIAM   DAVID      LAUGHLIN 476 Lee Road 241              Salem          AL   36874-2146   36   R005   76   0404D   Y   M                  6/1/2019   I        A               6   N          AABB   N   N
1813491   MUSCOGEE CLAIRE    M          LOW       3891 Fielding Ct             Milton         FL   32571-6870   37   R043   91   0011A   Y   M                 10/1/2017   F        A               1   N          AABB   N   N
1813606   MUSCOGEE DONNA     JANE H     FLEMING   1938 Amelia Oaks Dr          Fernandina B FL     32034-4648   36   C009   38   0211A   Y   M                 10/1/2020   I        A               5   N          AABB   Y   N
1813778   MUSCOGEE TONGA     BARRETT MCCLINTON 75 Riverchase Blvd Apt 926 Beaufort            SC   29906-9094   36   R012   26   0025A   Y   M                  8/1/2020   I        A               4   N          AABB   N   N
1813894   MUSCOGEE GLEN      H          HADAWAY 1225 Lee Road 338              Salem          AL   36874-1221   36   R002   25   0071A   Y   M                  3/1/2017   I        A               9   N          AABB   N   N
1814148   MUSCOGEE TAMMY     LYNN       GILSON    2642 Marling Dr              Columbia       SC   29204-2600   36   C005   42   0054A   Y        4/1/2019 I                   A              9 N           AABB   N      N
1814276   MUSCOGEE DONNA     L          GOWEN     82 Lee Road 600              Phenix City AL      36870-8273   37   R013   82   0314A   Y   M                  8/1/2018   F        A               6   N          AABB   N   N
1814360   MUSCOGEE NAN       M          MANZ      288 SW Lost River Rd         Stuart         FL   34997-6294   36   R026   88   0180A   Y   M                  3/1/2018   I        A               1   N          AABB   N   N
1814367   MUSCOGEE DEBRA     B          NOWLIN    139 Lee Road 797             Valley         AL   36854-6605   36   R002   39   0152A   Y   M                  8/1/2020   I        A               5   N          AABB   N   N
1814368   MUSCOGEE THOMAS    J          NOWLIN    139 Lee Road 797             Valley         AL   36854-6605   37   R002   39   0152A   Y   M                  8/1/2020   F        A               5   N          AABB   N   N
1814565   MUSCOGEE WALTRAUD TRUDY       WILSON    19647 Deming Ln              Estero         FL   33928-6562   36   R038   47   0690A   Y   M                 10/1/2020   I        A               5   N          AABB   Y   N
1814570   MUSCOGEE PAMELA    SUSAN      JAINDL    11585 Lee Road 240           Phenix City AL      36870-8609   36   R019   85   0025A   Y   M                 10/1/2019   I        A               0   N          AABB   N   N
1815234   MUSCOGEE CHERIE    ADAMS      GUNN      400 Lee Road 2141            Phenix City AL      36870-1092   37   R018    0   0206A   Y   M                  8/1/2020   F        A               4   N          AABB   N   N
1815259   MUSCOGEE MARTHA    ANN        WARD      1699 Lee Road 294            Smiths Statio AL    36877-2664   36   R003   99   0071A   Y   M                  3/1/2020   I        A               3   N          AABB   N   N
1815351   MUSCOGEE JEANNE    LORRAINE DUGAS       5622 Tyrone Ave              Van Nuys       CA   91401-4626   36   C006   22   0138A   Y   M                 10/1/2017   I        A               3   N          AABB   N   N
1815584   MUSCOGEE CAROL     WILLIAMS WIECZOREK16899 1st St E                  North Reding FL     33708-1418   36   C054   99   0131A   Y   M                  5/1/2020   I        A               7   N          AABB   N   N
1815647   MUSCOGEE DENNIS    NORBERT PARTRIDGE 95134 Snapdragon Dr             Fernandina B FL     32034-0029   36   R019   34   0212A   Y   M                  2/1/2017   I        A               0   N          AABB   N   N
1815652   MUSCOGEE JAMES     RUSHIN     SCOVEN    1215 Marijon Dr              Chattanooga TN      37421-3629   36   C025   15   0293D   Y   M                  8/1/2017   I        A               7   N          AABB   N   N
1815738   MUSCOGEE J         TERRY      WITBECK   240 Monterey Dr              Cedar City UT       84720-3433   37   C008   40   0004A   Y   M                  7/1/2018   F        A               2   N          AABB   N   N
1815907   MUSCOGEE PAMELA    L          BROWN     319 Lee Road 554             Phenix City AL      36867-0958   37   R002   19   0164A   Y   M                  9/1/2020   F        A               8   N          AABB   N   N
1816292   MUSCOGEE KATHRINE A           PARTRIDGE 95134 Snapdragon Dr          Fernandina B FL     32034-0029   37   R019   34   0212A   Y   M                  2/1/2017   F        A               0   N          AABB   N   N
1816391   MUSCOGEE VALENI    L          WITBECK   240 Monterey Dr              Cedar City UT       84720-3433   36   C008   40   0004A   Y   M                  7/1/2018   I        A               2   N          AABB   N   N
1816397   MUSCOGEE JEFFERY   J          BATES     11302 Liberty Fld            San Antonio TX      78254-5749   36   R246    2   0030A   Y        5/1/2020 I                   A              7 N           AABB   N      N
1816709   MUSCOGEE GAVIN     GARY       SPENCE    1634 Wingfield Dr            Birmingham AL       35242-7812   36   R037   34   0042A   Y   M                  1/1/2018   I        A               9   N          AABB   N   N
1816727   MUSCOGEE ROGER     BLAIR      BROWN     2706 Sterling Dr             Phenix City AL      36867-7568   37   R002    6   0043A   Y   M                  9/1/2020   F        A               8   N          AABB   N   N
1817060   MUSCOGEE WILLARD   EDWARD     KEY       1126 Gregory Valley Dr       Sevierville    TN   37876-0594   37   R037   26   0323A   Y   M                  9/1/2019   F        A               3   N          AABB   N   N
1817091   MUSCOGEE RICHARD   I          NORMAN    629 Beach Bridge Rd          Pawleys Islan SC    29585-7879   36   R020   29   0080D   Y   M                  2/1/2020   I        A               9   N          AABB   N   N
1817096   MUSCOGEE RICHARD   EVAN       AVERITT   10525 Pinedel Ct             Semmes         AL   36575-8643   36   R008   25   0300A   Y   M                  6/1/2018   I        A               6   N          AABB   N   N
1817573   MUSCOGEE FLAVIA    FLOYD      HARRELL 3430 Lakeshore Dr # 6          Opelika        AL   36804-7806   36   C014   30   0139A   Y   M                  5/1/2018   I        A               5   N          AABB   N   N
1817596   MUSCOGEE SEAN      D          NORMAN    629 Beach Bridge Rd          Pawleys Islan SC    29585-7879   37   R020   29   0080D   Y   M                  2/1/2020   F        A               9   N          AABB   N   N
1817690   MUSCOGEE COLLINS   PAUL       HOLLAND 110 Jefferson St               Valley         AL   36854-4971   37   C001   10   0111D   Y   M                  7/1/2020   F        A               2   N          AABB   N   N
1817710   MUSCOGEE HARRY     H          JACKSON 8328 Blowing Rock Rd           Alexandria     VA   22309-2112   36   C004   28   0070A   Y   M                 12/1/2018   I        A               8   N          AABB   N   N
1817863   MUSCOGEE TRACIE    L          HADAWAY 1225 Lee Road 338              Salem          AL   36874-1221   37   R002   25   0071A   Y   M                  3/1/2017   F        A               9   N          AABB   N   N
1817965   MUSCOGEE GAIL      LYNN       KUWAMOTO403 E Walnut St                Noble          OK   73068-8438   36   R005    3   0287A   Y   M                  8/1/2020   I        A               0   N          AABB   Y   N
1817989   MUSCOGEE DIANNA    LYNN       PANNELL   1087 Washington Dr           Moody          AL   35004-6135   36   R004   87   0044D   Y   M                  9/1/2019   I        A               8   N          AABB   N   N
1817996   MUSCOGEE ANTHONY MICHAEL      REDMOND 7327 Hourglass Dr              Apollo Beach FL     33572-1581   36   R030   27   0306A   Y   M                  7/1/2019   I        A               6   N          AABB   N   N
1818057   MUSCOGEE JAMES     ALFRED     BELT      604 Saint Brides Rd W        Chesapeake VA       23322-2315   37   R073    4   0056A   Y   M                  2/1/2019   F        A               3   N          AABB   N   N
1818168   MUSCOGEE CHIUNG    HWA CHOU KAO         17147 Vintage St             Northridge     CA   91325-1653   37   C020   47   0111A   Y   M                  3/1/2019   F        A               4   N          AABB   N   N
1818431   MUSCOGEE JOHN      CORLISS    RICHARDS 5926 Meadowcreek Dr           Dallas         TX   75248-5451   36   C060   26   0026A   Y   M                 12/1/2019   I        A               1   N          AABB   N   N
1818521   MUSCOGEE WILLIAM   DOWNEY     ROSS      PO Box 1839                  Banner Elk NC       28604-1839   36   B018   39   0001A   Y   M                  3/1/2017   I        A               7   N          AABB   N   N
1819054   MUSCOGEE MARY      ELIZABETH SMITH      5768 McDougald Rd            Lillington     NC   27546-8313   36   R003   68   0221D   Y   M                 11/1/2017   I        A               7   N          AABB   N   N
1819137   MUSCOGEE JANET     H          O'NEILL   9951 NE 118th Ter            Bronson        FL   32621-7711   36   R001   51   0247A   Y   M                  9/1/2019   I        A               4   N          AABB   N   N
1819273   MUSCOGEE JOHN                 HOWARD    163 Cedar St                 Belfast        ME   04915-6126   36   C002   63   0101D   Y   M                  6/1/2019   I        A               7   N          AABB   N   N
1819489   MUSCOGEE TRACEY    CARTER     STRICKLAN 4315 Golf Club Dr Apt 6816 Auburn           AL   36830-5980   36   R016   16   0076D   Y   M                 10/1/2017   I        A               1   N          AABB   N   N
1819534   MUSCOGEE JOAN      L          EAKER     2200 Nickajack Trl           Murfreesboro TN     37127-6687   36   R022    0   0092D   Y   M                  9/1/2019   I        A               3   N          AABB   N   N
1819583   MUSCOGEE VIRGIE    A          MINARD    380 Boone Village Dr Apt 1 Boonville        MO   65233-1900   36   C004   11   0207A   Y   M                  8/1/2019   I        A               9   N          AABB   N   N
1820018   MUSCOGEE VAUGHAN JAMES        CONNALLY 110 Berkeley Ridge Dr         Columbia       SC   29229-7579   37   R019   10   0109A   Y   M                  5/1/2019   F        A               7   N          AABB   N   N
1820212   MUSCOGEE KATHRYNE J           DELFFS    500 Seven Farms Dr Apt 21Daniel Island SC        29492-6342   37   R089   61   0025A   Y   M                 10/1/2018   F        A               2   N          AABB   N   N
1820267   MUSCOGEE RHONDA    SMITH      MILLER    86 Lee Road 2111             Phenix City AL      36870-1072   36   R018   86   0193A   Y        8/1/2019 I                   A              2 N           AABB   N      N
1820759   MUSCOGEE LINDA     MARIE      HENDERSO 5301 Wilma Ave                Phenix City AL      36867-7393   36   R014    1   0126A   Y   M                  7/1/2019   I        A               7   N          AABB   N   N
1820766   MUSCOGEE JEFFERY   PAUL       JOHNSON 565 Lee Road 2099              Phenix City AL      36870-8073   37   R011   65   0206D   Y   M                 12/1/2016   F        A               7   N          AABB   N   N
1820830   MUSCOGEE ROYAL     KEITH      WATKINS   211 Lee Road 2138            Phenix City AL      36870-1124   37   R001   11   0085D   Y   M                  1/1/2019   F        A               6   N          AABB   N   N
1821160   MUSCOGEE JEFFREY   ALAN       DRAVENSTO358 Lee Road 2206             Salem          AL   36874-1749   36   R004   58   0137A   Y   M                  8/1/2018   I        A               8   N          AABB   N   N
1821174   MUSCOGEE JAMIE     LEIGH      MCRAE     878 Lee Road 369             Valley         AL   36854-6500   36   R004   78   0301A   Y        3/1/2017 I                   A              8 N           AABB   N      N
1821195   MUSCOGEE MARGARET M           ELLIS     PO Box 250                   Cedar Bluff AL      35959-0250   36   B003   50   0001A   Y   M                  6/1/2017   I        A               7   N          AABB   N   N
1821250   MUSCOGEE MICHAEL   TODD       HORNE     2612 5th St                  Phenix City AL      36869-6469   36   C016   12   0023A   Y   M                  1/1/2019   I        A               0   N          AABB   N   N
1821420   MUSCOGEE ROBERTA ANN          NOWAK     34 Slappey Dr                Phenix City AL      36867-7333   36   R002   34   0125A   Y   M                 12/1/2018   I        A               7   N          AABB   N   N
1821439   MUSCOGEE MAXINE               LAMPLEY 693 Forest Lakes Dr            Sterrett       AL   35147-8138   36   R003   93   0038D   Y   M                  6/1/2020   I        A               8   N          AABB   N   N
1821852   MUSCOGEE SHARON    I          FOGLE     2902 Tanglewood Dr           Kempner        TX   76539-6935   36   R001    2   0101A   Y   M                  7/1/2020   I        A               5   N          AABB   N   N
1821900   MUSCOGEE JAMES     C          KELLEY    602 NW 1st St                Carrabelle     FL   32322-2153   36   H062    2   0179A   Y   M                  4/1/2017   I        A               5   N          AABB   N   N
1822015   MUSCOGEE JIMMY     LEE        MCCOY     21 McMullen Ln SE            Gurley         AL   35748-8000   36   R005   21   0156D   Y   M                 10/1/2020   I        A               2   N          AABB   N   N
1822145   MUSCOGEE LOURDES ALCANTARAMCCOY         21 McMullen Ln SE            Gurley         AL   35748-8000   36   R005   21   0156D   Y   M                 10/1/2020   I        A               2   N          AABB   N   N
1822152   MUSCOGEE EDWARD    MCFARLANDBOOTH       3605 Ratliff Rd              Birmingham AL       35210-4512   36   R033    5   0069A   Y   M                 12/1/2019   I        A               2   N          AABB   N   N
1822193   MUSCOGEE DANIEL    CARL       IDELL     19331 Lower Consol Rd NWFrostburg           MD   21532-2119   36   C003   31   0090D   Y   M                 10/1/2016   I        A               0   N          AABB   N   N
1822390   MUSCOGEE MARY      KATHLEEN GOODMAN 19 Landmark Dr Apt 9B            Columbia       SC   29210-4555   36   C066   92   0313A   Y   M                  3/1/2019   I        A               6   N          AABB   N   N
1822564   MUSCOGEE LARHONDA N           DEBRABANT1504 Conway Dr                Colorado Spr CO     80915-2239   36   C002    4   0007D   Y   M                  3/1/2019   I        A               7   N          AABB   N   N
1823098   MUSCOGEE DAVID                FERRAIOLI 699 Lee Road 326             Smiths Statio AL    36877-3087   36   R001   99   0073A   Y   M                 10/1/2019   I        A               3   N          AABB   N   N
1823590   MUSCOGEE NEDRA     ROMONA     SCOTT     1609 5th Ave Apt 3E          Phenix City AL      36867-5136   36   C001   35   0510A   Y   M                  8/1/2019   I        A               7   N          AABB   Y   N
1823669   MUSCOGEE THOMAS    ANTHONY JACOBS       18581 Jayhawk Dr             Penn Valley CA      95946-9214   36   H001   81   0078D   Y   M                  1/1/2019   I        A               2   N          AABB   N   N
1823670   MUSCOGEE WENDY     LYNN       JACOBS    18581 Jayhawk Dr             Penn Valley CA      95946-9214   36   H001   81   0078D   Y   M                  1/1/2019   I        A               2   N          AABB   N   N
1823852   MUSCOGEE TRACIE    S          SCHOENHE 239 Lee Road 342              Salem          AL   36874-1416   36   R002   39   0194D   Y   M                  7/1/2018   I        A               8   N          AABB   N   N
1823966   MUSCOGEE LISA      ANN        TORRES    69 Tatum Camp Rd             Purvis         MS   39475-3277   36   R006   69   0179A   Y   M                  2/1/2018   I        A               8   N          AABB   N   N
1824220   MUSCOGEE TONJA     F          MATHEWS 1521 Hickory Valley Rd Apt Chattanooga TN          37421-5649   36   C025   32   0225A   Y   M                  9/1/2017   I        A               4   N          AABB   N   N
1824480   MUSCOGEE CALVIN               WILKINS   307 Oakdale St               Martinsville VA     24112-3822   36   C016    7   0224D   Y   M                  6/1/2019   I        A               8   N          AABB   N   N
1824582   MUSCOGEE LORI      MORROW PRIER         2534 Beans Creek Rd          Huntland       TN   37345-5716   36   R001   34   0511A   Y   M                  6/1/2017   I        A               2   N          AABB   N   N
1824946   MUSCOGEE KELLI     LEANN      DAVIS     2001 Sweetbroom Cir Apt 1Lutz               FL   33559-8733   36   R042   33   0216A   Y   M                  1/1/2020   I        A               8   N          AABB   N   N
1824985   MUSCOGEE BRIAN     KEITH      RUSSELL   3702 Cascade Way             Phenix City AL      36867-2434   36   C014    2   0049D   Y   M                  6/1/2020   I        A               5   N          AABB   N   N
1825514   MUSCOGEE EMILY     SHARP      ROBINSON 2212 Dilworth Rd W            Charlotte      NC   28203-5736   36   C019   12   0011A   Y   M                 11/1/2018   I        A               1   N          AABB   N   N
1825559   MUSCOGEE LISA      RHONELDA GIBSON      801 Banister Dr              Clarksville    TN   37042-8262   36   R037    1   0285A   Y   M                  7/1/2020   I        A               5   N          AABB   N   N
1825864   MUSCOGEE KIMBERLY FLOWERS FOSTER        513 Good Rd                  Landrum        SC   29356-9566   36   R004   13   0184A   Y   M                  4/1/2020   I        A               5   N          AABB   N   N
1826669   MUSCOGEE KELLY     JOSEPH     NELSON    106 St Martin Dr             Rainbow City AL     35906-9046   36   R013    6   0053D   Y   M                  8/1/2019   I        A               2   N          AABB   N   N
1826953   MUSCOGEE ANGELA    STRICKLAN MILLS      1334 English Ivy Ln          Foley          AL   36535-5593   37   H074   34   0469A   Y   M                  1/1/2020   F        A               9   N          AABB   N   N
1826960   MUSCOGEE INGRID    RENEE      CHESHIRE 507 29th St                   Phenix City AL      36867-4157   36   C004    7   0128D   Y   M                  5/1/2019   I        A               6   N          AABB   N   N
1827069   MUSCOGEE YVONNE    ANN D      ROCKEYMO 11420 Chilly Water Ct         Riverview      FL   33569-2058   36   R030   20   0025A   Y   M                  8/1/2019   I        A               7   N          AABB   N   N
1827117   MUSCOGEE CHRISTOPH SCOTT      BEACHUM 605 NW 15th St                 Gainesville FL      32603-1326   37   C005    5   0487D   Y   M                  8/1/2019   F        A               9   N          AABB   N   N
1827168   MUSCOGEE MILLIE    LAVERT     GRIFFIN   411 Watt St                  Mobile         AL   36610-3847   36   C014   11   0087D   Y   M                  9/1/2019   I        A               0   N          AABB   N   N
1827281   MUSCOGEE JUDY      BROWN      HARRISON 3130 Lakewood Dr              Loudon         TN   37774-5526   36   R001   30   0188A   Y   M                  2/1/2020   I        A               1   N          AABB   N   N
1827472   MUSCOGEE PAMELA    HUFF       BROWN     207 19th St Apt C4           Phenix City AL      36867-4756   36   C001   34   0647A   Y   M                  6/1/2018   I        A               1   N          AABB   N   N
1827844   MUSCOGEE CHRISTA   LYNN       GRIFFITHS 3966 Prospect St             Williamsburg VA     23185-4872   36   C021   66   0265D   Y   M                  6/1/2020   I        A               8   N          AABB   N   N
1828177   MUSCOGEE MARKETTA SHARELL     GARY      221 Stansbury Dr             Raeford        NC   28376-5022   36   R020   21   0316D   Y   M                  9/1/2020   I        A               2   N          AABB   N   N
1828381   MUSCOGEE GLORIA    LEE        GRISWOULD1302 6th Pl S Apt L3          Phenix City AL      36869-7862   36   C002   23   0290A   Y   M                  9/1/2019   I        A               0   N          AABB   N   N
1828484   MUSCOGEE ULONDIA   DENESE     MILLER    PO Box 488                   Slocomb        AL   36375-0488   37   B005   88   0001A   Y        6/1/2019 F                   A              0 N           AABB   N      N
1828520   MUSCOGEE JASPER    J          MILLER    PO Box 488                   Slocomb        AL   36375-0488   37   B005   88   0001A   Y        6/1/2019 F                   A              0 N           AABB   N      N
1828743   MUSCOGEE MARGARITA H          HOLLAND 115 Mill Pond St               Phenix City AL      36870-4731   36   R017   15   0281A   Y   M                  3/1/2020   I        A               5   N          AABB   N   N
1828770   MUSCOGEE DEBORAH DIANE        JOHNSON 626 Builder Dr                 Phenix City AL      36869-6412   36   C009   26   0225D   Y   M                  7/1/2019   I        A               7   N          AABB   N   N
1828832   MUSCOGEE SUSAN     K          OKRAY     311 S 1st Ave Unit 1101      Sturgeon Bay WI     54235-2561   37   C001   76   0066A   Y   M                  6/1/2019   F        A               4   N          AABB   N   N
1828834   MUSCOGEE THOMAS    A          OKRAY     311 S 1st Ave Unit 1101      Sturgeon Bay WI     54235-2561   36   C001   76   0066A   Y   M                  6/1/2019   I        A               4   N          AABB   N   N
1828907   MUSCOGEE LINDA     M          CERMAK    2305 Forest Dr               Camden         SC   29020-2029   37   C009    5   0160D   Y   M                 11/1/2018   F        A               9   N          AABB   N   N
1829130   MUSCOGEE JERRI     LYN        KOPER     59 Lee Road 995              Phenix City AL      36870-9112   36   R009   59   0243D   Y       11/1/2018 I                   A              9 N           AABB   N      N
1829239   MUSCOGEE MARY      DENISE HIN BREWER    8285 Lee Road 240            Phenix City AL      36870-7805   36   R008   85   0113A   Y   M                  8/1/2018   I        A               3   N          AABB   N   N
1829324   MUSCOGEE THERESA FAITH        ADAMS     1604 7th St S                Phenix City AL      36869-7756   36   C010    4   0184A   Y   M                  5/1/2017   I        A               9   N          AABB   N   N
1829651   MUSCOGEE THIM                 TOWNSEND 104 San Miguel Pl             Chapel Hill NC      27514-1811   36   C048    4   0114A   Y   M                  1/1/2019   I        A               6   N          AABB   N   N
1829659   MUSCOGEE RICHARD   M          WELLING   7601 W 126th St Apt 12103 Overland Par KS        66213-1450   36   R021   28   0353A   Y   M                  6/1/2020   I        A               2   N          AABB   N   N
1829958   MUSCOGEE LANITRA   MICHELLE PHILLIPS    PO Box 2404                  Phenix City AL      36868-2404   36   B017    4   0001A   Y   M                  1/1/2020   I        A               5   N          AABB   N   N
1830054   MUSCOGEE BRENDA    B          SHELTON 7724 Navarre Pkwy Apt 624Navarre              FL   32566-5507   36   R031   74   0006A   Y   M                  7/1/2017   I        A               0   N          AABB   N   N
1830232   MUSCOGEE TONI SUSAN           JONES     27 Landings Dr               Fort Mitchell AL    36856-5198   36   R004   27   0133D   Y   M                  7/1/2019   I        A               0   N          AABB   N   N
1830255   MUSCOGEE MARIA     REEVES     SMITH     901 Ponder Rd                Knoxville      TN   37923-2159   36   R021    1   0319A   Y   M                  7/1/2019   I        A               8   N          AABB   N   N
1830326   MUSCOGEE KELLY E   L          PARRISH   3040 Charlie Wynn Rd         Buchanan       TN   38222-3649   37   R002   40   0066A   Y   M                  1/1/2017   F        A               7   N          AABB   N   N
1830348   MUSCOGEE LISA      MARIE      GARNER    424 E Robertson Ave          Copperas Co TX      76522-3028   36   C013   24   0212A   Y   M                 10/1/2016   I        A               9   N          AABB   N   N
1830379   MUSCOGEE SHEILA    ANNE R     GANTLEY 1560 Central Ave Unit 349 Saint Petersb FL         33705-1622   36   C005   99   0081D   Y   M                  8/1/2019   I        A               3   N          AABB   N   N
1830511   MUSCOGEE KENNETH L            WASHINGTO1809 Greymouth Rd Apt 10 Charlotte           NC   28262-8245   36   R221   26   0172A   Y   M                  2/1/2020   I        A               3   N          AABB   N   N
1830846   MUSCOGEE HENRY     KING       HARP      3820 E County Highway 30 Santa Rosa BFL          32459-7615   37   H005   52   0321D   Y   M                  7/1/2020   F        A               1   N          AABB   N   N
1830964   MUSCOGEE FELICIA   RENEE      MOORE     PO Box 5542                  Fort Lee       VA   23801-0542   36   B004   42   0001A   Y        8/1/2018 I                   A              9 N           AABB   N      N
1831342   MUSCOGEE WILLIAM   IOWANE     PANOKE    33 N St NE Apt 509           Washington DC       20002-4190   37   C018   34   0178A   Y   M                  2/1/2019   F         A              5   N          AABB   N   N
1831851   MUSCOGEE KAREN     MINER      BRABSTON 4402 Riverchase Dr Apt 21 Phenix City AL          36867-7533   37   C011   26   0063A   Y   M                 12/1/2016   F         A              4   N          AABB   N   N
1831885   MUSCOGEE DONALD    LINCOLN    TIPTON    4541 Mainmast Ln             Jacksonville FL     32277-3212   37   C001   41   0243A   Y   M                  4/1/2019   F         A              6   N          AABB   N   N
1832158   MUSCOGEE TILLFORD YATES       THOMAS    8725 Morning Pl              Montgomery AL       36117-8474   36   R071   25   0004D   Y   M                 11/1/2019   I         A              2   N          AABB   N   N
1832360   MUSCOGEE THOMAS    FRANCIS    ESPOSITO Cmr 469 Box 1371              APO            AE   09227-0014   36   C014   71   0001A   Y   M                 12/1/2018   I         A              7              AAF1
1832484   MUSCOGEE LEDA      C          BROWN     701 E Center St Apt 42       Inman          KS   67546-8125   37   R001   42   0018A   Y   M                 10/1/2019   F         A              0   N          AABB   N   N
1832893   MUSCOGEE KENNETH LEE          SCOTT     13824 Bluebird Pond Rd       Windermere FL       34786-3104   37   R009   24   0203D   Y   M                  7/1/2020   F         A              8   N          AABB   N   N
1834354   MUSCOGEE CATHY     SUE        MULLENNAX110 Autumn Run Cir            Columbia       SC   29229-7738   36   R037   10   0215A   Y   M                 12/1/2018   I       0 A              0   N          AABB   N   N
1834362   MUSCOGEE ANNETTE              BRANSFORD31 Red Maple St               Phenix City AL      36869-8028   37   R020   31   0001A   Y   M                  6/1/2019   F         A              6   N          AABB   N   N
1834365   MUSCOGEE SANDRA    A          ROBINSON 14710 Sapodilla Dr            Orlando        FL   32828-7321   36   H003   10   0290A   Y   M                  8/1/2017   I         A              3   N          AABB   N   N
1834708   MUSCOGEE EARL      WELDON     ROSS      4402 Riverchase Dr Apt 14 Phenix City AL         36867-7528   37   C011   52   0051A   Y   M                  8/1/2017   F         A              1   N          AABB   N   N
1834726   MUSCOGEE PRUDENCE L           SAMUEL    5295 Riverchase Dr Apt 81 Phenix City AL         36867-7511   36   C011   13   0011A   Y   M                 11/1/2016   I         A              2   N          AABB   N   N
1834764   MUSCOGEE SHANNON C            SCOTT     13824 Bluebird Pond Rd       Windermere FL       34786-3104   36   R009   24   0203D   Y   M                  7/1/2020   I         A              8   N          AABB   N   N
1834865   MUSCOGEE PAUL      GREER      DYER      1615 Casa Dr                 Amarillo       TX   79111-1315   37   C040   15   0361A   Y        7/1/2019 F                   A              5 N           AABB   N      N
1834867   MUSCOGEE ALFONZO              MOORE     6 Sweetwater Park Dr         Fort Mitchell AL    36856-5171   36   R001    6   0007A   Y   M                  1/1/2020   I        A               2   N          AABB   N   N
1835161   MUSCOGEE LISA      SUE        COUNTRYM 443 Lee Road 935              Salem          AL   36874-5401   36   R006   43   0154D   Y   M                  6/1/2020   I        A               5   N          AABB   N   N
1835435   MUSCOGEE ANGELYN B            TIPTON    4541 Mainmast Ln             Jacksonville FL     32277-3212   36   C001   41   0243A   Y   M                  4/1/2019   I        A               6   N          AABB   N   N
1835539   MUSCOGEE CLINTON   E          WISE      20650 Trask River Rd         Tillamook      OR   97141-8963   36   R002   50   0342A   Y   M                  6/1/2018   I        A               7   N          AABB   N   N
1835784   MUSCOGEE MATTHEW NELSON       GINTER    7005 Kenswick Dr             Plano          TX   75024-7557   36   R118    5   0201A   Y   M                  6/1/2020   I        A               3   N          AABB   N   N
1836040   MUSCOGEE PATRICIA A           RAYL      331 Palmdale Ln              Okatie         SC   29909-6525   37   R045   31   0397A   Y   M                 12/1/2016   F        A               9   N          AABB   N   N
1836041   MUSCOGEE ERIC      GENE       RAYL      331 Palmdale Ln              Okatie         SC   29909-6525   36   R045   31   0397A   Y   M                 12/1/2016   I        A               9   N          AABB   N   N
1836075   MUSCOGEE JIMMIE    R          WALDEN    141 Northridge Dr            Van Buren      AR   72956-6544   36   R009   41   0241A   Y   M                  7/1/2020   I        A               7   N          AABB   N   N
1836228   MUSCOGEE MARTHA    R          WALDEN    141 Northridge Dr            Van Buren      AR   72956-6544   37   R009   41   0241A   Y   M                  7/1/2020   F        A               7   N          AABB   N   N
1836330   MUSCOGEE BRENDA    G          MORRIS    124 Atnip Dr                 Scottsboro AL       35769-9107   36   R011   24   0089D   Y   M                 10/1/2019   I        A               7   N          AABB   N   N
1836588   MUSCOGEE JAMES     HAROLD     BACCUS    PO Box 642                   Notasulga      AL   36866-0642   36   B007   42   0001A   Y   M                  1/1/2019   I        A               3   N          AABB   N   N
1836637   MUSCOGEE RALPH     BLAND      RILEY     700 Lee Road 613             Smiths Statio AL    36877-2005   37   R001    0   0450A   Y       10/1/2019 F                   A              2 N           AABB   N      N
1837198   MUSCOGEE WILLIAM   T          CUNNINGHA1940 Melissa Oaks Dr          Gulf Breeze FL      32563-9417   37   R028   40   0073A   Y   M                  5/1/2019 F          A               6 N            AABB   N   N
1837246   MUSCOGEE GIDGET    LYNN       SOTOMAYO 335 Pondview Ln               Almo           KY   42020-9373   36   R014   35   0121A   Y        6/1/2019 I                   A              2 N           AABB   N      N
1837320   MUSCOGEE ULLA      G          BOOTH     3605 Ratliff Rd              Birmingham AL       35210-4512   37   R033    5   0069A   Y   M                 12/1/2019 F          A               2 N            AABB   N   N
1837326   MUSCOGEE THOMAS    RUSSELL    STEWART 17281 Front Beach Rd Unit Panama City FL           32413-0630   36   R024   32   0546A   Y       12/1/2017 I                   A              3 N           AABB   N      N
1837335   MUSCOGEE JO ANNA   PERRYMAN STEWART 17281 Front Beach Rd Unit Panama City FL             32413-0630   37   R024   32   0546A   Y       12/1/2017 F                   A              3 N           AABB   N      N
1837473   MUSCOGEE HEATHER MICHELLE SPENCE        8840 Founders Cir            Palmetto       FL   34221-1308   36   R011   40   0361D   Y   M                 12/1/2017   I        A               2   N          AABB   N   N
1837548   MUSCOGEE ANGELA    TATE       MEDLEY    1540 Bloomingdale Rd         Kingsport      TN   37660-2628   36   C005   40   0030A   Y   M                  9/1/2019   I        A               6   N          AABB   N   N
1837611   MUSCOGEE DONALD    L          ROBINSON 14710 Sapodilla Dr            Orlando        FL   32828-7321   37   H003   10   0290A   Y   M                  9/1/2017   F        A               3   N          AABB   N   N
1837953   MUSCOGEE SUSAN     ELLEN      STOREY    135 Bald Eagle Dr            Santa Rosa BFL      32459-6138   36   H010   35   0151A   Y   M                  8/1/2019   I        A               1   N          AABB   N   N
1837961   MUSCOGEE JOHN      THOMAS     BOULINEAU 1400 County Road 17A N L Avon Park          FL   33825-7750   37   R005   79   0559A   Y   M                  6/1/2018   F        A               4   N          AABB   N   N
1838127   MUSCOGEE MAUREEN SANDRA       GOLDFUSS 12331 Country Club Dr         Panama City FL      32404-2707   36   H074   31   0087D   Y   M                 10/1/2016   I        A               7   N          AABB   N   N
1838171   MUSCOGEE GINA      MARIE      AGRO      329 Harbor Pointe Dr Apt 1 Mount Pleasa SC       29464-3471   36   C018   11   0146A   Y   M                  5/1/2018   I        A               8   N          AABB   N   N
1838345   MUSCOGEE ANNETTE M            BLANKENSH4940 Bonito Dr                New Port Ric FL     34652-4409   37   C093   40   0099A   Y   M                  9/1/2020   F        A               9   N          AABB   N   N
1838364   MUSCOGEE HEIDI     WINETTA    BRADY     2701 Del Prado Dr            Indianapolis IN     46227-6109   36   C069    1   0066A   Y   M                  8/1/2018   I        A               2   N          AABB   N   N
1838727   MUSCOGEE PHILLIP   JOHN       LINN      45 Godwin Ct                 Phenix City AL      36869-3418   36   R020   45   0040D   Y   M                  2/1/2019   I        A               3   N          AABB   N   N
1839086   MUSCOGEE LAURA     ANN        WYATT     4285 Walnut St               Pinson         AL   35126-3317   37   R009   85   0325A   Y   M                  3/1/2020   F        A               6   N          AABB   N   N
1839360   MUSCOGEE BEN       STARLING MCCARD      2175 Schillinger Rd S Apt 8 Mobile          AL   36695-6002   36   R011    3   0156A   Y   M                  7/1/2019   I        A               0   N          AABB   N   N
1839433   MUSCOGEE MUSHTAQ              NIAZI     17762 Maisons Dr             Clinton Town MI     48038-3801   36   C057   62   0191A   Y   M                  4/1/2019   I        A               7   N          AABB   N   N
1839530   MUSCOGEE DONNA     BRADY      WOODCOCK14155 Tranters Creek Ln Charlotte             NC   28273-6992   36   R175   55   0115A   Y   M                 12/1/2017   I        A               2   N          AABB   N   N
1840115   MUSCOGEE TINA      DENISE     JACOBS    704 Upchurch Cir             Montgomery AL       36105-1528   36   C059    4   0144A   Y   M                  7/1/2019   I        A               5   N          AABB   N   N
1840172   MUSCOGEE LATESHA   MONAE      TILLMAN   313 Sterling Dr              Fort Worth TX       76126-2457   36   R156   13   0116D   Y   S                  5/1/2020   I             92         6   N          AABB   N   N
1840769   MUSCOGEE JAMES     I          BROWN     701 E Center St Apt 42       Inman          KS   67546-8125   36   R001   42   0018A   Y   M                 10/1/2019   I        A               0   N          AABB   N   N
1840912   MUSCOGEE LISA      NELLE      ROUSH     219 W Hillcrest Dr           Mountain City TN    37683-1158   37   C002   19   0238D   Y   M                 11/1/2017   F        A               8   N          AABB   N   N
1841008   MUSCOGEE ALETHEA   XAVIER     BARKER    3155 Burlington Ave N Apt Saint Petersb FL       33713-8651   36   C004   32   0106A   Y   M                 11/1/2019   I        A               8   N          AABB   N   N
1841170   MUSCOGEE GENEVA    W          CUNNINGHA1940 Melissa Oaks Dr          Gulf Breeze FL      32563-9417   37   R028   40   0073A   Y   M                  5/1/2019   F        A               6   N          AABB   N   N
1841927   MUSCOGEE STEVEN    L          ROUSH     219 W Hillcrest Dr           Mountain City TN    37683-1158   36   C002   19   0238D   Y   M                 11/1/2017   I        A               8   N          AABB   N   N
1842285   MUSCOGEE LUCIANA   RENAE      AUSTIN    201 Notting Hill Cir Apt 105 Bessemer       AL   35023-1330   36   C027   30   0122A   Y   M                  1/1/2018   I        A               7   N          AABB   N   N
1842717   MUSCOGEE LEE       MICHAEL    FABIAN    3266 Arbor Trce              CharlottesvilleVA   22911-7500   36   R018   66   0035A   Y   M                  5/1/2017   I        A               1   N          AABB   N   N
1842910   MUSCOGEE VICKY     LYNN       HILL      7272 Lee Road 240 Apt 24 Phenix City AL          36870-7831   36   R008   24   0359A   Y   M                 11/1/2019   I        A               1   N          AABB   N   N
1842947   MUSCOGEE BEVELYN   V HENRY    CALHOUN 7 Churchhill Dr                Fort Mitchell AL    36856-5612   36   R003    7   0183D   Y        9/1/2019 I                   A              1 N           AABB   N      N
1842992   MUSCOGEE DAVID                CUMMINGS 1534 E Roberts Ave            Fresno         CA   93710-6434   36   C032   34   0054D   Y   M                  5/1/2020 I          A               6 N            AABB   N   N
1843091   MUSCOGEE EUGENE    DAVIDSON FOSTER      513 Good Rd                  Landrum        SC   29356-9566   37   R004   13   0184A   Y   M                  4/1/2020 F          A               5 N            AABB   N   N
1843095   MUSCOGEE LAWRENCE             GARNES    135 Windstone Dr             Columbia       SC   29212-2148   36   C083   35   0108A   Y   M                 12/1/2017 I          A               1 N            AABB   N   N
1843230   MUSCOGEE NORMA     J          KEMP      7937 S Quemoy Way            Aurora         CO   80016-7211   36   R026   37   0092A   Y        8/1/2018 I                   A              4 N           AABB   N      N
1843413   MUSCOGEE LEONARD DOYLE        CHAFIN    60 Brimley Dr Apt 417        Fredericksbur VA    22406-5163   36   R049   17   0348A   Y   M                  4/1/2018   I        A               3   N          AABB   N   N
1843416   MUSCOGEE BARBARA LEILANI      CHAFIN    60 Brimley Dr Apt 417        Fredericksbur VA    22406-5163   37   R049   17   0348A   Y   M                  4/1/2018   F        A               3   N          AABB   N   N
1843625   MUSCOGEE JEFFREY   SCOTT      SAMPLES 1713 Magnolia Ln               Edmond         OK   73013-2616   37   R055   13   0257A   Y   M                  9/1/2019   F        A               7   N          AABB   N   N
1843933   MUSCOGEE CHERYL    A          SWANIER 115 Lake Carolina Blvd         Columbia       SC   29229-7510   37   R060   15   0019A   Y   M                 11/1/2018   F        A               7   N          AABB   N   N
1844156   MUSCOGEE LEWIS     A          GERMANN 735 N Eufaula Ave              Eufaula        AL   36027-1125   36   C005   35   0156A   Y   M                  8/1/2020   I        A               5   N          AABB   N   N
1844236   MUSCOGEE GARY      DALE       MCCULLOU 9250 Stony Crest Cir Apt 8 Richmond          VA   23235-6890   36   C006   12   0549A   Y   M                 12/1/2018   I        A               9   N          AABB   N   N
1844331   MUSCOGEE DEWEY     T          SMITH     2525 S Crystal Lake Dr       Avon Park      FL   33825-8694   37   R005   25   0210A   Y   M                  2/1/2019   F        A               5   N          AABB   N   N
1844540   MUSCOGEE LAVONDA S            PLAZAS    2633 Elm St                  Denver         CO   80207-3210   37   C013   33   0044D   Y   M                  1/1/2020   F        A               1   N          AABB   N   N
1845031   MUSCOGEE CHRISTOPH T          RILEY     700 Lee Road 613             Smiths Statio AL    36877-2005   36   R001    0   0450A   Y   M                  4/1/2019   I        A               2   N          AABB   N   N
1845032   MUSCOGEE GWENDOLYN            PRESTON 248 Owens Rd                   Fort Mitchell AL    36856-5516   36   R003   48   0199A   Y   M                 12/1/2016   I        A               3   N          AABB   N   N
1845500   MUSCOGEE CALVIN    L          LEDBETTER 218 Gran Vista Dr            Festus         MO   63028-4759   36   R009   18   0052A   Y   M                 12/1/2017   I        A               7   N          AABB   N   N
1846101   MUSCOGEE DENNIS    RAY        REESE     516 Lee Road 227             Smiths Statio AL    36877-3804   37   R002   16   0175A   Y   M                  5/1/2019   F        A               7   N          AABB   N   N
1846329   MUSCOGEE WILLIAM   EUGENE     WHALEY    57 Cannon St Unit 207        PoughkeepsieNY      12601-3262   37   C010   57   0131A   Y   M                  4/1/2018   F        A               5   N          AABB   N   Y
1846491   MUSCOGEE EUFROCINA AGUAS      RIVERA    9000 Las Vegas Blvd S Un Las Vegas NV            89123-3370   36   C069   73   0182A   Y   M                  8/1/2017   I        A               4   N          AABB   N   N
1846524   MUSCOGEE STEPHEN P            THOMAS    11 Lee Road 2172             Phenix City AL      36870-4789   36   R005   11   0310D   Y   M                  7/1/2017   I        A               6   N          AABB   N   N
1846763   MUSCOGEE LESLIE    ALLEN      THOMAS    1005 Browntown Rd            Troy           SC   29848-2303   36   R041    5   0181A   Y   M                  6/1/2018   I        A               6   N          AABB   N   N
1846868   MUSCOGEE HELEN     E          WILKINS   200 E Chestnut St Apt 316 Chicago           IL   60611-2346   36   C040   91   0128A   Y   M                  6/1/2017   I        A               1   N          AABB   N   N
1846918   MUSCOGEE MARTHA    JOANNE     AHLMAN    266 20th Avenue Dr NW        Hickory        NC   28601-1839   36   C001   66   0168A   Y   M                  5/1/2017   I        A               0   N          AABB   N   N
1847269   MUSCOGEE TIFFINI   LAVELL     WRIGHT    15 Silver Eagle Ct           Fort Mitchell AL    36856-5631   36   R003   15   0088D   Y   M                  5/1/2019   I        A               1   N          AABB   N   N
1847417   MUSCOGEE FRANKLIN ROOSEVELTBARRON       3215 20th St                 Phenix City AL      36870-3507   36   R011   15   0012D   Y   M                  1/1/2017   I        A               5   N          AABB   N   N
1847418   MUSCOGEE LORETTA CARTER       BARRON    3215 20th St                 Phenix City AL      36870-3507   37   R011   15   0012D   Y   M                  1/1/2017   F        A               5   N          AABB   N   N
1847444   MUSCOGEE BLANCHE VIRGINIA     MOORE     5295 Riverchase Dr Apt 61 Phenix City AL         36867-7510   36   C011   61   0009A   Y   M                  8/1/2019   I        A               0   N          AABB   N   N
1847625   MUSCOGEE BERNICE   K          BIERLY    889 N Aurora Rd # 228        Aurora         OH   44202-9537   36   R015   89   0183A   Y   M                  4/1/2019   I        A               7   N          AABB   N   N
1847962   MUSCOGEE LATOSHA LYSHAWN MARSHALL 925 13th Ave                       Phenix City AL      36867-6137   36   C017   25   0241D   Y   M                  3/1/2017   I        A               6   N          AABB   N   N
1848123   MUSCOGEE SANDRA    C          STEINBERG PO Box 730                   Lady Lake      FL   32158-0730   37   B008   30   0001A   Y   M                 11/1/2017   F        A               8   N          AABB   N   N
                                                      Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 6 of 23

1848124   MUSCOGEE THOMAS               STEINBERG PO Box 730                 Lady Lake      FL   32158-0730   36   B008   30   0001A   Y   M                 11/1/2017   I       A         8   N          AABB   N   N
1848314   MUSCOGEE OTIS      L          ROBINSON 2166 Lee Road 248           Smiths Statio AL    36877-3248   37   R004   66   0358A   Y   M                 10/1/2017   F       A         0   N          AABB   N   N
1848502   MUSCOGEE RENITA    KELLEY     PAGE      56 Misty Forest Dr         Phenix City AL      36869-3476   37   R020   56   0022A   Y   M                  1/1/2018   F       A         7   N          AABB   N   N
1848685   MUSCOGEE TERESA    E          HATCHER 143 Rainbow Dr               Livingston     TX   77399-1043   36   C050   43   0002A   Y   M                  6/1/2020   I       A         0              AAU1
1848857   MUSCOGEE KATHY     L          FEGURGUR 306 N Broadway St           Berea          KY   40403-1507   36   C004    6   0122A   Y   M                  6/1/2017   I       A         0   N          AABB   N   N
1848868   MUSCOGEE JOHULYN   IYVETTE    REESE     105 Brookfield Ln          Wytheville     VA   24382-3584   36   R006    5   0024A   Y   M                 12/1/2019   I       A         6   N          AABB   N   N
1848894   MUSCOGEE RUTH      LEAN       OGLETREE 31800 Haleblian Rd          Menifee        CA   92584-7487   36   R027    0   0138A   Y   M                  7/1/2019   I       A         6   N          AABB   N   N
1848981   MUSCOGEE ANTHONY ANDRE        JOYNER    PO Box 684                 Rich Square NC      27869-0684   36   B007   84   0001A   Y   M                  3/1/2019   I       A         8   N          AABB   N   N
1849006   MUSCOGEE MARJORIE             NESMITH   26850 US Highway 380 E A Aubrey           TX   76227-7956   36   R016   51   0194A   Y   M                  5/1/2019   I       A         3   N          AABB   N   N
1849110   MUSCOGEE CONNIE    LYNN       HELLER    220 Coleman Dr E           Winter Haven FL     33884-2553   37   R027   20   0357A   Y   M                  7/1/2020   F       A         7   N          AABB   N   N
1849263   MUSCOGEE KIMBERLY DENISE      LOCKETT 1503 9th Ave Apt F           Phenix City AL      36867-5071   36   C006   78   0786A   Y   M                  4/1/2020   I       A         2   N          AABB   N   N
1849771   MUSCOGEE LAVERNE              BENNETT 1058 Quail Dr                Charleston SC       29412-4810   37   C002   58   0086D   Y   M                  4/1/2017   F       A         6   N          AABB   N   N
1849972   MUSCOGEE COURTENA TOOLE       DYKES     188 Lee Road 2083          Phenix City AL      36870-6550   36   R017   88   0385A   Y   M                  4/1/2019   I       A         4   N          AABB   N   N
1850449   MUSCOGEE VICTORIA HARLEY      ANDRAS    7937 S Quemoy Way          Aurora         CO   80016-7211   36   R026   37   0092A   Y        8/1/2018 I                   A       4 N           AABB   N      N
1850470   MUSCOGEE GEORGE    JURIS      RASA      5001 Riverchase Dr Apt 42 Phenix City AL       36867-7468   36   C011   20   0034A   Y   M                  6/1/2019   I       A         3   N          AABB   N   N
1850521   MUSCOGEE DORIS     LYNETTE    ROBINSON 306 Willow St # 2           Waterbury      CT   06710-1516   36   C038    6   0061A   Y   M                  7/1/2019   I       A         7   N          AABB   N   N
1850533   MUSCOGEE NYDIA     JANETTE    RODRIGUEZ 6707 Timberlake Run        San Antonio TX      78244-1132   36   C089    7   0020A   Y   M                  3/1/2019   I       A         1   N          AABB   N   N
1850588   MUSCOGEE CHARLES D            PARRISH   3040 Charlie Wynn Rd       Buchanan       TN   38222-3649   36   R002   40   0066A   Y   M                  1/1/2017   I       A         7   N          AABB   N   N
1850688   MUSCOGEE JULIAN    EDWARD     HARPER    4951 Peachtree St          Millbrook      AL   36054-2023   36   R005   51   0108D   Y   M                  2/1/2019   I       A         9   N          AABB   N   N
1850951   MUSCOGEE SHEILA    RENEE      LAKE      311 Decatur Dr             Summerville SC      29486-5347   36   H074   11   0126A   Y   M                 10/1/2019   I       A         0   N          AABB   N   N
1851691   MUSCOGEE SAMUEL    P          EOFF      701 Treadwell Ave          Lufkin         TX   75904-2504   36   C012    1   0250A   Y   M                  6/1/2019   I       A         3   N          AABB   N   N
1851728   MUSCOGEE ROBERT    GUNNARD PETERSON 222 Mallory Station Rd Apt Franklin           TN   37067-8374   36   R036   85   0157A   Y   M                  6/1/2019   I       A         2   N          AABB   N   N
1851803   MUSCOGEE LINDA     R          MATHER    5508 Gristmill Ln          Mint Hill      NC   28227-9259   36   R015    8   0128A   Y        8/1/2018 I                   A       6 N           AABB   N      N
1851820   MUSCOGEE CONTESSA SARESA      FLOWERS 2150 Stadium Dr Apt F5       Phenix City AL      36867-3134   36   C007   65   0128A   Y   M                  9/1/2019   I       A         8   N          AABB   N   N
1851916   MUSCOGEE TONYA     JOYCE      SANDERS 23 Mississippi Dr            Phenix City AL      36869-3707   36   R010   23   0262D   Y   M                 11/1/2017   I       A         6   N          AABB   N   N
1851999   MUSCOGEE NAPOLEON             SPENCER 8451 Gate Pkwy W Apt 948 Jacksonville FL         32216-4100   36   C065   48   0073A   Y   M                  1/1/2020   I       A         9   N          AABB   N   N
1859319   MUSCOGEE BENJAMIN LUTHER      GARRETT 909 E Towne Lake Cir         Opelika        AL   36804-3207   36   R012    9   0059A   Y   M                  9/1/2017   I       A         8   N          AABB   N   N
1873206   MUSCOGEE SHEILA               FLETCHER 3847 Mountain Vista Dr      Morganton NC        28655-0154   36   R024   47   0256A   Y   M                  3/1/2020   I       A         3   N          AABB   N   N
1922117   MUSCOGEE LARRY     PETER      CICCARELL 1513 Catherine Dr          Phenix City AL      36867-1511   36   C013   13   0130D   Y   M                 11/1/2017   I       A         8   N          AABB   N   N
1940761   MUSCOGEE EMERALD AMETHYST DERRICK       140 Avenue A SW Apt 510 Winter Haven FL        33880-6334   36   C037   35   0195A   Y   M                  5/1/2019   I       A         4   N          AABB   N   N
1986241   MUSCOGEE VERONICA HENDERSO JACKSON 5980 Richmond Hwy Apt 40Alexandria             VA   22303-2741   36   C013    4   0072A   Y   M                 10/1/2019   I       A         2   N          AABB   N   N
2018271   MUSCOGEE CYNTHIA   S          KUHN      6306 Kenava Loop           Palmetto       FL   34221-2572   36   R012    6   0176A   Y   M                  1/1/2019   I       A         6   N          AABB   N   N
2062313   MUSCOGEE CHARLES              OSWALD    199 Johnson Rd             Auburn         ME   04210-8707   36   R005   99   0201A   Y   M                  2/1/2019   I       A         3   N          AABB   N   N
2099622   MUSCOGEE WILLIE    JAMES      SHY       PO Box 488                 Linden         TN   37096-0488   37   B007   88   0001A   Y   M                  2/1/2020   F       A         9   N          AABB   N   N
2143699   MUSCOGEE LATOYA    D WILLIAMS BRASSELL 4817 Elmley Pl Apt 218      Waldorf        MD   20602-4211   36   C015   68   0009A   Y   M                  5/1/2018   I       A         8   N          AABB   N   N
2180215   MUSCOGEE PHILIP               FLAKES    1153 Lakewalk Dr           Antioch        TN   37013-2442   36   R024   53   0044D   Y   M                 10/1/2020   I       A         6   N          AABB   N   N   L
2193344   MUSCOGEE JASON     GLEN       ROBINSON 8717 Lee Road 246           Smiths Statio AL    36877-4116   36   R002   17   0097A   Y   M                  4/1/2020   I       A         9   N          AABB   N   N
2209179   MUSCOGEE MISTY     LASHAY     FUSSELL   42 Lee Road 2097           Phenix City AL      36870-1038   36   R018   42   0130A   Y        9/1/2019 I                   A       8 N           AABB   N      N
2226502   MUSCOGEE ANGELA    TATUM      DENAMUR 4505 16th Ave                Phenix City AL      36867-1911   36   C013    5   0079A   Y   M                 12/1/2018   I       A         3   N          AABB   N   N
2273154   MUSCOGEE CHERYL    G          DRAWDY    230 Summit Pl              Birmingham AL       35243-3102   37   C004   30   0102A   Y   M                  8/1/2017   F       A         4   N          AABB   N   N
2309209   MUSCOGEE TILICIA   ANNETTE COPELAND 20307 Lagente Cir              Venice         FL   34293-2863   36   R128    7   0141A   Y   M                  6/1/2020   I       A         3   N          AABB   N   N
2328019   MUSCOGEE ANA       JUNCADELL NOBLES     7 Vineyard Dr              Phenix City AL      36869-5445   36   R004    7   0131D   Y   M                  6/1/2019   I       A         3   N          AABB   N   N
2363879   MUSCOGEE ALICIA    JERNIGAN ONEAL       65229 Magnolia Ridge Loo Pearl River LA        70452-5685   36   R010   29   0032A   Y   M                  9/1/2019   I       A         7   N          AABB   N   N
2455960   MUSCOGEE EDWARD    JAMES      YOUNG     150 Kanuga Forest Dr       Hendersonvil NC     28739-7348   37   R003   50   0319A   Y   M                  4/1/2020   F       A         4   N          AABB   N   N
2474484   MUSCOGEE GWENDOLY JEAN        SHY       PO Box 488                 Linden         TN   37096-0488   36   B007   88   0001A   Y   M                  2/1/2020   I       A         9   N          AABB   N   N
2479007   MUSCOGEE GAMALIEL W           TURNER    371 Mike Loza Dr Unit 108 Camarillo       CA   93012-8694   37   R005   33   0236A   Y   M                 10/1/2019   F       A         2   N          AABB   N   N
2531351   MUSCOGEE JENNIFER BROOKE      BOHANNON 1851 Bozeman Trail Rd       Bozeman        MT   59715-6614   36   R006   51   0373D   Y   M                  6/1/2018   I       A         0   N          AABB   N   N
2532897   MUSCOGEE JAMES     ALEXANDERWILLIAMS 1409 Powell Trce              Abbeville      AL   36310-5669   36   R003    9   0320D   Y   M                  9/1/2019   I       A         2   N          AABB   Y   N
2566289   MUSCOGEE LAKEESHA LOUISE      ALLEN     441 King St                Jacksonville FL     32204-2414   36   C012   41   0114A   Y   M                  4/1/2019   I       A         3   N          AABB   N   N
2602949   MUSCOGEE MELODY    FAYE       POWELL    371 Mike Loza Dr Unit 108 Camarillo       CA   93012-8694   36   R005   33   0236A   Y   M                 11/1/2019   I       A         2   N          AABB   N   N
2624183   MUSCOGEE PAMELA    C          COTTER    100 Lee Road 936           Salem          AL   36874-1253   37   R002    0   0134A   Y   M                  6/1/2018   F       A         1   N          AABB   N   N
2635932   MUSCOGEE ROBIN     HUFFMAN PENNOCK 72 Bella Lago Ave               Henderson NV        89011-2574   36   R126   72   0040A   Y   M                 12/1/2019   I       A         4   N          AABB   N   N
2718547   MUSCOGEE RANDALL KEITH        THOMAS    390 Lee Road 791           Salem          AL   36874-1441   37   R002   90   0216A   Y   M                  2/1/2019   F       A         3   N          AABB   N   N
2720337   MUSCOGEE KATHLEEN L           HENDRIX   17462 Front Beach Rd Unit Panama City FL       32413-2029   36   R024   26   0217A   Y   M                 11/1/2017   I       A         6   N          AABB   N   N
2761489   MUSCOGEE DEBORAH LOGAN        AFFLECK   37200 Neukom Ave           Zephyrhills    FL   33541-7707   37   R034    0   0235A   Y   M                  4/1/2019   F       A         3   N          AABB   N   N
2769542   MUSCOGEE DERRF     E          SEITZ     7249 Aventine Way Apt 307Chattanooga TN        37421-4197   36   C011   82   0106A   Y   M                  8/1/2020   I       A         2   N          AABB   N   N
2851383   MUSCOGEE ROSEMARY B           SAFRAN    6012 Magnolia Beach Rd U Panama City FL        32408-7068   36   C086   52   0064A   Y   M                  1/1/2017   I       A         5   N          AABB   N   N
2865083   MUSCOGEE LORRA     ELIZABETH TASSIN     17 Mainsail Dr             Salem          SC   29676-4218   36   R003   17   0266D   Y        3/1/2018 I                   A       7 N           AABB   N      N
2893488   MUSCOGEE HEATHER VICTORIA PURTIMAN 45 Oak Hl                       Springboro OH       45066-9240   37   R002   45   0025A   Y   M                  6/1/2020   F       A         5   N          AABB   N   N
2906584   MUSCOGEE KENNETH RAY          BROOKS    PO Box 983                 Opelika        AL   36803-0983   36   B007   83   0001A   Y   M                  7/1/2019   I       A         9   N          AABB   N   N
2910412   MUSCOGEE ASPASIA              KONTAXIS 1124 Lee Road 437           Phenix City AL      36870-7031   36   R013   24   0181A   Y   M                  7/1/2020   I       A         9   N          AABB   Y   N
2916611   MUSCOGEE EDWARD    JOSEPH     LOPEZ     1913 Whitchurch Pl         Santa Rosa CA       95403-6971   36   C020   13   0371A   Y   M                 12/1/2018   I       A         2   N          AABB   N   N
2955188   MUSCOGEE JAMES     H          PARRISH   1109 Downs Ave # C         Woodward OK         73801-5708   36   C002   99   0328A   Y   M                  3/1/2019   I       A         3   N          AABB   N   N
2990956   MUSCOGEE JAMES     BARRY      FORREST 31 Lee Road 2002             Phenix City AL      36870-8611   36   R012   31   0168D   Y   M                  7/1/2018   I       A         6   N          AABB   N   N
2993063   MUSCOGEE JERRY     C          SUTTON    1902 1st Ave               Phenix City AL      36867-4703   36   C001    2   0537A   Y   M                  9/1/2020   I       A         4   N          AABB   N   N
3050404   MUSCOGEE JOHN      CALLOW     LARK      1406 Indiana St            Houston        TX   77006-1816   36   C021    6   0209A   Y   M                  7/1/2020   I       A         8   N          AABB   N   N
3117332   MUSCOGEE THOMAS    HENRY      FLIPPO    535 Breckenridge St        Neosho         MO   64850-1018   37   R008   35   0205A   Y   M                  2/1/2019   F       A         9   N          AABB   N   N
3125672   MUSCOGEE SARA      KELLY      HARP      6455 Monserrat Dr          Vero Beach FL       32967-7562   36   R022   55   0001A   Y   M                  7/1/2020   I       A         3   N          AABB   N   N
3128264   MUSCOGEE MARY      ANN        MILLER    572 Lee Road 347           Salem          AL   36874-3997   36   R002   72   0287A   Y        7/1/2019 I                   A       5 N           AABB   N      N
3140033   MUSCOGEE JOSEPH    A          HATHAWAY 4031 SE 43rd Cir            Ocala          FL   34480-4975   36   R080   31   0172A   Y   M                  8/1/2020   I       A         2   N          AABB   N   N
3167832   MUSCOGEE DANIEL    EUGENE     ELLIS     3000 W 69th St             Mission Hills KS    66208-2149   36   C011    0   0050A   Y   M                  6/1/2017   I       A         2   N          AABB   N   N
3206152   MUSCOGEE VICKI     MARLENE FORREST 31 Lee Road 2002                Phenix City AL      36870-8611   37   R012   31   0168D   Y   M                  7/1/2018   F       A         6   N          AABB   N   N
3235901   MUSCOGEE SCOTT     BRYAN      GEORGECIN1100 Bailey Dr              Argyle         TX   76226-1880   36   R008    0   0133A   Y   M                  6/1/2018   I       A         0   N          AABB   N   N
3250383   MUSCOGEE JEFFERY   SCOTT      CHANDLER 1 Kathleen Cir              Phenix City AL      36869-5618   36   R004    1   0197D   Y   M                 11/1/2017   I       A         7   N          AABB   N   N
3251540   MUSCOGEE DONA      S          PATTON    733 Clark Rd               Winchester TN       37398-3148   36   R001   33   0240A   Y   M                  4/1/2019   I       A         8   N          AABB   N   N
3255500   MUSCOGEE BARBARA JO           PARRISH   1109 Downs Ave # C         Woodward OK         73801-5708   37   C002   99   0328A   Y   M                  3/1/2019   F       A         3   N          AABB   N   N
3260448   MUSCOGEE LISA      ANN        SLUSHER 3071 Rannoch Moor Dr         Milton         FL   32583-5599   37   R034   71   0189D   Y   M                  6/1/2019   F       A         3   N          AABB   N   N
3288349   MUSCOGEE JANA      MARIE      CORBETT 2220 Gloria Cir Apt 131      Pensacola      FL   32514-5347   36   R027   31   0061A   Y   M                  6/1/2018   I       A         2   N          AABB   Y   N
3290612   MUSCOGEE LARRY     JEROME     WILLIAMS 33 Lee Road 506             Phenix City AL      36870-0806   37   R008   33   0408D   Y   M                  6/1/2018   F       A         6   N          AABB   N   N
3309409   MUSCOGEE LEEMIAH              NESMITH   26850 US Highway 380 E A Aubrey           TX   76227-7957   37   R016    3   0196A   Y   M                  5/1/2019   F       A         5   N          AABB   N   N
3319637   MUSCOGEE JERRY     WAYNE      TUCKER    2279 Elou St               Wahiawa        HI   96786-7027   37   C014   79   0010A   Y        7/1/2017 F                   A       2 N           AABB   N      N
3320340   MUSCOGEE JAMES     HAROLD     SUTHERLAN7907 Dime Rd                Haleyville     AL   35565-6917   37   R001    7   0097A   Y   M                  5/1/2020 F         A         6 N            AABB   N   N
3328658   MUSCOGEE HELEN     K          BENTFELD 3306 Cater Ct               Phenix City AL      36867-1638   37   C014    6   0019A   Y       12/1/2019 F                   A       6 N           AABB   N      N
3343023   MUSCOGEE LISA                 KEY       980 Lee Road 288           Smiths Statio AL    36877-2776   36   R003   80   0179A   Y   M                 12/1/2016   I       A         9   N          AABB   N   N
3357704   MUSCOGEE ANITA     GALE       MOORE     77 Lee Road 2213           Salem          AL   36874-3787   36   R004   77   0121A   Y   M                  6/1/2017   I       A         3   N          AABB   N   N
3358861   MUSCOGEE PIERCE    SAMUEL     MOORE     77 Lee Road 2213           Salem          AL   36874-3787   37   R004   77   0121A   Y   M                  6/1/2017   F       A         3   N          AABB   N   N
3359822   MUSCOGEE DAVID     OLIVER     SMITH     106 Willow Brook Ln        Georgetown KY       40324-8668   36   R014    6   0390A   Y   M                  5/1/2020   I       A         3   N          AABB   N   N
3370220   MUSCOGEE CHARLES EDWARD       CLARK     14709 Valleyheart Dr       Sherman Oak CA      91403-1601   37   C061    9   0199A   Y   M                 10/1/2017   F       A         6   N          AABB   N   N
3370227   MUSCOGEE LILLIAN   CLAUDETTE CLARK      14709 Valleyheart Dr       Sherman Oak CA      91403-1601   36   C061    9   0199A   Y   M                 10/1/2017   I       A         6   N          AABB   N   N
3374295   MUSCOGEE SARAH     ELLEN      COINER    4120 6th St NW             Hickory        NC   28601-8043   37   R010   20   0271A   Y   M                  7/1/2020   F       A         6   N          AABB   N   N
3374301   MUSCOGEE PATRICIA B           COINER    4120 6th St NW             Hickory        NC   28601-8043   37   R010   20   0271A   Y   M                  7/1/2020   F       A         6   N          AABB   N   N
3376742   MUSCOGEE GLENN     EDWARD     MCBRIDE 421 Rowan Pine Ct            Conroe         TX   77304-2373   36   R123   21   0146A   Y   M                  2/1/2020   I       A         1   N          AABB   N   N
3397905   MUSCOGEE BRUCE     D          BELL      4665 Cavalier Dr           Semmes         AL   36575-4467   37   R004   65   0318D   Y   M                 12/1/2016   F       A         2   N          AABB   N   N
3399309   MUSCOGEE CHARLES EDWARD       COINER    4120 6th St NW             Hickory        NC   28601-8043   36   R010   20   0271A   Y   M                  7/1/2020   I       A         6   N          AABB   N   N
3405096   MUSCOGEE JANNINA   I          MCPHERSO 105 Old Glory Way           Fort Mitchell AL    36856-2820   37   R002    5   0057D   Y   M                 12/1/2017   F       A         5   N          AABB   N   N
3413122   MUSCOGEE TERRENCE MAURICE BROWN         520 E Buena Vista Ave Apt North August SC      29841-4169   36   C019   57   0168A   Y   M                  6/1/2020   I       A         4   N          AABB   N   N
3413587   MUSCOGEE ELIZABETH BARNES     BOROM     4402 Riverchase Dr Apt 44 Phenix City AL       36867-7557   36   C011    2   0077A   Y   M                  7/1/2020   I       A         4   N          AABB   N   N
3427761   MUSCOGEE PAUL      LEONARD WIECZOREK16899 1st St E                 North Reding FL     33708-1418   36   C054   99   0131A   Y   M                  5/1/2020   I       A         7   N          AABB   N   N
3429921   MUSCOGEE LEE       ADAMS      RIALS     2271 State Route 97        Mayfield       KY   42066-7330   36   R001   71   0116D   Y   M                  8/1/2019   I       A         1   N          AABB   N   N
3431219   MUSCOGEE JODI      EDWIN      BARNES    101 Farm Brook Way         Simpsonville SC     29681-3510   36   R015    1   0219D   Y   M                  6/1/2020   I       A         4   N          AABB   N   N
3442571   MUSCOGEE DOUGLAS KEITH        WRIGHT    22 Lee Road 2001           Phenix City AL      36870-8649   36   R012   22   0156A   Y   M                  8/1/2019   I       A         5   N          AABB   N   N
3445939   MUSCOGEE DARRELL JOSEPH       ROBINSON 14710 Sapodilla Dr          Orlando        FL   32828-7321   36   H003   10   0290A   Y   M                  9/1/2017   I       A         3   N          AABB   N   N
3457796   MUSCOGEE LULA      YVETTE     SMITH     17 Klich Dr                Hampton        VA   23666-1323   36   C029   17   0111A   Y   M                  5/1/2017   I       A         0   N          AABB   N   N
3460331   MUSCOGEE EMILY     ANN        WILLIAMS 601 Global Cir              Chesapeake VA       23322-7316   36   R041    1   0172A   Y   M                 12/1/2016   I       A         0   N          AABB   N   N
3464961   MUSCOGEE LATRISTA Y           BIGGERS   42 Peacock Dr              Phenix City AL      36869-3452   36   R006   42   0016A   Y   M                  3/1/2018   I       A         8   N          AABB   N   N
3466385   MUSCOGEE ERICA     HAMPTON MANLEY       1635 Saratoga Dr           Titusville     FL   32796-4207   36   C025   35   0119A   Y   M                  8/1/2019   I       A         2   N          AABB   N   N
3478138   MUSCOGEE HENRY     OSBORN     EILAND    1114 District Ct           Auburn         AL   36830-7653   36   C003   14   0127A   Y   M                  6/1/2020   I       A         4   N          AABB   N   N
3478808   MUSCOGEE TRACEY    PACE       HERRING 1544 Lee Road 294            Smiths Statio AL    36877-2646   37   R003   44   0057A   Y   M                  4/1/2019   F       A         3   N          AABB   N   N
3479639   MUSCOGEE CANDY     CAPPS      MESSER    5130 Clara St              New Orleans LA      70115-7044   36   C012   30   0004A   Y   M                 11/1/2019   I       A         8   N          AABB   N   N
3484158   MUSCOGEE ANGELO    KARL       CHIODO    10926 Meade Ct             Westminster CO      80031-2119   37   C037   26   0166A   Y   M                  7/1/2019   F       A         7   N          AABB   N   N
3484666   MUSCOGEE GREG      A          JOHNSTONE1898 Lee Road 294           Smiths Statio AL    36877-2780   36   R003   98   0065A   Y       11/1/2019 I                   A       5 N           AABB   N      N
3486293   MUSCOGEE JACQUELYN            VALENTINE 15 Dairy Rd                Phenix City AL      36869-3316   36   R007   15   0195D   Y   M                  1/1/2018   I       A         9   N          AABB   N   N
3489017   MUSCOGEE RENAE     NUESSLE LUNCEFORD201 Redbird Pl                 Hot Springs NAR     71913-6538   36   C029    1   0323A   Y   M                 12/1/2018   I       A         6   N          AABB   N   N
3496362   MUSCOGEE BETTY     JO         FARRIS    9250 Stony Crest Cir Apt 8 Richmond       VA   23235-6890   36   C006   12   0549A   Y   M                 12/1/2018   I       A         9   N          AABB   N   N
3496993   MUSCOGEE KEITH     BERENZO WHITE        2 Willow Ct                Phenix City AL      36869-7119   36   C016    2   0066A   Y   M                  7/1/2019   I       A         8   N          AABB   N   N
3505600   MUSCOGEE VICTORIA             MCCOY     3611 Parkmill Dr           Killeen        TX   76542-6473   36   R040   11   0020A   Y   M                 12/1/2019   I       A         4   N          AABB   N   N
3508193   MUSCOGEE TINA      LORRAINE LYNN        4430 Myrna Dr              San Antonio TX      78218-4341   36   C008   30   0105A   Y   M                  1/1/2020   I       A         9   N          AABB   N   N
3511377   MUSCOGEE ANN       ELIZABETH DENSON     8 Walta Cir                Petersburg VA       23805-9304   36   R008    8   0173D   Y   M                  8/1/2020   I       A         8   N          AABB   N   N
3527173   MUSCOGEE SAYERS    PEARSON WILSON       3712 Lifford Cir           Tallahassee FL      32309-2638   36   C004   12   0276D   Y   M                 10/1/2017   I       A         1   N          AABB   N   N
3539055   MUSCOGEE SADIE     E          LUTTRELL 1413 N Hershey Rd Apt 4 Bloomington IL          61704-1352   37   C072    4   0081A   Y   M                  6/1/2018   F       A         7   N          AABB   N   N
3539071   MUSCOGEE JACKIE    LEONA      ANTLEY    5607 Eaker Dr              Durham         NC   27712-1601   36   R008    7   0279D   Y   M                 11/1/2019   I       A         6   N          AABB   N   N
3548819   MUSCOGEE MARSHA    DUGGINS RAY          77 Sanders Rd              Phenix City AL      36869-2923   36   R003   77   0075D   Y   M                  2/1/2019   I       A         8   N          AABB   N   N
3552758   MUSCOGEE BRIAN     EUGENE     BINGHAM 300 Melanie Dr               Montgomery AL       36109-4925   37   C098    0   0156A   Y        5/1/2017 F                   A       1 N           AABB   N      N
3567781   MUSCOGEE MARK      LUCAS      GINGERY   360 Timberlake Ct          Mary Esther FL      32569-1407   36   R003   60   0141A   Y   M                 11/1/2019 I         A         7 N            AABB   N   N
3570639   MUSCOGEE ADITH     MAE        THOMAS    2101 Vanderbilt Ln Unit 7 Redondo BeaCA        90278-3061   36   C042    7   0289A   Y   M                  2/1/2020 I         A         7 N            AABB   N   N
3573748   MUSCOGEE BEVERLY MARIE        ROBERSON 1335 Lovell Crossing Way AKnoxville        TN   37932-1739   36   R037   31   0060A   Y        9/1/2018 I                   A       2 N           AABB   N      N
3575334   MUSCOGEE CRYSTAL LYNN         SAMPLES 1713 Magnolia Ln             Edmond         OK   73013-2616   37   R055   13   0257A   Y   M                  9/1/2019   F       A         7   N          AABB   N   N
3576092   MUSCOGEE FORD      PRATT      MITCHELL PO Box 66803                Saint Petersb FL    33736-6803   36   B008    3   0001A   Y   M                  5/1/2019   I       A         8   N          AABB   N   N
3579442   MUSCOGEE JOHNNY    JACOB      WALDROP 52 Lamb Rd                   Opelika        AL   36804-1870   36   R001   52   0266A   Y   M                  2/1/2018   I       A         6   N          AABB   N   N
3591829   MUSCOGEE LARRY     KEITH      HAMILTON 2823 Providence Rd Unit 1 Charlotte        NC   28211-2268   36   C036   42   0341A   Y   M                 10/1/2016   I       A         2   N          AABB   N   N
3596001   MUSCOGEE DIANNE    OWENS      WESTBROO 69 Lee Road 452             Phenix City AL      36870-8039   37   R019   69   0228D   Y   M                  8/1/2020   F       A         1   N          AABB   Y   N
3599677   MUSCOGEE JUDITH    MEMMO      LARUSCH 118 Yonce Dr                 Saluda         SC   29138-7775   36   R002   18   0011A   Y   M                 11/1/2017   I       A         2   N          AABB   N   N
3603122   MUSCOGEE CAROL     ELIZABETH FASICK     554 Almon St               Heflin         AL   36264-1304   36   C001   54   0552A   Y   M                  6/1/2018   I       A         2   N          AABB   N   N
3604945   MUSCOGEE JOHN      JOSEPH     HOLMES    10333 Juniper Creek Ln     Las Vegas NV        89145-8854   37   C072   33   0108A   Y   M                  6/1/2019   F       A         2   N          AABB   N   N
3604950   MUSCOGEE SUE       A          HOLMES    10333 Juniper Creek Ln     Las Vegas NV        89145-8854   36   C072   33   0108A   Y   M                  6/1/2019   I       A         2   N          AABB   N   N
3611752   MUSCOGEE BRENDA    DALE       SYBRANT 506 Church St                Fulton         MO   65251-2329   36   C005    6   0036D   Y   M                 12/1/2018   I       A         9   N          AABB   N   N
3627198   MUSCOGEE DEE       DEE LEE    HOLLAND 306 Lee Road 2138            Phenix City AL      36870-1111   36   R001    6   0075A   Y   M                  8/1/2018   I       A         6   N          AABB   N   N
3648857   MUSCOGEE MEGAN     L MOORE    KUPRATTY 2202 Ligget Ave             Joint Base Le WA    98433-2011   36   C000    2   0004A   Y   M                  7/1/2017   I       A         7   N          AABB   Y   N
3649029   MUSCOGEE ALISHA    CHANTA     MILES     35 Lincolnshire Ln         Phenix City AL      36870-8660   36   R012   35   0195D   Y   M                 10/1/2019   I       A         8   N          AABB   N   N
3651565   MUSCOGEE SHERITHA YVONNE      DESALLE   172 Northwood Dr           Slidell        LA   70458-1211   36   C023   72   0153A   Y   M                  4/1/2020   I       A         2   N          AABB   N   N
3652964   MUSCOGEE GINA      ANN        PRUETT    924 Florida Ave Apt 42     Panama City FL      32401-2303   36   C021   42   0290A   Y   M                  7/1/2017   I       A         6   N          AABB   N   N
3654838   MUSCOGEE WILLIAM   J          DAWAHARE 778 Running Deer Ln         Mars Hill      NC   28754-8502   36   R005   78   0078A   Y   M                 10/1/2020   I       A         4   N          AABB   N   N
3654845   MUSCOGEE ANNE      GARGIULO DAWAHARE 778 Running Deer Ln           Mars Hill      NC   28754-8502   37   R005   78   0078A   Y   M                 10/1/2020   F       A         4   N          AABB   N   N
3656302   MUSCOGEE ADRIANE   DENISE     OPHARROW 2536 Cole St Unit A         Fort Eustis VA      23604-1330   36   C003   73   0082A   Y   M                  2/1/2017   I       A         8   N          AABB   N   N
3657943   MUSCOGEE DWAYNE    KRAIG      WOODCOCK14155 Tranters Creek Ln Charlotte           NC   28273-6992   36   R175   55   0115A   Y   M                 12/1/2017   I       A         2   N          AABB   N   N
3660121   MUSCOGEE CHARLIE              PERKINS   14 Rusty Dr                Phenix City AL      36869-3482   36   R006   14   0018A   Y   M                  2/1/2019   I       A         6   N          AABB   N   N
3668682   MUSCOGEE ANTHONY DEATRIC      HERRING 1544 Lee Road 294            Smiths Statio AL    36877-2646   37   R003   44   0057A   Y   M                  4/1/2019   F       A         3   N          AABB   N   N
3669171   MUSCOGEE NAKEITHA ELIZABETH ESSIX       9554 Castle Oaks Dr        Fountain       CO   80817-4519   36   R010   54   0086D   Y   M                  6/1/2020   I       A         8   N          AABB   N   N
3674615   MUSCOGEE JOEY      SMITH      MAYHAND 1310 9th Ave                 Phenix City AL      36867-5084   37   C006   10   0012A   Y   M                  1/1/2018   F       A         2   N          AABB   N   N
3678777   MUSCOGEE CHRISTOPHER          KELLY     243 Lee Road 2137          Phenix City AL      36870-1126   36   R018   43   0211D   Y   M                  2/1/2017   I       A         9   N          AABB   N   N
3681097   MUSCOGEE JACQUELIN W          GIBBS     705 Keystone Park Dr Unit Morrisville     NC   27560-6102   36   R005   39   0024A   Y   M                  2/1/2018   I       A         9   N          AABB   N   N
3681694   MUSCOGEE JULIA     LORRAINE MCKENZIE 306 Lee Road 2138             Phenix City AL      36870-1111   36   R001    6   0075A   Y   M                  9/1/2019   I       A         6   N          AABB   N   N
3683762   MUSCOGEE JUDY      L          LEHNHOFF 1654 Clearwater Largo Rd Clearwater FL          33756-1175   36   C015   56   0092D   Y   M                  8/1/2019   I       A         1   N          AABB   N   N
3692650   MUSCOGEE ELIZABETH DORSEY ST HANNAHAN 285 Bentley Ct               Auburn         AL   36830-6476   37   C010   85   0042D   Y   M                  9/1/2017   F       A         4   N          AABB   N   N
3701153   MUSCOGEE ANNIE     JACKSON DEVAUGHN 11 Echezeaux Dr                Kenner         LA   70065-1115   36   C032   11   0034D   Y        7/1/2018 I                   A       2 N           AABB   N      N
3703142   MUSCOGEE PERRY     LAMAR      BOROM     4402 Riverchase Dr Apt 44 Phenix City AL       36867-7557   37   C011    2   0077A   Y   M                  7/1/2020   F       A         4   N          AABB   N   N
3714171   MUSCOGEE BETTIE               ROBINSON 1 Pinecrest Rd              Ho Ho Kus NJ        07423-1134   36   C002    1   0114A   Y   M                 11/1/2019   I       A         4   N          AABB   N   N
3714928   MUSCOGEE WILLIAM   RAY        KITCHENS 1616 Holiday Dr             Hendersonvil NC     28739-7375   37   R003   16   0077A   Y   M                  6/1/2019   F       A         2   N          AABB   N   N
3717845   MUSCOGEE CAROLINE             GINGERY   360 Timberlake Ct          Mary Esther FL      32569-1407   36   R003   60   0141A   Y   M                 11/1/2019   I       A         7   N          AABB   N   N
3723793   MUSCOGEE KIRSTEN   JENKINS    CAIN      2418 Raywood Vw Apt 123 Colorado Spr CO        80920-7735   36   R041   48   0003A   Y   M                  5/1/2019   I       A         7   N          AABB   N   N
3724876   MUSCOGEE DENISE               KNOX      2304B 13th Ave             Phenix City AL      36867-3949   36   C007    4   0031A   Y   M                  3/1/2020   I       A         1   N          AABB   N   N
3724960   MUSCOGEE ANGELA    BILLIOT    FABIAN    3266 Arbor Trce            CharlottesvilleVA   22911-7500   37   R018   66   0035A   Y   M                  5/1/2017   F       A         1   N          AABB   N   N
3728985   MUSCOGEE RANDELL SCOTT        FOSTER    1312 40th St               Phenix City AL      36867-2216   36   C013   12   0021A   Y   M                  6/1/2019   I       A         6   N          AABB   N   N
3729002   MUSCOGEE SARAH     M          TRAYLOR 82 Riverside Lndg            Fort Mitchell AL    36856-4429   37   R001   82   0284A   Y   M                  4/1/2019   F       A         3   N          AABB   N   N
3731900   MUSCOGEE MARK      RUTLAND FREEMAN 9809 Thunderbolt Way            Knoxville      TN   37923-7403   36   R061    9   0335A   Y   M                 10/1/2018   I       A         3   N          AABB   N   N
3732063   MUSCOGEE FRANK     DANIEL     FOLEY     952 Princeton Dr           Marina Del R CA     90292-5411   37   C032   52   0167A   Y   M                  2/1/2017   F       A         0   N          AABB   N   N
3754669   MUSCOGEE KELLYE    TAMEKA     DAVIS     501 Pelham Dr Apt O304 Columbia           SC   29209-1388   36   C031   54   0200A   Y       11/1/2016 I                   A       9 N           AABB   N      N
3754908   MUSCOGEE LAURA     ANNE       GRANTHAM 881 Cahaba Dr               Auburn         AL   36830-3201   37   C029   81   0010A   Y   M                  4/1/2017   F       A         5   N          AABB   N   N
3760576   MUSCOGEE RHONDA    JILL       STOEHR    1105 Lee Road 234          Phenix City AL      36870-9235   36   R008    5   0011D   Y   M                 10/1/2017   I       A         2   N          AABB   N   N
3763219   MUSCOGEE JANET     BUSH       PERKINS   488 Lee Road 520           Phenix City AL      36870-6862   36   R009   88   0113A   Y   M                  3/1/2018   I       A         8   N          AABB   N   N
3766370   MUSCOGEE JERRYE    LYNETTE    WILLIAMS 3300 Stadium Dr Apt 808 Phenix City AL          36867-8005   36   C015    8   0263A   Y   M                  3/1/2019   I       A         9   N          AABB   N   N
3766714   MUSCOGEE JERDONALDLAMAS       LOVE      203 Aviary St              Warrenton      VA   20186-3647   37   C001    3   0318A   Y   M                  7/1/2020   F       A         0   N          AABB   N   N
3775676   MUSCOGEE SANDRA    JEAN       BAXLEY    559 Shadow Wood Dr         Smiths Statio AL    36877-4836   36   R006   59   0173D   Y   M                  5/1/2017   I       A         4   N          AABB   N   N
3804970   MUSCOGEE DIANA     E          BAXTER    251 Lee Road 228           Smiths Statio AL    36877-4107   36   R002   51   0136D   Y   M                 11/1/2016   I       A         1   N          AABB   N   N
3809269   MUSCOGEE JOE       PHILLIP    BURNS     133 Chelsea Station Dr     Chelsea        AL   35043-3073   36   R004   33   0160D   Y   M                  3/1/2019   I       A         6   N          AABB   N   N
3810231   MUSCOGEE BRIAN     TATUM      LITTLETON 283 Lee Road 545           Smiths Statio AL    36877-4612   37   R004   83   0381D   Y   M                 10/1/2020   F       A         5   N          AABB   N   N
3811060   MUSCOGEE KATHERINE M          SMITH     2525 S Crystal Lake Dr     Avon Park      FL   33825-8694   36   R005   25   0210A   Y   M                  2/1/2019   I       A         5   N          AABB   N   N
3815850   MUSCOGEE LISA      M          WELLS     541 SW Dexter Cir Apt 203 Lake City       FL   32025-0790   36   R018   53   0317A   Y   M                  7/1/2019   I       A         4   N          AABB   N   N
3817824   MUSCOGEE MICHELLE ANTIONETT WHITE       1100 Lee Road 147          Opelika        AL   36804-3806   36   R011    0   0195A   Y   M                  2/1/2020   I       A         2   N          AABB   N   N
3819899   MUSCOGEE DOROTHY LOCKLEAR COLLINS       210 Willow Branch Ln       Clayton        NC   27520-4818   36   R018   10   0180A   Y   M                  9/1/2019   I       A         2   N          AABB   N   N
3830608   MUSCOGEE HEATHER MARTIN       BURNS     133 Chelsea Station Dr     Chelsea        AL   35043-3073   37   R004   33   0160D   Y   M                  3/1/2019   F       A         6   N          AABB   N   N
3832876   MUSCOGEE LOIS      CLAUDINE PATE        309 E Emerald Dr           Enterprise     AL   36330-1624   36   C012    9   0193D   Y   M                  8/1/2020   I       A         3   N          AABB   N   N
3833421   MUSCOGEE DEARDRE ROSA         MORGAN    2400 4th Ave Apt 8B        Phenix City AL      36867-4658   36   C001   82   0586A   Y   M                  2/1/2019   I       A         7   N          AABB   N   N
3834209   MUSCOGEE LORI      JO         COCHRAN 80 Sunset Dr                 Titus          AL   36080-2558   36   R401   80   0152A   Y   M                  6/1/2020   I       A         5   N          AABB   N   N
3834827   MUSCOGEE DEMETRIS LACHON      GOODWIN 5207 McKnight Dr             Odessa         TX   79762-4262   36   C068    7   0126D   Y   M                  4/1/2019   I       A         8   N          AABB   N   N
3836847   MUSCOGEE JIMMY     LAUREN     CHANDLER 403 Taylor St               Craig          CO   81625-2728   36   C004    3   0080A   Y   M                  5/1/2018   I       A         6   N          AABB   N   N
3852367   MUSCOGEE SHEKETA LANETE       WILLIAMS PO Box 12324                Flagstaff      AZ   86011-0432   36   B017   24   0001A   Y        9/1/2018 I                   A       9             AAU1
3853928   MUSCOGEE MARCELLA WHITE       ODOM      2412 Corinne Dr            Chalmette      LA   70043-5642   37   C021   12   0249D   Y   M                  1/1/2018   F       A         6   N          AABB   N   N
3856761   MUSCOGEE CHRISTENE JEAN       BARRETT 10100 County Highway A12 Montague           CA   96064-9787   36   R050    0   0207A   Y   M                  5/1/2018   I       A         4   N          AABB   N   N
3858434   MUSCOGEE ELIZABETH HART M     HAMRIC    6139 Christmas Dr          Nolensville TN      37135-7475   36   R004   39   0043A   Y   M                 10/1/2018   I       A         6   N          AABB   N   N
3864333   MUSCOGEE JOAN      LOIS       GREEN     69 Lee Road 2080           Phenix City AL      36870-7735   37   R019   69   0147D   Y   M                  8/1/2020   F       A         9   N          AABB   N   N
3883741   MUSCOGEE JAMES     ROLAND     TRAYLOR 82 Riverside Lndg            Fort Mitchell AL    36856-4429   37   R001   82   0284A   Y   M                  4/1/2019   F       A         3   N          AABB   N   N
3885134   MUSCOGEE SHARON    RENEE N    HESTER    27 Farmingdale Rd          Latham         NY   12110-5105   36   C009   27   0130A   Y   M                 11/1/2017   I       A         5   N          AABB   N   N
3885470   MUSCOGEE DAVID     ERIC       KANGAR    33 S Monastery Ave         Baltimore      MD   21229-3633   36   C034   33   0057D   Y   M                  6/1/2018   I       A         3   N          AABB   N   N
3889234   MUSCOGEE SHANNON DENISE       SHAW      911 11th Ave               Phenix City AL      36867-5709   36   C017   11   0173D   Y   M                  8/1/2020   I       A         7   N          AABB   N   N
3894806   MUSCOGEE JUDITH    ANNA       WRIGHT    2102 Savannah Oak Rd       Frisco         TX   75033-2383   37   R106    2   0224A   Y   M                  4/1/2020   F       A         4   N          AABB   N   N
3894815   MUSCOGEE STUART    GARDNER WRIGHT       2102 Savannah Oak Rd       Frisco         TX   75033-2383   37   R106    2   0224A   Y   M                  4/1/2020   F       A         4   N          AABB   N   N
3919071   MUSCOGEE PATRICIA F           FRANCIS   1945 Longs Bend Pike       Surgoinsville TN    37873-5420   37   R003   45   0222D   Y   M                  4/1/2019   F       A         2   N          AABB   N   N
3922882   MUSCOGEE SARAH     KAY        SMITH     106 Willow Brook Ln        Georgetown KY       40324-8668   37   R014    6   0390A   Y   M                  5/1/2020   F       A         3   N          AABB   N   N
3959029   MUSCOGEE ANDREW    DUNCAN     LOWE      1004 Rochelle Ave          Thompsons STN       37179-9619   37   R026    4   0181D   Y   M                 10/1/2016   F       A         4   N          AABB   N   N
3960727   MUSCOGEE DARLA     DUFFEY     LOWE      1004 Rochelle Ave          Thompsons STN       37179-9619   37   R026    4   0181D   Y   M                 10/1/2016   F       A         4   N          AABB   N   N
3961329   MUSCOGEE SHELBY    BEGGS      EAGLE     204 Fels Ave               Fairhope       AL   36532-1533   37   C003    4   0016A   Y   M                  6/1/2018   F       A         5   N          AABB   N   N
3961489   MUSCOGEE KRAIG     PATRICK    MCAHREN 85 Lee Road 2135             Smiths Statio AL    36877-3294   37   R004   85   0317D   Y   M                  4/1/2017   F       A         8   N          AABB   N   N
3973321   MUSCOGEE JANICE    BRINSON    PRATT     354 Briar Patch Mountain R Fries          VA   24330-4205   36   R002   54   0194A   Y   M                  4/1/2019   I       A         8   N          AABB   N   N
3974651   MUSCOGEE SHARON    MILLENDER KELLEY     602 NW 1st St              Carrabelle     FL   32322-2153   37   H062    2   0179A   Y   M                  4/1/2017   F       A         5   N          AABB   N   N
3975966   MUSCOGEE ROBERT               LOPEZ-PER 596 Carpenter Way          Auburn         AL   36830-7285   36   R010   96   0093D   Y   M                  7/1/2020   I       A         3   N          AABB   N   N
3976907   MUSCOGEE CONNIE    R          BROWN     6357 US Highway 231        Vincent        AL   35178-9657   37   R001   57   0093A   Y   M                  7/1/2017   F       A         7   N          AABB   N   N
3977250   MUSCOGEE WANDRA    JUNE       BATTIATO 3629 Shukla Ct              Walnut Creek CA     94598-4671   36   C034   29   0184A   Y   M                  4/1/2018   I       A         6   N          AABB   N   N
3979006   MUSCOGEE ROBERT    LEE        WILLIAMS PO Box 2404                 Phenix City AL      36868-2404   37   B017    4   0001A   Y   M                  6/1/2019   F       A         5   N          AABB   N   N
3979777   MUSCOGEE CASEY     LYNN       WHATLEY 1008 15th St Unit 16D        Mexico Beac FL      32456-7130   36   H003   64   0425A   Y   M                  6/1/2019   I       A         9   N          AABB   N   N
                                                        Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 7 of 23

3983466   MUSCOGEE TAMMY      DAVIS       MURPHY    3720 Queen Anne Loop Ap Fayetteville NC         28306-8659   36   R034   31   0175A   Y   M                  7/1/2018 I          A               9 N            AABB   N   N
3984797   MUSCOGEE ANGELA     MARIE       SAMPSON 1335 Lovell Crossing Way AKnoxville          TN   37932-1739   36   R037   31   0060A   Y        9/1/2018 I                   A              2 N           AABB   N      N
3991435   MUSCOGEE CHRISTOPH TEHRAN       PARKS     8146 E University Dr Apt 10Mesa            AZ   85207-6749   36   C033   31   0101A   Y        1/1/2020 I                   A              8 N           AABB   N      N
4001937   MUSCOGEE STACEY     LYNETTE     SLAY      884 Edgewood Dr             Lexington      KY   40515-5034   36   C048   84   0177A   Y   M                  9/1/2018   I        A               1   N          AABB   N   N
4005476   MUSCOGEE CHERYL     BRADY       VATRAL    5525 Stone Crossing Dr      Winston Sale NC     27104-3746   36   C024   25   0087A   Y   M                  2/1/2019   I        A               9   N          AABB   N   N
4005704   MUSCOGEE JOSEPH     ALLEN       TYSON     4622 50th Ave W             Bradenton      FL   34210-2982   36   C042   22   0100D   Y   M                  4/1/2017   I        A               5   N          AABB   N   N
4012806   MUSCOGEE ROBBIE     EUGENE      DAVIS     1789 Benelli St             Sumter         SC   29150-7102   36   H001   89   0087A   Y   M                  2/1/2018   I        A               6   N          AABB   N   N
4013086   MUSCOGEE RHONDA     J           WALTERS 214 10th St W                 Brookings      SD   57006-1178   36   R003   14   0122A   Y   M                 10/1/2017   I        A               0   N          AABB   N   N
4018482   MUSCOGEE CHERYL     LYNN        ROBERTS 320 Center Ridge Rd           Yazoo City MS       39194-4605   36   R006   20   0043A   Y   M                  1/1/2020   I        A               7   N          AABB   N   N
4034422   MUSCOGEE LILLIE     WILLIAMS COOKE        270 Lee Road 2008           Phenix City AL      36870-8644   36   R012   70   0149A   Y   M                  1/1/2019   I        A               7   N          AABB   N   N
4035167   MUSCOGEE BRYANT     KEITH       WALLACE 3325 Bardaville Dr Apt 48 Lansing            MI   48906-2485   36   C015   48   0019A   Y   M                  6/1/2017   I        A               2   N          AABB   N   N
4037300   MUSCOGEE LITITIA    KAPELL      FLETCHER 20 Sweetwater Park Dr        Fort Mitchell AL    36856-5171   36   R001   20   0007A   Y   M                  3/1/2019   I        A               6   N          AABB   N   N
4043563   MUSCOGEE JENNIFER LYNN          JONES     2751 Wintergreen Ct         Phenix City AL      36867-7351   37   R002   51   0048D   Y   M                  6/1/2017   F        A               8   N          AABB   N   N
4046880   MUSCOGEE BENJAMIN NATHANIEL WHITLEY       139 W Victoria Ct Apt C     Greenville     NC   27834-6682   36   C034   75   0212A   Y   M                  8/1/2018   I        A               2   N          AABB   N   N
4049666   MUSCOGEE LISA       DARLENE MCAHREN 85 Lee Road 2135                  Smiths Statio AL    36877-3294   36   R004   85   0317D   Y   M                  4/1/2017   I        A               8   N          AABB   N   N
4055534   MUSCOGEE VINCENT    SANTIAGO CHUA         942 Flurry Dr               Livermore      CA   94550-2540   36   R017   42   0068A   Y   M                 10/1/2016   I        A               0   N          AABB   N   N
4056038   MUSCOGEE LENA       DANIELLE LEE          7112 SE Marion St           Port Orchard WA     98366-8447   37   R023   12   0475A   Y   M                  2/1/2017   F        A               2   N          AABB   N   N
4060727   MUSCOGEE AMY        NICOLE      WETMORE 12921 W Selma Ave             Tampa          FL   33635-9683   37   R012   21   0107A   Y   M                 11/1/2017   F        A               1   N          AABB   N   N
4061550   MUSCOGEE CAMILLE    FRANCINE HOOD         13 Utah St                  Fort Mitchell AL    36856-3406   36   R004   13   0158D   Y   M                 10/1/2019   I        A               5   N          AABB   N   N
4064788   MUSCOGEE JILL       MARIE       BOWERS    42 Massey Dr                Phenix City AL      36869-2930   36   R010   42   0028A   Y   M                 12/1/2017   I        A               8   N          AABB   N   N
4065471   MUSCOGEE THOMAS     WILLIAM     TURPIN    11012 Trimble Blvd # A      Fort Campbe KY      42223-6003   37   C006   12   0204A   Y   M                 10/1/2019   F        A               5   N          AABB   N   N
4067567   MUSCOGEE LANA       B           ATCHLEY 719 30th St                   Phenix City AL      36867-3330   37   C004   19   0115D   Y   M                  6/1/2018   F        A               1   N          AABB   N   N
4069895   MUSCOGEE LINDA      WOMBLE      FOWLER    PO Box 27938                Panama City FL      32411-7938   36   B009   38   0001A   Y       11/1/2018 I                   A              1 N           AABB   N      N
4070685   MUSCOGEE LORI       DENISE      LAND      5664 Bronx Ave              Sarasota       FL   34231-8411   36   C076   64   0279A   Y   M                  7/1/2018   I        A               3   N          AABB   N   N
4076191   MUSCOGEE TAWNYA     DAWN        ALBANO    3449 E Presidio Rd          Tucson         AZ   85716-1668   36   C023   49   0069D   Y   M                  3/1/2019   I        A               9   N          AABB   N   N
4097071   MUSCOGEE RAPHAEL MARTINEZ HARRIS          3315 Fieldcrest Ct          Montgomery AL       36111-3105   36   C097   15   0061A   Y   M                 12/1/2016   I        A               3   N          AABB   N   N
4101639   MUSCOGEE SONYA      NANCY       COLON     10518 NE 21st Ct            Vancouver WA        98686-5988   36   C086   18   0446A   Y   M                 12/1/2019   I        A               4   N          AABB   N   N
4102454   MUSCOGEE HAZLAN     VANESSA GILLEY        5810 Worth Pkwy Apt 3150 San Antonio TX         78257-5518   36   R251   75   0023A   Y   M                  5/1/2018   I        A               0   N          AABB   N   N
4112562   MUSCOGEE KELLY      DEREK       ATCHLEY 719 30th St                   Phenix City AL      36867-3330   36   C004   19   0115D   Y   M                  6/1/2018   I        A               1   N          AABB   N   N
4120329   MUSCOGEE JOHN       DWIGHT      EVANS     18599 NE Frank Williams L Blountstown FL        32424-4461   36   R002   99   0377A   Y   M                  8/1/2017   I        A               2   N          AABB   N   N
4120332   MUSCOGEE TAMI       JEPPSON EVANS         18599 NE Frank Williams L Blountstown FL        32424-4461   37   R002   99   0377A   Y   M                  8/1/2017   F        A               2   N          AABB   N   N
4123989   MUSCOGEE JENNIFER ANN           CRINE     203 Lee Road 2185           Phenix City AL      36870-7648   36   R008    3   0292A   Y   M                  8/1/2019   I        A               8   N          AABB   N   N
4127637   MUSCOGEE MARYBETH DAVIS         FINEOUT   404 Woodlawn Dr             Eufaula        AL   36027-5011   36   R005    4   0143A   Y   M                  4/1/2020   I        A               1   N          AABB   N   N
4132102   MUSCOGEE FELISA     VANDELLA BDENNISON 306 14th Ave                   Phenix City AL      36869-6952   36   C003    6   0040A   Y   M                 12/1/2017   I        A               0   N          AABB   N   N
4133907   MUSCOGEE DONALD     PARRELL     PITTS     2080 Lee Road 330           Smiths Statio AL    36877-2870   37   R001   80   0171A   Y   M                  1/1/2017   F        A               4   N          AABB   N   N
4135445   MUSCOGEE JERI                   GODFREY 2107 Cobblestone Dr           Opelika        AL   36804-0582   36   R011    7   0399A   Y   M                  6/1/2020   I        A               7   N          AABB   N   N
4141659   MUSCOGEE MISTY      GENELLE     HOWARD    PO Box 240493               Montgomery AL       36124-0493   37   B005   93   0001A   Y   M                  8/1/2019   F        A               6   N          AABB   N   Y
4142708   MUSCOGEE ANGELA     NATISHA     LUNSFORD 811 Polo Rd Apt 1123         Columbia       SC   29223-4427   36   C026   98   0329A   Y   M                  6/1/2018   I        A               8   N          AABB   N   N
4145012   MUSCOGEE DOROTHY JEAN           HENRY     31 Elm Ct                   Smiths Statio AL    36877-4868   37   R006   31   0149D   Y   M                  4/1/2020   F        A               9   N          AABB   N   N
4159359   MUSCOGEE NOBLE                  JENKINS   112 M St Apt 2              Troy           NY   12182-1517   36   C054    2   0046A   Y   M                  6/1/2018   I        A               0   N          AABB   N   Y
4161094   MUSCOGEE JAMES                  BESWICK 6512 3rd St                   Lubbock        TX   79416-3718   37   R023   12   0224A   Y   M                 10/1/2017   F        A               1   N          AABB   N   N
4168715   MUSCOGEE ANTONETTEDESHON        REDMOND 7327 Hourglass Dr             Apollo Beach FL     33572-1581   37   R030   27   0306A   Y   M                  7/1/2019   F        A               6   N          AABB   N   N
4175488   MUSCOGEE CHARLENE YORK          RANES     721 Lee Road 282            Salem          AL   36874-4556   36   R004   21   0222A   Y   M                  5/1/2020   I        A               9   N          AABB   N   N
4188900   MUSCOGEE BRIAN      JAMES       HUTCHERS 805 S Almond Dr              Simpsonville SC     29681-3344   37   C002    5   0219D   Y   M                  4/1/2019   F        A               5   N          AABB   N   N
4189003   MUSCOGEE FRANCES EMILY          BROWER    5201 Summerbrooke Ln        Phenix City AL      36867-7395   36   R002    1   0240D   Y   M                 10/1/2019   I        A               5   N          AABB   N   N
4189707   MUSCOGEE JOE        MORRIS      BACCUS    900 Fleet Dr Apt 687        Virginia Beac VA    23454-7433   37   C011   62   0219A   Y   M                  2/1/2019   F        A               7   N          AABB   Y   N
4190621   MUSCOGEE ELIZABETH BUSH         HOUSAND 550 N College St              Auburn         AL   36830-3819   36   C028   50   0065A   Y   M                 12/1/2019   I        A               4   N          AABB   N   N
4195302   MUSCOGEE CHRISTIAN              PLAZAS    2633 Elm St                 Denver         CO   80207-3210   36   C013   33   0044D   Y   M                  1/1/2020   I        A               1   N          AABB   N   N
4228410   MUSCOGEE STEPHANIE RENEE        LEE       14 Dogwood Ln               Phenix City AL      36869-5426   36   R004   14   0103A   Y   M                 12/1/2018   I        A               6   N          AABB   N   N
4230673   MUSCOGEE STEPHEN MATTHEW JOHNSTON 101 Highway 169 S                   Phenix City AL      36869-3109   36   R003    1   0207D   Y   M                  6/1/2020   I        A               4   N          AABB   N   N
4234779   MUSCOGEE TARANCE TERRELL        HARRIS    11 Eagle Ridge Ln           Fort Mitchell AL    36856-5654   36   R003   11   0079D   Y   M                  2/1/2018   I        A               0   N          AABB   N   N
4252552   MUSCOGEE JANETTE    MARIE       MCDANIEL 3336 Gator Bay Creek Blvd Saint Cloud FL         34772-7389   36   R014   36   0435D   Y   M                 10/1/2018   I        A               1   N          AABB   N   N
4253007   MUSCOGEE JACOB      ERVIN       LEE       7112 SE Marion St           Port Orchard WA     98366-8447   36   R023   12   0475A   Y   M                  2/1/2017   I        A               2   N          AABB   N   N
4253365   MUSCOGEE CECILIA    THUMMA      BESWICK 6512 3rd St                   Lubbock        TX   79416-3718   36   R023   12   0224A   Y   M                 10/1/2017   I        A               1   N          AABB   N   N
4256271   MUSCOGEE MARCUS     MCGUIEL     SMITH     10074 E Bay Harbor Dr Ap Bay Harbor IsFL        33154-1529   36   C011   74   0102A   Y   M                  9/1/2020   I        A               6   N          AABB   N   N
4263555   MUSCOGEE CHARLES A              BUTLER    8279 Nemours Pkwy           Orlando        FL   32827-7709   36   C068   79   0074A   Y   M                  5/1/2020   I        A               9   N          AABB   N   N
4263987   MUSCOGEE STEPHANIE YVETTE       HANNA     5295 Riverchase Dr Apt 20 Phenix City AL        36867-7506   36   C011   54   0008A   Y   M                  4/1/2020   I        A               3   N          AABB   N   N
4266402   MUSCOGEE COLLEEN PAIGE          HOWARD    163 Cedar St                Belfast        ME   04915-6126   37   C002   63   0101D   Y   M                  6/1/2019   F        A               7   N          AABB   N   N
4270451   MUSCOGEE ANTONIO    GUILLERMO HOLDER      6211 Crestdale Pl           Riverview      FL   33578-3824   36   R022   11   0399A   Y   M                  4/1/2019   I        A               5   N          AABB   N   N
4271070   MUSCOGEE ALBERT     T           SAYAMA    6103 Lakeview Ct            San Antonio TX      78249-1904   37   C030    3   0374A   Y        9/1/2020 F                   A              3 N           AABB   N      N
4275673   MUSCOGEE JERRY      SCOTT       COTTER    100 Lee Road 936            Salem          AL   36874-1253   36   R002    0   0134A   Y   M                  6/1/2018   I        A               1   N          AABB   N   N
4275801   MUSCOGEE MELISSA    CARPENTERWARD         264 Lee Road 2140           Phenix City AL      36870-1095   37   R018   64   0217A   Y   M                  5/1/2019   F        A               1   N          AABB   N   N
4290104   MUSCOGEE ADELA                  BLAIMAYER 1575 Spring Hill Ave Apt 20 Mobile         AL   36604-3225   36   C005   58   0203A   Y   M                  8/1/2020   I        A               6   N          AABB   N   N
4298515   MUSCOGEE BARBARA JEAN           CHADWICK 4302 Chadwick St             Milton         FL   32571-2008   36   C008    2   0051A   Y   M                  6/1/2018   I        A               0   N          AABB   N   N
4299934   MUSCOGEE KIMBERLY RAE ANN       CUMMINGS 3325 Bardaville Dr Apt 48 Lansing           MI   48906-2485   36   C015   48   0019A   Y   M                  6/1/2017   I        A               2   N          AABB   N   N
4310095   MUSCOGEE KENNETH LAMAR          ARNETT    7865 Buckhorn Grn           Frederick      CO   80530-7095   36   R002   65   0068A   Y   M                 11/1/2019   I        A               2   N          AABB   N   N
4310515   MUSCOGEE VIELKA     DELCID      GUTIERREZ 2915 Birkhead Dr            Jbsa Ft Sam TX      78234-2564   36   C001   15   0069A   Y   M                  6/1/2018   I        A               3   N          AABB   N   N
4310932   MUSCOGEE JOSHUA     E           WALLACE 3885 Pompano Dr SE Apt BSaint Petersb FL          33705-6421   36   C034   74   0101A   Y   M                  3/1/2018   I        A               8   N          AABB   N   N
4322368   MUSCOGEE INDERPREE KALRA        SINGH     105 N 5th St Apt 3          Hot Springs SD      57747-1739   36   C001    3   0482A   Y   M                  4/1/2018   I        A               7   N          AABB   N   N
4325417   MUSCOGEE ENRIQUE    SABLAN      SALAS     911 Highway 280 Byp         Phenix City AL      36867-6668   36   C005   11   0184D   Y   M                  8/1/2018   I        A               2   N          AABB   N   N
4333441   MUSCOGEE GINA       DOLLAR      WEATHERF 2423 Stonewood Dr            Dothan         AL   36301-6208   37   R032   23   0056D   Y   M                  1/1/2017   F        A               6   N          AABB   N   N
4335801   MUSCOGEE DAVID      KENYON      DREW      209 Branchside Ln           Holly Springs NC    27540-6841   36   R078    9   0105D   Y   M                 12/1/2018   I        A               4   N          AABB   N   N
4338579   MUSCOGEE JULIA      K           DAVIS     1022 Bookmark Trl           Durham         NC   27703-9870   36   R049   22   0059A   Y   M                  7/1/2018   I        A               3   N          AABB   N   N
4345228   MUSCOGEE DEBORAH ELIZABETH WAYLAND 406 Zurich Ct                      Clarksville    TN   37040-8685   37   R067    6   0007D   Y   M                 11/1/2019   F        A               3   N          AABB   N   N
4348776   MUSCOGEE VANGLE     SHANTEL HARDISON 3311 Shawlands Rd                Killeen        TX   76542-6308   36   R040   11   0054A   Y   M                  6/1/2017   I        A               7   N          AABB   N   N
4352056   MUSCOGEE MELISSA    HODGE       BROOKS    1701 37th St Apt 2011       Phenix City AL      36867-8514   36   C015   11   0146A   Y   M                  7/1/2019   I        A               0   N          AABB   N   N
4353130   MUSCOGEE JOHN       W           WEATHERF 2423 Stonewood Dr            Dothan         AL   36301-6208   36   R032   23   0056D   Y   M                  1/1/2017   I        A               6   N          AABB   N   N
4359895   MUSCOGEE DEBORAH KAY RENFR WILLIAMS 1415 SE Ladner St                 Port Saint Lu FL    34983-3101   36   C074   15   0009D   Y   M                  7/1/2018   I        A               2   N          AABB   N   N
4361834   MUSCOGEE BEVERLY BOYD           LOFTIN    100 Spanish Marsh Dr        Saint Augusti FL    32095-7404   36   R042    0   0075A   Y   M                  2/1/2020   I        A               6   N          AABB   N   N
4365407   MUSCOGEE BRYAN      M           ZUBER     4402 Riverchase Dr Apt 21 Phenix City AL        36867-7532   36   C011   45   0059A   Y   M                  6/1/2019   I        A               4   N          AABB   N   N
4382499   MUSCOGEE MELODY     DWYLENE KINCAID       12133 S 369th West Ave Bristow             OK   74010-9536   36   R002   33   0278D   Y        6/1/2020 I                   A              9 N           AABB   N      N
4382689   MUSCOGEE EDDIE      FRANK       LONG      50 Lee Road 2194            Phenix City AL      36870-7783   37   R017   50   0424A   Y   M                  5/1/2018   F        A               6   N          AABB   N   N
4393539   MUSCOGEE PATRICIA ANN W         MANLEY    27450 109th St NW           Zimmerman MN        55398-4074   36   R004   50   0267A   Y   M                  8/1/2020   I        A               0   N          AABB   N   N
4396768   MUSCOGEE MELISSA                HARRIS    110 Autumn Run Cir          Columbia       SC   29229-7738   36   R037   10   0215A   Y   M                 12/1/2017   I        A               0   N          AABB   N   N
4400157   MUSCOGEE JAMIE      NS          TURPIN    11012 Trimble Blvd # A      Fort Campbe KY      42223-6003   36   C006   12   0204A   Y   M                 10/1/2019   I        A               5   N          AABB   N   N
4402431   MUSCOGEE CARLA      KETURAH MILTON        9142 Richmond Hwy Apt 41Fort Belvoir VA         22060-1352   36   C001   16   0037A   Y   M                 11/1/2017   I        A               2   N          AABB   N   N
4416541   MUSCOGEE MICHAEL    VINCENT     DUBARD    711 Star Pointe Dr          Seffner        FL   33584-7806   36   R009   11   0145A   Y   M                  3/1/2017   I        A               4   N          AABB   N   N
4419537   MUSCOGEE BONNIE     RAE         YOUNG     12700 N 113th Ave Apt 18 Youngtown AZ           85363-1076   36   C082   18   0186A   Y   M                  6/1/2017   I        A               2   N          AABB   N   N
4436059   MUSCOGEE MARY       KATHRYN BERRY         8801 Hunters Lake Dr Apt 1 Tampa           FL   33647-3163   36   R091   11   0042A   Y   M                  2/1/2018   I        A               2   N          AABB   N   N
4458163   MUSCOGEE BYRON      ERVIN       THOMAS    785 Lee Road 424            Salem          AL   36874-1174   36   R004   85   0373D   Y   M                 11/1/2019   I        A               6   N          AABB   N   N
4464976   MUSCOGEE LAURIE     KAY         MCINROY 22 Stillwell Dr               Phenix City AL      36869-3202   36   R003   22   0027A   Y   M                  8/1/2020   I        A               7   N          AABB   N   N
4488339   MUSCOGEE ANGELA     REYNOLDS LEE          611 Lee Road 222            Smiths Statio AL    36877-3880   36   R002   11   0248D   Y   M                  5/1/2020   I        A               8   N          AABB   N   N
4494569   MUSCOGEE MATTHEW JAMES          ANDERSON 2106 Waverly Pkwy Apt 11COpelika            AL   36801-4731   36   C002   13   0149A   Y   M                  3/1/2020   I        A               3   N          AABB   N   N
4498668   MUSCOGEE HEATHER E              HORN      226 Lee Road 207            Phenix City AL      36870-8237   36   R013   26   0224A   Y   M                  2/1/2020   I        A               8   N          AABB   N   N
4509481   MUSCOGEE NEAL       R           MCCRILLIS 125 E 13th St Unit 913      Chicago        IL   60605-2675   36   C001   38   0005A   Y   M                  4/1/2017   I        A               2   N          AABB   N   N
4511261   MUSCOGEE SHANNON JELYNN         HORNE     57 McCart Rd                Opelika        AL   36804-1814   36   R001   57   0123A   Y   M                  7/1/2019   I        A               3   N          AABB   N   N
4512658   MUSCOGEE BETTY      ANDERSON SPRAGG       1508 Pondella Dr            Charlotte      NC   28213-5974   36   C061    8   0006A   Y   M                 10/1/2016   I        A               1   N          AABB   N   N
4515369   MUSCOGEE PEYTON     TYLER       ROGERS    1650 S Fox Run Pkwy Apt 4Opelika           AL   36801-5990   37   C006   13   0011A   Y   M                 10/1/2017   F        A               5   N          AABB   N   N
4519275   MUSCOGEE MARCUS     AARON       HOOD      13 Utah St                  Fort Mitchell AL    36856-3406   37   R004   13   0158D   Y   M                 10/1/2019   F        A               5   N          AABB   N   N
4519365   MUSCOGEE JENNIFER LYNN          MORALES 206 Wiregrass Ln              Panama City FL      32407-3134   36   C005    6   0241A   Y        7/1/2020 I                   A              7 N           AABB   N      N
4519739   MUSCOGEE HEATHER CLARE          CLARK     1159 Leff St                San Luis ObisCA     93401-3709   36   C010   59   0272A   Y   M                 10/1/2020 I          A               0 N            AABB   N   N
4521719   MUSCOGEE ANGELIQUE JORDAN       RIGGINS   38 Apache Trl               Fort Mitchell AL    36856-5580   36   R002   38   0078A   Y   M                  1/1/2019 I          A               3 N            AABB   N   N
4527888   MUSCOGEE JENNIFER ALANA MCB SINGH         30689 Shore Ridge Dr        Menifee        CA   92584-8422   36   R018   89   0185A   Y        5/1/2019 I                   A              9 N           AABB   N      N
4548503   MUSCOGEE BARBARA ANN ATTER POWELL         61 Riverside Lndg           Fort Mitchell AL    36856-4426   36   R001   61   0285D   Y   M                  3/1/2019   I        A               9   N          AABB   N   N
4554791   MUSCOGEE SUSAN      STEPHENS SHELNUTT 2122 Vaughn Ln                  Montgomery AL       36106-3256   36   C034   22   0130A   Y   M                  6/1/2020   I        A               4   N          AABB   N   N
4574321   MUSCOGEE JERI       ANN         HUMPHRIES4046 Ilex Cir                Panama City FL      32405-4854   36   C020   46   0089A   Y   M                 11/1/2016   I        A               5   N          AABB   N   N
4575231   MUSCOGEE BRYANT     KEITH       MCCLENAG 11711 Apleby Ln              Charlotte      NC   28277-5648   36   R039   11   0127A   Y   M                  5/1/2018   I        A               9   N          AABB   N   N
4575236   MUSCOGEE DEENA      HICKS       MCCLENAG 11711 Apleby Ln              Charlotte      NC   28277-5648   37   R039   11   0127A   Y   M                  5/1/2018   F        A               9   N          AABB   N   N
4575386   MUSCOGEE RICHARD    C           HOWELL    3400 Lycoming Creek Rd Williamsport PA          17701-1038   36   C040    0   0192A   Y   M                 11/1/2018   I        A               2   N          AABB   N   N
4589224   MUSCOGEE HEATHER MIZELL         ANDERSON 2501 Follensbee Dr           Midlothian     VA   23113-6722   37   R023    1   0141A   Y   M                  9/1/2019   F        A               2   N          AABB   N   N
4589407   MUSCOGEE LISA       M           OBERLANDE1482 Seals St                Auburn         AL   36879-3518   36   R901   82   0036A   Y   M                  7/1/2020   I        A               0   N          AABB   N   N
4589620   MUSCOGEE BRIAN      DOUGLAS ANDERSON 2501 Follensbee Dr               Midlothian     VA   23113-6722   37   R023    1   0141A   Y   M                  9/1/2019   F        A               2   N          AABB   N   N
4591666   MUSCOGEE SAM        ARNOLD      ANDRAS    7937 S Quemoy Way           Aurora         CO   80016-7211   36   R026   37   0092A   Y        1/1/2018 I                   A              4 N           AABB   N      N
4594570   MUSCOGEE STUART     MEVILLE     PRATT     354 Briar Patch Mountain R Fries           VA   24330-4205   37   R002   54   0194A   Y   M                  4/1/2019   F        A               8   N          AABB   N   N
4597268   MUSCOGEE DOLORES GAIL G         JONES     1380 Duncan Loop S Apt 1 Dunedin           FL   34698-1301   36   C015   31   0161A   Y   S                 10/1/2016   I             92         1   N          AABB   N   N
4602604   MUSCOGEE VERNON                 SWANIER 115 Lake Carolina Blvd        Columbia       SC   29229-7510   36   R060   15   0019A   Y   M                 11/1/2018   I        A               7   N          AABB   N   N
4603523   MUSCOGEE MARTHA     TEMPLES CALDWELL 3720 Burlington Ave N            Saint Petersb FL    33713-8333   36   C010   20   0197D   Y   M                  3/1/2020   I        A               4   N          AABB   N   N
4604972   MUSCOGEE TASHA      LASHUN      TONEY     1800 Arden Ln               Conway         AR   72034-3548   36   R011    0   0254D   Y   M                  6/1/2019   I        A               4   N          AABB   N   N
4608863   MUSCOGEE GERALD                 DESALLE   172 Northwood Dr            Slidell        LA   70458-1211   37   C023   72   0153A   Y   M                  4/1/2020   F        A               2   N          AABB   N   N
4609282   MUSCOGEE KACI       LEIGH       LESLEY    PO Box 1507                 Angel Fire     NM   87710-1507   36   B015    7   0001A   Y   M                  5/1/2017   I        A               7   N          AABB   N   N
4616087   MUSCOGEE MARY       ANN         WOODS     2301 16th Pl Lot 8          Phenix City AL      36867-3609   36   C005    8   0149D   Y   M                  7/1/2019   I        A               4   N          AABB   N   N
4618122   MUSCOGEE JACQLYN    MARIE       ROBINSON 142 Glenwood Way             Smiths Statio AL    36877-4628   37   R004   42   0369A   Y   M                  9/1/2019   F        A               3   N          AABB   N   N
4618781   MUSCOGEE PAMELA     EGNEW       COATS     1406 Union St               Shelbyville    TN   37160-2134   37   C006    6   0240A   Y   M                  6/1/2020   F        A               7   N          AABB   N   N
4631833   MUSCOGEE DEIRDRE    LYNETTE     STEPHENSO19707 US Highway 280 E A Smiths Statio AL        36877-4034   36   R006   24   0097A   Y   M                  8/1/2020   I        A               2   N          AABB   N   N
4641245   MUSCOGEE TRACEY     MONIQUE YARBOROU 2103 Slighs Ave Apt B            Columbia       SC   29204-1196   36   C059   74   0282D   Y        8/1/2019 I                   A              5 N           AABB   N      N
4643128   MUSCOGEE JEREMY     BRYANT      WHITTLESE 7311 Belmede Ct             Converse       TX   78109-3248   36   C008   11   0063A   Y   M                  2/1/2020   I         A              6   N          AABB   N   N
4646281   MUSCOGEE STEPHANIE RENEE        HUNDLEY 324 Lee Road 2099             Phenix City AL      36870-8077   37   R011   24   0177A   Y   M                  7/1/2018   F         A              8   N          AABB   N   N
4652009   MUSCOGEE STEVEN                 SANDOVAL 1347 Tomoka Town Center Daytona Bea FL           32117-5206   36   C059    4   0091A   Y   M                  8/1/2019   I         A              9   N          AABB   N   N
4653365   MUSCOGEE AUNDRE     LEMANN      WILLIAMS 1701 37th St Apt 2002        Phenix City AL      36867-2521   36   C015    2   0145A   Y   M                 10/1/2020   I         A              8   N          AABB   N   Y
4655731   MUSCOGEE KELLY      LYNN        GARDNER 4111 Tradewinds Trl           Merritt Island FL   32953-8078   37   R012   11   0242A   Y   M                  5/1/2019   F       0 A              3   N          AABB   N   N
4659194   MUSCOGEE ANGEL      LUIS        GARCIA    2700 College Dr Apt 2709 Phenix City AL         36869-2014   36   C010   84   0118A   Y   M                  4/1/2020   I         A              9   N          AABB   N   N
4661763   MUSCOGEE JESSE      LAMAR       BURDEN    10041 Silver Star Dr        Reno           NV   89521-5288   37   R029   41   0164A   Y   M                  6/1/2017   F         A              7   N          AABB   N   N
4665737   MUSCOGEE THOMAS     LEE         DENNIS    PO Box 452                  Goldsboro      NC   27533-0452   36   B005   52   0001A   Y   M                  3/1/2020   I         A              2   N          AABB   N   N
4673598   MUSCOGEE GRETCHEN OPHELIA       MANLEY    5382 Chandler Ave           Lake Charles LA     70607-7716   37   R014   82   0124A   Y   M                  4/1/2018   F         A              9   N          AABB   N   N
4676017   MUSCOGEE BARBARA HARBUCK SMITH            6218 Navigator Way          Southport      NC   28461-3123   37   C002   18   0025D   Y   M                  9/1/2017   F         A              1   N          AABB   N   N
4681192   MUSCOGEE JOHNNA     MARIE       MASON     4402 Riverchase Dr Apt 11 Phenix City AL        36867-7527   37   C011   76   0044A   Y   M                 12/1/2018   F         A              6   N          AABB   N   N
4686207   MUSCOGEE JOSEFINA FILOMENA TAKEMOTO 230 Calle Las Palmas              Fajardo        PR   00738-5144   36   C009   30   0022A   Y   M                 12/1/2019   I         A              5   N          AABB   N   N
4696927   MUSCOGEE JOSEPH     ADAM        MCKELVEY 6051 Maggies Cir Unit 101 Jacksonville FL        32244-8505   36   C059   26   0022A   Y   M                  5/1/2019   I         A              9   N          AABB   N   Y
4697946   MUSCOGEE DANIEL     EUGENE      HOLLOMAN 200 16th St Apt 302A         Phenix City AL      36867-1459   36   C001   21   0172A   Y   M                  6/1/2020   I         A              8   N          AABB   N   N
4698186   MUSCOGEE JOYCE      SMITH       BARRON    3300 Stadium Dr Apt 217 Phenix City AL          36867-3191   36   C015   67   0213A   Y   M                 10/1/2020   I         A              3   N          AABB   N   N
4699811   MUSCOGEE ANTOINE    JAY         ANDERSON 51 Campfire St               Phenix City AL      36869-6101   36   R010   51   0176A   Y   M                  3/1/2020   I         A              4   N          AABB   N   N
4723534   MUSCOGEE DWAYNE     TYRONE      BANKSTON 5 Jefferson Ave              Phenix City AL      36869-2517   36   R016    5   0167A   Y   M                 10/1/2020   I         A              8   N          AABB   N   N
4725027   MUSCOGEE ANGIE      ELOISE      HAMPTON 76 Laurel Gate Ln             Saint Augusti FL    32092-1142   36   H016   76   0048A   Y   M                  3/1/2017   I         A              3   N          AABB   N   N
4725778   MUSCOGEE OSCAR                  PINKSTON 217 M J Johnson Rd           Pike Road      AL   36064-3362   36   R010   17   0115A   Y   M                 11/1/2019   I         A              9   N          AABB   N   N
4725797   MUSCOGEE JEFFREY    H           PROFFITT 1519 Terrace Ct              Opelika        AL   36801-3854   36   C002   19   0117A   Y   M                  9/1/2020   I         A              2   N          AABB   N   N
4726075   MUSCOGEE TAWANDA RUTH           PIPPEN    339 Foxley Rd               Anniston       AL   36205-3426   36   C028   39   0059A   Y   M                  2/1/2018   I         A              7   N          AABB   N   N
4727736   MUSCOGEE LINDA      MARIE       SAYAMA    6103 Lakeview Ct            San Antonio TX      78249-1904   36   C030    3   0374A   Y        9/1/2020 I                   A              3 N           AABB   N      N
4729613   MUSCOGEE MICHAEL    BRANDON BISHOP        2604 Orchard St             Phenix City AL      36869-6467   37   C016    4   0026A   Y   M                  9/1/2019 F          A               1 N            AABB   N   N
4729723   MUSCOGEE PATRICK    MORGAN      INGRAM    111 Lee Road 802 Unit 221 Valley           AL   36854-6660   37   R002   71   0186A   Y   M                  9/1/2020 F          A               8 N            AABB   N   N
4731089   MUSCOGEE TRUDY      DARNAE      HARRIS    PO Box 310                  Bonita Spring FL    34133-0310   36   B003   10   0001A   Y   M                  9/1/2020 I          A               1 N            AABB   N   N
4732211   MUSCOGEE JACQUELIN ANN          BOLING    3061 Oak Ave                Miami          FL   33133-5133   36   C035   61   0185D   Y        9/1/2019 I                   A              8 N           AABB   N      N
4732903   MUSCOGEE CHRISTINE KING         RICHARDS 1004 28th Ave Apt 1206       Phenix City AL      36869-5295   36   C009    6   0140A   Y   M                  9/1/2020   I        A               1   N          AABB   N   N
4735558   MUSCOGEE GERALD                 BROWN     4549 Hermosa Rd             Crestview      FL   32539-6731   37   R006   49   0180A   Y   M                  6/1/2020   F        A               8   N          AABB   N   N
4743571   MUSCOGEE ROBERT     PHILLIP     SALIBA    1397 River Bridge Cir Apt 1 Memphis        TN   38103-7907   36   C099   27   0452A   Y   M                  4/1/2018   I        A               3   N          AABB   N   N
4743593   MUSCOGEE KEYANA     RAE         BARBOUR 100 Windermere Ave Apt 1 Wayne               PA   19087-4123   37   C003   28   0165A   Y   M                  8/1/2019   F        A               5   N          AABB   N   N
4745052   MUSCOGEE BRANDIE    NICOLE      MELLINGER 8325 Rocky Ct               Fort Worth TX       76123-2903   37   R045   25   0022A   Y   M                  3/1/2020   F        A               0   N          AABB   N   N
4745186   MUSCOGEE WAYNE      CHARLES DAY           3006 Wilderness Blvd W      Parrish        FL   34219-9034   37   R003    6   0028A   Y   M                  5/1/2017   F        A               9   N          AABB   N   N
4746296   MUSCOGEE STEPHANIE DALE         LISTON    500 29th St                 Phenix City AL      36867-4158   36   C004    0   0122A   Y   M                  1/1/2019   I        A               2   N          AABB   N   N
4746616   MUSCOGEE SHANNON RENEE          HODGES    1403 Payette Ln             Melbourne      FL   32904-8735   37   C041    3   0123D   Y        6/1/2019 F                   A              6 N           AABB   N      N
4748490   MUSCOGEE TEMEKA     RENEE       MENEFEE 3004 31st St N                Birmingham AL       35207-4718   36   C006    4   0034A   Y   M                 12/1/2017   I        A               9   N          AABB   N   N
4749830   MUSCOGEE MARIO      DION        WILLIAMS 37B Hancock Rd               Phenix City AL      36869-3716   36   R010   37   0248A   Y   M                 10/1/2017   I        A               1   N          AABB   N   N
4757911   MUSCOGEE MATTHEW HALL           TIDD      375 Lee Road 339            Salem          AL   36874-1237   36   R002   75   0130D   Y   M                  4/1/2017   I        A               7   N          AABB   N   N
4764247   MUSCOGEE TERESA     KAY         CURTIS    1536 Naftel Ramer Rd        Ramer          AL   36069-5806   36   R402   36   0490A   Y   M                  3/1/2018   I        A               8   N          AABB   N   N
4768732   MUSCOGEE JUDY       ANN         NEWTON    1035 Comanchee Trl Apt M West Columb SC         29169-7017   36   C017   34   0057A   Y   M                  1/1/2020   I        A               1   N          AABB   N   N
4768804   MUSCOGEE WILLIAM    KEVIN       PEARCE    14093 N State Highway 1 Marshall           IL   62441-4739   37   R001   93   0159A   Y   M                  7/1/2020   F        A               8   N          AABB   N   N
4776789   MUSCOGEE JOSEPH     Q           FEGURGUR 306 N Broadway St            Berea          KY   40403-1507   36   C004    6   0122A   Y   M                  6/1/2017   I        A               0   N          AABB   N   N
4777977   MUSCOGEE KIMBERLY MONACO        MUNDAY    172 S Wildwood              Hercules       CA   94547-3545   36   C023   72   0154D   Y   M                  7/1/2019   I        A               5   N          AABB   N   N
4788332   MUSCOGEE GINGER     LEAH BURR BOSWELL 144 Lee Road 644                Smiths Statio AL    36877-2679   36   R006   44   0357A   Y   M                  5/1/2020   I        A               7   N          AABB   N   N
4794672   MUSCOGEE CHARLES A              HOWELL    1508 Quail Ln               Castle Rock CO      80104-2804   37   C008    8   0260A   Y   M                  5/1/2017   F        A               5   N          AABB   N   N
4794676   MUSCOGEE SARAH      LEILANI AKI HOWELL    1508 Quail Ln               Castle Rock CO      80104-2804   37   C008    8   0260A   Y   M                  5/1/2017   F        A               5   N          AABB   N   N
4797516   MUSCOGEE JOSEPH     P           COATS     1406 Union St               Shelbyville    TN   37160-2134   36   C006    6   0240A   Y   M                  6/1/2020   I        A               7   N          AABB   N   N
4832501   MUSCOGEE MATTHEW PERRY          HODGES    1403 Payette Ln             Melbourne      FL   32904-8735   36   C041    3   0123D   Y        6/1/2019 I                   A              6 N           AABB   N      N
4833161   MUSCOGEE SONYA      LOLITA      OVERTON PO Box 4024                   Phenix City AL      36868-4024   36   B030   24   0001A   Y   M                  6/1/2020   I        A               3   N          AABB   N   N
4833585   MUSCOGEE MARIA      ELIZABETH JONES       PO Box 973                  Ravensdale WA       98051-0973   36   B010   73   0001A   Y   M                  1/1/2020   I        A               8   N          AABB   N   N
4834705   MUSCOGEE DEBORAH SUE            HOWELL    3437 Charles St # 2         Ashland        KY   41102-5832   37   C024   37   0290A   Y   M                 11/1/2018   F        A               4   N          AABB   N   N
4846871   MUSCOGEE SHARI      SUE         SEITZ     2640 Kingsgate Way          Richland       WA   99354-5318   36   C020   40   0136A   Y   M                  1/1/2017   I        A               9   N          AABB   N   N
4851302   MUSCOGEE MICHELLE ANNE          DANIELS   28202 Vargo Ln              Elberta        AL   36530-4317   37   R004    2   0363A   Y   M                  3/1/2017   F        A               6   N          AABB   N   N
4853057   MUSCOGEE GASPAR                 SILVA     2038 Pirie Pl               Saint Cloud FL      34769-5525   36   C007   38   0136A   Y   M                  6/1/2017   I        A               3   N          AABB   N   N
4855924   MUSCOGEE OSCAR      NICOLAS     MORZAN    7817 Leisure Ln             Huntersville NC     28078-5310   36   R012   17   0366D   Y   M                  6/1/2019   I        A               8   N          AABB   N   N
4862705   MUSCOGEE ANGEL      NICOLE      SANTIAGO-T1908 Westminster Dr         Phenix City AL      36870-3500   36   R011    8   0333A   Y   M                  5/1/2018   I        A               0   N          AABB   N   N
4862860   MUSCOGEE WARREN     CHRISTOPH JENKINS     250 Briar Loop Rd           Deatsville     AL   36022-4432   36   R005   50   0295A   Y   M                 12/1/2016   I        A               9   N          AABB   N   N
4866711   MUSCOGEE MARTHA     ALLISON     GRAINGER 607 Raleigh Dr               Graniteville SC     29829-4135   36   R005    7   0023A   Y   M                  8/1/2019   I        A               0   N          AABB   N   N
4872535   MUSCOGEE JOSEPH     SYLVESTER WAGENTI 11701 Olivetti Ln Apt 401 Fort Myers FL             33908-2629   36   R149    1   0024A   Y        4/1/2019 I                   A              7 N           AABB   N      N
4874071   MUSCOGEE ANDREW     LEROY       KLOSTER 2900 E 16th St Apt A          Long Beach CA       90804-1631   36   C010   73   0171D   Y   M                  3/1/2020   I         A              8   N          AABB   N   N
4874827   MUSCOGEE CASSANDRAJOHNSON OSIRUS          10320 Ash Hollow Dr Apt 2 Raleigh          NC   27617-1873   36   R085   58   0165A   Y   M                  5/1/2018   I         A              5   N          AABB   N   N
4886252   MUSCOGEE JIMMY      NATHANIEL PARHAM      913 Dawkins Ct              Phenix City AL      36867-6120   36   C017   13   0276D   Y   M                  9/1/2017   I         A              7   N          AABB   N   N
4889427   MUSCOGEE JAMES      DANIEL      BROWN     517 N Court St              Bronson        FL   32621-6112   36   H002   17   0229A   Y   M                  8/1/2017   I         A              8   N          AABB   N   N
4891081   MUSCOGEE NELLISSA INES          FLOWERS 11530 Vance Jackson Rd A San Antonio TX           78230-1830   36   C057    2   0229A   Y   M                  6/1/2019   I         A              6   N          AABB   N   N
4892858   MUSCOGEE WILBERT    LENZY       GREEN     1613 Elizabeth Rd           Nashville      TN   37218-2534   36   C018   13   0160D   Y   M                  9/1/2020   I       0 A              1   N          AABB   N   N
4893599   MUSCOGEE EDNA       M           HEALAN    6423 Highway 5 N            Bryant         AR   72022-8505   36   R016   23   0122D   Y   M                  4/1/2018   I         A              4   N          AABB   N   N
4894020   MUSCOGEE KACY       RAY         INGRAM    111 Lee Road 802 Unit 221 Valley           AL   36854-6660   36   R002   71   0186A   Y   M                  9/1/2020   I         A              8   N          AABB   N   N
4894950   MUSCOGEE LATOYSHA LASHAUN JOHNSON 2597 Lonnbladh Rd                   Tallahassee FL      32308-4221   36   R023   97   0094A   Y   M                 10/1/2020   I         A              9   N          AABB   N   N
4895277   MUSCOGEE SUSAN      DEANNA      RAGER     45 Lafayette Rd Ste 1       North HamptoNH      03862-2451   36   R003    1   0105A   Y   M                  8/1/2020   I         A              8   N          AABB   N   N
4897677   MUSCOGEE ELIZABETH MARIA LUN LEWIS        802 W Richland Cir          Auburn         AL   36832-5427   36   C021    2   0029A   Y   M                  6/1/2017   I         A              8   N          AABB   N   N
4900890   MUSCOGEE DAVID      W           BROWN     3619 Wiley Rd               Montgomery AL       36106-3229   36   C034   19   0001D   Y   M                  2/1/2020   I         A              8   N          AABB   N   N
4900946   MUSCOGEE CHRISTINE C            PIEPMEIER 6306 Kenava Loop            Palmetto       FL   34221-2572   36   R012    6   0176A   Y   M                  1/1/2019   I         A              6   N          AABB   N   N
4902457   MUSCOGEE NORMA      J           REBOUT    2576 Dakota Blvd            Dickinson      ND   58601-2506   36   R008   76   0165A   Y   M                 11/1/2017   I         A              4   N          AABB   N   N   L
4908159   MUSCOGEE MATTHEW LEE            PENIX     3302 Timberglen Dr          Imperial       PA   15126-8208   36   R004    2   0119D   Y   M                  1/1/2017   I         A              5   N          AABB   N   N
4910343   MUSCOGEE JAMES      ARTHUR      RICH      196 Lee Road 467            Smiths Statio AL    36877-4622   36   R007   96   0270A   Y   M                 10/1/2017   I         A              0   N          AABB   N   N
4914310   MUSCOGEE PATRICIA ANN WILBO BARTOSZYN20A Crosswinds Rd                Phenix City AL      36869-7416   37   R016   20   0227A   Y   M                  9/1/2019   F         A              8   N          AABB   N   N
4914830   MUSCOGEE MARIA      DIANID      THOMAS    1005 Browntown Rd           Troy           SC   29848-2303   37   R041    5   0181A   Y   M                  6/1/2018   F         A              6   N          AABB   N   N
4916020   MUSCOGEE MARVA      ALAINE      LONDON    176 Churchland Dr           Columbia       SC   29229-8638   37   H052   76   0172A   Y   M                  2/1/2020   F         A              8   N          AABB   N   N
4916119   MUSCOGEE RHONDA     DENISE      MCCOY     607 Lee Road 554            Phenix City AL      36867-0986   36   R002    7   0204D   Y   M                  6/1/2017   I         A              0   N          AABB   N   N
4917236   MUSCOGEE NATHAN     SCOTT       FOLDS     1800 Lakewood Dr # 4        Phenix City AL      36867-1867   36   C008   99   0056A   Y   M                  5/1/2018   I         A              0   N          AABB   N   N
4917341   MUSCOGEE GARY       ANDREW      BOLEN     381 Lee Road 2040           Phenix City AL      36870-7087   36   R013   81   0112D   Y       11/1/2017 I                   A              5 N           AABB   N      N
4924910   MUSCOGEE ERASTUS JONES          DOUGHTON 511 Kearley Dr               Fate           TX   75087-8607   37   R037   11   0054D   Y   M                  5/1/2018   F        A               0   N          AABB   N   N
4940974   MUSCOGEE STEFANIE COLLYE        GRAY      964 Robbie Jackson Ln       Fuquay Varin NC     27526-4518   36   R025   64   0105A   Y   M                  9/1/2020   I        A               0   N          AABB   Y   N
4946529   MUSCOGEE EDWIN      P           BASILIO   399 Mount Prospect Ave A Newark            NJ   07104-2381   36   C042    1   0488A   Y   M                  9/1/2019   I        A               3   N          AABB   N   N
4949811   MUSCOGEE ERICA      MICHEL      REID      72 Lee Road 2075            Salem          AL   36874-4125   36   R003   72   0301A   Y   M                  1/1/2020   I        A               1   N          AABB   N   N
4952423   MUSCOGEE ADRIANE    APPIE       ARMOUR    126 Sherwin Ave             Huntsville     AL   35806-2065   37   R027   26   0157D   Y   M                  5/1/2020   F        A               7   N          AABB   N   N
                                                      Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 8 of 23

4954702   MUSCOGEE JOHN      EUGENE    PITTS     7901 1st Ave S Apt 610     Birmingham AL       35206-3862   36   C004   60   0157A   Y   M                  8/1/2018   I        A               9   N          AABB   N   N
4955188   MUSCOGEE ERICA     ELENA POLKTEMPLE    4309 Echohollow Trl        Edmond         OK   73025-2943   36   R031    9   0250A   Y   M                  7/1/2020   I        A               6   N          AABB   N   N
4955309   MUSCOGEE MELINDA   SUE       FULLER    1424 N Whisperwood Dr Hernando            FL   34442-6370   37   H020   24   0316D   Y   M                  3/1/2020   F        A               1   N          AABB   N   N
4964162   MUSCOGEE SHEILA    KAY       JONES     2411 Clifton Ave           Rockford       IL   61102-3531   36   C014   11   0011A   Y   M                 11/1/2017   I        A               6   N          AABB   N   N
4966156   MUSCOGEE SHANE     STEPHEN KOZEE       3300 Stadium Dr Apt 904 Phenix City AL         36867-8006   36   C015   29   0280A   Y   M                  4/1/2020   I        A               5   N          AABB   N   N
4966880   MUSCOGEE DEBORAH WILLIAMS OVERBY       190 Lee Road 208           Phenix City AL      36870-7726   36   R017   90   0461A   Y   M                 11/1/2019   I        A               5   N          AABB   N   N
4975263   MUSCOGEE CHRISTY   PICKETT   GAULTNEY 3059 Lee Road 183           Opelika        AL   36804-1021   36   R007   59   0324A   Y   M                  7/1/2018   I        A               1   N          AABB   N   N
4986387   MUSCOGEE DAVID     JAMES     HUGHES    4659 Haybarn Rd            Holt           FL   32564-9466   37   R053   59   0110A   Y   M                  3/1/2019   F        A               1   N          AABB   N   N
5001190   MUSCOGEE MATTHEW HENRY       LUCHNER PO Box 123                   Dayton         TN   37321-0123   36   B002   23   0001A   Y   M                  1/1/2020   I        A               3   N          AABB   N   N
5005376   MUSCOGEE NARGIS    Z         FAKHRI    7088 Pindell School Rd     Fulton         MD   20759-9719   37   H001   88   0077A   Y   M                 12/1/2019   F        A               5   N          AABB   N   N
5008766   MUSCOGEE ASHLEY    REBECCA SCOTT       425 Santiago Rd Apt B      Virginia Beac VA    23451-8218   37   C007   74   0080A   Y   M                  7/1/2019   F        A               5   N          AABB   N   N
5027279   MUSCOGEE DEMETRIUS ALEXIS    MARTINEZ 1216 Caliber Xing           Prattville     AL   36067-3858   36   C002   16   0290A   Y   M                  8/1/2020   I        A               7   N          AABB   Y   N
5028945   MUSCOGEE JANET     LEE       LOVETT    4344 Lee Road 240          Salem          AL   36874-1965   36   R005   44   0130A   Y   M                  8/1/2020   I        A               3   N          AABB   N   N
5030465   MUSCOGEE BRANDY    NICOLE    ELAM      10 Mill Dr                 Fort Mitchell AL    36856-5643   36   R003   10   0206A   Y   M                  8/1/2019   I        A               3   N          AABB   N   N
5035281   MUSCOGEE MICHAEL   CALVIN    PADGETT 251 Lee Road 228             Smiths Statio AL    36877-4107   36   R002   51   0136D   Y   M                 11/1/2016   I        A               1   N          AABB   N   N
5035372   MUSCOGEE KATHERINE ANN       HUBBARD 24 Don St                    Phenix City AL      36870-6429   37   R001   24   0032A   Y   M                  8/1/2019   F        A               9   N          AABB   N   N
5039153   MUSCOGEE MALINDA   LOUISE    LYNAM     17995 Keller Rd            LawrenceburgIN      47025-9490   37   R004   95   0216D   Y   M                  4/1/2020   F        A               6   N          AABB   N   N
5039852   MUSCOGEE VALERIE   JOY       KO        140 Kings Ridge Ct         Southern PineNC     28387-2993   37   C014   40   0068A   Y   M                  6/1/2019   F        A               5   N          AABB   N   N
5039905   MUSCOGEE THERESA M WILLIAMS JOHNSON 1717 40th St                  Phenix City AL      36867-2137   36   C015   17   0054D   Y   M                  3/1/2017   I        A               9   N          AABB   N   N
5040165   MUSCOGEE CASSANDRAKEYSHAWN FULLER      3 Willow St                Phenix City AL      36869-2817   36   R007    3   0101D   Y   M                  9/1/2019   I        A               7   N          AABB   Y   N
5041480   MUSCOGEE KIMBERLYN KATRICE   RUDOLPH PO Box 11095                 Huntsville     AL   35814-1095   36   B011   95   0001A   Y   M                  6/1/2017   I        A               0   N          AABB   N   N
5046238   MUSCOGEE AMY       CHRISTINE MULLENNAX110 Autumn Run Cir          Columbia       SC   29229-7738   36   R037   10   0215A   Y   M                 12/1/2017   I        A               0   N          AABB   N   N
5048287   MUSCOGEE JONATHAN PHILIP     SHEHANE 300 Franklin Tpke            Danville       VA   24540-2056   36   C033    0   0227A   Y   M                 11/1/2017   I        A               2   N          AABB   N   N
5052549   MUSCOGEE WILLIAM   STEVEN    DEAN      2209 Windy Ln              Phenix City AL      36869-6452   36   C009    9   0072D   Y        4/1/2017 I                   A              2 N           AABB   N      N
5054429   MUSCOGEE JARVIS    TREVINO   BARNES    232 Robin Hood Dr          Junction City KS    66441-9773   37   R003   32   0460A   Y   M                  9/1/2019 F          A               8 N            AABB   N   N
5054586   MUSCOGEE BRANDY    PULASKI   BROWN     319 Lee Road 554           Phenix City AL      36867-0958   36   R002   19   0164A   Y   M                  9/1/2020 I          A               8 N            AABB   N   N
5064153   MUSCOGEE DORIS     V         MEANS     6 Dundee St                Asheville      NC   28801-3702   36   C019    6   0283A   Y   M                  8/1/2017 I          A               3 N            AABB   N   N
5068218   MUSCOGEE JAMES     WILLIAM   METZGER 500 Arnell Ln                Auburn         AL   36830-6266   36   C006    0   0103A   Y        8/1/2019 I                   A              0 N           AABB   N      N
5072891   MUSCOGEE KIMBERLY NICOLE     BRODERICK 2003 43rd Ave              Phenix City AL      36870-3422   36   R011    3   0294A   Y   M                  7/1/2019   I        A               2   N          AABB   N   N
5076785   MUSCOGEE LISA      SMITH     MCCALL    166 Lee Road 209           Phenix City AL      36870-8443   36   R018   66   0124A   Y   M                  9/1/2019   I        A               5   N          AABB   N   N
5085336   MUSCOGEE EVA       KAY       STOCKER 95 Jade St                   Smithfield     NC   27577-9639   37   R003   95   0077A   Y   M                 10/1/2017   F        A               1   N          AABB   N   N
5085341   MUSCOGEE LAVERN              STOCKER 95 Jade St                   Smithfield     NC   27577-9639   36   R003   95   0077A   Y   M                 10/1/2017   I        A               1   N          AABB   N   N
5088901   MUSCOGEE DEBORAH ELAINE      NOBLE     6913 Wendover Way          Montgomery AL       36116-7133   36   R035   13   0237D   Y   M                  5/1/2019   I        A               5   N          AABB   N   N
5092841   MUSCOGEE NIKKI     MICHELLE COVINGTON13400 Dogues Ter             Woodbridge VA       22191-1221   36   C026    0   0023A   Y   M                 11/1/2017   I        A               9   N          AABB   N   N
5093443   MUSCOGEE JEFFREY   DENARDO ROBINSON 1209 Willowbrook Dr SE Ap Huntsville         AL   35802-3816   36   C004    2   0264A   Y   M                  5/1/2018   I        A               2   N          AABB   N   N
5093507   MUSCOGEE TROY      MITCHELL URNESS     64 Lee Road 2137           Phenix City AL      36870-1104   36   R018   64   0203A   Y   M                  2/1/2020   I        A               0   N          AABB   N   N
5095170   MUSCOGEE DEBRA     JOAN      WOHLRAB-S3648 Pilot Cir              Naples         FL   34120-0715   36   R300   48   0695A   Y   M                  3/1/2017   I        A               5   N          AABB   N   N
5097186   MUSCOGEE JOSEPH    PATRICK   MCCALLUS 20 Cindy St                 West Hazleto PA     18202-1506   36   C030   20   0075D   Y   M                  6/1/2020   I        A               3   N          AABB   N   N
5104224   MUSCOGEE ULIA      L         BENNETT 4610 N Armenia Ave Apt 10Tampa              FL   33603-2730   36   C035   71   0072A   Y   M                  4/1/2019   I        A               5   N          AABB   N   N
5106363   MUSCOGEE RENEE     CANDIDA   SPRAGUE 71 Lee Road 959              Smiths Statio AL    36877-3555   36   R005   71   0334D   Y   M                  8/1/2020   I        A               3   N          AABB   N   N
5106382   MUSCOGEE POLLYANNA PARTIN    GERMANN 735 N Eufaula Ave            Eufaula        AL   36027-1125   37   C005   35   0156A   Y   M                  8/1/2020   F        A               5   N          AABB   N   N
5108497   MUSCOGEE SOMMER    DELL      BUNDY     9064 Saw Tooth Loop        Pike Road      AL   36064-2366   36   R009   64   0303A   Y   M                 10/1/2018   I        A               4   N          AABB   N   N
5109311   MUSCOGEE DERRICK   SIRROND   CASON     404 Jordans Gate Dr        Opelika        AL   36801-3181   36   C003    4   0142D   Y   M                  8/1/2017   I        A               5   N          AABB   N   N
5116726   MUSCOGEE KENNETH C           RODRIGUEZ 3601 Cheltham Ln           Birmingham AL       35242-3042   36   R008    1   0055A   Y   M                  8/1/2018   I        A               4   N          AABB   N   N
5121651   MUSCOGEE RICHARD             RIVERA    1 Perennial Dr             Fairless Hills PA   19030-4019   36   C010    1   0050D   Y   M                  3/1/2017   I        A               2   N          AABB   N   N
5128261   MUSCOGEE STANWIX   AUSTIN    MCGLAUN 841 Manor Dr NE              Minneapolis MN      55432-1217   37   C005   41   0181A   Y   M                  7/1/2017   F        A               5   N          AABB   N   N
5138525   MUSCOGEE DONNA               SPENCE    Cmr 415 Box 6885           APO            AE   09114-0069   36   C069   85   0001A   Y   M                  8/1/2017   I        A               7              AAF1
5151402   MUSCOGEE LILIAN    Y         CHUA      942 Flurry Dr              Livermore      CA   94550-2540   37   R017   42   0068A   Y   M                 10/1/2016   F        A               0   N          AABB   N   N
5162019   MUSCOGEE CHARLES DOUGLASS BROWN        6357 US Highway 231        Vincent        AL   35178-9657   36   R001   57   0093A   Y   M                  7/1/2017   I        A               7   N          AABB   N   N
5164212   MUSCOGEE MARY      LYNN      THOMAS    616 16th Ave S             Phenix City AL      36869-7247   36   C010   16   0182A   Y   M                  7/1/2020   I        A               1   N          AABB   N   N
5167440   MUSCOGEE NANCY     HILL      WRIGHT    173 Lee Road 907           Valley         AL   36854-6550   36   R004   73   0272A   Y   M                  9/1/2020   I        A               8   N          AABB   N   N
5167443   MUSCOGEE JEREMY    BRENT     WRIGHT    173 Lee Road 907           Valley         AL   36854-6550   37   R004   73   0272A   Y   M                  9/1/2020   F        A               8   N          AABB   N   N
5175127   MUSCOGEE NATHAN    BRUCE     CARR      1210 43rd St               Phenix City AL      36867-2223   37   C013   10   0008A   Y   M                 12/1/2018   F        A               0   N          AABB   N   N
5192364   MUSCOGEE ALEXANDER           KUPRATTY 2202 Ligget Ave             Joint Base Le WA    98433-2011   37   C000    2   0004A   Y   M                  7/1/2017   F        A               7   N          AABB   Y   N
5197217   MUSCOGEE MICHAEL   JAMES     SMITH     6218 Navigator Way         Southport      NC   28461-3123   36   C002   18   0025D   Y   M                  9/1/2017   I        A               1   N          AABB   N   N
5199888   MUSCOGEE DONNA     KAY       WASHINGTOPO Box 525                  Newellton      LA   71357-0525   36   B005   25   0001A   Y   M                  1/1/2020   I        A               8   N          AABB   N   N
5201494   MUSCOGEE GUY                 THORNTON 283 Sterling Hill Dr        Jacksonville FL     32225-6208   37   R126   83   0117A   Y   M                 10/1/2019   F        A               9   N          AABB   N   N
5201744   MUSCOGEE TIANNA    JILL      PEPPER    1347 Tomoka Town Center Daytona Bea FL         32117-5206   36   C059    4   0091A   Y   M                  8/1/2019   I        A               9   N          AABB   N   N
5202619   MUSCOGEE DANIEL    LEE       LIPSCOMB 4304 Kaitlyn Ct             Chesapeake VA       23321-1958   36   C017    4   0096A   Y   M                  2/1/2018   I        A               2   N          AABB   N   N
5203363   MUSCOGEE ARICA     MARIE     JENKINS   5443 Lagoon Ct Apt E       Terre Haute IN      47803-4274   36   R033   77   0374A   Y   M                 12/1/2017   I        A               7   N          AABB   N   N
5206337   MUSCOGEE SAMMIE    RAY       SPECKMAN 2260 SW 30th Dr             Gresham        OR   97080-9476   36   R012   60   0162A   Y   M                  6/1/2020   I        A               4   N          AABB   N   N
5214385   MUSCOGEE TERESA    DELORIS   ULEE      235 Logan Dr               Phenix City AL      36869-3464   36   R006   35   0067D   Y   M                  2/1/2019   I        A               3   N          AABB   N   N
5214453   MUSCOGEE REBECCA JO          FINKLEY   14 Ivy Ln                  Phenix City AL      36867-7121   36   R014   14   0183A   Y   M                  3/1/2018   I        A               4   N          AABB   N   N
5215379   MUSCOGEE CRISA     MEAHL     MCCARTY 128 Paradise Dr              Jonesboro LA        71251-7500   36   R003   28   0150A   Y   M                 10/1/2020   I        A               2   N          AABB   N   N
5216036   MUSCOGEE JESSICA   HUNT      KATZ      2625 SW 75th St Apt 718 Gainesville FL         32608-8342   36   R072   93   0016A   Y   M                  7/1/2018   I        A               2   N          AABB   N   N
5216403   MUSCOGEE JOSEPH    BRYAN     MILNER    116 Woodridge Ct           Stephens CityVA     22655-3513   36   R002   16   0198A   Y   M                  6/1/2017   I        A               1   N          AABB   N   N
5219842   MUSCOGEE JULIE     REMA      CHANDLER 420 Ulman Ave               Bay Saint Lo MS     39520-3512   36   C004   20   0324A   Y   M                  1/1/2018   I        A               8   N          AABB   N   N
5221254   MUSCOGEE KARYN     LEE       LEGGETT 20 Mason Dr Apt 509          Chattanooga TN      37415-6632   36   C017   34   0344A   Y   M                 10/1/2020   I        A               6   N          AABB   N   N
5223885   MUSCOGEE TAMMY     JOANNE PA KLEIBER   Cmr 447 Box 106            APO            AE   09020-0002   36   C002    6   0001A   Y   M                  7/1/2020   I        A               1              AAF1
5235911   MUSCOGEE ALBERT    LEWIS     CARTER    1709 Clemmer St NE Apt 2 Cleveland        TN   37311-4541   36   C031    2   0200A   Y   M                  7/1/2020   I        A               9   N          AABB   N   N
5242095   MUSCOGEE RAFAEL    JAVAR     STEWART 211 Marksfield Cir Apt 1     Louisville     KY   40222-5234   37   C003    1   0121A   Y   M                 11/1/2016   F        A               5   N          AABB   N   N
5243224   MUSCOGEE MARY                EVANS-LEE 6 Gibbs Dr                 Phenix City AL      36869-3427   36   R006    6   0061A   Y   M                  8/1/2020   I        A               6   N          AABB   Y   N
5246192   MUSCOGEE DIWANA              PATTERSON454 Teal Dr                 Phenix City AL      36870-8014   36   R011   54   0199A   Y   M                 11/1/2019   I        A               4   N          AABB   N   N
5256367   MUSCOGEE JONATHAN RAMSEY     HORTON    2418 Kimbolton Dr          Fayetteville NC     28306-7569   37   R056   18   0224A   Y   M                  9/1/2019   F        A               5   N          AABB   N   N
5259608   MUSCOGEE REBECCA SUE         TESCH     24015 242nd St             Leon           IA   50144-1716   37   R001   15   0076A   Y   M                  4/1/2017   F        A               5   N          AABB   N   N
5260795   MUSCOGEE HERMAN    EUGENE    BOYETT    204 Watson Rd              Quincy         FL   32351-7137   36   R010    4   0105A   Y   M                 11/1/2017   I        A               4   N          AABB   N   N
5260873   MUSCOGEE MICHAEL   THOMAS    ESKEY     8098 SW 81st Loop          Ocala          FL   34476-5724   36   R108   98   0070A   Y   M                  5/1/2019   I        A               1   N          AABB   N   N
5261020   MUSCOGEE KEVIN     JOSEPH    POUGH     5348 Lily Dr               Fort Worth TX       76244-4589   36   R021   48   0135A   Y   M                 11/1/2017   I        A               9   N          AABB   N   N
5261447   MUSCOGEE LINDA     ANN       WILSON    116 16th Ave N             Phenix City AL      36869-7246   36   C003   16   0277A   Y   M                  1/1/2020   I        A               2   N          AABB   N   N
5266265   MUSCOGEE MATTHEW DONALD      LEE       6 Gibbs Dr                 Phenix City AL      36869-3427   36   R006    6   0061A   Y   M                  8/1/2020   I        A               6   N          AABB   Y   N
5275141   MUSCOGEE LILLIAN             ARNOLD    905 Thomas St Apt 40       Starke         FL   32091-2956   36   C003   40   0283A   Y   M                  7/1/2020   I        A               9   N          AABB   N   N
5279081   MUSCOGEE LEON      JOE       RICHARDSO1862 N Blue Rd              Greenfield     IN   46140-8258   36   R020   62   0100A   Y        1/1/2019 I                   A              4 N           AABB   N      N
5282518   MUSCOGEE MATTHEW WAYNE       HUSSEY    821 Carpenter Way          Auburn         AL   36830-7822   36   R010   21   0068A   Y   M                  6/1/2017   I        A               8   N          AABB   N   N
5288351   MUSCOGEE ANDREA    MICHELLE PENIX      3302 Timberglen Dr         Imperial       PA   15126-8208   37   R004    2   0119D   Y   M                  1/1/2017   F        A               5   N          AABB   N   N
5289459   MUSCOGEE EDWARD    MCKNIGHT SOWELL     9834 Bay Vista Estates Blv Orlando        FL   32836-6302   36   C071   34   0150A   Y   M                 10/1/2016   I        A               0   N          AABB   N   Y
5289700   MUSCOGEE ERNEST    STARR     HANSBERG 52 Camp Parkman Rd          Phenix City AL      36869-3214   36   R003   52   0026A   Y   M                  6/1/2020   I        A               1   N          AABB   N   N
5292633   MUSCOGEE HOWARD    JOHN      GENET     320 Thorn Way              Doylestown OH       44230-1708   37   C001   20   0039A   Y   M                  3/1/2018   F        A               9   N          AABB   N   N
5292657   MUSCOGEE MARGARET JEAN       GENET     320 Thorn Way              Doylestown OH       44230-1708   36   C001   20   0039A   Y   M                  3/1/2018   I        A               9   N          AABB   N   N
5302007   MUSCOGEE DASHAUND NICOLE     JONES     52 Richmond Park Dr        Phenix City AL      36869-7995   36   C016   52   0161A   Y   M                  2/1/2019   I        A               1   N          AABB   N   N
5305596   MUSCOGEE SHARON    L         LEWACK    3 Mocasin Trl              New Castle PA       16105-2923   36   C026    3   0048D   Y   M                 11/1/2019   I        A               8   N          AABB   N   N
5308132   MUSCOGEE KREIG     ANTHONY ARMSTRON 468 NE 206th Ln Apt 207 Miami                FL   33179-1875   36   C081   57   0267A   Y   S                  2/1/2019   I             91         4   N          AABB   N   N
5310212   MUSCOGEE MICHELLE RENEE      STAHL     5815 Laguna Woods Ct       Tampa          FL   33625-4140   36   R021   15   0147A   Y   M                  7/1/2018   I         A              6   N          AABB   N   N
5318668   MUSCOGEE THEODORE            RHODES    3115 Cool Breeze Ln        Elgin          SC   29045-8015   37   R005   15   0208A   Y   M                 11/1/2019   F         A              0   N          AABB   N   N
5320858   MUSCOGEE VALERIE   YVETTE    ROSS      4402 Riverchase Dr Apt 14 Phenix City AL       36867-7528   37   C011   52   0051A   Y   M                  8/1/2017   F         A              1   N          AABB   N   N
5321081   MUSCOGEE KAYLA     MONIQUE E DAVIS     41 Brentwood Dr            Phenix City AL      36869-7420   36   C016   41   0072D   Y   M                  4/1/2020   I       0 A              0   N          AABB   N   N
5326884   MUSCOGEE CHARLENE RENEE      MITCHELL 12205 Winder Pl             Fort Washing MD     20744-6107   36   C032    5   0177A   Y   M                 10/1/2018   I         A              4   N          AABB   N   N
5328003   MUSCOGEE KENSHA    DESHON    PARKER    96 Old Glory Way           Fort Mitchell AL    36856-2800   37   R002   96   0037A   Y   M                  7/1/2020   F         A              7   N          AABB   N   N
5333939   MUSCOGEE COLEEN    MARIE     FERNANDEZ320 Pin Oak Loop            Santa Rosa BFL      32459-8054   36   H001   20   0137A   Y        5/1/2020 I                   A              8 N           AABB   N      N
5334489   MUSCOGEE WINSTON HENRY       DAVIS     6231 NW 11th St Apt 36     Sunrise        FL   33313-6166   36   C001   36   0188A   Y   M                 11/1/2018   I        A               9   N          AABB   N   N
5339767   MUSCOGEE ONEAL     HARRIS    LAWSON    234 Lee Road 404           Smiths Statio AL    36877-3920   36   R002   34   0373A   Y   M                 10/1/2017   I        A               8   N          AABB   N   N
5339940   MUSCOGEE WILLIAM   DOSS      SHELNUTT 2122 Vaughn Ln              Montgomery AL       36106-3256   37   C034   22   0130A   Y   M                  6/1/2020   F        A               4   N          AABB   N   N
5341570   MUSCOGEE JOSEPH    RAY       ROBERTS 108 Telford Pl               Dothan         AL   36305-6954   36   R024    8   0032A   Y   M                  4/1/2018   I        A               1   N          AABB   N   N
5344222   MUSCOGEE MIA       KNIGHTON RICE       41 Shadow Wood Ln          Smiths Statio AL    36877-4852   37   R006   41   0146D   Y   M                  7/1/2020   F        A               5   N          AABB   N   N
5352000   MUSCOGEE BRITTANY M          SLOUCHICK 4 Ann Marie Ln             Phenix City AL      36867-0997   36   R014    4   0107A   Y   M                  5/1/2020   I        A               1   N          AABB   N   N
5365206   MUSCOGEE STACI     LYNN      PEARCE    14093 N State Highway 1 Marshall          IL   62441-4739   36   R001   93   0159A   Y   M                  7/1/2020   I        A               8   N          AABB   N   N
5366137   MUSCOGEE CYNTHIA   KING      DIXON     1334 Falls Crest Dr        Auburn         AL   36830-0285   37   C016   34   0075A   Y   M                  7/1/2020   F        A               8   N          AABB   N   N
5366455   MUSCOGEE CRYSTAL LAMPKIN     AVERETT 77 Pinecrest Dr              Seale          AL   36875-4517   36   R001   77   0266D   Y        1/1/2019 I                   A              0 N           AABB   N      N
5366637   MUSCOGEE KENEQUA BELIT       CARRIZALE 13 Willow Oak Ln           Fort Mitchell AL    36856-5226   36   R002   13   0013D   Y   M                 10/1/2020   I        A               3   N          AABB   N   N
5366755   MUSCOGEE AMY       MICHELLE EVANS      71 Greystone Ct            Smiths Statio AL    36877-4627   37   R004   71   0378D   Y   M                  8/1/2020   F        A               2   N          AABB   N   N
5370254   MUSCOGEE ANNETTE MARIE       GRINER    5205 Horizon Cv            Bradenton      FL   34211-2541   37   R071    5   0300A   Y   M                  7/1/2018   F        A               2   N          AABB   N   N
5370256   MUSCOGEE THOMAS    JAMES     GRINER    5205 Horizon Cv            Bradenton      FL   34211-2541   36   R071    5   0300A   Y   M                  7/1/2018   I        A               2   N          AABB   N   N
5370552   MUSCOGEE ANDREA    LYNN      STOKES    19 Kinnett Dr Lot 41       Phenix City AL      36870-6438   36   R001   41   0037A   Y   M                  7/1/2020   I        A               0   N          AABB   N   N
5374111   MUSCOGEE AMBER     DANIELLE SHAFI      14 Sugar Loaf Ln           Fort Mitchell AL    36856-5214   36   R002   14   0014A   Y        9/1/2020 I                   A              5 N           AABB   N      N
5375902   MUSCOGEE WILLIAM   BRADLEY AKINS       9565 Holton Ct             Fountain       CO   80817-3107   37   R010   65   0107A   Y   M                  1/1/2018 F          A               4 N            AABB   N   N
5380306   MUSCOGEE DANIEL    PATRICK   WETHEREL 533 Lee Road 508            Phenix City AL      36870-7998   36   R008   33   0402D   Y       11/1/2016 I                   A              7 N           AABB   N      N
5387636   MUSCOGEE JEROLD    D         SCHOENHE 239 Lee Road 342            Salem          AL   36874-1416   37   R002   39   0194D   Y   M                  7/1/2018   F        A               8   N          AABB   N   N
5388729   MUSCOGEE CASSANDRADAY        GONZALES 7282 E Caminito Contento Tucson            AZ   85710-3780   36   C036   82   0264A   Y   M                 12/1/2017   I        A               1   N          AABB   N   N
5393090   MUSCOGEE CATHERINE JEAN      HINTON    1130 Caspian Ln            Houston        TX   77090-2513   36   C003   30   0090A   Y   M                  9/1/2020   I        A               3   N          AABB   N   N
5397921   MUSCOGEE KENYETTA LATOYA     DEJOHN    268 Wood House Dr          Jacksonville NC     28546-5546   36   R024   68   0465A   Y   M                  6/1/2020   I        A               1   N          AABB   N   N
5398284   MUSCOGEE STEPHEN ONEAL       WYNN      13130 Lincoln Rd           Riverview      FL   33578-7517   36   R057   30   0053D   Y   M                  8/1/2017   I        A               1   N          AABB   N   N
5400049   MUSCOGEE DOROTHY ANN         KRUMMEL 3916 Solano Rd               Panama City FL      32405-4811   36   C013   16   0208A   Y   M                  8/1/2019   I        A               5   N          AABB   N   N
5400555   MUSCOGEE JIN       KYUNG     LEE       4481 N Ardmore Ave         Milwaukee      WI   53211-1420   36   C053   81   0071A   Y   M                 10/1/2019   I        A               2   N          AABB   N   N
5403156   MUSCOGEE DENISE    KATHRYN HUTCHERS 805 S Almond Dr               Simpsonville SC     29681-3344   36   C002    5   0219D   Y   M                  4/1/2019   I        A               5   N          AABB   N   N
5404913   MUSCOGEE DANIEL    KELLY     JEFFORDS 4480 Deerwood Lake Pkwy Jacksonville FL         32216-2267   36   C060   81   0045A   Y        4/1/2017 I                   A              0 N           AABB   N      N
5407161   MUSCOGEE AMANDA    LEIGH     MARTIN    6814 Columbia Ave          Lake Worth FL       33467-7366   37   R025   14   0118D   Y   M                 11/1/2017   F        A               0   N          AABB   N   N
5407334   MUSCOGEE TONIA     MARIE     HARRIS    11 Eagle Ridge Ln          Fort Mitchell AL    36856-5654   37   R003   11   0079D   Y   M                  2/1/2018   F        A               0   N          AABB   N   N
5413341   MUSCOGEE ASHLEY    ANNE ALLENBROWN     2706 Sterling Dr           Phenix City AL      36867-7568   37   R002    6   0043A   Y   M                  9/1/2020   F        A               8   N          AABB   N   N
5413476   MUSCOGEE SABINE    M         WEICK-SCA 109 Crystal Ridge Ct       Lake Mary      FL   32746-2719   36   C041    9   0278D   Y   M                  5/1/2017   I        A               0   N          AABB   N   N
5414312   MUSCOGEE JANICE              CANTY     700 Grace Ridge Dr Apt 10 Auburn          AL   36830-2933   36   C029   29   0244A   Y   M                  8/1/2017   I        A               2   N          AABB   Y   N
5417744   MUSCOGEE APRIL     PARKER    LAXTON    16010 Palmettorun Cir      Lithia         FL   33547-3842   36   R011   10   0057D   Y   M                 11/1/2018   I        A               0   N          AABB   N   N
5418585   MUSCOGEE SANDRA    ANN       BARNES    255 Lee Road 423           Smiths Statio AL    36877-3376   36   R004   55   0180D   Y   M                  5/1/2019   I        A               0   N          AABB   N   N
5423473   MUSCOGEE GERALD    DAVID     GOWEN     82 Lee Road 600            Phenix City AL      36870-8273   36   R013   82   0314A   Y   M                  8/1/2018   I        A               6   N          AABB   N   N
5424533   MUSCOGEE RICKY     NELSON    MANLEY    5382 Chandler Ave          Lake Charles LA     70607-7716   36   R014   82   0124A   Y   M                  4/1/2018   I        A               9   N          AABB   N   N
5424651   MUSCOGEE RICHARD   EDWARD    SNYDER    9974 Federalist Dr Apt 302 Fishers        IN   46037-6554   36   R030   77   0027A   Y   M                  2/1/2017   I        A               6   N          AABB   N   N
5428276   MUSCOGEE THOMAS    STUART    MANLEY    27450 109th St NW          Zimmerman MN        55398-4074   36   R004   50   0267A   Y   M                  4/1/2020   I        A               0   N          AABB   N   N
5432335   MUSCOGEE DEAN      OWEN      CLARK     7860 Holt Springer Rd      Athens         AL   35611-8240   36   R026   60   0109A   Y   M                  9/1/2019   I        A               4   N          AABB   N   N
5432508   MUSCOGEE CAITLIN   COOK      SOWELL    9834 Bay Vista Estates Blv Orlando        FL   32836-6302   37   C071   34   0150A   Y   M                 10/1/2016   F        A               0   N          AABB   N   Y
5433223   MUSCOGEE MISTY     RAE       MCDANIEL 4400 NW 39th Ave Apt 383 Gainesville FL         32606-5911   36   R028   83   0032A   Y   M                  3/1/2020   I        A               6   N          AABB   N   N
5434926   MUSCOGEE TIAWUAN DEMETRIUS GOINS       15764 Midwood Dr Unit 1 Granada Hills CA       91344-3210   36   C027    1   0228A   Y   M                 12/1/2018   I        A               2   N          AABB   N   N
5436529   MUSCOGEE BRANDON SETH        GAMBLE    371 Lee Road 2008          Phenix City AL      36870-8646   36   R012   71   0151D   Y   M                  1/1/2020   I        A               4   N          AABB   N   N
5438993   MUSCOGEE CLINT     BENJAMIN BROOKS     5285 E Arrow Junction Dr Boise            ID   83716-8646   37   C024   85   0149A   Y   M                  1/1/2019   F        A               8   N          AABB   N   N
5439624   MUSCOGEE PEGGY     HOMAN     CONNELL 8178 Pine Run                Daphne         AL   36527-8677   36   R016   78   0096D   Y   M                 11/1/2019   I        A               4   N          AABB   N   N
5442788   MUSCOGEE ELIASSCA FAWN       BLACKSON 19176 Potomac Crest Dr Triangle            VA   22172-2328   36   C002   76   0078A   Y   M                  8/1/2017   I        A               8   N          AABB   N   N
5442959   MUSCOGEE VANCIE    SHIRRELLE OVDENK    3716 Opelika Rd            Phenix City AL      36870-2344   36   R012   16   0009A   Y   M                 10/1/2018   I        A               6   N          AABB   N   N
5443074   MUSCOGEE GAYLE     MARIE CRO WILSON    793 NW 58th Ct             Ocala          FL   34482-5185   36   R098   93   0077A   Y   M                 12/1/2017   I        A               8   N          AABB   N   N
5447477   MUSCOGEE JOHN      CLINTON   HUDGISON 11226 Beeswing Pl           Riverview      FL   33578-9324   36   R065   26   0024A   Y   M                  4/1/2020   I        A               8   N          AABB   N   N
5447749   MUSCOGEE ROBERTO MANUEL      RODRIGUEZ 1564 Starlight Cv          Tarpon Sprin FL     34689-7043   36   R013   64   0278A   Y   M                  9/1/2020   I        A               6   N          AABB   N   N
5447757   MUSCOGEE JAMES     CHRISTOPH ROOT      4856 Talons Mark Dr        Colorado Spr CO     80916-5705   36   C025   56   0194A   Y   M                  2/1/2018   I        A               8   N          AABB   N   N
5450181   MUSCOGEE CARLTON             WILLIAMS 28 Willow Trace Dr          Phenix City AL      36869-7105   36   C016   28   0065A   Y   M                  6/1/2019   I        A               5   N          AABB   N   N
5453241   MUSCOGEE BRENDA    HUGHEY    FEARS     5295 Riverchase Dr Apt 13 Phenix City AL       36867-7514   36   C011   30   0014A   Y        4/1/2017 I                   A              0 N           AABB   N      N
5453775   MUSCOGEE DEBORAH ANN         PRITCHETT 215 Lake Falls Dr          Pineville      LA   71360-7730   36   C008   15   0222A   Y   M                 11/1/2017   I        A               0   N          AABB   N   N
5456557   MUSCOGEE JENNIFER RENEA      HAMMONDS 501 S 44th St W Apt 2227 Billings          MT   59106-3931   36   R004   52   0110A   Y   M                  3/1/2018   I        A               6   N          AABB   N   N
5457854   MUSCOGEE CHRISTINA E         SHAHAN    20570 Mountain Vista Dr Eagle River AK         99577-8872   36   C011   70   0094A   Y   M                  4/1/2017   I        A               1   N          AABB   N   N
5458755   MUSCOGEE VALERIE             HOLDER    6211 Crestdale Pl          Riverview      FL   33578-3824   36   R022   11   0399A   Y   M                  6/1/2018   I        A               5   N          AABB   N   N
5460675   MUSCOGEE JACK      BOHANNAN CONNELL 11642 Arlington Blvd          Daphne         AL   36527-5842   37   R028   42   0237A   Y   M                 11/1/2019   F        A               2   N          AABB   N   N
5460800   MUSCOGEE VERONICA ALETHIA    WRIGHT    45032 44th St W            Lancaster      CA   93536-7632   36   R014   32   0287A   Y   M                 12/1/2019   I        A               1   N          AABB   N   N
5461655   MUSCOGEE ALAN      HENRY     BIGGERS   5506 Cambridge Ave         Kansas City MO      64129-2651   36   R015    6   0018A   Y   M                  1/1/2018   I        A               8   N          AABB   N   N
5464555   MUSCOGEE TIA       CARMEN    FORTSON 12576 Melon Dr               Rancho Cuca CA      91739-8982   36   R097   76   0175A   Y   M                  7/1/2017   I        A               1   N          AABB   N   N
5465425   MUSCOGEE GREGORY MAURICE EDWARDS 6239 Haag St Apt A               Fort Polk      LA   71459-7421   36   C023   73   1045A   Y       10/1/2017 I                   A              0 N           AABB   N      N
5465760   MUSCOGEE VIRGINIA  MARY      BASLER    PO Box 420                 Indianola      IA   50125-0420   36   B006   20   0001A   Y   M                 11/1/2016 I          A               9 N            AABB   N   N
5465762   MUSCOGEE BARBARA JOE         BAUER     2742 Summerfield Pl        Phenix City AL      36867-7348   36   R002   42   0046A   Y        2/1/2020 I                   A              2 N           AABB   N      N
5470392   MUSCOGEE SHEILA    LAVERNE CARTER      701 Talking Creek Cir NW Madison          AL   35757-6352   37   R017    1   0012D   Y   M                  5/1/2017 F          A               6 N            AABB   N   N
5473542   MUSCOGEE CHRISTOPH D         EHRHART 303 Gallatin Cir             Irmo           SC   29063-8036   36   R017    3   0090D   Y        6/1/2019 I                   A              0 N           AABB   N      N
5473562   MUSCOGEE MONIKA    KEONIS J  THORNTON 13721 77th Avenue Ct E      Puyallup       WA   98373-2520   36   C007   21   0299D   Y        4/1/2017 I                   A              8 N           AABB   N      N
5488057   MUSCOGEE KIMBERLY ANNE       MIDDLETON 23301 Ridge Route Dr Spc Laguna Hills CA       92653-1722   36   C034   40   0250D   Y   M                  4/1/2017   I        A               9   N          AABB   N   N
5488447   MUSCOGEE ROBERT    JAMES     JEFFRIES 117 Hillcrest Dr            Eufaula        AL   36027-2103   36   C004   17   0189A   Y   M                  4/1/2017   I        A               8   N          AABB   N   N
5489721   MUSCOGEE DIANE     LYNNE     LISCAR    659 Prospect Way           New Braunfe TX      78130-8969   37   C001   59   0119D   Y   M                  8/1/2017   F        A               5   N          AABB   N   N
5489852   MUSCOGEE EVA                 CANCEL    HC 1 Box 11146             Carolina       PR   00987-9662   37   H001   46   0018A   Y   M                  1/1/2018   F        A               3   N          AABB   N   N
5491086   MUSCOGEE ERIC      ANTHONY LISCAR      659 Prospect Way           New Braunfe TX      78130-8969   36   C001   59   0119D   Y   M                  8/1/2017   I        A               5   N          AABB   N   N
5492246   MUSCOGEE KIM       KRISTINA EDWARDS 11 Lakeridge Rd               Seale          AL   36875-2919   37   R002   11   0162D   Y   M                  9/1/2018   F        A               8   N          AABB   N   N
5495513   MUSCOGEE WENDY     MARIE     WILSON    3712 Lifford Cir           Tallahassee FL      32309-2638   37   C004   12   0276D   Y   M                 10/1/2017   F        A               1   N          AABB   N   N
5496331   MUSCOGEE CITREASA KENYELL    SUMBRY    3753 S Seale Rd            Phenix City AL      36869-3352   36   R016   53   0282D   Y   M                  6/1/2020   I        A               7   N          AABB   N   N
5501425   MUSCOGEE CASSANDRACOBB       THOMPSON 620 Teal Dr                 Phenix City AL      36870-8049   36   R011   20   0201A   Y   M                  8/1/2019   I        A               3   N          AABB   N   N
5501815   MUSCOGEE MAMIE     JEWEL     MANASCO 323 Green Chase Cir          Montgomery AL       36117-6022   36   R057   23   0075D   Y   M                 10/1/2019   I        A               7   N          AABB   N   N
5503997   MUSCOGEE APRIL     AUTHEMEN SMITH      224 Lee Road 2118          Smiths Statio AL    36877-3263   37   R004   24   0354A   Y   M                  3/1/2019   F        A               9   N          AABB   N   N
5506107   MUSCOGEE LATONIA   ARNICA    HARRIS    200 16th St Apt 301B       Phenix City AL      36867-1458   36   C001   12   0165A   Y   M                  4/1/2019   I        A               9   N          AABB   N   N
5514636   MUSCOGEE BRENDA    MONROE    LOES      2010 Arden Creek Ct Apt 3 CharlottesvilleVA    22901-5645   36   R047   78   0029A   Y   M                  7/1/2017   I        A               1   N          AABB   N   N
5515734   MUSCOGEE GEVONTE LAMAR       HARRIS    2516 Hickory Ridge Dr      Phenix City AL      36870-2384   36   R011   16   0038A   Y   M                  9/1/2019   I        A               2   N          AABB   N   N
5517764   MUSCOGEE ASHLEY    TYRONE    ROBINSON 4106 Jamestown Ct           Phenix City AL      36869-2615   36   R016    6   0207D   Y   M                 10/1/2016   I        A               8   N          AABB   N   N
5526545   MUSCOGEE LUGENIA             RADFORD 5614 Prescott Ct             Charlotte      NC   28269-1330   36   C067   14   0176A   Y   M                  1/1/2020   I        A               1   N          AABB   N   N
5527471   MUSCOGEE JENNIFER NOBLES     JONES     51 Pitts Rd                Opelika        AL   36804-1868   36   R001   51   0262D   Y   M                  3/1/2017   I        A               0   N          AABB   N   N
5529161   MUSCOGEE JUSTIN    LANE      HAYES     1363 Southern Gardens Dr Tuscaloosa AL         35404-3835   36   C057   63   0116D   Y   M                  7/1/2018   I        A               6   N          AABB   N   N
5539615   MUSCOGEE KENYA     TEMICHIA BARRY      910 13th St S              Columbus       MS   39701-6540   36   C010   10   0166A   Y   M                 10/1/2019   I        A               4   N          AABB   N   N
5559690   MUSCOGEE ROBIN     ESKEW     KING      108 Altonia Lee Dr         Lexington      SC   29072-8356   37   H051    8   0183A   Y   M                  5/1/2018   F        A               0   N          AABB   N   N
5559695   MUSCOGEE DONALD    CALVIN    KING      108 Altonia Lee Dr         Lexington      SC   29072-8356   36   H051    8   0183A   Y   M                  5/1/2018   I        A               0   N          AABB   N   N
5567338   MUSCOGEE TIFFANY   ROCHELLE MCKENZIE 306 Lee Road 2138            Phenix City AL      36870-1111   37   R001    6   0075A   Y   M                  9/1/2019   F        A               6   N          AABB   N   N
5568322   MUSCOGEE MICKILA   ARICIA R  HARRIS    6 Vineyard Dr              Phenix City AL      36869-5444   36   R004    6   0133A   Y   M                  3/1/2020   I        A               5   N          AABB   Y   N
5568359   MUSCOGEE SUSAN     M         AUERBACH 3960 S Wadsworth Blvd Ap Lakewood          CO   80235-2250   37   C031   59   0149A   Y   M                 10/1/2019   F        A               9   N          AABB   N   N
5569288   MUSCOGEE BRADLEY STEVEN      TESCH     24015 242nd St             Leon           IA   50144-1716   36   R001   15   0076A   Y   M                  4/1/2017   I        A               5   N          AABB   N   N
5569970   MUSCOGEE DONNA     K         BROWN     7534 Cross Gate Ln         Alexandria     VA   22315-4619   37   C060   34   0096A   Y   M                  8/1/2017   F        A               0   N          AABB   N   N
5570886   MUSCOGEE BARBARA ANN SUTTO COREY       1209 Belleau Lake Dr       O Fallon       MO   63366-3117   36   C011    9   0054D   Y   M                  3/1/2020   I        A               5   N          AABB   N   N
5573454   MUSCOGEE ERIKA     DAWN      WOOD      1227 S Stevens St          Tacoma         WA   98405-1125   36   C015   27   0005D   Y   M                  8/1/2020   I        A               6   N          AABB   N   N
5574847   MUSCOGEE ROLAND    MUABE     EKWOGE    1905 Argonne Ct            Fort Lee       VA   23801-1440   36   C001    5   0390A   Y   M                 11/1/2017   I        A               2   N          AABB   N   N
5576794   MUSCOGEE JASON     DREW      SANCHEZ 11 West Ct                   West Islip     NY   11795-2427   36   C002   11   0079D   Y   M                  3/1/2017   I        A               0   N          AABB   N   N
5579901   MUSCOGEE STEPHANI K          GUNDERSO 3010 E Grimes St Apt 2      Harlingen      TX   78550-5390   36   C070    2   0351A   Y   M                  7/1/2019   I        A               6   N          AABB   Y   N
5579902   MUSCOGEE GWEN      ALISON    SCHELLER 10220 Memorial Dr Apt 132 Houston          TX   77024-3232   37   C003   32   0036A   Y   M                  5/1/2019   F        A               5   N          AABB   N   N
5583304   MUSCOGEE JEFFREY   ALAN      MAYHAND 1310 9th Ave                 Phenix City AL      36867-5084   36   C006   10   0012A   Y   M                  1/1/2018   I        A               2   N          AABB   N   N
5586584   MUSCOGEE MICHAEL   KELLY     MCCORMIC 527 Lee Road 636            Salem          AL   36874-4644   36   R004   27   0056A   Y   M                  3/1/2017   I        A               5   N          AABB   N   N
5596511   MUSCOGEE BENJAMIN HOWARD     AUERBACH 3960 S Wadsworth Blvd Ap Lakewood          CO   80235-2250   36   C031   59   0149A   Y   M                 10/1/2019   I        A               9   N          AABB   N   N
5596628   MUSCOGEE KIMBERLY D          KIRKLAND 8 Oakwood Ct                Phenix City AL      36870-4772   36   R018    8   0006A   Y       11/1/2019 I                   A              8 N           AABB   N      N
5597515   MUSCOGEE MARIS     DEWEY     WALLS     4004 Caves Hwy             Cave Junctio OR     97523-9215   37   R002    4   0217A   Y   M                  8/1/2020   F        A               3   N          AABB   N   N
5597517   MUSCOGEE ERYN      LACEY     LOKKER    3484 Tank Trl              Leesville      LA   71446-7076   36   H080   84   0380A   Y   M                  7/1/2018   I        A               6   N          AABB   N   N
5601856   MUSCOGEE OLAJUWON EUGENIA    HOLLINS   1035 Gaddis Ave            Prattville     AL   36066-5613   36   C001   35   0049D   Y   M                  8/1/2019   I        A               6   N          AABB   N   N
5605061   MUSCOGEE JOHN      KEVIN     DAVIS     4437 S Spring Acres St     Terre Haute IN      47802-4333   36   C004   37   0426A   Y   M                  8/1/2020   I        A               6   N          AABB   N   N
5605071   MUSCOGEE JOHN      M         DELFFS    500 Seven Farms Dr Apt 21Daniel Island SC      29492-6342   36   R089   61   0025A   Y   M                 10/1/2018   I        A               2   N          AABB   N   N
5607703   MUSCOGEE DARIOTT   ROSHAWN ADAMS       171 Hummingbird Ave Apt ALadson           SC   29456-5495   36   R013   73   0147D   Y   M                  2/1/2017   I        A               1   N          AABB   N   N
5613285   MUSCOGEE MICHAEL   DWIGHT    RICHARDSO131 Double Tree Ln          Livingston     TN   38570-6269   37   R002   31   0241D   Y       12/1/2019 F                   A              0 N           AABB   N      N
5613643   MUSCOGEE CONNIE    MARIE     HOLSEY    17238 W Rimrock St         Surprise       AZ   85388-1255   36   R027   38   0241A   Y   M                  4/1/2017 I          A               4 N            AABB   N   N
5624678   MUSCOGEE SHARON    ANN       WHITE     7090 White Fir Ln          Colorado Spr CO     80908-6433   36   R008   90   0019D   Y        3/1/2017 I                   A              0 N           AABB   N      N
5625393   MUSCOGEE GERALD    JASON     WILLIAMS 4906 Wurzbach Pkwy Apt 2 San Antonio TX         78233-4699   36   C041   32   0038A   Y   M                  2/1/2020 I          A               4 N            AABB   N   N
                                                       Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 9 of 23

5627431   MUSCOGEE MELISSA    SUZANNE WILSON       504 Pungo Pl                Fayetteville NC    28314-0925   37   C093    4   0193A   Y   M                  6/1/2018   F        A               2   N          AABB   N   N
5629194   MUSCOGEE RITA       C          GRAY      1925 27th Street Pl NE      Hickory       NC   28601-3144   36   C023   25   0054D   Y   M                  9/1/2018   I        A               4   N          AABB   N   N
5631614   MUSCOGEE BERNARD CORNELIUS CARTER        701 Talking Creek Cir NW Madison          AL   35757-6352   37   R017    1   0012D   Y   M                  5/1/2017   F        A               6   N          AABB   N   N
5633184   MUSCOGEE MONIQUE CHANEA        ODOM      2412 Corinne Dr             Chalmette     LA   70043-5642   36   C021   12   0249D   Y   M                 12/1/2017   I        A               6   N          AABB   N   N
5636118   MUSCOGEE LYNETTE    ANN        ZEPEDA    469 Dunmore Dr              Newport New VA     23602-6440   36   C019   69   0058D   Y   M                 11/1/2019   I        A               8   N          AABB   N   N
5636600   MUSCOGEE SARAH      MICHELLE FERREIRA 214 Birch Hollow Dr            Columbia      SC   29229-8208   36   R038   14   0303A   Y   M                  7/1/2017   I        A               3   N          AABB   N   N
5640691   MUSCOGEE ALEXIS     EVETTE     JOHNSON 1060 Tara Ln Apt 15           Charlotte     NC   28213-8061   36   C047   15   0205A   Y   M                 10/1/2020   I        A               3   N          AABB   N   Y
5646775   MUSCOGEE DESIREE    LYNN       MCAFEE    15 Hillside Dr              Phenix City AL     36870-1100   36   R018   15   0243D   Y   M                  1/1/2020   I        A               8   N          AABB   N   N
5653817   MUSCOGEE ANGELA     NICOLE     HORTON    7033 Brassie Bnd            Montgomery AL      36116-6032   36   R004   33   0169D   Y   M                  1/1/2019   I        A               6   N          AABB   N   N
5662455   MUSCOGEE RALPH      LEWIS      BLAKELY   75 Lee Road 2091            Phenix City AL     36870-1033   37   R008   75   0100A   Y   M                  3/1/2017   F        A               7   N          AABB   N   N
5664587   MUSCOGEE ELIZA      MELANIE    EVERETT 925 Lee Road 238              Phenix City AL     36870-7647   36   R008   25   0179A   Y   M                  9/1/2018   I        A               5   N          AABB   N   N
5669822   MUSCOGEE KATRINA    DENISE SHOANDERSON 1233 Beacon Pkwy E Apt H Birmingham AL           35209-1027   37   C004   80   0275A   Y   M                  3/1/2018   F        A               3   N          AABB   N   N
5674689   MUSCOGEE COREY      JAVON      WALTON    15503 Vance Jackson Rd A San Antonio TX        78249-3224   36   R202   20   0019A   Y        3/1/2019 I                   A              7 N           AABB   N      N
5678080   MUSCOGEE KAREN      ANN        DIQUATTRO 2103 County Road 135        Wadley        AL   36276-9349   36   R002    3   0386A   Y   M                  3/1/2017 I          A               8 N            AABB   N   N
5678301   MUSCOGEE DUSTIN                HEATH     502 Boulder St              Crestview     FL   32536-2251   36   R016    2   0059D   Y        9/1/2019 I                   A              9 N           AABB   N      N
5678744   MUSCOGEE ALICIA     CHYMEL     REID      72 Lee Road 2075            Salem         AL   36874-4125   37   R003   72   0301A   Y   M                  1/1/2020   F        A               1   N          AABB   N   N
5678748   MUSCOGEE NICOLE     GINN       LOPEZ     1606 Grist Mill Isle        Phenix City AL     36867-1318   37   C011    6   0095D   Y   M                  4/1/2017   F        A               1   N          AABB   N   N
5687366   MUSCOGEE MATTHEW TYLER         SAYLOR    321 Parkside Dr             Simpsonville SC    29681-5241   36   R012   21   0251A   Y   M                 11/1/2018   I        A               9   N          AABB   N   N
5691109   MUSCOGEE KATHLEEN NICOLE       BELL      576 Shadow Wood Dr          Smiths Statio AL   36877-4839   37   R006   76   0154A   Y   M                  4/1/2020   F        A               2   N          AABB   N   N
5692155   MUSCOGEE DAVID      KEITH      HOLLINGSW 1522 Winbury Dr             Midlothian    VA   23114-1209   36   R053   22   0032A   Y   M                  4/1/2020   I        A               3   N          AABB   N   N
5706739   MUSCOGEE SADIE      HELTON     BROOKS    5285 E Arrow Junction Dr Boise            ID   83716-8646   36   C024   85   0149A   Y   M                  1/1/2019   I        A               8   N          AABB   N   N
5708654   MUSCOGEE RUSSELL    WADE       MORRISON 36 Lexington Cir             Phenix City AL     36869-7456   37   C016   36   0075A   Y   M                 12/1/2018   F        A               7   N          AABB   N   N
5715579   MUSCOGEE GINA       KAY        OSBORNE 260 Wetappo Dr                Wewahitchka FL     32465-6313   36   H082   60   0379A   Y        5/1/2020 I                   A              1 N           AABB   N      N
5717368   MUSCOGEE TRENESHA LACHERYL WILSON        8462 Eastchase Pkwy Apt 2Montgomery AL         36117-7057   36   R069   78   0007A   Y   M                 12/1/2019   I        A               8   N          AABB   N   N
5719087   MUSCOGEE PHYLLIS    ANNE       DREADING 4173 Baltzell St             Marianna      FL   32446-8216   36   C002   73   0241A   Y   M                 11/1/2019   I        A               4   N          AABB   N   N
5719404   MUSCOGEE JOSINA     MAJEANE PITTMAN GR1007 Blase Ave                 Saint Louis MO     63131-4332   36   C021    7   0100D   Y   M                  1/1/2019   I        A               7   N          AABB   N   N
5719737   MUSCOGEE MELISSA    KAY        BEARDEN 2813 Creekstone Ln            Phenix City AL     36867-2422   37   C014   13   0053D   Y   M                  4/1/2020   F        A               6   N          AABB   N   N
5725113   MUSCOGEE MEREDITH LAUREN BA MCKENZIE 2003 Rose Cir                   Harker Heigh TX    76548-6060   37   R005    3   0252A   Y   M                  7/1/2017   F        A               5   N          AABB   N   N
5726356   MUSCOGEE MITCHELL WARDELL BYRD           3505 Hickory Neck Blvd      Toano         VA   23168-8734   36   H002    5   0002D   Y   M                 12/1/2018   I        A               3   N          AABB   N   N
5726613   MUSCOGEE HERCILIANA            GUZMAN    3018 Goodtown Trce          Columbia      TN   38401-1680   36   R018   18   0272A   Y   S                  9/1/2019   I             92         0   N          AABB   N   N
5727065   MUSCOGEE LASHEKA ANETTE        NOBLE     2301 16th Pl Lot 8          Phenix City AL     36867-3609   36   C005    8   0149D   Y   M                  7/1/2019   I        A               4   N          AABB   N   N
5727476   MUSCOGEE MICHAEL    BRANDON SELLERS      800 Halcyon Ave             Nashville     TN   37204-2615   36   C007    0   0011A   Y   M                  8/1/2018   I        A               0   N          AABB   N   N
5728034   MUSCOGEE LINDSAY    DUNTON     JOHNSON 110 Roth Ct                   Fort Knox     KY   40121-3507   36   C001   10   0189A   Y   M                  7/1/2020   I        A               6   N          AABB   N   N
5732663   MUSCOGEE TONI       JEAN       LEAKE     27 S Belfair Pl             Spring        TX   77382-5302   36   C004   27   0059A   Y   M                  6/1/2017   I        A               4   N          AABB   N   N
5741460   MUSCOGEE SHARON                MENNEFIEL 13 Gold St                  Fort Mitchell AL   36856-3404   36   R004   13   0141D   Y   M                 11/1/2019   I        A               7   N          AABB   N   N
5746438   MUSCOGEE VALARRIN DENISE       THOMAS    2180 Gus Thomasson Rd A Mesquite          TX   75150-0002   36   C032   34   0174A   Y   M                  8/1/2019   I        A               3   N          AABB   N   N
5750099   MUSCOGEE DONNA      LYNN       BURLEY    4 Brentview Dr              Phenix City AL     36869-7434   36   C016    4   0042A   Y   M                  8/1/2018   I        A               6   N          AABB   N   N
5750757   MUSCOGEE AUSTIN     DAVID      CRAW      12855 Fairchild Dr # 311    Germantown MD      20874-7220   36   C010   55   0347A   Y   M                 12/1/2017   I        A               8   N          AABB   Y   N
5756783   MUSCOGEE JOSHUA     SHANE      ADAMS     903 9th Street Ct E         Andalusia     IL   61232-7621   36   R311    3   0026A   Y   M                  7/1/2019   I        A               7   N          AABB   N   N
5756948   MUSCOGEE JULIAN     RICHARD    GILLILAND 236 Lee Road 929            Smiths Statio AL   36877-2377   36   R005   36   0065A   Y   M                 10/1/2020   I        A               1   N          AABB   N   N
5758048   MUSCOGEE MARCEL                MEIJER    4219 Uchee Hill Hwy         Seale         AL   36875-4032   36   R003   19   0213A   Y   M                 11/1/2018   I        A               2   N          AABB   N   N   L
5758317   MUSCOGEE CALVIN                SIDERS    19 Pine St                  Fort Mitchell AL   36856-5107   36   R001   19   0125A   Y   M                  1/1/2017   I        A               9   N          AABB   N   N
5760091   MUSCOGEE APRIL      KAY        BECKER    4151 Commons Dr W Apt 5 Destin            FL   32541-6417   36   C025   65   0207A   Y   M                  5/1/2018   I        A               6   N          AABB   N   N
5760372   MUSCOGEE RYAN       MATHEW     CARRICK   1604 McIntosh Creek Ct      Phenix City AL     36867-1585   36   C013    4   0153A   Y   M                  9/1/2017   I        A               7   N          AABB   N   N
5760717   MUSCOGEE LEAH       BOND       RICHARDSO131 Double Tree Ln           Livingston    TN   38570-6269   36   R002   31   0241D   Y       12/1/2019 I                   A              0 N           AABB   N      N
5761312   MUSCOGEE EDWINDA ALICIA        MITCHELL 1101 4th St S                Phenix City AL     36869-7536   36   C003    1   0802A   Y        6/1/2020 I                   A              6 N           AABB   N      N
5766076   MUSCOGEE TERRY      CARROL     MOORE     101 Ann St                  Enterprise    AL   36330-3711   36   C001    1   0123D   Y   M                  2/1/2019   I         A              2   N          AABB   N   N
5775159   MUSCOGEE RUBY       LEE        PARSON    19600 N Heatherwilde Blvd Pflugerville TX      78660-7412   36   R030   56   0010A   Y   M                  1/1/2018   I         A              8   N          AABB   N   N
5782171   MUSCOGEE JENNA      MARIE      CARRICK   1604 McIntosh Creek Ct      Phenix City AL     36867-1585   37   C013    4   0153A   Y   M                  9/1/2017   F         A              7   N          AABB   N   N
5793087   MUSCOGEE BRANDON QUANDRELLPOWELL         23 Cattle Dr                Phenix City AL     36869-9199   36   R010   23   0171A   Y   M                  4/1/2020   I         A              5   N          AABB   N   N
5796612   MUSCOGEE CRISTINA MARILYN      CALDWELL 3946 38th St W               Bradenton     FL   34205-2310   36   C041   46   0189A   Y   M                  3/1/2018   I         A              0   N          AABB   N   N
5797202   MUSCOGEE MISTY      DAWN       CAZEE     26508 Thunder Rd Apt 2      Fort Riley    KS   66442-3532   37   C006    2   0347D   Y   M                  1/1/2020   F         A              3   N          AABB   N   N
5799519   MUSCOGEE GILBERT               ADAMS     2066 Farragut Dr            Stafford      VA   22554-2304   36   R011   66   0114A   Y   M                 10/1/2016   I         A              1   N          AABB   N   N
5800852   MUSCOGEE DAVID      PATRICK    FURNEY    4438 Lee Road 175           Salem         AL   36874-2409   37   R006   38   0031A   Y   M                  3/1/2017   F         A              6   N          AABB   N   N
5805065   MUSCOGEE GRACIE     NICOLE     HERRERA 5360 Longhorn Trl             Gulf Breeze FL     32563-9353   36   R030   60   0057A   Y   M                 11/1/2017   I       0 A              5   N          AABB   N   N
5808506   MUSCOGEE SHARISSE DANIELLE STEWART 211 Marksfield Cir Apt 1          Louisville    KY   40222-5234   36   C003    1   0121A   Y   M                 11/1/2016   I         A              5   N          AABB   N   N
5811680   MUSCOGEE LATOYA     DIANE      PRICE     4003 Ironwood Loop          Honolulu      HI   96818-4136   36   C026    3   0402A   Y   M                  3/1/2019   I         A              1   N          AABB   N   N
5821057   MUSCOGEE KATHERINE MARIE LAW WEIHL       686 Lee Road 315 Lot 201 Smiths Statio AL      36877-3133   36   R001   51   0432D   Y   S                  5/1/2018   I             91         3   N          AABB   N   N
5836207   MUSCOGEE DAVID                 DELIFUS   1120 District Ct            Auburn        AL   36830-7653   36   C003   20   0127A   Y   S                  4/1/2019   I             92         7   N          AABB   N   N
5840928   MUSCOGEE ORITHA     PEARSON SMITH        5523 Cash St                Anniston      AL   36206-1325   36   C035   23   0096A   Y   M                  1/1/2019   I        A               7   N          AABB   N   N
5840959   MUSCOGEE JAMES      EMORY      SHOLTIS   21058 Skyward Dr            Abingdon      VA   24211-6361   36   R007   58   0000D   Y   M                  7/1/2019   I        A               1              AABB
5841998   MUSCOGEE MARY       ELIZABETH JOHNS      2311 Holly Hill Rd          Soddy Daisy TN     37379-3231   36   R007   11   0070A   Y   M                  7/1/2019   I        A               0   N          AABB   N   N
5846455   MUSCOGEE JESSIE     THOMAS     WOODS     3150 Martin Luther King Jr PPhenix City AL     36869-8412   36   C010   13   0099A   Y   M                  2/1/2020   I        A               9   N          AABB   N   N
5857441   MUSCOGEE CHRISTOPH ALLAN       SANDERS 2010 1st Ave                  Phenix City AL     36867-4706   36   C001   10   0538A   Y   M                 12/1/2019   I        A               2   N          AABB   N   N
5859025   MUSCOGEE KRISTIE    DIANE      SHOLTIS   21058 Skyward Dr            Abingdon      VA   24211-6361   37   R007   58   0000D   Y   M                  7/1/2019   F        A               1              AABB
5871977   MUSCOGEE BRANDY     MIJUAN     BROWN     14402 W Bellfort St Apt 113Sugar Land TX       77498-1833   36   C014   82   0282A   Y   M                  4/1/2019   I        A               0   N          AABB   N   N
5875017   MUSCOGEE MARCELINO             MENDEZ    5920 NW Favian Ave          Port Saint Lu FL   34986-3717   36   R031   20   0004D   Y   M                  5/1/2018   I        A               0   N          AABB   N   N
5875076   MUSCOGEE LONZIE     EUGENE     MCCANTS 117 Luanne Ln                 Muscle Shoa AL     35661-1853   37   C011   17   0007D   Y        4/1/2017 F                   A              4 N           AABB   N      N   L
5876808   MUSCOGEE KARI       JIBB       FINLEY    11950 Horseshoe Ln          Parker        CO   80138-6236   36   R042   50   0177A   Y   S                  7/1/2019   I             92         8   N          AABB   N   N
5881473   MUSCOGEE ANGELIQUE ROSE        LAMONSKI 11 Le Muy St                 Fort Bragg NC      28307-3493   37   C006   11   0062D   Y   M                  1/1/2017   F        A               9   N          AABB   N   N
5883261   MUSCOGEE FRANCES LYNN          HARRELL 6500 Lake Gray Blvd Apt 10Jacksonville FL        32244-7543   36   C036   26   0060A   Y   M                 12/1/2018   I        A               8   N          AABB   N   N
5886311   MUSCOGEE JOHN       ANTHONY BARONE       PO Box 8634                 Bloomington IN     47407-8634   36   B033   34   0001A   Y   M                  5/1/2019   I        A               0   N          AABB   N   N
5886728   MUSCOGEE ADAM       HYON       COMSTOCK 501 16th Ave N Apt D5        Phenix City AL     36869-6863   36   C009   45   0010A   Y   M                  6/1/2019   I        A               6   N          AABB   N   N
5887091   MUSCOGEE SEAN       ROBERT     EATON     406 Hickory Dr              Perkasie      PA   18944-1029   37   C010    6   0196D   Y       12/1/2016 F                   A              6 N           AABB   N      N
5887715   MUSCOGEE LOREE      DIANNE     WRIGHT    2746 Cutters Cor            The Villages FL    32162-8607   36   R026   46   0064A   Y   M                  6/1/2017   I        A               5   N          AABB   N   N
5894425   MUSCOGEE ASHLEY     BROOKE     SAYLOR    321 Parkside Dr             Simpsonville SC    29681-5241   37   R012   21   0251A   Y   M                 11/1/2018   F        A               9   N          AABB   N   N
5904306   MUSCOGEE ANTHONY MAURICE WHITE           33 Lee Road 988             Phenix City AL     36870-8494   37   R001   33   0100D   Y   M                  6/1/2019   F        A               5   N          AABB   N   N
5906062   MUSCOGEE JEANNETTE LYNN        GRANTHAM 4404 Summerville Rd          Phenix City AL     36867-1843   36   C013    4   0045A   Y   M                  1/1/2020   I        A               0   N          AABB   N   N
5906199   MUSCOGEE SABINE     MANIURA HARDIN       PO Box 10807                South Lake T CA    96158-3807   37   B041    7   0001A   Y   M                  5/1/2018   F        A               6   N          AABB   N   N
5906421   MUSCOGEE PAMELA     J          REDDY     5396 Trevino Dr             Haymarket VA       20169-3159   36   R908   96   0091A   Y   M                  9/1/2018   I        A               9   N          AABB   N   N
5906937   MUSCOGEE CHRISTINA HYUN        GAMPERL 740 Chestnut St Apt 2         Deerfield     IL   60015-5843   36   C035    2   0176A   Y   M                 10/1/2019   I        A               6   N          AABB   N   N
5911319   MUSCOGEE DEANNA     WISNER     SIMONCINI 1525 Live Oak Rd            Monticello    FL   32344-1013   37   C002   25   0090D   Y   M                  6/1/2020   F        A               2   N          AABB   N   N
5911322   MUSCOGEE ANTHONY HARRY         SIMONCINI 1525 Live Oak Rd            Monticello    FL   32344-1013   37   C002   25   0090D   Y   M                  6/1/2020   F        A               2   N          AABB   N   N
5911668   MUSCOGEE MICHAEL    ANTHONY MORGAN       15360 Sonoma Dr Apt 203 Fort Myers FL          33908-7303   36   R096   53   0082A   Y        5/1/2020 I                   A              6 N           AABB   N      N
5912021   MUSCOGEE EDNA       RENEE      PARKS     2713 Country Club Dr        Tallahassee FL     32301-6614   36   C029   13   0085A   Y   M                  5/1/2017   I        A               0   N          AABB   N   N
5914104   MUSCOGEE ANNETTE LORRAINE LUCHNER PO Box 123                         Dayton        TN   37321-0123   36   B002   23   0001A   Y   M                  1/1/2020   I        A               3   N          AABB   N   N
5920555   MUSCOGEE LISA       L          FUENFFING 669 Robin Rd                Saint Marys PA     15857-3715   36   R004   69   0171A   Y   M                 12/1/2016   I        A               3   N          AABB   N   N
5920925   MUSCOGEE JOHN       THOMAS     HARDIN    PO Box 10807                South Lake T CA    96158-3807   36   B041    7   0001A   Y   M                  6/1/2019   I        A               6   N          AABB   N   N
5929561   MUSCOGEE TIMOTHY    RAY        LYNAM     17995 Keller Rd             LawrenceburgIN     47025-9490   36   R004   95   0216D   Y   M                  4/1/2020   I        A               6   N          AABB   N   N
5932123   MUSCOGEE CHASTITY TICE         HEATH     502 Boulder St              Crestview     FL   32536-2251   36   R016    2   0059D   Y        9/1/2019 I                   A              9 N           AABB   N      N
5938751   MUSCOGEE CHARLES ROBERT        WEIGL     228 Maple Valley Rd         Summerville SC     29486-2147   36   R047   28   0004A   Y   M                  8/1/2018   I        A               7   N          AABB   N   N
5938758   MUSCOGEE MARY       SUSAN      WEIGL     228 Maple Valley Rd         Summerville SC     29486-2147   37   R047   28   0004A   Y   M                  8/1/2018   F        A               7   N          AABB   N   N
5938944   MUSCOGEE ALECIA     LUCIANA    WILLIAMS 33 Holly St                  Tuscaloosa AL      35401-6035   36   C023   33   0194A   Y   M                  7/1/2018   I        A               7   N          AABB   N   N
5945768   MUSCOGEE ELIZABETH EILEEN      ROLLIER   2631 N Mississippi Ave Ap Portland        OR   97227-1087   36   C046   66   0062A   Y   M                  2/1/2018   I        A               5   N          AABB   N   N
5946061   MUSCOGEE PARTHENIA DENETTE MCGOWAN 720 W 9th St                      Waterloo      IA   50702-1546   37   C035   20   0168A   Y   M                 12/1/2019   F        A               8   N          AABB   N   N
5951479   MUSCOGEE ANDREA     SHAMERE ARNOLD       9004 Countryside Ln Apt B Knoxville       TN   37923-2994   36   C003   74   0107A   Y   M                  8/1/2018   I        A               1   N          AABB   N   N
5967321   MUSCOGEE MEGAN      ELIZABETH GARCIA     1650 Fallowfield Ct         Crofton       MD   21114-1429   36   C017   50   0117A   Y   M                  3/1/2019   I        A               0   N          AABB   N   N
5975401   MUSCOGEE KENNETH JAY           HARVEY    116 Arborvitae Ct           Atlantic Beac NC   28512-6300   36   R012   16   0089A   Y   M                  4/1/2018   I        A               6   N          AABB   N   N
5976181   MUSCOGEE JULIA      HALE       BERRY     7323 Windover Way           Titusville    FL   32780-7522   36   C032   23   0044D   Y   M                  9/1/2020   I        A               9   N          AABB   N   N
5976557   MUSCOGEE BRIAN      JEFFERY    BOSWELL 144 Lee Road 644              Smiths Statio AL   36877-2679   37   R006   44   0357A   Y   M                  5/1/2020   F        A               7   N          AABB   N   N
5976560   MUSCOGEE DENNIS                BOSWELL 144 Lee Road 644              Smiths Statio AL   36877-2679   37   R006   44   0357A   Y   M                  6/1/2020   F        A               7   N          AABB   N   N
5977146   MUSCOGEE MARILYN    ZITO       BUSH      2900 Four Seasons Dr        Phenix City AL     36867-0906   36   R002    0   0056A   Y   M                  1/1/2020   I        A               5   N          AABB   N   N
5980967   MUSCOGEE TRINA      VERNELL    WHITE     33 Lee Road 988             Phenix City AL     36870-8494   37   R001   33   0100D   Y   M                  2/1/2020   F        A               5   N          AABB   N   N
5981416   MUSCOGEE CATHERINE EMILY       FRIOU     1742 Verdict Ridge Dr       Denver        NC   28037-5458   36   R003   42   0325A   Y        2/1/2017 I                   A              2 N           AABB   N      N
5984909   MUSCOGEE DANIEL     CLAY       BRASSELL 4817 Elmley Pl Apt 218       Waldorf       MD   20602-4211   37   C015   68   0009A   Y   M                  5/1/2018   F        A               8   N          AABB   N   N
5986428   MUSCOGEE BRANDY     MICHELLE MANLEY      27450 109th St NW           Zimmerman MN       55398-4074   36   R004   50   0267A   Y   M                  4/1/2020   I        A               0   N          AABB   N   N
5988448   MUSCOGEE KATHERINE SOPHIE      TORRIERO 42 Montauk Rd                Sound Beach NY     11789-1526   37   R001   42   0299A   Y   M                  8/1/2020   F        A               4   N          AABB   N   N
5991132   MUSCOGEE JENNIFER CHRISTINE JONGENEEL21277 W Almeria Rd              Buckeye       AZ   85396-2429   36   R038   77   0189A   Y   M                  1/1/2017   I        A               8   N          AABB   N   N
5993867   MUSCOGEE AMY        MARIE LIND GREEN     196 Lee Road 478            Smiths Statio AL   36877-4619   36   R007   96   0274A   Y   M                  2/1/2017   I        A               4   N          AABB   N   N
6000536   MUSCOGEE CRUZ                  ADAME     3730 Greythorne Loop        Oviedo        FL   32765-9054   37   R030   30   0061D   Y   M                  2/1/2020   F        A               6   N          AABB   N   N
6000650   MUSCOGEE PAMELA     GAIL       JONES     PO Box 1344                 Smiths Statio AL   36877-1344   37   B013   44   0001A   Y        7/1/2017 F                   A              9 N           AABB   N      N
6002451   MUSCOGEE WENDI      J          BROWN     709 Forrest Cove Ct         Clarksville   TN   37040-5779   36   R020    9   0019A   Y   M                 10/1/2020   I        A               9   N          AABB   N   N
6007225   MUSCOGEE IAN        JAMES      MCKENZIE 2003 Rose Cir                Harker Heigh TX    76548-6060   36   R005    3   0252A   Y   M                  7/1/2017   I        A               5   N          AABB   N   N
6007285   MUSCOGEE JAMES      EDWARD     FLOTT     1344 Colleton Dr            Semmes        AL   36575-7626   36   R011   44   0071A   Y   M                  1/1/2017   I        A               5   N          AABB   N   N
6012585   MUSCOGEE BOBBY                 JACKSON 20 Island Creek Rd            Seale         AL   36875-2900   37   R002   20   0129A   Y   M                 11/1/2018   F        A               8   N          AABB   N   N
6014108   MUSCOGEE PATRICIA MADISON WILLIAMS 609 Ridgefield Dr                 North August SC    29841-2516   37   C006    9   0241A   Y   M                  9/1/2018   F        A               3   N          AABB   N   N
6014170   MUSCOGEE MICHAEL    ANDRE      PAGE      PO Box 278                  Smiths Statio AL   36877-0278   36   B003   78   0001A   Y   M                  3/1/2017   I        A               7   N          AABB   N   N
6016101   MUSCOGEE KENDRA     JENELLA    JENKINS   1701 37th St Apt 203        Phenix City AL     36867-2590   36   C015   53   0096A   Y   M                  2/1/2017   I        A               6   N          AABB   N   N
6025324   MUSCOGEE JESSICA    LOREN B    GALLANT   6910 Fielding Cir           Colorado Spr CO    80911-2944   36   C011   10   0052A   Y   M                  7/1/2019   I        A               1   N          AABB   N   N
6026178   MUSCOGEE ELANA      SUEZANNE CRANE       1345 Fenwick Ave            Coos Bay      OR   97420-3087   36   C008   45   0231A   Y   M                  1/1/2020   I        A               1   N          AABB   N   N
6030742   MUSCOGEE JONATHAN TYRELL J     HENRY     47 Gunner Dr                Fort Mitchell AL   36856-4330   37   R001   47   0211D   Y   M                  7/1/2020   F        A               1   N          AABB   N   N
6051483   MUSCOGEE JUSTIN     L          WALKER    1219 Rockland Ct            Crofton       MD   21114-3242   36   C016   19   0100A   Y   M                 12/1/2017   I        A               0   N          AABB   N   N
6051949   MUSCOGEE ANDY       ALEXANDERMCMILLAN 460 Dogwood Ln                 Southern PineNC    28387-6540   36   C001   60   0177A   Y   M                  5/1/2019   I        A               1   N          AABB   N   N
6052729   MUSCOGEE PATTI      ANN        HATHAWAY 4031 SE 43rd Cir             Ocala         FL   34480-4975   37   R080   31   0172A   Y   M                  8/1/2020   F        A               2   N          AABB   N   N
6054069   MUSCOGEE LUIS                  LUCIANI   3125 Michelle Dr            Matthews      NC   28104-9385   36   R029   25   0196D   Y   M                 12/1/2016   I        A               3   N          AABB   N   N
6056132   MUSCOGEE LATOYA     JONES      BENTON    734 Williams Ave            Phenix City AL     36869-5381   36   C009   34   0069A   Y   M                  9/1/2018   I        A               4   N          AABB   N   N
6056255   MUSCOGEE CYPRE      TANDREIHA WALTON     2801 Westwood Dr            Killeen       TX   76549-3389   36   C051    1   0103A   Y   M                  5/1/2018   I        A               5   N          AABB   N   N
6059516   MUSCOGEE SAMANTHA RYAN         STELZER   142 Pierpont Ave            Spartanburg SC     29303-2728   36   C006   42   0088D   Y   M                  4/1/2019   I        A               8   N          AABB   N   N
6061119   MUSCOGEE ROSA       M          ESHOO     1142 Swan Loop              Dupont        WA   98327-8819   36   R004   42   0220A   Y   M                  8/1/2017   I        A               9   N          AABB   N   N
6064752   MUSCOGEE PAUL       BADHORSE STEVENS 1320 Onu U Sla Way              Green Bay WI       54313-1471   36   R035   20   0106A   Y   M                  5/1/2018   I        A               9   N          AABB   N   N
6072722   MUSCOGEE PIERRE     ANTWON     COLEMAN PO Box 94                     Oak Ridge LA       71264-0094   37   B001   94   0001A   Y        2/1/2019 F                   A              4 N           AABB   N      N
6075238   MUSCOGEE VALERIE    MEEKS      HERNANDE 12069 Sgt Quinn Ct           El Paso       TX   79908-3250   37   C001   69   0627A   Y   M                  8/1/2018   F        A               2   N          AABB   N   N
6075307   MUSCOGEE MARTHA     LIZABETH SCRANTOM 100 Joan Ct                    New Bern      NC   28562-1017   37   R003    0   0032A   Y   M                 12/1/2018   F        A               8   N          AABB   N   N
6076894   MUSCOGEE NICOLE     TAYLOR     JOHNSON 4930 Walking Stick Rd Apt Ellicott City MD       21043-8038   36   R022   73   0050A   Y   M                 12/1/2017   I        A               1   N          AABB   N   N
6078423   MUSCOGEE PAULA      DELISE COB HILL      851 25th Ave Apt G1         Phenix City AL     36869-5363   36   C009   71   0097A   Y   M                 11/1/2016   I        A               3   N          AABB   N   N
6079160   MUSCOGEE MARY       LEE        DOUGHTON 511 Kearley Dr               Fate          TX   75087-8607   36   R037   11   0054D   Y   M                  5/1/2018   I        A               0   N          AABB   N   N
6085328   MUSCOGEE GREGORY ALAN          LURKER    2230 Pleasanton Ct SE       Lacey         WA   98503-3411   36   R033   30   0112D   Y        7/1/2017 I                   A              3 N           AABB   N      N
6087124   MUSCOGEE KIM                   GERMAINE 117 Western Blvd             Tamuning      GU   96913-3111   37   C018   17   0164A   Y        7/1/2018 F                   A              8 N           AABB   N      N
6089534   MUSCOGEE VONTRESA LASHAY       TOOMBS    51 Lexington Cir            Phenix City AL     36869-7457   36   C016   51   0074D   Y   M                  2/1/2020 I          A               9 N            AABB   N   N
6090754   MUSCOGEE TOSHA      NARISSA    GARDNER 5521 Fair Oaks Dr             Virginia Beac VA   23464-8777   36   C080   21   0073D   Y   M                  6/1/2019 I          A               9 N            AABB   N   N
6092902   MUSCOGEE DORETTA ADELE         BELL      5 Finch Pl                  Newport New VA     23608-2057   36   C032    5   0176D   Y   M                  8/1/2018 I          A               2 N            AABB   N   N
6093039   MUSCOGEE LAURA      WMS        HERNANDE 7136 Amethyst Ave            Rancho Cuca CA     91701-5010   36   C026   36   0055A   Y        3/1/2018 I                   A              7 N           AABB   N      N
6095123   MUSCOGEE MEGAN      SHACKELFODAY         3006 Wilderness Blvd W      Parrish       FL   34219-9034   37   R003    6   0028A   Y   M                  5/1/2017   F        A               9   N          AABB   N   N
6098961   MUSCOGEE LAURA      ANN        DONALDSO PO Box 3354                  Phenix City AL     36868-3354   37   B025   54   0001A   Y   M                  8/1/2018   F        A               5   N          AABB   N   N
6101408   MUSCOGEE PAUL       ANTHONY CASIANO      9527B Hamilton Loop         Watertown NY       13603-3315   36   R004   27   0058A   Y   M                  4/1/2020   I        A               6   N          AABB   N   N
6110557   MUSCOGEE ALICE      MARBURY THOMAS-HA230 Locust St                   Alexander Cit AL   35010-1285   36   C001   30   0202A   Y   M                  9/1/2018   I        A               2   N          AABB   N   N
6112983   MUSCOGEE WILLIAM    BENJAMIN WEBSTER 75 6th Infantry Rd              Fort Leavenw KS    66027-1146   36   C023   75   0040A   Y   M                  7/1/2020   I        A               5   N          AABB   N   N
6113289   MUSCOGEE BENJAMIN SCOTT        TEWES     820 E 20th Ave              New Smyrna FL      32169-3508   36   C010   20   0055D   Y        8/1/2017 I                   A              1 N           AABB   N      N
6115076   MUSCOGEE JUSTIN     BLAKE      WALTERS PO Box 199                    Interlochen MI     49643-0199   36   B050   99   0001A   Y   M                 11/1/2017 I          A               7 N            AABB   N   N
6118885   MUSCOGEE AMANDA                CARITHERS 2119 Grand Ave              San Diego     CA   92109-4655   36   C058   19   0004A   Y   M                  5/1/2019 I          A               9 N            AABB   N   N
6133536   MUSCOGEE SHUNTA                WILLIAMS 6 Greyhawk Ct                Fort Mitchell AL   36856-5421   36   R003    6   0137A   Y   M                 10/1/2018 I          A               4 N            AABB   N   N
6135913   MUSCOGEE ALEXANDERJOSEPH       LAFFEY    3132 Domain Cir Apt 301 Kissimmee FL           34747-3358   36   R109   76   0129A   Y        8/1/2018 I                   A              3 N           AABB   N      N
6157817   MUSCOGEE STEPHEN RUSSELL       CARDEN    2103 Grist Mill Dr SW       Concord       NC   28025-6718   36   R047    3   0351A   Y   M                  8/1/2018 I          A               8 N            AABB   N   N
6162171   MUSCOGEE CHARLES WESTLEY HARRIS          11 Juno St                  Fort Mitchell AL   36856-3403   36   R004   11   0138D   Y   M                  4/1/2017 I          A               0 N            AABB   N   N
6175222   MUSCOGEE SHARON     M          CARRICK   1314 Lee Road 312           Smiths Statio AL   36877-3194   37   R007   14   0231A   Y        7/1/2017 F                   A              7 N           AABB   N      N
6180421   MUSCOGEE CHRISTOPH LOYD        MONHOF    927 Greenburt Rd            Seale         AL   36875-4825   36   R001   27   0080A   Y   M                  4/1/2018   I        A               3   N          AABB   N   N
6184000   MUSCOGEE MICHAEL    GREGORY SCHELLER 10220 Memorial Dr Apt 132 Houston             TX   77024-3232   37   C003   32   0036A   Y   M                  5/1/2019   F        A               5   N          AABB   N   N
6186576   MUSCOGEE JAPERA                AUSTIN    200 Sweetwater Dr Apt L13 Dothan          AL   36305-3221   36   R001   22   0243A   Y   M                  1/1/2017   I        A               1   N          AABB   N   N
6194502   MUSCOGEE SHARYN     HOPE       OREM      2100 Heatherwood Dr Apt FLawrence         KS   66047-3633   36   C003   62   0136A   Y   M                  5/1/2019   I        A               4   N          AABB   N   N
6201760   MUSCOGEE CAMERON BLAKE         LEDFORD 204 Cartland Way              Forest Hill   MD   21050-3106   36   R008    4   0190A   Y   M                  6/1/2020   I        A               8   N          AABB   N   N
6205004   MUSCOGEE SARAH      CHRISTINE DEDO       320 N Leak St               Southern PineNC    28387-4716   36   C013   20   0131D   Y   M                  7/1/2019   I        A               2   N          AABB   N   N
6210962   MUSCOGEE AFTAN      LEI        HILL      175 Lee Road 536            Smiths Statio AL   36877-3466   36   R004   75   0340D   Y   M                  3/1/2020   I        A               8   N          AABB   N   N
6210988   MUSCOGEE NANCY      REIGH      MACHADO 1377 Lee Road 312             Smiths Statio AL   36877-3195   37   R007   77   0236A   Y   M                  4/1/2019   F        A               7   N          AABB   N   N
6211092   MUSCOGEE MICHAEL    EDWARD     KENNEDY 12983 Convoy Rd               Van Wert      OH   45891-9463   37   R003   83   0154A   Y        8/1/2017 F                   A              0 N           AABB   N      N
6212502   MUSCOGEE MISTY                 REED      1135 Timbers Dr             Dothan        AL   36301-4947   36   R032   35   0158D   Y   M                  8/1/2020   I        A               5   N          AABB   N   N
6212595   MUSCOGEE CAROLYN VANN JOHN REID          PO Box 824                  Phenix City AL     36868-0824   36   B009   24   0001A   Y   M                  5/1/2019   I        A               9   N          AABB   N   N
6212601   MUSCOGEE LASHAWND JAWANN       REID      PO Box 824                  Phenix City AL     36868-0824   36   B009   24   0001A   Y   M                  5/1/2019   I        A               9   N          AABB   N   N
6218060   MUSCOGEE HOLLY      ELIZABETH WILLIAMS 1903 Cedar Ridge Rd SE Huntsville           AL   35801-1440   36   C015    3   0049D   Y   M                  7/1/2019   I        A               1   N          AABB   N   N
6220944   MUSCOGEE GLORIMAR IRIZARRY COMMONS 8844 Wallingford Ln NE            Lacey         WA   98516-5801   37   C081   44   0018A   Y   M                  1/1/2017   F        A               9   N          AABB   N   N
6221854   MUSCOGEE JAZZMIE    ARMITTIE JACKSON 1137 Fort Congaree Trl Apt Cayce              SC   29033-3729   36   C030   70   0189A   Y   M                  8/1/2019   I        A               5   N          AABB   N   N
6225924   MUSCOGEE EMILY      ANNE       BELOBRAYD3001 3rd Ave                 Phenix City AL     36867-3303   36   C004    1   0078D   Y   M                  7/1/2020   I        A               0   N          AABB   N   N
6226107   MUSCOGEE CHRISTINA             BULLOCK 10202 Pine Trail Ln           Summerville SC     29486-5712   37   R049    2   0394A   Y   M                  7/1/2019   F        A               4   N          AABB   N   N
6228134   MUSCOGEE STEVEN     ANTHONY CABRERA 13876 N 91st Ln                  Peoria        AZ   85381-3570   36   C024   76   0512A   Y   M                 11/1/2018   I        A               7   N          AABB   N   N
6229968   MUSCOGEE KENNETH CARL          SMITH     300 Wyomissing Dr           Pocono Lake PA     18347-8151   37   H088    0   0561A   Y   M                  1/1/2018   F        A               2   N          AABB   N   N
6231803   MUSCOGEE TERRY      BROOKS     THOMAS    785 Lee Road 424            Salem         AL   36874-1174   37   R004   85   0373D   Y   M                 11/1/2019   F        A               6   N          AABB   N   N
6234386   MUSCOGEE ARLENE                FERRER    7237 Shavano Ave            Frederick     CO   80504-5887   36   R043   37   0173D   Y   M                  3/1/2020   I        A               5   N          AABB   N   N
6235548   MUSCOGEE CYNTHIA    NICHOLE    DAVIS     1104 Hornet Ct              Virginia Beac VA   23454-2413   36   C029    4   0108A   Y   M                  9/1/2017   I        A               8   N          AABB   N   N
6240100   MUSCOGEE MICHAEL    J          SCHAFFER 3255 Cottonfield Dr          Mount Pleasa SC    29466-8014   37   R023   55   0170A   Y   M                  5/1/2019   F        A               0   N          AABB   N   N
6240291   MUSCOGEE ANGELA     MARIE      SEEDS     1325 W Ave                  La Grande     OR   97850-3168   36   C002   25   0082D   Y   M                 12/1/2016   I        A               6   N          AABB   N   N
6251990   MUSCOGEE LYDIA      DENISE     MCCORD    5001 Riverchase Dr Apt 20 Phenix City AL       36867-7486   37   C011   54   0030A   Y   M                 12/1/2016   F        A               6   N          AABB   N   N
6253049   MUSCOGEE LAURA      DIANE      GALBRAITH 2150 Stadium Dr Apt B2      Phenix City AL     36867-3123   36   C007   22   0123A   Y   M                 10/1/2016   I        A               7   N          AABB   N   N
6253171   MUSCOGEE GEORGE     RAY        HENDRIX   17462 Front Beach Rd Unit Panama City FL       32413-2029   37   R024   26   0217A   Y   M                 11/1/2017   F        A               6   N          AABB   N   N
6262361   MUSCOGEE AIMEE      LAUREN C HORSTMAN 4121 SW 174th Ave              Beaverton     OR   97078-1810   36   C072   21   0025A   Y   M                  1/1/2018   I        A               6   N          AABB   N   N
6268115   MUSCOGEE JIMMY                 BOYD      408 Sherman Creek Rd        Eureka        MT   59917-9626   36   R001    8   0190A   Y   M                 10/1/2018   I        A               8   N          AABB   N   N
6279127   MUSCOGEE DAWANNA               ANDERSON 160 E Vista Ridge Mall Dr ALewisville      TX   75067-3724   36   R063   25   0168A   Y   M                  1/1/2018   I        A               2   N          AABB   N   N
6281595   MUSCOGEE TASHINA    MARIE      WEBSTER 75 6th Infantry Rd            Fort Leavenw KS    66027-1146   37   C023   75   0040A   Y   M                  7/1/2020   F        A               5   N          AABB   N   N
6282417   MUSCOGEE JONISEFF ROBINSON WIGGINS       568 Ginsberg Dr             Schertz       TX   78154-3082   37   C011   68   0038A   Y        7/1/2019 F                   A              8 N           AABB   N      N
6282426   MUSCOGEE JAMES      M          WIGGINS   568 Ginsberg Dr             Schertz       TX   78154-3082   36   C011   68   0038A   Y        7/1/2019 I                   A              8 N           AABB   N      N
6284461   MUSCOGEE DESTINY               GRABER    790 N Washington St Apt 9 Denver          CO   80203-3749   36   C034   26   0107A   Y   M                 12/1/2018   I        A               6   N          AABB   N   N
6284953   MUSCOGEE KATHRYN OPHELIA       PRUITT    529 Lee Road 303            Smiths Statio AL   36877-3914   36   R002   29   0399A   Y   M                  6/1/2018   I        A               1   N          AABB   N   N
6289857   MUSCOGEE JAMES      WILLIAM    DAVIS     2001 Sweetbroom Cir Apt 1Lutz             FL   33559-8733   36   R042   33   0216A   Y   M                  1/1/2020   I        A               8   N          AABB   N   N
6290086   MUSCOGEE JEREMY     ADAM       CRUSA     4402 Riverchase Dr Apt 11 Phenix City AL       36867-7527   36   C011   85   0046A   Y   M                  3/1/2020   I        A               6   N          AABB   N   N
6296877   MUSCOGEE KENNETH CLIFFORD HARMON         PO Box 141192               Cleveland     OH   44114-6192   36   B010   92   0001A   Y   M                 10/1/2018   I        A               7   N          AABB   N   Y
6297873   MUSCOGEE ANTHONY J             CERMAK    2305 Forest Dr              Camden        SC   29020-2029   36   C009    5   0160D   Y   M                 11/1/2018   I        A               9   N          AABB   N   N
6297964   MUSCOGEE SHARON     RHOADES WEBB         110 Wesleyan Dr             Jamestown NC       27282-9350   36   R012   10   0028A   Y   M                 10/1/2018   I        A               1   N          AABB   N   N
6298613   MUSCOGEE ASHLEY     NICOLE     PHELPS    2950 Mustang Dr Apt 515 Grapevine         TX   76051-5872   37   C010   40   0548A   Y   M                  4/1/2018   F        A               5   N          AABB   N   N
6301958   MUSCOGEE SATIA      AISHA      JOHNSON 9417 Moon Splash Ct           Las Vegas NV       89129-7890   36   C095   17   0043A   Y   M                  5/1/2019   I        A               9   N          AABB   N   N
6303710   MUSCOGEE GRACE      TANGUAY BLAND        3228 Highway 98             Mexico Beac FL     32456-7177   36   H007   28   0105A   Y   M                  5/1/2019   I        A               8   N          AABB   N   N
6303724   MUSCOGEE DONALD                COLLIER   687 Tech Center Pkwy Apt Newport New VA        23606-1559   36   C024   83   0018A   Y   M                  9/1/2020   I        A               2   N          AABB   N   N
6303775   MUSCOGEE STEPHANIE D           MARLEY    Psc 474 Box 5005            FPO           AP   96351-0051   36   C051    5   0001A   Y   M                  9/1/2018   I        A               5              AAF1
6312658   MUSCOGEE AARON      KYLE       WATLEY    710 Cleo Miller Dr Apt 525 Nashville      TN   37206-2586   36   C010   25   0024A   Y        4/1/2018 I                   A              4 N           AABB   N      N
6312764   MUSCOGEE BARRY      WILLIAM    BRINDLE   3833 Manson Pike Apt 132 Murfreesboro TN       37129-4396   36   R071    1   0317A   Y   M                  5/1/2020   I        A               5   N          AABB   N   N
6314693   MUSCOGEE NETAVIA    DIXON      OFFIONG   PO Box 33531                Fort Worth TX      76162-3531   36   B014   31   0001A   Y   M                  4/1/2017   I        A               2   N          AABB   N   N
6317863   MUSCOGEE SHAKITTA SHUNKAYE JACKSON 53 Apache Trl                     Fort Mitchell AL   36856-5579   36   R002   53   0093D   Y   M                  8/1/2017   I        A               8   N          AABB   N   N
6328774   MUSCOGEE WINSTON CHRISTOPH EDMONDS 121 Dresden Dr                    Goose Creek SC     29445-5527   36   R007   21   0126A   Y   M                 10/1/2019   I        A               4   N          AABB   N   N
6336130   MUSCOGEE MELISSA    FAYE       BARRETT 515 Basswood Ave Apt R1 Nashville           TN   37209-1637   36   C016   82   0164A   Y   M                  2/1/2017   I        A               2   N          AABB   N   N
6339137   MUSCOGEE MELISSA    A          GAVIN     1111A Leland Ave            Nashville     TN   37216-3103   36   C015   11   0154D   Y   M                  7/1/2019   I        A               2   N          AABB   N   N
6340160   MUSCOGEE JULIE      ELLEN      MCRAE     880 Lee Road 369            Valley        AL   36854-6500   37   R004   80   0304D   Y   M                  5/1/2017   F        A               5   N          AABB   N   N
6341238   MUSCOGEE JOHNICIYA MARSHALL HUDGISON 11226 Beeswing Pl               Riverview     FL   33578-9324   36   R065   26   0024A   Y   M                  4/1/2020   I        A               8   N          AABB   N   N
6341955   MUSCOGEE TIFFANY    MICHELLE MYERS       12032 Stacy Scott Ct        Jacksonville FL    32223-0781   36   R046   32   0149A   Y   M                  7/1/2020   I        A               7   N          AABB   N   N
                                                     Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 10 of 23

6346287   MUSCOGEE DIANNE    PRATHER HADAWAY 1102 N 4th St                      Watertown WI       53098-3214   36   C012    2   0058A   Y   M                  3/1/2017   I            A              3   N          AABB   N   N
6349403   MUSCOGEE JOHNNIE   FRANKLIN PATTERSON102 E Savanna Ct                 Greeneville TN     37743-4500   36   C006    2   0289A   Y   M                  9/1/2020   I            A              5   N          AABB   N   N
6350597   MUSCOGEE WILLIAM   HENRY     PARKER     96 Old Glory Way              Fort Mitchell AL   36856-2800   36   R002   96   0037A   Y   M                  7/1/2020   I            A              7   N          AABB   N   N
6352306   MUSCOGEE KENNETH FITZGERALDWILSON       80 Redwood Dr                 Phenix City AL     36869-7986   36   R006   80   0008A   Y   M                 11/1/2017   I            A              0   N          AABB   N   N
6352370   MUSCOGEE DAWN      SUZANNE MONHOF       927 Greenburt Rd              Seale         AL   36875-4825   37   R001   27   0080A   Y   M                  4/1/2018   F            A              3   N          AABB   N   N
6353142   MUSCOGEE CHRISTOPH DALE      WILLIAMS 3 Riverside Dr                  Fort Mitchell AL   36856-4435   36   R001    3   0310D   Y        9/1/2019 I                   A                 3 N           AABB   N      N
6353297   MUSCOGEE JOSEPH    MICHAEL   CHERRONE Cmr 450 Box 1349                APO           AE   09705-0014   36   C014   49   0001A   Y   M                  3/1/2019   I            A              1              AAF1
6353751   MUSCOGEE APRIL     VANTRICE JAMES       2607 Orchard St               Phenix City AL     36869-6459   36   C016    7   0027D   Y   M                  1/1/2019   I            A              7   N          AABB   N   N
6353967   MUSCOGEE OTIS      NATHANIEL WILSON     2416 Huntington Rd            Burlington    NC   27215-6124   36   C010   99   0190A   Y   M                  5/1/2018   I            A              2   N          AABB   N   N
6354080   MUSCOGEE ROGER     LEE       JOHNSON 508 W 6th St                     Tuscumbia AL       35674-2314   36   C005    8   0297A   Y   M                  5/1/2017   I            A              7   N          AABB   N   N
6355952   MUSCOGEE JILL      PATRICIA HUNT        1445 Norbert Cir              Conway        AR   72034-2030   36   R026   45   0249D   Y   M                  6/1/2017   I            A              0   N          AABB   N   N
6359867   MUSCOGEE KENNETH RAY         WAYLAND 406 Zurich Ct                    Clarksville   TN   37040-8685   36   R067    6   0007D   Y   M                 11/1/2019   I            A              3   N          AABB   N   N
6361321   MUSCOGEE LADONNA CHERRELL POWELL        4402 Riverchase Dr Apt 40 Phenix City AL         36867-7550   36   C011    2   0073A   Y   M                  4/1/2020   I            A              1   N          AABB   N   N
6361473   MUSCOGEE JESSICA   DENISE    EDWARDS 310 Hunter Pl Apt 201            Manhattan     KS   66503-8016   36   R013   51   0188A   Y        9/1/2017 I                   A                 9 N           AABB   N      N
6362356   MUSCOGEE SEMONE    RENEE     MIDDLEBRO 244 Karagen Cir                Germantown IL      61548-9017   36   R005   44   0263D   Y   M                  6/1/2018   I            A              1   N          AABB   N   N
6367846   MUSCOGEE KIESA     DEE       BULAMBO 87 Providence Pl                 Sylacauga     AL   35151-1112   37   R011   87   0085D   Y   M                  5/1/2018   F            A              5   N          AABB   N   N
6372524   MUSCOGEE ANDREW    JAY       MERVILLE 2800 Bartons Bluff Ln Apt 2 Austin            TX   78746-7939   36   C008    6   0245A   Y   M                  7/1/2017   I            A              4   N          AABB   N   N
6372808   MUSCOGEE VICTORIA RENAY      ADAMS      1101 22nd St                  Phenix City AL     36867-4442   36   C007    1   0004D   Y   M                  5/1/2017   I            A              5   N          AABB   N   N
6373463   MUSCOGEE SARAH     COURTNEY BREWSTER 1851 Bozeman Trail Rd            Bozeman       MT   59715-6614   36   R006   51   0373D   Y   M                  6/1/2018   I            A              0   N          AABB   N   N
6373617   MUSCOGEE CHERWAND MICHELLE JONES        3 Ridgebrook Dr               Phenix City AL     36869-3437   36   R006    3   0044D   Y   M                 10/1/2016   I            A              8   N          AABB   N   N
6373625   MUSCOGEE TYNESHA ANN         LEE        1010 E 42nd St                Kansas City MO     64110-1204   36   C008   10   0055D   Y   M                  9/1/2019   I            A              0   N          AABB   N   N
6374337   MUSCOGEE JACQUELIN PERRY     MONS       13815 Interurban Ave S Apt Tukwila          WA   98168-5118   36   C004   23   0012A   Y   M                  7/1/2019   I            A              8   N          AABB   N   N
6377104   MUSCOGEE MARY      MARGARET BODE        7136 NW 70th Ter              Parkland      FL   33067-4703   37   R017   36   0006A   Y        5/1/2019 F                   A                 8 N           AABB   N      N
6377106   MUSCOGEE THOMAS    GERALD    BODE       7136 NW 70th Ter              Parkland      FL   33067-4703   36   R017   36   0006A   Y        5/1/2019 I                       92            8 N           AABB   N      N
6377230   MUSCOGEE RODIE     LEE       LAMB       4400 Greene Ave               Columbia      SC   29207-6082   37   C099    0   0014A   Y   M                 11/1/2016   F            A              4   N          AABB   Y   N
6378398   MUSCOGEE KAMIRA    TRAMAINE WRIGHT      51 Old Glory Way              Fort Mitchell AL   36856-5596   36   R002   51   0058D   Y   M                  5/1/2020   I            A              1   N          AABB   N   N
6386140   MUSCOGEE DEMETRA DOREEN      LAFAYETTE 233 Snow Ave                   Battle Creek MI    49037-1229   36   C062   33   0124D   Y   M                  5/1/2019   I            A              7   N          AABB   N   N
6388361   MUSCOGEE KEVIN     DWAYNE    AVILES     8278 Moorebank Dr             Colorado Spr CO    80908-5687   36   R090   78   0095A   Y   M                 11/1/2018   I            A              4   N          AABB   N   N
6391110   MUSCOGEE KENNAN    GAY       DUCEY      2375 Clubside Ct Apt 1727 Palm Harbor FL         34683-1785   36   C083   27   0821A   Y   M                 10/1/2020   I            A              6   N          AABB   N   N
6397995   MUSCOGEE THOMASINA LAVERNE SMITH        23 Caen Dr                    Fort Mitchell AL   36856-3415   37   R004   23   0154D   Y        8/1/2017 F                   A                 4 N           AABB   N      N
6399972   MUSCOGEE CLIFFORD D          MULLINS    5711 Seddon Shores Dr         Pell City     AL   35128-7364   36   R011   11   0253D   Y   M                  1/1/2020   I            A              9   N          AABB   N   N
6408691   MUSCOGEE DIANA     K LIV     THOMAS     1936 Factory Rd               Murfreesboro TN    37130-7026   36   R017   36   0170A   Y   M                 10/1/2018   I            A              2   N          AABB   N   N
6413809   MUSCOGEE ALETHIA   NICOLE    LANCE      473 Lee Road 213 Lot 214 Phenix City AL          36870-8470   36   R018   64   0064A   Y   M                  6/1/2019   I            A              7   N          AABB   N   N
6416131   MUSCOGEE DARLENE MCGILL      MARTIN     45 Mill Pond St               Phenix City AL     36870-4725   36   R017   45   0291A   Y   M                  6/1/2019   I            A              9   N          AABB   N   N
6419198   MUSCOGEE MICHAEL   TODD      JENKINS    4304 Summerville Rd           Phenix City AL     36867-1834   36   C013    4   0044A   Y   M                  5/1/2019   I            A              0   N          AABB   N   N
6421868   MUSCOGEE SAMANTHA LEIGH      DANIEL     1183 Rustic Ridge Ct          Auburn        AL   36830-3361   36   C003   83   0094D   Y   M                  3/1/2018   I            A              6   N          AABB   N   N
6433005   MUSCOGEE TYEEZ     LAKEITHIA GAILLIARD 4916 Barranca Arbolada         Sierra Vista AZ    85635-5792   36   C047   16   0303A   Y   M                  6/1/2017   I            A              3   N          AABB   N   N
6439739   MUSCOGEE NICHOLAS ANDREW     HULL       325 E Church St               Martinsville VA    24112-2928   36   C010   25   0078D   Y   M                 10/1/2016   I            A              2   N          AABB   N   N
6449369   MUSCOGEE MARILYN   JOY       MULLINS    5711 Seddon Shores Dr         Pell City     AL   35128-7364   37   R011   11   0253D   Y   M                  1/1/2020   F            A              9   N          AABB   N   N
6453081   MUSCOGEE TONY      RAY       MANNING 3322 W Leodra Ln                 Phoenix       AZ   85041-5245   36   C050   22   0781A   Y   M                  7/1/2019   I            A              2   N          AABB   N   N
6453332   MUSCOGEE STEVEN    JAMES     BUTLER     1310 Oakcrest Dr Apt 825 Columbia           SC   29223-1731   36   C023    0   0385A   Y   M                  6/1/2018   I            A              0   N          AABB   N   N
6459335   MUSCOGEE ARTHUR    MELVIN    HARRELL 6532 Sibley St                   Navarre       FL   32566-8382   37   R027   32   0168D   Y   M                  8/1/2017   F            A              2   N          AABB   N   N
6466353   MUSCOGEE KATRINA   NICOLE    BURDEN     10041 Silver Star Dr          Reno          NV   89521-5288   36   R029   41   0164A   Y   M                  6/1/2017   I            A              7   N          AABB   N   N
6468528   MUSCOGEE GLEN      ALAN      MCRAE      880 Lee Road 369              Valley        AL   36854-6500   36   R004   80   0304D   Y   M                  5/1/2017   I            A              5   N          AABB   N   N
6468638   MUSCOGEE JAMES     TERRY     MCGLAUN 742 Lee Road 553                 Phenix City AL     36867-0925   37   R002   42   0177A   Y   M                  2/1/2017   F            A              8   N          AABB   N   N
6469212   MUSCOGEE KENTON    CHARLES GOTTSHALL 6449A Winterhaven Dr             Watertown NY       13603-2093   37   R007   49   0168A   Y   M                 12/1/2018   F            A              0   N          AABB   N   N
6471899   MUSCOGEE ERICA     ROBIN     FLOYD      3 Ann Marie Ln                Phenix City AL     36867-0957   37   R014    3   0106D   Y   M                  9/1/2018   F            A              6   N          AABB   N   N
6472326   MUSCOGEE SUSAN     BUCKO     WALKER     PO Box 1347                   Titusville    FL   32781-1347   36   B011   47   0001A   Y   M                  3/1/2017   I            A              3   N          AABB   N   N
6472342   MUSCOGEE PATRICK   JOSEPH    WALL       123 Lee Road 441              Phenix City AL     36870-8735   36   R005   23   0251D   Y        9/1/2019 I                   A                 8 N           AABB   N      N
6475350   MUSCOGEE DAVID     ANDREW    KIRKLAND 31 Lincolnshire Ln              Phenix City AL     36870-8660   36   R012   31   0195D   Y        4/1/2017 I                   A                 2 N           AABB   N      N
6476718   MUSCOGEE KATHERINE FITCH     ELLIS      3000 W 69th St                Mission Hills KS   66208-2149   37   C011    0   0050A   Y   M                  6/1/2017   F            A              2   N          AABB   N   N
6478199   MUSCOGEE STACEY    EVELYN    RHODES     434 Chalmers Ln               Columbia      SC   29229-7575   36   R060   34   0074D   Y   M                  3/1/2017   I            A              5   N          AABB   N   N
6478816   MUSCOGEE AMY       MICHELLE OURSO       10732 Opal Ave                Redlands      CA   92374-7635   36   R004   32   0197A   Y   M                  7/1/2018   I            A              9   N          AABB   N   N
6484140   MUSCOGEE RONDALYN            PLACIDE-DR244 Lochaven Dr                Newport New VA     23602-7700   36   C017   44   0060A   Y   M                  8/1/2018   I            A              5   N          AABB   N   N
6484197   MUSCOGEE WENDY     ROBIN     POPE       21635 Deer Meadow Rd          Fort Riley    KS   66442-2693   37   C005   35   0506D   Y   M                  9/1/2020   F            A              0   N          AABB   N   N
6486032   MUSCOGEE MARGARET TROUTMAN HALL         710 31st St                   Phenix City AL     36867-3333   37   C004   10   0100D   Y   M                  1/1/2018   F            A              7   N          AABB   N   N
6486092   MUSCOGEE JAMES     CHARLES LYNN         884 Roy Martin Rd             Dothan        AL   36301-8895   37   R011   84   0129D   Y   M                 11/1/2019   F            A              5   N          AABB   N   N
6486261   MUSCOGEE MARCEEA MICHELLE RILEY         700 Lee Road 613              Smiths Statio AL   36877-2005   37   R001    0   0450A   Y   M                  4/1/2019   F            A              2   N          AABB   N   N
6486657   MUSCOGEE BRANDON REESE       HENDERSO 2931 Las Calinas Blvd           Saint Augusti FL   32095-7469   36   R055   31   0173A   Y   M                 12/1/2018   I            A              1   N          AABB   N   N
6486670   MUSCOGEE MEGAN     RYAN      BRATTON 12873 Hueco Mine Dr              El Paso       TX   79938-5242   37   R024   73   0010A   Y   M                  3/1/2017   F            A              1   N          AABB   N   N
6487507   MUSCOGEE PHILLIP   TODD      HAMRIC     6139 Christmas Dr             Nolensville TN     37135-7475   37   R004   39   0043A   Y   M                 10/1/2018   F            A              6   N          AABB   N   N
6492138   MUSCOGEE JACKIE    ODELL     SHACKELFO3515 Quail Ridge Dr             Chipley       FL   32428-5629   36   R004   15   0134A   Y   M                  5/1/2018   I            A              3   N          AABB   N   N
6493232   MUSCOGEE JAMES     ERIC      RING       349 Lee Road 219              Phenix City AL     36870-8713   37   R005   49   0328D   Y   M                  7/1/2018   F            A              4   N          AABB   N   N
6493628   MUSCOGEE ELLA      DAWN      DOWELL     18 Springwood Ct              Phenix City AL     36870-4798   36   R018   18   0010A   Y   M                  9/1/2019   I            A              9   N          AABB   N   N
6496154   MUSCOGEE PAULA     MARIE     WESTER     Psc 3 Box 8456                APO           AP   96266-0085   37   C085   56   0001A   Y   M                  9/1/2020   F            A              7              AAF1
6497795   MUSCOGEE BRADLEY MITCHELL WATT          126 Hanover St                Asheville     NC   28806-4133   36   C006   26   0152D   Y   M                  1/1/2018   I            A              7   N          AABB   N   N
6498656   MUSCOGEE BARBARA MICHELLE PORT          2728 Summerfield Pl           Phenix City AL     36867-7348   36   R002   28   0046A   Y   S                  9/1/2017   I                92         8   N          AABB   N   N
6504128   MUSCOGEE KRISTEN   LEIGH     FRASER     500 Rolling Mill Hill Rd Apt 4Nashville     TN   37210-2526   36   C005    2   0269A   Y   M                  3/1/2020   I            A              0   N          AABB   N   N
6505647   MUSCOGEE LAKASHA RENEE       TEXEIRA    14110 Renaissance Ln Apt Raleigh            NC   27614-8256   36   R076   83   0137A   Y   M                  9/1/2020   I            A              8   N          AABB   N   N
6505741   MUSCOGEE CHRISTOPH ALLEN     HOLLOWAY 550 Los Arbolitos Blvd Apt Oceanside CA            92058-1561   36   C853   89   0025A   Y   M                  6/1/2017   I            A              6   N          AABB   N   N
6506249   MUSCOGEE KRYSTLE   LEE       RODRIGUEZ 6707 Timberlake Run            San Antonio TX     78244-1132   37   C089    7   0020A   Y   M                 12/1/2018   F            A              1   N          AABB   N   N
6506990   MUSCOGEE SAMUEL    DAVID     HORSTMAN 4121 SW 174th Ave               Beaverton     OR   97078-1810   37   C072   21   0025A   Y   M                  1/1/2018   F            A              6   N          AABB   N   N
6510110   MUSCOGEE ASHLEY              COPELAND 1139 Highway 165                Fort Mitchell AL   36856-5236   36   R004   39   0119D   Y   M                  9/1/2019   I            A              4   N          AABB   N   N
6510414   MUSCOGEE SARAH     SALON     MOORE      1419 Dewey St                 Jackson       MS   39209-4408   36   C022   19   0043D   Y   M                  5/1/2019   I            A              1   N          AABB   N   N
6510424   MUSCOGEE JEANNETTE KATHERINE MYNATT     108 Lowes Ln                  Columbia      KY   42728-1118   36   C002    8   0224A   Y   M                  8/1/2020   I            A              8   N          AABB   N   N
6512163   MUSCOGEE KYLE      ALLEN     STARLING 694 Mill Pond Dr                Phenix City AL     36870-4703   36   R017   94   0214A   Y   M                  6/1/2020   I            A              9   N          AABB   N   N
6512753   MUSCOGEE LESLIE    WALLEY    BALDRIDGE 553 Lincolns Dr                Brandon       MS   39042-8488   37   R040   53   0052D   Y   M                 10/1/2019   F            A              6   N          AABB   N   N
6512909   MUSCOGEE ANDREA    GAYLOR    WHITE      8106 Everette Rd              Gunpowder MD       21010-1607   36   C001    6   0257A   Y   M                  8/1/2019   I            A              6   N          AABB   N   N
6518789   MUSCOGEE THOMAS    ANDREW    RAMON      22617 Carriage St Apt 1       Fort Riley    KS   66442-3181   36   C005    1   0227D   Y   M                  1/1/2019   I            A              4   N          AABB   N   N
6519198   MUSCOGEE JANIS     TRACY     STOVALL    77 Avery Pl                   Fort Mitchell AL   36856-5161   36   R001   77   0163D   Y        8/1/2017 I                   A                 5 N           AABB   N      N
6521858   MUSCOGEE LORENA    ERMELINDA STEELE     330 Lee Road 2138             Phenix City AL     36870-1111   36   R001   30   0075A   Y   M                  4/1/2020 I              A              9 N            AABB   N   N
6524320   MUSCOGEE AMY       ASKEW     SANDERSO 499 Monticello Dr               Auburn        AL   36830-1414   36   R012   99   0152D   Y   M                 10/1/2018 I              A              2 N            AABB   N   N
6524615   MUSCOGEE TAMEKA    DANIELLE DAVIS       1789 Benelli St               Sumter        SC   29150-7102   36   H001   89   0087A   Y   M                  2/1/2018 I              A              6 N            AABB   N   N
6526210   MUSCOGEE COREY     LEE       JONES      4304 Hank Ave                 Austin        TX   78745-1020   36   C002    4   0049A   Y   M                  9/1/2019 I              A              2 N            AABB   N   N
6527563   MUSCOGEE MARLENE DEL C       GILLETTE 14 Calle Cervantes Apt 3B San Juan            PR   00907-1310   36   C021   32   0233D   Y        8/1/2018 I                   A                 4 N           AABB   N      N
6528830   MUSCOGEE JOSHUA    EDWARD    CAIN       2418 Raywood Vw Apt 123 Colorado Spr CO          80920-7735   37   R041   48   0003A   Y   M                  5/1/2019 F              A              7 N            AABB   N   N
6528963   MUSCOGEE MICHAEL   JULIEN    GALLEGOS 1 Partridge Turn                Willingboro NJ     08046-2612   36   C009    1   0026A   Y   M                  8/1/2019 I              A              0 N            AABB   N   N
6529721   MUSCOGEE CORNELIUS F         DAVIS      602 Gatsby Dr                 Montgomery AL      36106-3711   36   C086    2   0061A   Y   M                  9/1/2019 I              A              0 N            AABB   N   N
6529752   MUSCOGEE CHALET    ELIZABETH KOSSEY     139 Lee Road 554              Phenix City AL     36867-0916   36   R002   39   0166D   Y        5/1/2019 I                   A                 2 N           AABB   N      N
6529912   MUSCOGEE ELIZABETH COOPER    TERRY      815 Loves Hill Dr             Sultan        WA   98294-7742   36   R011   15   0554A   Y   M                  9/1/2018   I            A              2   N          AABB   N   N
6530497   MUSCOGEE MATTHEW C           SZABO      1515 Flournoy Loop Apt 11 Clearwater FL          33764-1440   37   C079   78   0085A   Y   M                  1/1/2020   F            A              3   N          AABB   N   N
6531413   MUSCOGEE GEARLD    DEAN      VENABLE 107 Griffith Ave                 Prattville    AL   36066-4913   37   C007    7   0126D   Y   M                  2/1/2019   F            A              5   N          AABB   N   N
6531527   MUSCOGEE TUJUANNA L          WASHINGTO1027 Lexi Ct                    Ladson        SC   29456-5009   36   R013   27   0592A   Y   M                 12/1/2018   I            A              1   N          AABB   N   N
6532232   MUSCOGEE ERICA     SHERELLE HODGES      Cmr 415 Box 7211              APO           AE   09114-0073   36   C073   11   0001A   Y   M                  8/1/2019   I            A              3              AAF1
6534995   MUSCOGEE CARLOS    NOEL      FINCHER    348 Brier Rd                  Hurtsboro     AL   36860-3116   36   R501   48   0187A   Y   M                  3/1/2018   I            A              4   N          AABB   N   N
6541169   MUSCOGEE CRYSTAL LEIGH       GREEN      935 Lee Road 424              Salem         AL   36874-1176   36   R004   35   0371A   Y   M                  3/1/2020   I            A              9   N          AABB   N   N
6542596   MUSCOGEE JAMES     R         LAXTON     16010 Palmettorun Cir         Lithia        FL   33547-3842   37   R011   10   0057D   Y   M                 11/1/2018   F            A              0   N          AABB   N   N
6546877   MUSCOGEE EDMOND    DWIGHT    JACKSON 5980 Richmond Hwy Apt 40Alexandria             VA   22303-2741   36   C013    4   0072A   Y   M                 10/1/2019   I            A              2   N          AABB   N   N
6548092   MUSCOGEE ETHEL     MARIE     LONG       900 Post Rd Apt 66            Warwick       RI   02888-3374   37   C029   66   0023A   Y   M                  9/1/2017   F            A              5   N          AABB   N   N
6548094   MUSCOGEE TOMMY               LONG       900 Post Rd Apt 66            Warwick       RI   02888-3374   37   C029   66   0023A   Y   M                  9/1/2017   F            A              5   N          AABB   N   N
6551776   MUSCOGEE SEERLEY THOMAS      LOWERY     450 N Rainbow Lake Rd         Wichita       KS   67235-8510   36   R051   50   0290A   Y   M                  7/1/2018   I            A              8   N          AABB   N   N
6552598   MUSCOGEE VANESSA ANTONETTEJIMENEZ       3761 Webfoot Rd               Las Vegas NV       89115-1575   36   C098   61   0291A   Y   M                  6/1/2020   I            A              1   N          AABB   N   N
6557167   MUSCOGEE MIRANDA LEIARA      JOHNSON 10815 N Central Expy Apt 1 Dallas              TX   75231-2122   36   C057   13   0159A   Y   M                  4/1/2017   I            A              1   N          AABB   N   N
6557664   MUSCOGEE MARILYN   MARIE     VIDA       507 29th St                   Phenix City AL     36867-4157   36   C004    7   0128D   Y   M                  5/1/2019   I            A              6   N          AABB   N   N
6562420   MUSCOGEE PATRICIA ALEXANDERMORGAN       15360 Sonoma Dr Apt 203 Fort Myers FL            33908-7303   37   R096   53   0082A   Y        5/1/2020 F                   A                 6 N           AABB   N      N
6571967   MUSCOGEE MILDRED   MORRIS    BYRD       3505 Hickory Neck Blvd        Toano         VA   23168-8734   36   H002    5   0002D   Y   M                 12/1/2018   I            A              3   N          AABB   N   N
6572035   MUSCOGEE CLINTON   VON       BEDSOLE 17 Cedarwood Ct                  Phenix City AL     36870-4801   36   R018   17   0017D   Y   M                  6/1/2018   I            A              5   N          AABB   N   N
6572689   MUSCOGEE BETTY     MAE       BROWN      316 Bon Air Dr                Williamstown NJ    08094-8801   36   R057   16   0037A   Y   M                 11/1/2019   I            A              5   N          AABB   N   N
6572691   MUSCOGEE EDWARD              BROWN      316 Bon Air Dr                Williamstown NJ    08094-8801   37   R057   16   0037A   Y   M                 11/1/2019   F            A              5   N          AABB   N   N
6572880   MUSCOGEE PERCY     LEE       DORSEY     5321 Hyland Greens Dr Apt Minneapolis MN         55437-2291   36   C021   43   0063A   Y   M                  5/1/2019   I            A              5   N          AABB   N   N
6573533   MUSCOGEE JONATHAN STEPHEN BOLEN         622 Lee Road 2087             Salem         AL   36874-4366   36   R003   22   0098A   Y   M                  6/1/2020   I            A              9   N          AABB   N   N
6576073   MUSCOGEE JESSICA   SUZANNE RICH         196 Lee Road 467              Smiths Statio AL   36877-4622   37   R007   96   0270A   Y   M                  4/1/2017   F            A              0   N          AABB   N   N
6579667   MUSCOGEE MARIE     F         HALL       14402 Lake Rd                 Lynnwood      WA   98087-1712   36   C100    2   0093A   Y   M                  9/1/2019   I            A              5   N          AABB   N   N
6580122   MUSCOGEE JAPEN     TAL       HOLLIST    10532 N Sugarloaf Dr          Cedar Hills UT     84062-8692   36   R016   32   0204A   Y        6/1/2018 I                   A                 0 N           AABB   N      N
6584122   MUSCOGEE RODNEY    DWAYNE    ATWOOD     502 Spinnaker Rd              Newport New VA     23602-6236   36   C002    2   0002A   Y   M                  9/1/2017   I            A              8   N          AABB   N   N
6591317   MUSCOGEE TIFFANY   NICOLE    MCWHORTE9211 Windsor Ln NE Apt 20Olympia               WA   98516-5974   36   C057   53   0159A   Y   M                 12/1/2016   I            A              8   N          AABB   N   N
6591779   MUSCOGEE ADAM      JAMES     MADER      5247 Broadlea Dr              Pittsburgh    PA   15236-2606   36   C010   47   0114D   Y   M                  4/1/2017   I            A              8   N          AABB   N   N
6594602   MUSCOGEE TOREY     LEE DAVE HOWELL      1208 Ardmore Ct Apt Tb Frederick            MD   21703-1356   36   C015   74   0236A   Y   M                  6/1/2017   I            A              1   N          AABB   N   N
6595619   MUSCOGEE DONNA     MARIE     STREMPKE 35 Lee Road 2175                Phenix City AL     36870-4776   36   R005   35   0301D   Y   M                  5/1/2019   I            A              4   N          AABB   N   N
6596673   MUSCOGEE KATHY     ELAINE    VIBBERT    4173 Baltzell St              Marianna      FL   32446-8216   36   C002   73   0241A   Y   M                 11/1/2019   I            A              4   N          AABB   N   N
6599475   MUSCOGEE RICKY     RAY       JOHNSON 103 N 4th St                     Opelika       AL   36801-4323   36   C001    3   0069A   Y       10/1/2018 I                   A                 7 N           AABB   N      N
6600425   MUSCOGEE ARNOLD    STEWART GOODMAN 707 Gladiolus Dr                   Sebastian     FL   32976-7670   36   R010    7   0463D   Y       10/1/2017 I                   A                 6 N           AABB   N      N
6602559   MUSCOGEE CRYSTAL MARIE       PLYLER     7168 Bay Laurel Ct            Wesley Chap FL     33545-5117   36   R101   68   0223A   Y   M                  2/1/2019   I            A              2   N          AABB   N   N
6604079   MUSCOGEE JAMES     ANDREW    PURCELL 100 W Texas Ave Apt 425 Webster                TX   77598-3262   36   C012    0   0188A   Y   M                 12/1/2016   I            A              1   N          AABB   N   N
6605687   MUSCOGEE CRYSTAL RENEE       IRVING     1027 Garner Hills Dr          Clarksville   TN   37042-1749   36   R047   27   0164D   Y   M                  7/1/2019   I            A              4   N          AABB   N   N
6605868   MUSCOGEE CONSHELLE GRIER     JACKSON 3322 W Leodra Ln                 Phoenix       AZ   85041-5245   36   C050   22   0781A   Y   M                  7/1/2019   I            A              2   N          AABB   N   N
6605947   MUSCOGEE BRIGITTE H          BELT       604 Saint Brides Rd W         Chesapeake VA      23322-2315   37   R073    4   0056A   Y   M                  2/1/2019   F            A              3   N          AABB   N   N
6607917   MUSCOGEE JEFFREY   CAIN      HARPER     1004 SW 112th St              Oklahoma Cit OK    73170-5601   36   R052    4   0050A   Y   M                  8/1/2017   I            A              6   N          AABB   N   N
6609604   MUSCOGEE BILLY     LANE      MOORE      91 Lee Road 643               Salem         AL   36874-1310   36   R006   91   0222A   Y   M                  3/1/2018   I            A              7   N          AABB   N   N
6612140   MUSCOGEE BARBARA GAIL        SMALLWOO 15027 Pleasant Grove Ln Harrisburg            AR   72432-8970   36   R001   27   0142A   Y   M                 10/1/2017   I            A              9   N          AABB   N   N
6616815   MUSCOGEE LINDY     C         GOODMAN 707 Gladiolus Dr                 Sebastian     FL   32976-7670   37   R010    7   0463D   Y       10/1/2017 F                   A                 6 N           AABB   N      N
6620034   MUSCOGEE CONNIE    GRIFFIN   RAMSEY     PO Box 573                    Hurtsboro     AL   36860-0573   36   B005   73   0001A   Y        8/1/2020 I                   A                 2 N           AABB   N      N
6622423   MUSCOGEE WHITNEY LASHUN      POLLARD 2514 S Seale Rd Apt A7           Phenix City AL     36869-7935   36   C002   17   0342A   Y   M                  1/1/2020   I            A              6   N          AABB   N   N
6622459   MUSCOGEE ELYSE     SMITH     HALL       2705 Eastpoint Way            Opelika       AL   36804-8436   36   R012    5   0143D   Y   M                 12/1/2017   I            A              3   N          AABB   N   N
6624867   MUSCOGEE SEBASTIAN KURT      LEWIS      802 W Richland Cir            Auburn        AL   36832-5427   37   C021    2   0029A   Y   M                  6/1/2017   F            A              8   N          AABB   N   N
6627808   MUSCOGEE SONNET    SHANTINE PICHARDO 11575 Pearland Pkwy Apt 1 Houston              TX   77089-2669   36   C040   76   0290A   Y   M                  6/1/2020   I            A              3   N          AABB   N   N
6627857   MUSCOGEE BARBARA JOYCE       MOORE      5035 Joshua Dr                Wentzville    MO   63385-4562   36   R012   35   0041A   Y   M                  7/1/2019   I            A              0   N          AABB   N   N
6629663   MUSCOGEE JACQUELIN CAROL     HUBBARD Psc 78 Box 1197                  APO           AP   96326-0012   37   C012   97   0001A   Y   M                  6/1/2017   F            A              5              AAF1
6630691   MUSCOGEE KEISHA    MONIQUE HUGHLEY 6913 Marlowe Rd Apt 620 Richmond                 VA   23225-4377   36   C024   70   0251A   Y   M                  2/1/2020   I            A              8   N          AABB   N   N
6634731   MUSCOGEE AMY       BODNAR    MARION     1033 Santa Cruz St            Saint Augusti FL   32092-4789   37   R049   33   0171A   Y   M                 11/1/2016   F            A              0   N          AABB   N   N
6635117   MUSCOGEE NATASHA LYNN        KELLY      9080 Eagle Ln                 Foley         AL   36535-9328   36   H070   80   0081A   Y   M                  9/1/2019   I            A              8   N          AABB   N   N
6635128   MUSCOGEE BRUCE     EARL      HUBBARD Psc 78 Box 1197                  APO           AP   96326-0012   36   C012   97   0001A   Y   M                  6/1/2017   I            A              5              AAF1
6635644   MUSCOGEE WILL      CODY      HAMILTON 3966 Prospect St                Williamsburg VA    23185-4872   37   C021   66   0265D   Y   M                  6/1/2020   F            A              8   N          AABB   N   N
6639101   MUSCOGEE JENNIFER ALYSSA     ROEBUCK 122 Archdale Dr                  Jacksonville NC    28546-7340   36   C034   22   0024A   Y   M                  8/1/2017   I            A              7   N          AABB   N   N
6647199   MUSCOGEE MAUNALEE HASHEMI KING          6444 Marilee Way              Colorado Spr CO    80911-8357   36   C019   44   0067A   Y   M                  8/1/2018   I            A              0   N          AABB   N   N
6653943   MUSCOGEE ROBIN     DALE      MARION     1033 Santa Cruz St            Saint Augusti FL   32092-4789   37   R049   33   0171A   Y   M                 11/1/2016   F            A              0   N          AABB   N   N
6656979   MUSCOGEE JILL      AUDRA     SPACE      1235 Snowball Ln              Clarksville   TN   37042-7855   37   R042   35   0092A   Y   M                 12/1/2016   F            A              1   N          AABB   N   N
6664632   MUSCOGEE ANNI      NAOMI     FERGUSON PO Box 1171                     Cary          NC   27512-1171   36   B011   71   0005A   Y   M                  4/1/2020   I            A              5   N          AABB   N   N
6665681   MUSCOGEE JOHN      RAYMOND CARTER       101 Erica Dr                  Archdale      NC   27263-9425   36   R004    1   0246D   Y   M                  7/1/2017   I            A              9   N          AABB   N   N
6666393   MUSCOGEE CHARLES EMMETT      LOYD       2302 Canter Dr                Phenix City AL     36867-7445   36   C011    2   0126A   Y   M                 12/1/2018   I            A              8   N          AABB   N   N
6666394   MUSCOGEE WINDY     CLEGG     LOYD       2302 Canter Dr                Phenix City AL     36867-7445   37   C011    2   0126A   Y   M                 12/1/2018   F            A              8   N          AABB   N   N
6666581   MUSCOGEE MICHAEL   RALPH     SANDERSO 499 Monticello Dr               Auburn        AL   36830-1414   37   R012   99   0152D   Y   M                 10/1/2018   F            A              2   N          AABB   N   N
6668607   MUSCOGEE BERLINDA RANEY      LOWDER     675 Lee Road 520              Phenix City AL     36870-6803   37   R009   75   0178D   Y   M                 12/1/2018   F            A              7   N          AABB   N   N
6668610   MUSCOGEE CARONICA TYICE      LYDE       4114 Medical Dr Apt 17107 San Antonio TX         78229-6097   36   C068   82   0069A   Y   M                  8/1/2019   I            A              0   N          AABB   N   N
6669431   MUSCOGEE KEISHA    K         WILSON     83 Lincolnshire Ln            Phenix City AL     36870-8660   36   R012   83   0189D   Y   M                  6/1/2018   I            A              5   N          AABB   N   N
6670996   MUSCOGEE WILNETIA BERNADETTWILLIAMS 3343 Memorial Blvd Apt B4 Murfreesboro TN            37129-5430   36   R073   25   0304A   Y   M                  5/1/2017   I            A              9   N          AABB   N   N
6690985   MUSCOGEE GERRICA   JEAN      HENRY      31 Elm Ct                     Smiths Statio AL   36877-4868   36   R006   31   0149D   Y   M                  4/1/2020   I            A              9   N          AABB   N   N
6695886   MUSCOGEE MATTHEW PETER       TOULOUSE 43 Wheatfield Dr                Fort Mitchell AL   36856-5536   36   R003   43   0158D   Y   M                  4/1/2019   I            A              6   N          AABB   N   N
6719102   MUSCOGEE ALFREDA   ELAINE    WILLIAMS 14 New Castle Dr                Phenix City AL     36870-8689   36   R012   14   0170A   Y        3/1/2019 I                   A                 0 N           AABB   N      N
6727233   MUSCOGEE PAULA     ANN       BANKS      6207 S Adelia Ave             Tampa         FL   33616-2328   36   C005    7   0134A   Y   M                  2/1/2020 I              A              9 N            AABB   N   N
6733590   MUSCOGEE IYAMA     JEFFERSON JONES      50 Peacock Dr                 Phenix City AL     36869-3452   36   R006   50   0016A   Y        1/1/2019 I                   A                 9 N           AABB   N      N
6733906   MUSCOGEE LOGAN               KILGORE    3158 Laurel Ave               Henderson NV       89014-3138   36   C038   58   0041A   Y   M                  2/1/2020   I            A              0   N          AABB   N   N
6735655   MUSCOGEE RENIA     JACKSON RHODES       3115 Cool Breeze Ln           Elgin         SC   29045-8015   37   R005   15   0208A   Y   M                 11/1/2019   F            A              0   N          AABB   N   N
6736523   MUSCOGEE JOSHUA    TROY      MYERS      2725 Sawgrass Ln              Phenix City AL     36867-2038   36   C008   25   0008D   Y   M                  7/1/2018   I            A              0   N          AABB   N   N
6742921   MUSCOGEE DONALD    WILLIAM   SAWTELLE 1157 Lee Road 743               Salem         AL   36874-1225   37   R002   57   0108A   Y   M                  1/1/2019   F            A              0   N          AABB   N   N
6743376   MUSCOGEE JACQUELIN LASHONE PORTER       89 Misty Forest Dr            Phenix City AL     36869-7988   36   R020   89   0018D   Y   M                  1/1/2018   I            A              9   N          AABB   N   N
6745181   MUSCOGEE VERONICA NOLES      HOWARD     28 Lee Road 582               Smiths Statio AL   36877-4218   36   R005   28   0501A   Y   M                  4/1/2019   I            A              4   N          AABB   N   N
6748671   MUSCOGEE KIMBERLY JOYCE      TAYLOR     1700 Evans St                 Newberry      SC   29108-2614   37   C007    0   0068A   Y   M                  3/1/2019   F            A              7   N          AABB   N   N
6749131   MUSCOGEE ANGELA    STARR     CHILDRESS 54 Lee Road 2201               Smiths Statio AL   36877-3390   36   R004   54   0274A   Y   M                  7/1/2017   I            A              5   N          AABB   N   N
6750558   MUSCOGEE MEGAN     RENEE     DANIEL     PO Box 240                    Addis         LA   70710-0240   37   B003   40   0004A   Y   M                  4/1/2017   F            A              5   N          AABB   N   N
6751056   MUSCOGEE LORI      DENISE    PATTERSON90 Son In Law Rd                Bonifay       FL   32425-3201   36   R005   90   0079A   Y        8/1/2020 I                   A                 9 N           AABB   N      N
6751624   MUSCOGEE SHANET'   GOODWIN WHITTLESE 7311 Belmede Ct                  Converse      TX   78109-3248   36   C008   11   0063A   Y   M                  3/1/2019   I            A              6   N          AABB   N   N
6752150   MUSCOGEE RAGINA              DUNHAM     2936 58th Ave NE              Tacoma        WA   98422-3221   36   C027   36   0143D   Y   M                  8/1/2019   I            A              8   N          AABB   N   N
6753696   MUSCOGEE BARRY     KEITH     GAVIN      1111A Leland Ave              Nashville     TN   37216-3103   36   C015   11   0154D   Y   M                  7/1/2019   I            A              2   N          AABB   N   N
6753906   MUSCOGEE KAREN     SUE       FIGUEROA 5010B Fall Branch Ct            Phenix City AL     36867-1539   37   C013   10   0170A   Y   M                 10/1/2020   F            A              1   N          AABB   N   N
6753915   MUSCOGEE RAMON               FIGUEROA-H5010B Fall Branch Ct           Phenix City AL     36867-1539   36   C013   10   0170A   Y   M                 10/1/2020   I            A              1   N          AABB   N   N
6754607   MUSCOGEE LISA      VERONICA HILL        33161 Cypress Bend Dr         Wesley Chap FL     33545-5116   36   R101   61   0237A   Y   M                  6/1/2018   I            A              0   N          AABB   N   N
6755099   MUSCOGEE CYNTHIA   MELISSA   CROSSLEY 1910 Routon Cir                 Gadsden       AL   35907-5216   36   R015   10   0015A   Y        8/1/2020 I                   A                 1 N           AABB   N      N
6756635   MUSCOGEE HALI      MARIE     DAY        16765 Al Philpott Hwy         Martinsville VA    24112-7307   36   R004   65   0360A   Y        5/1/2017 I                   A                 2 N           AABB   N      N
6757139   MUSCOGEE SIDNEY    EDRIC Q   HOLSEY     17238 W Rimrock St            Surprise      AZ   85388-1255   37   R027   38   0241A   Y   M                  4/1/2017   F            A              4   N          AABB   N   N
6757548   MUSCOGEE CRYSTAL GAYLE       CASSITY    13141 N Forest Dr E           Axis          AL   36505-4401   36   R802   41   0177A   Y   M                  7/1/2020   I            A              7   N          AABB   N   N
6757628   MUSCOGEE KATHERINE LESLIE    LYONS      3613 Harpeth Springs Dr Nashville           TN   37221-2487   36   C051   13   0173D   Y   M                  8/1/2020   I            A              0   N          AABB   N   N
6764312   MUSCOGEE SHAVON    RENEE     WALDEN     9451 Lakeland Fells Ln        Lorton        VA   22079-5018   37   R016   51   0134A   Y   M                  6/1/2017   F            A              0   N          AABB   N   N
6764750   MUSCOGEE DAPHNE    DANILLE   MONTGOME16 Mann St                       Phenix City AL     36869-5729   37   R004   16   0055D   Y   M                  2/1/2017   F            A              8   N          AABB   N   N
6765594   MUSCOGEE STEPHANIE LYNN      MCGHEE     12436 Vance Jackson Rd A San Antonio TX          78230-5993   36   C065   14   0030A   Y   M                 12/1/2017   I            A              9   N          AABB   N   N
6765654   MUSCOGEE AARON               SAYAMA     6103 Lakeview Ct              San Antonio TX     78249-1904   37   C030    3   0374A   Y        9/1/2020 F                   A                 3 N           AABB   N      N
6767031   MUSCOGEE AIMEE     JENNIFER BERRYMAN Cmr 414 Box 1125                 APO           AE   09173-0012   37   C012   25   0001A   Y        5/1/2018 F                   A                 0             AAF1
6768630   MUSCOGEE TAMMY     LEMON     TERRY      2153 Cardinal Ln              Auburn        AL   36879-5404   37   R902   53   0197D   Y   M                  5/1/2018   F            A              6   N          AABB   N   N
6769327   MUSCOGEE GLORIA    ELENA     LOPEZ      900 W South Blvd              Petersburg VA      23805-1924   36   C066    0   0023D   Y   M                  6/1/2017   I            A              6   N          AABB   N   N
6774031   MUSCOGEE VALERIE   TENNIEL   WOOD       749 Westwood Beach Cir Panama City FL            32413-3127   36   R022   49   0007D   Y   M                 10/1/2019   I            A              1   N          AABB   N   N
6776476   MUSCOGEE ALISHA    NICOLE    HOLMES     1401 11th St                  Phenix City AL     36867-6133   36   C017    1   0294A   Y   M                  7/1/2020   I            A              6   N          AABB   N   N
6776571   MUSCOGEE SUSAN     MARIE     GOODSELL 1512 Forrest Hill Dr            Columbus      MS   39701-3500   37   C016   12   0095A   Y   M                  9/1/2020   F            A              9   N          AABB   N   Y
6776590   MUSCOGEE JUAN      JOSE      SALA-DIAZ Cmr 416 Box 299                APO           AE   09140-0003   36   C003   99   0001A   Y   M                 11/1/2017   I            A              5              AAF1
6790312   MUSCOGEE MICHAEL   JOHN      FORTENBER211 Colby Ave # B               Eufaula       AL   36027-1511   36   C002   11   0009A   Y   M                  6/1/2020   I            A              2   N          AABB   N   N
6790339   MUSCOGEE LEO       JAMES     GOODSELL 1512 Forrest Hill Dr            Columbus      MS   39701-3500   36   C016   12   0095A   Y   M                  9/1/2020   I            A              9   N          AABB   N   Y
6790724   MUSCOGEE DAWN      K         KENNEDY 12983 Convoy Rd                  Van Wert      OH   45891-9463   36   R003   83   0154A   Y        8/1/2017 I                   A                 0 N           AABB   N      N
6795171   MUSCOGEE KENDALL   LEON      BELTON     817 Spurgeon Rd               Leroy         AL   36548-5401   36   H063   17   0334D   Y   M                  5/1/2020 I              A              6 N            AABB   N   N
6795173   MUSCOGEE RICHARD   W         BENNETT 1701 37th St Apt 409             Phenix City AL     36867-2594   36   C015    9   0107A   Y   M                  2/1/2019 I              A              1 N            AABB   N   N
6796468   MUSCOGEE LORI      PRUITT    FORTENBER211 Colby Ave # B               Eufaula       AL   36027-1511   37   C002   11   0009A   Y   M                  6/1/2020 F              A              2 N            AABB   N   N
6797671   MUSCOGEE TRACHIA   MIKAYU    HENLEY     5616 Glorieta Pass Rd Apt El Paso           TX   79906-2125   36   C001   75   0168A   Y       10/1/2018 I                   A                 7 N           AABB   N      N
6800721   MUSCOGEE TANYA     MICHELLE COLE        1808 St Andrews Way           Phenix City AL     36867-7453   37   R002    8   0025A   Y   M                  8/1/2017   F            A              3   N          AABB   N   N
6805829   MUSCOGEE SARAH     MICHELLE LAWRENCE 2864 Sharpie Dr                  Clarksville   TN   37040-9509   36   R030   64   0138D   Y   M                  6/1/2019   I            A              3   N          AABB   N   N
6809079   MUSCOGEE GINA      R         HUTCHINSO 2080 Attala Road 4147          Sallis        MS   39160-5473   36   R011   80   0217A   Y   M                  1/1/2020   I            A              4   N          AABB   N   N
6824703   MUSCOGEE CHERYL    NACHAE    BOYD       1303 Bayfield St              Denton        TX   76209-3549   36   C031    3   0157D   Y   M                  4/1/2017   I            A              2   N          AABB   N   N
6828363   MUSCOGEE KAMI      WETZEL    SAWTELLE 1157 Lee Road 743               Salem         AL   36874-1225   36   R002   57   0108A   Y   M                  1/1/2019   I            A              0   N          AABB   N   N
6828712   MUSCOGEE REGINA    LEE       CARPENTER322 Doniphan Dr Apt 4           Fort Leavenw KS    66027-1380   36   C021    4   0179A   Y   M                  7/1/2020   I            A              3   N          AABB   N   N
6829333   MUSCOGEE JAMES     BRUCE     ZEHR       1616 Cottage Wood Way Knoxville             TN   37919-8883   36   R014   16   0169D   Y   M                  3/1/2017   I            A              7   N          AABB   N   N
6831150   MUSCOGEE MARY      BRENDA MA SCHREINER 7307 Dunston St                Springfield VA     22151-3105   36   C001    7   0063D   Y   M                  9/1/2019   I            A              3   N          AABB   N   N
6831881   MUSCOGEE MELLIE    SUE       RUDZINSKI Cmr 467 Box 2241               APO           AE   09096-0023   36   C023   41   0001A   Y   M                  7/1/2020   I            A              6              AAF1
6841484   MUSCOGEE BONNIE    SUE       MCPHILLIPS 790 S State St                Saint Ignace MI    49781-1724   36   C002   90   0125A   Y   M                  5/1/2020   I            A              8   N          AABB   N   N
                                                     Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 11 of 23

6841485   MUSCOGEE GERALD     WAYNE      MCPHILLIPS 790 S State St             Saint Ignace MI     49781-1724   36   C002   90   0125A   Y   M                  5/1/2020   I        A               8   N          AABB   N   N
6843512   MUSCOGEE JASON      LEE        BROWN      2351 Eisenhower Ave Apt 1 Alexandria      VA   22314-5371   36   C031   63   0098A   Y   M                  6/1/2019   I        A               3   N          AABB   N   N
6843532   MUSCOGEE KULLY      BEAL       CANNON     4533 River Park Blvd SE Owens Cross AL         35763-5612   36   R013   33   0161D   Y   M                  9/1/2017   I        A               6   N          AABB   N   N
6846946   MUSCOGEE AMBER      ANN        WOJNAR     2803 Poyner Dr             Phenix City AL      36870-2832   36   R011    3   0087A   Y   M                  7/1/2018   I        A               8   N          AABB   N   N
6851257   MUSCOGEE NELSON     LEEDRICK DAVIS        9318 N Bayland Dr          McCordsville IN     46055-9260   37   R006   18   0175D   Y   M                  2/1/2018   F        A               4   N          AABB   N   N
6860881   MUSCOGEE JEFFREY    NOEL       CUNNINGHAPO Box 164                   Lanett         AL   36863-0164   36   B002   64   0001A   Y   M                  7/1/2020   I        A               3   N          AABB   N   N
6861541   MUSCOGEE CHRISTOPH BRETT       PLAGGE     12927 Avenida La Valencia Poway           CA   92064-1901   36   C002   27   0064A   Y   S                  3/1/2018   I             91         9   N          AABB   N   N
6861548   MUSCOGEE WERNER     EUGENE     PLAGGE     12927 Avenida La Valencia Poway           CA   92064-1901   36   C002   27   0064A   Y   M                  7/1/2018   I        A               9   N          AABB   N   N
6862959   MUSCOGEE TERRANCE PRESTO       BRANSFORD31 Red Maple St              Phenix City AL      36869-8028   37   R020   31   0001A   Y   M                  6/1/2019   F        A               6   N          AABB   N   N
6863143   MUSCOGEE SALLY      ANNE       WOOD-PLAG12927 Avenida La Valencia Poway             CA   92064-1901   37   C002   27   0064A   Y   M                  3/1/2018   F        A               9   N          AABB   N   N
6869865   MUSCOGEE EVELYN     DORLINE R NELSON      2229 Umbrella Tree Dr      Edgewater FL        32141-4405   37   R011   29   0308A   Y   M                  3/1/2019   F        A               5   N          AABB   N   N
6871719   MUSCOGEE MATTHEW HILLARD       THOMPSON 105 Bonanza Dr               Phenix City AL      36869-6160   36   R010    5   0207A   Y   M                  3/1/2020   I        A               0   N          AABB   N   N
6872430   MUSCOGEE MARCI      DANIELLE MASON        PO Box 368                 Saltville      VA   24370-0368   36   B004   68   0001A   Y   M                  3/1/2017   I        A               3   N          AABB   N   N
6894348   MUSCOGEE JOYCE                 GALLATIN 9520 Silver Collection Cir A Fredericksbur VA    22408-7840   36   R080   89   0321A   Y   M                 10/1/2018   I        A               8   N          AABB   N   N
6896530   MUSCOGEE DEMETRIUS ANTWAN      MILES      35 Lincolnshire Ln         Phenix City AL      36870-8660   36   R012   35   0195D   Y   M                 10/1/2019   I        A               8   N          AABB   N   N
6897417   MUSCOGEE GAYSON     HAKIM      MCCORD     5001 Riverchase Dr Apt 20 Phenix City AL       36867-7486   36   C011   54   0030A   Y   M                 12/1/2016   I        A               6   N          AABB   N   N
6897940   MUSCOGEE WILLIAM    JARED      SCARBORO 501 Hunter St                Opelika        AL   36801-3857   36   C002    1   0056D   Y   M                  4/1/2020   I        A               8   N          AABB   N   N
6901105   MUSCOGEE AIMEE      YATES      HAMMOCK 25 Wellman Dr                 Phenix City AL      36867-7352   36   R002   25   0131A   Y   M                  1/1/2020   I        A               6   N          AABB   N   N
6904023   MUSCOGEE WILBERT               FORTSON 12576 Melon Dr                Rancho Cuca CA      91739-8982   37   R097   76   0175A   Y   M                  7/1/2017   F        A               1   N          AABB   N   N
6904261   MUSCOGEE LAUREN     MICHELLE B TAYLOR     5749 E Evergreen St        Mesa           AZ   85205-5863   37   C030   49   0044A   Y   M                 12/1/2016   F        A               5   N          AABB   N   N
6905131   MUSCOGEE THERESA A             PICKERING 3606 Carolina Canyon Ct Katy               TX   77449-1607   36   C033    6   0133A   Y   M                 10/1/2017   I        A               9   N          AABB   N   N
6907389   MUSCOGEE BARBARA J             BELL       4665 Cavalier Dr           Semmes         AL   36575-4467   37   R004   65   0318D   Y   M                 12/1/2016   F        A               2   N          AABB   N   N
6907805   MUSCOGEE ROY        CHESTER GRAPHENR 342 Wesmond Dr                  Alexandria     VA   22305-3038   36   C018   42   0250D   Y   M                  4/1/2020   I        A               8   N          AABB   N   N
6907827   MUSCOGEE MAUREEN MCCARVER GREER           2621 Banks St # A          New Orleans LA      70119-7408   36   C054   21   0023A   Y   M                  7/1/2019   I        A               0   N          AABB   N   N
6908205   MUSCOGEE TANISHA               BURCH      2205 13th Ave              Phenix City AL      36867-3905   36   C007    5   0318D   Y   M                  1/1/2018   I        A               8   N          AABB   N   N
6908676   MUSCOGEE MATILDA               HAWK       PO Box 870422              Wasilla        AK   99687-0422   36   B006   22   0002A   Y   M                  2/1/2017   I        A               9   N          AABB   N   N
6911571   MUSCOGEE ASHLEY     MCCLELLANMCCRORY 8560 El Paseo St                Navarre        FL   32566-1029   36   R029   60   0009D   Y   M                  5/1/2017   I        A               0   N          AABB   N   N
6912743   MUSCOGEE LINNIE     PEARL      NEEL       2045 Third Ave Apt 107     Sneads         FL   32460-2369   36   R002   32   0542A   Y   M                 11/1/2016   I        A               0   N          AABB   N   N
6932071   MUSCOGEE JENNIFER DENISE       BRAY       18 Hillside Dr             Phenix City AL      36870-8495   36   R018   18   0241A   Y   M                 10/1/2018   I        A               1   N          AABB   N   N
6934685   MUSCOGEE PATRICIA HIGGINS      POWELL     114 W Danube St            Nags Head NC        27959-9535   36   R002   14   0005A   Y   M                  1/1/2017   I        A               1   N          AABB   N   N
6944993   MUSCOGEE TIMOTHY    DALE       TURNER     4302 Chadwick St           Milton         FL   32571-2008   36   C008    2   0051A   Y   M                  6/1/2018   I        A               0   N          AABB   N   N
6946878   MUSCOGEE AMANDA     MARIE      OLSEN      4750 Scepter Way           Knoxville      TN   37912-4273   36   C098   50   0407A   Y   M                  6/1/2017   I        A               7   N          AABB   N   N
6951270   MUSCOGEE JOSHUA     LYN        JONES      236 Lakeridge Dr           Panama City FL      32405-4267   36   C017   36   0212A   Y   M                  5/1/2019   I        A               8   N          AABB   N   N
6951398   MUSCOGEE JEANIE FAYE           LOWERY     450 N Rainbow Lake Rd      Wichita        KS   67235-8510   37   R051   50   0290A   Y   M                  7/1/2018   F        A               8   N          AABB   N   N
6963206   MUSCOGEE LILIANA               BLANKENSH3575 Dunes Rd                Palm Beach GFL      33410-2343   36   C031   75   0402A   Y   M                  1/1/2020   I        A               5   N          AABB   N   N
6963220   MUSCOGEE BREANNA               ZAHN       43 Lee Road 934            Phenix City AL      36870-7940   36   R017   43   0545D   Y   M                  6/1/2020   I        A               9   N          AABB   N   N
6963236   MUSCOGEE JARRELL    EMANUEL SHIPP         1400 W 82nd Pl             Merrillville   IN   46410-5273   36   C030    0   0320A   Y   M                 12/1/2019   I        A               8   N          AABB   N   N
6966542   MUSCOGEE KATHRYN JEANETTE MONTGOME45 Lee Road 2215                   Cusseta        AL   36852-2834   37   R801   45   0109D   Y   M                 11/1/2019   F        A               0   N          AABB   N   N
6966553   MUSCOGEE SHERRY     GUNN       BLOSS      186 Sunset Palms Dr Unit 5 Camdenton MO        65020-7139   36   H082   77   0238A   Y   M                 12/1/2017   I        A               3   N          AABB   N   N
6966718   MUSCOGEE JOHN       TRINITY    SUMNER     9148 Lee Road 379          Valley         AL   36854-7618   36   R002   48   0225A   Y        4/1/2018 I                   A              0 N           AABB   N      N
6967268   MUSCOGEE SHERRY     DIANNE     BEGGS      2125 Idlewood Dr           Tuscaloosa AL       35405-1924   36   C024   25   0119D   Y   M                  8/1/2020   I       0 A              0   N          AABB   N   N
6967276   MUSCOGEE PAUL       LEVERE     BEGGS      2125 Idlewood Dr           Tuscaloosa AL       35405-1924   36   C024   25   0119D   Y   M                  8/1/2020   I       0 A              0   N          AABB   N   N
6967408   MUSCOGEE JENNIFER BROWN        BUTCHER 205 Cima Dr                   Goodlettsville TN   37072-2007   36   C005    5   0103A   Y   M                  5/1/2020   I         A              7   N          AABB   N   N
6969881   MUSCOGEE DEUNTAVIO DECOREY ARNOLD         12435 Anarania Dr          Jacksonville FL     32220-4600   36   R181   35   0381A   Y   M                  9/1/2019   I         A              3   N          AABB   N   N
6980494   MUSCOGEE CHERISH    MAE        EHRHART 303 Gallatin Cir              Irmo           SC   29063-8036   37   R017    3   0090D   Y        6/1/2019 F                   A              0 N           AABB   N      N
6982550   MUSCOGEE MORGAN     CHERISH    BARNWELL 4210 Falmont Pl Apt 102 Fayetteville NC          28314-0449   36   C018   27   0018A   Y       12/1/2018 I                   A              6 N           AABB   N      N
6983289   MUSCOGEE SHELDON ANTHONY GAYLE            1455 Galindo St Apt 2357 Concord          CA   94520-6708   36   C002   82   0142A   Y   M                  4/1/2020   I        A               9   N          AABB   N   N
6983494   MUSCOGEE JENNIFER S            BROCK      525 N Madison St           Tupelo         MS   38804-3863   36   C013   25   0005D   Y   M                  3/1/2017   I        A               0   N          AABB   N   N
6983757   MUSCOGEE BECKY      K          BECKER     8000 Longshore Ave         Seneca         SC   29672-9144   36   R014    0   0170A   Y   M                  5/1/2018   I        A               6   N          AABB   N   N
6984069   MUSCOGEE LUCILLE    A          LAROSA     1960 Blue Fox Way Unit 22 New Port Ric FL      34655-5285   36   R109   66   0142A   Y   M                  4/1/2018   I        A               5   N          AABB   N   N
6988281   MUSCOGEE JULIE      SMITH      MOORE      500 Covered Bridge Rd      Wetumpka AL         36093-1322   36   R020    0   0135A   Y   M                  5/1/2018   I        A               1   N          AABB   Y   N
6990588   MUSCOGEE MARK       VINCENT    JARZEWIAK 8000 Longshore Ave          Seneca         SC   29672-9144   36   R014    0   0170A   Y   M                  5/1/2018   I        A               6   N          AABB   N   N
6994190   MUSCOGEE JESSICA    KABAO      XIONG      15719 Josephine St         Thornton       CO   80602-7725   37   R038   19   0041A   Y   M                  1/1/2017   F        A               3   N          AABB   N   N
7021488   MUSCOGEE KRISTINA LOUISE       ROOT       4856 Talons Mark Dr        Colorado Spr CO     80916-5705   37   C025   56   0194A   Y   M                  2/1/2018   F        A               8   N          AABB   N   N
7021521   MUSCOGEE NICHOLE    R          SPAID      4195 McMillin Ln           Manhattan      KS   66502-6430   37   R005   95   0100A   Y   M                 11/1/2018   F        A               4   N          AABB   N   N
7043093   MUSCOGEE SUZANNE CAMPBELL BREWER          1 West Ave                 Wellsboro      PA   16901-1324   36   C002    1   0201A   Y        6/1/2018 I                   A              2 N           AABB   N      N
7050783   MUSCOGEE ASHLEY     MARIE      WOERNER 1137 Chatmoss Dr              Virginia Beac VA    23464-5939   36   C062   37   0094A   Y   M                  5/1/2020 I          A               5 N            AABB   N   N
7051580   MUSCOGEE CHELSEY SIMONE        COLE       3934 Dearing Downs Dr      Tuscaloosa AL       35405-4649   37   C030   34   0085D   Y        7/1/2020 F                   A              3 N           AABB   N      N
7053459   MUSCOGEE JORGE      E          ARTEAGA-M 120 Owens Rd                Fort Mitchell AL    36856-5593   36   R002   20   0019A   Y   M                  6/1/2018   I        A               8   N          AABB   N   N
7056128   MUSCOGEE NICHOLAS SCOTT        MOORE      5035 Joshua Dr             Wentzville     MO   63385-4562   37   R012   35   0041A   Y   M                  7/1/2019   F        A               0   N          AABB   N   N
7056378   MUSCOGEE RODNEIKA LASHONDA FOSTER         PO Box 800532              Houston        TX   77280-0532   36   B005   32   0001A   Y   M                  9/1/2020   I        A               1   N          AABB   N   Y
7057924   MUSCOGEE MELINDA    JEAN       MOBLEY     19 Old Glory Way           Fort Mitchell AL    36856-5596   36   R002   19   0020D   Y   M                 10/1/2016   I        A               7   N          AABB   N   N
7058674   MUSCOGEE CHRISTOPH DOW         WETMORE 12921 W Selma Ave             Tampa          FL   33635-9683   36   R012   21   0107A   Y   M                 11/1/2017   I        A               1   N          AABB   N   N
7062089   MUSCOGEE TASHA      LASHAWN MACK          8530 E Independence Blvd Charlotte        NC   28227-7783   36   C066   30   0139A   Y   M                  1/1/2018   I        A               1   N          AABB   N   N
7062269   MUSCOGEE DAVID      ANDREW     WEEKS      1133 Evans Way Ct          Columbus       OH   43228-9178   36   R009   33   0003A   Y   M                  4/1/2017   I        A               0   N          AABB   N   N
7064029   MUSCOGEE ANGELA     MARIE      HATHAWAY 422 Tarver Rd                Seale          AL   36875-4502   36   R003   22   0415A   Y   M                 10/1/2018   I        A               6   N          AABB   N   N
7067246   MUSCOGEE PAMELA     GEARLDENEPOWELL       4320 Willow Bend Ln SE     Owens Cross AL      35763-8232   37   R011   20   0016A   Y   M                 12/1/2018   F        A               9   N          AABB   N   N
7067248   MUSCOGEE RODERICK NEAL         POWELL     4320 Willow Bend Ln SE     Owens Cross AL      35763-8232   36   R011   20   0016A   Y   M                 12/1/2018   I        A               9   N          AABB   N   N
7075653   MUSCOGEE LEE        MUSAU      MUTHAMA 430 N Geyer Rd                Saint Louis MO      63122-3815   37   C046   30   0012A   Y   M                  8/1/2019   F        A               6   N          AABB   N   N
7078266   MUSCOGEE PATSY      SNELL      BANKS      122 Blue Spruce Dr         Phenix City AL      36869-7998   36   R020   22   0026A   Y   M                  7/1/2018   I        A               1   N          AABB   N   N
7083732   MUSCOGEE RACHEL     PAIGE      WILLIAMS 409 Tennent Dr               Wilmore        KY   40390-1285   37   C001    9   0141A   Y   M                  7/1/2017   F        A               9   N          AABB   N   N
7085762   MUSCOGEE ROBERT     STANLEY    GRANTHAM 881 Cahaba Dr                Auburn         AL   36830-3201   36   C029   81   0010A   Y   M                  4/1/2017   I        A               5   N          AABB   N   N
7085764   MUSCOGEE MEGHAN     MARIE      PETIT      114 E Washington St        Sackets Harb NY     13685-3178   36   R002   14   0006A   Y   M                  9/1/2019   I        A               3   N          AABB   N   N
7085911   MUSCOGEE KARISSA    SUE        WYNN       13130 Lincoln Rd           Riverview      FL   33578-7517   37   R057   30   0053D   Y   M                  8/1/2017   F        A               1   N          AABB   N   N
7087843   MUSCOGEE KEVIN      RICHARD    HATHAWAY 422 Tarver Rd                Seale          AL   36875-4502   37   R003   22   0415A   Y   M                 10/1/2018   F        A               6   N          AABB   N   N
7105972   MUSCOGEE EVELYN     LOUISE     BROWN      4301 Bridgewater Dr        Phenix City AL      36867-1607   36   C008    1   0186D   Y   M                 12/1/2019   I        A               5   N          AABB   N   N
7113066   MUSCOGEE VALERIE    LYNN       DANIELS    361 Lee Road 339           Salem          AL   36874-1237   37   R002   61   0130D   Y   M                  2/1/2017   F        A               2   N          AABB   N   N
7113086   MUSCOGEE ANNA       REBEKAH BRYSON        16939 W 69th Ter Apt 240 Shawnee          KS   66217-9679   36   R013   65   0032A   Y   M                  7/1/2018   I        A               6   N          AABB   N   N
7118156   MUSCOGEE RANDALL SCOTT         KRUEGER 5915 Pavillion Ct             Wexford        PA   15090-9011   36   R008   15   0207A   Y   M                  8/1/2017   I        A               8   N          AABB   N   N
7121845   MUSCOGEE LIZETH     O          FOSTER     9150 Bourbon St Apt Q      Laurel         MD   20723-1645   36   C027   89   0246A   Y   M                  6/1/2019   I        A               3   N          AABB   N   N
7128277   MUSCOGEE MELISSA    DOUCETTE FORSYTHE 18575 E Saratoga Pl            Aurora         CO   80015-3223   36   C068   75   0250A   Y   M                  9/1/2017   I        A               4   N          AABB   N   N
7130614   MUSCOGEE MONICA     A          TUCKER     8311 Hurley Dr             Fountain       CO   80817-1525   36   R004   11   0145A   Y   M                  7/1/2020   I        A               1   N          AABB   N   N
7142004   MUSCOGEE CHRISTA    MARIE      COTTON     5234 Constance St          New Orleans LA      70115-1828   36   C050   34   0111D   Y        9/1/2018 I                   A              0 N           AABB   N      N
7144733   MUSCOGEE REIA       CHRISTINE AKINS       9565 Holton Ct             Fountain       CO   80817-3107   36   R010   65   0107A   Y   M                  1/1/2018   I        A               4   N          AABB   N   N
7148421   MUSCOGEE CHARMAINEHEATHER KALPEN          180 E Dania Beach Blvd Un Dania           FL   33004-3042   36   C014   30   0053A   Y   M                  7/1/2018   I        A               8   N          AABB   N   N
7153614   MUSCOGEE TAMMIA     TESHALA    BATTLE     843 Alderman Rd Apt 223 Jacksonville FL        32211-6116   36   C038   73   0087A   Y   M                  7/1/2019   I        A               7   N          AABB   N   N
7156785   MUSCOGEE KERRI      DESIREE    SINGLETON 15 Wheatland Way            Fort Mitchell AL    36856-5420   37   R003   15   0150D   Y   M                 12/1/2017   F        A               5   N          AABB   N   N
7157298   MUSCOGEE TIARA      DOMICHE'Z MAHONEY P 9507 Feldbank Dr             Charlotte      NC   28216-2128   36   C021    7   0183D   Y   M                  7/1/2017   I        A               1   N          AABB   N   N
7159071   MUSCOGEE WESLEY     AUSTIN     HARGIS     1570 Hillcrest Blvd # A    Eagle Pass TX       78852-4330   36   C010   70   0243A   Y   M                  5/1/2018   I        A               3   N          AABB   N   N
7161511   MUSCOGEE SONNY      JACKSON BEDGOOD 14 Farmboy Ct                    Fort Mitchell AL    36856-5416   36   R003   14   0152A   Y   M                  6/1/2017   I        A               1   N          AABB   N   N
7161692   MUSCOGEE NANCY      BORDERS GORDON        5797 County Road 364       Elba           AL   36323-7152   36   R002   97   0480A   Y   M                 10/1/2020   I        A               2   N          AABB   N   N
7163554   MUSCOGEE THOMAS     C          BODIFORD 2050 Pepperell Pkwy Apt 27Opelika           AL   36801-5443   36   C018   27   0168A   Y   M                  3/1/2019   I        A               7   N          AABB   N   N
7164822   MUSCOGEE TIFFANY    ANN        TAUBENHEI 2167 Astoria Cir Apt 106 Herndon           VA   20170-4072   36   C085   31   0226A   Y   M                  3/1/2020   I        A               3   N          AABB   N   N
7168596   MUSCOGEE TERESA     RENEE      MIMS       938 Oak Crossing Dr        Centerton      AR   72719-9782   36   R003   38   0016D   Y   M                  5/1/2020   I        A               7   N          AABB   N   N
7168650   MUSCOGEE OLGA       ISABEL     DICKIESON 6851 Tapestry Park Ln Apt Tampa            FL   33625-3943   36   R056   28   0039A   Y   M                  5/1/2018   I        A               2   N          AABB   N   N
7174739   MUSCOGEE ADAM       SETH       MITCHELL 6853 Meade Loop Apt 2        Fort Riley     KS   66442-1909   36   C002    2   0321A   Y   M                  5/1/2019   I        A               7   N          AABB   N   N
7174775   MUSCOGEE LARRY                 REEVES     3320 Bangor Cres           Chesapeake VA       23321-4449   36   C016   20   0181A   Y   M                  3/1/2018   I        A               6   N          AABB   N   N
7174810   MUSCOGEE MARION                SIGLER     4304 Kaitlyn Ct            Chesapeake VA       23321-1958   36   C017    4   0096A   Y   M                  7/1/2019   I        A               2   N          AABB   N   N
7177878   MUSCOGEE SHALANDA JALIECE      BALDWIN    2263 York Dr Apt 453       Woodbridge VA       22191-5712   36   C012    3   0216A   Y   M                  8/1/2018   I        A               7   N          AABB   N   N
7178965   MUSCOGEE MATTHEW DAVID         HERBERT 19707 US Highway 280 E A Smiths Statio AL         36877-4034   36   R006   22   0097A   Y        5/1/2020 I                   A              4 N           AABB   N      N
7181125   MUSCOGEE MATTHEW               BAUER      623 Lesser Dr              Fort Collins CO     80524-3221   36   C062   23   0007A   Y   M                 11/1/2018   I        A               8   N          AABB   N   N
7186538   MUSCOGEE JESSICA    LYNN       SPICKLER 162 Leawood Cir              Naples         FL   34104-4132   36   C028   62   0180D   Y   M                  2/1/2017   I        A               0   N          AABB   N   N
7188034   MUSCOGEE RYAN       EDWIN      WILLIAMS 3785 Pine Dr                 Barnum         MN   55707-9702   37   R023   85   0256A   Y   M                  7/1/2017   F        A               5   N          AABB   N   N
7188037   MUSCOGEE BRENDA     SUE        WILLIAMS 3785 Pine Dr                 Barnum         MN   55707-9702   36   R023   85   0256A   Y   M                  7/1/2017   I        A               5   N          AABB   N   N
7191163   MUSCOGEE LORRAINE MARIE        MCGUIRE 9557 County Road 313          Terrell        TX   75161-7208   36   R001   57   0145A   Y   M                  1/1/2018   I        A               1   N          AABB   N   N
7194662   MUSCOGEE KRISTY     MICHELLE RUMPH        43 Lee Road 2135           Smiths Statio AL    36877-3294   36   R004   43   0317D   Y        8/1/2018 I                   A              4 N           AABB   N      N
7196101   MUSCOGEE DONALD     WESLEY     CUMBIE     518 Fabra St Apt 2132      Boerne         TX   78006-1689   36   C001   32   0174A   Y   M                  8/1/2019   I        A               0   N          AABB   N   N
7197863   MUSCOGEE HECTOR     M          RODRIGUEZ 6707 Timberlake Run         San Antonio TX      78244-1132   36   C089    7   0020A   Y   M                 12/1/2018   I        A               1   N          AABB   N   N
7204602   MUSCOGEE KIMBERLY MARIA        BLADES     2715 Castle Bluff Ct SE Ap Grand RapidsMI      49512-2792   36   C093   78   0139A   Y   M                  5/1/2019   I        A               4   N          AABB   N   N
7210643   MUSCOGEE BRENDA     SIZEMORE HOLDER       17 Cedarwood Ct            Phenix City AL      36870-4801   36   R018   17   0017D   Y   M                  5/1/2018   I        A               5   N          AABB   N   N
7211580   MUSCOGEE LISA       SUSAN      CAIN       36402 Birdie Ct            Grand Island FL     32735-7822   37   R004    2   0575A   Y   M                  5/1/2019   F        A               9   N          AABB   N   N
7211924   MUSCOGEE KURT       AUSTIN     STIEGHAN 1016A Alice St               Nashville      TN   37218-2901   37   C015   16   0025A   Y   M                  1/1/2017   F        A               0   N          AABB   N   N
7224447   MUSCOGEE LAUREN     MARIE      GOODIN     9615 132nd Street Ct E     Puyallup       WA   98373-5541   37   H050   15   0011A   Y   M                  2/1/2018   F        A               9   N          AABB   N   N
7226630   MUSCOGEE KATE       ELLERBEE WATT         126 Hanover St             Asheville      NC   28806-4133   37   C006   26   0152D   Y   M                  7/1/2017   F        A               7   N          AABB   N   N
7226662   MUSCOGEE STEVEN     BRANSON BELL          13801 US Highway 441 SE Okeechobee FL          34974-2030   36   R096    1   0001D   Y   M                  2/1/2018   I        A               7   N          AABB   N   N
7226681   MUSCOGEE GRETCHEN HESS         BAMFORD 736 Palisado Ave              Windsor        CT   06095-2072   36   C031   36   0045A   Y   M                  6/1/2017   I        A               0   N          AABB   N   N
7226684   MUSCOGEE CONRAD     SHANE      BALEK      2005 Shannahan Dr # A      Fort Campbe KY      42223-1197   36   C006    5   0485A   Y   M                  8/1/2020   I        A               4   N          AABB   N   N
7226740   MUSCOGEE STEVEN     ROSS       CAIN       36402 Birdie Ct            Grand Island FL     32735-7822   36   R004    2   0575A   Y   M                  5/1/2019   I        A               9   N          AABB   N   N
7228685   MUSCOGEE AMBER      ELIZABETH HOWARD      163 Cedar St               Belfast        ME   04915-6126   37   C002   63   0101D   Y   M                  6/1/2019   F        A               7   N          AABB   N   N
7229090   MUSCOGEE JOHN       MICHAEL    BAUSCH     160 Twin Ridge Cir         Lincoln        AL   35096-6974   36   R002   60   0000D   Y   M                 11/1/2019   I        A               5              AABB
7234413   MUSCOGEE TED        WILLARD    MCFARLAND3912 NE 57th Ave             Vancouver WA        98661-3242   36   C064   12   0158D   Y   M                 10/1/2016   I        A               6   N          AABB   N   N
7234628   MUSCOGEE JOANNA     KRISTIN    TEAGUE     3304 7th Ave               Phenix City AL      36867-2711   36   C004    4   0088A   Y   M                  4/1/2020   I        A               5   N          AABB   N   N
7234655   MUSCOGEE EARLA      JEAN       MCFARLAND3912 NE 57th Ave             Vancouver WA        98661-3242   37   C064   12   0158D   Y   M                 10/1/2016   F        A               6   N          AABB   N   N
7235916   MUSCOGEE AMANDA     IRENE      MAYS       4181 Ivydale Ave SW        Concord        NC   28027-9216   36   R015   81   0390A   Y   M                  8/1/2018   I        A               4   N          AABB   N   N
7236286   MUSCOGEE KELLY      RUTH       PEARSE     5957 Harrell St Apt A      Fort Polk      LA   71459-3695   37   C022   73   0631A   Y   M                  4/1/2020   F        A               1   N          AABB   N   N
7242815   MUSCOGEE JAMIE      PETERS     DUVALL     254 Springdale Ln          Ozark          AL   36360-5474   36   R004   54   0408A   Y   M                  4/1/2019   I        A               3   N          AABB   N   N
7243379   MUSCOGEE EVELYNDA RODRIGUEZ MASSEY        44 Lee Road 997            Phenix City AL      36870-9113   36   R009   44   0226A   Y   M                 12/1/2016   I        A               4   N          AABB   N   N
7247132   MUSCOGEE FRANKIE    JAMES      WHITE      1101 4th St S              Phenix City AL      36869-7536   37   C003    1   0802A   Y        6/1/2020 F                   A              6 N           AABB   N      N
7256757   MUSCOGEE WILLIAM    DAVID      SCOTT      425 Santiago Rd Apt B      Virginia Beac VA    23451-8218   36   C007   74   0080A   Y   M                  7/1/2019   I        A               5   N          AABB   N   N
7260930   MUSCOGEE LAKESHA MONIQUE KIRKLAND 281 Warner Rd                      North Haven CT      06473-4109   36   R003   81   0036A   Y   M                  8/1/2017   I        A               7   N          AABB   N   N
7285028   MUSCOGEE JASHUA     ELIJAH     COVINGTON13400 Dogues Ter             Woodbridge VA       22191-1221   36   C026    0   0023A   Y   M                 11/1/2017   I        A               9   N          AABB   N   N
7288822   MUSCOGEE SUCORIA    MOYELL     IVEY       4329 Laredo Ct             Montgomery AL       36109-2517   36   C094   29   0065A   Y   M                 11/1/2016   I        A               5   N          AABB   N   N
7290591   MUSCOGEE EVANGELIN ADAMS       MOREY      1815 24th St               Phenix City AL      36867-3850   36   C007   15   0279D   Y   M                  6/1/2017   I        A               8   N          AABB   N   N
7299324   MUSCOGEE REGINA     BROWN      PALMER     PO Box 341                 Hurtsboro      AL   36860-0341   36   B003   41   0001A   Y   M                  1/1/2018   I        A               4   N          AABB   N   N
7300859   MUSCOGEE JOSHUA     FREDRICK GREGORY 163 Dominica Ct                 Miramar Bea FL      32550-8038   36   C013   63   0033A   Y        7/1/2017 I                   A              7 N           AABB   N      N
7302954   MUSCOGEE ONDREY     LAVANCE WILLIAMS 3343 Memorial Blvd Apt B4 Murfreesboro TN           37129-5430   36   R073   25   0304A   Y   M                  5/1/2017   I        A               9   N          AABB   N   N
7303554   MUSCOGEE BRITTANY SHARDE       SMITH      205 Village Walk           Columbia       SC   29209-2170   36   C047    5   0030D   Y   M                 11/1/2019   I        A               3   N          AABB   N   N
7305893   MUSCOGEE REUBEN     SPENCER ENRIQUEZ 1964 Hattie Mae Ln              Niceville      FL   32578-3276   36   C005   64   0103A   Y   M                  1/1/2019   I        A               7   N          AABB   N   N
7307748   MUSCOGEE SYLETHA    WANNETA RENDER        3615 Stevens Bnd           Murfreesboro TN     37127-7150   36   R074   15   0178D   Y   M                  6/1/2019   I        A               1   N          AABB   N   N
7309752   MUSCOGEE KENNETH WESLEY        FOWLER     5502 Summerfield Ln        Phenix City AL      36867-0998   36   R002    2   0050A   Y       10/1/2018 I                   A              2 N           AABB   N      N
7311767   MUSCOGEE MARK       WAYNE      EVANS      1700 Sherwood Dr           Macon          MO   63552-2208   36   R003    0   0043A   Y   M                 11/1/2018   I        A               7   N          AABB   N   N
7311809   MUSCOGEE GUYNITH    MYERS      EVANS      1700 Sherwood Dr           Macon          MO   63552-2208   37   R003    0   0043A   Y   M                 11/1/2018   F        A               7   N          AABB   N   N
7319371   MUSCOGEE SHERITA    L'NETTE    TIBBS      101 Lee Road 125           Salem          AL   36874-3077   36   R001    1   0220A   Y   M                  4/1/2020   I        A               4   N          AABB   N   N
7326816   MUSCOGEE MICHELE    RENE       MURRAY     13210 Prestonwood Forest Houston          TX   77070-4252   36   C003   26   0051A   Y   M                  1/1/2017   I        A               8   N          AABB   N   N
7330884   MUSCOGEE TONI       MARI       FOGLE      PO Box 580                 Mc Lean        VA   22101-0580   37   B010   80   0002A   Y        6/1/2017 F                   A              3 N           AABB   N      N
7336103   MUSCOGEE DANA       LEE        ROSSMAN 7553 Pleasant Hill Dr         Cleveland      OH   44130-5844   36   C048   53   0058D   Y   M                  3/1/2019   I        A               9   N          AABB   N   N
7343727   MUSCOGEE JILLIAN    SIMMONS RAMSEY        5008 Speight St            Spring Hill    TN   37174-1420   37   R013    8   0113A   Y   M                 11/1/2017   F        A               3   N          AABB   N   N
7354449   MUSCOGEE CHRISTOPH E           DELAPENA 11057 Roanoke Loop           Daphne         AL   36526-8224   37   R022   57   0105A   Y   M                  8/1/2018   F        A               0   N          AABB   N   N
7356602   MUSCOGEE MORGAN     YVONNE     NEWMAN     5801 N Cypress Dr Apt 290 Peoria          IL   61615-8412   36   C069   26   0214A   Y   M                 12/1/2019   I        A               8   N          AABB   N   N
7361054   MUSCOGEE PATRICIA              JETER      11810 Cara Field Ave       Riverview      FL   33579-2153   36   R054   10   0125A   Y   M                  1/1/2020   I        A               1   N          AABB   N   N
7365935   MUSCOGEE LILLIE     LEE        HEMPHILL 17 Wheatfield Dr             Fort Mitchell AL    36856-5536   36   R003   17   0158D   Y   M                  2/1/2020   I        A               5   N          AABB   N   N
7366030   MUSCOGEE JAIME      ISAAC      JIMENEZ    5707 Woodridge Ln          Sherwood       AR   72120-3207   36   C052    7   0019D   Y   M                  7/1/2019   I        A               9   N          AABB   N   N
7370569   MUSCOGEE BERNARD               BILGRI     410 Peregrine Dr SE        Olympia        WA   98513-1727   36   C048   10   0217A   Y   M                 11/1/2019   I        A               6   N          AABB   N   N
7375459   MUSCOGEE KIERA      MONET      COX        2239 Cromwell Cir Apt 1606Austin          TX   78741-6065   36   C037    6   0124A   Y   M                  1/1/2019   I        A               0   N          AABB   N   N
7377476   MUSCOGEE MURRY      ALEC       GUNDERSO 3010 E Grimes St Apt 2       Harlingen      TX   78550-5390   37   C070    2   0351A   Y   M                  7/1/2019   F        A               6   N          AABB   Y   N
7386936   MUSCOGEE LESLIE     DALE       THOMPSON 540 W 4th St Apt G3          Cookeville     TN   38501-2398   36   C003   73   0130A   Y   M                  6/1/2020   I        A               1   N          AABB   N   N
7390592   MUSCOGEE ALTOVISE CATRICE      SCOTT      11034 Haws Ln              Jacksonville FL     32218-4245   36   R060   34   0287A   Y   M                  8/1/2017   I        A               2   N          AABB   N   N
7394574   MUSCOGEE MARY       MCLOCHLIN KENNEDY 1813 Alvara Pl                 Trinity        FL   34655-4925   36   R054   13   0126D   Y   M                  5/1/2017   I        A               3   N          AABB   N   N
7395043   MUSCOGEE DOROTHY MAHNON        MILLER     1609 Brentwood Trl         Keller         TX   76248-5411   36   R009    9   0096D   Y   M                  2/1/2019   I        A               3   N          AABB   N   N
7395697   MUSCOGEE JOSHUA     PAUL       BOOKER     3401 Ocean Park Blvd Apt Santa MonicaCA        90405-3313   36   C013   54   0050A   Y   M                 11/1/2016   I        A               3   N          AABB   N   N
7398017   MUSCOGEE ERICA      RENISE     JONES      24 Churchhill Dr           Fort Mitchell AL    36856-5613   36   R003   24   0190A   Y       11/1/2017 I                   A              1 N           AABB   N      N
7398504   MUSCOGEE RAY        DELL       SMITH      1603 46th St               Phenix City AL      36867-1931   37   C013    3   0078D   Y   M                 11/1/2017   F        A               3   N          AABB   N   N
7401059   MUSCOGEE SUSAN      E          KULAKOWS 5020 Indian Creek Pkwy Ap Overland Par KS        66207-4077   36   C019    0   0096A   Y   M                 12/1/2019   I        A               1   N          AABB   N   N
7402139   MUSCOGEE WAYNE      ALPHONSO BARKER       Cmr 411 Box 6140           APO            AE   09112-0062   36   C062   40   0001A   Y   M                  8/1/2018   I        A               5              AAF1
7402688   MUSCOGEE ELICIA     LYNN       WALKER     951 Okeeffe Ave Apt 63     Sun Prairie WI      53590-4129   36   C016   63   0196A   Y   M                  8/1/2020   I        A               3   N          AABB   N   N
7405079   MUSCOGEE JACOB      ALAN       WOOD       5401 N Mays St Apt 1715 Georgetown TX          78626-7974   36   R068   40   0010A   Y   M                  7/1/2020   I        A               0   N          AABB   N   N
7409114   MUSCOGEE ERICKA     MARY       JAMES      7501 Trafalgar Cir Apt 329 Hanover        MD   21076-5020   36   R014   79   0100A   Y   M                  5/1/2018   I        A               1   N          AABB   N   N
7410613   MUSCOGEE ANNA       L          DOMAN      1023 Monitor Ct            Concord        NC   28027-3929   36   R051   23   0054A   Y   M                  7/1/2018   I        A               3   N          AABB   N   N
7418231   MUSCOGEE BENJAMIN CALVERT PRICE           4400 E Busby Dr Apt 1180 Sierra Vista AZ       85635-3973   36   C044   80   0089A   Y   M                  3/1/2019   I        A               3   N          AABB   N   N
7420636   MUSCOGEE TAMARA     JOANN      ARMSTRON 518 W Romeo B Garrett Av Peoria             IL   61605-2318   36   C014   27   0106A   Y   M                  4/1/2019   I        A               9   N          AABB   N   N
7422933   MUSCOGEE MARIANELA             CRUZ       1324 Ingersoll Dr          Phenix City AL      36867-6042   36   C005   24   0206A   Y   M                 10/1/2016   I        A               2   N          AABB   N   N
7430784   MUSCOGEE JOSEPH     C          O'PHARROW2536 Cole St Unit A          Fort Eustis VA      23604-1330   36   C003   73   0082A   Y   M                  2/1/2017   I        A               8   N          AABB   N   N
7430930   MUSCOGEE KAREN      LYNETTE STBROWN       8438 S Kingston Ave        Chicago        IL   60617-1912   36   C013   38   0040A   Y        9/1/2017 I                   A              6 N           AABB   N      N
7435217   MUSCOGEE MARY       HAYLEY     MAULSBY 107 Pier Ave                  Fairhope       AL   36532-1212   36   C002    7   0172D   Y        7/1/2017 I                   A              8 N           AABB   N      N
7435551   MUSCOGEE JESSICA    LYNN       BASART     311 Lee Road 2086          Salem          AL   36874-4357   36   R003   11   0077D   Y   M                 11/1/2019   I        A               1   N          AABB   N   N
7437295   MUSCOGEE WINSTON ALBERT        BROWN      17453 W Sycamore Dr        Loxahatchee FL      33470-5421   36   R018   53   0231A   Y   M                  8/1/2019   I        A               3   N          AABB   N   N
7441322   MUSCOGEE ANDREIS               GARZA      1304 Bruskrud Rd Apt B206Everett          WA   98208-4134   36   C020   26   0173A   Y   M                  9/1/2018   I        A               3   N          AABB   N   N
7441914   MUSCOGEE GENEVA     RUTH       CHEVALIER 4638 Keg Ct                 Fayetteville NC     28314-0080   36   C010   38   0068A   Y   M                  5/1/2020   I        A               3   N          AABB   N   N
7442124   MUSCOGEE MARIE                 CLYATT     500 Lonesome Pine Rd       Phenix City AL      36869-7702   36   C002    0   0361A   Y   M                  8/1/2018   I        A               2   N          AABB   N   N
7443280   MUSCOGEE JOHN       THOMAS     COTTON     15 Windsweep Ct Apt 206 Phenix City AL         36870-2375   36   R012   56   0075A   Y   M                  7/1/2019   I        A               8   N          AABB   N   N
7449505   MUSCOGEE LAUREN     MARIE      FLEMING    115 Fenway Cir Apt 204     Winchester VA       22603-4785   36   R008   54   0077A   Y   M                  4/1/2019   I        A               4   N          AABB   N   N
7451249   MUSCOGEE ASHLEY     NICOLE     HOWARD     163 Cedar St               Belfast        ME   04915-6126   36   C002   63   0101D   Y   M                  6/1/2019   I        A               7   N          AABB   N   N
7451784   MUSCOGEE DIONNE     DEE        PHILLIPS   3570 Toringdon Way Apt 10Charlotte        NC   28277-4896   36   R189   54   0059A   Y   M                  6/1/2019   I        A               8   N          AABB   N   N
7453386   MUSCOGEE LATRESE    VAUGHN     BOOKHARD 12939 Smarty Jones Dr        Scott          AR   72142-9570   36   R011   39   0416A   Y   M                  1/1/2019   I        A               1   N          AABB   N   N
7453654   MUSCOGEE PATRICIA ANNE         HORNE      7403 46th Ave N Lot 244 Saint Petersb FL       33709-2538   36   C053   69   0171A   Y   M                 11/1/2019   I        A               5   N          AABB   N   N
7456912   MUSCOGEE JUDY       ANN        MONTGOME942 Vista Grande Dr           Hemet          CA   92543-6970   36   C012   42   0170A   Y   M                 11/1/2018   I        A               9   N          AABB   N   N
7458817   MUSCOGEE COMFORT DUWULI        TOE        30510 W 9 Mile Rd          Farmington H MI     48336-4302   36   C076   10   0045A   Y   M                 12/1/2018   I        A               6   N          AABB   N   N
7460646   MUSCOGEE MIKILA     LASHAY     MCKENZIE 3 Rampart St                 Fort Mitchell AL    36856-4317   36   R001    3   0244D   Y   M                  1/1/2020   I        A               4   N          AABB   N   N
7462135   MUSCOGEE PHILLIP    LEE        CORBETT 1197 Augustus Dr              Davenport      FL   33896-8630   36   R027   97   0007A   Y   M                  9/1/2020   I        A               8   N          AABB   N   N
7470130   MUSCOGEE WILLNETTA V           ROBERTS 8522 Snakeweed Dr             Converse       TX   78109-3626   36   R014   22   0078A   Y   M                  4/1/2019   I        A               4   N          AABB   N   N
7471425   MUSCOGEE KHANSA     MARIA      PRATTIS-KE 229 Borland Ave            Midland City AL     36350-3497   37   R002   29   0026D   Y   M                  7/1/2018   F        A               9   N          AABB   N   N
7474171   MUSCOGEE ROBERT     KENNETH SWARTZ        7509 Highway 2302          Panama City FL      32409-3359   36   R004    9   0362A   Y   M                 10/1/2017   I        A               3   N          AABB   N   N
7475914   MUSCOGEE KATEY      DANIELLE HIGHLAND 2017 Ontario Dr                Colorado Spr CO     80910-3333   36   C011   17   0116A   Y   M                  9/1/2017   I        A               2   N          AABB   N   N
7478994   MUSCOGEE JONATHAN MICHAEL      WALDROP 52 Lamb Rd                    Opelika        AL   36804-1870   36   R001   52   0266A   Y   M                  2/1/2018   I        A               6   N          AABB   N   N
7483635   MUSCOGEE THOMAS     WILLIAM    GOOCH      310 London Downs Cir       Stephens CityVA     22655-4849   36   R010   10   0174A   Y   M                  8/1/2017   I        A               4   N          AABB   N   N
7487166   MUSCOGEE SOPHIA     ALVINA T   BABBS      4201 Summerville Rd Apt 2 Phenix City AL       36867-1806   36   C014   54   0195A   Y   M                  5/1/2020   I        A               6   N          AABB   N   N
7492352   MUSCOGEE ROBERT     HOWARD     HART       5709 Sunset Ave            Panama City FL      32408-6525   36   C004    9   0165D   Y   M                  1/1/2020   I        A               6   N          AABB   N   N
7493060   MUSCOGEE JEROME                SIMONCINI 1525 Live Oak Rd            Monticello     FL   32344-1013   37   C002   25   0090D   Y   M                  6/1/2020   F        A               2   N          AABB   N   N
7493071   MUSCOGEE SUSAN      BARKER     SIMONCINI 1525 Live Oak Rd            Monticello     FL   32344-1013   36   C002   25   0090D   Y   M                  6/1/2020   I        A               2   N          AABB   N   N
7498308   MUSCOGEE ROBIN      STARKS     AMBROSE 2901 Lee Road 379             Smiths Statio AL    36877-3365   36   R001    1   0115A   Y   M                  9/1/2020   I        A               1   N          AABB   N   N
7498342   MUSCOGEE JORDAN     KING       JACKSON 101 Boulder Dr                Dothan         AL   36305-7157   36   R029    1   0166D   Y   M                  5/1/2019   I        A               2   N          AABB   N   N
7499016   MUSCOGEE RUBY       JONES      DALE       338 14th St NW             Norton         VA   24273-1622   36   C001   38   0170A   Y   M                  5/1/2018   I        A               0   N          AABB   N   N
7500501   MUSCOGEE SABRINA    ANITA      SCOTT      4351 Old Windmill Way      Castle Rock CO      80109-8656   36   C005   51   0024A   Y   M                  4/1/2017   I        A               1   N          AABB   N   N
7502161   MUSCOGEE CHRY'STINE CYN'QUETT BECKFORD 180 NW 12th Ave               South Bay      FL   33493-1608   37   C001   80   0409A   Y       10/1/2018 F                   A              5 N           AABB   N      N
7505906   MUSCOGEE ROGER      GENE       BAMFORD 736 Palisado Ave              Windsor        CT   06095-2072   36   C031   36   0045A   Y   M                  6/1/2017 I          A               0 N            AABB   N   N
7508425   MUSCOGEE THUMINH HUU           LUU        11419 Carson Field Ln      Cypress        TX   77433-2293   36   R051   19   0146A   Y   M                  4/1/2020 I          A               0 N            AABB   N   N
7509649   MUSCOGEE LACHONDRASEMEATRA MCKISSIC 612 14th Ave S                   Phenix City AL      36869-7871   36   C002   12   0401A   Y        7/1/2019 I                   A              2 N           AABB   N      N
7512722   MUSCOGEE ELLA       ANN        WEAVER     9119 Stony Point Pkwy Apt Richmond        VA   23235-2076   36   C006   51   0095A   Y   M                  6/1/2017 I          A               4 N            AABB   N   N
7512888   MUSCOGEE DERYUS     JAHRELL    TILLMAN    48 Willow Trace Dr         Phenix City AL      36869-7105   36   C016   48   0065A   Y   M                  4/1/2019 I          A               3 N            AABB   N   N
7513363   MUSCOGEE EVA        MAMIE      APPIAH     3842 Claiborne Cir         Montgomery AL       36116-8823   36   R033   42   0036A   Y        9/1/2018 I                   A              6 N           AABB   N      N
                                                    Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 12 of 23

7515512   MUSCOGEE KENNETH LEWIS         WOOD      PO Box 2552                Phenix City AL      36868-2552   36   B019   52   0001A   Y   M                  6/1/2019 I            A               8 N            AABB   N   N
7516211   MUSCOGEE BETTY      HOLLAND FRANCIS      34 Cane Dr                 La Place       LA   70068-6401   36   C015   34   0018D   Y   M                 10/1/2017 I            A               1 N            AABB   N   N
7517120   MUSCOGEE CHANDRA LYNN          ROUNDTRE 2613 Hermitage Park Dr      Hermitage      TN   37076-3175   36   C010   13   0054A   Y        4/1/2019 I                    A               7 N           AABB   N      N
7519155   MUSCOGEE DONNA      MARIE      GRIFFIN   6301 Roanoke Dr            Kannapolis NC       28081-8823   36   R008    1   0228D   Y   M                 12/1/2019   I          A               9   N          AABB   N   N
7523069   MUSCOGEE LINDA      JOYCE      OLIVE     2700 College Dr Apt 1204 Phenix City AL        36869-2010   36   C010    4   0118A   Y   M                  9/1/2017   I          A               1   N          AABB   N   N
7526352   MUSCOGEE CEDRIC     BARNARD ANDERSON 10411 Belfry Cir               Orlando        FL   32832-6300   37   R059   11   0186A   Y   M                 12/1/2019   F          A               1   N          AABB   N   N
7526742   MUSCOGEE JESSIE     LAURICE    DAWSON    11097 Bulb Dr              Daphne         AL   36526-5407   36   R022   97   0155D   Y   M                  2/1/2020   I          A               6   N          AABB   N   N
7528417   MUSCOGEE MARSHA     RUTH       GILL      330 Whitehorse Dr          New Castle CO       81647-8424   37   R003   30   0021A   Y   M                  3/1/2018   F          A               3   N          AABB   N   N
7528727   MUSCOGEE CYNTHIA    LEE        KING      6564A Pinehurst Dr         Watertown NY        13603-2205   36   R007   64   0182A   Y        8/1/2020 I                    A               8 N           AABB   N      N
7529394   MUSCOGEE NICHOLAS ANDREW       DICK      9629 Timber Hawk Cir Apt Highlands Ra CO       80126-7131   36   C026   25   0152A   Y        5/1/2019 I                    A               4 N           AABB   N      N
7530230   MUSCOGEE CAROLYN HARRIS        WEBSTER 12037 Gertrude Dr            Lynwood        CA   90262-5249   36   C060   37   0186A   Y   S                  5/1/2020   I               92         1   N          AABB   N   N
7530410   MUSCOGEE THEODORE              EDNEY     203 E 4th St Apt 3A        Mount Verno NY      10553-1430   36   C060   31   0044A   Y   M                 10/1/2018   I          A               4   N          AABB   N   N
7534242   MUSCOGEE JUSTIN     MARQUIS HAWKINS 55 Redwood Dr                   Phenix City AL      36869-7927   36   R006   55   0003D   Y   M                  4/1/2017   I          A               3   N          AABB   N   N
7536665   MUSCOGEE DAVID      TITUS      OLIVE     2700 College Dr Apt 1204 Phenix City AL        36869-2010   37   C010    4   0118A   Y   M                  9/1/2017   F          A               1   N          AABB   N   N
7538722   MUSCOGEE JERMAINE              RENDER    7060 Comington St # 110 El Paso           TX   79930-4200   36   C021   60   0069A   Y   M                  7/1/2018   I          A               0   N          AABB   Y   N
7540575   MUSCOGEE DALTON     JACOB      KING      3310 Carrington Pl         Phenix City AL      36867-2922   36   C006   10   0507A   Y   M                  7/1/2020   I          A               4   N          AABB   N   N
7545485   MUSCOGEE KARA       NICOLE     EDGERSON 40571 W Nicole Ct           Maricopa       AZ   85138-5955   36   H060   71   0367A   Y   S                 12/1/2018   I               92         3   N          AABB   N   N
7555162   MUSCOGEE MARK       LAWRENCE CORSER      39 Park Pl                 Panama City FL      32413-2842   36   R027   39   0018A   Y   M                 10/1/2020   I          A               9   N          AABB   N   N
7556969   MUSCOGEE FELICIA    ELISABETH KING       12849 Fantasia Dr          Herndon        VA   20170-2946   36   C073   49   0173D   Y   M                  6/1/2019   I          A               6   N          AABB   N   N
7558254   MUSCOGEE STEVEN     ANTHONY REBOUT       1350 Mike St Apt 122       Dickinson      ND   58601-3054   36   R010   47   0131A   Y   M                  8/1/2017   I          A               7   N          AABB   N   N
7560108   MUSCOGEE CALANDRA              FREEMAN PO Box 5151                  Jber           AK   99505-0151   36   B001   51   0001A   Y   M                  6/1/2019   I          A               9   N          AABB   N   N
7560755   MUSCOGEE TERRI                 WHITE     1750 W Union Hills Dr Unit Phoenix        AZ   85027-4547   36   C060   25   0010A   Y   M                  1/1/2018   I          A               1   N          AABB   N   N
7562122   MUSCOGEE CHRISTOPH MICHAEL     WHITLOCK 404 Dogwood Rd              Yorktown       VA   23690-3943   37   R009    4   0245A   Y   M                  8/1/2019   F          A               7   N          AABB   N   N
7564251   MUSCOGEE STEPHEN PATRICK       COLEY     1020 Lee Road 165          Salem          AL   36874-2928   36   R001   20   0192A   Y   M                  9/1/2018   I          A               9   N          AABB   N   N
7564363   MUSCOGEE CAITLIN    BLANCHE LOVE         2482 Parkridge Dr          Navarre        FL   32566-7863   36   R003   82   0103A   Y   M                 11/1/2017   I          A               4   N          AABB   N   N
7564540   MUSCOGEE JESSICA    KATRINA    WILLIAMS 166 Kalina St               Fort Polk      LA   71459-3562   36   C022   66   1302A   Y   M                 10/1/2020   I          A               6   N          AABB   N   N
7567305   MUSCOGEE OLIVER     KYLE       DOBAI     1030 W Riviera Blvd        Oviedo         FL   32765-5634   36   R014   30   0004A   Y   M                  5/1/2017   I          A               6   N          AABB   N   N
7567834   MUSCOGEE JONATHAN RUSSELL      SMITH     637 Lee Road 213           Phenix City AL      36870-8412   37   R018   37   0053D   Y   M                  4/1/2019   F          A               1   N          AABB   N   N
7571624   MUSCOGEE JAYA       LEANN      SHELTON 888 Lee Road 243 Lot 10 Smiths Statio AL         36877-3361   36   R004   10   0208D   Y   M                  6/1/2020   I          A               5   N          AABB   N   N
7573156   MUSCOGEE KELLY      P          EVANSON 2301 Cedar Crest Ln          Prosper        TX   75078-2012   36   R022    1   0317A   Y   M                  7/1/2017   I          A               7   N          AABB   N   N
7579344   MUSCOGEE CLARENCE DAVIS        GRIMES    79 Wheatland Dr            Hampton        VA   23666-3533   36   C003   79   0030D   Y        8/1/2018 I                    A               7 N           AABB   N      N
7579743   MUSCOGEE STEVEN     B          DANIELS   361 Lee Road 339           Salem          AL   36874-1237   36   R002   61   0130D   Y   M                  2/1/2017   I          A               2   N          AABB   N   N
7579908   MUSCOGEE ANNA       ELIZABETH LANE       4314 Tyler Cir N           Saint Petersb FL    33709-4512   36   C058   14   0030A   Y   M                  5/1/2020   I          A               1   N          AABB   N   N
7582066   MUSCOGEE LEONARD STANTON FORSYTH 416 20th Ave                       Phenix City AL      36869-6821   37   C016   16   0206A   Y   M                  7/1/2020   F          A               4   N          AABB   N   N
7584206   MUSCOGEE MICHAEL    PRESTON HOLLIDAY 6 Ivy Cross                    Phenix City AL      36867-7131   36   R014    6   0185A   Y   M                  7/1/2020   I          A               2   N          AABB   N   N
7589591   MUSCOGEE JENNIFER ANN          LUTTRELL 3908 Kenilworth Ln          Knoxville      TN   37914-3317   36   C088    8   0045A   Y   M                  8/1/2020   I          A               4   N          AABB   N   N
7589839   MUSCOGEE SARAH      ELIZABETH PRINGLE    207 Charlotte Dr           Portsmouth VA       23701-1433   36   C009    7   0124A   Y   M                  1/1/2020   I          A               9   N          AABB   N   N
7592769   MUSCOGEE KE'ONA     LILLIAN D  ANDERSON 1233 Beacon Pkwy E Apt H Birmingham AL          35209-1027   36   C004   80   0275A   Y   M                  3/1/2018   I          A               3   N          AABB   N   N
7593265   MUSCOGEE RANDALL LEWIS         BETHEA    3214 Gallows Rd            Fairfax        VA   22031-4822   36   C014   14   0043A   Y   M                  7/1/2019   I          A               1   N          AABB   N   N
7599210   MUSCOGEE DARLENE MARIANNE BOGGUS         56 Saco St                 Scarborough ME      04074-8230   36   R101   56   0076D   Y   M                  6/1/2019   I          A               1   N          AABB   N   N
7605886   MUSCOGEE BARRY      STEPHEN GAMBLIN      70 Ponderosa Ln            Woodland Pa CO      80863-9528   36   H084   70   0258A   Y   M                  7/1/2019   I          A               4   N          AABB   N   N
7605918   MUSCOGEE HEIDI      ANNE       GAMBLIN   70 Ponderosa Ln            Woodland Pa CO      80863-9528   37   H084   70   0258A   Y   M                  7/1/2019   F          A               4   N          AABB   N   N
7612965   MUSCOGEE SANDRA     KAY        BOULINEAU 1400 County Road 17A N L Avon Park        FL   33825-7750   37   R005   79   0559A   Y   M                  6/1/2018   F          A               4   N          AABB   N   N
7614596   MUSCOGEE CASEY      R          LOPEZ     9119 Stony Point Pkwy Apt Richmond        VA   23235-2076   36   C006   51   0095A   Y   M                  6/1/2017   I          A               4   N          AABB   N   N
7617264   MUSCOGEE TRACY      GENECE     PETERSON 7723 Covedale Dr            Orlando        FL   32818-4743   36   C073   23   0036A   Y   M                  5/1/2017   I          A               5   N          AABB   N   N
7620761   MUSCOGEE KRYSTAL    J          SMALLEY 4824 Summer Place Pkwy Hoover               AL   35244-3096   36   C027   24   0095A   Y   M                 10/1/2016   I          A               8   N          AABB   N   N
7623349   MUSCOGEE MICHELLE R            DILLINGER 301 C St Ste 3502          Yuma           AZ   85365-0023   36   H004   77   0132A   Y   M                  6/1/2018   I          A               4   N          AABB   Y   N
7625207   MUSCOGEE RIAN       LINDSAY    TROYER    4230 Garrett Rd Apt I46    Durham         NC   27707-3495   36   C030   96   0235A   Y   M                 11/1/2019   I          A               1   N          AABB   N   N
7625219   MUSCOGEE MATTHEW ALEXANDERRAMSEY         5008 Speight St            Spring Hill    TN   37174-1420   36   R013    8   0113A   Y   M                 11/1/2017   I          A               3   N          AABB   N   N
7626112   MUSCOGEE JOSHUA     IASIAH     DUKES-LOW5773 Wares Ferry Rd         Montgomery AL       36117-2933   36   R015   73   0124D   Y   M                  7/1/2019   I          A               5   N          AABB   N   N
7629044   MUSCOGEE LAKIESHA MICHELLE GOODINE 1311 Paramount St                Pocatello      ID   83201-3018   36   C028   11   0126A   Y   M                  6/1/2019   I          A               2   N          AABB   N   N
7631126   MUSCOGEE BECKY      JOYCE      SANES     23 Mississippi Dr          Phenix City AL      36869-3707   37   R010   23   0262D   Y   M                  1/1/2018   F          A               6   N          AABB   N   N
7631228   MUSCOGEE CRYSTAL M             SCOTT     3967 Hunters Lake Cir E    Jacksonville FL     32210-4654   36   C026   67   0136A   Y   M                  4/1/2019   I          A               0   N          AABB   N   N
7631764   MUSCOGEE SHERIKEL MONIQUE STINSON        1701 37th St Apt 2506      Phenix City AL      36867-8538   36   C015   31   0166A   Y   M                  8/1/2017   I          A               2   N          AABB   N   N
7633415   MUSCOGEE SAMANTHA A            DEMOND-TR334 Old Forge Ln Apt 1310 Odenton          MD   21113-2964   36   C011   35   0032A   Y   M                  3/1/2020   I          A               3   N          AABB   N   N
7637657   MUSCOGEE STEPHEN LOYD          EDDY      57 Old Crawford Rd Lot 1 Phenix City AL        36870-6476   36   R017    1   0011A   Y   M                  1/1/2018   I          A               2   N          AABB   N   N
7637698   MUSCOGEE ANTONIO    MARCELL ADAMS        18 Farmboy Ct              Fort Mitchell AL    36856-5416   36   R003   18   0152A   Y   M                 11/1/2018   I          A               7   N          AABB   N   N
7640910   MUSCOGEE WENDELL STEVEN        GRAINGER 607 Raleigh Dr              Graniteville SC     29829-4135   37   R005    7   0023A   Y   M                  8/1/2019   F          A               0   N          AABB   N   N
7643644   MUSCOGEE J. RICHARD LEE        EVANSON 2301 Cedar Crest Ln          Prosper        TX   75078-2012   37   R022    1   0317A   Y   M                  7/1/2017   F          A               7   N          AABB   N   N
7644630   MUSCOGEE MARIAN     AMANDA     JOHNSON 1335 Lovell Crossing Way AKnoxville         TN   37932-1739   36   R037   31   0060A   Y        9/1/2018 I                    A               2 N           AABB   N      N
7644791   MUSCOGEE FLORENCE THOMAS       GRIMES    79 Wheatland Dr            Hampton        VA   23666-3533   36   C003   79   0030D   Y        8/1/2018 I                    A               7 N           AABB   N      N
7645293   MUSCOGEE JAIDE-ELLYSSKYE       MCPHERSO 105 Old Glory Way           Fort Mitchell AL    36856-2820   37   R002    5   0057D   Y   M                 12/1/2017   F          A               5   N          AABB   N   N
7651111   MUSCOGEE ERICA      LASHAY     LARK      59 Gunner Dr               Fort Mitchell AL    36856-4330   36   R001   59   0211D   Y   M                 10/1/2019   I          A               8   N          AABB   N   N
7655479   MUSCOGEE HOLLY      LYNN       CONNER    7000 Big Horn Dr Apt F27 Crossville       TN   38572-6538   36   R022   67   0014A   Y   M                  5/1/2019   I          A               0   N          AABB   N   N
7655751   MUSCOGEE CHRISTI    L          BURKE     300 Baker St # B           Fort Campbe KY      42223-3662   37   C004    0   0409A   Y   M                  6/1/2018   F          A               0   N          AABB   N   N
7655901   MUSCOGEE JOHNATHONADAM         HALL      2705 Eastpoint Way         Opelika        AL   36804-8436   37   R012    5   0143D   Y   M                 12/1/2017   F          A               3   N          AABB   N   N
7657892   MUSCOGEE LAKESHA TRUSTY        HALL      3918 Atascocita Rd Apt 923Humble          TX   77396-4467   36   R113   48   0144A   Y   M                  9/1/2019   I          A               5   N          AABB   N   N
7660335   MUSCOGEE TERESA     CLANE      HARBER    120 Indian Warrior Trl     Lake Jackson TX     77566-3230   37   C019   20   0294A   Y   M                  5/1/2019   F          A               9   N          AABB   N   N
7666815   MUSCOGEE KARYN      CHRISTI    GREGORY 3005 Four Seasons Dr         Phenix City AL      36867-0952   36   R002    5   0053D   Y   M                  1/1/2018   I          A               9   N          AABB   N   N
7671825   MUSCOGEE RENEKA     KIERA      POLK      2025 Home Park Trl Apt 31 Prattville      AL   36066-7812   36   R019   87   0086A   Y   M                  9/1/2017   I          A               6   N          AABB   N   N
7676896   MUSCOGEE DAVID      BRYANT     KELLY     9080 Eagle Ln              Foley          AL   36535-9328   36   H070   80   0081A   Y   M                  9/1/2019   I          A               8   N          AABB   N   N
7678759   MUSCOGEE CALVIN                LAYFIELD 3204 Windermere Ct          Phenix City AL      36867-1640   36   C008    4   0142A   Y   M                  8/1/2019   I          A               5   N          AABB   N   N
7678945   MUSCOGEE BRITTNEY NICOLE       HARRIS    19707 US Highway 280 E A Smiths Statio AL      36877-4052   36   R006   58   0106A   Y   M                 11/1/2018   I          A               5   N          AABB   N   N
7680361   MUSCOGEE LINDA      JEAN       LUTTRELL 4402 Riverchase Dr Apt 31 Phenix City AL        36867-7543   36   C011   81   0073A   Y   M                 11/1/2018   I          A               2   N          AABB   N   N
7680622   MUSCOGEE DERRICK    MAURICE A GREENE     1007 Blase Ave             Saint Louis MO      63131-4332   36   C021    7   0100D   Y   M                  7/1/2018   I          A               7   N          AABB   N   N
7684372   MUSCOGEE KYLE       JAMES      JOHNSON 21 Redwood Dr                Phenix City AL      36869-7927   36   R006   21   0003D   Y   M                  1/1/2018   I          A               0   N          AABB   N   N
7684478   MUSCOGEE TEESHUNDACHRISSHAE BURT         511 E 6th St               Prattville     AL   36067-3207   36   C009   11   0049D   Y   M                  1/1/2020   I          A               4   N          AABB   N   N
7684751   MUSCOGEE JEAN       DODSON     PHILLIPS  2714 Carter Farm Ct        Alexandria     VA   22306-3246   36   C009   14   0126A   Y   M                 12/1/2016   I          A               7   N          AABB   N   N
7689999   MUSCOGEE JOHNNY     LEE        DOWELL    18 Springwood Ct           Phenix City AL      36870-4798   37   R018   18   0010A   Y   M                  9/1/2019   F          A               9   N          AABB   N   N
7692262   MUSCOGEE PAULA      ANNE       SUTTON    1902 1st Ave               Phenix City AL      36867-4703   37   C001    2   0537A   Y   M                  9/1/2020   F          A               4   N          AABB   N   N
7698691   MUSCOGEE ASHLEY     MONIQUE MAHONE       16501 Redcliff Dr Apt 1R Huntersville NC       28078-3895   36   R018   38   0301A   Y   M                  3/1/2017   I          A               9   N          AABB   N   N
7700072   MUSCOGEE JIN        KAUR       DOOLEY    6927 McMahon St Apt A      Colorado Spr CO     80902-7306   36   C004   73   0410A   Y   M                  3/1/2017   I          A               5   N          AABB   N   N
7704726   MUSCOGEE KWAME      AMIR       HOLLIS    3715 N 67th Ave            Omaha          NE   68104-2505   36   C008   15   0117A   Y   M                  9/1/2019   I          A               3   N          AABB   N   N
7710618   MUSCOGEE CRYSTAL CRASHUAN WILLIAMS 28 Willow Trace Dr               Phenix City AL      36869-7105   37   C016   28   0065A   Y   M                  6/1/2019   F          A               5   N          AABB   N   N
7713009   MUSCOGEE SHERIKA    LORENE     WILSON    Psc 482 Box 25             FPO            AP   96362-0001   36   C001   25   0001A   Y   M                  7/1/2018   I          A               6              AAF1
7715329   MUSCOGEE MICHAEL    BERNARD SENIOR       36 Lee Road 554            Phenix City AL      36867-0947   36   R002   36   0169A   Y   M                  7/1/2017   I          A               1   N          AABB   N   N
7715447   MUSCOGEE ASHLEY     MICHELLE SUMNER      103 Lee Road 2033          Phenix City AL      36870-7067   36   R013    3   0372D   Y   M                  4/1/2018   I          A               3   N          AABB   N   N
7716102   MUSCOGEE STEPHANIE BRIONE      GIVENS    120 Rose Cir               Troy           AL   36081-2808   36   R009   20   0014A   Y   M                  2/1/2019   I          A               2   N          AABB   N   N
7721698   MUSCOGEE SHANA      IRELAND    SUMMERS 2364 Kukui Ln                Honolulu       HI   96818-2603   37   C021   64   0092A   Y   M                  7/1/2020   F          A               7   N          AABB   N   N
7725159   MUSCOGEE JUANITA    MARIE      ESCOBAR 2651 Excalibur Dr            Grand Prairie TX    75052-3011   37   R012   51   0163D   Y   M                  5/1/2018   F          A               0   N          AABB   N   N
7726920   MUSCOGEE KEITH      ROBERT     BRICK     1042 Lee Road 212          Phenix City AL      36870-8482   36   R009   42   0280A   Y   M                  4/1/2019   I          A               8   N          AABB   N   N
7726926   MUSCOGEE ANGELA     RAMIREZ    BRYMAN    3201 N 11th St             Coeur D Alen ID     83815-5194   37   C021    1   0375A   Y   M                 12/1/2016   F          A               5   N          AABB   N   N
7728611   MUSCOGEE CORDELL LEONARD GAILLIARD 10712 Jadestone St               El Paso        TX   79924-1636   36   C062   12   0355A   Y   M                  6/1/2018   I          A               0   N          AABB   N   N
7731445   MUSCOGEE AARON      MICHAEL    GRAY      637 Michelle Dr            Biloxi         MS   39532-4503   36   R005   37   0172D   Y   M                  6/1/2020   I          A               6   N          AABB   N   N
7737484   MUSCOGEE SAMANTHA LAUREN       MARSHALL 706 Simba Ct                Winchester KY       40391-8352   36   R013    6   0315A   Y   M                  9/1/2017   I          A               9   N          AABB   N   N
7741079   MUSCOGEE RODNEY     JUNIOR     EASTERLIN 43356 Southland St         Ashburn        VA   20148-7556   37   R075   56   0014A   Y   M                  1/1/2019   F          A               1   N          AABB   N   N
7741096   MUSCOGEE KESHIA     MONIQUE EASTERLIN 43356 Southland St            Ashburn        VA   20148-7556   36   R075   56   0014A   Y   M                  1/1/2019   I          A               1   N          AABB   N   N
7741502   MUSCOGEE CHARLES WEBB          BROCK     612 N 12th St              Lanett         AL   36863-1739   36   C004   12   0143A   Y   M                  8/1/2020   I          A               1   N          AABB   N   N
7742204   MUSCOGEE MARC       ELLIS      CHUA      942 Flurry Dr              Livermore      CA   94550-2540   37   R017   42   0068A   Y   M                 10/1/2016   F          A               0   N          AABB   N   N
7744353   MUSCOGEE SHONYATTARESHON       THORNTON 1800 Lakewood Dr Apt G3 Phenix City AL          36867-1837   36   C008   73   0068A   Y   M                 12/1/2019   I          A               1   N          AABB   N   N
7744614   MUSCOGEE MICHAEL    JONATHON WILLIAMS 20A Powell Dr                 Seale          AL   36875-4512   37   R001   20   0251A   Y   M                 10/1/2019   F          A               7   N          AABB   N   N
7753378   MUSCOGEE JOSEPH                WILLIAMS 5001 SW 20th St Apt 5303 Ocala             FL   34474-8597   36   R096   28   0115A   Y   M                 11/1/2018   I          A               9   N          AABB   N   N
7759429   MUSCOGEE CARRIE     NELL       RUSS      3524 Bonnet Pond Rd        Cottondale FL       32431-6700   37   R003   24   0373A   Y        8/1/2020 F                    A               8 N           AABB   N      N
7766607   MUSCOGEE ASHLEY     DELITA     SILVERS   909 Greenland Dr           Murfreesboro TN     37130-2748   36   C002    9   0029D   Y   M                  2/1/2020   I          A               6   N          AABB   N   N
7768262   MUSCOGEE STEPHEN JOSEPH        PRESCOTT 3891 Fielding Ct            Milton         FL   32571-6870   36   R043   91   0011A   Y   M                 10/1/2017   I          A               1   N          AABB   N   N
7771153   MUSCOGEE CATHY      RENEE      PAUL      7425 Carmel Ave            New Port Ric FL     34655-2600   36   R020   25   0266D   Y   M                  5/1/2020   I          A               2   N          AABB   N   N
7777752   MUSCOGEE SEAN       PAUL       HORD      1703 Turkey Oak Dr         Navarre        FL   32566-7318   37   R024    3   0064D   Y   M                  3/1/2018   F          A               6   N          AABB   N   N
7780280   MUSCOGEE LUCRETIUS D           STEPHENS 142 Glenwood Way            Smiths Statio AL    36877-4628   37   R004   42   0369A   Y   M                  9/1/2019   F          A               3   N          AABB   N   N
7783514   MUSCOGEE TIARA      CHANTE     WARD      4170 N Beech Creek Way AFayetteville AR        72703-6335   36   C008   53   0393A   Y   M                  3/1/2020   I          A               6   N          AABB   N   N
7784602   MUSCOGEE MECKAELA K            SMITH     2243 Blake Rd              Jbsa LacklandTX     78236-1021   37   C051   43   0030A   Y        6/1/2019 F                    A               3 N           AABB   N      N
7789371   MUSCOGEE DEVANANY DARNELL MARTIN         PO Box 594                 Hammond        LA   70404-0594   36   B006   94   0001A   Y   M                  4/1/2019   I          A               4   N          AABB   N   N
7793336   MUSCOGEE THANDI     KHETSIWE DAVIS       4437 S Spring Acres St     Terre Haute IN      47802-4333   37   C004   37   0426A   Y   M                  8/1/2020   F          A               6   N          AABB   N   N
7793357   MUSCOGEE HANNAH     HARRIET    BOWDEN    5130 Blackmore Rd Apt 20 Casper           WY   82609-4374   36   C049   57   0195A   Y   M                  7/1/2018   I          A               5   N          AABB   N   N
7794284   MUSCOGEE CARNELL DWAYNE        COYLE     4627 Greenwood Ave         Louisville     KY   40211-2659   36   C071   27   0162A   Y   M                  7/1/2020   I          A               1   N          AABB   N   N
7795793   MUSCOGEE SHAQUITA LEANN        WEBB      1301 28th Ave Apt C2       Phenix City AL      36869-5249   36   C009   32   0168A   Y   M                  6/1/2020   I          A               3   N          AABB   N   N
7796649   MUSCOGEE ZEPHRONN LYNNETTE CARVER        15439 Tabert Ct            Fishers        IN   46040-1477   37   R006   39   0391A   Y   M                  5/1/2020   F          A               5   N          AABB   N   N
7796689   MUSCOGEE WILLIAM    C          CARVER    15439 Tabert Ct            Fishers        IN   46040-1477   37   R006   39   0391A   Y   M                  5/1/2020   F          A               5   N          AABB   N   N
7796855   MUSCOGEE DANIEL     RYAN       NORTON    104 Willard Wood Run       Benson         NC   27504-8063   36   R006    4   0205A   Y   S                 11/1/2017   I               92         1   N          AABB   N   N
7797237   MUSCOGEE RASHEEDAHDILISECIA MORISH       5001 Riverchase Dr Apt 61 Phenix City AL       36867-7470   36   C011   64   0036A   Y   M                  5/1/2020   I          A               2   N          AABB   N   N
7797643   MUSCOGEE JESSICA    MARIE      TEWES     820 E 20th Ave             New Smyrna FL       32169-3508   37   C010   20   0055D   Y        8/1/2017 F                    A               1 N           AABB   N      N
7799767   MUSCOGEE CHRISTINA MARIE       WILLIAMS 20A Powell Dr               Seale          AL   36875-4512   36   R001   20   0251A   Y   M                 10/1/2019   I          A               7   N          AABB   N   N
7807449   MUSCOGEE MISTY      DAWN       WRAY      8181 Misty Moon Dr         Colorado Spr CO     80924-4475   36   R092   81   0059A   Y   M                  5/1/2017   I          A               8   N          AABB   N   N
7824085   MUSCOGEE TANEISHA KIRBY        COLLINS   302 Bugbee Dr              Watertown NY        13601-4202   36   C001    2   0156A   Y   M                 11/1/2019   I          A               9   N          AABB   N   N
7828830   MUSCOGEE FRANKLIN TERRELL      MILTON    9142 Richmond Hwy Apt 41Fort Belvoir VA        22060-1352   37   C001   16   0037A   Y   M                 11/1/2017   F          A               2   N          AABB   N   N
7832854   MUSCOGEE STEPHEN               PLANTE    2218 Howry Dr              Georgetown TX       78626-8138   36   R048   18   0320A   Y   M                  2/1/2019   I          A               2   N          AABB   N   N
7835383   MUSCOGEE WALLONDA TENISE       PITTMAN   4503 Lakewood Park Dr      Phenix City AL      36867-1668   36   C008    3   0149D   Y   M                 10/1/2019   I          A               6   N          AABB   Y   N
7837113   MUSCOGEE ELIZABETH JAYNE       DAILEY    3256 Turtle Point Dr Apt D Fayetteville NC     28304-3842   36   C091   76   0301A   Y   M                  7/1/2018   I          A               3   N          AABB   N   N
7838883   MUSCOGEE ELIZABETH DAW         BLANKENSH2412 13th Ave               Phenix City AL      36867-3961   36   C007   12   0032A   Y   M                  7/1/2017   I          A               8   N          AABB   N   N
7842161   MUSCOGEE JANET      EDWARDS HILL         452 Cove Dr                Biloxi         MS   39531-2002   36   C034   52   0078A   Y   M                  2/1/2020   I          A               8   N          AABB   N   N
7843824   MUSCOGEE TAMARA     JAI        DAVIS     14912 Running Horse Pl     Bowie          MD   20715-3388   36   R022   12   0013D   Y   M                  6/1/2019   I          A               0   N          AABB   N   N
7853654   MUSCOGEE DARNELL JERMAINE WALDEN         9451 Lakeland Fells Ln     Lorton         VA   22079-5018   36   R016   51   0134A   Y   M                  6/1/2017   I          A               0   N          AABB   N   N
7862897   MUSCOGEE DESIRAE    TASHAE     BUTLER    310 Hunter Pl Apt 307      Manhattan      KS   66503-8015   36   R013   82   0192A   Y   M                 12/1/2018   I          A               6   N          AABB   N   N
7862996   MUSCOGEE CHRISTOPH MERCEDES WELLS        7530 Treasure St           Navarre        FL   32566-7875   37   R003   30   0134D   Y   M                 12/1/2019   F          A               8   N          AABB   N   N
7863172   MUSCOGEE ROBERT     EDWARD     PURTIMAN 45 Oak Hl                   Springboro OH       45066-9240   37   R002   45   0025A   Y   M                  6/1/2020   F          A               5   N          AABB   N   N
7863965   MUSCOGEE BRANDY     E BUCHANA HUSSEY     821 Carpenter Way          Auburn         AL   36830-7822   37   R010   21   0068A   Y   M                  6/1/2017   F          A               8   N          AABB   N   N
7864155   MUSCOGEE MARQUIS DEUN          JACKSON 32 Lee Road 728              Smiths Statio AL    36877-2558   36   R007   32   0009A   Y   M                 12/1/2017   I          A               4   N          AABB   N   N
7872402   MUSCOGEE MICHELLE NICOLE       SOLOMON-E1736 NW 55th Ter            Miami          FL   33142-3042   36   C018   36   0142D   Y   M                  6/1/2019   I          A               9   N          AABB   N   N
7874952   MUSCOGEE DEXTER     DARNELL CALHOUN 7 Churchhill Dr                 Fort Mitchell AL    36856-5612   37   R003    7   0183D   Y        9/1/2019 F                    A               1 N           AABB   N      N
7884861   MUSCOGEE DOUGLAS DURRELL HAMPTON 95 Lee Road 230                    Smiths Statio AL    36877-3971   36   R002   95   0064D   Y       12/1/2018 I                    A               5 N           AABB   N      N
7888878   MUSCOGEE JESICA     STOLZ      COLEMAN 10910 W 16th Dr Apt 301 Lakewood            CO   80215-2669   36   C009   76   0694A   Y   M                  7/1/2018   I           A              8   N          AABB   N   N
7892725   MUSCOGEE BONITA     ANN        HICKS     29 Maringo Creek Rd        Phenix City AL      36869-3014   36   R003   29   0128D   Y   M                  9/1/2019   I           A              9   N          AABB   N   N
7893273   MUSCOGEE DAVID      WAYNE      WOODARD 308 N Oak Ln                 Waynesboro VA       22980-5266   36   C011    8   0156D   Y   M                  1/1/2020   I           A              2   N          AABB   N   N
7893297   MUSCOGEE JOSHUA     CADE       PACKARD 8818 52nd Street Ct W        University Pla WA   98467-1760   37   C073   18   0104A   Y   M                  7/1/2020   F           A              3   N          AABB   N   N
7897661   MUSCOGEE HEIDI      LYNNE NIEL PACKARD 8818 52nd Street Ct W        University Pla WA   98467-1760   36   C073   18   0104A   Y   M                  7/1/2020   I           A              3   N          AABB   N   N
7898309   MUSCOGEE SHARI      MICHELLE DELANEY 1014 Lee Road 437              Phenix City AL      36870-7002   36   R013   14   0176A   Y   M                  8/1/2020   I           A              2   N          AABB   N   N
7898888   MUSCOGEE CHELSEA KANSAS L TOOLE          225 Walden Village Ln Apt 2Nashville      TN   37210-2547   36   C004   55   0021A   Y   M                  4/1/2017   I           A              9   N          AABB   N   N
7899694   MUSCOGEE ROBERT     ALEXANDERSTAPLES     1950 Bramblewood Trl       Pfafftown      NC   27040-9505   36   R003   50   0199A   Y   M                  4/1/2018   I         0 A              3   N          AABB   N   N
7901475   MUSCOGEE BARRY      JAMES      COOPER    100 Huntington Vw          Brandon        MS   39047-5120   36   R032    0   0049A   Y   M                  1/1/2017   I           A              9   N          AABB   N   N
7905091   MUSCOGEE LETITIA    ALBERTA    SIKES     Unit 3130 Box 91           Dpo            AA   34034-0091   36   C000   91   0002A   Y   M                  7/1/2017   I           A              6              AAF1
7916794   MUSCOGEE SARAH      KIONA      WELLS     501 16th Ave N Apt H4      Phenix City AL      36869-6867   36   C009   84   0020A   Y   M                 11/1/2019   I           A              9   N          AABB   N   N
7925279   MUSCOGEE TIMOTHY    RAY        COLE      3934 Dearing Downs Dr      Tuscaloosa AL       35405-4649   37   C030   34   0085D   Y        7/1/2020 F                    A               3 N           AABB   N      N
7937089   MUSCOGEE SHERRIE    ANN        JACKSON 26 SW 9th St                 Hallandale Be FL    33009-7024   36   C003   26   0227A   Y   M                 10/1/2019   I          A               4   N          AABB   Y   N
7939792   MUSCOGEE CHERYL     ANN        KELLY     9080 Eagle Ln              Foley          AL   36535-9328   37   H070   80   0081A   Y   M                  9/1/2019   F          A               8   N          AABB   N   N
7941042   MUSCOGEE VICTORIA NICOLE       MIDDLETON 20 Ford Rd                 Phenix City AL      36869-5525   36   R004   20   0175A   Y   M                  7/1/2017   I          A               9   N          AABB   N   N
7941756   MUSCOGEE JOSHUA     RYAN       LASHLEY   2700 College Dr Apt 1207 Phenix City AL        36869-2010   36   C010    7   0118A   Y   M                  9/1/2020   I          A               8   N          AABB   N   N
7941765   MUSCOGEE AUTUMN     KAYLEE     FIVEASH   109 NE Conifer Blvd Apt D Corvallis       OR   97330-4121   36   C006   76   0289A   Y   M                  3/1/2019   I          A               7   N          AABB   N   N
7942821   MUSCOGEE MICHELLE QUAILES      HALL      710 31st St                Phenix City AL      36867-3333   37   C004   10   0100D   Y   M                  1/1/2018   F          A               7   N          AABB   N   N
7944728   MUSCOGEE JAYNE      ANN        LEEMON    11872 Galloway Loop        Eagle River AK      99577-7316   36   C003   72   0142A   Y   M                  7/1/2020   I          A               7   N          AABB   N   N
7945379   MUSCOGEE JOHN       KEITH      BERRY     2900 25th Ave              Phenix City AL      36867-3030   36   C007    0   0207A   Y   M                  9/1/2018   I          A               4   N          AABB   N   N
7947749   MUSCOGEE LARRY      JOE        MOORE     5035 Joshua Dr             Wentzville     MO   63385-4562   37   R012   35   0041A   Y   M                  7/1/2019   F          A               0   N          AABB   N   N
7948460   MUSCOGEE KENYA      SAMONE     THOMAS    851 25th Ave Apt E2        Phenix City AL      36869-5361   36   C009   52   0097A   Y   M                  1/1/2020   I          A               6   N          AABB   N   N
7948986   MUSCOGEE MAX        NOLAN      YOUNG     1319 W Thorndale Ave       Chicago        IL   60660-3305   36   C072   19   0161D   Y   M                  7/1/2019   I          A               1   N          AABB   N   N
7949620   MUSCOGEE RANDY      ALLAN      COBB      3300 Stadium Dr Apt 217 Phenix City AL         36867-3191   36   C015   67   0213A   Y   M                 10/1/2020   I          A               3   N          AABB   N   N
7951020   MUSCOGEE JOSEPH     ROBERT     ZANGA     2031 Long Point Trl        Sanford        NC   27332-7449   36   R017   31   0094D   Y   M                  5/1/2019   I          A               5   N          AABB   N   N
7952860   MUSCOGEE MAURICE ANDRE         COOPER    7257 Cooper Dr Apt C       Joint Base Le WA    98433-1943   36   C007   75   0365A   Y   M                  2/1/2019   I          A               4   N          AABB   N   N
7953290   MUSCOGEE JULIANNE MARIE        GONZALEZ 24711 Chiswell Dr Apt 2     Fort Riley     KS   66442-3263   36   C005    2   0012D   Y   M                  8/1/2020   I          A               2   N          AABB   N   N
7954822   MUSCOGEE NICHOLAS DRAKE        CUNNINGHA26 Pinevalley Ln            Sanford        NC   27332-1335   36   R029   26   0222A   Y   M                  4/1/2018   I          A               3   N          AABB   N   N
7954869   MUSCOGEE RYAN       CLARK      PEARSE    5957 Harrell St Apt A      Fort Polk      LA   71459-3695   36   C022   73   0631A   Y   M                  4/1/2020   I          A               1   N          AABB   N   N
7955120   MUSCOGEE LUCILLE    LEMON      SHEFFIELD 811 Buena Vista Apt 6      San ClementeCA      92672-5067   36   C008    6   0427A   Y   M                  3/1/2017   I          A               0   N          AABB   N   N
7957460   MUSCOGEE SHAWN      MARLOWEA HOPKINS     825 SW 103rd Ter Unit 103 Pembroke Pi FL       33025-1534   36   C041   28   0181A   Y   M                 10/1/2019   I          A               4   N          AABB   N   N
7960388   MUSCOGEE JOHNNY     HOWARD     FLOYD     3 Ann Marie Ln             Phenix City AL      36867-0957   36   R014    3   0106D   Y   M                  9/1/2018   I          A               6   N          AABB   N   N
7960390   MUSCOGEE DANIELLE PATRICE      GERNER    4041 Gorgas Cir            Jbsa Ft Sam TX      78234-2662   37   C003   41   0077D   Y   M                 11/1/2017   F          A               5   N          AABB   N   N
7963604   MUSCOGEE AARON      RUSSELL    BALDRIDGE 553 Lincolns Dr            Brandon        MS   39042-8488   36   R040   53   0052D   Y   M                 10/1/2019   I          A               6   N          AABB   N   N
7968149   MUSCOGEE GARRETT TANTE         BURNS     2 Lakewood Cir             Phenix City AL      36867-2022   36   C014    2   0103A   Y   M                 11/1/2019   I          A               2   N          AABB   N   N
7969978   MUSCOGEE SARAH      ELIZABETH HUBBARD 203 Aviary St                 Warrenton      VA   20186-3647   36   C001    3   0318A   Y        7/1/2019 I                    A               0 N           AABB   N      N
7971115   MUSCOGEE BRITNEY    NICOLE     CRITTENDE 7219 Willow Rain           San Antonio TX      78244-1696   36   C081   19   0004A   Y       10/1/2019 I                    A               3 N           AABB   N      N
7971697   MUSCOGEE JOHN       BOYD       JACKSON 101 Boulder Dr               Dothan         AL   36305-7157   37   R029    1   0166D   Y   M                  5/1/2019 F            A               2 N            AABB   N   N
7973134   MUSCOGEE HEATHER LYNN          ROPER     5615 County Road 75        Ethelsville    AL   35461-3417   36   R401   15   0212A   Y   M                  1/1/2018 I            A               0 N            AABB   N   N
7978468   MUSCOGEE ZACHARY ISAIAH        EDWARDS 2600 E Idaho Ave Apt 159 Las Cruces NM           88011-4557   36   C028   34   0130A   Y        6/1/2020 I                    A               4 N           AABB   N      N
7982657   MUSCOGEE SUSAN      HAMMOND HARKNESS 360 Laurel Branch Rd           Hayesville     NC   28904-5151   36   R005   60   0294A   Y   M                  3/1/2019 I            A               9 N            AABB   N   N   L
7982853   MUSCOGEE TIFFANY    ANN MARIE MATHIS     76 Lee Road 2021           Phenix City AL      36867-0964   36   R002   76   0210A   Y   M                  9/1/2018 I            A               8 N            AABB   N   N
7982880   MUSCOGEE SHIRLEY    DIANNE     ROGERS    3321 Herbert Dr            Montgomery AL       36116-3628   36   C091   21   0095D   Y        6/1/2020 I                    A               1 N           AABB   N      N
7984811   MUSCOGEE ANSLEY     GREY       ALEXANDER232 Green St                Auburn         AL   36830-6121   36   C001   32   0121A   Y   M                  4/1/2020 I            A               5 N            AABB   N   N
7986093   MUSCOGEE KIM        K          GREEN     10474 Gray Owl Garth       Columbia       MD   21044-2414   36   C001   74   0062A   Y   M                  9/1/2017 I            A               7 N            AABB   N   N
7988027   MUSCOGEE BERNADETTE            SENIOR    3441 Kilburn Cir Apt 625   Henrico        VA   23233-1137   36   R040   50   0026A   Y        6/1/2017 I                   0 A              0 N           AABB   N      N
7996132   MUSCOGEE TRACI      MARIE      BROOKSHIR131 Lee Road 2059           Phenix City AL      36870-1019   36   R018   31   0047D   Y   M                  4/1/2019   I          A               1   N          AABB   N   N
8001977   MUSCOGEE GLENN      ANTHONY MORGAN       4825 Old Seale Hwy         Seale          AL   36875-3816   36   R003   25   0031A   Y   M                  7/1/2019   I          A               6   N          AABB   N   N
8002142   MUSCOGEE JAMI       LEDGER     HARRELL 6532 Sibley St               Navarre        FL   32566-8382   36   R027   32   0168D   Y   M                  8/1/2017   I          A               2   N          AABB   N   N
8003564   MUSCOGEE HARVIE     EUGENE     THACKER 44 Lee Road 885              Phenix City AL      36870-8954   36   R005   44   0055A   Y   M                  3/1/2018   I          A               2   N          AABB   N   N
8006183   MUSCOGEE RICHARD    ROBERT     NEVIN     101 S Marion Ave           Wenonah        NJ   08090-1926   36   C006    1   0069D   Y   M                  7/1/2018   I          A               4   N          AABB   N   N
8021074   MUSCOGEE LATOYRA RENEASHA LEWIS          5295 Riverchase Dr Apt 16 Phenix City AL       36867-7517   36   C011    8   0017A   Y   M                  9/1/2017   I          A               2   N          AABB   N   N
8024030   MUSCOGEE CHRISTINE EBERHART ZANGA        2031 Long Point Trl        Sanford        NC   27332-7449   37   R017   31   0094D   Y   M                  5/1/2019   F          A               5   N          AABB   N   N
8028073   MUSCOGEE DIANA      ARROYO     LANDRUM 233 Pinelli Dr               Piscataway NJ       08854-2262   36   C045   33   0011A   Y   M                  2/1/2019   I          A               7   N          AABB   N   N
8028272   MUSCOGEE FRANCES U             MORGAN    11 Antler Dr               Seale          AL   36875-5925   36   R003   11   0532D   Y   M                  3/1/2020   I          A               8   N          AABB   N   N
8028974   MUSCOGEE DELILAH    ANN        LYNN      884 Roy Martin Rd          Dothan         AL   36301-8895   36   R011   84   0129D   Y   M                 11/1/2019   I          A               5   N          AABB   N   N
8028990   MUSCOGEE LESLIE     ANN        WATSON    4103 Landau Dr             Phenix City AL      36867-2123   37   C014    3   0201D   Y   M                  9/1/2017   F          A               9   N          AABB   N   N
8031031   MUSCOGEE QUENTIN    ERIC       WALTON    292 Lee Road 2087          Salem          AL   36874-4338   36   R003   92   0094A   Y   M                  8/1/2020   I          A               3   N          AABB   N   N
8031042   MUSCOGEE TIMOTHY    HUGH       TATUM     4309 Cr 772                Webster        FL   33597-4945   36   R002    9   0194A   Y   M                  4/1/2017   I          A               2   N          AABB   N   N
8033670   MUSCOGEE MIRIAM     LEVENKRONBREGMAN 300 E Overlook Apt 625A Port Washing NY            11050-4745   36   C007   51   0206A   Y   M                  6/1/2020   I          A               7   N          AABB   N   N
8037524   MUSCOGEE PATRICIA ROWENA       FIELDS    1583 Turner Rd             Dadeville      AL   36853-4038   36   R001   83   0096A   Y   M                 12/1/2016   I          A               9   N          AABB   N   N
8054114   MUSCOGEE TIA        SHATOVIA HOGAN       3196 Lee Road 242          Smiths Statio AL    36877-2454   36   R005   96   0474A   Y        8/1/2019 I                    A               9 N           AABB   N      N
8056070   MUSCOGEE LAUREN     ELIZABETH HUGHES     22 Devonshire Dr           Phenix City AL      36870-8669   36   R012   22   0194A   Y   M                  3/1/2019   I          A               3   N          AABB   N   N
8056083   MUSCOGEE TIFFANY    NICOLE     HOLLOMAN 2121 7th St                 Phenix City AL      36869-6525   36   C009   21   0238D   Y   M                  4/1/2020   I          A               7   N          AABB   N   N
8057713   MUSCOGEE KELLE      HARDEN     MERRITT   2150 Stadium Dr Apt G3     Phenix City AL      36867-3143   36   C007   73   0130A   Y   M                  7/1/2019   I          A               9   N          AABB   N   N
8058440   MUSCOGEE ANNA       LAURA      MERRITT   2150 Stadium Dr Apt G3     Phenix City AL      36867-3143   37   C007   73   0130A   Y   M                  7/1/2019   F          A               9   N          AABB   N   N
8059979   MUSCOGEE DRAFUS     DENARD     BROWN     4337 Eaves Ln              Charlotte      NC   28215-4096   37   C069   37   0108A   Y   M                  8/1/2017   F          A               3   N          AABB   N   N
8063734   MUSCOGEE LINDA      RUTH       TAUNTON 1400 Greenbrier Dear Rd A Anniston          AL   36207-6743   36   C034   43   0083A   Y   M                 12/1/2016   I          A               5   N          AABB   N   N
8069424   MUSCOGEE MELISSA               VARGAS    Cmr 411 Box 6022           APO            AE   09112-0061   36   C061   22   0001A   Y   M                  7/1/2019   I          A               6              AAF1
8071235   MUSCOGEE KIMBERLY J            ROWAN     920 W Barbour St           Eufaula        AL   36027-1938   36   C002   20   0227A   Y   M                  5/1/2018   I          A               9   N          AABB   N   N
8072640   MUSCOGEE ELIZABETH KOENIGS     STEPHENS 350 Portico Way Apt 124 CharlottesvilleVA       22911-8481   37   R036   49   0109A   Y   M                  4/1/2020   F          A               1   N          AABB   N   N
                                                    Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 13 of 23

8072641   MUSCOGEE RICHARD   LEWIS      STEPHENS 350 Portico Way Apt 124 CharlottesvilleVA        22911-8481   36   R036   49   0109A   Y   M                  4/1/2020 I          A               1 N            AABB   N   N
8072733   MUSCOGEE KELSEY    GORDON     WILLETTE 12661 Paseo Rae Ave           El Paso       TX   79928-5237   36   R061   61   0050D   Y   M                  7/1/2018 I          A               1 N            AABB   N   N
8076221   MUSCOGEE JAMIE     MICHELLE RICE         105 N Austin Ave Apt 7205 Georgetown TX        78626-4244   36   R009    5   0024A   Y   M                  3/1/2018 I          A               2 N            AABB   N   N
8079735   MUSCOGEE CARSON    EMMETT     LOYD       1920 Kimberly Dr            Phenix City AL     36867-2519   36   C015   20   0037A   Y   M                  5/1/2017 I          A               1 N            AABB   N   N
8080832   MUSCOGEE KYLE      ERNEST     WILKERSON2600 E Idaho Ave Apt 159 Las Cruces NM           88011-4557   36   C028   34   0130A   Y        6/1/2020 I                   A              4 N           AABB   N      N
8081169   MUSCOGEE ELEANOR PEARL        ROSSER     317 Caldwell Dr SE          Jacksonville AL    36265-2807   36   C004   17   0166A   Y   M                  6/1/2017   I        A               3   N          AABB   N   N
8081589   MUSCOGEE BEVERLY T            VENABLE 107 Griffith Ave               Prattville    AL   36066-4913   37   C007    7   0126D   Y   M                  2/1/2019   F        A               5   N          AABB   N   N
8081902   MUSCOGEE KATHY     SUE        DYE        100 Sunnyview Dr            Marietta      OH   45750-9759   37   R007    0   0088A   Y   M                  7/1/2018   F        A               9   N          AABB   N   N   L
8081922   MUSCOGEE DENNIS    LYLE       DYE        100 Sunnyview Dr            Marietta      OH   45750-9759   36   R007    0   0088A   Y   M                  7/1/2018   I        A               9   N          AABB   N   N   L
8085104   MUSCOGEE AMBER     JOY        NOWAKOWS457 N County Road 450 E Avon                 IN   46123-8020   37   R034   57   0171D   Y   M                  2/1/2018   F        A               2   N          AABB   N   N
8085127   MUSCOGEE JEREMIAH JAY         RICHARDSO208 Integra Vistas Dr Apt 4 Hixson          TN   37343-5455   36   R020    3   0035A   Y        4/1/2020 I                   A              8 N           AABB   N      N
8085129   MUSCOGEE HARRIET   ELIZABETH REED-RICHA208 Integra Vistas Dr Apt 4 Hixson          TN   37343-5455   37   R020    3   0035A   Y   M                 12/1/2017   F        A               8   N          AABB   N   N
8087857   MUSCOGEE JUSTIN    BRADLEY HAYWORTH Cmr 489 Box 1543                 APO           AE   09751-0016   36   C016   43   0001A   Y   M                  3/1/2020   I        A               4              AAF1
8099656   MUSCOGEE AUSTIN    GILLETTE COMMONS 8844 Wallingford Ln NE           Lacey         WA   98516-5801   36   C081   44   0018A   Y   M                  1/1/2017   I        A               9   N          AABB   N   N
8100340   MUSCOGEE CAITLIN   RANAE      HAKA       206 Lee Road 2211           Smiths Statio AL   36877-3082   36   R001    6   0263D   Y   M                  7/1/2019   I        A               0   N          AABB   N   N
8102853   MUSCOGEE THOMAS    FRANK      HAMPTON 13436 Tolman Ave               Port CharlotteFL   33953-3306   36   R081   36   0194A   Y   M                  3/1/2019   I        A               6   N          AABB   N   N
8102950   MUSCOGEE RACHEL    KAITLYN    ANDERSON 51 Campfire St                Phenix City AL     36869-6101   37   R010   51   0176A   Y   M                  3/1/2020   F        A               4   N          AABB   N   N
8102969   MUSCOGEE ASHLEY    RENEE      HENRY      17 Willow Oak Ln            Fort Mitchell AL   36856-5226   36   R002   17   0013D   Y   M                 10/1/2020   I        A               9   N          AABB   N   N
8102987   MUSCOGEE CHRISTIE M           BEACHUM 605 NW 15th St                 Gainesville FL     32603-1326   36   C005    5   0487D   Y   M                  8/1/2019   I        A               9   N          AABB   N   N
8104248   MUSCOGEE LARRY     EDWARD     ROWAN      920 W Barbour St            Eufaula       AL   36027-1938   37   C002   20   0227A   Y   M                  5/1/2018   F        A               9   N          AABB   N   N
8105270   MUSCOGEE AMI       HARISH     DOSHI      4837 Glenmorgan Ct          Chester       VA   23831-6596   37   R001   37   0201A   Y       11/1/2017 F                   A              7 N           AABB   N      N
8106104   MUSCOGEE ALEXANDERCOLLINS     MOUNTFOR 2124 Buckner Dr               Manhattan     KS   66503-2105   36   R008   24   0185A   Y   M                 10/1/2019 I          A               6 N            AABB   N   N
8108455   MUSCOGEE LATASHA   CHERRIE    LOVE       414 S 3rd St                Opelika       AL   36801-5102   36   C003   14   0486A   Y   M                  7/1/2020 I          A               9 N            AABB   N   N
8110514   MUSCOGEE LARA      LYNN       BAKER      1802 Washington St          Chattanooga TN     37408-2018   36   C002    2   0038A   Y   M                  8/1/2017 I          A               5 N            AABB   N   N
8111307   MUSCOGEE MARVIN    DARYL      STEPHENS 6164 River Cross Dr           Fort Worth TX      76114-3158   36   C024   64   0327A   Y   M                  4/1/2017 I          A               4 N            AABB   N   N
8111938   MUSCOGEE ELWOOD    VANCE      BEST       3768 E Hazeltine Way        Chandler      AZ   85249-9178   36   R099   68   0024A   Y        9/1/2017 I                   A              3 N           AABB   N      N
8111939   MUSCOGEE SUE       ANN        BEST       3768 E Hazeltine Way        Chandler      AZ   85249-9178   37   R099   68   0024A   Y        9/1/2017 F                   A              3 N           AABB   N      N
8113536   MUSCOGEE MARTHA    ANN        STREETMAN457 Lee Road 424              Salem         AL   36874-1106   36   R004   57   0376D   Y   M                  1/1/2019   I        A               2   N          AABB   N   N
8114809   MUSCOGEE TANYA     MARIE      TURNER     240 W Cascade Dr            Rialto        CA   92376-3400   36   C022   40   0083A   Y   M                  7/1/2019   I        A               2   N          AABB   N   N
8116560   MUSCOGEE TESA      BROOKE     LAUGHLIN 125 Lee Road 2041             Phenix City AL     36870-7083   36   R013   25   0134D   Y   M                  1/1/2019   I        A               1   N          AABB   N   N
8116902   MUSCOGEE ABIGAIL   CHRISTINE GREEN       4833 Salem Dr               Newburgh      IN   47630-9107   36   R006   33   0190D   Y   M                  9/1/2020   I        A               7   N          AABB   N   N
8118594   MUSCOGEE FREDERICK LAMAR      LANDRUM 233 Pinelli Dr                 Piscataway NJ      08854-2262   37   C045   33   0011A   Y   M                  2/1/2019   F        A               7   N          AABB   N   N
8121766   MUSCOGEE STEPHANIE LYNN       ROBERSON 337 Lee Road 2110             Salem         AL   36874-1817   36   R006   37   0166D   Y   M                  6/1/2019   I        A               5   N          AABB   N   N
8126533   MUSCOGEE ANA       CECILIA    NIEVES MIL Cmr 479 Box 59              APO           AE   09263-0001   36   C001   59   0010A   Y   M                  8/1/2019   I        A               5              AAF1
8129142   MUSCOGEE HARRIET   SHARON     DAVIS      2605 Hawco Dr Apt 2024 Grand Prairie TX        75052-8110   36   R003   24   0239A   Y   M                 11/1/2018   I        A               5   N          AABB   N   N
8131045   MUSCOGEE TALIYA    CHAMPRIA JOHNSON 133 Jer Mar Dr                   Havelock      NC   28532-3222   36   C004   33   0037D   Y   M                  8/1/2020   I        A               5   N          AABB   N   N
8131583   MUSCOGEE RAFAELITO ACACIO     RIVERA     9000 Las Vegas Blvd S Un Las Vegas NV          89123-3370   37   C069   73   0182A   Y   M                  8/1/2017   F        A               4   N          AABB   N   N
8136009   MUSCOGEE DAVE      NGALAMULUTSHIUPULA 7841 Johnson St Apt 207 Pembroke Pi FL            33024-6808   36   C051   57   0023A   Y   M                  8/1/2020   I        A               4   N          AABB   N   N
8136018   MUSCOGEE YVETTE    KABAADI    TSHIUPULA 7841 Johnson St Apt 207 Pembroke Pi FL          33024-6808   37   C051   57   0023A   Y   M                  8/1/2020   F        A               4   N          AABB   N   N
8136382   MUSCOGEE CHARLES JOSEPH       FOGLE      PO Box 580                  Mc Lean       VA   22101-0580   36   B010   80   0002A   Y        6/1/2017 I                   A              3 N           AABB   N      N
8136901   MUSCOGEE LORI      ELIZABETH POWERS      4247 Dairy Farm Rd          Panama City FL     32404-3099   36   R033   47   0110D   Y   M                  1/1/2018   I        A               5   N          AABB   N   N
8143237   MUSCOGEE LINDA     CAROL      FLIPPO     535 Breckenridge St         Neosho        MO   64850-1018   37   R008   35   0205A   Y   M                  2/1/2019   F        A               9   N          AABB   N   N
8144216   MUSCOGEE NICOLE    MARIE      TUNEZ      4809 Harrier Ridge Dr       Colorado Spr CO    80916-5755   36   C025    9   0163A   Y   M                  3/1/2020   I        A               5   N          AABB   N   N
8155388   MUSCOGEE SHERONICA SHAWNTAE MCCOY        61 Lincolnshire Ln          Phenix City AL     36870-8660   36   R012   61   0195D   Y   M                  2/1/2017   I        A               9   N          AABB   N   N
8157888   MUSCOGEE LATOYA    MONIQUE WASHINGTO3788 Rivers Pointe Way Ap Liverpool            NY   13090-4959   36   C049    5   0193A   Y   M                  6/1/2020   I        A               5   N          AABB   N   N
8162276   MUSCOGEE SHAYNA    MECHELLE HAYWORTH Cmr 489 Box 1543                APO           AE   09751-0016   37   C016   43   0001A   Y   M                  3/1/2020   F        A               4              AAF1
8165292   MUSCOGEE LINDSAY   MCMICHAELSITTERLEY 10066 Silver Stirrup Dr        Colorado Spr CO    80925-1383   36   R001   66   0004A   Y   M                  6/1/2019   I        A               9   N          AABB   N   N
8165368   MUSCOGEE ANTHONY              MONTGOME16 Mann St                     Phenix City AL     36869-5729   37   R004   16   0055D   Y   M                  2/1/2017   F        A               8   N          AABB   N   N
8169115   MUSCOGEE SEBASTIAN DARNELL DIXON         1334 Falls Crest Dr         Auburn        AL   36830-0285   36   C016   34   0075A   Y   M                  7/1/2020   I        A               8   N          AABB   N   N
8170389   MUSCOGEE ANDRE     MACDONAL BARKER       95 Registry Way             Fort Mitchell AL   36856-2805   37   R002   95   0071D   Y   M                  3/1/2020   F        A               3   N          AABB   N   N
8171132   MUSCOGEE EBONY                RUSS-HAWK316 Orlando Blvd              Port CharlotteFL   33954-3501   36   R021   16   0295D   Y        5/1/2018 I                   A              0 N           AABB   N      N
8174366   MUSCOGEE ANSEL     H          WHATLEY 140 Nile Cir Apt P             Mooresville NC     28117-8847   36   R060   88   0034A   Y   M                  3/1/2020   I        A               8   N          AABB   N   N
8177847   MUSCOGEE BRADFORD             DIXON      801 S Greenwood Ave         Chattanooga TN     37404-3417   36   C002    1   0216A   Y   M                  4/1/2019   I        A               6   N          AABB   N   N
8178876   MUSCOGEE LAURA     J          TAFOYA     5001 Riverchase Dr Apt 11 Phenix City AL       36867-7462   36   C011   43   0029A   Y   M                 12/1/2018   I        A               4   N          AABB   N   N
8182795   MUSCOGEE TIMOTHY   WEST       GRAHAM     165 Bluebird Ln             Phenix City AL     36870-4757   36   R017   65   0170D   Y   M                  4/1/2018   I        A               2   N          AABB   N   N
8183531   MUSCOGEE LAURA     M          BATZ       300 Lee Road 359            Valley        AL   36854-6732   36   R002    0   0346A   Y   M                  6/1/2020   I        A               6   N          AABB   N   N
8183802   MUSCOGEE TAMMIE    LEE        HUDSON     3902 Leisure Ave            Phenix City AL     36867-2538   36   C015    2   0046A   Y   M                  2/1/2019   I        A               0   N          AABB   N   N
8183908   MUSCOGEE CRYSTAL JANE         LEMARQUA 56 Regents Cir                Rohnert Park CA    94928-2976   37   C020   56   0146A   Y        8/1/2017 F                   A              3 N           AABB   N      N
8184776   MUSCOGEE CAROLYN VERNELL      LEE        1403 W Hampton Springs APerry             FL   32347-3813   36   C001    3   0531A   Y   M                  7/1/2017 I          A               3 N            AABB   N   N
8185831   MUSCOGEE ALBA      REGINA     DRAGOS     14857 SW 104th St Apt 106Miami            FL   33196-2428   36   C055   31   0030A   Y        2/1/2018 I                   A              8 N           AABB   N      N
8198307   MUSCOGEE WALTER    JAMES      DECKER     11107 S 3rd St              Jenks         OK   74037-3298   37   R001    7   0218D   Y   M                  2/1/2017   F        A               0   N          AABB   N   N
8199655   MUSCOGEE LINDA     LOUISE     WALKER     8479 Jeff Hamilton Road E Mobile          AL   36695-9787   36   R020   54   0032A   Y   M                  3/1/2017   I        A               1   N          AABB   N   N
8200280   MUSCOGEE PAMBANISH LEILANI TANWHALEY     57 Cannon St Unit 207       PoughkeepsieNY     12601-3262   36   C010   57   0131A   Y   M                  4/1/2018   I        A               5   N          AABB   N   Y
8208869   MUSCOGEE EDWARD    GLENN      GIBSON     215 S 4th E                 Rexburg       ID   83440-2271   37   C004   15   0058D   Y   M                  6/1/2017   F        A               3   N          AABB   N   N
8210084   MUSCOGEE LEON      ELDON      SPENCE     765 Grant Ave               San Lorenzo CA     94580-1501   36   C006   65   0039A   Y   M                  5/1/2018   I        A               6   N          AABB   N   N
8210321   MUSCOGEE ELISABETH ANNE       DAVIS      497 Lee Road 281            Salem         AL   36874-1362   36   R004   97   0009A   Y   M                 12/1/2019   I        A               4   N          AABB   N   N
8210657   MUSCOGEE ANDERSEN BLAYNE      HOLLIST    10532 N Sugarloaf Dr        Cedar Hills UT     84062-8692   37   R016   32   0204A   Y        6/1/2018 F                   A              0 N           AABB   N      N
8210950   MUSCOGEE GILLIAN   IRENE      STARR      15B Bayview Dr              Phenix City AL     36869-5609   36   R007   15   0144A   Y   M                  6/1/2019 I          A               2 N            AABB   N   N
8213482   MUSCOGEE BLAKE     ADAM       PARTRIDGE 95134 Snapdragon Dr          Fernandina B FL    32034-0029   37   R019   34   0212A   Y   M                  2/1/2017 F          A               0 N            AABB   N   N
8216594   MUSCOGEE LADONNA KAYE         FLEMING    PO Box 21377                Wichita       KS   67208-7377   36   B022   77   0001A   Y   M                  8/1/2019 I          A               9 N            AABB   N   N
8217620   MUSCOGEE LEBRIA    KAMARA A HANSON       Cmr 427 Box 1445            APO           AE   09630-0015   36   C015   45   0001A   Y       12/1/2018 I                   A              7             AAF1
8218754   MUSCOGEE JEWEL     DIOLOSA    SCARLETT 120 Sunset View Dr            Kingston      TN   37763-6817   36   R004   20   0280A   Y   M                  5/1/2019   I        A               0   N          AABB   N   N
8219110   MUSCOGEE HILLARY   CATHERINE WILCOX      4335 Aspen Dr               Manhattan     KS   66502-8700   36   R011   35   0376A   Y   M                  9/1/2018   I        A               8   N          AABB   N   N
8221479   MUSCOGEE SARAH     IRENE      SPENCE     765 Grant Ave               San Lorenzo CA     94580-1501   37   C006   65   0039A   Y   M                  5/1/2018   F        A               6   N          AABB   N   N
8222979   MUSCOGEE CHERYL    KNIGHTING MORNING 7217 S Woodland Dr              Radcliff      KY   40160-9298   36   R006   17   0336A   Y   M                 11/1/2017   I        A               3   N          AABB   N   N
8223056   MUSCOGEE KENNETH AKEEM        TARRANCE 4646 Lenox Ave                Jacksonville FL    32205-4976   36   C041   46   0055D   Y   M                  2/1/2018   I        A               2   N          AABB   N   N
8223697   MUSCOGEE WILLIAM   JEREMIAH GALLANT      6910 Fielding Cir           Colorado Spr CO    80911-2944   37   C011   10   0052A   Y   M                  7/1/2019   F        A               1   N          AABB   N   N
8224010   MUSCOGEE DANIEL    JOSEPH     LIEDTKE    406 N Hamilton Ave          Indianapolis IN    46201-3128   36   C026    6   0105D   Y   M                  8/1/2018   I        A               7   N          AABB   N   N
8224724   MUSCOGEE BRITTANY DANIELLE BAEZ          48 Lee Road 558             Phenix City AL     36867-0941   36   R002   48   0228A   Y   M                  8/1/2019   I        A               4   N          AABB   N   N
8225590   MUSCOGEE DEANNA    M          MCLAUGHL 1500 11th Ave Apt 406D        Phenix City AL     36867-8148   36   C006   64   0289A   Y   M                 10/1/2019   I        A               9   N          AABB   N   N
8226901   MUSCOGEE KRISTAL   LEANN      DERAMUS 1087 Washington Dr             Moody         AL   35004-6135   36   R004   87   0044D   Y   M                 12/1/2017   I        A               8   N          AABB   N   N
8227093   MUSCOGEE AMANDA    NYHELA     ROSS       5143 S Kenwood Ave Apt 1 Chicago          IL   60615-4021   36   C094    1   0451D   Y   M                 11/1/2019   I        A               4   N          AABB   N   N
8231336   MUSCOGEE ELLA      CECILLA    AMADOR     2140 Sun Valley Rd          San Marcos CA      92078-5479   37   C025   40   0178A   Y   M                  8/1/2018   F        A               5   N          AABB   N   N
8235413   MUSCOGEE BRIAN     ANDREW     MONHOF     927 Greenburt Rd            Seale         AL   36875-4825   37   R001   27   0080A   Y        9/1/2019 F                   A              3 N           AABB   N      N
8244904   MUSCOGEE GEORGIA MAE          BENNING    656 Canyon Stone Cir        Lake Mary     FL   32746-3978   36   C019   56   0169A   Y        9/1/2020 I                   A              0 N           AABB   N      N
8245027   MUSCOGEE DARBY     LEE        BRITTO     55 Doncaster Ln             Bluffton      SC   29909-6048   36   R027   55   0013D   Y   M                 12/1/2018 I          A               3 N            AABB   N   N
8246081   MUSCOGEE KAROLYN DANIELLE ENGLISH        1220 Patriot Way            Mount Holly NJ     08060-9692   36   R630   20   0205A   Y   M                  5/1/2019 I          A               8 N            AABB   N   N
8246234   MUSCOGEE FREDERICK DAVID      GORDON     1084 W Oakland Ave Apt 9 Johnson City TN       37604-2573   36   R018   45   0037A   Y   M                  7/1/2019 I          A               4 N            AABB   N   N
8246247   MUSCOGEE DOUGLAS SANFORD MARSHALL 9101 Kayhill Pl                    Fort Smith    AR   72916-6114   36   R011    1   0089A   Y       11/1/2019 I                   A              2 N           AABB   N      N
8246248   MUSCOGEE REBECCA RAE          MARSHALL 9101 Kayhill Pl               Fort Smith    AR   72916-6114   37   R011    1   0089A   Y       11/1/2019 F                   A              2 N           AABB   N      N
8246257   MUSCOGEE JOSHUA    CHRISTOPH PHARIS      3400 20th St                Phenix City AL     36870-3512   36   R011    0   0015A   Y   M                  1/1/2020   I         A              5   N          AABB   N   N
8246498   MUSCOGEE AMY       MARIE      MIKULECKY 7 Robbins Rd                 Charlton      MA   01507-6508   36   R004    7   0057D   Y   M                  5/1/2017   I         A              1   N          AABB   N   N
8250163   MUSCOGEE BRADLEY LEWIS        GOODMAN 6 Pine Valley Cir              Fort Mitchell AL   36856-5590   36   R003    6   0033A   Y   M                  5/1/2018   I       0 A              7   N          AABB   N   N
8262440   MUSCOGEE CHANTIQUE TRENICE    BROWN      2018 N Armistead Ave        Hampton       VA   23666-3447   36   C003   18   0020A   Y   M                 11/1/2018   I         A              0   N          AABB   N   N
8265195   MUSCOGEE DAREE     ALLEN      NIEVES     3441 Bernies Ct S           Chesapeake VA      23321-5236   36   C001   41   0056A   Y   M                  7/1/2018   I         A              8   N          AABB   N   N
8265310   MUSCOGEE CORDERRA DEONTAE SEAY           200 Sweetwater Dr Apt K11 Dothan          AL   36305-3214   36   R001   17   0239A   Y   M                  7/1/2019   I         A              5   N          AABB   N   N
8272348   MUSCOGEE ZORAN                JAKOVCIC 1406 N Briar Rd               Muncie        IN   47304-3048   36   C021    6   0135A   Y   M                  5/1/2018   I         A              1   N          AABB   N   N
8273484   MUSCOGEE CHET      ALLEN      WHITE      4304 Hank Ave               Austin        TX   78745-1020   36   C002    4   0049A   Y   S                  9/1/2019   I             92         2   N          AABB   N   N
8275437   MUSCOGEE CALVIN    CLIFTON    ODOM       2412 Corinne Dr             Chalmette     LA   70043-5642   37   C021   12   0249D   Y   M                  1/1/2018   F        A               6   N          AABB   N   N
8277464   MUSCOGEE KAYLA     MERCHELLEYOUNG        13 Seminole Trl             Fort Mitchell AL   36856-5565   37   R002   13   0076D   Y   M                 12/1/2017   F        A               7   N          AABB   N   N
8277687   MUSCOGEE AMANDA    SUE        WEIGT      5002 Stately Dr             Thompsons STN      37179-1404   36   R024    2   0009A   Y   M                  5/1/2019   I        A               2   N          AABB   N   N
8277846   MUSCOGEE DANIEL    EDWARD     KEY        1126 Gregory Valley Dr      Sevierville   TN   37876-0594   37   R037   26   0323A   Y   M                  9/1/2019   F        A               3   N          AABB   N   N
8288625   MUSCOGEE STEPHANIE CLAIRE     DREW       209 Branchside Ln           Holly Springs NC   27540-6841   37   R078    9   0105D   Y   M                 12/1/2018   F        A               4   N          AABB   N   N
8295867   MUSCOGEE MICHAEL   WAYNE      AMARAL     2534 Venus Star St          Henderson NV       89044-4442   37   R064   34   0061A   Y   M                  6/1/2019   F        A               4   N          AABB   N   N
8297554   MUSCOGEE KWANESIA NIKOLE ELL BASS        409 Crassula Dr             Lexington     SC   29073-7037   36   R004    9   0136A   Y   M                  7/1/2018   I        A               3   N          AABB   N   N
8301322   MUSCOGEE SARA      MACDONAL HATCHER 680 Scottwoods Dr                Auburn        AL   36830-5240   36   C004   80   0197A   Y   M                  7/1/2020   I        A               1   N          AABB   N   N
8302470   MUSCOGEE DYLAN     RAESHAUN WILLIAMS 1415 SE Ladner St               Port Saint Lu FL   34983-3101   36   C074   15   0009D   Y   M                  8/1/2017   I        A               2   N          AABB   N   N
8305072   MUSCOGEE ADRIANA   JONTE      ODEN       175 Ellebrook Ln Apt 129 Radcliff         KY   40160-3915   36   C006   29   0308A   Y   M                  2/1/2018   I        A               0   N          AABB   N   N
8306942   MUSCOGEE TREVOR    SHANNON THOMAS        2020 Millerton Ave Apt 141 Charlotte      NC   28208-0032   36   C015   61   0105A   Y   M                 10/1/2020   I        A               8   N          AABB   N   N
8308453   MUSCOGEE JOSEPH    WYATT      HAGER      122 Lee Road 2141           Phenix City AL     36870-1087   36   R018   22   0235A   Y   M                  4/1/2018   I        A               6   N          AABB   N   N
8309284   MUSCOGEE CAROL     SHEMELL EUBANKS 126 Elm St                        Campbellsvill KY   42718-2406   36   C004   26   0307A   Y        5/1/2019 I                   A              8 N           AABB   N      N
8310316   MUSCOGEE HADIYE    OZELLA     CLINKSCALE4301 Creighton Rd Apt 126 Pensacola        FL   32504-9166   36   C010   26   0076A   Y   M                 10/1/2017 I          A               6 N            AABB   N   N
8317689   MUSCOGEE CRYSTAL LEIGH        BISHOP     701 Scotch Heather Ave      Mount Airy MD      21771-5543   37   R020    1   0002A   Y        5/1/2020 F                   A              4 N           AABB   N      N
8317853   MUSCOGEE LORRAINE MARJORIE REBUCK        9408 Calico Pl NW           Albuquerque NM     87114-3432   36   R094    8   0008A   Y   M                  7/1/2017   I        A               9   N          AABB   N   N
8319192   MUSCOGEE ROBERT    ANTHONY ZUNIGA        135 Daydream Ave Apt 910 Yulee            FL   32097-5461   36   H014   75   0081A   Y   M                 11/1/2019   I        A               1   N          AABB   Y   N
8319840   MUSCOGEE BRANDON RASHOD       HODGES     15420 Livingston Ave Apt 1 Lutz           FL   33559-3407   36   R006   80   0060A   Y   M                  1/1/2020   I        A               3   N          AABB   N   N
8320027   MUSCOGEE CODY      DIAZ       ARRINGTON784 Mill Pond Dr              Phenix City AL     36870-4712   36   R017   84   0215A   Y   M                  6/1/2017   I        A               0   N          AABB   N   N
8320053   MUSCOGEE CARRIE    CHRISTINE JACKSON 1701 37th St Apt 214            Phenix City AL     36867-2591   36   C015   64   0098A   Y   M                 12/1/2018   I        A               3   N          AABB   N   N
8320070   MUSCOGEE RODNEY    KEITH      HAMMOCK 1414 29th St                   Phenix City AL     36867-3953   36   C004   14   0216A   Y   M                 12/1/2017   I        A               5   N          AABB   N   N
8320828   MUSCOGEE CATHERINE A          CORSER     39 Park Pl                  Panama City FL     32413-2842   37   R027   39   0018A   Y   M                 10/1/2020   F        A               9   N          AABB   N   N
8320850   MUSCOGEE MILDRED   PERDUE     BAILEY     182 Lee Road 2208           Salem         AL   36874-2142   36   R004   82   0154A   Y   M                  8/1/2018   I        A               3   N          AABB   N   N
8321381   MUSCOGEE ASHLEY    SCARLETT HAMILTON 3966 Prospect St                Williamsburg VA    23185-4872   36   C021   66   0265D   Y   M                  6/1/2020   I        A               8   N          AABB   N   N
8321544   MUSCOGEE SANDRA    LYNN       THAMES     2617 NE 14th Ave Apt 109 Wilton Manor FL       33334-4392   36   C027   34   0097A   Y   M                  7/1/2020   I        A               9   N          AABB   N   N
8323236   MUSCOGEE KATHRYN LEE          SCHREIER 5940 Shakertown Dr NW A Canton              OH   44718-1777   36   C029   12   0246A   Y   M                 12/1/2019   I        A               1   N          AABB   N   N
8323539   MUSCOGEE VENTRINE GUSTIA      PARHAM     1628 Barber Ave             Fayetteville NC    28303-3079   36   C054   28   0046A   Y   M                  1/1/2019   I        A               5   N          AABB   N   N
8323961   MUSCOGEE HANNAH-GI BURTON     SINCLAIR   808 W San Carlos St Unit 3 San Jose       CA   95126-4349   37   C035   97   0058A   Y   M                  6/1/2020   F        A               1   N          AABB   N   N
8326150   MUSCOGEE EMILY     RENEE      STEPIEN    60 Hallow Oak St            Spring Lake NC     28390-9809   36   R003   60   0209A   Y   M                  9/1/2017   I        A               6   N          AABB   N   N
8326359   MUSCOGEE BRETT     CORDELL YOUNG         6002 Chef Menteur Hwy Ap New Orleans LA        70126-5165   36   C043   61   0255A   Y   M                  6/1/2020   I        A               0   N          AABB   N   N
8330369   MUSCOGEE SHIRLANNA K          CLEVELAND 269 Mimosa Rd                Phenix City AL     36870-4709   36   R017   69   0155A   Y   M                  8/1/2020   I        A               1   N          AABB   Y   N
8337484   MUSCOGEE KYONG     HUI        MOONEY     629 Atcher St               Radcliff      KY   40160-3023   37   C001   29   0102A   Y   M                  8/1/2020   F        A               0   N          AABB   N   N
8337488   MUSCOGEE ROBERT    VANN       MOONEY     629 Atcher St               Radcliff      KY   40160-3023   36   C001   29   0102A   Y   M                  8/1/2020   I        A               0   N          AABB   N   N
8350681   MUSCOGEE CASSANDRAD           TAYLOR     151 Lee Road 942            Smiths Statio AL   36877-3511   36   R003   51   0309D   Y        7/1/2019 I                   A              3 N           AABB   N      N
8350935   MUSCOGEE JOSHUA               MAY        4402 Riverchase Dr Apt 42 Phenix City AL       36867-7553   36   C011   52   0077A   Y   M                  4/1/2019   I        A               3   N          AABB   N   N
8352870   MUSCOGEE HARRIS    THOMAS     GRAY       707 Lee Road 303            Smiths Statio AL   36877-3916   36   R002    7   0396D   Y   M                  7/1/2019   I        A               3   N          AABB   N   N
8356011   MUSCOGEE JOHN      F          LAMONSKI 11 Le Muy St                  Fort Bragg NC      28307-3493   36   C006   11   0062D   Y   M                  1/1/2017   I        A               9   N          AABB   N   N
8358863   MUSCOGEE JOHN      JOSEPH     ZELLER     1789 Lee Road 360           Valley        AL   36854-6858   36   R002   89   0022D   Y   M                  8/1/2017   I        A               0   N          AABB   N   N
8358947   MUSCOGEE JOANNE    MONICA     VANPATTEN155 Brett Chase               Paducah       KY   42003-5755   36   C012   55   0055A   Y   M                  6/1/2018   I        A               9   N          AABB   N   N
8359429   MUSCOGEE ROBERT               WILSON     9343 S Ada St # 1           Chicago       IL   60620-3606   36   C031   43   0035D   Y        1/1/2020 I                   A              4 N           AABB   N      N
8363984   MUSCOGEE ALICIA    NICOLE     BALES      19707 US Highway 280 E A Smiths Statio AL      36877-4052   36   R006   76   0106A   Y       10/1/2017 I                   A              5 N           AABB   N      N
8364017   MUSCOGEE DUAN      DORSETTE JOHNSON PO Box 1446                      Prentiss      MS   39474-1446   36   B012   46   0001A   Y   M                 11/1/2016   I        A               8   N          AABB   N   N
8364055   MUSCOGEE AUSTIN    FREDERICK WILLIAMS 790 Sandpiper Ln               Ponte Vedra FL     32082-2726   36   H014   90   0080A   Y   M                  6/1/2020   I        A               9   N          AABB   N   N
8364110   MUSCOGEE NICHOLAS             MANAGO     337 90th St # 1             Brooklyn      NY   11209-5805   36   C026   37   0297D   Y   M                  4/1/2020   I        A               9   N          AABB   N   N
8364294   MUSCOGEE GWEN      GENEVIEVE MCGLAUN 841 Manor Dr NE                 Minneapolis MN     55432-1217   36   C005   41   0181A   Y   M                  7/1/2017   I        A               5   N          AABB   N   N
8369838   MUSCOGEE GLORIA    JEAN       ASHBY      64 Brentwood Dr             Phenix City AL     36869-7419   36   C016   64   0038A   Y   M                  7/1/2017   I        A               7   N          AABB   N   N
8372388   MUSCOGEE DAMON     KYLE       KESTER     6012 Redondo Sierra Vis N Rio Rancho NM        87144-0606   36   R103   12   0255A   Y   M                  6/1/2017   I        A               1   N          AABB   N   N
8372632   MUSCOGEE DANIEL    ERNEST     HAWKINS 1570 Moi St                    Wahiawa       HI   96786-7031   36   C014   70   0179A   Y   M                  8/1/2020   I        A               6   N          AABB   N   N
8373281   MUSCOGEE SAMANTHA             MCMURRAY 94423A Timberline Dr          Watertown NY       13603-3254   37   R003   23   0132A   Y   M                  3/1/2019   F        A               8   N          AABB   N   N
8373690   MUSCOGEE CAMERON LYNN         WILLIAMS 512 Liberty St                Walla Walla WA     99362-4245   36   C018   12   0009A   Y   M                  6/1/2017   I        A               3   N          AABB   N   N
8374765   MUSCOGEE ANTONIO   FILIPE     LOURENCO 3476 Sikorsky Ln              Clarksville   TN   37042-6631   36   R032   76   0052A   Y   M                  6/1/2017   I        A               5   N          AABB   N   N
8374769   MUSCOGEE MARGARITA            LOURENCO 1712 Ridge Runner Ct          Clarksville   TN   37042-8673   36   R047   12   0221A   Y   M                  6/1/2017   I        A               7   N          AABB   N   N
8375819   MUSCOGEE NORMA     JO         JOHNSON PO Box 1446                    Prentiss      MS   39474-1446   37   B012   46   0001A   Y   M                 11/1/2016   F        A               8   N          AABB   N   N
8378267   MUSCOGEE DAMARCUS ANTONIO     TUTT       PO Box 20236                Ferndale      MI   48220-0236   36   B002   36   0001A   Y        2/1/2017 I                   A              4 N           AABB   N      N
8381993   MUSCOGEE EDITH     KATE       QUATTLEBA 90 Lee Road 2005             Smiths Statio AL   36877-2507   36   R005   90   0418A   Y   S                  9/1/2020   I             91         6   N          AABB   N   N
8382334   MUSCOGEE MICHELLE ANN         BAKER      207 19th St Apt B1          Phenix City AL     36867-4755   36   C001   21   0651D   Y   M                  5/1/2019   I        A               6   N          AABB   N   N
8383142   MUSCOGEE ANALANI   MARIE      HURLEY     1046 Newcastle Dr           Weatherford TX     76086-5489   36   C012   46   0026A   Y   M                  9/1/2019   I        A               7   N          AABB   N   N
8390178   MUSCOGEE CYNTHIA   MACIAS     MONEY      1668 Lewis Crk              Beaumont      CA   92223-7332   36   C017   68   0240A   Y   M                  2/1/2018   I        A               3   N          AABB   N   N
8391685   MUSCOGEE RALPH     DOUGLAS PRESTON 248 Owens Rd                      Fort Mitchell AL   36856-5516   37   R003   48   0199A   Y   M                 12/1/2016   F        A               3   N          AABB   N   N
8392583   MUSCOGEE SHANNON LEE          SAILORS    15232 Goodman St            Overland Par KS    66223-2170   36   R031   32   0422A   Y   M                  6/1/2017   I        A               6   N          AABB   N   N
8393128   MUSCOGEE GEOFFREY SCOTT       MAYO       1342 Bristol Park Pl        Montgomery AL      36117-5226   36   R075   42   0023A   Y   M                  4/1/2018   I        A               1   N          AABB   Y   N
8394501   MUSCOGEE EMMALI    BROOKE     JORDAN     49 Lincolnshire Ln          Phenix City AL     36870-8660   36   R012   49   0195D   Y   M                  6/1/2019   I        A               3   N          AABB   N   N
8396239   MUSCOGEE HOMER     FRED       WILLIAMS 790 Sandpiper Ln              Ponte Vedra FL     32082-2726   36   H014   90   0080A   Y   M                  6/1/2020   I        A               9   N          AABB   N   N
8403549   MUSCOGEE ANGELA    MARIE      READER     23 Spruce Dr                Arden         NC   28704-9539   36   R007   23   0131A   Y   M                  7/1/2019   I        A               8   N          AABB   N   N
8404928   MUSCOGEE JOSHUA    WAYNE      BROWNLEE 4505 W Juniper Dr Apt E USAF Acade CO            80840-1229   36   C001   77   0199A   Y   M                  1/1/2019   I        A               2   N          AABB   N   Y
8404970   MUSCOGEE MALORIE   JUSTINE    DOMINGUEZ4905 Golden Gate Dr           Killeen       TX   76549-3765   36   R032    5   0008A   Y   M                 12/1/2017   I        A               3   N          AABB   N   N
8410045   MUSCOGEE CHRISTY   BRIANA     EUBANKS 126 Elm St                     Campbellsvill KY   42718-2406   36   C004   26   0307A   Y        5/1/2019 I                   A              8 N           AABB   N      N
8410190   MUSCOGEE HAILEY    DANAE      MATTWIG 125 N Broadway Apt 223 Santa Ana             CA   92701-8242   36   C031   73   0114A   Y        8/1/2017 I                   A              5 N           AABB   N      N
8417102   MUSCOGEE TERRY     STOKES     MILLS      2749 Sawgrass Ln            Phenix City AL     36867-2038   37   C008   49   0008D   Y   M                  1/1/2020 F          A               4 N            AABB   N   N
8417231   MUSCOGEE ABBIE     GAIL       EDENS      2156 42nd St Apt 210        Kenner        LA   70065-2297   36   C053   60   0092A   Y   M                  5/1/2018 I          A               6 N            AABB   N   N
8418273   MUSCOGEE SABRINA   MALOSSO LURKER        2230 Pleasanton Ct SE       Lacey         WA   98503-3411   37   R033   30   0112D   Y        7/1/2017 F                   A              3 N           AABB   N      N
8418422   MUSCOGEE AUTUMN    MARIE      ROLLINS    17310 Biltmore Ave          Cleveland     OH   44128-1650   36   C004   10   0102D   Y   M                  7/1/2020   I        A               8   N          AABB   N   N
8422738   MUSCOGEE APRIL     TERRI CHRI DUPLECHIE 1113 Noremac Rd              Montgomery AL      36109-5009   36   C023   13   0127D   Y   M                  9/1/2020   I        A               3   N          AABB   N   N
8427850   MUSCOGEE SHERI                STEIN-BLUM38814 Carmel Dr              Avon          OH   44011-5275   36   C013   14   0098A   Y   M                 10/1/2019   I        A               6   N          AABB   N   N
8428158   MUSCOGEE JAY       ADAM       BLUM       38814 Carmel Dr             Avon          OH   44011-5275   36   C013   14   0098A   Y   M                 10/1/2019   I        A               6   N          AABB   N   N
8429154   MUSCOGEE BRITANNY BRIONNA     STURGIS    837 S 4th St # B            Springfield IL     62703-2220   36   C050   37   0084A   Y   M                  6/1/2018   I        A               6   N          AABB   N   N
8429528   MUSCOGEE HAROLD    ROBERT     SHIPP      13710 Eastfork Ln           Hudson        FL   34669-1194   36   R060   10   0404A   Y        9/1/2018 I                   A              6 N           AABB   N      N
8429531   MUSCOGEE MACHELLE ANNETTE SHIPP          13710 Eastfork Ln           Hudson        FL   34669-1194   37   R060   10   0404A   Y        9/1/2018 F                   A              6 N           AABB   N      N
8433982   MUSCOGEE DANIEL               LOPEZ      1606 Grist Mill Isle        Phenix City AL     36867-1318   36   C011    6   0095D   Y   M                  4/1/2017   I        A               1   N          AABB   N   N
8437338   MUSCOGEE CAHTERINE HOLLY      MARTINEZ 3017 Crown Creek Cir          Crestview     FL   32539-9000   37   R017   17   0283A   Y   M                  7/1/2018   F        A               1   N          AABB   N   N
8443623   MUSCOGEE CRISTIN              PHARIS     1805 7th St Apt A           Phenix City AL     36869-6520   36   C009   73   0242D   Y   M                  5/1/2019   I        A               5   N          AABB   N   N
8445687   MUSCOGEE KOURTNEE MICHELLE CANNON        36 Clayton Ct               Phenix City AL     36869-3448   36   R006   36   0036A   Y   M                 12/1/2016   I        A               0   N          AABB   N   N
8448018   MUSCOGEE BARBARA LYNN         MOORE      127 Lipizzan Trl            Saint Augusti FL   32095-8513   37   R055   27   0272D   Y   M                  1/1/2017   F        A               5   N          AABB   N   N
8448693   MUSCOGEE TRACY     ELIZABETH LOCKLEAR 409 W Elm St                   Junction City KS   66441-3609   36   C002    9   0099D   Y   M                 10/1/2019   I        A               2   N          AABB   N   N
8450271   MUSCOGEE DYLAN     CHAD       NIGHTINGAL2920 Aldrich Ave S Apt 441 Minneapolis MN       55408-4284   36   C018   16   0180A   Y        8/1/2020 I                   A              3 N           AABB   N      N
8451121   MUSCOGEE STEPHEN KEITH        MOORE      127 Lipizzan Trl            Saint Augusti FL   32095-8513   36   R055   27   0272D   Y   M                  1/1/2017   I        A               5   N          AABB   N   N
8452566   MUSCOGEE DEBRA     LYNN       SEYMOUR 7829 W Becher St Apt 11 Milwaukee            WI   53219-1149   36   C026   11   0068A   Y   M                  4/1/2019   I        A               3   N          AABB   N   N
8458326   MUSCOGEE ELIZABETH NARANJO HAYES         1363 Southern Gardens Dr Tuscaloosa AL         35404-3835   37   C057   63   0116D   Y   M                  7/1/2018   F        A               6   N          AABB   N   N
8460967   MUSCOGEE WILLIS    LEE        SIMMONS 148 Walnut Hills Dr            Calhoun       LA   71225-9573   36   R006   48   0355A   Y   M                 10/1/2016   I        A               7   N          AABB   N   N
8463132   MUSCOGEE DEMETRIS KARVEL      GRAHAM     109 Aretha Ct               Murfreesboro TN    37128-6378   36   R018    9   0250D   Y   M                 12/1/2016   I        A               6   N          AABB   N   N
8467081   MUSCOGEE RICHARD   FOX        KNIGHT     247 N Goodman St Apt 310Rochester         NY   14607-4104   36   C020   85   0109A   Y   M                  6/1/2020   I        A               0   N          AABB   N   N
8472873   MUSCOGEE STEIRRA   JASMEEN S THOMAS      6149 Westgate Dr Apt 836 Orlando          FL   32835-2090   36   C015   11   0138A   Y   M                  5/1/2019   I        A               6   N          AABB   N   N
8477902   MUSCOGEE FRANESA LEMAYANA EDWARDS 6727 Deseo                         Irving        TX   75039-3124   36   C061   27   0008A   Y   M                  9/1/2017   I        A               7   N          AABB   N   N
8483826   MUSCOGEE ATIYA     JANELL     SMITH      200 Warks Cres Apt 202      Newport New VA     23608-0105   36   C050   52   0032A   Y   M                  1/1/2020   I        A               8   N          AABB   N   N
8491340   MUSCOGEE MIGUEL    CESAR      DIAZ RIVERA109 Rustys Ter              Madison       AL   35758-7707   36   R021    9   0031D   Y   M                  7/1/2017   I        A               2   N          AABB   N   N
8492120   MUSCOGEE PATRIECE DENISE      HAMPTON 95 Lee Road 230                Smiths Statio AL   36877-3971   37   R002   95   0064D   Y       12/1/2018 F                   A              5 N           AABB   N      N
8493527   MUSCOGEE HANNAH    LEE        GISELBACH 175 Hidden Oaks Trl NE       Cleveland     TN   37312-6742   37   R012   75   0181A   Y   M                  3/1/2020   F        A               3   N          AABB   N   N
8493633   MUSCOGEE TESSA     CATHERINE GARCIA      3860 Simmons Ct # A         Fort Campbe KY     42223-3824   36   C004   60   0341A   Y   M                  8/1/2017   I        A               4   N          AABB   N   N
8493637   MUSCOGEE BENJAMIN KENT        GISELBACH 175 Hidden Oaks Trl NE       Cleveland     TN   37312-6742   36   R012   75   0181A   Y   S                  3/1/2020   I             92         3   N          AABB   N   N
8494263   MUSCOGEE KATHY     ELAINE     BROWN      26920 Pollard Rd Apt 134 Daphne           AL   36526-5142   36   R021   34   0009A   Y   M                  7/1/2018   I        A               9   N          AABB   N   N
8494418   MUSCOGEE VONTAVIOU CATRELL    KING       102 Five Islands Blvd Apt 3 Panama City FL     32407-8449   36   C083   76   0579A   Y   M                  6/1/2020   I        A               6   N          AABB   N   N
8500735   MUSCOGEE KATHLEEN ROSE        HACIA      9545 180th St               Mc Alpin      FL   32062-2540   36   R072   45   0022A   Y   M                 11/1/2016   I        A               7   N          AABB   N   N
8505966   MUSCOGEE EMILY     RYAN       FAY        218 Johnston St             Colorado Spr CO    80930-7001   37   R095   18   0011A   Y   M                  1/1/2020   F        A               3   N          AABB   N   N
8506630   MUSCOGEE MELINDA   ANNE       SNYDER     3925 Adkisson Dr NW Apt 3Cleveland        TN   37312-4076   36   C038   81   0189A   Y   M                  3/1/2017   I        A               8   N          AABB   N   N
8506677   MUSCOGEE TIMOTHY   LAWRENCE SNYDER       3925 Adkisson Dr NW Apt 3Cleveland        TN   37312-4076   37   C038   81   0189A   Y   M                  3/1/2017   F        A               8   N          AABB   N   N
8512316   MUSCOGEE PATRICIA M           VINSON     5243 Seward Crossing Blvd Murfreesboro TN      37129-8442   37   R012   43   0168D   Y   M                  4/1/2017   F        A               3   N          AABB   N   N
8513599   MUSCOGEE RACHEL    ANNE       TATE       5641 Norris Dr              The Colony TX      75056-3759   37   C023   41   0460A   Y   M                  1/1/2017   F        A               8   N          AABB   N   N
8513737   MUSCOGEE SEAN      CHRISTOPH VINSON      5243 Seward Crossing Blvd Murfreesboro TN      37129-8442   36   R012   43   0168D   Y   M                  4/1/2017   I        A               3   N          AABB   N   N
8514800   MUSCOGEE FABIAN    HESTON     MAHORN     52 Wildbriar Rd             Fletcher      NC   28732-7784   37   R003   52   0461A   Y        3/1/2020 F                   A              5 N           AABB   N      N
8515373   MUSCOGEE KIMBERLY DAWN        FALKENBER 150 Don Bishop Rd            Santa Rosa BFL     32459-3420   37   H026   50   0012A   Y   M                  7/1/2018 F          A               3 N            AABB   N   N
8516483   MUSCOGEE VALERIE   ANN        LUCIER DIAZ109 Rustys Ter              Madison       AL   35758-7707   37   R021    9   0031D   Y   M                  7/1/2017 F          A               2 N            AABB   N   N
8517028   MUSCOGEE DAVID     LEE        STRICKER 1213 20th St                  Phenix City AL     36867-4315   36   C001   13   0811D   Y   M                  8/1/2020 I          A               3 N            AABB   N   N
                                                     Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 14 of 23

8517039   MUSCOGEE KHRISTINA NICOLE     WAGGONER315 Lee Road 359               Valley         AL   36854-6733   37   R002   15   0345A   Y   M                 10/1/2017   F        A               9   N          AABB   N   N
8517126   MUSCOGEE TAKIA     MARIE      BEASLEY    2166 Stockton St            El Paso        TX   79906-4026   37   C002   66   0029A   Y   M                  9/1/2017   F        A               5   N          AABB   N   N   L
8518028   MUSCOGEE FRANK     WILLIAM    WAGGONER315 Lee Road 359               Valley         AL   36854-6733   37   R002   15   0345A   Y   M                 10/1/2017   F        A               9   N          AABB   N   N
8524631   MUSCOGEE SYDNEY    RENEE      WARD       1165 Dygert Ct              Clarksville    TN   37042-7993   36   R042   65   0065D   Y   M                  8/1/2019   I        A               5   N          AABB   N   N
8526147   MUSCOGEE MICHAEL   LAVOSKY DUNBAR        100 NE 8th Ave Apt 301      Gainesville FL      32601-2355   36   C013   76   0014A   Y   M                  9/1/2019   I        A               0   N          AABB   N   N
8527687   MUSCOGEE DONNA     MARLENE SKEEN         879 Scioto Meadows Blvd Grove City OH           43123-8658   36   R012   79   0066D   Y   M                  7/1/2018   I        A               4   N          AABB   N   N
8529928   MUSCOGEE SUMMER    NICOLE     CARDWELL 7136 Rock Ridge Ln Apt G Alexandria          VA   22315-5157   36   C063   79   0074A   Y   M                  8/1/2017   I        A               3   N          AABB   N   N
8529942   MUSCOGEE BRENDA    KAY        AYCOCK     1802 Fort Duquesna Dr       Sun City Cen FL     33573-5043   37   C061    2   0081D   Y   M                 10/1/2020   F        A               5   N          AABB   N   N
8529943   MUSCOGEE DONALD    GALEN      AYCOCK     1802 Fort Duquesna Dr       Sun City Cen FL     33573-5043   36   C061    2   0081D   Y   M                 10/1/2020   I        A               5   N          AABB   N   N
8530844   MUSCOGEE BRITTANY MARY        JACKSON 32A Crosswinds Rd              Phenix City AL      36869-7416   36   R016   32   0230A   Y   S                  5/1/2019   I             92         5   N          AABB   N   N
8532594   MUSCOGEE RACHAEL BOUSSON RUMMAGE 4681 N Allworth Ct Apt B Colorado Spr CO                80902-1218   37   C001   74   0210A   Y   M                  9/1/2018   F        A               8   N          AABB   N   N
8537946   MUSCOGEE JENNIFER LASHAY      CALLOWAY 454 Fairfield Cir             Raeford        NC   28376-6683   36   R022   54   0114A   Y   M                  5/1/2019   I        A               2   N          AABB   N   N
8539415   MUSCOGEE RICHARD   JOSEPH     GONZALEZ 158 Lee Road 2133             Valley         AL   36854-6367   36   R004   58   0445A   Y   M                  6/1/2019   I        A               9   N          AABB   N   N
8541322   MUSCOGEE YAZMINE   ROLANDA WALTON        PO Box 290242               Nashville      TN   37229-0242   36   B003   42   0001A   Y   M                 11/1/2018   I        A               3   N          AABB   N   N
8543165   MUSCOGEE LAKIESHA HAVEN       WEAVER     6455 Lyndon B Johnson Dr Jackson           MS   39213-2924   36   C016   55   0078D   Y   M                 10/1/2018   I        A               5   N          AABB   N   N
8543688   MUSCOGEE EMILEE    RUTH       ROLAND     22822 E Belleview Ln        Aurora         CO   80015-6555   36   R017   22   0458A   Y   M                  5/1/2020   I        A               1   N          AABB   N   N
8545979   MUSCOGEE ELLINES              PIZARRO SA437 Hyacinth Ct Apt 204      Altamonte Sp FL     32714-3264   36   C001   54   0291A   Y       12/1/2018 I                   A              9 N           AABB   N      N
8546348   MUSCOGEE CATHERINE W          ALLEN      3150 Martin Luther King Jr PPhenix City AL      36869-8410   36   C010   73   0098A   Y   M                  9/1/2018 I          A               5 N            AABB   N   N
8551049   MUSCOGEE MICHAEL   WAYNE      AMARAL     2534 Venus Star St          Henderson NV        89044-4442   37   R064   34   0061A   Y   M                  6/1/2019 F          A               4 N            AABB   N   N
8551210   MUSCOGEE DENNIS               WHITMAN 1151 E Hector St Apt 114 Conshohocke PA            19428-0016   36   C015   39   0232A   Y   M                  6/1/2018 I          A               7 N            AABB   N   N
8552830   MUSCOGEE ANDREW    JOHN       HUGHES     100 Quaker Ln S # 2         West HartfordCT     06119-1639   36   C049    0   0055A   Y       11/1/2019 I                   A              4 N           AABB   N      N
8554236   MUSCOGEE SAIRA     LETICIA    RIVERA     1 Perennial Dr              Fairless Hills PA   19030-4019   37   C010    1   0050D   Y   M                  3/1/2017   F         A              2   N          AABB   N   N
8555128   MUSCOGEE JONATHAN RICHARD     POWELL     240 Lee Road 697            Opelika        AL   36804-0444   36   R011   40   0045A   Y   M                  1/1/2019   I       0 A              3   N          AABB   N   N
8555770   MUSCOGEE BRYAN     RICHARD    BANKS      11375 Nahcolite Pt Apt 201 Colorado Spr CO      80921-4253   36   R088   51   0057A   Y   M                  3/1/2017   I         A              0   N          AABB   N   N
8555771   MUSCOGEE STACY     CATHERINE BANKS       1254 Mount Estes Dr         Colorado Spr CO     80921-3654   37   R009   54   0135A   Y   M                  3/1/2017   F         A              3   N          AABB   N   N
8555847   MUSCOGEE COURTNEY ELAINE      DARR       1900 46th St                Phenix City AL      36867-1720   36   C014    0   0163A   Y   M                 10/1/2017   I         A              0   N          AABB   N   N
8555952   MUSCOGEE TRENT                MITCHELL 4648 Sage Creek Dr            Garden City ID      83714-5507   36   R001   48   0551A   Y   M                 10/1/2017   I         A              8   N          AABB   N   N
8560904   MUSCOGEE MARK      WILLIAM    FLYNN      1510 Kessel Dr              Tallahassee FL      32308-4715   36   C084   10   0071D   Y   M                  8/1/2017   I         A              6   N          AABB   N   N
8563101   MUSCOGEE JENNIFER DAWN        PARKER     39 Luke Ct                  Rineyville     KY   40162-8608   37   R002   39   0445D   Y   M                  5/1/2017   F         A              3   N          AABB   N   N
8567203   MUSCOGEE CATHERINE DUKES      LOCKHART 14750 4th St Apt 129          Laurel         MD   20707-3867   36   C045   29   0246A   Y   M                  4/1/2019   I         A              9   N          AABB   N   N
8573728   MUSCOGEE IRAIDA    B          BROWN      PO Box 147                  Polk City      FL   33868-0147   37   B002   47   0001A   Y   M                  1/1/2018   F         A              9   N          AABB   N   N
8576570   MUSCOGEE KELLY     SCOT       JOHNSON 1602 Augusta Pkwy              Henryville     IN   47126-4501   36   R004    2   0297A   Y   M                  5/1/2018   I         A              8   N          AABB   N   N
8576573   MUSCOGEE LIZI      PORTUGUE JOHNSON 1602 Augusta Pkwy                Henryville     IN   47126-4501   37   R004    2   0297A   Y   M                  5/1/2018   F         A              8   N          AABB   N   N
8578284   MUSCOGEE BRANDON LEE          JOHNS      2311 Holly Hill Rd          Soddy Daisy TN      37379-3231   37   R007   11   0070A   Y   M                  7/1/2019   F         A              0   N          AABB   N   N
8579402   MUSCOGEE ELIJAH    KENCADE PARKER        3609 Maple Creek Ct         Opelika        AL   36801-2371   36   R008    9   0411A   Y   M                 10/1/2016   I         A              0   N          AABB   N   N
8579415   MUSCOGEE DANIEL    JACKSON SIMS          99 Lee Road 555             Phenix City AL      36867-0936   36   R002   99   0196D   Y   M                  2/1/2020   I         A              4   N          AABB   N   N
8579449   MUSCOGEE KRISTY    ANN        CLAXTON 924 Elk St                     Beatrice       NE   68310-3023   36   C001   24   0014A   Y        7/1/2017 I                   A              8 N           AABB   N      N
8581256   MUSCOGEE MORGAN    ROBINETTE MAY         4402 Riverchase Dr Apt 42 Phenix City AL        36867-7553   37   C011   52   0077A   Y   M                  4/1/2019 F          A               3 N            AABB   N   N
8582521   MUSCOGEE PETER     ALVIN I    SAN NICOLA33 McLendon Rd               Fort Mitchell AL    36856-5488   36   R003   33   0114D   Y   M                  6/1/2018 I          A               1 N            AABB   N   N
8585626   MUSCOGEE JERRY     MARQUEL MILES         Psc 3 Box 2837              APO            AP   96266-0029   37   C029   37   0001A   Y   M                 12/1/2017 F          A               0              AAF1
8588051   MUSCOGEE GARY      CHRISTOPH CLAXTON 924 Elk St                      Beatrice       NE   68310-3023   37   C001   24   0014A   Y        7/1/2017 F                   A              8 N           AABB   N      N
8588069   MUSCOGEE CARL      MONROE     DUNCAN     15902 Highway 3 Apt 1218 Webster           TX   77598-2196   36   C012   18   0159A   Y   M                  1/1/2017   I        A               7   N          AABB   N   N
8591118   MUSCOGEE ALINA                PHILLIPS   8214 Watchtower St          San Antonio TX      78254-2441   36   C048   14   0025A   Y   M                  3/1/2018   I        A               8   N          AABB   N   N
8595894   MUSCOGEE MARK                 HILL       11 Llacer Pl                Palm Coast FL       32164-5892   36   R035   11   0230D   Y   M                  1/1/2020   I        A               8   N          AABB   N   N
8596798   MUSCOGEE WILMA     LUCILLE    PERKINS    1477 Pierce Rd Apt 6        Phenix City AL      36867-7318   36   R002    6   0159D   Y   M                 12/1/2019   I        A               5   N          AABB   N   N
8597572   MUSCOGEE BERNITA   TRAKEYLA SHEFFIELD 62 Pony Trail St               Phenix City AL      36869-6108   36   R010   62   0188D   Y   M                  1/1/2020   I        A               5   N          AABB   N   N
8600269   MUSCOGEE JASMINE   ALEXANDRANELSON       118 Teakwood Dr Apt V       Greensboro NC       27406-8243   36   R038   94   0151A   Y   M                 11/1/2019   I        A               1   N          AABB   N   N
8600877   MUSCOGEE AIMEE     YOST       CONNORS 20 Casmir Dr                   Fairfield      CT   06825-1226   37   C040   20   0021A   Y   M                  7/1/2020   F        A               6   N          AABB   N   N
8600879   MUSCOGEE SHAWN     CORY       CONNORS 20 Casmir Dr                   Fairfield      CT   06825-1226   36   C040   20   0021A   Y   M                  7/1/2020   I        A               6   N          AABB   N   N
8601603   MUSCOGEE SYLVIA    TAMALA     WHITLEY    139 W Victoria Ct Apt C     Greenville     NC   27834-6682   37   C034   75   0212A   Y   M                  8/1/2018   F        A               2   N          AABB   N   N
8601913   MUSCOGEE JUSTIN    MARK       JACOBS     717 Lee Road 219            Phenix City AL      36870-8721   36   R005   17   0322D   Y   M                  4/1/2019   I        A               0   N          AABB   N   N
8602399   MUSCOGEE JESSICA   MARIE      ADAMS      1319 W Thorndale Ave        Chicago        IL   60660-3305   36   C072   19   0161D   Y   M                  8/1/2019   I        A               1   N          AABB   N   N
8603286   MUSCOGEE BRIANA    A'LYSSIA   SMITH      549 Early Dawn Trl # D      Dallas         TX   75224-5005   36   C040   49   0047A   Y   M                  7/1/2019   I        A               7   N          AABB   N   N
8608783   MUSCOGEE JAMES     ROGERS     BOYKIN     PO Box 520                  Show Low       AZ   85902-0520   37   B005   20   0001A   Y   M                  2/1/2019   F        A               7   N          AABB   N   N
8608797   MUSCOGEE KAREN     LEE        BOYKIN     PO Box 520                  Show Low       AZ   85902-0520   36   B005   20   0001A   Y   M                  2/1/2019   I        A               7   N          AABB   N   N
8610154   MUSCOGEE DIANE     DAWN       DYER       654 N Spout Spring St       Nixa           MO   65714-8965   37   R018   54   0219A   Y        9/1/2017 F                   A              0 N           AABB   N      N
8610176   MUSCOGEE JAMES     ELBERT     DYER       654 N Spout Spring St       Nixa           MO   65714-8965   36   R018   54   0219A   Y        9/1/2017 I                   A              0 N           AABB   N      N
8610411   MUSCOGEE BRIANA    NICOLE     DOZIER     155 Lee Road 587            Smiths Statio AL    36877-3516   36   R005   55   0250D   Y   M                  2/1/2019   I        A               4   N          AABB   N   N
8611550   MUSCOGEE LAUREN    BITTANY    TAYLOR     5749 E Evergreen St         Mesa           AZ   85205-5863   37   C030   49   0044A   Y   M                 12/1/2016   F        A               5   N          AABB   N   N
8615242   MUSCOGEE ALANNA    DAWN       WORD       4825 Old Seale Hwy          Seale          AL   36875-3816   36   R003   25   0031A   Y   M                 10/1/2019   I        A               6   N          AABB   N   N
8615863   MUSCOGEE KIARA     HERMANI MOBLEY        7233 W Marine Dr            Milwaukee      WI   53223-2011   36   C084   33   0204A   Y   M                  8/1/2018   I        A               5   N          AABB   N   N
8617816   MUSCOGEE JARED     KIEV       MCPHERSO 105 Old Glory Way             Fort Mitchell AL    36856-2820   37   R002    5   0057D   Y   M                 12/1/2017   F        A               5   N          AABB   N   N
8617862   MUSCOGEE ROSHONDA JALISA      BILLINS-HUN324 Lee Road 2099           Phenix City AL      36870-8077   37   R011   24   0177A   Y   M                  7/1/2018   F        A               8   N          AABB   N   N
8618681   MUSCOGEE LILLIE    ANN        BROWN      27 Creek Trl                Fort Mitchell AL    36856-5564   36   R002   27   0108D   Y        6/1/2020 I                   A              3 N           AABB   N      N
8619474   MUSCOGEE BROOKE    ASHLEY     PINKOWSKI 3158 Laurel Ave              Henderson NV        89014-3138   36   C038   58   0041A   Y   M                  2/1/2020   I        A               0   N          AABB   N   N
8623257   MUSCOGEE BAILEY    HARPER     PATTILLO 2010 Berwyn Rd                La Fayette NY       13084-9404   36   R052   10   0023A   Y   M                  4/1/2020   I        A               6   N          AABB   N   N
8623690   MUSCOGEE BRITTANY ANN         EUBANKS 501 Hunter St                  Opelika        AL   36801-3857   36   C002    1   0056D   Y   M                  4/1/2020   I        A               8   N          AABB   N   N
8626800   MUSCOGEE MICHAEL   EMIL       BELOBRAYD7402 Hollytree Dr             Tyler          TX   75703-0920   36   R027    2   0151A   Y   M                  7/1/2019   I        A               5   N          AABB   N   N
8626918   MUSCOGEE NIKIYA    RENEE      WHITE      107 Johnson St              Quincy         FL   32351-3152   36   C003    7   0200A   Y   M                  9/1/2017   I        A               8   N          AABB   N   N
8634902   MUSCOGEE CLARISSA KA PRIS     DUNCAN     47 Wheatfield Dr            Fort Mitchell AL    36856-5536   36   R003   47   0158D   Y   M                  2/1/2020   I        A               2   N          AABB   N   N
8636842   MUSCOGEE SCHARLYN VICTORIA NABORS        1733 Pleasonton Rd          El Paso        TX   79906-3800   36   C002   33   0002A   Y   M                  5/1/2017   I        A               2   N          AABB   N   N
8637614   MUSCOGEE DORIS     ANNETTE KIRKLAND 422 Minneola Ave                 Frostproof     FL   33843-8129   36   R005   22   0324A   Y   M                 11/1/2016   I        A               5   N          AABB   N   N
8638163   MUSCOGEE JOSEPH    PAUL       TORRIERO 42 Montauk Rd                 Sound Beach NY      11789-1526   36   R001   42   0299A   Y   M                  8/1/2020   I        A               4   N          AABB   N   N
8639799   MUSCOGEE ARUNDHITI            MOHANLAL 77 Eliana Ave                 Saint Johns FL      32259-1276   37   R070   77   0068A   Y   M                  5/1/2017   F        A               9   N          AABB   N   N
8639808   MUSCOGEE NITESH               MOHANLAL 77 Eliana Ave                 Saint Johns FL      32259-1276   36   R070   77   0068A   Y   M                  5/1/2017   I        A               9   N          AABB   N   N
8640529   MUSCOGEE SILVIA    CAROLA     ENRIQUEZ 1964 Hattie Mae Ln            Niceville      FL   32578-3276   37   C005   64   0103A   Y   M                  1/1/2019   F        A               7   N          AABB   N   N
8642744   MUSCOGEE JERALD    MOORE      BRANZ      137 Greycoat Ct             Lexington      SC   29073-7106   37   R025   37   0131D   Y   M                 11/1/2019   F        A               5   N          AABB   N   N
8643462   MUSCOGEE TAMEKA    NICOLE     TAYLOR     103 Suite Life Cir Ste B    Newport New VA      23606-2991   36   C012   74   0095A   Y   M                  3/1/2019   I        A               1   N          AABB   N   N
8644969   MUSCOGEE OTHA      DAVID      JOHNSON 105 Seminary Rdg               Hampton        VA   23669-1543   36   C026    5   0023D   Y   M                  7/1/2020   I        A               6   N          AABB   N   N
8649897   MUSCOGEE TIMOTHY   ROSS       OWENS      178 18th St                 Union City     NJ   07087-5461   36   C008   78   0048A   Y   M                 10/1/2017   I        A               7   N          AABB   N   N
8650766   MUSCOGEE KHADIJAH LASHUN      WALKER     2004 15th Ave               Phenix City AL      36867-4332   36   C007    4   0330A   Y   M                 10/1/2017   I        A               4   N          AABB   N   N
8661277   MUSCOGEE TAYLOR    SUSANNE MORTIMOR Cmr 414 Box 2473                 APO            AE   09173-0025   37   C025   73   0001A   Y   M                  4/1/2018   F        A               3              AAF1
8663002   MUSCOGEE ELIZABETH AMY        MUSKUS     803 Tuscan Rd               Harker Heigh TX     76548-8694   37   R042    3   0151A   Y        6/1/2017 F                   A              0 N           AABB   N      N
8664071   MUSCOGEE TAYLOR    NICOLE     JACOBS     717 Lee Road 219            Phenix City AL      36870-8721   36   R005   17   0322D   Y   M                  4/1/2019 I          A               0 N            AABB   N   N
8664223   MUSCOGEE JEANNINE ALLRID      DUKE-TIDD 3301 12th Ave                Phenix City AL      36867-3214   36   C004    1   0154A   Y   M                  9/1/2017 I          A               9 N            AABB   N   N
8664562   MUSCOGEE RACHEL    CATHERINE CARTER      733 Clark Rd                Winchester TN       37398-3148   36   R001   33   0240A   Y   M                  2/1/2020 I          A               8 N            AABB   N   N
8664803   MUSCOGEE TABITHA   LEE        CLEVENGER17401 15th Ave E              Spanaway       WA   98387-7657   36   R004    1   0098A   Y   M                  6/1/2019 I          A               9 N            AABB   N   N
8667236   MUSCOGEE LAWRENCE WAYNE       MORRIS     PO Box 671                  Manteo         NC   27954-0671   36   B006   71   0004A   Y        6/1/2018 I                   A              1 N           AABB   N      N
8667513   MUSCOGEE JOSHUA    PAUL       CHADWICK 45 51st St Apt B5             Weehawken NJ        07086-7254   36   C036   25   0466A   Y   M                  2/1/2017   I        A               4   N          AABB   N   N
8669357   MUSCOGEE KYLE      NOEL       BOULEY     56 Lee Road 300             Smiths Statio AL    36877-3974   37   R002   56   0037A   Y   M                  5/1/2020   F        A               5   N          AABB   N   N
8670786   MUSCOGEE JACOB     ALLEN      ELY        377 Lee Road 2095           Phenix City AL      36870-1053   36   R018   77   0146D   Y   M                  3/1/2017   I        A               3   N          AABB   N   N
8672833   MUSCOGEE MICHAEL   EUGENE     WARD       116 Holly Cir               Gulfport       MS   39501-8641   36   C016   16   0173A   Y   M                  7/1/2018   I        A               6   N          AABB   N   N
8672891   MUSCOGEE DAISHA    KE'SHA'    WHITE      48 Santa Barbara Dr         Manvel         TX   77578-1568   36   R012   48   0104A   Y        9/1/2020 I                   A              4 N           AABB   N      N
8674951   MUSCOGEE JESSICA   ANNE       BUNN       516 E Glenn Ave Apt 129 Auburn             AL   36830-4938   36   C031   29   0357A   Y   M                 12/1/2016   I        A               5   N          AABB   N   N
8677962   MUSCOGEE ERIN      KAY HUNTINABELL       29991 Mayfair Dr            Farmington H MI     48331-2153   36   C061   91   0218A   Y   M                  3/1/2017   I        A               0   N          AABB   N   N
8681238   MUSCOGEE KELSIE    LOUISE     SULLIVAN 14425 N 9th St                Phoenix        AZ   85022-4366   36   C072   25   0192A   Y   M                 11/1/2017   I        A               7   N          AABB   N   N
8682104   MUSCOGEE CARSON    CYNTHIA    GOEDERT 2917 Meghans Ln                Knoxville      TN   37931-4149   36   R018   17   0339D   Y   M                 11/1/2017   I        A               1   N          AABB   N   N
8688435   MUSCOGEE SHARYL    KAREN      CRAWFORD 7335 128th Ave NE             Kirkland       WA   98033-8328   36   C085   35   0219D   Y   M                  9/1/2020   I        A               8   N          AABB   N   N
8690899   MUSCOGEE SARAH     WHITNEY ANDERSON 2501 Follensbee Dr               Midlothian     VA   23113-6722   37   R023    1   0141A   Y   M                  9/1/2019   F        A               2   N          AABB   N   N
8691107   MUSCOGEE JAMAL     RICHARD    FLOYD      701 12th Ave                Phenix City AL      36867-6674   36   C017    1   0456D   Y   M                  9/1/2019   I        A               6   N          AABB   N   N
8692007   MUSCOGEE MARVA     ANTOINETT WHITE       479 Dreger Ave              Memphis        TN   38109-8323   37   C071   79   0271A   Y   M                  6/1/2017   F        A               7   N          AABB   N   N
8692316   MUSCOGEE CAROLYN C            CARVER     109 Loop Dr                 Crestview      FL   32536-9214   36   R010    9   0144A   Y   M                  5/1/2019   I        A               6   N          AABB   N   N
8693404   MUSCOGEE JOHNNY    RAY        DELFFS     500 Seven Farms Dr Apt 21Daniel Island SC       29492-6342   36   R089   61   0025A   Y   M                 10/1/2018   I        A               2   N          AABB   N   N
8695666   MUSCOGEE AIMEE     NICOLE SEI MITROGOGO220 Verde Way                 Debary         FL   32713-5400   37   C007   20   0170A   Y   M                  6/1/2017   F        A               3   N          AABB   N   N
8706947   MUSCOGEE EDMOND    WALKER     GREEN      69 Lee Road 2080            Phenix City AL      36870-7735   37   R019   69   0147D   Y   M                  8/1/2020   F        A               9   N          AABB   N   N
8711229   MUSCOGEE LAURA     ANN        SUMNER     34 Chester Field Cir        Texarkana      TX   75503-0080   36   R020   34   0187D   Y   M                  5/1/2019   I        A               5   N          AABB   N   N
8714582   MUSCOGEE TINA                 SPENCER 624 Renaissance Pointe Ap Altamonte Sp FL          32714-3510   36   C010   78   0250A   Y   M                  5/1/2017   I        A               9   N          AABB   N   N
8716378   MUSCOGEE OLUSOLA OLAFIMIHANIDOWU         2825 W Grandville Ave Apt Waukegan IL           60085-8813   36   C063   85   0240A   Y   M                  5/1/2019   I        A               8   N          AABB   N   N
8718237   MUSCOGEE FERNANDO             LOPEZ      222 Bay View Ave            Cornwall On HNY     12520-1706   37   C002   22   0167D   Y   M                  5/1/2019   F        A               2   N          AABB   N   N
8718275   MUSCOGEE TRACY     JUANETTE LOPEZ        222 Bay View Ave            Cornwall On HNY     12520-1706   36   C002   22   0167D   Y   M                  5/1/2019   I        A               2   N          AABB   N   N
8722730   MUSCOGEE TIFFANY   KEALOHA PAGE          Cmr 467 Box 6171            APO            AE   09096-0062   36   C062   71   0001A   Y   M                  9/1/2020   I        A               0              AAF1
8726998   MUSCOGEE YOLANDA              WALDEN     PO Box 1053                 Johnson City TN     37605-1053   36   B010   53   0001A   Y   M                  9/1/2020   I        A               2   N          AABB   N   N
8729457   MUSCOGEE ADRIAN    GLEN       WHITE      479 Dreger Ave              Memphis        TN   38109-8323   36   C071   79   0271A   Y   M                  6/1/2017   I        A               7   N          AABB   N   N
8733945   MUSCOGEE BRITTANY JANAY       ROLLINS    1171 Lane Ave S Apt 815 Jacksonville FL         32205-6282   36   C009   15   0129A   Y   M                  6/1/2018   I        A               4   N          AABB   N   N
8734570   MUSCOGEE ROBYN     LESLIE     CHESTER Cmr 467 Box 5827               APO            AE   09096-0059   37   C059   27   0001A   Y   M                  7/1/2017   F        A               3              AAF1
8735944   MUSCOGEE UNDREA               FEREBEE 5620 Briar Oak Ln Apt 612 Raleigh             NC   27612-7062   36   C058   62   0020A   Y   M                  1/1/2020   I        A               9   N          AABB   N   N
8736124   MUSCOGEE DARREN    JOSEPH     CHESTER Cmr 467 Box 5827               APO            AE   09096-0059   36   C059   27   0001A   Y   M                  7/1/2017   I        A               3              AAF1
8736409   MUSCOGEE JOSEPH    RANDEL     CHAPUT     284 Howland Rd              Fairbanks      AK   99712-1506   37   H067   84   0062A   Y        9/1/2020 F                   A              8 N           AABB   N      N
8738991   MUSCOGEE ASHLEY    DIANE      BROWN      30 Lee Road 960             Smiths Statio AL    36877-3556   36   R005   30   0321A   Y        8/1/2019 I                   A              7 N           AABB   N      N
8739432   MUSCOGEE REAGAN    LEANNE     LAMMERT PO Box 1344                    Smiths Statio AL    36877-1344   37   B013   44   0001A   Y        7/1/2017 F                   A              9 N           AABB   N      N
8748040   MUSCOGEE ASHLEY    MARIE      WEIHN      6248A Scotch Pine Dr        Watertown NY        13603-2074   36   R007   48   0083A   Y   M                 12/1/2019   I        A               2   N          AABB   N   N
8749246   MUSCOGEE HAROLD    ROY        SMITH      1761 W Tacoma Dr            Citrus SpringsFL    34434-7569   36   R022   61   0263D   Y   M                 12/1/2019   I        A               8   N          AABB   N   N
8749609   MUSCOGEE RAISA     JA'NAE     JOHNSON 1701 37th St Apt 907           Phenix City AL      36867-8501   36   C015   32   0122A   Y   M                  9/1/2019   I        A               1   N          AABB   N   N
8749627   MUSCOGEE CHRISTINA LEE        SENGER     2727 Cypress Oak Ln         Gastonia       NC   28056-0022   37   R010   27   0105A   Y   M                 11/1/2017   F        A               6   N          AABB   N   N
8751560   MUSCOGEE MARGARET             BROTHERS PO Box 201523                 Montgomery AL       36120-1523   36   B013   23   0001A   Y   M                  1/1/2017   I        A               2   N          AABB   N   N
8751576   MUSCOGEE JUNE      E          JONES      55 Midtown Ln # 55          Burlington     IA   52601-2873   36   C012   55   0195D   Y   M                  7/1/2018   I        A               6   N          AABB   N   N
8752584   MUSCOGEE WILLIAM   PERRY      SIMRIL     1738 Stratford Ln           Opelika        AL   36804-1462   37   R005   38   0323D   Y   M                  2/1/2020   F        A               5   N          AABB   N   N
8753040   MUSCOGEE JARED     ANTHONY BRUMMEL 2424 N Summit Circle Gln Escondido CA                 92026-3812   37   C022   24   0080A   Y   M                  5/1/2017   F        A               1   N          AABB   N   N
8753159   MUSCOGEE SEAN      RYAN       SIMPSON 2911 W Alline Ave              Tampa          FL   33611-2801   36   C082   11   0058A   Y   M                  8/1/2019   I        A               3   N          AABB   N   N
8753168   MUSCOGEE SANDRA    KAY        WILLIAMS 190 Waldrop Ln                Pontotoc       MS   38863-2609   37   R008   90   0021A   Y   M                 10/1/2018   F        A               6   N          AABB   N   N
8753406   MUSCOGEE NERISA               CHIN LOY 19701 SW 114th Pl             Miami          FL   33157-1033   37   C044    1   0198D   Y   M                  2/1/2019   F        A               3   N          AABB   N   N
8756858   MUSCOGEE JE'NEL    KAYE       BATES      7712 Davis Pkwy             Southaven MS        38671-6218   37   C005   12   0584A   Y   M                  2/1/2017   F        A               5   N          AABB   N   N
8757409   MUSCOGEE REBECCA              REBUCK     9408 Calico Pl NW           Albuquerque NM      87114-3432   37   R094    8   0008A   Y   M                  7/1/2017   F        A               9   N          AABB   N   N
8757527   MUSCOGEE REBECCA JOYCE        LUNSFORD 3613 Harpeth Springs Dr Nashville            TN   37221-2487   36   C051   13   0173D   Y   M                  8/1/2020   I        A               0   N          AABB   N   N
8757552   MUSCOGEE SHARON    NAA-DENSU ADDY        11613 Belvedere Vista Ln A North Cheste VA      23235-4366   36   C002   51   0226D   Y   M                 12/1/2016   I        A               0   N          AABB   N   N
8757594   MUSCOGEE BRADLEY LAWRENCE HUFF           5532 N Buckskin Pass Dr Colorado Spr CO         80917-2725   37   C004   32   0008D   Y   M                  4/1/2020   F        A               4   N          AABB   N   N
8758030   MUSCOGEE CELSEY    JESSICA    SHADDOX 55043 Apple Ln                 Shelby TownsMI      48316-5346   37   R005   43   0199D   Y   M                  1/1/2019   F        A               3   N          AABB   N   N
8760086   MUSCOGEE EBONY     MARIE      WILSON     31 Waverly Dr               Fort Mitchell AL    36856-4428   36   R001   31   0302D   Y   M                 10/1/2019   I        A               0   N          AABB   N   N
8761560   MUSCOGEE TROY      BRYAN      JESSEE     10624 N College Place Dr Spokane           WA   99218-1544   36   C010   24   0014A   Y   M                  6/1/2019   I        A               1   N          AABB   N   N
8763493   MUSCOGEE CATHERINE AUDREY     MASSEY     15300 S Porter Rockwell B Bluffdale        UT   84065-1788   36   R091   34   0244A   Y        5/1/2020 I                   A              6 N           AABB   N      N
8768566   MUSCOGEE JAMES     WALLACE MCGHEE        12436 Vance Jackson Rd A San Antonio TX         78230-5993   37   C065   14   0030A   Y   M                 12/1/2019 F          A               9 N            AABB   N   N
8769943   MUSCOGEE AMBER     SHERICE    SELDON     1486 Avoncroft Dr           Fayetteville NC     28306-3566   36   R038   86   0095A   Y   M                  3/1/2020 I          A               7 N            AABB   N   N
8771116   MUSCOGEE SUSAN     LEE THORN EATON       406 Hickory Dr              Perkasie       PA   18944-1029   36   C010    6   0196D   Y       12/1/2016 I                   A              6 N           AABB   N      N
8771260   MUSCOGEE O'SHAY    ALEXANDERBERRY        1522 E Southern Ave Apt 2 Tempe            AZ   85282-2061   36   C089   42   0175A   Y   M                 10/1/2019   I        A               0   N          AABB   N   N
8774332   MUSCOGEE DEBORAH HARLAN       SIMRIL     1738 Stratford Ln           Opelika        AL   36804-1462   37   R005   38   0323D   Y   M                  2/1/2020   F        A               5   N          AABB   N   N
8776266   MUSCOGEE JOYCE     BOUNDS     ARCHER     6915B Cinder Run            Waxhaw         NC   28173-9745   36   R010   15   0166A   Y   M                  2/1/2019   I        A               8   N          AABB   N   N
8779907   MUSCOGEE DAMORI    RAY        MORTON     55 Apache Trl               Fort Mitchell AL    36856-5579   36   R002   55   0093D   Y   M                  5/1/2019   I        A               6   N          AABB   N   N
8783704   MUSCOGEE JANET     BRATTON HILL          501 E Katella Ave Apt 22D Orange           CA   92867-4911   37   C070   24   0021A   Y   M                  8/1/2017   F        A               7   N          AABB   N   N
8784908   MUSCOGEE MICHAEL   CORTEZ     BROWN      976 Forest Lake Dr Apt 102 Virginia Beac VA     23464-3627   36   C086   27   0183A   Y        2/1/2019 I                   A              4 N           AABB   N      N
8787036   MUSCOGEE SHARONDA NICOLE CUMLAMBERT 1034 Clover Ln                   Roswell        NM   88203-2555   36   C029   34   0171A   Y   M                  3/1/2020   I        A               5   N          AABB   N   N
8790422   MUSCOGEE TENISHA   KENYETTA WELLS        7530 Treasure St            Navarre        FL   32566-7875   36   R003   30   0134D   Y   M                 12/1/2019   I        A               8   N          AABB   N   N
8794471   MUSCOGEE MARVIN    EDWARD     LEWIS      4224 Hunting Meadows Cir Colorado Spr CO        80916-2456   36   C031   24   0608A   Y   M                 11/1/2018   I        A               3   N          AABB   N   N
8796915   MUSCOGEE HERMIONE SEMEFA      GLONOU     2820 Compass Ct Apt 103 Fort Bragg NC           28307-2188   36   C002   28   0069A   Y   S                  1/1/2019   I             92         1   N          AABB   N   N
8797411   MUSCOGEE GREGG     MICHAEL    CHRISTIE 3663 58th Ave N Lot 434 Saint Petersb FL          33714-1262   36   C059    9   0130A   Y   M                  5/1/2018   I        A               2   N          AABB   N   N
8798729   MUSCOGEE ELIZETE   APARECIDA MIRANDA 120 Owens Rd                    Fort Mitchell AL    36856-5593   37   R002   20   0019A   Y   M                  6/1/2018   F        A               8   N          AABB   N   N
8798810   MUSCOGEE WINFORD RAYN         SMITH      2243 Blake Rd               Jbsa LacklandTX     78236-1021   36   C051   43   0030A   Y        6/1/2019 I                   A              3 N           AABB   N      N
8800113   MUSCOGEE CHERRI               FORRESTER12 Snow Shoe Ct               Fort Mitchell AL    36856-5427   36   R003   12   0142A   Y   M                  6/1/2018   I        A               1   N          AABB   N   N
8800312   MUSCOGEE CINDY     LUVERN     HOWARD     240 Quebec Ave              Defuniak Spr FL     32433-2034   36   C003   40   0068A   Y   M                  5/1/2017   I        A               2   N          AABB   N   N
8804552   MUSCOGEE JOANNA    DIPUTADO HEINREICH Cmr 422 Box 641                APO            AE   09067-0007   37   C007   41   0001A   Y   M                  8/1/2020   F        A               6              AAF1
8806015   MUSCOGEE VERONICA SHANTAY REYNOLDS 4442 Rolling Field Ln             Sugar Land TX       77479-3874   37   R037   42   0038A   Y   M                  1/1/2020   F        A               8   N          AABB   N   N
8811734   MUSCOGEE SETH                 KEKESSIE 12798 Fox Keep Run            Fairfax        VA   22033-2233   36   R052   98   0094A   Y   M                  2/1/2019   I        A               3   N          AABB   N   N
8813069   MUSCOGEE TARA      PARKER     STIEGHAN 1016A Alice St                Nashville      TN   37218-2901   36   C015   16   0025A   Y   M                  1/1/2017   I        A               0   N          AABB   N   N
8815415   MUSCOGEE ULMER     JEAN       WARD       116 Holly Cir               Gulfport       MS   39501-8641   36   C016   16   0173A   Y   M                  7/1/2018   I        A               6   N          AABB   N   N
8815503   MUSCOGEE JOHNNY    DELMAS     HORNE      57 McCart Rd                Opelika        AL   36804-1814   37   R001   57   0123A   Y   M                  7/1/2019   F        A               3   N          AABB   N   N
8820441   MUSCOGEE JAMES                STREMPKE 35 Lee Road 2175              Phenix City AL      36870-4776   37   R005   35   0301D   Y   M                  5/1/2019   F        A               4   N          AABB   N   N
8823141   MUSCOGEE DEVANTE KENTRAIL BRYANT         420 N Dean Rd Apt 16B       Auburn         AL   36830-5061   36   C004   62   0060A   Y   M                  3/1/2020   I        A               0   N          AABB   N   N
8824072   MUSCOGEE SHAMEKI   JOSHAWN HENDERSO 700 22nd Ave Apt H8              Phenix City AL      36869-5377   36   C009   88   0058A   Y   M                  7/1/2018   I        A               0   N          AABB   N   Y
8824809   MUSCOGEE OLIVIA    HENDERSO KELLEY       4402 Riverchase Dr Apt 33 Phenix City AL        36867-7547   36   C011   35   0073A   Y   M                  4/1/2020   I        A               9   N          AABB   N   N
8825173   MUSCOGEE ALLEN     HUGHES     ALLNOCH 1382 Brookwood Forest Blv Jacksonville FL          32225-9058   36   C084    1   0500A   Y        8/1/2018 I                   A              3 N           AABB   N      N
8825819   MUSCOGEE JOHN      WILLIAM    THORNTON 406 Hickory Dr                Perkasie       PA   18944-1029   36   C010    6   0196D   Y       12/1/2016 I                   A              6 N           AABB   N      N
8827657   MUSCOGEE CHELSEA DANIELLE LOYD           2302 Canter Dr              Phenix City AL      36867-7445   37   C011    2   0126A   Y   M                 12/1/2018   F        A               8   N          AABB   N   N
8831401   MUSCOGEE SHALITA   ARTILLIA   DEGREE     585 SW Symphony Loop A Lake City           FL   32025-1522   36   R018   80   0052A   Y   M                  2/1/2020   I        A               0   N          AABB   N   N
8831524   MUSCOGEE JORDAN    CATHERINE WAGNER      1000 Lee Road 368           Valley         AL   36854-6565   37   R004    0   0279A   Y   M                  9/1/2020   F        A               2   N          AABB   N   N
8832608   MUSCOGEE LATOYA    SHAMAINE ROBINSON- 933B Essex St                  Jacksonville FL     32227-1119   36   C025   33   0024A   Y   M                  1/1/2017   I        A               6   N          AABB   N   N
8835545   MUSCOGEE ISMAEL               ESCOBAR 2651 Excalibur Dr              Grand Prairie TX    75052-3011   36   R012   51   0163D   Y   M                  5/1/2018   I        A               0   N          AABB   N   N
8835828   MUSCOGEE ASHLEY    RAE        YOUNG      128 Farmbrook Ct            Murfreesboro TN     37128-2995   36   R018   28   0265A   Y   M                  6/1/2018   I        A               4   N          AABB   N   N
8838419   MUSCOGEE JUSTIN    LARUE      MATHIS     101 Salt Marsh Way          Panama City FL      32404-8960   36   R005    1   0238A   Y   M                  5/1/2019   I        A               3   N          AABB   N   N
8838685   MUSCOGEE DAVID     WILIAMS    MASON      708 Delaware Ave Apt A      Longmont       CO   80501-6245   36   C096   73   0197A   Y   M                  7/1/2018   I        A               9   N          AABB   N   N
8839072   MUSCOGEE GREGORY ALLEN        DOBBINS    853 2nd St W                Sonoma         CA   95476-6921   37   C021   53   0020A   Y   M                  7/1/2017   F        A               3   N          AABB   N   N
8839473   MUSCOGEE ANGELA    DENISE THUBOYD        7842 Narrow Leaf Ct         Blacklick      OH   43004-6047   36   R013   42   0070D   Y   M                  5/1/2017   I        A               6   N          AABB   N   N
8840505   MUSCOGEE ANGIE     MARIE      TYSOR      Cmr 415 Box 8105            APO            AE   09114-0082   37   C082    5   0001A   Y        3/1/2019 F                   A              0             AAF1
8840516   MUSCOGEE THOMAS    MICHAEL    TYSOR      Cmr 415 Box 8105            APO            AE   09114-0082   36   C082    5   0001A   Y        3/1/2019 I                   A              0             AAF1
8840943   MUSCOGEE ZACHARY STEPHEN RATHEL          99 Lee Road 2158            Smiths Statio AL    36877-3347   37   R004   99   0168D   Y   M                  4/1/2020   F        A               4   N          AABB   N   N
8841032   MUSCOGEE CALEB     JOSHUA     JARRETT    1201 S Ross St Apt 229S Arlington          VA   22204-5079   36   C036   19   0261A   Y   M                  2/1/2019   I        A               9   N          AABB   N   N
8841433   MUSCOGEE JAMES     EDWARD     LOFTIN     100 Spanish Marsh Dr        Saint Augusti FL    32095-7404   37   R042    0   0075A   Y   M                  2/1/2020   F        A               6   N          AABB   N   N
8841574   MUSCOGEE RODERICK TERRELL     WILLIAMS 413 16th Ave S                Phenix City AL      36869-7209   36   C003   13   0190A   Y   M                  9/1/2020   I        A               6   N          AABB   N   N
8842522   MUSCOGEE MEGAN     MICHELLE COSTANZA 25 McNeill Pl                   Fort Bragg NC       28307-5103   37   C002   25   0116A   Y   M                  5/1/2018   F        A               4   N          AABB   N   N
8842875   MUSCOGEE BRADLEY              COLLINS    115 N Catalina St           Los Angeles CA      90004-4601   36   C023   15   0238D   Y   M                  6/1/2020   I        A               0   N          AABB   N   N
8843377   MUSCOGEE SAFIYYAH             NURUDIN-W PO Box 838                   Orangeburg SC       29116-0838   36   B011   38   0001A   Y   M                 12/1/2017   I        A               1   N          AABB   N   N
8844339   MUSCOGEE THOMAS    PATRICK    CONROY     2214 S 146th Cir            Omaha          NE   68144-2118   36   C026   14   0103A   Y   M                  7/1/2018   I        A               0   N          AABB   N   N
8844361   MUSCOGEE AIRREYON RASHAD      TRICE      2109 48th St                Phenix City AL      36867-1101   36   C014    9   0137A   Y   M                 12/1/2016   I        A               8   N          AABB   N   N
8845609   MUSCOGEE ALAIN                UMBA BULA 87 Providence Pl             Sylacauga      AL   35151-1112   36   R011   87   0085D   Y   M                  5/1/2018   I        A               5   N          AABB   N   N
8848366   MUSCOGEE JESSICA   RENAY      SIMS       2700 College Dr Apt 2203 Phenix City AL         36869-2020   36   C010   53   0118A   Y   M                  5/1/2017   I        A               6   N          AABB   N   N
8849159   MUSCOGEE DANIEL               WEBSTER 205 Doris Ln                   Dothan         AL   36303-4633   36   C019    5   0367A   Y   S                  4/1/2019   I             91         4   N          AABB   N   N
8850880   MUSCOGEE ANTONETTENELSON      HUFF       5532 N Buckskin Pass Dr Colorado Spr CO         80917-2725   36   C004   32   0008D   Y   M                  4/1/2020   I        A               4   N          AABB   N   N
8851011   MUSCOGEE SEQUOYAH TAMEISHA LEDAY         790 Lee Road 443            Phenix City AL      36870-8054   36   R005   90   0347A   Y   M                  1/1/2020   I        A               0   N          AABB   N   N
8853479   MUSCOGEE BRITANY   HEATHER BOLICK        59 Lee Road 992             Smiths Statio AL    36877-4233   36   R002   59   0021D   Y   M                  2/1/2019   I        A               3   N          AABB   N   N
8859906   MUSCOGEE KEYONA    CHANTE     HARRIS     2307 Nail Ct                Phenix City AL      36869-6427   36   C009    7   0227D   Y   M                  6/1/2020   I        A               2   N          AABB   N   N
8862377   MUSCOGEE DONTE'    DJUAN      HUBBARD 24 Don St                      Phenix City AL      36870-6429   36   R001   24   0032A   Y   M                  8/1/2019   I        A               9   N          AABB   N   N
8863647   MUSCOGEE DON       CORNEILUS BREWER      150 Montague St             Wahiawa        HI   96786-3634   37   C013   50   0059A   Y   M                  8/1/2017   F        A               3   N          AABB   N   N
8864109   MUSCOGEE VANDI     GABRIELLE MARQUEZ 2016 Swan Ln                    Palm Harbor FL      34683-6272   37   R006   16   0131A   Y   M                  7/1/2017   F        A               2   N          AABB   N   N
8867205   MUSCOGEE TAMERA    RENEE      KESTER     6012 Redondo Sierra Vis N Rio Rancho NM         87144-0606   37   R103   12   0255A   Y   M                  6/1/2017   F        A               1   N          AABB   N   N
8867304   MUSCOGEE DEVON     NATHANAELLAWSON       3001 Jehossee St Apt 302 Raleigh           NC   27616-5972   36   C027   77   0236A   Y   M                  8/1/2017   I        A               1   N          AABB   N   N
8867323   MUSCOGEE HADA      E          LINARES    567 Euclid Ave Apt C        Bucyrus        OH   44820-2515   36   C012   75   0031A   Y   M                  7/1/2020   I        A               7   N          AABB   N   N
8872148   MUSCOGEE SELINA    JOY        ELLIOTT    203 E Main St Apt 242       Waunakee       WI   53597-1143   36   C005   67   0060A   Y   M                  1/1/2020   I        A               9   N          AABB   Y   N
8872761   MUSCOGEE VERONICA RENEE       GARLIC     4754 Poyner Ct              Phenix City AL      36870-2859   36   R011   54   0084D   Y   M                  2/1/2018   I        A               3   N          AABB   N   N
8873325   MUSCOGEE KIMBERLY DIANE       JENKINS    5 Pearlwood Ct              Parkville      MD   21234-1343   36   C059    5   0109A   Y   M                  7/1/2018   I        A               2   N          AABB   N   N
8873541   MUSCOGEE KIMBERLY FRY         NEVES      8901 Rockville Pike         Bethesda       MD   20889-0001   37   C000    1   0001A   Y   M                  8/1/2017   F        A               1              AAU1
8873603   MUSCOGEE TIFFANI   TENISHA    WILLIAMS 12919 Alton Sq Apt 103        Herndon        VA   20170-5809   36   C082   28   0126A   Y        6/1/2018 I                   A              8 N           AABB   N      N
8877004   MUSCOGEE ERIN      MICHELLE CABRERA 634 Copper Way                   Roseville      CA   95678-7534   36   C042   34   0134A   Y   M                 12/1/2019 I          A               9 N            AABB   N   N
                                                      Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 15 of 23

 8882475   MUSCOGEE JACQUELYN NICOLE      WELLMEIER 609 7th Ave                Phenix City AL        36867-6738   36   C017    9   0524D   Y   M                  9/1/2019   I       A              7   N          AABB   N   N
 8882521   MUSCOGEE JEREMY     JUSTIN     TAYLOR    1700 Evans St              Newberry         SC   29108-2614   36   C007    0   0068A   Y   M                  3/1/2019   I       A              7   N          AABB   N   N
 8889071   MUSCOGEE RENITA     MICHELLE DAVIS       3233 Raintree Dr           Montgomery AL         36116-3313   36   C028   33   0086D   Y   M                  2/1/2020   I       A              7   N          AABB   N   N
 8890411   MUSCOGEE CAROLINE ANN          ROWLADER 4405 Alabama Ave            Chattanooga TN        37409-1615   36   C002    5   0258A   Y   M                  9/1/2018   I       A              9   N          AABB   N   N
 8893780   MUSCOGEE TONGINIQU HOUSE       ELEY      517 Century Dr             Cameron          NC   28326-4026   36   R011   17   0331A   Y   M                 12/1/2018   I       A              9   N          AABB   N   N
 8894799   MUSCOGEE ELBA       LIGIA      SILVA     2038 Pirie Pl              Saint Cloud FL        34769-5525   37   C007   38   0136A   Y   M                  6/1/2017   F       A              3   N          AABB   N   N
 8899587   MUSCOGEE JOHN       EDWARD     CLARK     449 N Oak St               Elmhurst         IL   60126-2215   36   C058   49   0005A   Y   M                 11/1/2018   I       A              2   N          AABB   N   N
 8900812   MUSCOGEE WILLIAM    GREENBER MITCHELL 1221 E 14th St Unit B         Clovis           NM   88101-6108   36   C021   74   0183A   Y   M                  5/1/2020   I       A              6   N          AABB   N   N
 8900895   MUSCOGEE LOUWELL               DETTREY 7655 N Fm 620 Rd # C         Austin           TX   78726-4598   36   R109   99   0119A   Y       11/1/2019 I                   A            6 N           AABB   N      N
 8901160   MUSCOGEE BRITNEY    MEGAN      COOK      12446 Roby Rd              Plato            MO   65552-8145   36   H089   46   0071A   Y   M                  9/1/2018   I       A              9   N          AABB   N   N
 8903644   MUSCOGEE DANA       MARIE      DENNIS-CO 174 Lee Road 2108          Phenix City AL        36870-4747   36   R005   74   0268A   Y   M                 12/1/2016   I       A              3   N          AABB   N   N
 8903684   MUSCOGEE TRANISHA REID         BRATHWAIT 1927 Westminster Dr        Phenix City AL        36870-3504   36   R011   27   0332D   Y   M                  8/1/2020   I       A              5   N          AABB   N   N
 8903899   MUSCOGEE NINETTA               MC ALPINE 1820F Woodbrook Cir        Alabaster        AL   35007-7027   36   R011   20   0140A   Y   M                  4/1/2018   I       A              7   N          AABB   N   N
 8904048   MUSCOGEE KATHLENE DIANE        ROBINSON 1209 Willowbrook Dr SE Ap Huntsville         AL   35802-3816   37   C004    2   0264A   Y   M                  5/1/2018   F       A              2   N          AABB   N   N
 8904086   MUSCOGEE BRITTNEY BLAXTON PETERSON 4301 23rd St                     Phenix City AL        36870-3413   36   R011    1   0064D   Y   M                  7/1/2019   I       A              4   N          AABB   N   N
 8904583   MUSCOGEE JOE        N          WRIGHT    2049 W Pierson St          Phoenix          AZ   85015-3738   36   C029   49   0256D   Y   M                  9/1/2020   I       A              7   N          AABB   N   N
 8906327   MUSCOGEE DOMINIC    ANTHONY ORSINI       1921 Arbor Ln              Opelika          AL   36804-8382   36   R011   21   0002D   Y   M                  5/1/2019   I       A              5   N          AABB   N   N
 8907232   MUSCOGEE SHANQUILLAMONIQUE JOHNSON 1931 Knowles Rd                  Phenix City AL        36869-7138   36   C010   31   0065D   Y   M                  3/1/2020   I       A              5   N          AABB   N   N
 8907763   MUSCOGEE RACHEAL ELIZABETH MCELLIGOT 80041B General Patton St Watertown NY                13603-4066   36   R002   41   0028A   Y   M                  6/1/2018   I       A              6   N          AABB   N   N
 8907773   MUSCOGEE MIKO       YEVETTE    MOLET     PO Box 6322                Pensacola        FL   32503-0322   36   B006   22   0002A   Y   M                  7/1/2017   I       A              6   N          AABB   N   Y
 8907880   MUSCOGEE JAMILA     NA'SHAE    LEARY     10457 Covey Rise Cir       Tuscaloosa AL         35405-9633   36   R019   57   0118D   Y   M                  2/1/2019   I       A              0   N          AABB   N   N
 8909888   MUSCOGEE JOHN       M          RUMMAGE 4681 N Allworth Ct Apt B Colorado Spr CO           80902-1218   36   C001   74   0210A   Y   M                  4/1/2017   I       A              8   N          AABB   N   N
 8911876   MUSCOGEE ALEXANDERGUENTER HELLER         Cmr 411 Box 2994           APO              AE   09112-0030   36   C030   94   0001A   Y   M                  3/1/2020   I       A              1              AAF1
 8911879   MUSCOGEE NICOLE     YVONNE     HELLER    Cmr 411 Box 2994           APO              AE   09112-0030   37   C030   94   0001A   Y   M                  3/1/2020   F       A              1              AAF1
 8911941   MUSCOGEE EMILY      KATHRYN STONE        174 Lee Road 2108          Phenix City AL        36870-4747   36   R005   74   0268A   Y   M                 11/1/2018   I       A              3   N          AABB   N   N
 8913769   MUSCOGEE SANDRA     DOHMANN TALBOT       604 Rue St Julien          Covington        LA   70433-7210   37   C021    4   0038A   Y   M                  5/1/2018   F       A              9   N          AABB   N   N
 8915012   MUSCOGEE JULIE      DIANE      RAMIREZ   3895 Austin Rd             Brawley          CA   92227-9733   37   R001   95   0070A   Y   M                  1/1/2018   F       A              2   N          AABB   N   N
 8915609   MUSCOGEE JANET      AMENISOMI OLADIPO    3908 Brunswick Dr          Killeen          TX   76549-6252   37   R041    8   0017A   Y   M                  9/1/2018   F       A              6   N          AABB   N   N
 8920134   MUSCOGEE EARLINE    J          WEBSTER 205 Doris Ln                 Dothan           AL   36303-4633   37   C019    5   0367A   Y   M                  4/1/2019   F       A              4   N          AABB   N   N
 8920742   MUSCOGEE ANYELICA GONZALEZ- RODRIGUEZ 1702 Grand Isle Dr            Brandon          FL   33511-4782   36   C036    2   0264A   Y   M                  9/1/2017   I       A              4   N          AABB   N   N
 8921936   MUSCOGEE PAMELA     MICHELLE LARKINS     1249 Turner Ave NW         Grand RapidsMI        49504-3234   36   C102   49   0024D   Y   M                  4/1/2020   I       A              3   N          AABB   N   N
 8922668   MUSCOGEE SHERRY     KAMALI     FULMER    3204 Appennini Way         Cedar Park TX         78613-4355   36   R020    4   0068A   Y   M                 11/1/2016   I       A              4   N          AABB   N   N
 8923462   MUSCOGEE MARTHA     YOUNG      FONDER    383 Lee Road 791           Salem            AL   36874-1443   37   R002   83   0215A   Y   M                  4/1/2020   F       A              9   N          AABB   N   N
 8927587   MUSCOGEE LISA       MICHELE    BACON     4775 Argonne St Apt H304 Denver             CO   80249-7419   36   C051   84   0076A   Y   M                  3/1/2017   I       A              4   N          AABB   N   N
 8927677   MUSCOGEE CHELSY     LORAINE    HOCK      3040 Mandalay Grv Unit 2 Colorado Spr CO         80917-3851   37   C010    2   0022A   Y   M                 12/1/2016   F       A              6   N          AABB   N   N
 8928641   MUSCOGEE JORDAN     DAVIS      HILL      2260 E University Dr Apt 10Auburn           AL   36830-3342   36   C003    4   0087A   Y   M                  8/1/2018   I       A              4   N          AABB   N   N
 8928999   MUSCOGEE ANNA       PETROVNA CORBETT 1197 Augustus Dr               Davenport        FL   33896-8630   37   R027   97   0007A   Y   M                  9/1/2020   F       A              8   N          AABB   N   N
 8929994   MUSCOGEE WALTER     LEE        BROWNING 11 Veterans Ct              Fort Mitchell AL      36856-2832   36   R002   11   0056D   Y   M                  7/1/2017   I       A              5   N          AABB   N   N
 8938083   MUSCOGEE SHAUNQUE ANTIONETT SAPP         1841 Ashton Ln             Kent             OH   44240-8140   36   C022   41   0095A   Y   M                  6/1/2018   I       A              8   N          AABB   N   N
 8953410   MUSCOGEE MICHAEL    CALEB      ENNIS     509 NW Manor Dr            Blue Springs MO       64014-1648   36   C008    9   0080A   Y   M                  7/1/2020   I       A              7   N          AABB   N   N
 8953912   MUSCOGEE BRYAN                 THIEN     417 Radden Rd              Seaside          CA   93955-6770   36   C019   17   0085A   Y   M                  8/1/2018   I       A              1   N          AABB   N   N
 8955495   MUSCOGEE SCOTT      SAMUEL     BERSON    626 Shug Jordan Pkwy Apt Auburn             AL   36832-4328   36   C011   37   0064A   Y   M                  8/1/2019   I       A              1   N          AABB   N   N
10004464   MUSCOGEE ANDREW     CASEY      CHINN     199 Lee Road 2138          Phenix City AL        36870-1097   36   R001   99   0086D   Y   M                  3/1/2020   I       A              1   N          AABB   N   N
10005233   MUSCOGEE CYNTHIA    PONDEXTERHILL        925 S Gay St               Auburn           AL   36830-5904   37   C013   25   0137D   Y   M                  5/1/2020   F       A              5   N          AABB   N   N
10005533   MUSCOGEE CLAIRE     ALISON     LINDEN    5801 N Atlantic Ave Apt 115Cape Canave FL        32920-3944   36   C001   40   0318A   Y   M                  9/1/2020   I       A              0   N          AABB   N   N
10005873   MUSCOGEE SHERALE LAKAJA        BOOKER    6011 Bacarra Ln Apt 304 Raleigh             NC   27606-5818   36   C009   79   0107A   Y   M                  2/1/2018   I       A              1   N          AABB   N   N
10006127   MUSCOGEE COLIN      ROBERT     GRANT     4762 Plum St # 2           Fort WainwrigAK       99703-1402   36   C083   62   0182A   Y   S                  5/1/2019   I           92         7   N          AABB   N   N
10006235   MUSCOGEE WILLIAM    BLAKE      QUINNEY   2022 Highview St           Kill Devil Hills NC   27948-9325   36   R003   22   0302A   Y   M                  4/1/2019   I       A              7   N          AABB   N   N
10006262   MUSCOGEE RYAN       ROBERT     REIMERS   704 E Saint Catherine St Louisville         KY   40203-3412   36   C039    4   0141A   Y   M                  5/1/2019   I       A              7   N          AABB   N   N
10006276   MUSCOGEE EBONI-BRIA ERYN       JENKINS   5129 N Cranley Ave         Covina           CA   91722-1022   36   C012   29   0047D   Y   M                  8/1/2019   I       A              3   N          AABB   N   N
10007045   MUSCOGEE SONJA      ELAINE     MOREHOUS 12012 Greywing Sq Apt T2 Reston              VA   20191-1854   36   C049    2   0021A   Y   M                  8/1/2018   I       A              7   N          AABB   N   N
10007514   MUSCOGEE WALTER     CLIFTON    RIGGS     54 Lee Road 2201           Smiths Statio AL      36877-3390   36   R004   54   0274A   Y   M                  5/1/2017   I       A              5   N          AABB   N   N
10008249   MUSCOGEE RICKY                 MCKINNIS 1521 30th Ave SW            Lanett           AL   36863-4833   37   R003   21   0134D   Y   M                  8/1/2020   F       A              3   N          AABB   N   N
10009057   MUSCOGEE ROBERT     THOMAS     GAHAGAN 402 Hawks Nest Trl           Purlear          NC   28665-9354   36   R102    2   0489A   Y   M                  7/1/2018   I       A              0   N          AABB   N   N
10009608   MUSCOGEE DARRYL     DEVAYNE HAM          1608A 9th Ave              Phenix City AL        36867-5033   36   C006    8   0846A   Y   M                 12/1/2018   I       A              1   N          AABB   N   N
10010381   MUSCOGEE LORETTA               JACKSON 129 Lindley Ct               Cameron          NC   28326-6172   37   R009   29   0019A   Y   M                  4/1/2018   F       A              2   N          AABB   N   N
10012764   MUSCOGEE STEVEN     RANDOLPH TALBOT      604 Rue St Julien          Covington        LA   70433-7210   36   C021    4   0038A   Y   M                  5/1/2018   I       A              9   N          AABB   N   N
10014285   MUSCOGEE SHIMEKA    M          ROTHWELL 10022 Creek View Estates Louisville          KY   40291-5146   36   R096   22   0218A   Y   M                  5/1/2017   I       A              4   N          AABB   N   N
10014291   MUSCOGEE ANNE       VLACH      CONROY    2214 S 146th Cir           Omaha            NE   68144-2118   37   C026   14   0103A   Y   M                  7/1/2018   F       A              0   N          AABB   N   N
10014975   MUSCOGEE LYNDSEY ELIZABETH PEQUIGNOT 1253 Lee Road 212              Phenix City AL        36870-8487   36   R009   53   0013D   Y   M                  5/1/2019   I       A              1   N          AABB   N   N
10015123   MUSCOGEE YAMESHA Z             TAYLOR    8898 Trinity St            Detroit          MI   48228-1631   36   C037   98   0019A   Y   M                  8/1/2019   I       A              8   N          AABB   N   N
10015133   MUSCOGEE LAKEISHA DION         GOINS     201 Carolina Point Pkwy Ap Greenville       SC   29607-6568   36   R048   26   0070A   Y   M                  7/1/2017   I       A              3   N          AABB   N   N
10015639   MUSCOGEE JOSHUA     JAMES      KEY       1126 Gregory Valley Dr     Sevierville      TN   37876-0594   37   R037   26   0323A   Y   M                  9/1/2019   F       A              3   N          AABB   N   N
10015965   MUSCOGEE WILLIAM    GARRETT MITCHELL 1221 E 14th St Unit B          Clovis           NM   88101-6108   36   C021   74   0183A   Y   M                  5/1/2020   I       A              6   N          AABB   N   N
10016049   MUSCOGEE MICHAEL    ANDREW     JENNINGS 512 Carrsbrook Rd SE        Huntsville       AL   35803-2290   36   C097   12   0005A   Y   M                  8/1/2017   I       A              5   N          AABB   N   N
10017792   MUSCOGEE NICOLE     LAUREN     AMMERMAN1260 Kenworth Dr             Apopka           FL   32712-6036   37   R005   60   0446D   Y   M                 12/1/2016   F       A              4   N          AABB   N   N
10018742   MUSCOGEE ASHLEY     SIMONE     WILSON    851 25th Ave Apt F3        Phenix City AL        36869-5362   36   C009   63   0097A   Y   M                  3/1/2020   I       A              3   N          AABB   N   N
10019286   MUSCOGEE WILLIE     BROADNAX PASSMORE 4718 US Highway 80 W          Salem            AL   36874-3222   36   R001   18   0285A   Y   M                  4/1/2019   I       A              4   N          AABB   N   N
10019299   MUSCOGEE TREAPELLIARAMONA      PASSMORE 2643 Kennon Ct              Phenix City AL        36867-2945   36   C006   99   0572A   Y   M                  6/1/2018   I       A              2   N          AABB   N   N
10020224   MUSCOGEE THOMAS     H          VONK      228 W Calle Media Luz      Sahuarita        AZ   85629-8520   36   R005   28   0341A   Y   M                  7/1/2018   I       A              5   N          AABB   N   N
10021737   MUSCOGEE DANIELL    LATASHA    MCCLINTON 75 Riverchase Blvd Apt 926 Beaufort         SC   29906-9094   37   R012   26   0025A   Y   M                  8/1/2020   F       A              4   N          AABB   N   N
10024129   MUSCOGEE MAURICE SCOTT         HILL      925 S Gay St               Auburn           AL   36830-5904   37   C013   25   0137D   Y   M                  5/1/2020   F       A              5   N          AABB   N   N
10024557   MUSCOGEE BRANDON DEWAYNE BRISCOE         1502 Manitou Blvd Unit B Colorado Spr CO         80904-3634   36   C002   74   0286A   Y   M                  1/1/2018   I       A              2   N          AABB   N   N
10026791   MUSCOGEE MICHAEL    STEVEN     GARDNER 487 S Military Rd            Winlock          WA   98596-9324   37   R001   87   0024A   Y   M                  9/1/2017   F       A              0   N          AABB   N   N
10026810   MUSCOGEE ALICE      NICOLE     GARDNER 487 S Military Rd            Winlock          WA   98596-9324   36   R001   87   0024A   Y   M                  9/1/2017   I       A              0   N          AABB   N   N
10028027   MUSCOGEE SHARRYC THORTON SMITH           5408 N Stonewall Dr        Oklahoma Cit OK       73111-6656   37   C009    8   0177A   Y   M                  8/1/2019   F       A              6   N          AABB   N   N
10030285   MUSCOGEE DARRYL     LAMAR      RUSHING 801 20th St                  Phenix City AL        36867-4524   36   C001    1   0734D   Y   M                  8/1/2018   I       A              4   N          AABB   N   N
10030402   MUSCOGEE SANTRELL              MARTINEZ 2880 N Wickham Rd Apt 11 Melbourne           FL   32935-2356   36   C028   76   0357A   Y   M                  8/1/2018   I       A              9   N          AABB   N   N
10032660   MUSCOGEE STEPHANIE DAWN        PAYNE     4752 Poyner Ct             Phenix City AL        36870-2859   36   R011   52   0084D   Y   M                  8/1/2019   I       A              5   N          AABB   N   N
10038073   MUSCOGEE JOHN       RYAN       MCCULLEY 416 Daniel Xing             Liberty Hill     TX   78642-4524   37   R011   16   0118A   Y   M                  2/1/2017   F       A              1   N          AABB   N   N
10040108   MUSCOGEE ROBERT     LESLIE     HAGLEY    1906 Edison St             Danville         IL   61832-1829   36   C026    6   0102D   Y   M                  7/1/2017   I       A              4   N          AABB   N   N
10040947   MUSCOGEE PAULA      PHILLIPS   BOUTIN    4701 18th Ave              Phenix City AL        36867-1703   37   C014    1   0156A   Y   M                 10/1/2020   F       A              8   N          AABB   N   N
10041115   MUSCOGEE MARY       AMBER      OLIVE     2700 College Dr Apt 1204 Phenix City AL          36869-2010   37   C010    4   0118A   Y   M                  9/1/2017   F       A              1   N          AABB   N   N
10043218   MUSCOGEE KELSEY     JULE       MORGAN    15360 Sonoma Dr Apt 203 Fort Myers FL            33908-7303   37   R096   53   0082A   Y        5/1/2020 F                   A            6 N           AABB   N      N
10044774   MUSCOGEE LUCA                  NARCISO   14215 Queens Carriage Pl Charlotte          NC   28278-7313   36   R128   15   0133A   Y   M                 10/1/2016   I       A              3   N          AABB   N   N
10045805   MUSCOGEE HANNAH     CONTRERA HOLLIDAY 6 Ivy Cross                   Phenix City AL        36867-7131   36   R014    6   0185A   Y   M                  7/1/2020   I       A              2   N          AABB   N   N
10047435   MUSCOGEE BRANDY     NICOLE     WALTERS 221 Beth Ln Apt 83           Melbourne        FL   32904-8107   36   C042   83   0022A   Y   M                  7/1/2019   I       A              5   N          AABB   N   N
10050844   MUSCOGEE MARIA      MARGARITA MORALES 512 Carrsbrook Rd SE          Huntsville       AL   35803-2290   36   C097   12   0005A   Y   M                  8/1/2017   I       A              5   N          AABB   N   N
10051079   MUSCOGEE EMILY      GRAHAM     GRIFFIN   6209 Bell Grove Pl         Montgomery AL         36117-4360   36   R028    9   0158A   Y   M                  4/1/2020   I       A              0   N          AABB   N   N
10051850   MUSCOGEE KLAYTEN    GEOFFREY ASAY        3200 Weeping Willow Dr Ap Lynchburg         VA   24501-3974   36   C056   81   0250A   Y   M                  7/1/2018   I       A              6   N          AABB   N   N
10053461   MUSCOGEE STANLEY    EARL       WILLINGHAM24 Willow Oak Ln           Fort Mitchell AL      36856-5222   36   R002   24   0002A   Y   M                  3/1/2017   I       A              5   N          AABB   N   N
10053755   MUSCOGEE VICTORIA RENA         ADAMS     2408 Tillery Ln Apt D2     Phenix City AL        36867-2920   36   C006   42   0555A   Y   S                  8/1/2020   I           92         1   N          AABB   N   N
10054030   MUSCOGEE PAMELA     BOYNTON PREER        9711 Innes Pl              Boerne           TX   78006-2193   36   R023   11   0033A   Y   M                  3/1/2019   I       A              2   N          AABB   N   N
10054639   MUSCOGEE JAMES      MEADOW FALKENBER 150 Don Bishop Rd              Santa Rosa BFL        32459-3420   36   H026   50   0012A   Y   M                  7/1/2018   I       A              3   N          AABB   N   N
10055865   MUSCOGEE AARON      DANIEL     WALKER    9333 Robin Ct              Joint Base Le WA      98433-1582   37   C003   33   0076A   Y        6/1/2017 F                   A            1 N           AABB   N      N
10056497   MUSCOGEE NESTOR     ALEJANDROLEON        4502 SW Yamada Dr          Port Saint Lu FL      34953-8518   36   C040    2   0089A   Y   M                  7/1/2018 I         A              2 N            AABB   N   N
10057280   MUSCOGEE MAKESHA RENEA         HARRIS    2021 Kathleen Dr           Columbia         SC   29210-6206   36   C034   21   0075D   Y   M                  2/1/2020 I         A              9 N            AABB   N   N
10058637   MUSCOGEE JAMESIA    N          SHARP     7 Westchester Ct Apt 1     Birmingham AL         35215-1832   36   C021    1   0305A   Y   M                  6/1/2019 I         A              9 N            AABB   N   N
10061649   MUSCOGEE JASMINE    HIGHTOWERWILSON      12001 Abess Blvd Apt 7308Jacksonville FL         32225-6027   36   R125   33   0005A   Y       11/1/2019 I                   A            5 N           AABB   N      N
10064156   MUSCOGEE IVEY       FLYNN      BROOKS    Cmr 415 Box 7583           APO              AE   09114-0076   36   C076   83   0001A   Y   M                  8/1/2018 I         A              1              AAF1
10064501   MUSCOGEE KATELYNN GAIL         FORSYTH 416 20th Ave                 Phenix City AL        36869-6821   37   C016   16   0206A   Y   M                 12/1/2019 F         A              4 N            AABB   N   N
10065954   MUSCOGEE TAMINIKA SHARECE MAHORN         52 Wildbriar Rd            Fletcher         NC   28732-7784   36   R003   52   0461A   Y        3/1/2020 I                   A            5 N           AABB   N      N
10068175   MUSCOGEE WILEY      R SETH     ROBERTSO 53 11th St                  Shalimar         FL   32579-1545   37   C003   53   0274D   Y   M                  1/1/2020   F       A              1   N          AABB   N   N
10070072   MUSCOGEE THOMAS     DAY        PIERCE    3610 S 117th East Ave      Tulsa            OK   74146-2841   37   C026   10   0187A   Y   M                  2/1/2020   F       A              2   N          AABB   N   N
10072560   MUSCOGEE DEVIN      JAVAR      GAINES    7019 Blue Beech Dr         Riverview        FL   33578-8623   36   R040   19   0018A   Y   M                  6/1/2018   I       A              5   N          AABB   N   N
10073834   MUSCOGEE SCOTT      EDWARD     BELL      PO Box 711                 Hastings         NE   68902-0711   36   B004   11   0001A   Y   M                  7/1/2017   I       A              4   N          AABB   N   N
10075100   MUSCOGEE FRED       WILLIAM    ALMAND    14334 Racoa Ave            Port CharlotteFL      33953-1977   37   R081   34   0041A   Y   M                  3/1/2017   F       A              6   N          AABB   N   N
10080795   MUSCOGEE CHERIE     MICHELLE EMERSON 25272 Rutledge Dr              Athens           AL   35613-8461   37   R011   72   0056A   Y   M                  3/1/2017   F       A              4   N          AABB   N   N
10080824   MUSCOGEE CARMEN     LYNN       STILLWELL 13970 Bob Burnsed Rd       Glen Saint MaFL       32040-3404   36   R043   70   0517A   Y   M                 12/1/2019   I       A              3   N          AABB   N   N
10081801   MUSCOGEE ASHTON     ELAINA     STORY     2 Oakwood Dr               Phenix City AL        36870-4777   37   R018    2   0005A   Y   M                  2/1/2020   F       A              9   N          AABB   N   N
10083382   MUSCOGEE APRIL      ARKISHA    GOODWIN C 41177 Highway 17           Jachin           AL   36910-3213   36   H067   77   0030A   Y        4/1/2020 I                   A            8 N           AABB   N      N
10084258   MUSCOGEE JOSEPH     SAMUEL     WHITE     Cmr 427 Box 2501           APO              AE   09630-0026   36   C026    1   0001A   Y   M                  3/1/2017 I         A              3              AAF1
10084870   MUSCOGEE INES                  HAGLEY    1906 Edison St             Danville         IL   61832-1829   37   C026    6   0102D   Y   M                  7/1/2017 F         A              4 N            AABB   N   N
10085518   MUSCOGEE MARC       CHRISTIAN BAKER      1802 Washington St         Chattanooga TN        37408-2018   37   C002    2   0038A   Y   M                  8/1/2017 F         A              5 N            AABB   N   N
10086212   MUSCOGEE SHANA      LEIGH      BATES     11302 Liberty Fld          San Antonio TX        78254-5749   36   R246    2   0030A   Y        5/1/2020 I                   A            7 N           AABB   N      N
10087190   MUSCOGEE PAUL       ERIC       RONDEM    104 Lee Road 2146          Salem            AL   36874-5411   37   R006    4   0104A   Y   M                  7/1/2019 F         A              7 N            AABB   N   N
10089957   MUSCOGEE KATELYN    TAYLOR     BRABSTON 2500 Castlebar Dr Apt 303 Fayetteville NC         28311-1635   36   C085   78   0193A   Y   M                  6/1/2017 I         A              5 N            AABB   N   N
10089978   MUSCOGEE CHARLES HAROLD        HANDWORK 3029 Trinity Cottage Dr     Land O LakesFL        34638-8137   36   R035   29   0060D   Y        7/1/2019 I                   A            6 N           AABB   N      N
10090186   MUSCOGEE DESIREE    KAI        MOONEY    629 Atcher St              Radcliff         KY   40160-3023   37   C001   29   0102A   Y   M                  8/1/2020   F       A              0   N          AABB   N   N
10094558   MUSCOGEE SHENIKA    DENISE     HARRIS    702 11th Ave Apt B1        Phenix City AL        36867-5749   36   C017   21   0473A   Y   M                  4/1/2020   I       A              2   N          AABB   N   N
10095015   MUSCOGEE HELEN      MCMILLAN THUL        250 Carlson Pkwy Apt 304 Hopkins            MN   55305-5321   36   C076   79   0190A   Y   M                  5/1/2018   I       A              5   N          AABB   N   N
10095021   MUSCOGEE KEVIN                 WHALEN    16004 County Road 1865 Lubbock              TX   79424-5614   36   R004    4   0009A   Y   M                  7/1/2020   I       A              4   N          AABB   N   N
10095698   MUSCOGEE CLARISSA              STEPLIGHT 23 Silver Leaf Loop        Phenix City AL        36867-7307   36   R014   23   0102D   Y   M                  3/1/2018   I       A              8   N          AABB   N   N
10096214   MUSCOGEE BARBARA CRAM          TALBOT    108 Glenn St               Valley           AL   36854-4909   36   C001    8   0085D   Y   M                  6/1/2017   I       A              4   N          AABB   N   N
10098570   MUSCOGEE PATRICIA ANN          MILLER    5622 Tyrone Ave            Van Nuys         CA   91401-4626   36   C006   22   0138A   Y   M                 10/1/2017   I       A              3   N          AABB   N   N
10099395   MUSCOGEE SEAN       PATRICK    MCGARY    5002 Stately Dr            Thompsons STN         37179-1404   36   R024    2   0009A   Y   M                  4/1/2019   I       A              2   N          AABB   N   N
10099881   MUSCOGEE KEVIN      MATTHEW STEUSSY 5612 Londonderry Rd             Charlotte        NC   28210-3732   36   C018   12   0038A   Y   M                 12/1/2017   I       A              9   N          AABB   N   N
10100652   MUSCOGEE GRACIELAN MALUHEA BILLINGS      15000 E Poundstone Pl      Aurora           CO   80015-4203   36   C063    0   0024A   Y   M                  7/1/2020   I       A              7   N          AABB   N   N
10100730   MUSCOGEE CYNTHIA    ANNE       PETHTEL   201 N Winthrop Rd          Muncie           IN   47304-3978   37   C031    1   0128D   Y   M                  7/1/2017   F       A              4   N          AABB   N   N
10102017   MUSCOGEE VITANIA    MARIA      QUINONES- Cmr 454 Box 2682           APO              AE   09250-0027   36   C027   82   0001A   Y   M                  7/1/2018   I       A              5              AAF1
10102176   MUSCOGEE SCOTT      DOUGLAS PETHTEL      201 N Winthrop Rd          Muncie           IN   47304-3978   36   C031    1   0128D   Y   M                  7/1/2017   I       A              4   N          AABB   N   N
10106910   MUSCOGEE SETH       WYATT      HEPWORTH 1572 Dyea Ave Apt B         Jber             AK   99505-1164   36   C003   74   0395A   Y   M                  1/1/2017   I       A              9   N          AABB   N   N
10107105   MUSCOGEE ELIABETH ANN          BOURDON 13230 N Territorial Rd       Gregory          MI   48137-9632   37   R031   30   0285A   Y   M                  6/1/2019   F       A              4   N          AABB   N   N
10107427   MUSCOGEE RUSSELL    CHARLES ROMANDINI 138 Wrentham Rd               Cumberland RI         02864-1112   36   R003   38   0194A   Y   M                  8/1/2019   I       A              4   N          AABB   N   N   L
10112844   MUSCOGEE MATTHEW LEE           ST CLAIR  1617 Debs Sunrise Trl      Junction City KS      66441-2050   36   C008   17   0127A   Y   M                 12/1/2019   I       A              4   N          AABB   N   N
10113148   MUSCOGEE JERRY      U          EVBUOMWA 8075 Lakepointe Ct          Plantation       FL   33322-5787   36   C004   75   0132A   Y   M                  9/1/2017   I       A              8   N          AABB   N   N
10113150   MUSCOGEE ARIANNE    FIAPAIPAI GOMEZ      590 Parkview Dr            Lake Elsinore CA      92530-7022   37   C009   90   0085A   Y   M                  6/1/2017   F       A              1   N          AABB   N   N
10113951   MUSCOGEE ANDREA     DENISE     JANIFER   3205 Brendan Ave           Baltimore        MD   21213-1725   36   C032    5   0143A   Y   M                  2/1/2018   I       A              1   N          AABB   N   N
10115750   MUSCOGEE NICHELLE JANYCE       SHANNON 1519 N 5th St Apt 1          Saint Peter MN        56082-1630   36   C005    1   0088A   Y   M                  5/1/2018   I       A              8   N          AABB   N   N
10118235   MUSCOGEE TIFFANY    NICOLE     KOSTKA    4633 Bonnywood Dr          Mesquite         TX   75150-8279   36   R015   33   0030D   Y        5/1/2018 I                   A            0 N           AABB   N      N
10120220   MUSCOGEE CHIAN      BROOKE     BYRD      4800 University Dr Apt 2N Durham            NC   27707-6109   36   C030   44   0028A   Y   M                  4/1/2019 I         A              3 N            AABB   N   N
10120359   MUSCOGEE ANTHONY MAURICE WARREN          4109 Matt Ct               Killeen          TX   76549-4777   36   R028    9   0113A   Y   M                  2/1/2018 I         A              5 N            AABB   N   N
10121883   MUSCOGEE AMANDA     SUE        GONZALEZ 520 Avenue A                Stroudsburg PA        18360-2415   36   C007   20   0124A   Y   M                  9/1/2017 I         A              8 N            AABB   N   N
10122238   MUSCOGEE NOLAN      THOMPSON HENRICH     3244 Beaumont Dr           Tallahassee FL        32309-2806   37   C085   44   0121D   Y       11/1/2019 F                   A            9 N           AABB   N      N
10125342   MUSCOGEE KAITLIN    EFFIE      CLARK     1336 Marra Dr              Watertown NY          13601-4434   36   C001   36   0146D   Y   M                  5/1/2019   I       A              5   N          AABB   N   N
10125906   MUSCOGEE LORI       SHEARSMIT PETERS     1633 Church St Ste 500     Nashville        TN   37203-2948   36   C028   25   0186A   Y   M                 11/1/2019   I       A              5   N          AABB   N   N
10131271   MUSCOGEE MAURA      ELAINE     KELLEY    1431 Castnet Dr            Navarre          FL   32566-7438   36   R011   31   0111D   Y   M                  5/1/2018   I       A              2   N          AABB   N   N
10133763   MUSCOGEE ELIZABETH FREDONIA BELL         4665 Cavalier Dr           Semmes           AL   36575-4467   37   R004   65   0318D   Y   M                 12/1/2016   F       A              2   N          AABB   N   N
10135354   MUSCOGEE MAGGIE     L          DAVIS     1713 Constitution Rd Apt 32Pueblo           CO   81001-2226   36   C073   14   0223A   Y   M                  5/1/2020   I       A              3   N          AABB   N   N
10135763   MUSCOGEE MARK       LEON       DANIEL    27109 Dakota Dr            Fort Riley       KS   66442-4877   36   C006    9   0362D   Y   M                  4/1/2020   I       A              3   N          AABB   N   N
10135769   MUSCOGEE COREY      DAVID      FOSSA     2762 Sawgrass Ln           Phenix City AL        36867-2037   36   C008   62   0009A   Y   M                  7/1/2017   I       A              0   N          AABB   N   N
10137430   MUSCOGEE NOAH       CHRISTIAN KESTER     6012 Redondo Sierra Vis N Rio Rancho NM          87144-0606   37   R103   12   0255A   Y   M                  6/1/2017   F       A              1   N          AABB   N   N
10142998   MUSCOGEE MARGARET TAYLOR       STEWART PO Box 44                    Auburn           AL   36831-0044   36   B001   44   0001A   Y   M                  8/1/2017   I       A              3   N          AABB   N   N
10143097   MUSCOGEE OLIVIA     DESIREE    BROWN-GIL 230 Lee Road 2137          Phenix City AL        36870-8465   36   R018   30   0210A   Y   M                 11/1/2016   I       A              0   N          AABB   N   N
10144171   MUSCOGEE FRANK      WILLIAM    CEVA      1 Oak Willow Ct            Fountain Inn SC       29644-8513   37   R007    1   0224A   Y   M                 12/1/2016   F       A              7   N          AABB   N   N
10148067   MUSCOGEE RYAN       ERIC       ALLEY     1908 Holiday Cir           Phenix City AL        36867-2512   36   C015    8   0040A   Y   M                 12/1/2016   I       A              2   N          AABB   N   N
10154973   MUSCOGEE SARAH      ELIZABETH PRINCE     15874 Montview Dr          Dumfries         VA   22025-1313   36   R052   74   0237A   Y   M                  6/1/2019   I       A              0   N          AABB   N   N
10155034   MUSCOGEE DOMINICK              LEPORE    1877 Green Island Cir      Orange Park FL        32065-2602   36   H009   77   0045A   Y   M                  6/1/2018   I       A              0   N          AABB   N   N
10155035   MUSCOGEE SYDNEY     DOMINIQUE LEPORE     1877 Green Island Cir      Orange Park FL        32065-2602   36   H009   77   0045A   Y   M                 12/1/2019   I       A              0   N          AABB   N   N
10157757   MUSCOGEE HANNAH     ELIZABETH WHITE      Cmr 427 Box 2501           APO              AE   09630-0026   37   C026    1   0001A   Y   M                  3/1/2017   F       A              3              AAF1
10161094   MUSCOGEE KAREN      TAYLOR     BOATNER 73 Sanford Ave               Lineville        AL   36266-8858   36   R004   73   0463A   Y   M                  7/1/2020   I       A              8   N          AABB   N   N
10161682   MUSCOGEE ANTHONY               MONROE    33 Ridgebrook Dr           Phenix City AL        36869-3437   36   R006   33   0044D   Y   M                  3/1/2020   I       A              5   N          AABB   N   N
10162463   MUSCOGEE EDWARD     KENNETH ROBBINS      415 Olive Dr               Bryan            OH   43506-2228   36   C004   15   0123D   Y   M                  8/1/2020   I       A              2   N          AABB   N   N
10162768   MUSCOGEE BRETT      WILLIAM    FOOTE     179 Green View Rd          Moyock           NC   27958-9243   37   R006   79   0137A   Y   M                  9/1/2017   F       A              5   N          AABB   N   N
10162769   MUSCOGEE ROSA       EFFIE MAE FREEMAN 7694 Dorchester Blvd Apt 1 Hanover             MD   21076-2094   36   R011   41   0144A   Y   M                  2/1/2019   I       A              4   N          AABB   N   N
10162777   MUSCOGEE KENNETH WILLIAM       MUELLER 4061 Rambling Hills Dr       Morrisville      NC   27560-8730   36   R008   61   0051A   Y   M                  8/1/2017   I       A              5   N          AABB   N   N
10163599   MUSCOGEE LASHEIKA SHANTA       ROYAL     8 Ottawa Trl               Fort Mitchell AL      36856-5568   36   R002    8   0104A   Y   M                  3/1/2018   I       A              0   N          AABB   N   N
10164473   MUSCOGEE SANDI      DEZIRAE    NORRIS    44 Lee Road 885            Phenix City AL        36870-8954   36   R005   44   0055A   Y   M                  3/1/2018   I       A              2   N          AABB   N   N
10165168   MUSCOGEE MICHAEL    KEITH      BARNETT 49 Heath St Apt 2            Somerville       MA   02145-2468   37   C079    2   0320A   Y   M                  7/1/2020   F       A              6   N          AABB   N   N
10165811   MUSCOGEE TELMA      GUADALUPEGUEVARA B 15221 Wilford Way            Edmond           OK   73013-2650   36   R080   21   0073D   Y   M                  7/1/2019   I       A              0   N          AABB   N   N
10166266   MUSCOGEE JENI       LEIGH PALM KOPP      617 Park Ave               Manteca          CA   95337-5632   37   C006   17   0043A   Y   M                  6/1/2017   F       A              9   N          AABB   N   N
10167250   MUSCOGEE ASHLEY     NADINE     WOODS     5318 Devon Green Dr        Katy             TX   77449-6087   37   C034   18   0054A   Y   M                  5/1/2019   F       A              9   N          AABB   N   N
10167412   MUSCOGEE SHANNON LYNN          LAMOREAU 2207 Potomac Club Pkwy # Woodbridge VA            22191-4040   37   C024    7   0076A   Y        3/1/2018 F                   A            0 N           AABB   N      N
10168161   MUSCOGEE YAKESHIA RENNEE       WEBSTER 205 Doris Ln                 Dothan           AL   36303-4633   37   C019    5   0367A   Y   M                  4/1/2019   F       A              4   N          AABB   N   N
10168163   MUSCOGEE CHARLENE GILSTRAP WHALEN        16004 County Road 1865 Lubbock              TX   79424-5614   37   R004    4   0009A   Y   M                  7/1/2020   F       A              4   N          AABB   N   N
10169256   MUSCOGEE LYDIA      ANN WILSO BARNETT 49 Heath St Apt 2             Somerville       MA   02145-2468   37   C079    2   0320A   Y   M                  7/1/2020   F       A              6   N          AABB   N   N
10171373   MUSCOGEE AQUILA                MAYFIELD 1323 Sylvan St              Knoxville        TN   37914-5749   37   C052   23   0121A   Y   M                  7/1/2018   F       A              6   N          AABB   N   N
10173623   MUSCOGEE ALEXIS     MARIE      GLEAVES 8032 Highway 182 W           Amity            AR   71921-9762   36   R023   32   0033A   Y   M                  4/1/2020   I       A              1   N          AABB   N   N
10173696   MUSCOGEE MARIA      DEL CARME DONNELLY 10308 Ross Lake Dr           Peyton           CO   80831-8439   36   R014    8   0034A   Y        7/1/2020 I                   A            8 N           AABB   N      N
10173881   MUSCOGEE FREDERICK ANTONIO     SMITH     6530 Double Eagle Dr Unit Woodridge IL           60517-1158   36   C071    9   0242A   Y   M                  7/1/2019 I         A              7 N            AABB   N   N
10175303   MUSCOGEE ANTONIO    MAURICE GRADY        679 Windsor Dr SE          Belville         NC   28451-9505   36   R003   79   0049D   Y   M                 11/1/2019 I         A              5 N            AABB   N   N
10176520   MUSCOGEE DALTON     ETHAN M    BIDLEMAN 4315 Golf Club Dr Apt 4002 Auburn            AL   36830-5876   36   R016    2   0056A   Y   M                  3/1/2019 I         A              2 N            AABB   N   N
10176621   MUSCOGEE MARGARET ELLEN        SANFORD 245 Lee Road 596             Phenix City AL        36870-7909   36   R017   45   0490A   Y   M                 10/1/2020 I         A              2 N            AABB   N   N
10176786   MUSCOGEE AMBYR      MEGHAN     LOBINS    400 Westmore Ct            Murrells Inlet SC     29576-7082   36   H019    0   0394A   Y        6/1/2018 I                   A            4 N           AABB   N      N
10176788   MUSCOGEE JATAUREANDAJUAN       MOORE     77 Lee Road 2213           Salem            AL   36874-3787   37   R004   77   0121A   Y   M                  6/1/2017   F       A              3   N          AABB   N   N
10178328   MUSCOGEE ROSE       MARIE      LEPORE    1877 Green Island Cir      Orange Park FL        32065-2602   37   H009   77   0045A   Y   M                  6/1/2018   F       A              0   N          AABB   N   N
10179542   MUSCOGEE DAVID      EUGENE     COTNEY    524 Milner Rd              Jacksons Ga AL        36861-3284   36   R503   24   0340A   Y   M                  3/1/2017   I       A              3   N          AABB   N   N
10184347   MUSCOGEE LAMAR      WAYNE      JEFFERSON 804 Bonanza Dr             Phenix City AL        36869-6140   36   R010    4   0199D   Y   M                 12/1/2017   I       A              3   N          AABB   N   N
10184355   MUSCOGEE LLOYD      W          STEEVES 411 Snead Dr                 Wylie            TX   75098-5565   37   R025   11   0094D   Y   M                  8/1/2017   F       A              8   N          AABB   N   N
10190825   MUSCOGEE HYUN                  KIM       Psc 80 Box 13077           APO              AP   96367-0033   36   C033   77   0001A   Y   M                  4/1/2017   I       A              9              AAF1
10192597   MUSCOGEE CARLOS     CHATAY     BAGGAGE 1345 Lee Road 219            Phenix City AL        36870-8840   36   R005   45   0285D   Y   M                 11/1/2017   I       A              7   N          AABB   N   N
10194384   MUSCOGEE JAMES      JEREMIAH CONNELLY 111 Brockway Dr               Montgomery AL         36110-1819   37   C067   11   0148D   Y   M                  6/1/2019   F       A              8   N          AABB   N   N
10194394   MUSCOGEE ANDREW     THOMAS     DAVENPOR 1009 S Steele St            Tacoma           WA   98405-3049   36   C017    9   0069D   Y   M                  1/1/2017   I       A              9   N          AABB   N   N
10197166   MUSCOGEE JEREMY     ALEXANDERLOPEZ       10045 SW 16th St           Pembroke Pi FL        33025-3604   36   C014   45   0119A   Y   M                  4/1/2020   I       A              5   N          AABB   N   N
10198616   MUSCOGEE ELISABETH D'AMORE     HAMNER    PO Box 867                 Collierville     TN   38027-0867   36   B008   67   0001A   Y   M                  4/1/2018   I       A              6   N          AABB   N   N
10199548   MUSCOGEE CHELSEA TRINIECE BRYSON         570 Lee Road 379           Smiths Statio AL      36877-3002   36   R001   70   0023A   Y   M                  1/1/2017   I       A              7   N          AABB   N   N
10200609   MUSCOGEE KATELYN    MORRIS     HARTFORD 161 Brookside Dr            Rochester        NY   14618-3444   37   C021   61   0029A   Y   M                  1/1/2017   F       A              8   N          AABB   N   N
10200670   MUSCOGEE SARAH      ELIZABETH RUSSELL    3702 Cascade Way           Phenix City AL        36867-2434   37   C014    2   0049D   Y   M                  6/1/2020   F       A              5   N          AABB   N   N
10201530   MUSCOGEE BRANDON EUGENE        GILBERT   6 Old Camp St              Cameron          NC   28326-6248   36   R009    6   0146A   Y   M                 10/1/2019   I       A              3   N          AABB   N   N
10203518   MUSCOGEE ANDREW                BROWN     501 16th Ave N Apt M6      Phenix City AL        36869-6853   36   C009   36   0024A   Y        7/1/2017 I                   A            7 N           AABB   N      N
10203526   MUSCOGEE DANIELLE DEVI         SUNDAR    8685 Clay St Apt 103       Westminster CO        80031-6622   36   C025   28   0765A   Y        3/1/2017 I                   A            2 N           AABB   N      N
10209840   MUSCOGEE KATHERINE ALESE       CAROTHER 182 Wai Ct Unit 102         Wahiawa          HI   96786-5884   36   C010   27   0251A   Y   M                  9/1/2018   I       A              0   N          AABB   N   N
10209844   MUSCOGEE PHILLIP    M          LEMBECK 410 W Franklin St            Hagerstown MD         21740-4602   36   C039   10   0001D   Y   M                  8/1/2020   I       A              3   N          AABB   N   N
10214081   MUSCOGEE EMILY      ALISHA     CLAYTON 196 Cobblestone Dr           Madison          MS   39110-9100   36   R014   96   0179D   Y   M                  6/1/2020   I       A              1   N          AABB   N   N
10214667   MUSCOGEE CLARISSA JOYCE        DURHAM    7602 Samuel Dr             Sellersburg IN        47172-0090   36   C004    2   0171A   Y   M                  8/1/2017   I       A              8   N          AABB   N   N
10217233   MUSCOGEE PHILLIP    MYLAN      BOULWARE 1515 Rio Grande Dr Apt 13 Plano              TX   75075-6743   36   C099   40   0104A   Y   M                  1/1/2017   I       A              2   N          AABB   N   N
10220944   MUSCOGEE WILLIAM               SHILKETT 1426 28th Ave N             Saint Petersb FL      33704-2529   36   C014   26   0154D   Y   M                  9/1/2017   I       A              7   N          AABB   N   N
10220964   MUSCOGEE NICHOLAS SEAN         TOROK     1070 W Main St Apt 1419 Hendersonvil TN          37075-2138   36   C012   69   0083A   Y   M                  8/1/2019   I       A              9   N          AABB   N   N
10221030   MUSCOGEE CHRISTINA ANNE        MCQUINN 19707 US Highway 280 E A Smiths Statio AL          36877-4055   36   R006   57   0112A   Y   M                  6/1/2020   I       A              3   N          AABB   N   N
10221397   MUSCOGEE BIANCA     KIARA SEQUBROWN      1316 Adie St               Phenix City AL        36867-6125   36   C017   16   0272D   Y   M                 11/1/2017   I       A              9   N          AABB   N   N
                                                    Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 16 of 23

10221418   MUSCOGEE DEVYN     LEIGH-ANN SIZEMORE 14 Ivy Ln                    Phenix City AL     36867-7121   36   R014   14   0183A   Y   M                  3/1/2018 I              A              4 N            AABB   N   N
10221470   MUSCOGEE SPENSER CLIFTON     CARDWELL 7136 Rock Ridge Ln Apt G Alexandria        VA   22315-5157   36   C063   79   0074A   Y        9/1/2017 I                       91            3 N           AABB   N      N
10221512   MUSCOGEE SHANNA    DANIELLE DOTY        93 Lee Road 728            Smiths Statio AL   36877-2570   37   R007   93   0016A   Y   M                  4/1/2018   F            A              3   N          AABB   N   N
10221711   MUSCOGEE ANGELA    MARIE     HAJDUCEK 10926 Meade Ct               Westminster CO     80031-2119   36   C037   26   0166A   Y   M                  3/1/2019   I            A              7   N          AABB   N   N
10221786   MUSCOGEE MICHAEL   DALE      GOOS       27036 Cynthia Dr           San Antonio TX     78266-2637   36   R020   36   0043A   Y   M                  9/1/2018   I            A              4   N          AABB   N   N
10221787   MUSCOGEE JEFFREY   PAUL      HARTFORD 161 Brookside Dr             Rochester     NY   14618-3444   36   C021   61   0029A   Y   S                  1/1/2017   I                92         8   N          AABB   N   N
10221795   MUSCOGEE PEGGY     LOU       MURPHY     1113 Juniper Ln            Lawrence      KS   66049-3615   37   R019   13   0103A   Y   M                 10/1/2017   F            A              6   N          AABB   N   N
10222818   MUSCOGEE SUZAN               SWAAGMAN33 N St NE Apt 509            Washington DC      20002-4190   36   C018   34   0178A   Y   M                  2/1/2019   I            A              5   N          AABB   N   N
10223574   MUSCOGEE THOMASINA           STALLINGS 4847 Tower Rd Apt A         Greensboro NC      27410-5805   36   C021   73   0280A   Y   M                  7/1/2017   I            A              8   N          AABB   N   N
10223614   MUSCOGEE YOHANNA YOSELIN     PADILLA GO 2916 Beringer Dr           Fayetteville NC    28306-4612   36   R036   16   0046A   Y        6/1/2017 I                   A                 1 N           AABB   N      N
10223623   MUSCOGEE LILLIAN   ANN       SNYDER     1966 Whirlaway Cir         Clarksville   TN   37042-1503   36   R041   66   0011D   Y   M                  6/1/2017   I            A              3   N          AABB   N   N
10225974   MUSCOGEE CHI KOBI  CLARISSA MURRY       2008 Eagles Lndg Way Apt Odenton         MD   21113-5223   36   C010   26   0152A   Y   M                  6/1/2017   I            A              2   N          AABB   N   N
10226843   MUSCOGEE TYLER     JAMES     WHALEY     10 Lincolnshire Ln         Phenix City AL     36870-8661   36   R012   10   0181A   Y   M                  1/1/2018   I            A              4   N          AABB   N   N
10228256   MUSCOGEE PAULA     ELAINE    GOOS       27036 Cynthia Dr           San Antonio TX     78266-2637   37   R020   36   0043A   Y   M                  9/1/2018   F            A              4   N          AABB   N   N
10228275   MUSCOGEE SHEILA    VANESSA RIVERA COLPsc 400 Box 4608              APO           AP   96273-0047   36   C047    8   0001A   Y   M                  9/1/2019   I            A              4              AAF1
10228287   MUSCOGEE SARA      BANE      JONES      236 Lakeridge Dr           Panama City FL     32405-4267   37   C017   36   0212A   Y   M                  5/1/2019   F            A              8   N          AABB   N   N
10228730   MUSCOGEE PATSY     MARRS     CHIODO     10926 Meade Ct             Westminster CO     80031-2119   36   C037   26   0166A   Y   M                  7/1/2019   I            A              7   N          AABB   N   N
10230758   MUSCOGEE DENNIS    MAURICE ROME         6147 N Sheridan Rd Apt 14 Chicago        IL   60660-6837   36   C065   42   0286A   Y   M                  6/1/2019   I            A              2   N          AABB   N   N
10230780   MUSCOGEE BRENDA    LYNN      WEIGEL     2901 SW Hazelnut Ave       Bentonville AR     72713-3169   36   R029    1   0252A   Y   M                  2/1/2018   I            A              0   N          AABB   N   N
10231051   MUSCOGEE JEFFERY   EARLE     MORNING 7217 S Woodland Dr            Radcliff      KY   40160-9298   36   R006   17   0336A   Y   M                 11/1/2017   I            A              3   N          AABB   N   N
10231065   MUSCOGEE RODNEY    TREMAIN   BELL       409 Price Dr               Birmingham AL      35215-8221   36   C044    9   0136A   Y   M                 10/1/2016   I            A              2   N          AABB   N   N
10233510   MUSCOGEE ROBYN     DAWN      JOHNSTON 101 Highway 169 S            Phenix City AL     36869-3109   37   R003    1   0207D   Y   M                  6/1/2020   F            A              4   N          AABB   N   N
10233531   MUSCOGEE RACHEL    JOHANNA LUCAS        2116 Lead Ave SE           Albuquerque NM     87106-4008   36   C058   16   0316A   Y   M                 12/1/2019   I            A              9   N          AABB   N   N
10233713   MUSCOGEE SARAH     AUTRY     BALLSTAED 751 Lee Road 437            Phenix City AL     36870-7003   36   R013   51   0207A   Y   M                  7/1/2017   I            A              0   N          AABB   N   N
10233732   MUSCOGEE JOSEPH    KENTRAIL GOOSBY      1507 Hickory Valley Rd Apt Chattanooga TN     37421-5618   36   C025   29   0251A   Y   M                 10/1/2019   I            A              2   N          AABB   N   N
10233806   MUSCOGEE COURTNEY MARIE      BAGLEY     28 Double Oak Ave          Pike Road     AL   36064-3890   36   R005   28   0282A   Y   M                  1/1/2018   I            A              1   N          AABB   N   N
10234107   MUSCOGEE LAUREN    ASHLEY    GLASS      8002 W 145th Ter           Overland Par KS    66223-3342   36   R006    2   0220A   Y        1/1/2017 I                   A                 7 N           AABB   N      N
10234834   MUSCOGEE EMILY     MAY       WALTON     1184 Turnberry Dr          Sparks        NV   89436-1895   37   C101   84   0372A   Y   M                  8/1/2017 F              A              5 N            AABB   N   N
10236124   MUSCOGEE CATHRYN LOUISE      HOGAN      361 Janes Ln               Stamford      CT   06903-4820   36   C047   61   0091A   Y   M                 12/1/2018 I              A              1 N            AABB   N   N
10236125   MUSCOGEE DANIEL    JAMES     HOGAN      361 Janes Ln               Stamford      CT   06903-4820   36   C047   61   0091A   Y   M                  7/1/2019 I              A              1 N            AABB   N   N
10239232   MUSCOGEE MICHAEL   WADE      GIBSON     218 Wright Rd              Phenix City AL     36869-5277   36   R016   18   0134A   Y        9/1/2020 I                   A                 8 N           AABB   N      N
10239240   MUSCOGEE PENNY     T         GIBSON     218 Wright Rd              Phenix City AL     36869-5277   37   R016   18   0134A   Y        9/1/2020 F                   A                 8 N           AABB   N      N
10241724   MUSCOGEE BROOKE    LEANNE BLAMINOR      444 Cyprus Ct              Clarksville   TN   37040-8414   36   R016   44   0213D   Y   M                  3/1/2018 I              A              1 N            AABB   N   N
10242585   MUSCOGEE CARRIE    LYNN      FRIEDRICH 1229 Dogwood Cir            Leesville     LA   71446-9430   36   R004   29   0035A   Y   M                 12/1/2019 I              A              1 N            AABB   N   N
10243529   MUSCOGEE JOYIA     MADISON COBB         26 Sky Exchange Dr Apt 20 Asheville      NC   28803-0373   36   C012   57   0186A   Y       10/1/2019 I                   A                 4 N           AABB   N      N
10243712   MUSCOGEE MEGAN     EVELYN    SCHARNELL234 Olde Castle Loop         Oxford        MS   38655-6012   36   R009   34   0203A   Y   M                  2/1/2017   I            A              7   N          AABB   N   N
10246586   MUSCOGEE AMY       ELIZABETH HEAD       925 Iron Bridge Dr         Virginia Beac VA   23462-4655   36   C076   25   0070A   Y   M                  8/1/2020   I            A              6   N          AABB   N   N
10246598   MUSCOGEE CHRISTOPH MARCUS    HEAD       925 Iron Bridge Dr         Virginia Beac VA   23462-4655   37   C076   25   0070A   Y   M                  8/1/2020   F            A              6   N          AABB   N   N
10246876   MUSCOGEE NIKESHA   SHAVON    SOLOMON 36 Creek Trl                  Fort Mitchell AL   36856-5571   36   R002   36   0107A   Y   M                  6/1/2019   I            A              5   N          AABB   N   N
10248649   MUSCOGEE ROBERT    LYNN      WILLIAMS 190 Waldrop Ln               Pontotoc      MS   38863-2609   37   R008   90   0021A   Y   M                 10/1/2018   F            A              6   N          AABB   N   N
10248786   MUSCOGEE BRITTANY ANN        BRAUN      183 Independence Dr        Raeford       NC   28376-5987   36   R004   83   0228D   Y   M                  2/1/2020   I            A              4   N          AABB   N   N
10250826   MUSCOGEE VICKY     LYNN      ALEXANDER495 Bougainvillea Loop       Honolulu      HI   96818-4167   37   C026   95   0309A   Y   M                  8/1/2018   F            A              6   N          AABB   N   N
10257422   MUSCOGEE TIFFANY   JOY       WORRELL 1412 Columbus St              Lake Placid FL     33852-7119   36   R016   12   0010A   Y        4/1/2020 I                   A                 8 N           AABB   N      N
10258626   MUSCOGEE KIANNA    MONIQUE MARTIN       45 Mill Pond St            Phenix City AL     36870-4725   37   R017   45   0291A   Y   M                  6/1/2019   F            A              9   N          AABB   N   N
10258689   MUSCOGEE THOMAS    FRANCIS   RASH       2300 4th Ave Apt 5A        Phenix City AL     36867-4629   36   C001   51   0578A   Y   M                  2/1/2020   I            A              3   N          AABB   N   N
10259023   MUSCOGEE LISA      MARIA     CARTER     412 S Talley Ave           Muncie        IN   47303-4764   36   C013   12   0244D   Y   M                  8/1/2018   I            A              9   N          AABB   N   N
10260900   MUSCOGEE MATTHEW ADAM        LOEBS      120 Meadow Farms Rd        Richlands     NC   28574-5239   37   R004   20   0223A   Y   M                 11/1/2019   F            A              3   N          AABB   N   N
10260918   MUSCOGEE SAMANTHA CAROL      LOEBS      120 Meadow Farms Rd        Richlands     NC   28574-5239   36   R004   20   0223A   Y   M                 11/1/2019   I            A              3   N          AABB   N   N
10265962   MUSCOGEE SONAL     NAIN      SINGH      806 Morris Tpke Apt 2D6 Short Hills      NJ   07078-2607   36   C016   46   0103A   Y   M                  8/1/2020   I            A              3   N          AABB   N   N
10272645   MUSCOGEE EBONY     LEE'SHA   LOWMAN     6101 Edsall Rd Apt 1412 Alexandria       VA   22304-4107   36   C029   62   0023A   Y   M                  7/1/2017   I            A              9   N          AABB   N   N
10273034   MUSCOGEE TAMETRIS JUDKINS    CYRUS      18047 US Highway 431       Lafayette     AL   36862-5105   36   R002   47   0031A   Y   M                  8/1/2020   I            A              3   N          AABB   N   N
10274211   MUSCOGEE ANTHONY MARQUETT FULLER        3300 Stadium Dr Apt 1001 Phenix City AL       36867-8007   36   C015   51   0284A   Y        2/1/2019 I                   A                 9 N           AABB   N      N
10275111   MUSCOGEE SHARON    MARIE     MERSHON 930 N Linview Ave             Urbana        IL   61801-1632   36   C006   30   0300A   Y   M                  8/1/2017   I            A              9   N          AABB   N   N
10276444   MUSCOGEE EDDIE     DARNELL STAFFORD 48136 Hamilton St              Fort Hood     TX   76544-1747   36   C010   36   0008A   Y   M                  6/1/2020   I            A              6   N          AABB   N   N
10277608   MUSCOGEE JEROME    ELIJAH    VANDERHO 1039 Theodore Rd             Awendaw       SC   29429-6017   37   R081   39   0319A   Y   M                  7/1/2019   F            A              8   N          AABB   N   N
10277824   MUSCOGEE TYLER     R         DEEM       319 Sunburst Ln            Greenwood IN       46143-7723   36   C009   19   0563A   Y   M                 12/1/2016   I            A              3   N          AABB   N   N
10278456   MUSCOGEE KIMBERLY LAUREN     PANTHER 1924 Trent Ave                Colorado Spr CO    80909-2164   36   C025   24   0034D   Y   M                  6/1/2018   I            A              5   N          AABB   N   N
10278460   MUSCOGEE REBECCA JANESSA     SINGLETON 1701 37th St                Phenix City AL     36867-2513   36   C015   99   0080A   Y   M                 12/1/2016   I            A              1   N          AABB   N   N
10281011   MUSCOGEE LEO                 ANDERSON 32 Morning Sun Ct            Columbia      SC   29229-7472   36   R019   32   0176A   Y   M                  5/1/2019   I            A              1   N          AABB   N   N
10281024   MUSCOGEE JANICE    DENISE    ADAMS      2405 Tillery Ln Apt D      Phenix City AL     36867-2978   36   C006   76   0602D   Y   S                  9/1/2019   I                92         1   N          AABB   N   N
10281053   MUSCOGEE ALEXIS    KESHIRA   BAILEY     44 Carson Dr SE Apt 205 Fort Walton B FL      32548-5495   36   C031   55   0189A   Y   M                  1/1/2020   I            A              5   N          AABB   N   N
10282055   MUSCOGEE CHELSEA SESSOMS HALL           6205 Amber Bluffs Cres     Raleigh       NC   27616-5154   36   C026    5   0144D   Y   M                  6/1/2018   I            A              8   N          AABB   N   N
10282187   MUSCOGEE MONTIQUE GABRIELLE HALL        4891 Masch Branch Rd Apt Krum            TX   76249-7576   36   R006   85   0029A   Y   M                  7/1/2020   I            A              4   N          AABB   N   N
10285647   MUSCOGEE JERALD    WAYNE     GRIFFIN    1701 37th St Apt 2401      Phenix City AL     36867-2547   37   C015    1   0163A   Y   M                 10/1/2019   F            A              1   N          AABB   N   N
10285914   MUSCOGEE ONDINA              GRISON     325 Pawprint Trl           Santa Fe      NM   87506-0192   36   R049   25   0237A   Y   M                  1/1/2020   I            A              5   N          AABB   Y   N
10286984   MUSCOGEE HEATHER FAY         MARTYN     8908 Braeburn Dr           Annandale     VA   22003-3903   37   C034    8   0028A   Y        7/1/2019 F                   A                 0 N           AABB   N      N
10287137   MUSCOGEE PATRICK   ROSS      MITCHELL 961 Golden Beach Blvd        Indian HarbouFL    32937-2752   36   C030   61   0012D   Y   M                  6/1/2020 I              A              3 N            AABB   N   N
10289616   MUSCOGEE KRISTIANNEL         PEEBLES    725 Williams Ave           Phenix City AL     36869-5380   36   C009   25   0070D   Y   M                  9/1/2019 I              A              5 N            AABB   N   N
10289972   MUSCOGEE CHRISTINE MARIE     O'BRIEN    987 Tifft St               Buffalo       NY   14220-1910   36   C011   87   0068A   Y        6/1/2018 I                   A                 5 N           AABB   N      N
10294011   MUSCOGEE IRENE               MARTINEZ-S2348 Evenglow Ave           Spring Hill   FL   34609-3908   36   R045   48   0220A   Y   M                  7/1/2018   I            A              6   N          AABB   N   N
10297761   MUSCOGEE JAMAR     LEWIS     MCENTIRE 301 N Beauregard St Apt 5 Alexandria       VA   22312-2910   36   C021   37   0110A   Y   M                  9/1/2017   I            A              8   N          AABB   N   N
10297774   MUSCOGEE JOHNNA    MICHELLE BRIGHAM 2884 SE 1st Ct                 Boynton Bea FL     33435-7635   36   C006   84   0206D   Y   M                  8/1/2018   I            A              9   N          AABB   N   N
10299104   MUSCOGEE KELVIN    WAYNE     THOMAS     5757 Lee Road 246          Smiths Statio AL   36877-3443   37   R003   57   0117D   Y   M                  3/1/2020   F            A              3   N          AABB   N   N
10303191   MUSCOGEE FRANCISCO JAVIER    PAGAN MAR2348 Evenglow Ave            Spring Hill   FL   34609-3908   36   R045   48   0220A   Y   M                  7/1/2018   I            A              6   N          AABB   N   N
10304007   MUSCOGEE BECKY     ANN       MCNEAL     10147 Highland Meadow Lo Parker          CO   80134-9475   37   R046   77   0236A   Y   M                  4/1/2017   F            A              0   N          AABB   N   N
10305276   MUSCOGEE FRANK     GERALD    SPARGO     2400 4th Ave Apt 10A       Phenix City AL     36867-4669   36   C001    1   0588A   Y   M                  2/1/2020   I            A              4   N          AABB   N   N
10305282   MUSCOGEE AZIA                BROOKS     942 Ridgetop Rd            North Pole AK      99705-5350   36   H007   42   0072D   Y   M                  7/1/2020   I            A              1   N          AABB   N   N
10306908   MUSCOGEE WESLEY    DALE      ETHEREDG 1013 Beirne Ave NE           Huntsville    AL   35801-6206   36   C008   13   0028D   Y   M                  3/1/2019   I            A              5   N          AABB   N   N
10306937   MUSCOGEE BRITTNEY            DEBORD     1386 Juneau Ave Unit A     Jber          AK   99505-1286   36   C003   73   0265A   Y   M                  5/1/2020   I            A              5   N          AABB   N   N
10311388   MUSCOGEE CARMEN    M         MCCLELLAN2233 Bird Song St            El Paso       TX   79938-5137   37   R035   33   0062A   Y   M                 12/1/2019   F            A              2   N          AABB   N   N
10311394   MUSCOGEE MATTHEW EVAN        DANIEL     PO Box 240                 Addis         LA   70710-0240   36   B003   40   0004A   Y   M                  4/1/2017   I            A              5   N          AABB   N   N
10311396   MUSCOGEE SAMUEL    ROGERS    BROWN      7534 Cross Gate Ln         Alexandria    VA   22315-4619   37   C060   34   0096A   Y   M                  8/1/2017   F            A              0   N          AABB   N   N
10311640   MUSCOGEE ASHLEY    NICHOLE   BOULEY     56 Lee Road 300            Smiths Statio AL   36877-3974   36   R002   56   0037A   Y   M                  5/1/2020   I            A              5   N          AABB   N   N
10312911   MUSCOGEE ROLONDA ANN         BELTON     2614 W Tennessee St Apt 5Tallahassee FL       32304-2551   36   C062    2   0562A   Y   M                  5/1/2017   I            A              3   N          AABB   Y   N
10316643   MUSCOGEE DAVITA    M         SMITH-COLE756 Battle Ave              Aberdeen      MD   21001-2910   36   R007   56   0209A   Y   M                  3/1/2018   I            A              3   N          AABB   N   N
10317044   MUSCOGEE MARVIN    ANTONIO   WILLIAMS 5621 Rufus Ln                Wahiawa       HI   96786-4720   36   C013   21   0473A   Y   S                  6/1/2019   I                92         8   N          AABB   N   N
10320826   MUSCOGEE ERIC      JOSEPH    BRAUN      3904 Dalewood Dr           Fort Wayne IN      46815-5943   36   C052    4   0063A   Y   M                  4/1/2017   I            A              1   N          AABB   N   N
10323022   MUSCOGEE KOURTNEY CIARA      JACKSON 12318 Shore Lands Rd          Cypress       TX   77433-2627   36   R060   18   0129A   Y   M                  8/1/2019   I            A              0   N          AABB   N   N
10323101   MUSCOGEE ESTER     ELEANE    WAGNER     8338 Highway 64            Hartman       AR   72840-8939   37   R020   38   0333A   Y   M                  5/1/2020   F            A              9   N          AABB   N   N
10324809   MUSCOGEE CHRISTOPH TANNER    HOPE       2405 8th Ave               Phenix City AL     36867-4651   36   C004    5   0012D   Y   M                  8/1/2020   I            A              9   N          AABB   N   N
10325207   MUSCOGEE MICAH     PADEN     EDWARDS 2112 14th Ct                  Phenix City AL     36867-4314   36   C007   12   0332A   Y   M                  7/1/2018   I            A              5   N          AABB   N   N
10326093   MUSCOGEE WALTER    DANIEL    WHITE      140 Haywood Smith Rd       Hertford      NC   27944-8727   36   R002   40   0177A   Y   M                  1/1/2019   I            A              6   N          AABB   N   N
10328606   MUSCOGEE MARQUIES            HARRIS     1300 23rd Ct               Phenix City AL     36867-5426   36   C005    0   0251A   Y   M                  9/1/2019   I            A              3   N          AABB   N   N
10329014   MUSCOGEE FRANK     PAU       ALBANO     3449 E Presidio Rd         Tucson        AZ   85716-1668   37   C023   49   0069D   Y   M                  3/1/2019   F            A              9   N          AABB   N   N
10331744   MUSCOGEE PHILIP    ANDREW    DOUGLASS 946 Gray Hook Dr             Fort Mill     SC   29708-2300   36   R062   46   0038A   Y   M                  6/1/2019   I            A              9   N          AABB   N   N
10332858   MUSCOGEE LOGAN     KYLE      GREER      7671 E Tanque Verde Rd A Tucson          AZ   85715-3633   36   C045   93   0042A   Y   M                  8/1/2019   I            A              7   N          AABB   N   N
10336369   MUSCOGEE JUSTIN    LAWS      SEWELL     712 Shelton Ln             Auburn        AL   36830-3275   36   C029   12   0189A   Y   M                  2/1/2017   I            A              0   N          AABB   N   N
10336607   MUSCOGEE DANIEL    WADE      ELLIS      8465 Regents Rd Apt 109 San Diego        CA   92122-1372   36   C002   34   0503A   Y   M                  6/1/2019   I            A              4   N          AABB   N   N
10338410   MUSCOGEE JULIA     GRAY      PARRISH    3040 Charlie Wynn Rd       Buchanan      TN   38222-3649   37   R002   40   0066A   Y   M                  1/1/2017   F            A              7   N          AABB   N   N
10343728   MUSCOGEE ALANA     COZETTE KAFURNEY     7358 Hines Ave # B         Fort Campbe KY     42223-3202   36   C006   58   0041A   Y   M                 11/1/2019   I            A              7   N          AABB   N   N
10344292   MUSCOGEE JECORY    WADE      ROSS       1454 Amberley Woods Cv Helena            AL   35080-3817   36   R802   54   0052A   Y   M                  9/1/2019   I            A              6   N          AABB   N   N
10344962   MUSCOGEE KAVONNE A           MARTIN     59 Gunner Dr               Fort Mitchell AL   36856-4330   36   R001   59   0211D   Y   M                  2/1/2019   I            A              8   N          AABB   N   N
10345010   MUSCOGEE SARA      ATWOOD    DOUGLASS 946 Gray Hook Dr             Fort Mill     SC   29708-2300   37   R062   46   0038A   Y   M                  6/1/2019   F            A              9   N          AABB   N   N
10345341   MUSCOGEE GENET     AMBER     STANLEY    1304 Bruskrud Rd Apt B206Everett         WA   98208-4134   36   C020   26   0173A   Y   M                  9/1/2020   I            A              3   N          AABB   N   N
10346928   MUSCOGEE KENNISHA GIPSON     GRIFFIN    1701 37th St Apt 2401      Phenix City AL     36867-2547   36   C015    1   0163A   Y   M                 10/1/2019   I            A              1   N          AABB   N   N
10348548   MUSCOGEE KYLE      JOSEPH    CRUTCHFIE 2520 Lakespring Ct          Winston Sale NC    27106-9737   37   R024   20   0011A   Y   M                  5/1/2019   F            A              6   N          AABB   N   N
10348561   MUSCOGEE VIRGINIA  RADFORD CRUTCHFIE 2520 Lakespring Ct            Winston Sale NC    27106-9737   36   R024   20   0011A   Y   M                  5/1/2019   I            A              6   N          AABB   N   N
10349445   MUSCOGEE DALLAS    LEIGH     UPCHURCH 821 Kendra Dr                Temple        TX   76502-5878   37   C040   21   0014A   Y   M                  3/1/2017   F            A              9   N          AABB   N   N
10350692   MUSCOGEE MICHEL              PERREAULT325 Pawprint Trl             Santa Fe      NM   87506-0192   36   R049   25   0237A   Y   M                  1/1/2020   I            A              5   N          AABB   Y   N
10353917   MUSCOGEE CECELIA   ELAINE    DEEM       319 Sunburst Ln            Greenwood IN       46143-7723   37   C009   19   0563A   Y   M                 12/1/2016   F            A              3   N          AABB   N   N
10355946   MUSCOGEE ELIZABETH           KILE       PO Box 1024                Bedford       IN   47421-1024   37   B010   24   0003A   Y   M                  9/1/2020   F            A              9   N          AABB   N   N
10355947   MUSCOGEE SAMANTHA KRISTINA DUBOIS       4525 N US 421              Lebanon       IN   46052-4201   36   R006   25   0152A   Y   M                  8/1/2018   I            A              9   N          AABB   N   N
10355960   MUSCOGEE DOMINIC   DANIEL    DALE       2300 Old Highway 43 Lot 2 Thomasville AL      36784-4750   36   R001   20   0408A   Y   M                 10/1/2020   I            A              4   N          AABB   N   N
10357312   MUSCOGEE CHRISTINE RAE       COLE       General Delivery           Atlantic Beac FL   32233-9999   36   G000   99   0001A   Y   M                 10/1/2016   I            A              3              AAG1
10358235   MUSCOGEE KATRINA   LYN       GRAHAM     3102 Spring Mill Dr        Springfield IL     62704-6554   36   C048    2   0123A   Y   M                 12/1/2017   I            A              9   N          AABB   N   N
10359716   MUSCOGEE ELIAS     NATHANIEL BERTHOUD 1017 Sleepy Hollow Ave       Alamogordo NM      88310-7532   36   C007   17   0049A   Y   M                  9/1/2020   I            A              5   N          AABB   N   N
10361822   MUSCOGEE MATTIE    LEE       DUGAN      323 12th Ave               Phenix City AL     36869-6971   36   C003   23   0088D   Y   S                 12/1/2016   I                91         0   N          AABB   N   N
10361863   MUSCOGEE KE'IANDRA STRINGER STROUD      1701 37th St Apt 1513      Phenix City AL     36867-2582   36   C015   88   0139A   Y   M                 11/1/2019   I            A              7   N          AABB   N   N
10361928   MUSCOGEE NATIVIDAD ESTELA    PORTILLO P 900 8th St                 Phenix City AL     36867-6622   36   C017    0   0234A   Y   M                  4/1/2020   I            A              4   N          AABB   N   N
10362251   MUSCOGEE KENNETH DON         CARMICKLE 2968 Winter Jack Ln         Fairfax       VA   22031-2361   36   C066   68   0006A   Y   M                  8/1/2020   I            A              6   N          AABB   Y   N
10362498   MUSCOGEE FIAPITO   IEASHA    KINOSH     58 Sweetwater Park Dr      Fort Mitchell AL   36856-5171   36   R001   58   0007A   Y   M                  2/1/2020   I            A              5   N          AABB   N   N
10362599   MUSCOGEE GEORGE    EDWARD    BOSWELL 2702 Massachusetts Ave A Pensacola          FL   32505-3485   37   C012   47   0003A   Y        5/1/2019 F                   A                 4 N           AABB   N      N
10362680   MUSCOGEE LINDA     DARNELL WETZEL       PO Box 2519                Phenix City AL     36868-2519   37   B018   19   0001A   Y   M                  4/1/2019   F            A              2   N          AABB   N   N
10362697   MUSCOGEE ZAYNAH              KHAN       710 Raphael Cir            Corona        CA   92882-8515   37   R056   10   0110D   Y   M                  5/1/2018   F            A              1   N          AABB   N   N
10362768   MUSCOGEE GLENN     R         HUBER      2012 Rubina Ct             Las Cruces NM      88007-0818   37   R028   12   0133A   Y   M                 10/1/2016   F            A              7   N          AABB   N   N
10362861   MUSCOGEE SANDRA    ANN       SEGREST 13130 Fry Rd Apt 1017         Cypress       TX   77433-3351   36   R064   67   0050A   Y   M                 10/1/2017   I            A              1   N          AABB   N   N
10363481   MUSCOGEE CLINTON   CHARLES FONDER       383 Lee Road 791           Salem         AL   36874-1443   36   R002   83   0215A   Y   M                  4/1/2020   I            A              9   N          AABB   N   N
10363593   MUSCOGEE BRIDGET   DIONE     WILLIAMS 2986 Lee Road 279            Salem         AL   36874-4745   36   R002   86   0016A   Y        8/1/2019 I                   A                 8 N           AABB   N      N
10363700   MUSCOGEE KATRINA   NOEL      MONCEAUX 8498 Deer Run Cir            Ooltewah      TN   37363-1427   36   R011   98   0029A   Y        6/1/2020 I                   A                 7 N           AABB   N      N
10363842   MUSCOGEE SUYAPA    MARGARITA SANCHEZ 1712 Ridge Runner Ct          Clarksville   TN   37042-8673   36   R047   12   0221A   Y   M                  6/1/2017   I            A              7   N          AABB   N   N
10364095   MUSCOGEE BROOKLYN ANNELL     DOMBROSK 4601 15th Ave                Phenix City AL     36867-1907   36   C013    1   0073A   Y   M                  4/1/2019   I            A              2   N          AABB   N   N
10364438   MUSCOGEE ANDREJAN            BONDAREN 704 Knoxville Rd             Knoxville     MD   21758-9514   36   R003    4   0030D   Y   M                  2/1/2017   I            A              4   N          AABB   N   N
10364439   MUSCOGEE SANDRA    KAY       BONDAREN 704 Knoxville Rd             Knoxville     MD   21758-9514   37   R003    4   0030D   Y   M                  2/1/2017   F            A              4   N          AABB   N   N
10364457   MUSCOGEE CHRISTINA LYNN      BRABHAM 5614 Panorama Ave Apt 11 Charlotte          NC   28213-6955   37   C058   36   0058A   Y        4/1/2017 F                   A                 0 N           AABB   N      N
10364458   MUSCOGEE JANIS     MARIE     KASZA      3580 N Custer Rd           Monroe        MI   48162-9645   36   R002   80   0069A   Y   M                  7/1/2017   I            A              7   N          AABB   N   N
10365502   MUSCOGEE ZACHARY THOMAS      MCCULLUM 120 David Dr N               Maynardville TN    37807-4218   36   R004   20   0294A   Y   M                 12/1/2016   I            A              8   N          AABB   N   N
10365503   MUSCOGEE JOSHUA    JAMES     RULLER     806 Towne Lake Pkwy        Opelika       AL   36804-3219   36   R012    6   0064D   Y   M                 12/1/2017   I            A              8   N          AABB   N   N
10366203   MUSCOGEE DANIEL    EDWARD    OHM        Cmr 415 Box 4177           APO           AE   09114-0042   37   C042   77   0001A   Y   M                  5/1/2018   F            A              5              AAF1
10372210   MUSCOGEE ROBERT    JOHN      HASKIN     195 Lee Road 346           Salem         AL   36874-4016   36   R002   95   0394D   Y   M                  1/1/2019   I            A              7   N          AABB   N   N
10373375   MUSCOGEE THELMA              GUNN       PO Box 7023                Rainbow City AL    35906-7023   36   B001   23   0001A   Y   M                  2/1/2019   I            A              0   N          AABB   N   N
10373520   MUSCOGEE MIRTA     ELINA     ALTHOUSE 235 Paradise Palm Cir        Crestview     FL   32536-5600   36   R007   35   0219D   Y   M                  7/1/2017   I            A              2   N          AABB   N   N
10374220   MUSCOGEE NICHOLAS A          CHRISTIANS75 Lee Road 561             Smiths Statio AL   36877-2263   36   R003   75   0035D   Y   M                  7/1/2019   I            A              4   N          AABB   N   N
10375819   MUSCOGEE JOHN      PHILLIP   RILEY      2073 Jackie Lorraine Dr    Clarksville   TN   37042-9585   37   R064   73   0061A   Y       10/1/2016 F                   A                 7 N           AABB   N      N
10377176   MUSCOGEE ROSALYN LENORE      ROSSER     317 Caldwell Dr SE         Jacksonville AL    36265-2807   37   C004   17   0166A   Y   M                  6/1/2017   F            A              3   N          AABB   N   N
10381274   MUSCOGEE BRIDGET   YVONNE    LUTZ       718 Shefwood Dr            Easley        SC   29642-3336   36   C007   18   0033A   Y   M                  7/1/2018   I            A              3   N          AABB   N   N
10384117   MUSCOGEE CRAIG     LAMAR     FALLIN     3 Sitka Ct                 Phenix City AL     36869-7133   36   C016    3   0062D   Y   M                  7/1/2020   I            A              1   N          AABB   Y   N
10384578   MUSCOGEE JACK      WILLIAM   HECKADON 160 Parkwood Dr              Berea         OH   44017-1422   36   C007   60   0080A   Y   M                  5/1/2020   I            A              9   N          AABB   N   N
10384593   MUSCOGEE RICHARD             LUNA       37 Cedarwood Ct            Phenix City AL     36870-4801   36   R018   37   0017D   Y   M                  7/1/2020   I            A              3   N          AABB   N   N
10386994   MUSCOGEE PEGGY     ANN       CARTER     3741 Aster Dr              Sarasota      FL   34233-2108   36   C031   41   0102D   Y   M                  7/1/2020   I            A              9   N          AABB   N   N
10387000   MUSCOGEE ROBERT    BRUCE     CARTER     3741 Aster Dr              Sarasota      FL   34233-2108   37   C031   41   0102D   Y   M                  7/1/2020   F            A              9   N          AABB   N   N
10387028   MUSCOGEE STEVE     ALLEN     PHILLIPS   4402 Riverchase Dr Apt 40 Phenix City AL      36867-7550   36   C011    2   0073A   Y   M                  5/1/2020   I            A              1   N          AABB   N   N
10391500   MUSCOGEE SINGLETON ZENOBIA   PENN       163 Bastian Ct             Vacherie      LA   70090-5032   36   R003   63   0405D   Y   M                 11/1/2016   I            A              5   N          AABB   N   N
10394551   MUSCOGEE DOUGLAS EDWARD      SEITZ      551 Lakewood Dr            Oldsmar       FL   34677-5503   37   R015   51   0050D   Y   M                  3/1/2020   F            A              4   N          AABB   N   N
10394819   MUSCOGEE JENNY     LEE       MEIER      PO Box 6595                Los Osos      CA   93412-6595   36   B006   95   0001A   Y   M                 11/1/2016   I            A              2   N          AABB   N   Y
10394859   MUSCOGEE JATARIUS JAQUAN     MOORE      77 Lee Road 2213           Salem         AL   36874-3787   37   R004   77   0121A   Y   M                  6/1/2017   F            A              3   N          AABB   N   N
10395876   MUSCOGEE GUADALUPEHURTADO ANDREWS 308 Piedmont Pl                  Clarksville   TN   37043-1651   37   R072    8   0169A   Y   M                 10/1/2016   F            A              2   N          AABB   N   N
10396685   MUSCOGEE DENNIS    JAMES     MADDEN     1467 W Judd Rd             Flint         MI   48507-3656   36   C051   67   0097D   Y   M                 11/1/2018   I            A              3   N          AABB   N   N
10397950   MUSCOGEE ANGELA    CELESTE   ASCA       110 Sagewood Ln            Enterprise    AL   36330-4151   36   C004   10   0112D   Y   M                  5/1/2018   I            A              3   N          AABB   N   N
10397953   MUSCOGEE KAREN     NICOLE    GRUNDY     8103 Bergen Ct             Waxhaw        NC   28173-8267   37   R025    3   0142A   Y   M                  2/1/2017   F            A              3   N          AABB   N   N
10397991   MUSCOGEE JAMES     ALAN      PRICE      10909 Price Manor Way      Laurel        MD   20723-6020   37   R011    9   0033D   Y   M                  4/1/2019   F            A              9   N          AABB   N   N
10398990   MUSCOGEE WENONAH JEANNETTE PATRICK      1712 S Meadow St           Richmond      VA   23220-6830   37   C025   12   0042A   Y   M                  8/1/2017   F            A              1   N          AABB   N   N
10401107   MUSCOGEE JAMES     JEROME    HALE       7349 Ulmerton Rd Lot 1364 Largo          FL   33771-4835   36   C005   39   0133A   Y   M                  2/1/2017   I            A              7   N          AABB   N   N
10407129   MUSCOGEE DAVID     JOHN      SAULS      317 Woodshire Dr           Hattiesburg MS     39402-3447   36   C032   17   0108D   Y   M                  3/1/2020   I            A              6   N          AABB   N   N
10408849   MUSCOGEE KATIE     TRUC      NGUYEN     1912 Arbor Ln              Opelika       AL   36804-8388   36   R011   12   0003A   Y   M                  5/1/2017   I            A              9   N          AABB   N   N
10409929   MUSCOGEE HOLLY     CRISTINE ANDELA      1931 Crescent Dr           Manhattan     KS   66503-7538   37   R008   31   0007A   Y   M                  7/1/2017   F            A              3   N          AABB   N   N
10409968   MUSCOGEE JAMEL     CHARLES SEBBERN 6940 Stone St SE                Olympia       WA   98513-5197   37   C054   40   0031A   Y   M                  7/1/2017   F            A              8   N          AABB   N   N
10411917   MUSCOGEE MADELEINE GRACE     KURANDA 124 Lee Road 612              Smiths Statio AL   36877-2000   36   R001   24   0462A   Y   M                  8/1/2020   I            A              1   N          AABB   N   N
10414103   MUSCOGEE ANDREA    LACRESHA BARNES      7715 Ramona Dr             Navarre       FL   32566-7994   36   R012   15   0103A   Y   M                 12/1/2018   I            A              3   N          AABB   N   N
10414855   MUSCOGEE MARY      A         RAU        3300 10th Ct               Phenix City AL     36867-3207   37   C004    0   0176A   Y   M                  7/1/2019   F            A              8   N          AABB   N   N
10414859   MUSCOGEE MOREAU    LEON      RAU        3300 10th Ct               Phenix City AL     36867-3207   37   C004    0   0176A   Y   M                  7/1/2019   F            A              8   N          AABB   N   N
10418949   MUSCOGEE KAELAN    ALEXANDERBOYD        6510 Stanton Dr Apt 101 Charlotte        NC   28216-9046   36   C028   26   0055A   Y   M                  8/1/2020   I            A              4   N          AABB   N   N
10418959   MUSCOGEE KRISTA    RAE       CATRON     21615 Mustang Rd           Fort Riley    KS   66442-2734   36   C005   15   0507D   Y        5/1/2020 I                   A                 6 N           AABB   N      N
10421427   MUSCOGEE MELVIN    NATHAN    MARTIN     59 Gunner Dr               Fort Mitchell AL   36856-4330   37   R001   59   0211D   Y   M                  2/1/2019   F            A              8   N          AABB   N   N
10438300   MUSCOGEE ARDRINNIA STRUM     BELL       376 Mountain Laurel Rd     Wetumpka AL        36093-3875   36   R020   76   0046A   Y   M                  1/1/2019   I            A              3   N          AABB   N   N
10438467   MUSCOGEE ERICA     MYRTHIA   THOMAS     12 Sunderlan Dr            Phenix City AL     36869-3415   37   R016   12   0317A   Y   M                  3/1/2020   F            A              2   N          AABB   N   N
10438490   MUSCOGEE LUKE      DAVID     DAWAHARE 778 Running Deer Ln          Mars Hill     NC   28754-8502   37   R005   78   0078A   Y   M                 10/1/2020   F            A              4   N          AABB   N   N
10438631   MUSCOGEE JOSEPH    CURTIS    BUSENIUS 3 Peachleaf Ct               Phenix City AL     36869-7569   36   C016    3   0055D   Y   M                  5/1/2018   I            A              8   N          AABB   N   N
10438693   MUSCOGEE KATE      ELLEN     MARKOWSK 37 Lester Ln                 Rutland       VT   05701-9304   36   R004   37   0402D   Y       11/1/2018 I                   A                 1 N           AABB   N      N
10439109   MUSCOGEE JACOB     MICHAEL   GAUDIO     809 Briarwood Cir          Leesville     LA   71446-9095   36   R004    9   0054A   Y   M                  7/1/2020   I            A              6   N          AABB   N   N
10439250   MUSCOGEE STEPHANIE LYNN      MCCULLEY 416 Daniel Xing              Liberty Hill  TX   78642-4524   36   R011   16   0118A   Y   M                  2/1/2017   I            A              1   N          AABB   N   N
10439410   MUSCOGEE DAPHANIE LAURISH    ELLIS      827 Grace Ridge Dr Apt 11 Auburn         AL   36830-2748   36   C029   38   0304A   Y   M                  9/1/2017   I            A              8   N          AABB   N   N
10439592   MUSCOGEE JOHN      JOSHUA Z GONZALES PO Box 432364                 Camp Pendle CA     92055-4320   36   B020   64   0002A   Y   M                  8/1/2019   I            A              0   N          AABB   Y   N
10439657   MUSCOGEE ELIZABETH           EVANS      18599 NE Frank Williams L Blountstown FL      32424-4461   37   R002   99   0377A   Y   M                  8/1/2017   F            A              2   N          AABB   N   N
10439677   MUSCOGEE JENNIFER DAWN       GLAUBIUS 13547 Sahler St              Omaha         NE   68164-6026   36   R052   47   0373A   Y   M                 11/1/2019   I            A              0   N          AABB   N   N
10439919   MUSCOGEE ZACKERY RYAN        SANBORN 899 Port Republic Rd Apt D Harrisonburg VA       22801-3361   36   R023   46   0056A   Y   M                 10/1/2017   I            A              4   N          AABB   N   N
10440245   MUSCOGEE JARED     TRACE     LANDRY     9698 Patriot Blvd Apt 423 Ladson         SC   29456-8511   36   H081   23   0481A   Y   M                  8/1/2019   I            A              4   N          AABB   N   N
10441526   MUSCOGEE TIFFANY             GOSHAY     3 Chatman Dr               Phenix City AL     36869-3673   36   R006    3   0173D   Y   S                  5/1/2017   I                92         6   N          AABB   N   N
10441547   MUSCOGEE ALYSSA    DAYLE     MCGLAUN 742 Lee Road 553              Phenix City AL     36867-0925   36   R002   42   0177A   Y   M                  2/1/2017   I            A              8   N          AABB   N   N
10441969   MUSCOGEE MIRANDA LAUREN      BECHTOLD 8741 Paine Rd                Anchorage AK       99516-5525   37   C017   41   0323A   Y   M                  3/1/2019   F            A              8   N          AABB   N   N
10441979   MUSCOGEE KORY      MICHELLE SAUNDERS 5154 Green Knight Ct          Raleigh       NC   27612-3092   36   C046   54   0154A   Y   M                 11/1/2017   I            A              9   N          AABB   N   N
10442231   MUSCOGEE DONNA     M         SCHOENBE 718 Liberty Lake Dr          Vestavia      AL   35242-7547   36   R071   18   0025A   Y   M                 11/1/2016   I            A              2   N          AABB   N   N
10442232   MUSCOGEE ALBERTO             VILLACORTE1795 S Point Dr             Bonita        CA   91902-4046   36   C009   95   0166A   Y   M                  1/1/2019   I            A              1   N          AABB   N   N
10443924   MUSCOGEE KIRSTEN   DIANE     BROWN      6340 Noldan Pl Apt B       Fort Polk     LA   71459-3360   36   C023   74   0198A   Y   M                  6/1/2017   I            A              1   N          AABB   N   N
10444044   MUSCOGEE SARAH     ANN       STROMQUIS4245 Doyle Ct                Fort George MD     20755-2203   36   C006   45   0174D   Y   M                  1/1/2018   I            A              5   N          AABB   N   N
10446794   MUSCOGEE JOHANNA RACHELLE ASHCRAFT 11148 Palomarez Rd # B Fort Campbe KY              42223-6059   36   C006   48   0226A   Y   M                  5/1/2019   I            A              5   N          AABB   N   N
10447727   MUSCOGEE MEREDITH MARIE      FIGLIOLI   2604 Highpoint Ct          Fayetteville NC    28304-4791   36   R008    4   0020A   Y   M                 10/1/2020   I            A              8   N          AABB   N   N
10449136   MUSCOGEE ERIC      DEWAYNE LIGON        1802 Anderson Ave          Tuskegee Ins AL    36088-1806   36   C004    2   0033A   Y   M                  1/1/2018   I            A              8   N          AABB   N   N
10452045   MUSCOGEE KAYLA     SHARICE   HENDERSO 140 M St NE Apt 345          Washington DC      20002-3699   36   C070   95   0015A   Y   M                  8/1/2020   I            A              5   N          AABB   N   N
10452556   MUSCOGEE NICOLE    MARIE     SQUIRES    5048 Little Turtle Dr      Birmingham AL      35242-3249   36   R074   48   0108D   Y   M                 10/1/2017   I            A              4   N          AABB   N   N
10453575   MUSCOGEE ADAM      RANDALL GEESLIN      423 Guilford College Rd Ap Greensboro NC      27409-2069   36   C003   78   0122A   Y   M                 12/1/2018   I            A              6   N          AABB   N   N
10455328   MUSCOGEE SAMANTHA MARIE      ARNOLD     12158 W Dorado Pl Unit 30 Littleton      CO   80127-5226   36   C019   82   0179A   Y   M                  1/1/2018   I            A              7   N          AABB   N   N
10456120   MUSCOGEE KIMBERLY RUTH       SARTUCHE 2239 E Hazeltine Way         Gilbert       AZ   85298-7476   36   R046   39   0218A   Y        2/1/2019 I                   A                 2 N           AABB   N      N
10456123   MUSCOGEE STEVEN    M         SARTUCHE 2239 E Hazeltine Way         Gilbert       AZ   85298-7476   36   R046   39   0218A   Y        2/1/2019 I                   A                 2 N           AABB   N      N
10457108   MUSCOGEE ELLEN     LOUISE    COPENY     642 Ridenour Rd            Columbus      OH   43230-2067   36   C019   42   0118A   Y   M                  4/1/2018   I            A              7   N          AABB   N   N
10457111   MUSCOGEE JAMES               DYER       1709 Bailey Ridge Dr       York          SC   29745-2880   36   R020    9   0332A   Y   M                  6/1/2018   I            A              6   N          AABB   N   N
10457116   MUSCOGEE MARCY     AYNN      DYER       1709 Bailey Ridge Dr       York          SC   29745-2880   37   R020    9   0332A   Y   M                  6/1/2018   F            A              6   N          AABB   N   N
10458102   MUSCOGEE FARREL    COLEEN    DOBBINS    853 2nd St W               Sonoma        CA   95476-6921   36   C021   53   0020A   Y   M                  7/1/2017   I            A              3   N          AABB   N   N
10458108   MUSCOGEE DANIELLE LEAH       LYNCH      6320 Maryview St           Alexandria    VA   22310-2928   37   C012   20   0055D   Y   M                  4/1/2017   F            A              9   N          AABB   N   N
10459545   MUSCOGEE ALLISON             SMITH      2401 Tony Tank Ln Apt 104 Raleigh        NC   27613-3862   36   C005   29   0003A   Y   M                  8/1/2018   I            A              1   N          AABB   N   N
10459900   MUSCOGEE CHANTELE CHARITY    FRIERSON 115 Breezy Brook Ln          Ardmore       AL   35739-9077   36   R002   15   0136A   Y   M                  8/1/2020   I            A              4   N          AABB   N   N
                                                      Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 17 of 23

10460607   MUSCOGEE RYAN       RASHAD    BLUE       PO Box 642                   Elba           AL   36323-0642   36   B007   42   0001A   Y   M                 10/1/2016   I            A              5   N          AABB   N   N
10460616   MUSCOGEE CHRISTIAN            CLARK      1159 Leff St                 San Luis ObisCA     93401-3709   37   C010   59   0272A   Y   M                 10/1/2020   F            A              0   N          AABB   N   N
10461983   MUSCOGEE TERESA     ANN       SHUSKEY 92 Sweetwater Branch Rd Fort Mitchell AL            36856-5162   36   R001   92   0103A   Y   M                  3/1/2017   I            A              7   N          AABB   N   N
10462065   MUSCOGEE CATHERINE            HOLMES     206 Partisan Dr              Phenix City AL      36870-4807   36   R017    6   0097A   Y   M                 10/1/2019   I            A              1   N          AABB   N   N
10464030   MUSCOGEE NALISA     LYNETTE   CAPERS     3807 Rhode Island Ave Apt Brentwood MD           20722-1468   36   C005   39   0027A   Y   M                  7/1/2017   I            A              6   N          AABB   N   N
10464315   MUSCOGEE RENEE      LABAYA    WYNN       87-236 Mikana St             Waianae        HI   96792-3730   36   C016   36   0053D   Y   M                  2/1/2020   I            A              5   N          AABB   N   N
10465153   MUSCOGEE TERESA     FORMICA   PETERSEN 4 Sorghum Ct                   Fort Mitchell AL    36856-5439   36   R003    4   0148A   Y   M                  1/1/2019   I            A              7   N          AABB   N   N
10468781   MUSCOGEE SHELBY     JOVONNA HOLLAND 1769 Simpson Dr                   Columbus       OH   43227-2586   36   C011   69   0018A   Y        1/1/2019 I                   A                 6 N           AABB   N      N
10468937   MUSCOGEE CLAYTON MARIE        CHRISTIAN 1320 Alveston St              Colorado Spr CO     80910-2299   37   C017   20   0117A   Y   M                  6/1/2017   F            A              8   N          AABB   N   N
10471734   MUSCOGEE VERONICA NICOLE      MERCADO 6213 Twin Oaks Dr Apt 229 Colorado Spr CO           80918-3260   36   C012   70   0099A   Y   M                  8/1/2017   I            A              6   N          AABB   N   N
10472869   MUSCOGEE HYANGPYO NMN         OLSEN      8006 Leith Ct                Fort Hood      TX   76544-1792   36   C003    6   0208D   Y   M                  3/1/2020   I            A              9   N          AABB   N   N
10473252   MUSCOGEE BARRY      LEE       ATWOOD     301 22nd Ave N Apt 423       Nashville      TN   37203-2348   36   C013   23   0150A   Y   M                 11/1/2019   I            A              3   N          AABB   N   N
10473256   MUSCOGEE MELISSA    WOODRICK ALLEN       1384 N Clinton Ave Apt 114 Bay Shore NY          11706-4024   36   C091   39   0031A   Y        3/1/2018 I                       92            3 N           AABB   N      N
10473304   MUSCOGEE TITO       A         QUINLAND Cmr 454 Box 2682               APO            AE   09250-0027   37   C027   82   0001A   Y   M                  7/1/2018   F            A              5              AAF1
10473715   MUSCOGEE JESSICA    A         COOPER     120 Pebble Beach Dr          Eufaula        AL   36027-3600   37   R005   20   0213A   Y   M                  7/1/2018   F            A              1   N          AABB   N   N
10475529   MUSCOGEE HENRY      JUNIOR    GARDNER 125 Arrowhead Rd                Willard        MO   65781-8177   36   R005   25   0152D   Y   M                  5/1/2017   I            A              3   N          AABB   N   N
10476265   MUSCOGEE JAMAL      LEVAR     ALLEYNE    604 Carswell St Apt A        San Angelo TX       76903-8674   36   C020   73   0068A   Y   M                 10/1/2017   I            A              0   N          AABB   N   N
10478055   MUSCOGEE MATTHEW WILLIAM      MCALPIN    1408 Cedar St                Niceville      FL   32578-9745   36   R006    8   0114D   Y   M                  4/1/2017   I            A              2   N          AABB   N   N
10478223   MUSCOGEE RHONDA     LEE       HOPKINS    1603 46th St                 Phenix City AL      36867-1931   36   C013    3   0078D   Y   M                 11/1/2017   I            A              3   N          AABB   N   N
10478229   MUSCOGEE MISTI      DAWN      GOERING 195 Sleepy Hollow Rd            Blanchard      OK   73010-7200   37   R012   95   0092D   Y       11/1/2017 F                   A                 6 N           AABB   N      N
10479884   MUSCOGEE KOURTNEY TANESHA L ADKINSON 771B Everglades St               Jacksonville FL     32227-1215   36   C025   71   0242A   Y   M                  4/1/2019   I            A              7   N          AABB   N   N
10479985   MUSCOGEE STORI      LEE ANN   DANIEL     512 Pearl St Apt 1637        Charlotte      NC   28262-3843   36   C018   12   0327A   Y   M                  3/1/2020   I            A              9   N          AABB   N   N
10481395   MUSCOGEE DIANE      FRANCES MOE-GARY PO Box 3872                      Anderson       SC   29622-3872   36   B036   72   0001A   Y   M                  9/1/2017   I            A              0   N          AABB   N   N
10481761   MUSCOGEE SIMONE     THERESE KELLY        2724 Stone Trace Dr          Chattanooga TN      37421-1193   36   C029   24   0097A   Y   M                 12/1/2018   I            A              3   N          AABB   N   N
10482427   MUSCOGEE THERESA MARGARET FOX            13403 Palmera Vista Dr       Riverview      FL   33579-3507   36   R054    3   0059A   Y   M                  6/1/2019   I            A              5   N          AABB   N   N
10482624   MUSCOGEE EMILY      RAYGENE ROSS         4402 Riverchase Dr Apt 14 Phenix City AL         36867-7528   37   C011   52   0051A   Y   M                  8/1/2017   F            A              1   N          AABB   N   N
10483066   MUSCOGEE AMBER      NICOLE    BOWMAN 4 Lotus Ct                       Pensacola      FL   32507-2449   36   C011    4   0141D   Y   M                  2/1/2017   I            A              0   N          AABB   N   N
10484221   MUSCOGEE KIM-THIEN NGUYEN     CAVALLIN 6708 Scipio Ln                 Falls Church VA     22042-2128   37   C027    8   0014A   Y   M                 11/1/2016   F            A              9   N          AABB   N   N
10484621   MUSCOGEE DAVID      GEOFFREY BARNES      8233 Olympia Dr              McKinney       TX   75072-3250   37   R095   33   0037D   Y        6/1/2020 F                   A                 3 N           AABB   N      N
10485153   MUSCOGEE LAUREN     BANDI     GRANT      4762 Plum St # 2             Fort WainwrigAK     99703-1402   37   C083   62   0182A   Y   M                  5/1/2019 F              A              7 N            AABB   N   N
10485169   MUSCOGEE ERIN       KATHLEEN GRAY        311 E Drake Ave              Auburn         AL   36830-3932   36   C028   11   0034A   Y   M                  8/1/2020 I              A              1 N            AABB   N   N
10485800   MUSCOGEE EMILY      MAUGHAN BARNES       8233 Olympia Dr              McKinney       TX   75072-3250   36   R095   33   0037D   Y        6/1/2020 I                   A                 3 N           AABB   N      N
10485802   MUSCOGEE JUSTIN     DONALD    CHALTRY 714 Valencia Dr                 Clarksville    TN   37043-2058   37   R031   14   0091A   Y   M                  7/1/2018   F            A              3   N          AABB   N   N
10485803   MUSCOGEE REBEKKA CHANNING CHALTRY 714 Valencia Dr                     Clarksville    TN   37043-2058   36   R031   14   0091A   Y   M                  7/1/2018   I            A              3   N          AABB   N   N
10485816   MUSCOGEE KAITLIN    MARY      PEACOCK 6173 San Mateo Dr               Colorado Spr CO     80911-3708   36   C019   73   0076A   Y   M                  2/1/2018   I            A              3   N          AABB   N   N
10486237   MUSCOGEE SARA       ELIZABETH LEWIS      760 Palm Dr                  Satellite Beac FL   32937-2577   36   C039   60   0005A   Y   M                  9/1/2018   I            A              9   N          AABB   N   N
10488139   MUSCOGEE TIMOTHY    RYAN      BEALS      30950 SW River Lane Rd West Linn            OR   97068-8404   36   R001   50   0241D   Y   M                  9/1/2019   I            A              9   N          AABB   N   N
10488323   MUSCOGEE MARYJANE             AMARAL     2534 Venus Star St           Henderson NV        89044-4442   37   R064   34   0061A   Y   M                  6/1/2019   F            A              4   N          AABB   N   N
10488329   MUSCOGEE RAQUEL     ANNE      HEARD      48 Avonwood Rd Apt 219 Avon                 CT   06001-2023   36   R007   69   0203A   Y   M                  1/1/2019   I            A              1   N          AABB   N   N
10491082   MUSCOGEE JOLENE     LEILANI   GARZA      63 Bishops Ct                Cameron        NC   28326-6572   36   R008   63   0375D   Y   M                  1/1/2018   I            A              0   N          AABB   N   N
10491089   MUSCOGEE SIDNEY     ALEXIS    LOFTIN     100 Spanish Marsh Dr         Saint Augusti FL    32095-7404   37   R042    0   0075A   Y   M                  2/1/2020   F            A              6   N          AABB   N   N
10491092   MUSCOGEE CODY       DION      OWENS      9640 Ottershaw Ct            Pike Road      AL   36064-2254   36   R011   40   0041A   Y   M                  6/1/2018   I            A              4   N          AABB   N   N
10491860   MUSCOGEE ELIZABETH MARIA      KOENIG     4076 Capensis Ln             Ravenel        SC   29470-3335   36   H001   76   0084D   Y   M                  6/1/2019   I            A              1   N          AABB   N   N
10491864   MUSCOGEE AUTUMN     MARIE     OAKLEY     8943 Lee Road 379            Valley         AL   36854-6617   36   R002   43   0238A   Y   M                  1/1/2019   I            A              7   N          AABB   N   N
10494056   MUSCOGEE KATHY      JO        THOMPSON 15840 Portofino Springs Bl Fort Myers FL           33908-8540   36   R256   31   0412A   Y   M                  7/1/2017   I            A              6   N          AABB   N   N
10494520   MUSCOGEE TONTALANEMONTOYIA FRANKLIN 2605 5th St                       Phenix City AL      36869-6470   36   C016    5   0024D   Y   M                  7/1/2018   I            A              6   N          AABB   N   N
10494540   MUSCOGEE FAIONNEE LAKAI NESB CARLISLE 11 Sugar Maple Dr               Fort Mitchell AL    36856-5227   36   R002   11   0012D   Y   M                  1/1/2019   I            A              4   N          AABB   N   N
10496445   MUSCOGEE STARKELIA MONIQUE SHARP         444 Lee Road 398 Lot 7       Auburn         AL   36832-1834   36   R001    7   0262A   Y   M                  7/1/2020   I            A              5   N          AABB   N   N
10498062   MUSCOGEE MELISSA    ANN       FERNANDEZ2800 Eastridge Cir             Modesto        CA   95355-4631   37   C016    0   0091A   Y   M                  7/1/2020   F            A              9   N          AABB   N   N
10498063   MUSCOGEE STEPHAN MIGUEL       FERNANDEZ2800 Eastridge Cir             Modesto        CA   95355-4631   36   C016    0   0091A   Y   M                  7/1/2020   I            A              9   N          AABB   N   N
10498071   MUSCOGEE JASON      KENNETH LIPE         13304 Paxton Hill Ct         Pearland       TX   77584-5400   37   R046    4   0181D   Y        8/1/2018 F                   A                 6 N           AABB   N      N
10498839   MUSCOGEE CHASITY    TIERRA    VAUGHN     3713 Wedgewood Plaza Dr Riviera Beac FL          33404-1954   36   C007   13   0269A   Y   M                  2/1/2019   I            A              3   N          AABB   N   N
10499458   MUSCOGEE ASHLEY     NICOLE    CHA        6656 Charles St              Shawnee        KS   66216-2703   37   C010   56   0127A   Y   M                  6/1/2019   F            A              6   N          AABB   N   N
10499462   MUSCOGEE JENNIFER ANN         FILIATREAU 91-1071 Kaiko St             Ewa Beach HI        96706-6035   36   C017   71   0455A   Y   M                  9/1/2018   I            A              0   N          AABB   N   N
10500042   MUSCOGEE ALISHA     NASHAY    PHILLIPS   20 Lexington Cir             Phenix City AL      36869-7456   36   C016   20   0075A   Y   M                  3/1/2020   I            A              4   N          AABB   N   N
10500048   MUSCOGEE SANDI                VELIZ      3726 Puesta De Sol           San Antonio TX      78261-2417   37   R231   26   0020A   Y   M                  6/1/2019   F            A              4   N          AABB   N   N
10502059   MUSCOGEE TRIANDOS OSANTE      STROUD     1701 37th St Apt 1513        Phenix City AL      36867-2582   37   C015   88   0139A   Y   M                 11/1/2019   F            A              7   N          AABB   N   N
10502436   MUSCOGEE BIMAL                SHRESTHA 4124 Church Point Rd           Virginia Beac VA    23455-7022   36   C039   24   0216A   Y   M                 12/1/2017   I            A              4   N          AABB   N   N
10503218   MUSCOGEE AMANCIO JOSEPH       RIBEIRO    136 Gail St                  Oak Grove KY        42262-9138   37   R003   36   0167A   Y   M                  3/1/2018   F            A              4   N          AABB   N   N
10505817   MUSCOGEE MATTHEW ALLEN        EVERROAD 1566 University Ln Apt 908 Cocoa              FL   32922-6552   36   C005   33   0269A   Y   M                  5/1/2019   I            A              8   N          AABB   N   N
10505834   MUSCOGEE ABIGAIL    MARIE     DAVIS      7990 Lee Road 246            Smiths Statio AL    36877-3960   37   R002   90   0424A   Y   M                  3/1/2017   F            A              2   N          AABB   N   N
10507200   MUSCOGEE CHINA      BELL      DUNCANSO Psc 10 Box 1378                APO            AE   09142-0014   36   C014   78   0001A   Y   M                 12/1/2019   I            A              4              AAF1
10507634   MUSCOGEE MEGAN      ROSE      DECKER     30 Epps St                   Fort Rucker AL      36362-2108   37   C008   30   0046A   Y   M                  7/1/2020   F            A              6   N          AABB   N   N
10508641   MUSCOGEE EMILY      MACLAIN   HARDIN     5232 Finisterre Dr           Panama City FL      32408-7924   37   C011   32   0303D   Y   M                  7/1/2017   F            A              6   N          AABB   N   N
10508644   MUSCOGEE KATHY      MARTIN    FOX        5502 Grist Mill Ct           Phenix City AL      36867-1312   37   C011    2   0094A   Y   M                  5/1/2020   F            A              1   N          AABB   Y   N
10508645   MUSCOGEE MICHAEL    L         FOX        5502 Grist Mill Ct           Phenix City AL      36867-1312   36   C011    2   0094A   Y   M                  5/1/2020   I            A              1   N          AABB   Y   N
10508646   MUSCOGEE TOMMIE     LEE       IRVING     1303 Lakemont Dr             Springboro OH       45066-8187   36   R014    3   0040D   Y   M                  8/1/2017   I            A              2   N          AABB   N   N
10508714   MUSCOGEE LAKIN      NICOLE    MORAND     814 Mill Pond Dr             Phenix City AL      36870-4771   36   R017   14   0216A   Y   M                  5/1/2019   I            A              2   N          AABB   N   N
10509900   MUSCOGEE CHARLES MATTHEW KOENIG          4076 Capensis Ln             Ravenel        SC   29470-3335   37   H001   76   0084D   Y   M                  6/1/2019   F            A              1   N          AABB   N   N
10512484   MUSCOGEE MICHELLE CHRISTINE STEVENS 105 Glade Park Rd                 Cary           NC   27518-8687   37   R031    5   0105D   Y        2/1/2017 F                   A                 3 N           AABB   N      N
10514010   MUSCOGEE DAVID      WILLIAM   DINGES     2502 S Arlington Mill Dr Apt Arlington      VA   22206-4024   36   C009   76   0201A   Y       11/1/2018 I                   A                 5 N           AABB   N      N
10514022   MUSCOGEE SHAUN      MICHAEL   GANN       6018 W Port Ln Apt 104       Boise          ID   83703-4897   36   C036   29   0156A   Y   M                  6/1/2017 I              A              0 N            AABB   N   N
10515034   MUSCOGEE KRISTEN    MICHELLE ADAMS       903 9th Street Ct E          Andalusia      IL   61232-7621   36   R311    3   0026A   Y   M                  7/1/2019 I              A              7 N            AABB   N   N
10516119   MUSCOGEE SHEENA     TIRUVOOR NAGARAJA 1101 Lesmer Ct                  Manhattan      KS   66503-1202   36   R009    1   0236A   Y   M                  6/1/2018 I              A              4 N            AABB   N   N
10517571   MUSCOGEE JOSHUA     SCOTT     GAETANO 131 Allen Dr                    Fort Leavenw KS     66027-1420   36   C024   31   0105A   Y        5/1/2019 I                   A                 8 N           AABB   N      N
10518308   MUSCOGEE MERRI      MISTILYN  WHITE      33 Lee Road 988              Phenix City AL      36870-8494   36   R001   33   0100D   Y   M                  6/1/2019 I              A              5 N            AABB   N   N
10518359   MUSCOGEE MARK       ADAM      ROGERS     21620 Brixham Run Loop Estero               FL   33928-3289   36   R010   20   0068A   Y        8/1/2018 I                   A                 1 N           AABB   N      N
10519109   MUSCOGEE DESIREE    NICOLE    ETHEREDG 1013 Beirne Ave NE             Huntsville     AL   35801-6206   37   C008   13   0028D   Y   M                  3/1/2019   F            A              5   N          AABB   N   N
10519576   MUSCOGEE JOHN       LEE       ALBERT     4962 Hawk Meadow Dr          Colorado Spr CO     80916-5719   36   C025   62   0226A   Y   M                  5/1/2017   I            A              6   N          AABB   N   N
10519830   MUSCOGEE ALEXIS     SHANELL   ALEXANDER7237 Attu Dr Apt B             Colorado Spr CO     80902-2339   36   C002   74   0174A   Y   M                  5/1/2019   I            A              3   N          AABB   N   N
10520680   MUSCOGEE ROBIN      JOANN     BARTELL    626 Lake Heather Reserve Hoover             AL   35242-7610   37   C002   26   0108A   Y   M                  1/1/2019   F            A              2   N          AABB   N   N
10520722   MUSCOGEE SANDRA     ANDREA    CARDOSO Psc 704 Box 3612                APO            AP   96338-0037   36   C037   12   0001A   Y   M                  6/1/2017   I            A              8              AAF1
10520745   MUSCOGEE SCOTT      ADAMSON SELLNOW-R 6815 Deer Crk                   Edwardsville IL     62025-3060   36   R007   15   0177A   Y   M                  7/1/2018   I            A              0   N          AABB   N   N
10522559   MUSCOGEE CECILY     NICOLE    JACKSON 12 Sitka Ct                     Phenix City AL      36869-7141   36   C016   12   0061A   Y   M                 10/1/2020   I            A              2   N          AABB   Y   N
10522652   MUSCOGEE KAMELA     LYNN      DYER       6577 Milam Ct                Fort Sill      OK   73503-4616   36   C071   77   0117A   Y   M                 10/1/2016   I            A              1   N          AABB   N   N
10523038   MUSCOGEE RYAN       MICHAEL   VONDERHO 1101 Lesmer Ct                 Manhattan      KS   66503-1202   36   R009    1   0236A   Y   M                  6/1/2018   I            A              4   N          AABB   N   N
10525306   MUSCOGEE PALEERAT             SUWANNAW946 Pinehurst Loop              Cabot          AR   72023-7665   36   R009   46   0284D   Y   M                 12/1/2018   I            A              2   N          AABB   N   N
10526182   MUSCOGEE ALICIA     KAY       PUMMILL    1851 Steamboat Pkwy Unit Reno               NV   89521-6350   36   R084   77   0085A   Y   M                  3/1/2019   I            A              7   N          AABB   N   N
10527531   MUSCOGEE SAMUEL     JAMES     DESROSIER 1001 N Twin Creek Dr Apt Killeen             TX   76543-4246   36   C046   37   0253A   Y       10/1/2018 I                   A                 9 N           AABB   N      N
10529130   MUSCOGEE ROBBY      DALE      DUKE       1030 Duggar Mountain Rd Piedmont            AL   36272-6147   36   R007   30   0247A   Y   S                  2/1/2018   I                92         9   N          AABB   N   N
10529196   MUSCOGEE BOBBY      LEONARD JOHNSON 2001 W Princeton Cir Apt 6 Broken Arrow OK            74012-5193   36   C024   57   0098A   Y   M                  6/1/2019   I            A              6   N          AABB   N   N
10529320   MUSCOGEE BRENDON EDWARD       WELLENDO 7218 Rupell Dr                 Charlotte      NC   28273-4360   36   R231   18   0086A   Y   M                  1/1/2017   I            A              6   N          AABB   N   N
10529772   MUSCOGEE MARTIN     BENJAMIN FULLER      144 Lloyd Guessford Rd       Townsend       DE   19734-9665   37   R402   44   0187D   Y   M                  2/1/2018   F            A              2   N          AABB   N   N
10531230   MUSCOGEE CAITLYN    QUILTER   PRICE      10909 Price Manor Way        Laurel         MD   20723-6020   36   R011    9   0033D   Y   M                  4/1/2019   I            A              9   N          AABB   N   N
10531792   MUSCOGEE JOSHUA     LENDELL   BENEFIELD 71 Tree Top Hl                Smiths Statio AL    36877-4866   36   R006   71   0152D   Y   M                  8/1/2017   I            A              7   N          AABB   N   N
10531810   MUSCOGEE JACKIE     DALE      CALDWELL 441 E Erie St Unit 614         Milwaukee      WI   53202-6113   36   C072   64   0108A   Y   M                  2/1/2018   I            A              7   N          AABB   N   N
10531815   MUSCOGEE SEAN       MICHAEL   LYNCH      6320 Maryview St             Alexandria     VA   22310-2928   36   C012   20   0055D   Y   M                  4/1/2017   I            A              9   N          AABB   N   N
10531819   MUSCOGEE STACEY     JILLES    THIBODEAU Cmr 467 Box 2221              APO            AE   09096-0023   36   C023   21   0001A   Y   M                  3/1/2020   I            A              8              AAF1
10532946   MUSCOGEE STACY                ALBERT     4962 Hawk Meadow Dr          Colorado Spr CO     80916-5719   37   C025   62   0226A   Y   M                  5/1/2017   F            A              6   N          AABB   N   N
10533294   MUSCOGEE CHRISTOPHER          FLETCHER Psc 305 Box 2208               APO            AP   96218-0023   36   C023    8   0001A   Y   M                  6/1/2019   I            A              1              AAF1
10533687   MUSCOGEE JOSHUA     BLAKE     STOVER     1802 Milligan St SW Apt 10 Decatur          AL   35603-2560   36   R008   28   0169A   Y   M                  9/1/2017   I            A              0   N          AABB   N   N
10533886   MUSCOGEE SHAQUANA LANAY       NEWSOM BA5999 Custer Rd Ste 110         Frisco         TX   75035-9304   36   R050   35   0126A   Y   M                 11/1/2018   I            A              6   N          AABB   N   N
10533961   MUSCOGEE TELISA     LOTOYA    GRANT      501 Glenmede Ln              Montgomery AL       36117-6090   36   R070    1   0145D   Y   M                 10/1/2018   I            A              6   N          AABB   N   N
10533970   MUSCOGEE JUSTIN     TYREL     KAZECK     482 Willow Oaks Dr           Ozark          AL   36360-6208   36   R005   82   0408A   Y   M                  1/1/2019   I            A              6   N          AABB   N   N   L
10534856   MUSCOGEE CAROLINE IRENE       DEGON      Cmr 402 Box 818              APO            AE   09180-0009   36   C009   18   0001A   Y        6/1/2019 I                   A                 4             AAF1
10534894   MUSCOGEE CASSANDRAMARCEL      THOMAS     111 Mays Lndg                Yorktown       VA   23690-3521   36   R009   11   0183A   Y   M                 10/1/2019   I            A              7   N          AABB   N   N
10534897   MUSCOGEE DAMON      A         THOMAS     111 Mays Lndg                Yorktown       VA   23690-3521   37   R009   11   0183A   Y   M                 10/1/2019   F            A              7   N          AABB   N   N
10536265   MUSCOGEE AMANDA     WILLIAMS SAMSON      16 Logan St Apt B            Charleston SC       29401-2469   36   C002   74   0355A   Y   M                  8/1/2017   I            A              2   N          AABB   N   N
10536271   MUSCOGEE ALEXANDERSAMUEL      RICHEY     1805 Hartness Dr             Greenville     SC   29615-5494   36   R028    5   0240A   Y   M                  7/1/2020   I            A              0   N          AABB   N   N
10536286   MUSCOGEE FRANZISKA AGNES LEO LOVETT      3223 Meigs Rd                West Point NY       10996-2113   36   C001   23   0253A   Y   M                 12/1/2018   I            A              3   N          AABB   N   N
10536288   MUSCOGEE WAYNE      WADDELL VANELLIS 507 Burroughs St Apt 401 Morgantown WV               26505-3396   36   C016    1   0031A   Y   S                  2/1/2019   I                92         0   N          AABB   N   N
10536293   MUSCOGEE JACK       AUGUST    ZELLER     1789 Lee Road 360            Valley         AL   36854-6858   36   R002   89   0022D   Y   M                  8/1/2017   I         A                 0   N          AABB   N   N
10536296   MUSCOGEE CASSONDR DANELLE     BLY        1170 Northwood Dr Apt 219Saint Paul         MN   55121-2086   36   C015   69   0341A   Y   M                  2/1/2017   I         A                 5   N          AABB   N   N
10539006   MUSCOGEE THOMAS     ANTONIO   VELAZQUEZ 8663 Open Meadow Way Columbia                MD   21045-2886   37   C027   63   0095A   Y   M                 12/1/2017   F         A                 5   N          AABB   N   N
10540194   MUSCOGEE CHRISTOPH COURTNEY RAMSAY       10423 Running Cedar Ln ApFredericksbur VA        22407-8249   36   C038   78   0239A   Y   M                  3/1/2017   I         A                 7   N          AABB   N   N
10541922   MUSCOGEE MELAIJAH ORIANA      ARMSTRON 6300 S Congress Ave Apt 5Austin               TX   78745-4240   36   C032   31   0277A   Y   M                  8/1/2020   I         A                 5   N          AABB   N   N
10545438   MUSCOGEE DAVID      JEREMY    HARP       6455 Monserrat Dr            Vero Beach FL       32967-7562   37   R022   55   0001A   Y   M                  7/1/2020   F         A                 3   N          AABB   N   N
10545451   MUSCOGEE DEANDRA LYNN         O'CONNELL 2024 Belmont Rd               Grand Forks ND      58201-7314   36   C008   24   0095A   Y   M                  5/1/2017   I         A                 3   N          AABB   N   N
10546742   MUSCOGEE CARL       AMADEUS BEUTLER 1219 Linda Mood Dr                Fountain       CO   80817-4722   36   R006   19   0370A   Y   M                  1/1/2017   I       0 A                 1   N          AABB   N   N
10546779   MUSCOGEE ILIANA               MARTINEZ 1557 Carr 733                  Cidra          PR   00739-2379   36   R004   57   0859A   Y   M                  7/1/2019   I         A                 8   N          AABB   N   N
10547827   MUSCOGEE MAHENDRA NANUBHAI DESAI         4837 Glenmorgan Ct           Chester        VA   23831-6596   36   R001   37   0201A   Y       11/1/2017 I                   A                 7 N           AABB   N      N
10552494   MUSCOGEE MIRIAM               SMITH      4649 Loma Del Sur Dr Apt El Paso            TX   79934-3368   36   C074   28   0031A   Y   M                 10/1/2020 I              A              8 N            AABB   N   N
10555688   MUSCOGEE MONICA     MCCRORY RANDLE       4761 Country Ln Apt E48 Cleveland           OH   44128-5895   36   C025   58   0153A   Y   M                  2/1/2017 I              A              1 N            AABB   N   N
10557974   MUSCOGEE ALMA       LORRAINE HUBBARD 4083 Sunbeam Rd Apt 614 Jacksonville FL              32257-7505   36   R061   64   0083A   Y   M                  6/1/2019 I              A              4 N            AABB   N   N
10558014   MUSCOGEE VEDA       LYNN      NEAL       1 Jubilee Ct                 Elgin          SC   29045-7003   37   R006    1   0186A   Y   M                  4/1/2018 F              A              9 N            AABB   N   N
10558390   MUSCOGEE YUVONNE MARIE        ROGERS     4043 Violet Ave              Saint Clair    MI   48079-3532   36   R004   43   0174A   Y       12/1/2016 I                   A                 2 N           AABB   N      N
10559284   MUSCOGEE RAQUEL               MAJORS     1604 Clairidge Ave           Killeen        TX   76549-3629   36   C051    4   0022A   Y   M                  7/1/2020 I              A              5 N            AABB   N   N
10559586   MUSCOGEE ADAM       LUKE      LEDET      138 Ron Mar Dr               Pineville      LA   71360-4547   36   C009   38   0214A   Y   M                 10/1/2018 I              A              2 N            AABB   N   N
10560449   MUSCOGEE BROOKS     CARLTON BROWN        831 W 25th St Apt 7          Houston        TX   77008-1712   36   C011    7   0103A   Y   M                 10/1/2017 I              A              0 N            AABB   N   N
10560450   MUSCOGEE JASON      CLAY      CUNNINGHA1205 S 2nd St                  Leavenworth KS      66048-3507   36   C022    5   0027D   Y       10/1/2019 I                   A                 6 N           AABB   N      N
10560462   MUSCOGEE JOHNATHANMICHAEL     BRYMAN     2215 W Highway 53 Trlr 17 Rathdrum          ID   83858-7075   36   R007   17   0323A   Y   M                 12/1/2016   I            A              1   N          AABB   N   N
10560464   MUSCOGEE ELENA      MARY      PECK       2500 Wyandotte Ave           Springdale AR       72764-3018   37   R024    0   0332A   Y   M                  7/1/2018   F            A              2   N          AABB   N   N
10560465   MUSCOGEE RYAN       JOSEPH    PECK       2500 Wyandotte Ave           Springdale AR       72764-3018   36   R024    0   0332A   Y   M                  7/1/2018   I            A              2   N          AABB   N   N
10562639   MUSCOGEE CORINE     LEE       GRANT      1403 W Hampton Springs APerry               FL   32347-3813   36   C001    3   0531A   Y   M                  1/1/2017   I            A              3   N          AABB   N   N
10562984   MUSCOGEE DARYL                SULLIVAN 70 Rowley St                   Agawam         MA   01001-1636   36   C011   70   0090A   Y   M                 11/1/2018   I            A              5   N          AABB   N   N
10563337   MUSCOGEE JESSICA              HUNTER     2 Wild Turkey Rd             Lexington      VA   24450-2231   37   R008    2   0208A   Y   M                  9/1/2017   F            A              5   N          AABB   N   N
10566027   MUSCOGEE YOUSSEF              HADIRI     30 Addison Park Dr NW Ap Huntsville         AL   35806-2553   36   R011   28   0083A   Y   M                  9/1/2017   I            A              3   N          AABB   N   N
10566060   MUSCOGEE BRANDI               RAMIREZ    1160 Trek Trail Hts Apt 208 Colorado Spr CO      80921-4520   36   R083   58   0074A   Y       10/1/2017 I                   A                 6 N           AABB   N      N
10566287   MUSCOGEE MELISSA    S         HUTCHESO 1035 Mystic Valley Ct          Imperial       MO   63052-3631   36   R002   35   0366A   Y   M                  8/1/2017 I              A              3 N            AABB   N   N
10566340   MUSCOGEE MICHAEL    GLENN     ANDERSON 721 Sunny Slope Trce           Lexington      KY   40514-1780   37   C015   21   0159A   Y        1/1/2017 F                   A                 7 N           AABB   N      N
10566341   MUSCOGEE YOLANDA YVETTE       BATES      190 Lee Road 2200            Smiths Statio AL    36877-3388   37   R004   90   0281A   Y   M                  5/1/2017   F         A                 8   N          AABB   N   N
10567107   MUSCOGEE WAYNE      A         SCHINTGEN 884 Clearview Dr              Lansing        KS   66043-5205   36   R008   84   0011A   Y   M                  8/1/2017   I         A                 7   N          AABB   N   N
10567188   MUSCOGEE LAUREN     ELIZABETH RONDEM     104 Lee Road 2146            Salem          AL   36874-5411   37   R006    4   0104A   Y   M                  7/1/2019   F         A                 7   N          AABB   N   N
10567203   MUSCOGEE CATHERINE MARIE      COLE       730 Hawthorne Ln Apt 526 Charlotte          NC   28204-2185   36   C010   26   0118A   Y   M                  6/1/2020   I         A                 0   N          AABB   N   N
10568044   MUSCOGEE MARGARET ALAYNE      ANELLO     7450 Carnoustie Ct           Gilroy         CA   95020-3004   37   C018   50   0041A   Y   M                  3/1/2017   F         A                 2   N          AABB   N   N
10568055   MUSCOGEE PETER      LOUIS     ANELLO     7450 Carnoustie Ct           Gilroy         CA   95020-3004   37   C018   50   0041A   Y   M                  3/1/2017   F         A                 2   N          AABB   N   N
10568325   MUSCOGEE JESSICA    NICOLE    MCMAKIN 51603 Zuni Cir Apt 1            Fort Hood      TX   76544-2270   37   C001    1   0384A   Y   M                  6/1/2019   F         A                 2   N          AABB   N   N
10568524   MUSCOGEE SADIE      CORRINE   WEAVER     3113 NE Colonial Dr          Lawton         OK   73507-3426   36   C006   13   0010A   Y   M                 10/1/2017   I         A                 9   N          AABB   N   N
10569573   MUSCOGEE SHELBY     ERSTAD    BURNS      16119 Groves St Apt A        Fort Polk      LA   71459-2550   36   C024   73   0076A   Y   M                  1/1/2020   I         A                 2   N          AABB   N   N
10569800   MUSCOGEE PATRICK    NEIL      DUNCAN     3113 NE Colonial Dr          Lawton         OK   73507-3426   36   C006   13   0010A   Y   M                 10/1/2017   I         A                 9   N          AABB   N   N
10570221   MUSCOGEE AMY        C         WILLIAMS 4644 Ritson Ln                 Fayetteville NC     28306-9378   36   R012   44   0066A   Y   M                  5/1/2017   I         A                 6   N          AABB   N   N
10570237   MUSCOGEE SAMUEL     LYLE      HARDIN     6500 Bridge Water Way Un Panama City FL          32407-8540   36   C007    2   0092A   Y   M                 12/1/2019   I         A                 5   N          AABB   N   N
10573475   MUSCOGEE AARON      MICHAEL   SANDERSO 499 Monticello Dr              Auburn         AL   36830-1414   37   R012   99   0152D   Y   M                 10/1/2018   F         A                 2   N          AABB   N   N
10574196   MUSCOGEE BORIS      DEWAYNE BATES        190 Lee Road 2200            Smiths Statio AL    36877-3388   37   R004   90   0281A   Y   M                  4/1/2018   F         A                 8   N          AABB   N   N
10574589   MUSCOGEE RACHEL     LEFRANCOI GOODMAN 160 William Penn Way            New Brighton PA     15066-3340   37   C007   60   0215A   Y   M                  6/1/2019   F         A                 6   N          AABB   N   N
10575125   MUSCOGEE ADAM       SINGLETON KING       2 Lakewood Pl                Phenix City AL      36867-2028   36   C008    2   0011A   Y   M                  8/1/2020   I         A                 6   N          AABB   N   N
10577132   MUSCOGEE MELISSA              MERRIMAN 11814 Major Turner Run         Parrish        FL   34219-1238   36   R008   14   0344D   Y   M                  1/1/2019   I         A                 2   N          AABB   N   N
10578504   MUSCOGEE ALICIA     NICOLE    THOMAS     2860 Mirage Dr               Colorado Spr CO     80920-4005   36   R016   60   0176D   Y   M                  6/1/2019   I         A                 6   N          AABB   N   N
10579002   MUSCOGEE SYLVIA               MARSHALL 212 Overman Ave                Salisbury      NC   28144-2537   36   C015   12   0050A   Y   M                  9/1/2020   I         A                 1   N          AABB   N   N
10580299   MUSCOGEE MICHELLE KATHRYN CARR           1210 43rd St                 Phenix City AL      36867-2223   36   C013   10   0008A   Y   M                 12/1/2018   I         A                 0   N          AABB   N   N
10580326   MUSCOGEE KAILANI    YVETTE    VELAZQUEZ PO Box 6812                   El Paso        TX   79906-0812   36   B006   12   0001A   Y   M                  9/1/2019   I         A                 5   N          AABB   N   N
10581377   MUSCOGEE KELSEY     RAYANN    COPELAND 2150 Stadium Dr Apt B1         Phenix City AL      36867-3123   36   C007   21   0123A   Y   M                  7/1/2018   I         A                 8   N          AABB   N   N
10581621   MUSCOGEE ANGELA     MARIA     PRICE      PO Box 131                   Brentwood TN        37024-0131   36   B002   31   0002A   Y   M                 12/1/2016   I         A                 5   N          AABB   N   N
10582636   MUSCOGEE DEANA                HORNE      2612 5th St                  Phenix City AL      36869-6469   36   C016   12   0023A   Y   M                  1/1/2019   I         A                 0   N          AABB   N   N
10583370   MUSCOGEE STEPHANIE V          MAIORANA 55 Founders Rd                 Glastonbury CT      06033-3607   36   C009   55   0113D   Y   M                 11/1/2018   I         A                 2   N          AABB   N   N
10586058   MUSCOGEE ERIKA      RAE       AKERS      1504 Silver Cup Ct           Columbia       TN   38401-7374   36   R015    4   0070A   Y   M                  5/1/2018   I         A                 9   N          AABB   N   N
10586079   MUSCOGEE ADAM       KENDALL   HILKERT    1161 5th St Unit A           Fort Eustis VA      23604-0914   36   C003   73   0172D   Y   M                  8/1/2017   I         A                 1   N          AABB   N   N
10586093   MUSCOGEE IAN        JEFFERY   HUNT       88 Sherwood Dr               Glastonbury CT      06033-3724   37   C005   88   0078A   Y   M                  5/1/2019   F       0 A                 6   N          AABB   N   N
10586098   MUSCOGEE JAMIE      EDGEWORT HUNT        88 Sherwood Dr               Glastonbury CT      06033-3724   36   C005   88   0078A   Y   M                  5/1/2019   I       0 A                 6   N          AABB   N   N
10586440   MUSCOGEE WILLIABELLE          LEE        3 Utah St                    Fort Mitchell AL    36856-3406   36   R004    3   0158D   Y   M                  2/1/2019   I         A                 6   N          AABB   N   N
10586858   MUSCOGEE LORRAINE MCGAUGHY MARTIN        5999 Custer Rd Ste 110       Frisco         TX   75035-9304   37   R050   35   0126A   Y   M                  9/1/2018   F         A                 6   N          AABB   N   N
10587743   MUSCOGEE ALLISON    ROSE      WISIALOWS 1704A Primrose Ave            Nashville      TN   37212-6010   36   C016    4   0008A   Y   M                  5/1/2020   I         A                 4   N          AABB   N   N
10587906   MUSCOGEE SAJUMA               BHAJU      4124 Church Point Rd         Virginia Beac VA    23455-7022   36   C039   24   0216A   Y   M                  9/1/2017   I         A                 4   N          AABB   N   N
10588383   MUSCOGEE STACEY     TILLMAN   SUTTLES    5406 Edgewater Dr            Ewa Beach HI        96706-3231   36   C002    6   0187D   Y   M                  1/1/2019   I         A                 7   N          AABB   N   N
10589230   MUSCOGEE SAMANTHA RAE         MARSHALL 9101 Kayhill Pl                Fort Smith     AR   72916-6114   37   R011    1   0089A   Y       11/1/2019 F                   A                 2 N           AABB   N      N
10589252   MUSCOGEE DOROTHY HOWARD       LITTLE     73 Lee Road 386              Smiths Statio AL    36877-2228   36   R007   73   0127D   Y   M                  8/1/2020   I            A              5   N          AABB   N   N
10591305   MUSCOGEE NATHANIEL CHRISTOPH RYFFE       309 Bailey Ln                Mexico Beac FL      32456-0284   37   H007    9   0036A   Y   M                  1/1/2017   F            A              7   N          AABB   N   N   L
10592193   MUSCOGEE ANGELA     LYNN      BONNER     601 Groce St                 Opelika        AL   36801-3437   37   C002    1   0165A   Y   M                 12/1/2016   F            A              4   N          AABB   N   N
10592198   MUSCOGEE DIANA      SUZANNE WILLIAMS 210 E Public Sq                  Laurens        SC   29360-2949   36   C001   10   0150A   Y   M                  1/1/2018   I            A              5   N          AABB   Y   N
10592791   MUSCOGEE ANTHONY PERNELL      REDMOND 7327 Hourglass Dr               Apollo Beach FL     33572-1581   36   R030   27   0306A   Y   M                  7/1/2019   I            A              6   N          AABB   N   N
10593800   MUSCOGEE LAUREL     BLAKE     MCKENZIE 2802 S Abingdon St             Arlington      VA   22206-1312   36   C017    2   0029D   Y   M                  9/1/2017   I            A              9   N          AABB   N   N
10593823   MUSCOGEE SERENA     ANDREA    HAMELIN    168 Island Pond Rd           Derry          NH   03038-4705   36   R005   68   0062A   Y   M                  8/1/2018   I            A              6   N          AABB   N   N
10593935   MUSCOGEE JACOB      EMORY     SHOLTIS    21058 Skyward Dr             Abingdon       VA   24211-6361   36   R007   58   0000D   Y   M                 10/1/2019   I            A              1              AABB
10597893   MUSCOGEE CYNTHIA    LOU       CARDEN     2103 Grist Mill Dr SW        Concord        NC   28025-6718   37   R047    3   0351A   Y   M                  8/1/2018   F            A              8   N          AABB   N   N
10598341   MUSCOGEE CASSIE     ELIZABETH ATCHLEY 719 30th St                     Phenix City AL      36867-3330   37   C004   19   0115D   Y   M                  6/1/2018   F            A              1   N          AABB   N   N
10600921   MUSCOGEE MAGDALENADOMINGUEZLOWERY        15659 John Diskin Cir        Woodbridge VA       22191-6534   36   C004   59   0004A   Y       10/1/2020 I                   A                 3 N           AABB   N      N
10600930   MUSCOGEE SUMMER     LEIGH     ROLAND     6006 Russell Dr              Clarksville    TN   37040-6623   36   R034    6   0242A   Y   M                  5/1/2018   I            A              3   N          AABB   N   N
10602869   MUSCOGEE LORENE     CHRISTOPH LANE       2700 College Dr Apt 2811 Phenix City AL          36869-2033   36   C010   11   0133A   Y   M                 10/1/2017   I            A              8   N          AABB   N   N
10602874   MUSCOGEE LEANA      ASHLEY    GREINER    2968 La Vista Ave            Corona         CA   92879-5884   36   C022   68   0262A   Y   M                 10/1/2017   I            A              6   N          AABB   N   N
10604124   MUSCOGEE NATALIA              CARDONA 26711 Middleground Loop Wesley Chap FL              33544-1527   36   R037   11   0085D   Y   M                 11/1/2018   I            A              4   N          AABB   N   N
10604141   MUSCOGEE KATHERINE MICHELE    HALE       101 Bendigo Blvd N Apt 1 North Bend WA           98045-8149   36   R004    1   0187A   Y        3/1/2019 I                   A                 1 N           AABB   N      N
10610551   MUSCOGEE MARY                 JONES      8231 Hidden Pine Dr          Colorado Spr CO     80925-9416   37   R017   31   0030A   Y   M                  7/1/2019   F         A                 2   N          AABB   N   N
10610566   MUSCOGEE RAYMOND SANTA ELENKALUGDAN 9208 Zayden Dr                    Killeen        TX   76542-6357   36   R007    8   0012A   Y   M                 11/1/2016   I       0 A                 7   N          AABB   N   N
10610753   MUSCOGEE JENNIFER LYNN        MOORE      127 Lipizzan Trl             Saint Augusti FL    32095-8513   37   R055   27   0272D   Y   M                  1/1/2017   F         A                 5   N          AABB   N   N
10612265   MUSCOGEE LUV        ALKESH    AMIN       20614 Stone Oak Pkwy Apt San Antonio TX          78258-7375   37   R160   71   0060A   Y   M                  7/1/2017   F         A                 0   N          AABB   N   N
10612678   MUSCOGEE TIA        MONET     COLE       1808 St Andrews Way          Phenix City AL      36867-7453   37   R002    8   0025A   Y   M                  8/1/2017   F         A                 3   N          AABB   N   N
10612754   MUSCOGEE DAWN       RIGDON    NOLAND     11815 Easthampton Dr         Tampa          FL   33626-2648   37   R106   15   0067A   Y   M                  8/1/2017   F         A                 4   N          AABB   N   N
10613114   MUSCOGEE JESSICA    LEE       MCKEE      5857 Helen Way               Sarasota       FL   34243-4859   36   C014   57   0234A   Y   M                  7/1/2019   I         A                 6   N          AABB   N   N
10613135   MUSCOGEE MARCUS     ALLEN     MCKEE      5857 Helen Way               Sarasota       FL   34243-4859   37   C014   57   0234A   Y   M                  7/1/2019   F         A                 6   N          AABB   N   N
10613144   MUSCOGEE VIOLA                DAVIS      1056 S Elkhart Way Apt 202Aurora            CO   80012-3782   36   C043   52   0088A   Y   M                  4/1/2020   I         A                 2   N          AABB   N   N
10615544   MUSCOGEE DEVIN      JANELL    TAYLOR     1920 W Kansas Ave            Arkansas CityKS     67005-8879   36   R002   20   0070A   Y   M                  1/1/2017   I         A                 8   N          AABB   N   N
10615577   MUSCOGEE ANGELA     BERYL     ROLLISON 4116 4th St                    Chesapeake VA       23324-1525   37   C011   16   0121D   Y   M                  4/1/2018   F         A                 6   N          AABB   N   N
10615598   MUSCOGEE MICHAEL    GEORGE    ROLLISON 4116 4th St                    Chesapeake VA       23324-1525   36   C011   16   0121D   Y   M                  4/1/2018   I         A                 6   N          AABB   N   N
10616188   MUSCOGEE ANITRA     DAWN      NOLAND     11815 Easthampton Dr         Tampa          FL   33626-2648   36   R106   15   0067A   Y   M                  8/1/2017   I         A                 4   N          AABB   N   N
10616442   MUSCOGEE GEORGE     WILLIAM   GOLDEN     211 Widdecke Way             San ClementeCA      92672-2541   37   C025   11   0075A   Y        1/1/2019 F                   A                 0 N           AABB   N      N
10616783   MUSCOGEE CONSTANC DIONE       COWARD     21 Redwood Dr                Phenix City AL      36869-7927   36   R006   21   0003D   Y   M                  1/1/2018   I            A              0   N          AABB   N   N
10616806   MUSCOGEE SHANDA     LYNN      FOLES      112 Citrine Ct               Knightdale     NC   27545-7272   36   R002   12   0207A   Y   M                 10/1/2018   I            A              6   N          AABB   N   N
10618591   MUSCOGEE LAUREN     MICHELLE MULLIN      7716 Candlelight Ln          Fountain       CO   80817-4271   36   R010   16   0013A   Y   M                  1/1/2019   I            A              5   N          AABB   N   N
10618633   MUSCOGEE KEVIN      RICHARD   WILSON     PO Box 864                   Brownville     NY   13615-0864   36   B015   64   0001A   Y   M                 11/1/2019   I            A              6   N          AABB   N   N
10619580   MUSCOGEE KIMBERLEY ANN        WOO        2701 Diana Dr                Middleburg FL       32068-4029   36   H011    1   0032D   Y   M                  4/1/2018   I            A              5   N          AABB   N   N
                                                     Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 18 of 23

10620929   MUSCOGEE MATTHEW KENNETH NICHOLS        PO Box 101                   Beverly ShoreIN    46301-0101   36   B001    1   0011A   Y   M                 10/1/2017   I        A               3   N          AABB   N   N
10621492   MUSCOGEE PHILLIP   IRA        DONTJE    7055 Axis St SE              Lacey         WA   98513-5150   37   C054   55   0007D   Y   M                  5/1/2020   F        A               3   N          AABB   N   N
10622933   MUSCOGEE RAYMOND JESSE        KEELER    1015 Silbury Dr              Austin        TX   78758-3936   36   C006   15   0081D   Y   M                  9/1/2020   I        A               8   N          AABB   N   N
10623199   MUSCOGEE MARILYN   KAYE       CONNELLY 111 Brockway Dr               Montgomery AL      36110-1819   36   C067   11   0148D   Y   M                  6/1/2019   I        A               8   N          AABB   N   N
10628960   MUSCOGEE DENA                 BEARDEN 912 Denton Blvd NW Apt 22Fort Walton B FL         32547-4611   36   C042   51   0294A   Y   M                 10/1/2020   I        A               1   N          AABB   N   N
10629127   MUSCOGEE MICHELLE MCKINLEY AUSTIN       4824 Forsman Ct              Murfreesboro TN    37128-3868   36   R056   24   0112A   Y   M                  7/1/2017   I        A               8   N          AABB   N   N
10629132   MUSCOGEE JAMES     ALLEN      AUSTIN    4824 Forsman Ct              Murfreesboro TN    37128-3868   37   R056   24   0112A   Y   M                  7/1/2017   F        A               8   N          AABB   N   N
10629505   MUSCOGEE JILLIAN   TOMBERLIN BINGHAM 300 Melanie Dr                  Montgomery AL      36109-4925   36   C098    0   0156A   Y        5/1/2017 I                   A              1 N           AABB   N      N
10629512   MUSCOGEE GARRETT CHANDLER COTTER        100 Lee Road 936             Salem         AL   36874-1253   37   R002    0   0134A   Y   M                  6/1/2018   F        A               1   N          AABB   N   N
10629714   MUSCOGEE CYNTHIA   ANN        SEWARD    PO Box 90                    Gratis        OH   45330-0090   36   B001   90   0005A   Y   M                  2/1/2019   I        A               7   N          AABB   N   N
10629809   MUSCOGEE AIDA      KARINA     JOSLIN    8614 Langport Dr             Springfield VA     22152-3207   37   C028   14   0100A   Y   M                  7/1/2020   F        A               1   N          AABB   N   N
10629853   MUSCOGEE ANDREW               MULLIN    7716 Candlelight Ln          Fountain      CO   80817-4271   37   R010   16   0013A   Y   M                  1/1/2019   F        A               5   N          AABB   N   N
10630400   MUSCOGEE ANTHONY JOHN         ANDELA    1931 Crescent Dr             Manhattan     KS   66503-7538   36   R008   31   0007A   Y   M                  7/1/2017   I        A               3   N          AABB   N   N
10630457   MUSCOGEE MARCELA THERESA AGUILAR        352 Marich Way               Los Altos     CA   94022-1511   36   C003   52   0211A   Y       10/1/2017 I                   A              8 N           AABB   N      N
10630460   MUSCOGEE CAROL     ANN        GONZALEZ 158 Lee Road 2133             Valley        AL   36854-6367   37   R004   58   0445A   Y   M                  6/1/2019   F        A               9   N          AABB   N   N
10630750   MUSCOGEE BENJAMIN LEE         NABER     20069 US Highway 69 S        Tyler         TX   75703-8796   36   R052   69   0023D   Y   M                 10/1/2017   I        A               3   N          AABB   N   N
10630815   MUSCOGEE DEBORAH DEE          SELLNOW-R 6815 Deer Crk                Edwardsville IL    62025-3060   37   R007   15   0177A   Y   M                  7/1/2018   F        A               0   N          AABB   N   N
10632488   MUSCOGEE MORGAN    MELISSA    TAPP      425 Cattail Cir              Harker Heigh TX    76548-2654   36   R027   25   0073A   Y   M                  7/1/2019   I        A               6   N          AABB   N   N
10635199   MUSCOGEE RICARDO NATHANIEL CASTILLO 201 W Aviation Dr                Tucson        AZ   85714-2616   36   C038    1   0341D   Y   M                  8/1/2019   I        A               9   N          AABB   N   N
10638160   MUSCOGEE JEFFREY   WAYNE      WISMANN 62 Queets St                   Steilacoom WA      98388-1661   36   C003   62   0355A   Y   M                  7/1/2017   I        A               2   N          AABB   N   N
10638173   MUSCOGEE ROBERT    ANTHONY POUGH        2607 Arno St                 Harker Heigh TX    76548-3097   37   R049    7   0013A   Y   M                  6/1/2017   F        A               4   N          AABB   N   N
10641351   MUSCOGEE MARSHA    JUNE       BROOKS    1823 S Osage Ave             Sedalia       MO   65301-7359   36   C013   23   0022D   Y   M                 12/1/2017   I        A               6   N          AABB   N   Y
10641846   MUSCOGEE RACHEL    SHEHANE WILCOX       455 S 2nd E Apt 701          Rexburg       ID   83440-2546   37   C006   76   0093A   Y   M                  8/1/2020   F        A               1   N          AABB   N   N
10642635   MUSCOGEE PAYTON    HANNAH     FUSSELL   230 Lee Road 2157            Smiths Statio AL   36877-2565   36   R005   30   0275A   Y   M                  8/1/2018   I        A               8   N          AABB   N   N
10642926   MUSCOGEE SARAH     RANAE      MONTOYA 265 Hillandale Rd              Spring Lake NC     28390-1678   37   R008   65   0189D   Y   M                  6/1/2017   F        A               5   N          AABB   N   N
10645174   MUSCOGEE CHRISTOPH CHARLES LAMBERT 4649 Loma Del Sur Dr Apt El Paso                TX   79934-3368   36   C074   28   0031A   Y   M                 10/1/2020   I        A               8   N          AABB   N   N
10646518   MUSCOGEE ANTHONY F            NAGLE     10092 N Saint Charles Ave Williams         AZ   86046-8719   36   R001   92   0284A   Y       12/1/2017 I                   A              0 N           AABB   N      N
10646871   MUSCOGEE LINDSEY              BRAUN     3904 Dalewood Dr             Fort Wayne IN      46815-5943   37   C052    4   0063A   Y   M                  4/1/2017 F          A               1 N            AABB   N   N
10647110   MUSCOGEE JENNIFER ELIZABETH SMITH       106 Willow Brook Ln          Georgetown KY      40324-8668   37   R014    6   0390A   Y   M                  5/1/2020 F          A               3 N            AABB   N   N
10652232   MUSCOGEE RICHARD   ANTHONY WALKER       301 Ruth St                  Selma         AL   36701-6058   36   C019    1   0072D   Y   M                 10/1/2016 I          A               3 N            AABB   N   N
10654154   MUSCOGEE JAMES     ARTHUR     WETZEL    PO Box 2519                  Phenix City AL     36868-2519   36   B018   19   0001A   Y   M                  4/1/2019 I          A               2 N            AABB   N   N
10654333   MUSCOGEE MADDYSON ANNE        HANDWORK 8498 Deer Run Cir             Ooltewah      TN   37363-1427   36   R011   98   0029A   Y        8/1/2020 I                   A              7 N           AABB   N      N
10654493   MUSCOGEE JEANETTE HARRIS      MITCHELL 6030 Hilburn Rd Apt 309       Pensacola     FL   32504-6363   36   C023   84   0115A   Y   M                 12/1/2019   I        A               6   N          AABB   N   N
10654702   MUSCOGEE NICOLE    DANAE      ZAMORA    1209 Libra Dr                Portales      NM   88130-6125   36   C002    9   0469D   Y   S                 10/1/2017   I             92         7   N          AABB   N   N
10654805   MUSCOGEE BRITTANY MICHELLE WALKER       1513 Summerplace Dr          Phenix City AL     36867-4327   37   C007   13   0326D   Y   M                  8/1/2019   F        A               0   N          AABB   N   N
10655289   MUSCOGEE MELANEY LAINE        HENDERSO 4302 Ethel Ave                Killeen       TX   76549-2582   36   R031    2   0396A   Y   M                 10/1/2019   I        A               0   N          AABB   N   N
10655386   MUSCOGEE CORY      DANIEL     EDWARDS 510 Lee Road 281               Salem         AL   36874-1355   36   R004   10   0018A   Y   M                  1/1/2019   I        A               7   N          AABB   N   N
10658374   MUSCOGEE ASHLEY    M          COOPER    343 E Kiowa Dr               Sylvan Grove KS    67481-9159   36   R301   43   0098A   Y   M                  1/1/2017   I        A               3   N          AABB   N   N
10658403   MUSCOGEE MELISSA   ANN        WIGGINS   PO Box 247                   Fort Mitchell AL   36856-0247   36   B003   47   0001A   Y   M                  8/1/2018   I        A               8   N          AABB   N   N
10667426   MUSCOGEE HANNAH    BURTON     WEAVER    806 Spring Valley Rd         Quarryville   PA   17566-9773   36   R004    6   0209A   Y   M                  4/1/2020   I        A               3   N          AABB   N   N
10669759   MUSCOGEE BRIANNA   NICOLE     HENTHORN 1014 Grays Land Ct Apt 62 Kernersville NC        27284-0066   36   R027   51   0116A   Y   M                  6/1/2019   I        A               9   N          AABB   N   N
10670112   MUSCOGEE ASIA      B          NEWMAN    PO Box 205                   Herlong       CA   96113-0205   36   B002    5   0007A   Y       12/1/2017 I                   A              8 N           AABB   N      N
10671288   MUSCOGEE DOUGLAS ANTHONY FOX            13403 Palmera Vista Dr       Riverview     FL   33579-3507   37   R054    3   0059A   Y   M                  6/1/2019   F         A              5   N          AABB   N   N
10671969   MUSCOGEE SARA      BETH       WILLIAMS 2585 Puu Hapapa Loop          Wahiawa       HI   96786-7078   36   C014   85   0081A   Y   M                  4/1/2018   I         A              9   N          AABB   N   N
10672990   MUSCOGEE ANNE      ELIZABETH PELCHAR 2594 Horton Rd                  Bluefield     WV   24701-5476   36   C014   94   0036D   Y   M                  3/1/2018   I         A              1   N          AABB   N   N
10673191   MUSCOGEE PHILLIP   LANE       HAMRIC    6139 Christmas Dr            Nolensville TN     37135-7475   37   R004   39   0043A   Y   M                 10/1/2018   F         A              6   N          AABB   N   N
10673258   MUSCOGEE PATRICIA RANGEL      TAGUBA    12645 Arrow Weed Dr          El Paso       TX   79928-6234   36   R091   45   0081A   Y   M                  6/1/2017   I         A              1   N          AABB   N   N
10674408   MUSCOGEE MARLISA   M          ELLIS     6477 Kiska Ct Apt A          Colorado Spr CO    80902-3217   37   C002   73   0386A   Y   M                  1/1/2020   F         A              8   N          AABB   N   N
10674609   MUSCOGEE MARCUS    REY        GURULE    11041 Roberts Rd # A         Fort Campbe KY     42223-6052   36   C006   41   0253A   Y   M                  6/1/2018   I         A              9   N          AABB   N   N
10674610   MUSCOGEE TIFFANY   SUE        GURULE    11041 Roberts Rd # A         Fort Campbe KY     42223-6052   37   C006   41   0253A   Y   M                  6/1/2018   F         A              9   N          AABB   N   N
10674652   MUSCOGEE DERRICK   LESHAWN MOBLEY       19 Old Glory Way             Fort Mitchell AL   36856-5596   37   R002   19   0020D   Y   M                 10/1/2016   F         A              7   N          AABB   N   N
10675802   MUSCOGEE BRIAN     JOSEPH     HAND      10772 S Avenida PrimaveraYuma              AZ   85367-7328   37   R014   72   0024A   Y   M                  8/1/2017   F         A              2   N          AABB   N   N
10676594   MUSCOGEE SHAKEIRA DEIONDREA HERRING 1448 Flaxwood Cv                 Memphis       TN   38127-2541   36   C027   48   0249A   Y   M                  8/1/2020   I         A              5   N          AABB   N   N
10677559   MUSCOGEE PHILLIP   WAYNE      ROSEBERR 1055 Duncan Rd                Frankfort     KY   40601-8230   36   R003   55   0237A   Y   M                 11/1/2016   I         A              6   N          AABB   N   N
10678093   MUSCOGEE THOMAS    JOSEPH     HINEY     2569 Eureka Rd               Lincoln       AL   35096-6824   36   R003   69   0477A   Y   M                  3/1/2018   I       0 A              2   N          AABB   N   N
10678133   MUSCOGEE ANDRE     DONAVAN LOBBAN       1303 E 49th St               Brooklyn      NY   11234-2124   36   C034    3   0079A   Y        6/1/2018 I                   A              7 N           AABB   N      N
10678876   MUSCOGEE CHRISTOPH CHARLES BRYANT       12001 Abess Blvd Apt 7308Jacksonville FL        32225-6027   36   R125   33   0005A   Y   M                 12/1/2017   I        A               5   N          AABB   N   N
10679265   MUSCOGEE SHUNECA COLLINS      HARRINGTO1505 Margrave Dr              Wake Forest NC     27587-8418   37   R042    5   0191A   Y   M                  4/1/2020   F        A               5   N          AABB   Y   N
10679575   MUSCOGEE JACQUISE TYGIER      PICKETT   3655 S Pennsylvania St Ap Englewood CO          80113-3743   36   C067   28   0184A   Y   M                  1/1/2018   I        A               0   N          AABB   N   N
10679698   MUSCOGEE TIMOTHY   MICHAEL    WOO       203 Lee Road 2037            Salem         AL   36874-2663   36   R005    3   0515A   Y   M                 12/1/2018   I        A               2   N          AABB   N   N
10681813   MUSCOGEE JEAN      PRAZEN     JENKINS   4402 Riverchase Dr Apt 53 Phenix City AL        36867-7565   36   C011   41   0077A   Y   M                  5/1/2017   I        A               2   N          AABB   N   N
10681815   MUSCOGEE TIMOTHY              JENKINS   4402 Riverchase Dr Apt 53 Phenix City AL        36867-7565   37   C011   41   0077A   Y   M                  5/1/2017   F        A               2   N          AABB   N   N
10682190   MUSCOGEE MORGAN    LAUREL     BARTON    205 Vetavia St               Irondale      AL   35210-1419   36   C005    5   0300D   Y   M                  5/1/2019   I        A               9   N          AABB   N   N
10682568   MUSCOGEE RICHARD   ANTHONY CHIODO       10926 Meade Ct               Westminster CO     80031-2119   37   C037   26   0166A   Y   M                  7/1/2019   F        A               7   N          AABB   N   N
10682769   MUSCOGEE REGINA    CRAFT      ROSEBERR 1055 Duncan Rd                Frankfort     KY   40601-8230   37   R003   55   0237A   Y   M                 11/1/2016   F        A               6   N          AABB   N   N
10682818   MUSCOGEE JENNIFER RENEE       MCINTYRE 106 Ghillie Brogue Ln         Saint Johns FL     32259-6675   36   H021    6   0090A   Y   M                 12/1/2019   I        A               9   N          AABB   N   N
10682819   MUSCOGEE ASHLEY    KATHLEEN MOORE       84113 Losoya Ct # 1          Fort Hood     TX   76544-1574   36   C006   13   0409A   Y   M                 10/1/2020   I        A               3   N          AABB   N   N
10682835   MUSCOGEE HANNAH    LEA        ALEXANDER27850 J B Magnusson Dr Toney                AL   35773-8368   36   R002   50   0111A   Y   M                  5/1/2017   I        A               5   N          AABB   N   N
10682838   MUSCOGEE JEFFREY   MICHAEL    ROSENFELD1212 Bennington Dr            Santa Ana     CA   92705-2331   36   C032   12   0027A   Y   M                 11/1/2018   I        A               5   N          AABB   N   N
10683398   MUSCOGEE MATTHEW ROBERT       ELLIS     8243 Ranchview Dr Apt 207Irving            TX   75063-4139   36   C077   22   0078A   Y   M                  8/1/2019   I        A               8   N          AABB   N   N
10683469   MUSCOGEE PAUL      JB         WATSON    5105 Knights Ct              Flower MoundTX     75022-8118   36   R009    5   0051A   Y   M                  8/1/2019   I        A               1   N          AABB   N   N
10683627   MUSCOGEE MICHELLE LANE        KANE      2575 Wimbleton Ct            Colorado Spr CO    80920-7222   36   R040   75   0090A   Y   M                  7/1/2018   I        A               6   N          AABB   N   N
10683648   MUSCOGEE CALLIE    WILSON     KPOU      1905 Westminster Dr          Phenix City AL     36870-3504   36   R011    5   0332D   Y   M                  9/1/2020   I        A               9   N          AABB   N   N
10683682   MUSCOGEE JOHNNIE              MCCRAY    119 Sperrin Cir              Aiken         SC   29803-7678   37   C003   19   0324A   Y   M                  6/1/2017   F        A               0   N          AABB   N   N
10683714   MUSCOGEE ASHLEY    NICKOLE    NUNEZ     2808 Middletown Rd Apt 2 Bethlehem         PA   18020-4279   37   C074    2   0004A   Y   M                  6/1/2017   F        A               5   N          AABB   N   N
10683717   MUSCOGEE CRISSTYLEA           NUNN      24601 Lexington Dr Apt 2 Fort Riley        KS   66442-4641   37   C004    2   0292D   Y   M                 12/1/2019   F        A               1   N          AABB   N   N
10683801   MUSCOGEE PATRICIA             WATSON    5105 Knights Ct              Flower MoundTX     75022-8118   37   R009    5   0051A   Y   M                  8/1/2019   F        A               1   N          AABB   N   N
10684877   MUSCOGEE PHILIP    SYLVANOS JAMES       2101 Touchstone Dr           Chino Valley AZ    86323-6469   36   H065    1   0098A   Y   M                  4/1/2017   I        A               2   N          AABB   N   N
10684939   MUSCOGEE RULA      J          PATEL     8945 Hamilton Rd             Southaven MS       38671-2504   36   C006   45   0152D   Y   M                  8/1/2018   I        A               5   N          AABB   N   N
10684954   MUSCOGEE EMILY     NICOLE     ROSENFELD38 Knightsbridge Rd Apt 1F Great Neck NY         11021-4522   36   C009   16   0117A   Y   M                  6/1/2019   I        A               5   N          AABB   N   N
10685194   MUSCOGEE RACHEL    LEIGH      HOYLE     2267 Cedar Bend Rd           Appomattox VA      24522-5126   36   R001   67   0250D   Y   M                  1/1/2018   I        A               8   N          AABB   N   N
10685305   MUSCOGEE KATHLEEN CARLILE     RALEY     574 Main St Apt 2            Vandling      PA   18421-1541   36   C003    2   0039D   Y   M                  6/1/2020   I        A               1   N          AABB   N   N
10685780   MUSCOGEE MARK      PETER      BREUGEM 4120 Dale Rd # 141             Modesto       CA   95356-9232   36   R017   99   0080A   Y        5/1/2018 I                   A              8 N           AABB   N      N
10686570   MUSCOGEE JAMES     JOHN       GRANT     5311 Strawberry Hill Dr Apt Charlotte      NC   28211-4595   36   C036   77   0102A   Y   M                  9/1/2018   I        A               9   N          AABB   N   N
10686657   MUSCOGEE PENNY     SUE        MEANS     524 Blackman St              Jackson       MI   49201-1206   36   C036   24   0138D   Y   M                  6/1/2017   I        A               9   N          AABB   N   N
10686658   MUSCOGEE KRISTOPHE ORION      MERCER    6414 Dupuy Pl                Wahiawa       HI   96786-5604   36   C012   14   0492A   Y   M                  7/1/2018   I        A               4   N          AABB   N   N
10688150   MUSCOGEE SHIRLEY   LAUREEN BROWN        4549 Hermosa Rd              Crestview     FL   32539-6731   36   R006   49   0180A   Y   M                  6/1/2020   I        A               8   N          AABB   N   N
10688411   MUSCOGEE ARIANA    NERYS      HELLER    220 Coleman Dr E             Winter Haven FL    33884-2553   37   R027   20   0357A   Y   M                  7/1/2020   F        A               7   N          AABB   N   N
10689227   MUSCOGEE MARTASHA HOPE        FALLS     1136 County Road 524         Verbena       AL   36091-4302   36   R403   36   0125A   Y   M                  4/1/2019   I        A               3   N          AABB   N   N
10689424   MUSCOGEE DARLENE CLEONE       GILBERT   6 Old Camp St                Cameron       NC   28326-6248   37   R009    6   0146A   Y   M                  7/1/2020   F        A               3   N          AABB   N   N
10689464   MUSCOGEE ANA                  WEINTRAUB14544 Long Shadow Ave El Paso               TX   79938-4526   37   R105   44   0020A   Y   M                 11/1/2017   F        A               9   N          AABB   N   N
10689472   MUSCOGEE AMANDA    ELIZABETH IVY        3085 Matlock Dr              Florissant    MO   63031-1517   36   C066   85   0099D   Y   M                  9/1/2017   I        A               0   N          AABB   N   N
10690356   MUSCOGEE TERESA    ELIZABETH JARAMILLO 6642 Rose St                  Fort Hood     TX   76544-1325   37   C003   42   0138A   Y        4/1/2017 F                   A              7 N           AABB   N      N
10696935   MUSCOGEE HANNAH               ASAY      3200 Weeping Willow Dr Ap Lynchburg        VA   24501-3974   37   C056   81   0250A   Y   M                  7/1/2018   F        A               6   N          AABB   N   N
10699069   MUSCOGEE KATHRYN EVANS        SEELING   3308 Lost Tree Ter           Columbia      MO   65202-5724   36   R027    8   0040A   Y   M                  7/1/2018   I        A               9   N          AABB   N   N
10699078   MUSCOGEE AMY       MICHELLE WILSON      237 Rosalie Ct               Auburn        AL   36832-5845   36   R009   37   0150D   Y   M                  6/1/2020   I        A               6   N          AABB   N   N
10700055   MUSCOGEE DEVONTA TREYSTON MITCHELL 6030 Hilburn Rd Apt 309           Pensacola     FL   32504-6363   37   C023   84   0115A   Y   M                 12/1/2019   F        A               6   N          AABB   N   N
10702930   MUSCOGEE ELIZABETH MATTHEWS HENRICH     3244 Beaumont Dr             Tallahassee FL     32309-2806   37   C085   44   0121D   Y       11/1/2019 F                   A              9 N           AABB   N      N
10704206   MUSCOGEE JAMES     HARDING DAWAHARE 778 Running Deer Ln              Mars Hill     NC   28754-8502   37   R005   78   0078A   Y   M                 10/1/2020   F        A               4   N          AABB   N   N
10704220   MUSCOGEE SIMONE    MARIE      DAVENPOR 1009 S Steele St              Tacoma        WA   98405-3049   37   C017    9   0069D   Y   M                  1/1/2017   F        A               9   N          AABB   N   N
10704353   MUSCOGEE DUSTY     LEE        HUNT      1445 Norbert Cir             Conway        AR   72034-2030   37   R026   45   0249D   Y   M                  6/1/2017   F        A               0   N          AABB   N   N
10704787   MUSCOGEE JESSICA              THOMAS    347 Ramble Ridge Dr          Thousand Oa CA     91360-2850   36   C033   47   0051D   Y   M                 12/1/2017   I        A               5   N          AABB   N   N
10705611   MUSCOGEE NEESHAY JOY          JONES     2602 Arno St                 Harker Heigh TX    76548-3097   37   R049    2   0013A   Y   M                  1/1/2018   F        A               9   N          AABB   N   N
10706114   MUSCOGEE IRISHA    SIMONE     JONES     3625 Bunker Hill Dr          Roanoke       VA   24018-3608   36   C054   25   0313A   Y   M                  1/1/2017   I        A               1   N          AABB   N   N
10706119   MUSCOGEE ASIA      SYMONE     MCNEAL    27 Creek Trl                 Fort Mitchell AL   36856-5564   37   R002   27   0108D   Y        6/1/2020 F                   A              3 N           AABB   N      N
10706883   MUSCOGEE THOMAS    JOHN       THOMPSON 15840 Portofino Springs Bl Fort Myers FL         33908-8540   37   R256   31   0412A   Y   M                  7/1/2017   F        A               6   N          AABB   N   N
10707347   MUSCOGEE CHARLES WESLEY       CHAMPION 3618 Holden Dr                Saint Cloud FL     34772-8215   37   R012   18   0161A   Y   M                 12/1/2016   F        A               2   N          AABB   N   N
10707398   MUSCOGEE ROBERT    LEE        SPINNER   25 City View Dr              Waynesville NC     28786-1750   37   C005   25   0208A   Y   M                  9/1/2020   F        A               9   N          AABB   N   N
10707684   MUSCOGEE CLARA     JANE       LEDFORD 204 Cartland Way               Forest Hill   MD   21050-3106   37   R008    4   0190A   Y   M                  6/1/2020   F        A               8   N          AABB   N   N
10708504   MUSCOGEE TREVOR    WAYNE      SHAW      174 Lee Road 2108            Phenix City AL     36870-4747   36   R005   74   0268A   Y   M                  3/1/2020   I        A               3   N          AABB   N   N
10708508   MUSCOGEE JULIE     MARIE      TALLEY    903 Linwood Rd               Memphis       TN   38116-7030   36   C006    3   0270A   Y        2/1/2017 I                   A              8 N           AABB   N      N
10708688   MUSCOGEE DEBRA     JUNE       BROADBEN 834 Western Dr Apt 8A         Colorado Spr CO    80915-4014   37   C006   81   0238A   Y   M                  6/1/2019   F        A               9   N          AABB   N   N
10708715   MUSCOGEE ALYSON    MARIE      CEDERHOLM4402 Riverchase Dr Apt 20 Phenix City AL         36867-7530   36   C011   10   0051A   Y   M                  7/1/2018   I        A               4   N          AABB   N   N
10709048   MUSCOGEE LAUREN    NICOLE     WOOD      911 Hoopinana Aly            Honolulu      HI   96818-4884   37   C023   11   0182A   Y   M                  7/1/2019   F        A               2   N          AABB   N   N
10710143   MUSCOGEE KRISTEN   CAHILL     POWERS    19 Ancell St                 Alexandria    VA   22305-2502   36   C016   19   0054A   Y   M                 10/1/2016   I        A               9   N          AABB   N   N
10710267   MUSCOGEE JAMES                BURKE     300 Baker St # B             Fort Campbe KY     42223-3662   37   C004    0   0409A   Y   M                  6/1/2018   F        A               0   N          AABB   N   N
10710636   MUSCOGEE REBECCA MAY          BARRICK   PO Box 15883                 Colorado Spr CO    80935-5883   37   B009   83   0008A   Y   M                  3/1/2017   F        A               0   N          AABB   N   N
10710647   MUSCOGEE MEGAN     ANNETTE HAMMOND 3202 Hearth Hollow Rd             Columbia      TN   38401-3006   37   R025    2   0048A   Y   M                  6/1/2019   F        A               3   N          AABB   N   N
10712124   MUSCOGEE JOSHUA    D          YARBROUG PO Box 957                    Northeast Ha ME    04662-0957   36   B010   57   0001A   Y   M                  8/1/2018   I        A               9   N          AABB   N   N
10712192   MUSCOGEE RUSSELL              SPEARS    3800 London Rd               Duluth        MN   55804-2252   36   C070   99   0075A   Y   M                  2/1/2017   I        A               9   N          AABB   N   N
10714621   MUSCOGEE TENNESHIA            ESTERO    Cmr 415 Box 8561             APO           AE   09114-0086   37   C086   61   0001A   Y   M                  3/1/2019   F        A               4              AAF1
10715458   MUSCOGEE FERNARD IVANE        BROWN     3 Pilgrim St                 Fort Mitchell AL   36856-4335   36   R001    3   0178D   Y   M                 10/1/2017   I        A               4   N          AABB   N   N
10715613   MUSCOGEE ERICA     MARIE      RODELA    4455 Lee Road 246 Lot 18 Smiths Statio AL       36877-2606   36   R003   18   0252A   Y   M                 12/1/2016   I        A               6   N          AABB   N   N
10716391   MUSCOGEE ROBERT    GORDON     REYNOLDS 414 Lee Road 450              Phenix City AL     36870-8034   37   R019   14   0208A   Y   M                  5/1/2017   F        A               6   N          AABB   N   N
10716553   MUSCOGEE JENNIFER ANN         COLLINS   1607 45th St                 Phenix City AL     36867-1923   36   C013    7   0046D   Y   M                  4/1/2018   I        A               8   N          AABB   N   N
10716680   MUSCOGEE JOSHUA    PHILIP     GUTH      2928 Buck Creek Pl           Green Cove SFL     32043-8639   36   H018   28   0107A   Y   M                  6/1/2020   I        A               2   N          AABB   Y   N
10717473   MUSCOGEE KHAMWRYN JORDAN      CARRASCO 6569 Steen St                 Canal Winche OH    43110-1281   37   C003   69   0127A   Y   M                 11/1/2016   F        A               4   N          AABB   N   N
10717516   MUSCOGEE JACOB     DAVID      SMITH     106 Willow Brook Ln          Georgetown KY      40324-8668   37   R014    6   0390A   Y   M                  5/1/2020   F        A               3   N          AABB   N   N
10717757   MUSCOGEE ANA       MARIE      MEJIA     1420 E Park Hills Ave        State College PA   16803-3245   37   C074   20   0024D   Y   M                  2/1/2020   F        A               6   N          AABB   N   N
10717785   MUSCOGEE MICHELLE DOCKITA     BRUCE     139 Patterson Rd             Macon         MS   39341-9095   36   R002   39   0213A   Y   M                 12/1/2016   I        A               5   N          AABB   N   N   L
10721333   MUSCOGEE MEGAN     PARIS-SIMO AKINS     452 N Holly St               ElizabethtownPA    17022-1624   36   C011   52   0007D   Y   M                  9/1/2017   I        A               8   N          AABB   N   N
10721369   MUSCOGEE LEAH      ANNE       ORNOWSKI 4402 Riverchase Dr Apt 43 Phenix City AL         36867-7556   36   C011   84   0077A   Y   M                  5/1/2020   I        A               5   N          AABB   N   N
10723035   MUSCOGEE JENNIFER PERKINSON EDWARDS 43285 Overview Pl                Leesburg      VA   20176-3681   37   R027   85   0098A   Y   M                  7/1/2020   F        A               3   N          AABB   N   N
10723036   MUSCOGEE PHILIP    BRIAN      EDWARDS 43285 Overview Pl              Leesburg      VA   20176-3681   36   R027   85   0098A   Y   M                  7/1/2020   I        A               3   N          AABB   N   N
10727022   MUSCOGEE ARICCA    LYNN       FERLICKA 107 Danforth Dr # A           Fort Campbe KY     42223-3665   36   C007    7   0074A   Y   M                  6/1/2018   I        A               0   N          AABB   N   N
10728352   MUSCOGEE STEPHANIE ADAMS      HESTER    10085 Palomino Cyn           Converse      TX   78109-1649   36   C007   85   0081A   Y   M                 12/1/2016   I        A               2   N          AABB   N   N
10728411   MUSCOGEE JAGRUTI   N          PRAJAPATI 6831 State Ave               Kansas City KS     66102-3022   37   C076   31   0135D   Y   M                  3/1/2018   F        A               4   N          AABB   N   N
10728464   MUSCOGEE JENNIFER JO          SALINAS   9260 Reffitt Rd              Mount Verno OH     43050-9242   36   R005   60   0390A   Y   M                  3/1/2017   I        A               5   N          AABB   N   N
10732605   MUSCOGEE KIRSTEN   LEIGH      MILLER    9248 Starpass Dr             Jacksonville FL    32256-3800   36   C074   48   0043A   Y   M                 11/1/2017   I        A               9   N          AABB   N   N
10734716   MUSCOGEE AMANDA    F          JONES     5 Lincolnshire Ln            Phenix City AL     36870-8660   36   R012    5   0195D   Y        3/1/2018 I                   A              1 N           AABB   N      N
10736051   MUSCOGEE BRITTANY JUSTINE     MCGOWAN 720 W 9th St                   Waterloo      IA   50702-1546   36   C035   20   0168A   Y   M                 12/1/2019   I        A               8   N          AABB   N   N
10736074   MUSCOGEE ALEXIS    PATRICE    TUCKER    154 Victoria Dr Apt A        Pittsburgh    PA   15227-2357   36   C045   73   0006A   Y   M                  8/1/2020   I        A               6   N          AABB   N   N
10740850   MUSCOGEE BRANDON SHELBY       HILL      43636 N 18th St              New River     AZ   85087-7512   36   H009   36   0552A   Y   M                 11/1/2018   I        A               8   N          AABB   N   N
10741193   MUSCOGEE JENNIFER JODIE       EILAND CRO6913 S 7th Ln                Phoenix       AZ   85041-6760   36   C006   13   0236A   Y   M                  7/1/2018   I        A               9   N          AABB   N   N
10742302   MUSCOGEE DAVID     ALLAN      COUNTRYM 5804 Lady Way                 Hope Mills NC      28348-9393   36   R009    4   0229A   Y   M                  6/1/2017   I        A               7   N          AABB   N   N
10742304   MUSCOGEE AMANDA    MARIE      DEMUTH    7748 Sapling Ct              Fountain      CO   80817-4234   36   R005   48   0008A   Y   M                 10/1/2017   I        A               1   N          AABB   N   N
10744366   MUSCOGEE ALECHIA   BETH       FINK      115 Rockhaven Dr NW          Madison       AL   35757-6976   36   R020   15   0205D   Y   M                  1/1/2019   I        A               9   N          AABB   N   N
10753586   MUSCOGEE DEMETRI              RILEY     224 W Dryden St Apt 205 Glendale           CA   91202-3738   36   C015   55   0295A   Y   M                 10/1/2020   I        A               5   N          AABB   N   N
10754474   MUSCOGEE PATRICIA JEAN        O'GWYNN 20815 Bishop Rd Apt 105 Fairhope             AL   36532-3156   36   R008   30   0099A   Y   M                  7/1/2020   I        A               3   N          AABB   N   N
10756686   MUSCOGEE BRITTANY             DONATTO 11045 Roberts Rd # A           Fort Campbe KY     42223-6052   36   C006   45   0257A   Y   M                 12/1/2017   I        A               5   N          AABB   N   N
10756689   MUSCOGEE AARON                DONATTO 11045 Roberts Rd # A           Fort Campbe KY     42223-6052   37   C006   45   0257A   Y   M                 12/1/2017   F        A               5   N          AABB   N   N
10756691   MUSCOGEE JOSEPH    PATRICK    GRAY      2657 Sky Park Rd             Florence      AL   35634-2473   37   R007   57   0129D   Y   M                 12/1/2016   F        A               1   N          AABB   N   N
10756694   MUSCOGEE ADRIANNA NICOLE      BAEZ      42 Lee Road 2195             Phenix City AL     36870-7788   36   R017   42   0425A   Y       10/1/2017 I                   A              0 N           AABB   N      N
10761092   MUSCOGEE TRACI     LYNETTE    MILES     306 Smithfield St            Fayetteville NC    28303-1946   36   C055    6   0062A   Y   M                  3/1/2017 I          A               8 N            AABB   N   N
10761105   MUSCOGEE AMANDA    ROSE       KOBOLDT 26901 95th Pl                  Trevor        WI   53179-9339   37   R091    1   0368A   Y   M                  7/1/2017 F          A               0 N            AABB   N   N
10761106   MUSCOGEE ERICA                LAYMON    286 Garwood Ct               Henderson NV       89074-4187   36   C033   86   0198A   Y       12/1/2016 I                   A              8 N           AABB   N      N
10761124   MUSCOGEE MORGAN               JENNINGS 512 Carrsbrook Rd SE          Huntsville    AL   35803-2290   37   C097   12   0005A   Y   M                  8/1/2017   F        A               5   N          AABB   N   N
10761522   MUSCOGEE MELISSA   KWOK       VILLEGAS PO Box 5114                   Carmel By Th CA    93921-5114   37   B053   14   0001A   Y   M                  3/1/2017   F        A               0   N          AABB   N   N
10761523   MUSCOGEE NICOLAS   BENJAMIN VILLEGAS PO Box 5114                     Carmel By Th CA    93921-5114   36   B053   14   0001A   Y   M                  3/1/2017   I        A               0   N          AABB   N   N
10763767   MUSCOGEE AMY       ELIZABETH WILSON     272 Feldspar St              Virginia Beac VA   23462-4412   36   C035   72   0107A   Y   M                  6/1/2019   I        A               3   N          AABB   N   N
10773049   MUSCOGEE ASHLEIGH TAYLOR      WILLIAMS 3343 Memorial Blvd Apt B4 Murfreesboro TN        37129-5430   36   R073   25   0304A   Y   M                  5/1/2017   I        A               9   N          AABB   N   N
10778527   MUSCOGEE MICHAEL   S          RIBEIRO   136 Gail St                  Oak Grove KY       42262-9138   37   R003   36   0167A   Y   M                  3/1/2018   F        A               4   N          AABB   N   N
10778866   MUSCOGEE ALAYNA    R          WELLS     5500 McKinney Place Dr A McKinney          TX   75070-2179   36   H201   71   0051A   Y   M                 11/1/2016   I        A               4   N          AABB   N   N
10780574   MUSCOGEE SHERRY    MARIE      ROBINSON 1907 15th Ave                 Phenix City AL     36867-4329   36   C007    7   0327D   Y   M                  3/1/2020   I        A               5   N          AABB   N   N
10793953   MUSCOGEE MIA       SPEARS     MAKANDA 1984 Flushing Ct               Charlotte     NC   28215-4249   36   C069   84   0216A   Y   M                  3/1/2019   I        A               1   N          AABB   N   N
10794594   MUSCOGEE ANNA      REESE      SWANIER 115 Lake Carolina Blvd         Columbia      SC   29229-7510   37   R060   15   0019A   Y   M                 11/1/2018   F        A               7   N          AABB   N   N
10798785   MUSCOGEE RANDALL DEAN         MINTKEN   133 Sunset Bay Ln            Lexington     SC   29072-5002   36   R053   33   0210A   Y   M                  2/1/2020   I        A               7   N          AABB   N   N
10805678   MUSCOGEE LUCY      TOVAR      MURILLO   41124 Oakview Ln             Palmdale      CA   93551-1155   36   C001   24   0096A   Y        9/1/2019 I                   A              9 N           AABB   N      N
10805692   MUSCOGEE MANUEL               MURILLO   13961 Olive Grove Ln         Sylmar        CA   91342-1666   37   C034   61   0033A   Y        9/1/2019 F                   A              5 N           AABB   N      N
10806277   MUSCOGEE DENNIS    DUENAS     CALIYO    PO Box 12368                 San Francisc CA    94112-0368   37   B007   68   0001A   Y   M                 10/1/2019   F        A               2   N          AABB   N   N
10812547   MUSCOGEE DONNA     YVETTE     WARREN    Cmr 450 Box 599              APO           AE   09705-0006   36   C006   99   0001A   Y   M                  8/1/2017   I        A               5              AAF1
10813391   MUSCOGEE RICHARD   D          CROSS     5990 SW 93rd Cir             Ocala         FL   34481-2650   36   H001   90   0333A   Y   M                 10/1/2020   I        A               8   N          AABB   Y   N
10813895   MUSCOGEE SHANNON RUTH         BROOKS    9987 Lavender Ln             Manhattan     KS   66502-1531   36   R005   87   0197A   Y   M                  5/1/2020   I        A               6   N          AABB   N   N
10816622   MUSCOGEE RYAN      DREW       LOVELADY 334 Weston Hall Dr            Summerville SC     29483-8275   37   C014   34   0147A   Y   M                  8/1/2017   F        A               5   N          AABB   N   N
10816628   MUSCOGEE DAWN      MARIE      LOVELADY 334 Weston Hall Dr            Summerville SC     29483-8275   37   C014   34   0147A   Y   M                  8/1/2017   F        A               5   N          AABB   N   N
10816629   MUSCOGEE JOHN      DREW       LOVELADY 334 Weston Hall Dr            Summerville SC     29483-8275   36   C014   34   0147A   Y   M                  8/1/2017   I        A               5   N          AABB   N   N
10822254   MUSCOGEE MARKISHA MAISHAY     PETERS    154 Peters Hill Rd           Castleberry AL     36432-4400   36   R401   54   0178A   Y   M                  4/1/2020   I        A               5   N          AABB   N   N
10824681   MUSCOGEE VALERIE   VERNECE DINGES       2502 S Arlington Mill Dr Apt Arlington     VA   22206-4024   37   C009   76   0201A   Y       11/1/2018 F                   A              5 N           AABB   N      N
10825417   MUSCOGEE MIRANDA ELAINE       UPSHAW    711 Arlington Ave # 2        Dothan        AL   36301-1503   36   C033   11   0171D   Y        8/1/2018 I                   A              6 N           AABB   N      N
10825553   MUSCOGEE YOLANDA MICHELLE PRICE         18624 Fitzpatrick Ct         Detroit       MI   48228-1430   36   C050   24   0185A   Y   M                  8/1/2019   I        A               2   N          AABB   N   N
10825930   MUSCOGEE MICHELLE LYNN        MAJCHER 10482 Glacier Ct               Joint Base Le WA   98433-1345   37   C004   82   0187A   Y   M                  6/1/2019   F        A               0   N          AABB   N   N
10833074   MUSCOGEE LEILANI              POUGH     2607 Arno St                 Harker Heigh TX    76548-3097   36   R049    7   0013A   Y   M                  6/1/2017   I        A               4   N          AABB   N   N
10836043   MUSCOGEE TANIA     GINNY      MONTANO 3621 Wellesley Dr NE Apt BAlbuquerque NM          87107-6902   36   C006   74   0938A   Y   M                 10/1/2020   I        A               9   N          AABB   N   N
10836676   MUSCOGEE NADINE    J          COX       745 Broadway Commons A Garland             TX   75043-5888   36   C094   82   0164A   Y   S                  9/1/2020   I             92         2   N          AABB   N   N
10843222   MUSCOGEE THOMAS    JAMES      BROADBEN 834 Western Dr Apt 8A         Colorado Spr CO    80915-4014   36   C006   81   0238A   Y   M                  6/1/2019   I         A              9   N          AABB   N   N
10845695   MUSCOGEE SHANNON ANGLIN       CARSON    2819 NW 207th St             Miami Garde FL     33056-1432   36   C084   19   0333A   Y   M                  4/1/2020   I         A              3   N          AABB   N   N
10847072   MUSCOGEE LEAH      LIPOVICS   FOLEY     952 Princeton Dr             Marina Del R CA    90292-5411   36   C032   52   0167A   Y   M                  1/1/2019   I       0 A              0   N          AABB   N   N
10848252   MUSCOGEE ANDRE     EUGENE     STRATFORD12758 Millstream Dr           Bowie         MD   20715-1637   36   C009   58   0003D   Y   M                  6/1/2020   I         A              5   N          AABB   N   N
10848509   MUSCOGEE BENJAMIN EDWARD      BENAVENTEPO Box 25351                  Kansas City MO     64119-0651   36   B007   51   0001A   Y   M                 11/1/2017   I         A              1   N          AABB   N   N
10848891   MUSCOGEE KATE      ROBYN      OWENS     9640 Ottershaw Ct            Pike Road     AL   36064-2254   37   R011   40   0041A   Y   M                  6/1/2018   F         A              4   N          AABB   N   N
10848896   MUSCOGEE ORLANDO ADRIAN       PARKER    16527 Wildemere St           Detroit       MI   48221-3160   36   C007   27   0010D   Y        8/1/2017 I                   A              4 N           AABB   N      N
10850630   MUSCOGEE KARLI     ANGELA     PACHNIAK 492 Tobacco Rd                Vine Grove KY      40175-5400   36   R003   92   0172D   Y   M                  5/1/2017   I        A               3   N          AABB   N   N
10850921   MUSCOGEE DANIEL    LAWRENCE FINK        115 Rockhaven Dr NW          Madison       AL   35757-6976   37   R020   15   0205D   Y   M                  1/1/2019   F        A               9   N          AABB   N   N
10851200   MUSCOGEE MELANIE   JO         KLOACK    72 Crush Ct                  Swansboro NC       28584-8366   36   R007   72   0063A   Y   M                  8/1/2020   I        A               1   N          AABB   N   N
10851665   MUSCOGEE JACK      DALTON     FLANNERY 3356 Conservancy Dr           Chesapeake VA      23323-2116   36   C013   56   0007A   Y   M                  7/1/2018   I        A               6   N          AABB   N   N
10851812   MUSCOGEE HOLLY     MARIE      MUSE      361 County Road 221          Cameron       TX   76520-4658   37   R001   61   0309D   Y   M                  5/1/2018   F        A               0   N          AABB   N   N
10851911   MUSCOGEE TERESITA ELENA       TANNER    1871 E Whitetail Way         Layton        UT   84040-4927   36   R017   71   0046A   Y   M                  6/1/2020   I        A               4   N          AABB   N   N
10851973   MUSCOGEE GABRIEL   DON        MAXWELL 74 Utah St                     Fort Mitchell AL   36856-3407   36   R004   74   0146A   Y   M                  7/1/2018   I        A               7   N          AABB   N   N
10851978   MUSCOGEE JAMES     KENNETH PRIER        5027 Barrons Bridge Rd       Dadeville     AL   36853-7111   36   R006   27   0409A   Y   M                  7/1/2017   I        A               6   N          AABB   N   N
10852634   MUSCOGEE CALVIN    JOHN       KNECHT    103 Greystone Ct             Smiths Statio AL   36877-4634   36   R004    3   0377D   Y   M                  5/1/2018   I        A               9   N          AABB   N   N
10852651   MUSCOGEE ULISES               RODRIGUEZ 1108 S 5th St                Pekin         IL   61554-4526   36   C035    8   0081D   Y   M                 12/1/2016   I        A               4   N          AABB   N   N
10852665   MUSCOGEE JENNIFER ELIZABETH LEPAGE      1719 Clifty Pkwy             Fort Wayne IN      46808-3522   36   C007   19   0721A   Y   M                 12/1/2018   I        A               2   N          AABB   N   N
10852674   MUSCOGEE ROBERT    QUAY       POWERS    1311 Evolve Dr               Garner        NC   27529-3993   36   C003   11   0191A   Y   M                  4/1/2019   I        A               9   N          AABB   N   N
10852699   MUSCOGEE TONY      MARLYN     CARTER    416 Linda Dr                 Hopkinsville KY    42240-3959   37   C016   16   0118A   Y   M                  5/1/2017   F        A               5   N          AABB   N   N
10852709   MUSCOGEE ANGELA    RENEE      THREATT 4209 Highland Dr               Fremont       MI   49412-7305   37   R004    9   0271D   Y   M                  5/1/2019   F        A               6   N          AABB   N   N
10852901   MUSCOGEE THOMAS    NOLAN      GROFF     2215 Eldos Trace Cir Unit 2 Clarksville    TN   37042-1775   36   R047   26   0175A   Y   M                  6/1/2019   I        A               6   N          AABB   N   N
10852919   MUSCOGEE KATHLEEN MEERA       GROFF     2215 Eldos Trace Cir Unit 2 Clarksville    TN   37042-1775   37   R047   26   0175A   Y   M                  6/1/2019   F        A               6   N          AABB   N   N
10853048   MUSCOGEE ANTHONY CURTIS       MANLEY    845 S Lake Rd                Titusville    FL   32796-1822   37   C005   45   0160A   Y   M                  8/1/2019   F        A               1   N          AABB   N   N
10853062   MUSCOGEE MOLLY     ELIZABETH LE         929 Highway 165 Lot 14       Fort Mitchell AL   36856-5190   37   R004   14   0212A   Y   M                 12/1/2019   F        A               2   N          AABB   N   N
10853370   MUSCOGEE HILLARY   FRANCES W BRANCH     Cmr 415 Box 5056             APO           AE   09114-0051   36   C051   56   0001A   Y        8/1/2018 I                   A              8             AAF1
                                                      Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 19 of 23

10855815   MUSCOGEE JOAN       ANN        FERRELL   206 Woodknoll Pl            Valrico        FL   33594-6791   36   R039    6   0046A   Y   M                  5/1/2017   I       A              7   N          AABB   N   N
10855949   MUSCOGEE SAMANTHA LOUISE       MILLER    611 Houston St Apt 6        Chattanooga TN      37403-3412   36   C008    6   0198A   Y   M                  9/1/2019   I       A              7   N          AABB   N   N
10856246   MUSCOGEE SANDRA     LEE        FORREST 17760 E Hamilton Cir Unit 4Aurora            CO   80013-7620   36   C018    1   0382A   Y   M                  8/1/2017   I       A              2   N          AABB   N   N
10856700   MUSCOGEE ERIC       LEANDER BRAY         2781 S Oakland Forest Dr AOakland Park FL       33309-7547   36   C048   27   0484A   Y   M                 11/1/2017   I       A              0   N          AABB   N   N
10856736   MUSCOGEE KAITLYN    LEE        SCHULTZ 62 Queets St                  Steilacoom WA       98388-1661   36   C003   62   0355A   Y   M                  7/1/2017   I       A              2   N          AABB   N   N
10856993   MUSCOGEE FRANK      PAUL       TADDEO    1202 Lakewood Dr            Lexington      KY   40502-2528   36   C058    2   0021A   Y   M                  7/1/2019   I       A              0   N          AABB   N   N
10857109   MUSCOGEE MARK       CARMEN     MALEY     1640 S Highland Ave Apt A Fullerton        CA   92832-3300   36   C007   73   0312A   Y   M                  8/1/2018   I       A              0   N          AABB   N   N
10857945   MUSCOGEE DAVID                 FERRELL   PO Box 430                  Goodwell       OK   73939-0430   36   B004   30   0001A   Y   M                  8/1/2019   I       A              9   N          AABB   N   N
10859018   MUSCOGEE LAURA      NICOSIA    STANDIFER 431 Ambrose Dr              Murphy         TX   75094-4210   36   R002   31   0124D   Y   M                  8/1/2019   I       A              4   N          AABB   N   N
10859100   MUSCOGEE ARRENZO JARRETT       OCASIO    1830 Avent Ridge Rd Apt 1 Raleigh          NC   27606-3479   36   C015   26   0158A   Y   M                 10/1/2016   I       A              8   N          AABB   N   N
10859145   MUSCOGEE ANNA       ELIZABETH BURNS      133 Chelsea Station Dr      Chelsea        AL   35043-3073   37   R004   33   0160D   Y   M                  3/1/2019   F       A              6   N          AABB   N   N
10859244   MUSCOGEE SAMANTHA DIAZ MATOSLUCAS        6652 Niu St                 Honolulu       HI   96818-7092   36   C026   52   0116A   Y   M                  5/1/2019   I       A              3   N          AABB   N   N
10859502   MUSCOGEE KIM        NOEL       JAMIESON 91 Lee Road 2106             Phenix City AL      36870-4733   36   R005   91   0264D   Y   M                  8/1/2017   I       A              9   N          AABB   N   N
10860429   MUSCOGEE MARK       STEPHEN IRISH        2278 Lee Road 240           Salem          AL   36874-2626   36   R005   78   0452D   Y   M                  1/1/2017   I       A              1   N          AABB   N   N
10860444   MUSCOGEE AUGUSTINE MICHAELS LINCOLN      209 Farm Springs Dr         Mount Holly NC      28120-8431   36   R004    9   0312A   Y   M                  5/1/2017   I       A              2   N          AABB   N   N
10860669   MUSCOGEE ONASSIS    DEMONT     BURRESS 507 6th Ave                   Radford        VA   24141-2510   36   C010    7   0154D   Y   M                  3/1/2017   I       A              3   N          AABB   N   N
10863064   MUSCOGEE DAWN       MELISA     BATES     2675 Heinz Rd Apt 9         Iowa City      IA   52240-7240   36   R012    9   0136A   Y   M                  7/1/2017   I       A              5   N          AABB   N   N
10863099   MUSCOGEE LORI       LEA        GREENE    130 Cothran Rd              Inman          SC   29349-8059   37   R017   30   0338A   Y   M                  3/1/2017   F       A              8   N          AABB   N   N
10863103   MUSCOGEE TRAVIS     KENNETH GREENE       130 Cothran Rd              Inman          SC   29349-8059   36   R017   30   0338A   Y   M                  3/1/2017   I       A              8   N          AABB   N   N
10863639   MUSCOGEE COURTNEY REBECCA MONCUSE 1401 34th Avenue B Ct              Moline         IL   61265-6251   36   C048    1   0102D   Y   M                  3/1/2019   I       A              5   N          AABB   N   N
10863823   MUSCOGEE SEAN       RENE       PETIT     114 E Washington St         Sackets Harb NY     13685-3178   37   R002   14   0006A   Y   M                  9/1/2019   F       A              3   N          AABB   N   N
10863824   MUSCOGEE CASEY      LAUREN     PRATER    2846 Dorchester Pl          Charlotte      NC   28209-1219   37   C030   46   0009A   Y        6/1/2018 F                   A            6 N           AABB   N      N
10863830   MUSCOGEE MICHAEL    CANAAN     PRATER    2846 Dorchester Pl          Charlotte      NC   28209-1219   36   C030   46   0009A   Y        6/1/2018 I                   A            6 N           AABB   N      N
10863871   MUSCOGEE JESSE      LEE        BOSS      1509 Briar Meadow Dr        Keller         TX   76248-8907   37   R055    9   0186D   Y   M                 10/1/2017   F       A              0   N          AABB   N   N
10865547   MUSCOGEE TIARA      LEXUS      COCHRAN 29 Avery Pl                   Fort Mitchell AL    36856-5161   36   R001   29   0163D   Y   M                  3/1/2019   I       A              8   N          AABB   N   N
10865562   MUSCOGEE MANUTUUFALATA         MOTUAPUA 3605 Parr Ln                 Chesapeake VA       23323-1130   37   C010    5   0204A   Y   M                  7/1/2019   F       A              7   N          AABB   N   N
10865580   MUSCOGEE TERESA                WILSON    2416 Huntington Rd          Burlington     NC   27215-6124   36   C010   99   0190A   Y   M                 10/1/2018   I       A              2   N          AABB   N   N
10865616   MUSCOGEE THOMAS     P          GALUPPO 4602 Nautical Ct              Destin         FL   32541-5319   36   C017    2   0259A   Y   M                  5/1/2018   I       A              5   N          AABB   N   N
10865804   MUSCOGEE LYDIA      VERNELL    BECKFORD 180 NW 12th Ave              South Bay      FL   33493-1608   36   C001   80   0409A   Y       10/1/2018 I                   A            5 N           AABB   N      N
10866220   MUSCOGEE CARLA      RENEE      CRIBB     PO Box 859                  Wagram         NC   28396-0859   36   B005   59   0001A   Y   M                  9/1/2018 I         A              6 N            AABB   N   N
10866227   MUSCOGEE TOMAS      MICHAEL    GALUPPO 4602 Nautical Ct              Destin         FL   32541-5319   37   C017    2   0259A   Y   M                  5/1/2018 F         A              5 N            AABB   N   N
10866456   MUSCOGEE MICHELLE RENAY        SYLVIS    9134 Antioch Rd             Overland Par KS     66212-3866   36   C010   34   0114A   Y   M                  1/1/2017 I         A              3 N            AABB   N   N
10866626   MUSCOGEE JAMIE      DEVEAU     HAHN      4150 Killian Ave            North Las Ve NV     89084-4718   36   R016   50   0023A   Y        6/1/2018 I                   A            6 N           AABB   N      N
10866791   MUSCOGEE JESSICA    LYNN       CAMARILLO 7271 Travis St              Colorado Spr CO     80916-5265   36   C040   71   0179A   Y   M                 10/1/2017   I       A              0   N          AABB   N   N
10867127   MUSCOGEE ERIN       RENEE      THOMPSON 226 Grovedale Trce           Antioch        TN   37013-1969   36   R024   26   0097A   Y   M                  2/1/2018   I       A              3   N          AABB   N   N
10867381   MUSCOGEE SHIANNE               SEITZ     7249 Aventine Way Apt 307Chattanooga TN         37421-4197   37   C011   82   0106A   Y   M                  8/1/2020   F       A              2   N          AABB   N   N
10868319   MUSCOGEE LENDON     CHARLES BOLTON       60 Grace Chapel Trl         Pike Road      AL   36064-2576   36   R011   60   0011A   Y   S                  1/1/2020   I           92         5   N          AABB   N   N
10868407   MUSCOGEE TIMOTHY    DWANE      ICE       3486 Thamesford Rd          Fayetteville NC     28311-2686   36   C025   86   0026A   Y   M                 12/1/2016   I       A              9   N          AABB   N   N
10868488   MUSCOGEE TANYA LISA MULLER     SONGSONG PO Box 504730                Saipan         MP   96950-4308   36   B084   30   0001A   Y   M                  8/1/2018   I       A              3   N          AABB   N   N
10868515   MUSCOGEE DEREK      WAYNE      WEBSTER 5320 Beacon Dr Apt 6011 Irondale             AL   35210-2885   36   C001   11   0016A   Y   M                  5/1/2017   I       A              4   N          AABB   N   N
10868610   MUSCOGEE SUSAN      CLARA      CHASE     16 Vineyard Dr              Phenix City AL      36869-5444   36   R004   16   0133A   Y   M                  7/1/2019   I       A              4   N          AABB   N   N
10869007   MUSCOGEE LEAH       NICOLE EKOUKO        10010 Limerick Ave          Chatsworth CA       91311-3106   36   C025   10   0187A   Y   M                  9/1/2017   I       A              4   N          AABB   N   N
10870046   MUSCOGEE ANNA       MARIE CLUTBROWN      5263 Roberton St            Tarawa Terra NC     28543-0002   37   C051   63   0057A   Y   M                  3/1/2018   F       A              7   N          AABB   N   N
10870143   MUSCOGEE MADISON ELIZABETH FREGIA        205 Snody Rd                Mount Airy NC       27030-9508   37   R002    5   0496D   Y   M                  6/1/2017   F       A              1   N          AABB   N   N
10870246   MUSCOGEE TRACEY     RESHELL    LOGAN     6137 Rachelle Dr            Alexandria     LA   71303-2277   36   C031   37   0107D   Y   M                  2/1/2018   I       A              8   N          AABB   N   N
10871525   MUSCOGEE SABRINA    LAVONNE FELDER       915 Greenburt Rd            Seale          AL   36875-4825   36   R001   15   0081D   Y   M                 11/1/2018   I       A              6   N          AABB   N   N
10871611   MUSCOGEE IVORY      DANIELLE ALEXANDER14516 Smokey Point Dr          El Paso        TX   79938-5309   36   R036   16   0003A   Y   M                  8/1/2017   I       A              0   N          AABB   N   N
10871641   MUSCOGEE JOHN       DAVID      BLEIGNIER 2616 Arnold St              Dupont         WA   98327-8716   37   R003   16   0414A   Y   M                  6/1/2018   F       A              2   N          AABB   N   N
10871673   MUSCOGEE NIKO                  EDWARDS 305 10th St                   Sacramento CA       95814-0978   36   C033    5   0368A   Y   M                  2/1/2019   I       A              4   N          AABB   N   N
10871731   MUSCOGEE SHARNECE SYMONE       LAWRENCE 2514 S Seale Rd Apt A2       Phenix City AL      36869-7935   36   C002   12   0342A   Y        2/1/2020 I                   A            1 N           AABB   N      N
10871750   MUSCOGEE MERIDITH ASHLEY       MCCRAY    119 Sperrin Cir             Aiken          SC   29803-7678   37   C003   19   0324A   Y   M                  6/1/2017   F       A              0   N          AABB   N   N
10871800   MUSCOGEE COLLEEN MARIE         TIGHE     206 Landing Ln              Linwood        NJ   08221-2426   36   C004    6   0099D   Y   M                  4/1/2018   I       A              7   N          AABB   N   N
10871955   MUSCOGEE EILEEN     DENISE     MCCRAY    119 Sperrin Cir             Aiken          SC   29803-7678   36   C003   19   0324A   Y   M                  6/1/2017   I       A              0   N          AABB   N   N
10871982   MUSCOGEE KIERRA     KAYESHAW MCKINNEY 5625 Rosemary Dr               Alexandria     LA   71303-5161   36   C038   25   0106D   Y   M                  6/1/2019   I       A              6   N          AABB   N   N
10872208   MUSCOGEE WAMESHIA              CLARK     641 NW 191st St             Miami          FL   33169-3966   36   C006   41   0135A   Y   M                  1/1/2018   I       A              9   N          AABB   N   N
10873204   MUSCOGEE DENISE     MARIE      COUNTRYM 5804 Lady Way                Hope Mills NC       28348-9393   37   R009    4   0229A   Y   M                  6/1/2017   F       A              7   N          AABB   N   N
10873362   MUSCOGEE LAURA      ELIZABETH DOWE       7385 Park Village Dr Apt 24 Jacksonville FL     32256-8025   36   C073    2   0158A   Y       10/1/2020 I                   A            5 N           AABB   N      N
10873378   MUSCOGEE AMANDA     MARIE      ESPERSEN Cmr 427 Box 2273             APO            AE   09630-0023   36   C023   73   0001A   Y   M                 10/1/2017 I         A              7              AAF1
10873412   MUSCOGEE CHRISTOPH EUGENE      GUNN      400 Lee Road 2141           Phenix City AL      36870-1092   36   R018    0   0206A   Y   M                  8/1/2020 I         A              4 N            AABB   N   N
10873455   MUSCOGEE KARRI      ANN        ITEN      903 N 49th St               Omaha          NE   68132-2305   37   C036    3   0065A   Y   M                  2/1/2020 F         A              7 N            AABB   N   N
10874183   MUSCOGEE COURTNEY ANN          MAYO      2665 Stryker Ave Apt D      Joint Base Le WA    98433-1060   37   C005   76   0099A   Y        4/1/2018 F                   A            3 N           AABB   N      N
10874225   MUSCOGEE NATASHA CHERIE        PEAK      PO Box 2794                 Winston        OR   97496-2794   36   B029   94   0001A   Y   M                 12/1/2017   I       A              0   N          AABB   N   N
10874292   MUSCOGEE BETTY      LUE        SUMLER    11086 Lakepointe St         Detroit        MI   48224-1769   36   C027   86   0091D   Y   M                  2/1/2020   I       A              3   N          AABB   N   N
10876486   MUSCOGEE JORGE                 LORENZANAPO Box 1554                  Delta Junctio AK    99737-1554   36   B021   54   0001A   Y   M                  7/1/2017   I       A              1   N          AABB   N   N
10876909   MUSCOGEE JACOB      ALLEN      HOLMES    10333 Juniper Creek Ln      Las Vegas NV        89145-8854   37   C072   33   0108A   Y   M                  6/1/2019   F       A              2   N          AABB   N   N
10877075   MUSCOGEE ANTHONY BEKOE         AMPAH     31 Sword St                 Fort Mitchell AL    36856-3408   37   R004   31   0135D   Y   M                  9/1/2017   F       A              3   N          AABB   N   N
10877210   MUSCOGEE JONATHAN RYAN         MCCRAY    119 Sperrin Cir             Aiken          SC   29803-7678   37   C003   19   0324A   Y   M                  6/1/2017   F       A              0   N          AABB   N   N
10877392   MUSCOGEE JORDAN     ADAIR      LOVE-ENRIQ15037 W Larkspur Dr         Surprise       AZ   85379-5952   36   R082   37   0419A   Y   M                  6/1/2018   I       A              7   N          AABB   N   N
10877593   MUSCOGEE ASHLEY     ELIZABETH BASS       27991 Santa Anita Dr N      Chesterfield MI     48047-4889   36   C004   91   0126D   Y   M                 11/1/2017   I       A              8   N          AABB   N   N
10877646   MUSCOGEE KATHERINE ELISABETH CLARKE      109 Locksley Way Apt 70 Starkville         MS   39759-8104   36   R016   70   0054A   Y       10/1/2019 I                   A            7 N           AABB   N      N
10878531   MUSCOGEE HARVEEN               MOGILL    2160 Rose Ct                Kissimmee FL        34741-3432   36   C014   60   0451A   Y   M                 11/1/2016   I       A              3   N          AABB   N   N
10878583   MUSCOGEE BRITTANY GARTH        PERRIGIN 1222 Indian Hills Cir        Tuscaloosa AL       35406-2202   36   C053   22   0153D   Y   M                  3/1/2018   I       A              2   N          AABB   N   N
10878699   MUSCOGEE JOSEPH     DEAN       CHAMBERS 306 Canyon Park Dr           Pelham         AL   35124-4819   36   C002    6   0113A   Y   M                  3/1/2017   I       A              7   N          AABB   N   N
10878757   MUSCOGEE MONIQUE LATRICA       JACKSON 326 Lee Road 293              Smiths Statio AL    36877-3472   36   R003   26   0092D   Y   M                  6/1/2019   I       A              5   N          AABB   N   N
10878812   MUSCOGEE TONY       ARROZAL REYES        1735 Heathland Dr           Rock Hill      SC   29730-3015   36   R027   35   0329D   Y   M                 10/1/2016   I       A              2   N          AABB   N   N
10879026   MUSCOGEE DAVID      WAYNE      ZIMMERMAN3430 Picadilly Ln            Corpus Chris TX     78414-3641   36   C068   30   0284A   Y   M                 11/1/2018   I       A              9   N          AABB   N   N
10879127   MUSCOGEE GAIL       ANN        GALUPPO 4602 Nautical Ct              Destin         FL   32541-5319   37   C017    2   0259A   Y   M                  5/1/2018   F       A              5   N          AABB   N   N
10881302   MUSCOGEE TAMI       KAY        BLANKENSH410 Spring Mill Rd           Concord        VA   24538-2207   36   R001   10   0424A   Y   M                  5/1/2017   I       A              6   N          AABB   N   N
10881325   MUSCOGEE MICHAEL    DAVID      DUNCAN    8427 Parker Dr # B          Fort Campbe KY      42223-3853   37   C004   27   0095A   Y   M                  6/1/2017   F       A              9   N          AABB   N   N
10881389   MUSCOGEE RACHEL     LYNN       SHUGHRUE 195 Blue Bay Ln              Cameron        NC   28326-4033   37   R015   95   0228D   Y   M                  8/1/2017   F       A              5   N          AABB   N   N
10881510   MUSCOGEE VANESSA SUE           GABBARD 1513 Kerry Dr                 Sebring        FL   33870-6014   36   C059   13   0114A   Y   M                  4/1/2018   I       A              4   N          AABB   N   N
10881542   MUSCOGEE RANDOLPH              LOCKE     365 Lee Road 2099           Phenix City AL      36870-8074   36   R011   65   0208D   Y   M                 12/1/2019   I       A              6   N          AABB   N   N
10881753   MUSCOGEE MICHAEL    ANTHONY WHALEY       211 Hudson Ave              Spencer        NC   28159-2305   36   C002   11   0053A   Y   M                  3/1/2018   I       A              3   N          AABB   N   N
10882026   MUSCOGEE TABITHA    BENITA     BROOKS    1310 Oakcrest Dr Apt 1331 Columbia         SC   29223-1734   36   C023   31   0400A   Y   M                 12/1/2016   I       A              3   N          AABB   N   N
10882117   MUSCOGEE AVIS       LOVE       LEWIS     1228 Federal Dr             Montgomery AL       36107-1120   36   C090   28   0030A   Y   M                  6/1/2019   I       A              9   N          AABB   N   N
10882161   MUSCOGEE YANYETTA BRANTE'      ROBINSON 2166 Lee Road 248            Smiths Statio AL    36877-3248   37   R004   66   0358A   Y   M                 10/1/2017   F       A              0   N          AABB   N   N
10882961   MUSCOGEE JUSTIN                FAIRCHILD 3209 W 24th Ter             Lawrence       KS   66047-2601   36   C006    9   0037D   Y   M                  7/1/2019   I       A              9   N          AABB   N   N
10883236   MUSCOGEE GREGORY K             PERRY     PO Box 1661                 Bentonville AR      72712-1661   36   B016   61   0016A   Y   M                  4/1/2019   I       A              0   N          AABB   N   N
10883243   MUSCOGEE MEGHAN     GENA       PERRY     PO Box 1661                 Bentonville AR      72712-1661   37   B016   61   0016A   Y   M                  4/1/2019   F       A              0   N          AABB   N   N
10883496   MUSCOGEE CASSANDRAALDERMAN NEAL          7 Robin Rd                  Longmeadow MA       01106-3311   37   C017    7   0058A   Y   M                 10/1/2017   F       A              7   N          AABB   N   N
10883712   MUSCOGEE RACHEL     ANNE       EVANS     3501 Savannah Park Ln       Vestavia Hills AL   35216-6910   36   C009    1   0077A   Y   M                  2/1/2019   I       A              6   N          AABB   N   N
10883714   MUSCOGEE STEPHEN ANDREW        EVANS     3501 Savannah Park Ln       Vestavia Hills AL   35216-6910   37   C009    1   0077A   Y   M                  2/1/2019   F       A              6   N          AABB   N   N
10883778   MUSCOGEE SHANQUEA MONCHELLEWALKER        1513 Summerplace Dr         Phenix City AL      36867-4327   37   C007   13   0326D   Y   M                  8/1/2019   F       A              0   N          AABB   N   N
10885605   MUSCOGEE CHANTA     L          SMITH     640 E Washington St         Eufaula        AL   36027-2548   36   C003   40   0625A   Y   M                  5/1/2017   I       A              9   N          AABB   N   N
10886118   MUSCOGEE TERA                  CLYDE     600 16th Ave S              Phenix City AL      36869-7247   36   C010    0   0182A   Y   M                  5/1/2019   I       A              8   N          AABB   N   N
10891441   MUSCOGEE ANDREW     JAMES      MULDROW 29 Riverside Dr               Fort Mitchell AL    36856-4435   37   R001   29   0304D   Y   M                  7/1/2019   F       A              5   N          AABB   N   N
10893416   MUSCOGEE REBEKAH MICHELLE PETERSON PO Box 777                        Rosepine       LA   70659-0777   36   B007   77   0001A   Y   M                  6/1/2019   I       A              8   N          AABB   N   N
10893869   MUSCOGEE MIN        J          YI        220 20th St S Apt 1216      Arlington      VA   22202-3631   36   C017   16   0200A   Y   M                  2/1/2017   I       A              2   N          AABB   N   N
10894884   MUSCOGEE MOLLIE     ANNE       BLAKE     3911 NW 46th Ter            Ocala          FL   34482-4840   36   R001   11   0460A   Y       11/1/2018 I                   A            1 N           AABB   N      N
10894913   MUSCOGEE JOANNE     MARY       IRISH     2278 Lee Road 240           Salem          AL   36874-2626   37   R005   78   0452D   Y   M                  1/1/2017 F         A              1 N            AABB   N   N
10894933   MUSCOGEE BRADLEY MEYER         LYDON     1080 Green Mountain Ct Ap Fenton           MO   63026-6420   36   C009   78   0109A   Y   M                  5/1/2017 I         A              6 N            AABB   N   N
10894964   MUSCOGEE RICKI      ALBRITTON STEWART 1626 E Maxwell St              Pensacola      FL   32503-5461   37   C008   26   0096D   Y        7/1/2017 F                   A            3 N           AABB   N      N
10894969   MUSCOGEE RILEY      JOHNSON STEWART 1626 E Maxwell St                Pensacola      FL   32503-5461   36   C008   26   0096D   Y        7/1/2017 I                   A            3 N           AABB   N      N
10894972   MUSCOGEE TIFFANY    LETITIA    SZABO     1515 Flournoy Loop Apt 11 Clearwater FL         33764-1440   36   C079   78   0085A   Y   M                  1/1/2020   I       A              3   N          AABB   N   N
10895624   MUSCOGEE DEIRDRE    LEE        EMERY     4727 Stone Bluffs Pt        Colorado Spr CO     80923-1126   36   C070   27   0047A   Y   M                  6/1/2019   I       A              9   N          AABB   N   N
10895937   MUSCOGEE WILLIAM    SCOTT      GUNTER    461 Valley Dr               Charlestown IN      47111-1542   36   C004   61   0230A   Y   M                  7/1/2020   I       A              7   N          AABB   N   N
10897755   MUSCOGEE ASHLEY     MARIE      ELEBY     34 Lee Road 2141            Phenix City AL      36870-1084   36   R018   34   0234A   Y   M                  7/1/2019   I       A              6   N          AABB   N   N
10898146   MUSCOGEE LISA       MICHELLE BALDWIN     38 Chatelaine Cir SE        Fort Walton B FL    32548-8907   36   C031   38   0240A   Y   M                  5/1/2018   I       A              3   N          AABB   N   N
10898228   MUSCOGEE LUIS       SANTIAGO ROSARIO 1203 Giralda Cir NW             Palm Bay       FL   32907-7963   36   R037    3   0198D   Y   M                 11/1/2018   I       A              1   N          AABB   N   N
10898246   MUSCOGEE JASON      ROBERT     WOJNAR    2803 Poyner Dr              Phenix City AL      36870-2832   37   R011    3   0087A   Y   M                  7/1/2018   F       A              8   N          AABB   N   N
10898442   MUSCOGEE ZACHARY JOSEPH        BENITO    12301 Lexington Park Dr ApTampa            FL   33626-2734   36   R119   32   0107A   Y   M                  6/1/2019   I       A              9   N          AABB   N   N
10899655   MUSCOGEE SARAH                 REYES     1603A Fir St                Joint Base M NJ     08640-1856   37   C053    3   0633A   Y   M                 10/1/2017   F       A              9   N          AABB   N   N
10899658   MUSCOGEE MICHAEL    JOHN       EMERSON 25272 Rutledge Dr             Athens         AL   35613-8461   36   R011   72   0056A   Y   M                  3/1/2017   I       A              4   N          AABB   N   N
10899810   MUSCOGEE KEVIN      JOSEPH     MCGINTY 7712 Charring Cross Ln        Fayetteville NC     28314-6301   36   R022   12   0050A   Y        3/1/2019 I                   A            9 N           AABB   N      N
10900009   MUSCOGEE GARY       R          KEYSER    5000 Summerville Rd         Phenix City AL      36867-1599   36   C013    0   0150A   Y   M                  9/1/2020   I       A              6   N          AABB   N   N
10900035   MUSCOGEE JUDITH     A          KEYSER    5000 Summerville Rd         Phenix City AL      36867-1599   37   C013    0   0150A   Y   M                  9/1/2020   F       A              6   N          AABB   N   N
10900036   MUSCOGEE AMY                   NELSON    320 W 4th St                Junction City KS    66441-3061   37   C005   20   0164A   Y   M                 11/1/2019   F       A              7   N          AABB   N   N
10900054   MUSCOGEE SUMMER     ALISE      BURTON    4716B US Highway 80 W Salem                AL   36874-3222   36   R001   16   0284A   Y   M                 12/1/2016   I       A              6   N          AABB   N   N
10901314   MUSCOGEE NICOLE     MICHELLE JONES       429 Justice St S            Crossville     AL   35962-3430   36   R004   29   0548A   Y   M                  2/1/2018   I       A              4   N          AABB   N   N
10901320   MUSCOGEE DAVID      CHRISTOPH TATE       127 Algee St                Tiptonville    TN   38079-1501   36   C002   27   0079A   Y   M                 12/1/2016   I       A              7   N          AABB   N   N
10902844   MUSCOGEE MARY       BRYANT     VANCE     9058 Lynnwood Dr            Pevely         MO   63070-1910   36   R002   58   0251A   Y   M                  4/1/2018   I       A              0   N          AABB   N   N
10903628   MUSCOGEE KRYSTAL    ALEXIS     FRANGOS 645 W Hughes St               Nogales        AZ   85621-1865   37   C014   45   0058D   Y   M                 11/1/2016   F       A              9   N          AABB   N   N
10903925   MUSCOGEE VICKIE                STALER    813 W State St              Fremont        OH   43420-2537   36   C016   13   0112D   Y   M                  9/1/2020   I       A              6   N          AABB   N   N
10904114   MUSCOGEE APRIL                 STEPHENS 606 Helmsdale Ct             Bel Air        MD   21015-5740   37   C020    6   0126A   Y   M                  5/1/2018   F       A              9   N          AABB   N   N
10905360   MUSCOGEE ELIZABETH YOUNG       SMITH     6420 Bastogne Dr Apt C      Colorado Spr CO     80902-2228   36   C002   75   0435A   Y   M                 12/1/2016   I       A              5   N          AABB   N   N
10905428   MUSCOGEE GLORIA     JEAN       AMPAH     31 Sword St                 Fort Mitchell AL    36856-3408   36   R004   31   0135D   Y   M                  9/1/2017   I       A              3   N          AABB   N   N
10905795   MUSCOGEE BREANNA ANN           WAID      575 S Broadway Apt B        Peru           IN   46970-2800   36   C005   74   0149D   Y   M                  6/1/2017   I       A              3   N          AABB   N   Y
10905891   MUSCOGEE JANICE     FUQUAY     HARVEY    116 Arborvitae Ct           Atlantic Beac NC    28512-6300   37   R012   16   0089A   Y   M                  4/1/2018   F       A              6   N          AABB   N   N
10906046   MUSCOGEE CARL       EARL       CAZEE     26508 Thunder Rd Apt 2      Fort Riley     KS   66442-3532   36   C006    2   0347D   Y   M                  1/1/2020   I       A              3   N          AABB   N   N
10906070   MUSCOGEE PAMELA     R          SHAW      299 Backwoods Ln            Union Hall     VA   24176-3999   36   R002   99   0094A   Y   M                  1/1/2018   I       A              2   N          AABB   N   N
10906140   MUSCOGEE ALLYSON    NICOLE     BARRON    3300 Stadium Dr Apt 217 Phenix City AL          36867-3191   37   C015   67   0213A   Y   M                 10/1/2020   F       A              3   N          AABB   N   N
10906174   MUSCOGEE CATHY      BASTON     HOWARD    927 High Plains Dr          Henderson NV        89002-9511   36   C086   27   0299A   Y   M                  8/1/2017   I       A              6   N          AABB   N   N
10907110   MUSCOGEE SIDNEY     ELIZABETH SMITH      339 Camilla Ave             Ozark          AL   36360-2279   36   C004   39   0380D   Y   M                  7/1/2019   I       A              0   N          AABB   N   N
10908049   MUSCOGEE PATRICE               MADDOX    8702 Grand Oaks Ln          Killeen        TX   76542-6689   36   R053    2   0277A   Y        2/1/2019 I                   A            5 N           AABB   N      N
10908055   MUSCOGEE CLINTON               COEY      4584 Canyon Wren Ln         Colorado Spr CO     80916-1440   37   C039   84   0015A   Y   M                  6/1/2017   F       A              5   N          AABB   N   N
10908056   MUSCOGEE RACHEL                COEY      4584 Canyon Wren Ln         Colorado Spr CO     80916-1440   36   C039   84   0015A   Y   M                  6/1/2017   I       A              5   N          AABB   N   N
10910887   MUSCOGEE KENLYN     SHEPHERD WURZEL      426 Lilac Ct                Niceville      FL   32578-3272   37   C007   26   0224A   Y   M                  8/1/2018   F       A              3   N          AABB   N   N
10914124   MUSCOGEE SAMANTHA LYNN         SEYMOUR 14 Farmboy Ct                 Fort Mitchell AL    36856-5416   36   R003   14   0152A   Y   M                  6/1/2017   I       A              1   N          AABB   N   N
10916243   MUSCOGEE JUANITA    R          PRICE     PO Box 131                  Brentwood TN        37024-0131   37   B002   31   0002A   Y   M                 12/1/2016   F       A              5   N          AABB   N   N
10917540   MUSCOGEE SIDNEY     CHARLES BASTON       2910 W Horizon Ridge Pkw Henderson NV           89052-3986   36   R014   10   0227D   Y   M                  2/1/2020   I       A              9   N          AABB   N   N
10920129   MUSCOGEE JOAN       D          ANDREWS 5628 Farrel Way               Milton         FL   32583-9164   37   R007   28   0043D   Y   M                  4/1/2018   F       A              9   N          AABB   N   N
10920181   MUSCOGEE KIERA      TENAE'     ROSE      17A Bayview Dr              Phenix City AL      36869-5609   37   R007   17   0143A   Y   M                  1/1/2020   F       A              0   N          AABB   N   N
10920433   MUSCOGEE STEVEN     FORREST GATES        87 Lee Road 555             Phenix City AL      36867-0936   37   R002   87   0196D   Y   M                  3/1/2017   F       A              7   N          AABB   N   N
10920439   MUSCOGEE NATALIE    BROOKE     HIGGINS   2489 Umpqua Ct              Sparks         NV   89436-9417   36   C103   89   0072A   Y        5/1/2019 I                   A            2 N           AABB   Y      N
10920440   MUSCOGEE DIANA      ESMERALDAHORD        1703 Turkey Oak Dr          Navarre        FL   32566-7318   37   R024    3   0064D   Y   M                  4/1/2019 F         A              6 N            AABB   N   N
10920442   MUSCOGEE RACHEL     CHRISTINE KEITH      6915 Woody Vine Dr          Jacksonville FL     32258-5501   37   H013   15   0037A   Y   M                 12/1/2017 F         A              3 N            AABB   N   N
10920446   MUSCOGEE RANDY                 NGUYEN    196 Stanton St Apt 5D       New York       NY   10002-4099   36   C015   54   0114A   Y   M                  8/1/2019 I         A              6 N            AABB   N   N
10920458   MUSCOGEE JULISSA    ISABELA VIESOTOMAYO 335 Pondview Ln              Almo           KY   42020-9373   37   R014   35   0121A   Y        6/1/2019 F                   A            2 N           AABB   N      N
10923572   MUSCOGEE THOMAS     WILLIAM    VOSKUHL 583 Concord Way               Xenia          OH   45385-5910   36   C022   83   0402D   Y   M                  7/1/2017   I       A              9   N          AABB   N   N
10923607   MUSCOGEE ELIZABETH BRAEUNIG WHITE        432 Shawnee Pl              Huron          OH   44839-1848   36   C004   32   0114A   Y   M                  2/1/2020   I       A              6   N          AABB   N   N
10927118   MUSCOGEE SHANDORA J            ADAMS     212 Fairview Ave            Prattville     AL   36066-5206   36   C007   12   0050A   Y   M                  4/1/2017   I       A              3   N          AABB   N   N
10928440   MUSCOGEE ALEXANDRIA            GARNETT 1412 Mardrake Rd              Daytona Bea FL      32114-5942   36   C073   12   0062A   Y   M                 12/1/2016   I       A              6   N          AABB   N   N
10928909   MUSCOGEE MARY       C          SPINNER   25 City View Dr             Waynesville NC      28786-1750   36   C005   25   0208A   Y   M                  9/1/2020   I       A              9   N          AABB   N   N
10929150   MUSCOGEE JOSEPH     BERNARD WALKER       1386 Avondale St            Sylvan Lake MI      48320-1700   36   C029   86   0230D   Y   M                  5/1/2018   I       A              1   N          AABB   N   N
10929157   MUSCOGEE RANDY      D'ANDRE    WRIGHT    7331 Columbia Ave           Hammond        IN   46324-2819   36   C041   31   0087D   Y   M                  9/1/2017   I       A              7   N          AABB   N   N
10929509   MUSCOGEE JONATHAN HERMINIO RODRIGUEZ 3128 Alexander Pl Apt 206 Beavercreek OH            45431-8872   37   C046   56   0152A   Y   M                  8/1/2018   F       A              7   N          AABB   N   N
10929594   MUSCOGEE JESSICA    BREWER     BINFORD   2223 W Bay Area Blvd Apt Webster           TX   77598-3254   36   C010   76   0099A   Y   M                  8/1/2019   I       A              7   N          AABB   N   N
10929633   MUSCOGEE LISA       JONES      RONCALI   135 Milligan Ln             Johnson City TN     37601-9243   36   R019   35   0338A   Y   M                  6/1/2020   I       A              7   N          AABB   N   N
10929695   MUSCOGEE MIRIAM     CAITLAN    MAY       4262 Blakely Ct Apt B       Fort Campbe KY      42223-1931   37   C002   74   0565A   Y   M                  5/1/2019   F       A              2   N          AABB   N   N
10929699   MUSCOGEE VERONICA              RODRIGUEZ 1203 Giralda Cir NW         Palm Bay       FL   32907-7963   36   R037    3   0198D   Y   M                 11/1/2018   I       A              1   N          AABB   N   N
10929817   MUSCOGEE ANGEL      MANUEL     LUNA COLO 4022 Hemlock St SW          McChord Afb WA      98439-1609   36   C031   22   0289D   Y   M                 12/1/2018   I       A              7   N          AABB   N   N
10930900   MUSCOGEE CLIFFORD HOMER        DICKERSON 20 Alexander Loop           Phenix City AL      36869-3423   36   R006   20   0045A   Y   M                  6/1/2017   I       A              4   N          AABB   N   N
10931442   MUSCOGEE ELIZABETH             WINSHIP   88745 Gentry Rd             Eugene         OR   97402-9217   36   R006   45   0069A   Y   M                  5/1/2019   I       A              0   N          AABB   N   N
10931795   MUSCOGEE RHONDA                DANIELS   25 Stratus Ct               Greer          SC   29650-0961   36   R030   25   0309A   Y   M                  2/1/2017   I       A              5   N          AABB   N   N
10932166   MUSCOGEE SABRINA    N          CHRISTIAN 1018 Miss Annies Dr SW Jacksonville AL          36265-3024   37   C004   18   0008D   Y   M                  7/1/2017   F       A              0   N          AABB   N   N
10932352   MUSCOGEE ALEXIS     DANIEL     CRUZ      Cmr 414 Box 1236            APO            AE   09173-0013   36   C013   36   0001A   Y   M                  7/1/2018   I       A              7              AAF1
10932916   MUSCOGEE KELLEN     CHRISTOPH FOSTER     5504 Ashwood Dr             Anniston       AL   36206-1314   36   C035    4   0026D   Y   M                  1/1/2017   I       A              0   N          AABB   N   N
10933758   MUSCOGEE OLA        KATHLEEN PELAEZ      95 Lee Road 2015            Salem          AL   36874-4171   36   R005   95   0232D   Y   M                  8/1/2017   I       A              5   N          AABB   N   N
10935982   MUSCOGEE GARY       ALLEN      LUMSDEN 880 Tully Rd Apt 50           Houston        TX   77079-5419   36   C046   50   0237A   Y   M                 11/1/2017   I       A              6   N          AABB   N   N
10936070   MUSCOGEE ALEXIS     CAROLYN WEEKS        26508 Aiken Dr              Clarksburg MD       20871-9638   36   R001    8   0168D   Y   M                  2/1/2018   I       A              8   N          AABB   N   N
10936195   MUSCOGEE MEGAN                 DURHAM    2595 Sierra Dr              Colorado Spr CO     80917-4043   36   C010   95   0100A   Y   M                  6/1/2017   I       A              0   N          AABB   N   N
10936208   MUSCOGEE CATHERINE CROCKER HOWARD        1295 Hermit Crab Way        Mount Pleasa SC     29466-8086   36   R042   95   0138A   Y   M                  2/1/2018   I       A              7   N          AABB   N   N
10939207   MUSCOGEE GABRIELLE MARIE       CLARK     156 Lincoln Rd              Westminster MD      21157-4917   36   C002   56   0348A   Y   M                  5/1/2018   I       A              2   N          AABB   N   N
10939334   MUSCOGEE PHILLIP    MARTIN     BURNS     133 Chelsea Station Dr      Chelsea        AL   35043-3073   37   R004   33   0160D   Y   M                  3/1/2019   F       A              6   N          AABB   N   N
10939425   MUSCOGEE CLIFFORD BLAKE        BINFORD   2223 W Bay Area Blvd Apt Webster           TX   77598-3254   37   C010   76   0099A   Y   M                  8/1/2019   F       A              7   N          AABB   N   N
10939487   MUSCOGEE JESSICA    LYNN       BAMBERG 7 Meadowbrook Rd              Derry          NH   03038-4958   36   R006    7   0012A   Y   M                  8/1/2017   I       A              3   N          AABB   N   N
10940520   MUSCOGEE RHONDA     VANESSA PEARSON 3555 NW 83rd Ave Apt 604 Doral                  FL   33122-1164   36   C052   54   0245A   Y   M                  1/1/2017   I       A              8   N          AABB   N   N
10941057   MUSCOGEE DIANA                 VALENTINE 311 S Lasalle St Apt 43O Durham            NC   27705-3714   36   C015   55   0168A   Y   M                  5/1/2020   I       A              4   N          AABB   N   N
10941539   MUSCOGEE MARIA      SANDRA     DOUGLAS 3839 W Le Grande Blvd         Mequon         WI   53092-5213   36   C033   39   0148D   Y   M                  8/1/2019   I       A              8   N          AABB   N   N
10941859   MUSCOGEE ARISA                 WETHERILL Cmr 480 Box 2512            APO            AE   09128-0026   37   C026   12   0001A   Y   M                  6/1/2017   F       A              9              AAF1
10941979   MUSCOGEE ARLANA                FRANKLIN 3700 E Highway 85 Apt 101Ennis              TX   75119-5394   36   R009   27   0238A   Y   M                  5/1/2019   I       A              7   N          AABB   N   N
10942805   MUSCOGEE TIFFANY    CHARMAINEPERINE      828 Kensington Manor Dr Calera             AL   35040-5170   36   R008   28   0392A   Y   M                 11/1/2018   I       A              5   N          AABB   N   N
10943760   MUSCOGEE JAMES      MATTHEW BROWN        5263 Roberton St            Tarawa Terra NC     28543-0002   36   C051   63   0057A   Y   M                  3/1/2018   I       A              7   N          AABB   N   N
10943782   MUSCOGEE ELIZABETH MICHELLE HOLTHAUS 899 Port Republic Rd Apt D Harrisonburg VA          22801-3361   36   R023   46   0056A   Y   M                  8/1/2017   I       A              4   N          AABB   N   N
10943802   MUSCOGEE FATAI      DARE       SULE      9105 Knox Ct                Laurel         MD   20723-1795   37   C057    5   0056A   Y   M                  3/1/2017   F       A              9   N          AABB   N   N
10943808   MUSCOGEE EKATERINA             SULE      9105 Knox Ct                Laurel         MD   20723-1795   36   C057    5   0056A   Y   M                  3/1/2017   I       A              9   N          AABB   N   N
10943809   MUSCOGEE SAMANTHA M            BOUFFARD 9106 Brook Park Dr           Montgomery AL       36117-9221   36   R075    6   0019A   Y   M                  2/1/2020   I       A              2   N          AABB   Y   N
10943815   MUSCOGEE HENRY      HOANG      NGO       2700 Colony Village Ter Ap North Cheste VA      23237-3365   37   C016   29   0030A   Y   M                  6/1/2018   F       A              5   N          AABB   N   N
10943829   MUSCOGEE CAMERON               GREEN     4833 Salem Dr               Newburgh       IN   47630-9107   36   R006   33   0190D   Y   M                  1/1/2020   I       A              7   N          AABB   N   N
10943861   MUSCOGEE KYRSTIN               MERCER    2375 Aina Lani Pl           Honolulu       HI   96822-2025   37   C004   75   0119A   Y   M                  7/1/2018   F       A              2   N          AABB   N   N
10943932   MUSCOGEE TREVOR     JOHN       WOLF      2814 Nancy Dr               Phenix City AL      36870-8683   36   R012   14   0212A   Y        9/1/2019 I                   A            6 N           AABB   N      N
10943981   MUSCOGEE CODY       ALLEN      GOODEN    223 Waterstone Pl           San Ramon CA        94582-3016   36   C052   23   0002A   Y   M                  6/1/2019   I       A              7   N          AABB   N   N
10943992   MUSCOGEE LUCAS      JAMES      WEEKS     26508 Aiken Dr              Clarksburg MD       20871-9638   37   R001    8   0168D   Y   M                  2/1/2018   F       A              8   N          AABB   N   N
10944006   MUSCOGEE ANTHONY               PACHNIAK 492 Tobacco Rd               Vine Grove KY       40175-5400   37   R003   92   0172D   Y   M                  5/1/2017   F       A              3   N          AABB   N   N
10948007   MUSCOGEE ELLIOTT    BO         BURNS     1603 Lions Den              Leander        TX   78641-8691   37   R037    3   0007A   Y   M                  5/1/2017   F       A              7   N          AABB   N   N
10948939   MUSCOGEE JOSEPH     PAUL       VOSKUHL 583 Concord Way               Xenia          OH   45385-5910   37   C022   83   0402D   Y   M                  7/1/2017   F       A              9   N          AABB   N   N
10951780   MUSCOGEE MICHAEL    PAUL       BARTLETT 1309 Spring Hill Dr          Junction City KS    66441-9028   37   R002    9   0051A   Y   M                  7/1/2020   F       A              1   N          AABB   N   N
10951804   MUSCOGEE ADRIENNE MICHELLE CRAIG         311 Lucas Park Dr           Greensboro NC       27455-0967   36   C020   11   0192D   Y   M                  1/1/2020   I       A              3   N          AABB   N   N
10953036   MUSCOGEE SHERRI     YVONNE     SIMMONS 1435 Alabama Ave SE           Washington DC       20032-5052   36   C051   35   0172A   Y   M                  5/1/2017   I       A              3   N          AABB   N   N
10953126   MUSCOGEE JACQULYN M            STEPHENS 142 Glenwood Way             Smiths Statio AL    36877-4628   37   R004   42   0369A   Y   M                  9/1/2019   F       A              3   N          AABB   N   N
10953156   MUSCOGEE ANA                   SANCHEZ T 2522 Alpine Fir Dr          Harker Heigh TX     76548-7635   37   R016   22   0035A   Y   M                 12/1/2016   F       A              5   N          AABB   N   N
10953334   MUSCOGEE STEPHANIE JOHANNA SEARS         2760 Scottsdale Rd          Reno           NV   89512-1476   36   C092   60   0475A   Y   M                  1/1/2017   I       A              1   N          AABB   N   N
10953448   MUSCOGEE SALLY      ANN        SAVOIE    41 Willow Trace Dr          Phenix City AL      36869-7107   37   C016   41   0058D   Y   M                  5/1/2017   F       A              8   N          AABB   N   N
10953662   MUSCOGEE PAULA      ELAINE     AINSWORTH9440 Stratton Dr Apt 6220 Frisco            TX   75035-5342   36   R107   70   0169A   Y   M                  6/1/2017   I       A              9   N          AABB   N   N
10953672   MUSCOGEE MICHAEL    CLAUD      PATRICK   1712 S Meadow St            Richmond       VA   23220-6830   36   C025   12   0042A   Y   M                  8/1/2017   I       A              1   N          AABB   N   N
10953800   MUSCOGEE RUSSELL               GRAINGER 228 Charter Oaks Dr          Blythewood SC       29016-8258   37   R014   28   0045A   Y   M                  9/1/2019   F       A              9   N          AABB   N   N
10954092   MUSCOGEE CAMRIE     PEYTON     HIGHTOWER5111 Pierce Point Dr         Phenix City AL      36867-7397   36   R014   11   0046A   Y   M                  4/1/2019   I       A              2   N          AABB   N   N
10954370   MUSCOGEE ERIN       BERRY      TAN       11734 Carter Ave SW         Port Orchard WA     98367-7728   36   R011   34   0314A   Y   M                  8/1/2017   I       A              6   N          AABB   N   N
10954566   MUSCOGEE RONALD     J          LYONS     3613 Harpeth Springs Dr Nashville          TN   37221-2487   37   C051   13   0173D   Y   M                  8/1/2020   F       A              0   N          AABB   N   N
10954755   MUSCOGEE MATTHEW               WINTZ     3725 Tolland Rd             Shaker Heigh OH     44122-5142   36   C016   25   0141D   Y   M                  6/1/2017   I       A              8   N          AABB   N   N
                                                     Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 20 of 23

10954808   MUSCOGEE SOOK HEE             SHIN      3183 Wilshire Blvd Unit 504 Los Angeles CA     90010-1217   36   C067   29   0033A   Y   M                  7/1/2017   I        A               8   N          AABB   N   N
10955190   MUSCOGEE JESSICA   RUTH       CRIMMEL 228 Russet Woods Dr           Hoover        AL   35244-4318   36   R064   28   0012D   Y   M                  6/1/2017   I        A               6   N          AABB   N   N
10955246   MUSCOGEE GRAYSON LEIGH        ROWAN     920 W Barbour St            Eufaula       AL   36027-1938   37   C002   20   0227A   Y   M                  5/1/2018   F        A               9   N          AABB   N   N
10955855   MUSCOGEE JASON     MICHAEL    WILSON    504 Pungo Pl                Fayetteville NC    28314-0925   36   C093    4   0193A   Y   M                  6/1/2018   I        A               2   N          AABB   N   N
10955997   MUSCOGEE CALEE                CLARK     920 E Devonshire Ave Unit Phoenix         AZ   85014-4604   36   C012   22   0342A   Y   M                  3/1/2018   I        A               4   N          AABB   N   N
10956001   MUSCOGEE ROBERT    JAY        MYERS     3006 Amber Forest Trl       Belton        TX   76513-1383   37   C008    6   0054A   Y        7/1/2017 F                   A              7 N           AABB   N      N
10956097   MUSCOGEE JEROD     WARREN     COLEMAN 175 Cleverdon Pkwy Apt 18 Mobile            AL   36688-1212   36   C089   72   0049A   Y   M                  8/1/2018 I          A               4              AAU1
10956152   MUSCOGEE RACHEL    ANN        RIEGEL    14770 White Tail Run        Noblesville IN     46060-7883   37   R020   70   0120A   Y        7/1/2017 F                   A              1 N           AABB   N      N
10956227   MUSCOGEE KAHLA     MARIE      DEETZ     1111 Dixon Cir              Copperas Co TX     76522-4064   36   R003   11   0300A   Y   M                  8/1/2017 I          A               2 N            AABB   N   N
10956293   MUSCOGEE CATHERINE IRENE      HEWETT    4852 Tobago Dr SE Unit D Southport        NC   28461-7425   36   C013   76   0497A   Y        5/1/2019 I                   A              8 N           AABB   N      N
10956389   MUSCOGEE GAVEN     D'SHAWN WILSON       4724 Ritson Ln              Fayetteville NC    28306-9751   36   R012   24   0072A   Y        6/1/2017 I                   A              3 N           AABB   N      N
10957435   MUSCOGEE MEGAN     KRISTINA W HOWARD    2173 Potomac Club Pkwy Woodbridge VA           22191-6548   37   C024   73   0075A   Y        6/1/2017 F                   A              2 N           AABB   N      N
10957533   MUSCOGEE RAI       LECHELLE SHANNON 413 Deldona Dr                  Mankato       MN   56001-5419   37   C021   13   0260D   Y   M                  5/1/2018 F          A               5 N            AABB   N   N
10958286   MUSCOGEE MALLORIE CORINNE     STOTTLEMY3300 Stadium Dr Apt 114 Phenix City AL          36867-3186   36   C015   39   0196A   Y   M                  2/1/2017 I          A               0 N            AABB   N   N
10958452   MUSCOGEE IVY       L          LAMB      4400 Greene Ave             Columbia      SC   29207-6082   37   C099    0   0014A   Y   M                 11/1/2016 F          A               4 N            AABB   Y   N
10959021   MUSCOGEE LA'DANIEL AUSTIN-WR LOMAX      224 Lakewood Dr             Jacksonville NC    28546-4636   36   C044   24   0015A   Y        6/1/2020 I                   A              0 N           AABB   N      N
10960049   MUSCOGEE JUSTUS    PHILLIP    MAYO      2665 Stryker Ave Apt D      Joint Base Le WA   98433-1060   36   C005   76   0099A   Y        4/1/2018 I                   A              3 N           AABB   N      N
10962331   MUSCOGEE JAMES     WALTER     HARRIS    1850 Popps Ferry Rd Apt E Biloxi          MS   39532-2068   36   R023   59   0204A   Y   M                  9/1/2017   I         A              8   N          AABB   N   N
10962347   MUSCOGEE BRIAN                TWOMEY    124 Ocala Ct                Montgomery AL      36117-4037   36   R011   24   0072A   Y   M                 10/1/2017   I         A              2   N          AABB   N   N
10963038   MUSCOGEE BRIANNE   MARIE      ALDRIDGE 1219 Linda Mood Dr           Fountain      CO   80817-4722   36   R006   19   0370A   Y   M                  1/1/2017   I       0 A              1   N          AABB   N   N
10963725   MUSCOGEE LAUREN    MICHELLE CAPORASO 506 Lakeway Dr                 Georgetown TX      78628-2842   36   C011    6   0050A   Y   M                  7/1/2017   I         A              7   N          AABB   N   N
10964265   MUSCOGEE JOSHUA    NICHOLAS HALL        6205 Amber Bluffs Cres      Raleigh       NC   27616-5154   37   C026    5   0144D   Y   M                  6/1/2018   F         A              8   N          AABB   N   N
10964286   MUSCOGEE PATRICK   NUVAL      PEDDY     7588 Stray Horse Ave        Las Vegas NV       89113-7201   36   C025   88   0075A   Y   S                  2/1/2017   I             92         2   N          AABB   N   N
10964544   MUSCOGEE COURTNEY             TURNER    830 Romero Canyon Rd        Santa Barbar CA    93108-1531   37   C043   30   0135A   Y   M                 11/1/2016   F        A               6   N          AABB   N   N
10964651   MUSCOGEE KATHRYN ANN          SCHUMAN 2955 Lavarie Dr               Colorado Spr CO    80917-3817   37   C010   55   0058A   Y   M                  2/1/2018   F        A               6   N          AABB   N   N
10964891   MUSCOGEE JEREMY    DONALD     SCHUMAN 2955 Lavarie Dr               Colorado Spr CO    80917-3817   36   C010   55   0058A   Y   M                  2/1/2018   I        A               6   N          AABB   N   N
10967438   MUSCOGEE TAMELA    M          SHEPHERD 35 Cedarwood Ct              Phenix City AL     36870-4801   36   R018   35   0017D   Y   M                  8/1/2017   I        A               5   N          AABB   N   N
10968058   MUSCOGEE KATHERINE IRENE      KAZECK    482 Willow Oaks Dr          Ozark         AL   36360-6208   37   R005   82   0408A   Y   M                  1/1/2019   F        A               6   N          AABB   N   N   L
10968270   MUSCOGEE ANDREA    L          WAHL      N4147 Valley View Rd        Shawano       WI   54166-6517   36   R003   47   0151D   Y   M                  2/1/2017   I        A               8   N          AABB   N   N
10968959   MUSCOGEE JENNIFER A           COELLO    10053 Orland Stone Dr       Bristow       VA   20136-2664   36   R612   53   0097D   Y   M                  9/1/2017   I        A               2   N          AABB   N   N
10969124   MUSCOGEE BRYAN     DOUGLAS GRAHAM       3477 Florence Way           Denver        CO   80238-2942   36   R063   77   0296A   Y   M                  6/1/2017   I        A               8   N          AABB   N   N
10969175   MUSCOGEE KATHERINE DE LOS ANGHURNDON 15720 95th Ct SE               Yelm          WA   98597-9499   36   R011   20   0082A   Y        5/1/2019 I                   A              9 N           AABB   N      N
10969271   MUSCOGEE SAMANTHA JO          POTT      12 Garden Cir               Fort Bragg NC      28307-6148   37   C007   12   0282A   Y       12/1/2017 F                   A              8 N           AABB   N      N
10969274   MUSCOGEE DARIN     MICHAEL    POTT      12 Garden Cir               Fort Bragg NC      28307-6148   36   C007   12   0282A   Y       12/1/2017 I                   A              8 N           AABB   N      N
10969318   MUSCOGEE JOSEPH               SIMMONS 79 Gunner Dr                  Fort Mitchell AL   36856-4330   36   R001   79   0211D   Y   M                  1/1/2018   I        A               6   N          AABB   N   N
10971445   MUSCOGEE HARRY     EARL       WALPOLE 14957 Tribute Way             Bakersfield CA     93314-7224   37   R037   57   0057A   Y   M                 12/1/2016   F        A               3   N          AABB   N   N
10971484   MUSCOGEE DUANE     ANTHONY SCOTT        249 Eastland Ave            Ripley        TN   38063-1944   36   R006   49   0066A   Y   M                  8/1/2020   I        A               9   N          AABB   N   N
10972493   MUSCOGEE RALPH     AUSTIN     VESTRAND 793 Kerry Gail Ln            Shallotte     NC   28470-4315   36   R018   93   0159D   Y   M                  3/1/2018   I        A               4   N          AABB   N   N
10973792   MUSCOGEE SARA                 FRAZIER   1701 37th St Apt 1707       Phenix City AL     36867-2586   36   C015   32   0139A   Y   M                  2/1/2018   I        A               4   N          AABB   N   N
10974611   MUSCOGEE TERRENCE DONNELL BELL          1021 Sablon St SE           Palm Bay      FL   32909-5243   36   R053   21   0102D   Y   M                  3/1/2017   I        A               0   N          AABB   N   N
10974619   MUSCOGEE KISHUN    TYKESTON BARKER      12850 Whittington Dr Apt 15Houston        TX   77077-4740   36   C027   80   0036A   Y   M                  6/1/2020   I        A               9   N          AABB   N   N
10975317   MUSCOGEE MARK                 DUKLER    8812 Yassir Blvd            Yukon         OK   73099-3593   36   R034   12   0011A   Y   M                  6/1/2018   I        A               9   N          AABB   N   N
10975633   MUSCOGEE TREAVON SHAHEIM      DAVIS     19 Red Maple St             Phenix City AL     36869-8028   36   R020   19   0010D   Y   M                  5/1/2020   I        A               0   N          AABB   N   N
10976219   MUSCOGEE AMY       LEIGH      SCHARF    1901 Buckskin Trl           Temple        TX   76502-3203   36   C033    1   0209D   Y   M                  8/1/2018   I        A               1   N          AABB   N   N
10976480   MUSCOGEE MARY      LEE        HILL      900 Mississippi St Apt 24 New Iberia LA        70560-5135   36   C014   24   0147A   Y   M                  2/1/2017   I        A               2   N          AABB   N   N
10977197   MUSCOGEE KIMBERLY TREMAIN     WHITE     17110 Anesbury Pl           Fort Myers FL      33967-5318   36   R296   10   0005A   Y   M                  4/1/2019   I        A               4   N          AABB   Y   N
10978900   MUSCOGEE RUTH      MAY        COOK      37 Royal Ln                 Londonderry NH     03053-2502   36   R002   37   0168D   Y   M                  5/1/2020   I        A               0   N          AABB   N   N
10981730   MUSCOGEE AMY                  HOLT      3310 N Davidson St Apt 44 Charlotte       NC   28205-1287   36   C008   16   0063A   Y   M                  6/1/2019   I        A               8   N          AABB   N   N
10981733   MUSCOGEE STEPHANIE M          SUMROW 2513 Stanton Way Apt 10 Prattville           AL   36066-6572   36   R013   10   0147A   Y   M                  6/1/2019   I        A               8   N          AABB   N   N
10981742   MUSCOGEE JAFFENEY DOCTRISE DAVIS        8129 Sweetbrier Ln SE Apt Olympia         WA   98513-8407   36   C047   98   0041A   Y        8/1/2018 I                   A              8 N           AABB   N      N
10981953   MUSCOGEE BRANDYE              CARLISLE 243 Powell Ave               Newburgh      NY   12550-3413   36   C018   43   0124D   Y   M                 12/1/2016 I          A               9 N            AABB   N   N
10983280   MUSCOGEE JAMAL     S          MITCHELL 1701 37th St Apt 2515        Phenix City AL     36867-8540   36   C015   40   0166A   Y   M                 10/1/2020 I          A               9 N            AABB   N   N
10984564   MUSCOGEE BRIAN     J          WHITE     7090 White Fir Ln           Colorado Spr CO    80908-6433   37   R008   90   0019D   Y        3/1/2017 F                   A              0 N           AABB   N      N
10985478   MUSCOGEE MARY      LEE        ADAMSON 805 NW Donovan Rd Unit 3Lees Summit MO           64086-4563   36   C040   32   0233A   Y   M                  8/1/2018 I          A               3 N            AABB   N   N
10985513   MUSCOGEE CHARLTON PEREZ       DETHROW PO Box 845                    Bolivar       TN   38008-0845   36   B007   45   0001A   Y       12/1/2018 I                   A              5 N           AABB   N      N
10985567   MUSCOGEE JOHN      ROBERT     JACKSON 94 Diane Dr                   Dunedin       FL   34698-8401   36   C005   94   0142D   Y   M                 11/1/2018   I        A               4   N          AABB   N   N
10985587   MUSCOGEE SHANE     WILLIAM    KORBEL    1938 S 197th St             Omaha         NE   68130-2973   36   R793   38   0193A   Y   M                 11/1/2016   I        A               0   N          AABB   N   N
10985589   MUSCOGEE WILLIAM              KUEBLER 3364 Wyndwicke Dr             Saint Joseph MI    49085-9607   37   R045   64   0270A   Y   M                  4/1/2018   F        A               2   N          AABB   N   N
10985645   MUSCOGEE EMILY     ERIN       VAUGHN    2403 Canter Dr              Phenix City AL     36867-7477   36   C011    3   0128D   Y   M                  7/1/2017   I        A               2   N          AABB   N   N
10986679   MUSCOGEE CHRISTINA MONIQUE LUCAS        82 Lee Road 2209            Salem         AL   36874-3547   36   R004   82   0138A   Y   M                  8/1/2017   I        A               3   N          AABB   N   N
10987084   MUSCOGEE ERICA     MIRANDA CUFF         3031 Crabapple Ln           Dallas        NC   28034-9591   36   R008   31   0046A   Y   M                  3/1/2017   I        A               5   N          AABB   N   N
10987138   MUSCOGEE DOROTHY              CUNNINGHA232 W 94th St                Chicago       IL   60620-1506   36   C022   32   0030A   Y   M                  7/1/2018   I        A               9   N          AABB   N   N
10987438   MUSCOGEE JACOB     ANDREW     HARVEY    116 Arborvitae Ct           Atlantic Beac NC   28512-6300   37   R012   16   0089A   Y   M                  4/1/2018   F        A               6   N          AABB   N   N
10990172   MUSCOGEE RODIE     LEE        LAMB      4400 Greene Ave             Columbia      SC   29207-6082   37   C099    0   0014A   Y   M                 11/1/2016   F        A               4   N          AABB   Y   N
10990207   MUSCOGEE MAYRA                MENDEZ    5920 NW Favian Ave          Port Saint Lu FL   34986-3717   37   R031   20   0004D   Y   M                  5/1/2018   F        A               0   N          AABB   N   N
10990364   MUSCOGEE MADISON              MATLAGE 12631 Fisher River Ln         Humble        TX   77346-1599   36   R080   31   0002D   Y   M                  1/1/2019   I        A               5   N          AABB   N   N
10990395   MUSCOGEE MIRANDA WETRICK MCLEMORE 6524 Rollingwood Dr               Clemmons NC        27012-9119   36   R018   24   0186A   Y   M                  6/1/2018   I        A               2   N          AABB   N   N
10990518   MUSCOGEE SHERRY    MARIE      LEE       4805 Milowski Cir           Las Vegas NV       89115-2380   36   C068    5   0003A   Y   M                 10/1/2018   I        A               8   N          AABB   N   N
10990533   MUSCOGEE STEPHEN              MEGARA    226 White Oak Ct            Jacksonville NC    28546-8547   36   C037   26   0130A   Y   M                  1/1/2017   I        A               3   N          AABB   N   N
10990545   MUSCOGEE REBEKAH LEE          MILLER    1509A Sweetbriar Ave        Nashville     TN   37212-5524   37   C013    9   0152D   Y   M                  3/1/2018   F        A               0   N          AABB   N   N
10991077   MUSCOGEE PRENTICE             REID      4810 Cedar Springs Rd Apt Dallas          TX   75219-1275   36   C023    6   0107A   Y   M                  8/1/2017   I        A               5   N          AABB   N   N
10993571   MUSCOGEE GWENIECE             GIBBS     3967 Hunters Lake Cir E     Jacksonville FL    32210-4654   36   C026   67   0136A   Y   M                  3/1/2020   I        A               0   N          AABB   N   N
10995888   MUSCOGEE RYAN      MICHAEL    LEUSCHEN 1755 Big Sur Dr              Lemoore       CA   93245-2671   36   C007   55   0434A   Y   M                  8/1/2018   I        A               1   N          AABB   N   N
10995929   MUSCOGEE HEATHER DANIELLE HINTON        1130 Caspian Ln             Houston       TX   77090-2513   36   C003   30   0090A   Y   M                  9/1/2020   I        A               3   N          AABB   N   N
10996501   MUSCOGEE SAMUEL    JAMES      MARTIN    105 N Brig Dr               Hampstead NC       28443-8943   36   R016    5   0194A   Y   M                  6/1/2018   I        A               0   N          AABB   N   N
10996997   MUSCOGEE MATTHEW EDWARD       ARROWSMI 3641 Log Trail Dr Apt J      Hoover        AL   35216-6029   37   C011   82   0086A   Y   M                 12/1/2017   F        A               6   N          AABB   N   N
10997639   MUSCOGEE MICHAEL   CHARLES FOSTER       31 Tree Top Hl              Smiths Statio AL   36877-4866   36   R006   31   0152D   Y   M                  9/1/2017   I        A               1   N          AABB   N   N
11000938   MUSCOGEE KAYLA     RENEE      LAKE      5500 McKinney Place Dr A McKinney         TX   75070-2179   36   H201   71   0051A   Y   M                 11/1/2016   I        A               4   N          AABB   N   N
11001353   MUSCOGEE RUSLET               BARONVIL 17004 SW 39th Ct             Miramar       FL   33027-4607   36   C074    4   0092A   Y   M                  6/1/2017   I        A               4   N          AABB   N   N
11001511   MUSCOGEE TIFFANIE  K          SMITH     980 Savannah Falls Dr       Weston        FL   33327-1714   36   C007   80   0121D   Y   M                  7/1/2019   I        A               1   N          AABB   N   N
11002512   MUSCOGEE MECHELLE NICOLE      MAYFIELD 1323 Sylvan St               Knoxville     TN   37914-5749   36   C052   23   0121A   Y   M                  7/1/2018   I        A               6   N          AABB   N   N
11003194   MUSCOGEE JULIE     RAYMOND GREENWOO6 Willow St                      Phenix City AL     36869-2816   36   R007    6   0098A   Y   M                  9/1/2018   I        A               5   N          AABB   N   N
11004018   MUSCOGEE LAUREN    JOYCE      WILSON    135 Bridge St               Tunkhannock PA     18657-1302   36   C001   35   0029D   Y   M                 11/1/2017   I        A               9   N          AABB   N   N
11004256   MUSCOGEE ELIZABETH CLARK      LOFLIN    701 E Three Notch St        Andalusia     AL   36420-4003   36   C001    1   0156D   Y   M                  8/1/2018   I        A               7   N          AABB   N   N
11004296   MUSCOGEE SHARITA   C          ALEXANDER2806 Sheridan Rd             Evanston      IL   60201-1730   36   C045    6   0022D   Y   M                  7/1/2017   I        A               4   N          AABB   N   N
11004308   MUSCOGEE JOHN      ANDREW     LOFLIN    701 E Three Notch St        Andalusia     AL   36420-4003   37   C001    1   0156D   Y   M                  8/1/2018   F        A               7   N          AABB   N   N
11004568   MUSCOGEE STEPHAN LEE          MILLS     2749 Sawgrass Ln            Phenix City AL     36867-2038   36   C008   49   0008D   Y   M                  1/1/2020   I        A               4   N          AABB   N   N
11004670   MUSCOGEE PHILLIP              SKEEN     879 Scioto Meadows Blvd Grove City OH          43123-8658   37   R012   79   0066D   Y   M                  7/1/2018   F        A               4   N          AABB   N   N
11004675   MUSCOGEE MELISSA   ANN        DICKERSON 55 Lee Road 464             Phenix City AL     36870-8641   36   R019   55   0046D   Y   M                  6/1/2017   I        A               7   N          AABB   N   N
11004853   MUSCOGEE CODY                 CLARK     465 Lee Road 330            Smiths Statio AL   36877-2807   37   R001   65   0137A   Y   M                 12/1/2017   F        A               1   N          AABB   N   N
11005222   MUSCOGEE RUMEAL    THOMAS ANSTANDIFER 431 Ambrose Dr                Murphy        TX   75094-4210   37   R002   31   0124D   Y   M                  8/1/2019   F        A               4   N          AABB   N   N
11005321   MUSCOGEE ADAM      TYLER      MCNEIL    252 Panoramic Cir           Warrior       AL   35180-4860   36   R008   52   0123A   Y   M                  6/1/2017   I        A               8   N          AABB   N   N
11005362   MUSCOGEE RACHEL    DAUER      BURNS     1603 Lions Den              Leander       TX   78641-8691   36   R037    3   0007A   Y   M                  5/1/2017   I        A               7   N          AABB   N   N
11005547   MUSCOGEE VALERIE              KRUTSINGE 4649 W 146th St             Cleveland     OH   44135-4501   36   C006   49   0112A   Y   M                 12/1/2016   I        A               0   N          AABB   N   N
11005704   MUSCOGEE ANDREA               CALLAHAN 1116 E Park Grove Dr         Manhattan     KS   66503-2470   36   R009   16   0151A   Y   M                  7/1/2017   I        A               0   N          AABB   N   N
11005963   MUSCOGEE JESSICA   LYNN GOLD NELSON     Cmr 415 Box 8503            APO           AE   09114-0086   36   C086    3   0001A   Y   M                  6/1/2017   I        A               8              AAF1
11006033   MUSCOGEE KENNETH EUGENE       MONROE    PO Box 1015                 Smiths Statio AL   36877-1015   36   B010   15   0001A   Y   M                  5/1/2020   I        A               6   N          AABB   N   N
11006198   MUSCOGEE JESSICA   DAMES      SWAFFORD 4517 Marissa Dr              El Paso       TX   79924-1024   37   C029   17   0014D   Y   M                  8/1/2017   F        A               4   N          AABB   N   N
11006336   MUSCOGEE ANDREA    QUENSHELLDAILEY      25675 Overlook Pkwy Apt 1 San Antonio TX       78260-2550   36   R180    2   0005A   Y       12/1/2019 I                   A              3 N           AABB   N      N
11006529   MUSCOGEE FARZANA SUGHRA       MALIK     4687 Jackson Loop           Vestavia      AL   35242-8004   36   R086   87   0028A   Y   M                  8/1/2017 I          A               7 N            AABB   N   N
11006532   MUSCOGEE DANIEL    JEREMY     DEW       202 Creek Bed Ct            Charleston SC      29492-8329   36   R079    2   0139A   Y   M                 12/1/2016 I          A               0 N            AABB   N   N
11006617   MUSCOGEE KATINA    ELIZABETH CUNNINGHA26 Pinevalley Ln              Sanford       NC   27332-1335   37   R029   26   0222A   Y   M                  4/1/2018 F          A               3 N            AABB   N   N
11006744   MUSCOGEE ANDREW               BRISSON   644 Coral Ct                Beavercreek OH     45430-2504   36   C025   44   0134A   Y   M                  2/1/2017 I          A               5 N            AABB   Y   N
11006833   MUSCOGEE MATTHEW TIMOTHY      MCKEEGAN Cmr 411 Box 5209             APO           AE   09112-0053   36   C053    9   0001A   Y       11/1/2018 I                   A              0             AAF1
11008544   MUSCOGEE ROSIA     DARNELLA CALHOUN 7 Churchhill Dr                 Fort Mitchell AL   36856-5612   37   R003    7   0183D   Y        9/1/2019 F                   A              1 N           AABB   N      N
11008892   MUSCOGEE KATIE     ELISABETH HALL       2920 Hudson Blvd Apt 201 The Colony TX         75056-4757   36   R076   51   0127A   Y   M                  9/1/2019 I          A               8 N            AABB   N   N
11009021   MUSCOGEE JULIE     ANN        KREINER   2532 Mockingbird Dr         Sierra Vista AZ    85635-3421   37   C053   32   0581A   Y   M                  5/1/2019 F          A               8 N            AABB   N   N
11009363   MUSCOGEE LACEY     NICOLE     STEIN     3477 Florence Way           Denver        CO   80238-2942   36   R063   77   0296A   Y   M                  6/1/2017 I          A               8 N            AABB   N   N
11010539   MUSCOGEE JENNY                GUERRERO 21950 Klickitat Ave          Apple Valley CA    92307-4012   36   C028   50   0189A   Y   M                  7/1/2018 I          A               7 N            AABB   N   N
11010865   MUSCOGEE JOSHUA    KALE       MCCOMAS 11181 Ashcraft Loop # B Fort Campbe KY           42223-6064   36   C006   81   0309A   Y        8/1/2018 I                   A              2 N           AABB   N      N
11010870   MUSCOGEE ROBYN     ELIZABETH MCCOMAS 11181 Ashcraft Loop # B Fort Campbe KY            42223-6064   37   C006   81   0309A   Y        8/1/2018 F                   A              2 N           AABB   N      N
11011201   MUSCOGEE MARK      JAMES      SMITH     980 Savannah Falls Dr       Weston        FL   33327-1714   37   C007   80   0121D   Y   M                  7/1/2019 F          A               1 N            AABB   N   N
11015359   MUSCOGEE LYDIA     EAST       KENNEY    247 Lee Road 2040           Phenix City AL     36870-7086   37   R013   47   0113D   Y   M                  6/1/2018 F          A               4 N            AABB   N   N
11015378   MUSCOGEE JONATHAN TYE         KENNEY    247 Lee Road 2040           Phenix City AL     36870-7086   36   R013   47   0113D   Y   M                  6/1/2018 I          A               4 N            AABB   N   N
11016109   MUSCOGEE PATRICIA             THATCHER 112 Griffith Dr              Petal         MS   39465-3406   36   C001   12   0405D   Y   M                 12/1/2016 I          A               7 N            AABB   N   N
11016173   MUSCOGEE MARGARET ELIZABETH FRAZER DE 352 Marich Way                Los Altos     CA   94022-1511   36   C003   52   0211A   Y       10/1/2017 I                   A              8 N           AABB   N      N
11016469   MUSCOGEE HEATHER NICHOLE      CLARK     465 Lee Road 330            Smiths Statio AL   36877-2807   36   R001   65   0137A   Y   M                 12/1/2017   I        A               1   N          AABB   N   N
11016647   MUSCOGEE AUSTEN               FULMER    3204 Appennini Way          Cedar Park TX      78613-4355   37   R020    4   0068A   Y   M                 11/1/2016   F        A               4   N          AABB   N   N
11016672   MUSCOGEE KRYSTAL   KAY        LABADIE   212 E Morenci St            Lyons         OH   43533-9797   37   R091   12   0172D   Y   M                  7/1/2017   F        A               7   N          AABB   N   N
11017173   MUSCOGEE CARLA     JONES      COHEN     3188 Bridlewood Dr          Rochester     MI   48306-1485   36   R062   88   0194A   Y   M                  7/1/2017   I        A               5   N          AABB   N   N
11017981   MUSCOGEE WESLEY               ALEXANDER3346 Burton Cove Rd          Cookeville    TN   38506-6127   36   R029   46   0131A   Y   M                  8/1/2017   I        A               2   N          AABB   N   N
11018545   MUSCOGEE CRAIG                MCINTYRE 106 Ghillie Brogue Ln        Saint Johns FL     32259-6675   37   H021    6   0090A   Y   M                 12/1/2019   F        A               9   N          AABB   N   N
11018758   MUSCOGEE KAYLYN    REBECCA RATHEL       99 Lee Road 2158            Smiths Statio AL   36877-3347   36   R004   99   0168D   Y   M                  4/1/2020   I        A               4   N          AABB   N   N
11018834   MUSCOGEE JOSEPH    LEE        DAVIS     7990 Lee Road 246           Smiths Statio AL   36877-3960   36   R002   90   0424A   Y   M                  3/1/2017   I        A               2   N          AABB   N   N
11019159   MUSCOGEE LACY      MARANDA YATES        225 Walden Village Ln Apt 2Nashville      TN   37210-2547   36   C004   55   0021A   Y   M                 10/1/2018   I        A               9   N          AABB   N   N
11019277   MUSCOGEE ZACHARY ALEXANDERWIGHT         5813 Dobson Dr              Fayetteville NC    28311-3455   36   C015   13   0127D   Y   M                  4/1/2020   I        A               4   N          AABB   N   N
11019359   MUSCOGEE ASHLYNN NICOLE       WHITING   259 Buhmann Dr              Fayetteville NC    28314-5122   37   R028   59   0037A   Y   M                 12/1/2018   F        A               8   N          AABB   N   N
11019411   MUSCOGEE CAITLIN   MAY        GARDNER 800 Hiawatha Dr               Ferrum        VA   24088-2602   37   R002    0   0263A   Y   M                  8/1/2017   F        A               8   N          AABB   N   N
11019489   MUSCOGEE RYAN      MARK       ASCA      110 Sagewood Ln             Enterprise    AL   36330-4151   37   C004   10   0112D   Y   M                  5/1/2018   F        A               3   N          AABB   N   N
11019571   MUSCOGEE HUDSON               SERVIUS   147 Frasier Fir Ln          Columbia      SC   29229-9383   37   R034   47   0134D   Y   M                  1/1/2018   F        A               2   N          AABB   N   N
11019838   MUSCOGEE ALIX      SUZANNE CHAVEZ       8 Sunset Dr                 Cordova       IL   61242-9711   36   R301    8   0175A   Y   M                  6/1/2018   I        A               9   N          AABB   N   N
11020385   MUSCOGEE MACI      RENE       DONMOYER 939 Pinewood Dr Apt A        Harker Heigh TX    76548-2620   37   R030   73   0197A   Y        1/1/2017 F                   A              0 N           AABB   N      N
11020541   MUSCOGEE SAMUEL               WILSON    PO Box 82                   Worden        MT   59088-0082   36   B002   82   0001A   Y   M                  4/1/2017 I          A               0 N            AABB   N   N
11021032   MUSCOGEE LATANYA              LEACHMAN 4916 Lake Palmetto Ln        North Charles SC   29418-6098   36   C068   16   0121A   Y   M                 12/1/2016 I          A               6 N            AABB   N   N
11021094   MUSCOGEE MICHAEL              BALLSTAED 751 Lee Road 437            Phenix City AL     36870-7003   37   R013   51   0207A   Y   M                  7/1/2017 F          A               0 N            AABB   N   N
11021141   MUSCOGEE MARIE                OSIRUS    10320 Ash Hollow Dr Apt 2 Raleigh         NC   27617-1873   37   R085   58   0165A   Y   M                  5/1/2018 F          A               5 N            AABB   N   N
11021467   MUSCOGEE RICKI     LANE       NICHOLS   1406 Thompson Dr            Junction City KS   66441-1856   37   C008    6   0243D   Y        7/1/2017 F                   A              3 N           AABB   N      N
11021814   MUSCOGEE STANTON GARNETT WALKER         3648 Welsch Way             Lakeland      FL   33813-4494   36   R054   48   0165D   Y   M                  7/1/2017 I         0 A              9 N            AABB   N   N
11021910   MUSCOGEE DAO                  XIONG     15719 Josephine St          Thornton      CO   80602-7725   36   R038   19   0041A   Y   M                  1/1/2017 I           A              3 N            AABB   N   N
11022325   MUSCOGEE KEITH     STEWART BAGLEY       28 Double Oak Ave           Pike Road     AL   36064-3890   37   R005   28   0282A   Y   M                  1/1/2018 F           A              1 N            AABB   N   N
11025441   MUSCOGEE BRANDON DAVID        SCHMITZ   PO Box 501                  Unadilla      NY   13849-0501   36   B009    1   0001A   Y   M                  3/1/2020 I           A              8 N            AABB   N   N
11025494   MUSCOGEE JAIMEE    ELAINE     THOMPSON 19062 Pineville Rd           Long Beach MS      39560-4543   36   C003   62   0041A   Y        2/1/2020 I                   A              3 N           AABB   N      N
11026126   MUSCOGEE MEEKAH    ANTOINETT MARECIC 4940 Hagood Ave                El Paso       TX   79906-4039   37   C001   40   0556A   Y        5/1/2019 F                   A              9 N           AABB   N      N
11029178   MUSCOGEE GWENDOLY KRAEMER WILEY         1251 Hill Top Rd            Newton        AL   36352-8351   37   R002   51   0280D   Y   M                  9/1/2019 F          A               8 N            AABB   N   N
11029340   MUSCOGEE DIAMOND SHANTRICE WILBURN      8 Ottawa Trl                Fort Mitchell AL   36856-5568   36   R002    8   0104A   Y   M                  4/1/2018 I          A               0 N            AABB   N   N
11033494   MUSCOGEE JENNIFER             FARRELL   3277 Turkey Foot Rd         Wheelersburg OH    45694-8609   37   R007   77   0469A   Y        4/1/2019 F                   A              5 N           AABB   N      N
11033877   MUSCOGEE CHANCE    HUNTER     WAGNER    1000 Lee Road 368           Valley        AL   36854-6565   37   R004    0   0279A   Y   M                  9/1/2020   F        A               2   N          AABB   N   N
11034122   MUSCOGEE PRESLIE   AMBER      STOWE     686 Lee Road 315 Lot 107 Smiths Statio AL      36877-3128   36   R001   32   0414A   Y   M                  1/1/2020   I        A               0   N          AABB   N   N
11034964   MUSCOGEE CAMERON              GADDIS    Cmr 415 Box 5194            APO           AE   09114-0052   37   C052   94   0001A   Y   M                  3/1/2018   F        A               5              AAF1
11034994   MUSCOGEE ROSA                 CICCARELL 1408 Cedar St               Niceville     FL   32578-9745   36   R006    8   0114D   Y   M                  4/1/2017   I        A               2   N          AABB   N   N
11035625   MUSCOGEE MICHAEL   ANTONY     BENNETT 4856 Cove Valley Dr SE        Owens Cross AL     35763-9366   36   R009   56   0037A   Y   M                  7/1/2018   I        A               1   N          AABB   N   N
11035653   MUSCOGEE RONALD    LEE        HARRINGTO1505 Margrave Dr             Wake Forest NC     27587-8418   36   R042    5   0191A   Y   M                  4/1/2020   I        A               5   N          AABB   Y   N
11035683   MUSCOGEE MICHAEL   BELMONT BONNER       601 Groce St                Opelika       AL   36801-3437   36   C002    1   0165A   Y   M                 12/1/2016   I        A               4   N          AABB   N   N
11035691   MUSCOGEE STEVIE    L          BROWN     PO Box 30611                Midwest City OK    73140-3611   36   B013   11   0001A   Y   M                  4/1/2017   I        A               2   N          AABB   N   N
11038114   MUSCOGEE JESEL     MARSHA     JOSEPH    20 W Mosholu Pkwy S Apt Bronx             NY   10468-1129   36   C006   71   0158A   Y   M                  5/1/2019   I        A               0   N          AABB   N   N
11039166   MUSCOGEE DEVAN     CURRY      MERCER    5301 Amherst Woods Ln Knoxville           TN   37921-5068   36   C053    1   0113A   Y   M                  7/1/2017   I        A               8   N          AABB   N   N
11039307   MUSCOGEE ROBERT               IRAZOQUE 5301 Amherst Woods Ln Knoxville            TN   37921-5068   36   C053    1   0113A   Y   M                  7/1/2017   I        A               8   N          AABB   N   N
11040471   MUSCOGEE RACHEL    LENORA     MCKISSIC 7285 Woolmarket Rd Apt K Biloxi            MS   39532-7849   36   R024   14   0295A   Y   M                 11/1/2017   I        A               5   N          AABB   N   N
11042324   MUSCOGEE AUNDREA RONIQUE DENSON         1579 Sawyer Ridge Cv        Cantonment FL      32533-9761   36   R004   79   0267A   Y   M                 12/1/2017   I        A               5   N          AABB   N   N
11042328   MUSCOGEE NANCY     IVETTE     NEGRON    1105 Calle El Eucalipto     Coto Laurel PR     00780-2900   36   C002    5   0266A   Y   M                  6/1/2017   I        A               9   N          AABB   N   N
11043953   MUSCOGEE DORIS     B          BRYAN     1308 Asbury Dr              New Johnson TN     37134-9678   36   R002    8   0160A   Y   M                  9/1/2020   I        A               4   N          AABB   N   N
11044465   MUSCOGEE CHRISTINE M          CARUSO-SW7509 Highway 2302            Panama City FL     32409-3359   36   R004    9   0362A   Y   M                  9/1/2017   I        A               3   N          AABB   N   N
11044883   MUSCOGEE MICHAEL   WILLIAM    BARLOW    Psc 474 Box 3602            FPO           AP   96351-0037   36   C037    2   0001A   Y   M                  9/1/2019   I        A               4              AAF1
11044887   MUSCOGEE ANGELA    MARIE      WHITEHEAD1121 Locust St Unit 202      Saint Louis MO     63101-1194   36   C032   52   0006A   Y   M                  8/1/2020   I        A               7   N          AABB   N   N
11044982   MUSCOGEE JAMES     ALLEN      SUGGS     2045 Third Ave Apt 107      Sneads        FL   32460-2369   36   R002   32   0542A   Y   M                 11/1/2016   I        A               0   N          AABB   N   N
11045038   MUSCOGEE SABRINA   CHEVONNE WILSON-CA 2406 Ellsworth Way Apt 2A Frederick         MD   21702-2688   36   R040   21   0050A   Y   M                  5/1/2018   I        A               1   N          AABB   N   N
11045060   MUSCOGEE TYLER     ABRIELLE STOKES      4100 N Marine Dr Apt 6A Chicago           IL   60613-2398   36   C026   61   0014A   Y   M                  9/1/2020   I        A               5   N          AABB   N   N
11045142   MUSCOGEE KYRA      MINNIE LEE COPELAND 1800 Killian Lakes Dr Apt 7 Columbia       SC   29203-8851   36   R043   82   0163A   Y   M                  6/1/2017   I        A               2   N          AABB   N   N
11045179   MUSCOGEE JENNIFER MAY         HARRIS    5825 Dolphin Dr             El Paso       TX   79924-5908   36   C008   25   0064D   Y   M                  5/1/2020   I        A               0   N          AABB   N   N
11045829   MUSCOGEE CAROLUITA D          SMITH     5950 SW 20th Ave Apt 13 Gainesville FL         32607-3639   37   R073   13   0042A   Y   M                  8/1/2019   F        A               7   N          AABB   N   N
11048392   MUSCOGEE CYNTHIA   L          BENSON    29 Overlook Dr              Seale         AL   36875-4207   36   R002   29   0248D   Y   M                  6/1/2017   I        A               7   N          AABB   N   N
11049494   MUSCOGEE PEARLINE C           LOVEMORE 2074 Midyette Rd Apt 311 Tallahassee FL         32301-6240   36   C024   86   0365A   Y   M                  5/1/2017   I        A               5   N          AABB   N   N
11049558   MUSCOGEE NASTRA    ELIDA      RIVERA    3691 Sims Ln                Wahiawa       HI   96786-3658   37   C013   91   0053A   Y   M                  6/1/2017   F        A               2   N          AABB   N   N
11049702   MUSCOGEE DAVID     JOHN       BAUER     2301 25th St S Apt 403      Arlington     VA   22206-2898   36   C011    3   0237A   Y   M                  7/1/2019   I        A               8   N          AABB   N   N
11049920   MUSCOGEE CONNIE               AUSTIN    2727 Olive Ln               Sauk Rapids MN     56379-4506   37   R078   27   0025A   Y   M                  7/1/2019   F        A               6   N          AABB   N   N
11050657   MUSCOGEE TORREY               PRICE     4003 Ironwood Loop          Honolulu      HI   96818-4136   37   C026    3   0402A   Y   M                  3/1/2019   F        A               1   N          AABB   N   N
11051862   MUSCOGEE YOLANDA AMBOREE OLIVER         4402 Riverchase Dr Apt 11 Phenix City AL       36867-7527   36   C011   77   0044A   Y   M                  7/1/2017   I        A               5   N          AABB   N   N
11052524   MUSCOGEE AMBER     MARIA      DAVIS     3198 Parkwood Blvd Apt 13Frisco           TX   75034-9532   36   H003   78   0105A   Y   M                  3/1/2019   I        A               7   N          AABB   N   N
11052943   MUSCOGEE YARIMEL   D          LEDEZMA 2512 Arno St                  Harker Heigh TX    76548-3098   37   R049   12   0014A   Y       10/1/2018 F                   A              7 N           AABB   N      N
11053226   MUSCOGEE KUWANA    BRENDETT CARTER      14 Mann St                  Phenix City AL     36869-5729   38   R004   14   0055D   Y   M                  8/1/2020   B        A               0   N          AABB   N   N
11053325   MUSCOGEE FELICIA   DENISE     WYCKOFF PO Box 65                     Phenix City AL     36868-0065   36   B003   65   0001A   Y   M                  8/1/2018   I        A               7   N          AABB   N   N
11053329   MUSCOGEE KAITLYN   ANN        WILSON    5445 Provine Pl Apt 1215 Alexandria       LA   71303-5817   36   C032   15   0320A   Y   M                  5/1/2017   I        A               9   N          AABB   N   N
11053389   MUSCOGEE CHARRIDY             BARTON    335 Magnolia Ln             Crossville    TN   38555-3717   37   R014   35   0342D   Y   M                  7/1/2017   F        A               8   N          AABB   N   N
11053421   MUSCOGEE DAREN                BARTON    335 Magnolia Ln             Crossville    TN   38555-3717   36   R014   35   0342D   Y   M                  7/1/2017   I        A               8   N          AABB   N   N
11053825   MUSCOGEE ANKITA               LANGAN    918 Giacomo Dr              Waxhaw        NC   28173-6014   36   R027   18   0054A   Y   M                  6/1/2020   I        A               9   N          AABB   N   N
11054162   MUSCOGEE KRISTIN   VIEHWEG LUND         122 E 1600 S                Orem          UT   84058-7816   37   C065   22   0197A   Y   M                  6/1/2017   F        A               9   N          AABB   N   N
11054320   MUSCOGEE KARIN     LORRAINE NEWPORT 230 St James Pl                 Longview      WA   98632-9548   37   R003   30   0100A   Y   M                 11/1/2016   F        A               3   N          AABB   N   N
11054369   MUSCOGEE NICOLE    J          WAGNER    15819 N 50th St             Scottsdale AZ      85254-9600   36   C050   19   0202A   Y   M                  6/1/2017   I        A               1   N          AABB   N   N
11054401   MUSCOGEE CHRISTOPH P          WAGNER    15819 N 50th St             Scottsdale AZ      85254-9600   37   C050   19   0202A   Y   M                  6/1/2017   F        A               1   N          AABB   N   N
11054424   MUSCOGEE JOHN      JUNIOR     NEWPORT 230 St James Pl               Longview      WA   98632-9548   36   R003   30   0100A   Y   M                 11/1/2016   I        A               3   N          AABB   N   N
11055637   MUSCOGEE LIZA      MARIE      NASCEMBE 45 Wexford St                Springfield MA     01118-2041   36   C049   45   0055A   Y   M                  6/1/2017   I        A               3   N          AABB   N   N
11056556   MUSCOGEE LORI      MICHELLE FREETAGE 4959 Walnut Walk               Dayton        OH   45429-1935   37   C032   59   0099A   Y   M                  4/1/2020   F        A               4   N          AABB   N   N
11056565   MUSCOGEE JAMES     VINCENT    FREETAGE 4959 Walnut Walk             Dayton        OH   45429-1935   36   C032   59   0099A   Y   M                  4/1/2020   I        A               4   N          AABB   N   N
11056672   MUSCOGEE JENNIFER L           SCHUMACH 6124 Lake Trail Dr           Fayetteville NC    28304-0541   36   R019   24   0093A   Y   M                  5/1/2018   I        A               7   N          AABB   N   N
11056839   MUSCOGEE WHITNEY              GADDIS    Cmr 415 Box 5194            APO           AE   09114-0052   36   C052   94   0001A   Y   M                  3/1/2018   I        A               5              AAF1
11056865   MUSCOGEE ACHIM     MIGUEL     BILLER    Cmr 467 Box 4955            APO           AE   09096-0050   36   C050   55   0001A   Y   M                  7/1/2018   I        A               1              AAF1
11057879   MUSCOGEE MARIO     ANTONIO    LEDEZMA B 2512 Arno St                Harker Heigh TX    76548-3098   36   R049   12   0014A   Y       10/1/2018 I                   A              7 N           AABB   N      N
11058595   MUSCOGEE TYLER     MICAHEL    SMITH     2561 SW 152nd Ln            Ocala         FL   34473-2954   36   R033   61   0324A   Y   M                  2/1/2017   I        A               2   N          AABB   N   N
11064851   MUSCOGEE ERICA     RENEE      PAREDEZ 73 Silver Leaf Loop           Phenix City AL     36867-7307   36   R014   73   0099D   Y   M                  9/1/2017   I        A               3   N          AABB   N   N
11072116   MUSCOGEE ERICK                HERNANDE 12631 Fisher River Ln        Humble        TX   77346-1599   36   R080   31   0002D   Y   M                  1/1/2019   I        A               5   N          AABB   N   N
11079750   MUSCOGEE DOROTHY              MULLEN    2228 Henry Watts Loop       Woodbridge VA      22191-6110   36   C040   28   0069A   Y   M                  6/1/2017   I        A               7   N          AABB   N   N
11079831   MUSCOGEE JERAD     W          HAHN      4150 Killian Ave            North Las Ve NV    89084-4718   37   R016   50   0023A   Y        6/1/2018 F                   A              6 N           AABB   N      N
11080950   MUSCOGEE STEVEN               BOWMAN 506 Lakeway Dr                 Georgetown TX      78628-2842   36   C011    6   0050A   Y   M                  7/1/2017   I        A               7   N          AABB   N   N
11082757   MUSCOGEE VICTORIA             GOMEZ     3336 Eastgate St            Eastover      NC   28312-9312   36   R016   36   0034A   Y   M                  8/1/2018   I        A               0   N          AABB   N   N
11112019   MUSCOGEE CHRISTOPH STEVEN     CARLSON 14704 Tierra Mirage Ave El Paso             TX   79938-2371   36   R110    4   0069A   Y   M                  7/1/2019   I        A               7   N          AABB   Y   N
11112061   MUSCOGEE AUTUM     MARIE      CAMPBELL 3811 Treasure Cir            Panama City FL     32408-6826   37   C011   11   0420D   Y   M                  4/1/2020   F        A               9   N          AABB   N   N
11113329   MUSCOGEE BETH                 CARMICKLE 2968 Winter Jack Ln         Fairfax       VA   22031-2361   36   C066   68   0006A   Y   M                  8/1/2020   I        A               6   N          AABB   Y   N
11113732   MUSCOGEE HUNTER    SKY        TAYLOR    200 Holland Dr Apt 923      Clarksville   TN   37043-2549   36   R082   48   0030A   Y   M                  5/1/2020   I        A               1   N          AABB   N   N
11115830   MUSCOGEE MISCHA    R          MCFARLAND23 Shirley Ave               Methuen       MA   01844-3520   36   C036   23   0096A   Y   M                  5/1/2019   I        A               8   N          AABB   N   N
11116341   MUSCOGEE STEPHANIE CAROL      FOURNIER 12 Midway Dr                 Honolulu      HI   96818-3118   37   C017   12   0005D   Y   M                 10/1/2018   F        A               2   N          AABB   N   N
                                                     Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 21 of 23

11116363   MUSCOGEE GEOVANNI DESIERA    LEWIS      PO Box 3422                 Montgomery AL      36109-0422   36   B005   22   0001A   Y   M                  7/1/2019   I        A          9   N          AABB   N   N
11118348   MUSCOGEE SHAUN     ALLEXANDE GRAHAM     1702 Bixley Dr              Fayetteville NC    28303-3793   36   C059    2   0268A   Y   M                  3/1/2019   I        A          0   N          AABB   N   N
11118784   MUSCOGEE BRITTANY WILSON     COKER      10921 Roanoke Loop          Daphne        AL   36526-8272   37   R022   21   0093A   Y   M                  7/1/2020   F        A          6   N          AABB   N   N
11118832   MUSCOGEE CATHERINE ELLEN     MAY        455 Samiel Ct               Fairbanks     AK   99709-6500   36   H013   55   0029A   Y   M                 11/1/2018   I        A          5   N          AABB   N   N
11118950   MUSCOGEE WESTON    LEE       COKER      10921 Roanoke Loop          Daphne        AL   36526-8272   36   R022   21   0093A   Y   M                  7/1/2020   I        A          6   N          AABB   N   N
11119230   MUSCOGEE EVALINDA JEANETTE JOHNSON 11287 Bent Creek Dr              Soddy Daisy TN     37379-3270   37   R003   87   0007D   Y   M                  6/1/2019   F        A          4   N          AABB   N   N
11119231   MUSCOGEE SCOT      ANDREW    JOHNSON 11287 Bent Creek Dr            Soddy Daisy TN     37379-3270   36   R003   87   0007D   Y   M                  6/1/2019   I        A          4   N          AABB   N   N
11122869   MUSCOGEE MATTHEW SEAN        ALLEN      13505 Citicards Way Unit 3 Jacksonville FL     32258-6531   37   R164   77   0186A   Y        7/1/2019 F                   A         1 N           AABB   N      N
11125997   MUSCOGEE GAVIN     JAMES     DUKE       1251 Marina Pt Apt 305      Casselberry FL     32707-6474   36   C013   80   0830A   Y   M                  4/1/2019   I        A          2   N          AABB   N   N
11127415   MUSCOGEE ALEXANDRANICOLE     MOLLETTI 3776 Fairway Park Dr Apt 1 Copley           OH   44321-2984   36   C011   33   0229A   Y   M                 10/1/2019   I        A          7   N          AABB   N   N
11129690   MUSCOGEE DANIELLE ELIZABETH DAVIS       4658 Litwin St # A          Fort Campbe KY     42223-3908   36   C002   58   0286A   Y   M                  7/1/2020   I        A          4   N          AABB   N   N
11137373   MUSCOGEE TYLER     ALEXANDERCOLOM       118 Kitetown Rd             Seale         AL   36875-5704   36   R001   18   0142A   Y   M                 10/1/2020   I        A          6   N          AABB   N   N
11139494   MUSCOGEE ROBERT              ULIBARRI 1201 Kingswood Rd W           West Lafayet IN    47906-4695   37   C043    1   0253A   Y   M                  4/1/2019   F        A          9   N          AABB   N   N
11142534   MUSCOGEE JOHN      BRADLEY SIMS         Psc 333 Box 3313            APO           AP   96251-0034   36   C034   13   0001A   Y   M                 11/1/2018   I        A          6              AAF1
11143279   MUSCOGEE LUCRETIUS           STEPHENS 142 Glenwood Way              Smiths Statio AL   36877-4628   37   R004   42   0369A   Y   M                  9/1/2019   F        A          3   N          AABB   N   N
11146069   MUSCOGEE COURTNEY CUMBEST MITCHELL 206 Greenville St                Abbeville     SC   29620-1756   37   C001    6   0133A   Y   M                 12/1/2019   F        A          6   N          AABB   N   N
11149862   MUSCOGEE JONATHAN D          DOUGLAS 3839 W Le Grande Blvd          Mequon        WI   53092-5213   37   C033   39   0148D   Y   M                  8/1/2019   F        A          8   N          AABB   N   N
11160863   MUSCOGEE CYNTHIA   JEAN      WALKER     7459 Harshmanville Rd       Dayton        OH   45424-3012   36   C029   59   0050A   Y   M                  6/1/2019   I        A          1   N          AABB   N   N
11162427   MUSCOGEE KQUISTIN JUNEE ACQ DEXTER      217 Carolina Forest Blvd A Jacksonville NC     28546-6047   36   R022   33   0381A   Y   M                  9/1/2018   I        A          2   N          AABB   N   N
11162642   MUSCOGEE SARAH     ELAINE    GALLAGHER301 Lynn St # 3C              Danville      VA   24541-1421   36   C001    1   0000D   Y   M                  3/1/2017   I        A          5              AABB
11162677   MUSCOGEE RHONDA    EDITH     MARTIN     3027 W Antelope View Dr Garden City ID         83714-2252   37   R036   27   0284A   Y   M                  4/1/2020   F        A          7   N          AABB   Y   N
11163219   MUSCOGEE KERRY     LYNN      MATHIS     1916 Bright Water Dr        Gulf Breeze FL     32563-7628   36   R028   16   0164A   Y   M                  2/1/2019   I        A          1   N          AABB   N   N
11164958   MUSCOGEE MI        AE        SIMS       Psc 333 Box 3313            APO           AP   96251-0034   37   C034   13   0001A   Y   M                 11/1/2018   F        A          6              AAF1
11165401   MUSCOGEE GRACIE    HANNAH    KIRKLAND 8 Oakwood Ct                  Phenix City AL     36870-4772   37   R018    8   0006A   Y       11/1/2019 F                   A         8 N           AABB   N      N
11165862   MUSCOGEE SHARON    LETTICE   ANDERSON 26 Camp Parkman Rd            Phenix City AL     36869-3214   36   R003   26   0006A   Y   M                  6/1/2020 I          A          0 N            AABB   N   N
11166796   MUSCOGEE MARY                LOPEZ      453 E Italia St             Covina        CA   91723-2206   37   C031   53   0170D   Y        4/1/2020 F                   A         0 N           AABB   N      N   L
11170671   MUSCOGEE TYLER     ADAM      CURTIS     12531 W Eaglewood Ct        Nine Mile Fal WA   99026-9393   36   R005   31   0184A   Y   M                  7/1/2019 I          A          6 N            AABB   N   N
11173014   MUSCOGEE MYKEMIA DESHAWN MCCLOUD 3042 33rd St Apt F                 Fort Campbe KY     42223-1812   36   C005   78   0279D   Y        4/1/2019 I                   A         0 N           AABB   N      N
11185765   MUSCOGEE JESSICA             OBIEDZINSK122 John St                  Fayetteville NC    28305-4930   36   C004   22   0029A   Y   M                  4/1/2019   I        A          2   N          AABB   N   N
11185767   MUSCOGEE ANDRE     DION      ORR        4402 Riverchase Dr Apt 41 Phenix City AL       36867-7551   36   C011   29   0076A   Y   M                 10/1/2020   I        A          1   N          AABB   N   N
11210313   MUSCOGEE NIKYA     LEE       SEALS      2700 College Dr Apt 1705 Phenix City AL        36869-2016   37   C010   30   0118A   Y   M                  6/1/2019   F        A          6   N          AABB   N   N
11222095   MUSCOGEE ANGELA    GREENE    BEMBER     46 Lee Road 2172            Phenix City AL     36870-4788   37   R005   46   0309A   Y   M                  5/1/2019   F        A          9   N          AABB   N   N
11222550   MUSCOGEE KATRINA   CHERASE LEWIS        2517 Orchard St             Phenix City AL     36869-6468   36   C016   17   0020D   Y   M                  5/1/2019   I        A          6   N          AABB   N   N
11222559   MUSCOGEE JESSICA   ZOE       CALLAHAN 27 Lilline Ln                 Upper Saddle NJ    07458-1819   37   C007   27   0096D   Y   M                  3/1/2017   F        A          8   N          AABB   N   N
11222561   MUSCOGEE NOMAR     LUIS      DIAZ LEBRO 2704 Waterfall Dr           Killeen       TX   76549-4398   36   R029    4   0279A   Y   M                  8/1/2019   I        A          1   N          AABB   N   N
11222614   MUSCOGEE QUANDRA VANSTORY KOCK          19 Finley Ridge Way         Greensboro NC      27455-2888   36   C041   19   0002A   Y   M                  4/1/2019   I        A          1   N          AABB   N   N
11223460   MUSCOGEE ORLANDO FELIX       CARDONA 26711 Middleground Loop Wesley Chap FL            33544-1527   37   R037   11   0085D   Y   M                 11/1/2018   F        A          4   N          AABB   N   N
11224073   MUSCOGEE KASEY     ELIZABETH GERHART 720 Dalmore Dr                 Fayetteville NC    28311-1133   37   R017   20   0114A   Y   M                  8/1/2019   F        A          5   N          AABB   N   N
11224417   MUSCOGEE DAVID     GLENN     HILL       7018 Arbury Way             Ooltewah      TN   37363-5013   36   R027   18   0047D   Y   M                  6/1/2019   I        A          0   N          AABB   N   N
11229723   MUSCOGEE PATRICIA JEAN       HARTZELL 500 S Carmichael Ave Apt Sierra Vista AZ         85635-3086   36   C043   36   0294A   Y   M                  5/1/2019   I        A          7   N          AABB   N   N
11230648   MUSCOGEE JESSE     AARON     STEWART 6314 Avalon Gates              Trumbull      CT   06611-5822   36   C009   14   0111A   Y   M                  1/1/2020   I        A          4   N          AABB   N   N
11231184   MUSCOGEE TERRI     JILL      SCOTT      178 Batchelor Rd            Richlands     NC   28574-5105   37   R004   78   0187A   Y   M                  7/1/2017   F        A          8   N          AABB   N   N
11241084   MUSCOGEE CHARLA    MAI       HILL       7018 Arbury Way             Ooltewah      TN   37363-5013   37   R027   18   0047D   Y   M                  6/1/2019   F        A          0   N          AABB   N   N
11248562   MUSCOGEE CHETAN    R         PATEL      9740 US Highway 70          Bells         TN   38006-9015   36   R003   40   0124A   Y   M                  8/1/2017   I        A          4   N          AABB   N   N
11250303   MUSCOGEE ASHLEY    DIXON     TOUSSAINT 172 Bradfield Rd             Madison       MS   39110-7484   36   R018   72   0174A   Y   M                 11/1/2017   I        A          4   N          AABB   N   N
11252320   MUSCOGEE SHEARNA LA'VETTE TOLBERT 11 Jetty Cove Dr                  Santa Rita    GU   96915-1200   36   C009   11   0591A   Y   M                  9/1/2019   I        A          5   N          AABB   N   N
11253742   MUSCOGEE MEGHAN    MARYE     NOVAKOWS 1910 Terry Dr                 Copperas Co TX     76522-7786   36   R006   10   0436A   Y   M                  7/1/2020   I        A          9   N          AABB   N   N
11261779   MUSCOGEE KRISTINA KYLIE      TAYLOR     7300 S Hudson Rd            Hudson        IA   50643-2527   36   R002    0   0131A   Y   M                  9/1/2017   I        A          6   N          AABB   N   N
11262441   MUSCOGEE ELISABETH MOORE     GRIFFIN    1721 Maid Marion Ln Apt 2 Winston Sale NC      27106-0070   37   C031   52   0159A   Y   M                  5/1/2020   F        A          0   N          AABB   N   N
11262442   MUSCOGEE JONATHAN RYAN       GRIFFIN    1721 Maid Marion Ln Apt 2 Winston Sale NC      27106-0070   36   C031   52   0159A   Y   M                  5/1/2020   I        A          0   N          AABB   N   N
11274244   MUSCOGEE WILLIAM   KELLY     WRIGHT     456 Renne Dr N              Jacksonville FL    32218-4030   36   C026   56   0019A   Y   M                  8/1/2020   I        A          6   N          AABB   N   N
11276828   MUSCOGEE EVAN      MARCELL HAMILTON 5591 Flower Hill Dr E           Memphis       TN   38135-0204   36   R060   91   0094A   Y   M                  2/1/2019   I        A          4   N          AABB   N   N
11279719   MUSCOGEE MICHELLE DIETRICK SOLOMON 645 Pennington Dr                Colorado Spr CO    80911-3820   36   C018   45   0008A   Y   M                  3/1/2019   I        A          9   N          AABB   N   N
11279725   MUSCOGEE SARA      ELIZABETH PRIDMORE 3110 Venable Dr Apt 3         Fort Riley    KS   66442-2009   36   C004    3   0032A   Y   M                  5/1/2019   I        A          4   N          AABB   N   N
11279727   MUSCOGEE CHRISTOHE MICHAEL   ONDRUSEK 248 Clubview Dr               Prattville    AL   36067-4531   37   R005   48   0003A   Y   M                  1/1/2019   F        A          3   N          AABB   N   N
11279728   MUSCOGEE KAYSIE    ANELISSE ONDRUSEK 248 Clubview Dr                Prattville    AL   36067-4531   36   R005   48   0003A   Y   M                  1/1/2019   I        A          3   N          AABB   N   N
11281268   MUSCOGEE CHRISTY   NICOLE    ETHEREDG 903 Timber Cove Dr            Jacksons Ga AL     36861-3802   36   R501    3   0285A   Y   M                  6/1/2019   I        A          0   N          AABB   N   N
11284817   MUSCOGEE JACQUELIN OCTAVIA DEFLOWERS 2607 Smithfield Rd             Portsmouth VA      23702-2314   36   C009    7   0113D   Y   M                  3/1/2019   I        A          9   N          AABB   N   N
11284954   MUSCOGEE SHANNON MARIE       HASSETT 1220 Glenwood Rd               Montgomery AL      36109-5132   36   C023   20   0089A   Y   M                 12/1/2019   I        A          8   N          AABB   N   N
11286978   MUSCOGEE MICHAEL   THADDEUS BEDFORD 488 Bennington Ct               Auburn        AL   36830-1423   36   R012   88   0150A   Y   M                  7/1/2019   I        A          4   N          AABB   N   N
11286993   MUSCOGEE DANIEL    HOWARD    MCPEAK     5702 Lasalle Way            San Antonio TX     78253-5670   37   R271    2   0026A   Y   M                  7/1/2020   F        A          5   N          AABB   N   N
11286994   MUSCOGEE JOSIE     CASSANDRAMCPEAK      5702 Lasalle Way            San Antonio TX     78253-5670   36   R271    2   0026A   Y   M                  7/1/2020   I        A          5   N          AABB   N   N
11301272   MUSCOGEE STEVEN    JOHN      BAEZ       48 Lee Road 558             Phenix City AL     36867-0941   37   R002   48   0228A   Y   M                  8/1/2019   F        A          4   N          AABB   N   N
11301280   MUSCOGEE ASHLEY    ELIZABETH GAJKOWSK 4402 Riverchase Dr Apt 51 Phenix City AL         36867-7560   36   C011   83   0077A   Y        6/1/2017 I                   A         1 N           AABB   N      N
11301936   MUSCOGEE MEGAN     STAR      HERMAN     7 Francis Ln                Pittsview     AL   36871-2837   36   R401    7   0238A   Y   M                 11/1/2019   I        A          8   N          AABB   N   N
11302013   MUSCOGEE AMANDA    PIERCE MO ROSS       3763 Landon Ct              Gulf Breeze FL     32563-5458   37   C017   63   0102D   Y   M                  1/1/2019   F        A          0   N          AABB   N   N
11307767   MUSCOGEE MICHAEL   LEWIS     LAMONT     2960 N Point Ct             Fairbanks     AK   99709-5777   36   H025   60   0370A   Y   M                 12/1/2017   I        A          4   N          AABB   N   N
11313453   MUSCOGEE SHIRLANNE CAPLINGER HENDERSO 2931 Las Calinas Blvd         Saint Augusti FL   32095-7469   37   R055   31   0173A   Y   M                 12/1/2018   F        A          1   N          AABB   N   N
11315284   MUSCOGEE ARIANE    NICOLE    KILE       PO Box 1024                 Bedford       IN   47421-1024   37   B010   24   0003A   Y   M                  9/1/2020   F        A          9   N          AABB   N   N
11325928   MUSCOGEE ASHLEY    NICOLE    LEWIS      10200 Colony Village Way ANorth Cheste VA      23237-3375   36   C016   31   0028A   Y   M                  1/1/2018   I        A          1   N          AABB   N   N
11326943   MUSCOGEE ANNA      PIDGEON   TYLER      125 Village Commons Blvd Georgetown TX         78633-4451   37   R031   25   0001A   Y   M                  9/1/2018   F        A          2   N          AABB   N   N
11331350   MUSCOGEE JAMES               HAVARD     6722 Forest Mews Ct         Houston       TX   77049-1561   36   R108   22   0049A   Y   M                  9/1/2018   I        A          6   N          AABB   N   N
11336019   MUSCOGEE JEFFERY             ROSS       3763 Landon Ct              Gulf Breeze FL     32563-5458   37   C017   63   0102D   Y   M                  1/1/2019   F        A          0   N          AABB   N   N
11349213   MUSCOGEE DENISE              STEPNEY 410 E Sheridan Ave             New Castle PA      16105-2627   36   C050   10   0164A   Y   M                  3/1/2019   I        A          9   N          AABB   N   N
11351407   MUSCOGEE KELVIN    TYRONE    ROBERTS 3708 Elm Ridge Dr              Phenix City AL     36870-2386   36   R011    8   0033A   Y   M                  8/1/2020   I        A          9   N          AABB   N   N
11352302   MUSCOGEE RACHEL    KARLA     KIER       594 Cameo Ct                Clarksville   TN   37042-1495   37   C045   94   0219A   Y   M                  4/1/2019   F        A          2   N          AABB   N   N
11352303   MUSCOGEE AARON     YEH-SUEN LEE         632 N Whitnall Hwy Apt 104 Burbank        CA   91505-2995   36   C002   29   0084A   Y        3/1/2019 I                   A         4 N           AABB   N      N
11352318   MUSCOGEE ANTONIO   DAMONTE RAINEY       14504 Briar Forest Dr Apt 1 Houston       TX   77077-1758   36   C055   12   0156A   Y   M                  1/1/2019   I        A          8   N          AABB   N   N
11355822   MUSCOGEE RHONDA    LABREE    MCRAE      3095 Caitlynn Dr            Sumter        SC   29154-8247   36   R013   95   0427A   Y   M                  8/1/2020   I        A          4   N          AABB   N   N
11359148   MUSCOGEE CHRISTOPH BRENT     WRIGHT     173 Lee Road 907            Valley        AL   36854-6550   37   R004   73   0272A   Y   M                  9/1/2020   F        A          8   N          AABB   N   N
11362419   MUSCOGEE NICHOLAS            HEMPECK 19035 Chapel Hill Dr           Brookfield    WI   53045-7419   36   C023   35   0365D   Y   M                  8/1/2020   I        A          4   N          AABB   N   N
11364277   MUSCOGEE JANA      BRIANNE   MAYNARD 716 Hogart St                  Raeford       NC   28376-7322   36   R015   16   0294A   Y   M                  7/1/2020   I        A          3   N          AABB   N   N
11366235   MUSCOGEE CIERRA    LYNN      STANISLAU 191 Twin Eagles Dr           Columbia      SC   29203-9072   36   R030   91   0185A   Y   M                 12/1/2018   I        A          6   N          AABB   N   N   L
11371412   MUSCOGEE RUTH      YOLANDA MARKS        3617 Madison Rd Apt 3       Cincinnati    OH   45209-1471   36   C004    3   0013A   Y   M                 10/1/2019   I        A          4   N          AABB   N   N
11372149   MUSCOGEE NORBERT JOSEPH      ELSNER     2811 S Bayshore Dr Unit 8CMiami           FL   33133-6089   36   C033   83   0201A   Y   M                 12/1/2018   I        A          3   N          AABB   Y   N
11372162   MUSCOGEE KAREN     LISA      PRAVDA     2811 S Bayshore Dr Unit 8CMiami           FL   33133-6089   36   C033   83   0201A   Y   M                 12/1/2018   I        A          3   N          AABB   Y   N
11372454   MUSCOGEE DAPHNE    LYNN      RAWLS      3201 Hargrove Rd E Apt 22Tuscaloosa AL         35405-3436   36   C059   54   0117A   Y   M                 10/1/2019   I        A          8   N          AABB   N   N
11375449   MUSCOGEE ZONTEVIAS D UNDRE   LEWIS      717 Wehring Ln              Phenix City AL     36869-8018   36   C002   17   0460D   Y   M                 12/1/2018   I        A          3   N          AABB   N   N
11379262   MUSCOGEE STEPHAN PAUL        ZACHARIAS 103 W 7th St Apt 5           Gillette      WY   82716-4219   36   C012    5   0159A   Y   M                  2/1/2019   I        A          5   N          AABB   N   Y
11379807   MUSCOGEE STACEY    ALLEN     KERSEY     3008 E Tanner Dr            Muncie        IN   47302-7556   36   C058    8   0267A   Y   M                 11/1/2019   I        A          3   N          AABB   N   N
11382425   MUSCOGEE SHAWN     MICHAEL   GIEFING    824 Cindy Jo Ct             Clarksville   TN   37040-2558   36   R054   24   0009D   Y   M                  2/1/2017   I        A          0   N          AABB   N   N
11382432   MUSCOGEE SEAN      NICOLAS   HALL       644 W Magnolia Ave Apt D Auburn           AL   36832-4553   36   C022   43   0192A   Y   M                  4/1/2018   I        A          4   N          AABB   N   N
11385881   MUSCOGEE AMY       MARIE     SCHERPEN 1933 Dock St Unit 413         Tacoma        WA   98402-3272   36   C020   13   0134A   Y   M                 11/1/2019   I        A          9   N          AABB   N   N
11392144   MUSCOGEE JULIE               PERAKSLIS 137 W Areba Ave              Hershey       PA   17033-1504   37   C011   37   0017A   Y   M                  5/1/2019   F        A          6   N          AABB   N   N
11392146   MUSCOGEE KEVIN     PATRICK   PERAKSLIS 137 W Areba Ave              Hershey       PA   17033-1504   36   C011   37   0017A   Y   M                  5/1/2019   I        A          6   N          AABB   N   N
11395462   MUSCOGEE WENDY     JOY       SANDERS 29 Vista Gardens Trl Apt 20 Vero Beach FL         32962-1798   36   C037   54   0260A   Y   M                 12/1/2018   I        A          4   N          AABB   N   N
11403813   MUSCOGEE IRIS      BEATY     WRIGHT     456 Renne Dr N              Jacksonville FL    32218-4030   37   C026   56   0019A   Y   M                  8/1/2020   F        A          6   N          AABB   N   N
11405197   MUSCOGEE NATALIE   ELIZABETH NEWBERRY 833 Sweet Juliet Way          Greer         SC   29650-4558   36   R024   33   0257A   Y   M                  8/1/2020   I        A          0   N          AABB   N   N
11408659   MUSCOGEE CURTIS    JAMES     JACKSON 511 Lee Road 443               Phenix City AL     36870-8023   36   R005   11   0352D   Y   M                  8/1/2019   I        A          1   N          AABB   N   N
11423836   MUSCOGEE LAURYN    SANAA     AUSTIN     2727 Olive Ln               Sauk Rapids MN     56379-4506   37   R078   27   0025A   Y   M                  7/1/2019   F        A          6   N          AABB   N   N
11445161   MUSCOGEE DEANNA    LYNN      CHRISTIANS12 Brett Pl                  PoughkeepsieNY     12603-1503   36   C030   12   0148A   Y   M                  2/1/2019   I        A          6   N          AABB   N   N
11445187   MUSCOGEE MOLLY     LYNN      FLINT      1308 Emerald Gate Dr        Temple        TX   76502-6479   36   R015    8   0173A   Y   M                  6/1/2019   I        A          6   N          AABB   N   N
11446363   MUSCOGEE ELIZABETH GAIL      JONES      1722 Yarbrough Farms BlvdAuburn           AL   36830-2910   36   C016   22   0093A   Y        2/1/2019 I                   A         4 N           AABB   N      N
11450571   MUSCOGEE LAURA     DURFEE    ZERFAS     10331 Boulder Peak St       Nampa         ID   83687-5085   37   R037   31   0252A   Y   M                 12/1/2019 F           A         6 N            AABB   N   N
11450703   MUSCOGEE ALLISON   MARIE     NOLAN      1250 9th St NW Apt 315      Washington DC      20001-5192   36   C042   90   0132A   Y   M                 12/1/2018 I         0 A         1 N            AABB   N   N
11450804   MUSCOGEE MEGHAN    NICOLE    FOILES-VIDA6118 Scarlet Dr             Cincinnati    OH   45224-2736   36   C024   18   0097A   Y       11/1/2018 I                   A         6 N           AABB   N      N
11450855   MUSCOGEE REBECCA ERIN        STERNBERG5811 Acacia Farm              San Antonio TX     78244-4428   36   C080   11   0101A   Y   M                  7/1/2020   I        A          5   N          AABB   Y   N
11451444   MUSCOGEE SIERRA    NICOLE    WILSON     80 Redwood Dr               Phenix City AL     36869-7986   36   R006   80   0008A   Y   M                  5/1/2019   I        A          0   N          AABB   N   N
11451546   MUSCOGEE ALISSA    KALI      HAIGHT     33 Mt Mitchell Pl           Cameron       NC   28326-4800   36   R014   33   0176A   Y   M                  1/1/2019   I        A          1   N          AABB   N   N
11451896   MUSCOGEE MICHELLE DEMICHELE ROGGERO Unit 4250 Box 108               Dpo           AE   09976-0108   36   C002    8   0001A   Y   M                  9/1/2019   I        A          2              AAF1
11457768   MUSCOGEE BRADLEY MICHAEL     ROBERSON 337 Lee Road 2110             Salem         AL   36874-1817   37   R006   37   0166D   Y   M                  6/1/2019   F        A          5   N          AABB   N   N
11465670   MUSCOGEE BRYAN               GATCHELL Psc 79 Box 18                 APO           AE   09714-0001   36   C001   18   0001A   Y   M                 12/1/2019   I        A          9              AAF1
11465679   MUSCOGEE SABRINA   MICHELLE SALCEDO 6458 W Hawthorn Dr Apt H USAF Acade CO             80840-1329   36   C001   80   0444A   Y   M                  1/1/2020   I        A          7   N          AABB   N   N
11465682   MUSCOGEE REGINALD LAMAR      STEWART 3920 N Defiance St             Tacoma        WA   98407-1809   36   C017   20   0106D   Y   M                  4/1/2019   I        A          2   N          AABB   N   N
11472372   MUSCOGEE JESSICA   SWIFT     TURNER     1342 E Esty Dr              Palmer        AK   99645-9553   36   H007   42   0005A   Y   M                  7/1/2020   I        A          9   N          AABB   N   N
11472385   MUSCOGEE SHIRLEY   ANN       WALKER     2674 Arbor Glen Dr Apt 306Twinsburg       OH   44087-3082   36   C013   81   0050A   Y   M                  9/1/2020   I        A          5   N          AABB   N   N
11473559   MUSCOGEE KIARA     SIMONE    PANNELL    1087 Washington Dr          Moody         AL   35004-6135   37   R004   87   0044D   Y   M                  8/1/2020   F        A          8   N          AABB   N   N
11477582   MUSCOGEE PARI      HELENE    KRATZ      304 Hopkins Rd              Baltimore     MD   21212-1819   36   C041    4   0106D   Y   M                 12/1/2019   I        A          9   N          AABB   N   N
11485371   MUSCOGEE BRUCE     LEONARD MACHADO 1377 Lee Road 312                Smiths Statio AL   36877-3195   36   R007   77   0236A   Y   M                  4/1/2019   I        A          7   N          AABB   N   N
11485794   MUSCOGEE BECKY     MCCURDY CARLIS       1002 34th St                Phenix City AL     36867-2723   36   C004    2   0150A   Y   M                 12/1/2019   I        A          4   N          AABB   N   N
11486157   MUSCOGEE ORENE     MARINKA   KNAPP      1335 Buttonwillow Trl       Pensacola     FL   32506-9760   37   R059   35   0014D   Y   M                  9/1/2020   F        A          4   N          AABB   N   N
11487649   MUSCOGEE ARTHUR    ROLAND    HOLT       100 Falls Blvd              Lebanon       TN   37090-6428   36   R039    0   0095A   Y   M                  2/1/2020   I        A          1   N          AABB   N   N
11490209   MUSCOGEE DEON      LAMAR     BOWMAN 6308 Mirasol                    Irvine        CA   92620-0323   37   C028    8   0013A   Y        5/1/2020 F                   A         5 N           AABB   N      N
11490290   MUSCOGEE DEREK     ALAN      KNAPP      1335 Buttonwillow Trl       Pensacola     FL   32506-9760   37   R059   35   0014D   Y   M                  9/1/2020 F          A          4 N            AABB   N   N
11492976   MUSCOGEE JORDAN    ALAN      MCCLENAG 11711 Apleby Ln               Charlotte     NC   28277-5648   37   R039   11   0127A   Y   M                  5/1/2018 F          A          9 N            AABB   N   N
11493781   MUSCOGEE ARTHUR    JOHN      EGERTON 1208 Epic                      Irvine        CA   92618-5400   36   C096    8   0194A   Y       11/1/2018 I                   A         7 N           AABB   N      N
11493782   MUSCOGEE ELIZABETH LYNNE     EGERTON 1208 Epic                      Irvine        CA   92618-5400   36   C096    8   0194A   Y       11/1/2018 I                   A         7 N           AABB   N      N
11494007   MUSCOGEE YASMEEA ARIANNA     PARKER     9535 Acer Ave Apt 516       El Paso       TX   79925-6750   37   C095   41   0043A   Y   M                 12/1/2019 F          A          5 N            AABB   N   N
11494022   MUSCOGEE MICHAEL   PAUL      RYAN       4745 40th Ave SW Apt 109 Seattle          WA   98116-4563   36   C051   34   0265A   Y        2/1/2019 I                   A         0 N           AABB   N      N
11494988   MUSCOGEE DAVID     LAVON     TEALL      1005 Cottonwood Ln N        Oceanside CA       92058-6645   36   C814    5   0197A   Y        7/1/2019 I                   A         0 N           AABB   N      N
11495445   MUSCOGEE NIKKOL              SHERLOCK 1817 Keeneland Ct             Murfreesboro TN    37127-5987   36   C003   17   0109A   Y   M                 12/1/2019   I        A          3   N          AABB   N   N
11498463   MUSCOGEE ROGER     ALAN      THOMPSON 12832 Broken Saddle Rd Farragut             TN   37934-1332   36   R052   32   0083D   Y   M                  7/1/2019   I        A          0   N          AABB   N   N
11500759   MUSCOGEE DONICKA   DANAE     WILSON     27400 Chardon Rd Apt 120 Willoughby H OH       44092-2774   36   C018    4   0111A   Y   M                  7/1/2019   I        A          7   N          AABB   N   N
11500988   MUSCOGEE BRIAN     MITCHELL PEARSON Psc 80 Box 17917                APO           AP   96367-0082   36   C082   17   0001A   Y   M                  7/1/2018   I        A          1              AAF1
11509118   MUSCOGEE MELISSA   ANGELIQUE FLETCHER 5313 Manuel Puentes Ct        El Paso       TX   79934-3189   36   C080   13   0027A   Y   M                  8/1/2020   I        A          3   N          AABB   N   N
11517368   MUSCOGEE ELIZABETH           PICKENS    2812 Nancy Dr               Phenix City AL     36870-8683   36   R012   12   0212A   Y   M                  7/1/2020   I        A          8   N          AABB   N   N
11518676   MUSCOGEE MORGAN    ANN MARIE YOSHIMOTO3193 Fort Campbell Blvd U Clarksville       TN   37042-3276   37   C050   23   0136A   Y   M                  6/1/2020   F        A          1   N          AABB   N   N
11520494   MUSCOGEE AMY       SMITH     SCHROEDE 135 Westfield Ct Apt 213 Clarksville        TN   37040-5075   37   R076   63   0227A   Y   M                  5/1/2020   F        A          0   N          AABB   N   N
11524165   MUSCOGEE ARANES              FRISON     906 S 7th St Apt 408        Minneapolis MN     55415-1773   36   C091    8   0350A   Y   M                  9/1/2020   I        A          4   N          AABB   N   N
11524606   MUSCOGEE CHANCE    MICHAEL   SECKINGER 361 S Quitman St             Denver        CO   80219-2560   36   C045   61   0116A   Y   M                 12/1/2018   I        A          0   N          AABB   N   N
11531670   MUSCOGEE JENNIFER ANN        LISIUS     153 Octopus Ln              Honolulu      HI   96818-7335   37   C021   53   0162A   Y   M                  6/1/2019   F        A          2   N          AABB   N   N
11533989   MUSCOGEE TYLER     CECIL     ALBERT     3516 Anguilla Loop Apt 301 Tampa          FL   33614-1795   36   C036   76   0179A   Y        9/1/2020 I                   A         8 N           AABB   N      N
11534925   MUSCOGEE JENNIFER LYNN       SUMMERS 426 Racine Dr Apt 103          Wilmington NC      28403-8722   36   C070   28   0170A   Y   M                  3/1/2020   I        A          4   N          AABB   N   N
11535260   MUSCOGEE JAMES               CARROLL 2901 Bledsoe St Apt 1251 Fort Worth TX            76107-2668   36   C013    1   0050A   Y   M                  1/1/2019   I        A          6   N          AABB   N   N
11535375   MUSCOGEE MADELINE CLAIRE     SEMPLE     1109 Brookmeade Dr          Nashville     TN   37204-4104   36   C011    9   0129D   Y   M                  2/1/2020   I        A          6   N          AABB   N   N
11535744   MUSCOGEE LARRISA   ANN       LEWIS      318 Rendon Ave              Stockton      CA   95205-5729   36   C032   18   0183D   Y   M                  9/1/2020   I        A          7   N          AABB   N   N
11535907   MUSCOGEE NICHELLE AMATULLAHWEBSTER 130 Town Center Blvd Apt 5Clermont             FL   34714-4446   36   R049   80   0174A   Y   M                  7/1/2018   I        A          5   N          AABB   N   N
11536405   MUSCOGEE CHRISTINE MICHELLE LOONEY      2303 Lucyle Ln              Sylacauga     AL   35150-4503   36   C001    3   0292D   Y   M                 11/1/2018   I        A          1   N          AABB   N   N
11536407   MUSCOGEE JONATHAN B          LOONEY     2303 Lucyle Ln              Sylacauga     AL   35150-4503   36   C001    3   0292D   Y   M                 11/1/2018   I        A          1   N          AABB   N   N
11538934   MUSCOGEE DONOVAN HAAS        PIMENTEL 86 N Grant St Apt 37          Denver        CO   80203-4086   36   C003   37   0084A   Y   M                  8/1/2019   I        A          9   N          AABB   N   N
11543516   MUSCOGEE BRYAN               CODY       35230 State Route 37        Theresa       NY   13691-2323   37   R001   30   0135D   Y   M                  2/1/2020   F        A          7   N          AABB   N   N
11545546   MUSCOGEE CHRISTOPH RETIZ     HERNANDE 318 Rendon Ave                Stockton      CA   95205-5729   36   C032   18   0183D   Y   M                  4/1/2018   I        A          7   N          AABB   N   N
11558089   MUSCOGEE LEAH      MARIAH    WASHINGTO126 Maryland Ave              Harrisonburg VA    22801-1819   36   C009   26   0140D   Y   M                 10/1/2018   I        A          0   N          AABB   N   N
11558325   MUSCOGEE AMY                 LABAS      11189 Ashcraft Loop # B Fort Campbe KY         42223-6064   36   C006   89   0364A   Y   M                  7/1/2019   I        A          4   N          AABB   N   N
11558806   MUSCOGEE CODY      DEAN      MCDONALD 3389 Endsworth Dr             Clarksville   TN   37042-4663   36   R022   89   0028A   Y        3/1/2019 I                   A         8 N           AABB   N      N
11558818   MUSCOGEE YVETTE    ESMERALDAMENDES      434 Cleveland St            Brooklyn      NY   11208-2143   36   C008   34   0122A   Y   M                  8/1/2019   I        A          1   N          AABB   N   N
11560547   MUSCOGEE SANDRA    DENISE    OAKMAN     2890 New Hope Rd            Marianna      FL   32448-3691   36   R004   90   0130D   Y   M                  3/1/2019   I        A          1   N          AABB   N   N
11563849   MUSCOGEE CHRISTINE ANN       WOLCOTT 6605 Oklahoma St SE            Lacey         WA   98513-5087   37   C053    5   0406A   Y   M                  9/1/2019   F        A          9   N          AABB   N   N
11565096   MUSCOGEE KARNASHIA SHAMBRELLPERSON      171 Wallace Blvd Apt F16 Clarksville      TN   37042-3098   36   C046   66   0395A   Y   M                  8/1/2019   I        A          2   N          AABB   N   N
11567417   MUSCOGEE JANET     WATTS     RODDIE     Psc 80 Box 11696            APO           AP   96367-0019   36   C019   96   0001A   Y   M                  8/1/2019   I        A          4              AAF1
11567922   MUSCOGEE CATHERINE BRIANNA   BOYD       181 Mercer Rd               Elmore        AL   36025-1202   36   R801   81   0246D   Y   M                  7/1/2020   I        A          0   N          AABB   Y   N
11572688   MUSCOGEE KARLA     J         RIVERA     2116 Bryant Ave             Colorado Spr CO    80909-1613   36   C039   16   0016D   Y   M                  8/1/2020   I        A          6   N          AABB   N   N
11572798   MUSCOGEE JAMES     JOHN      CAMERON 3248 Monterey Rd               Seaside       CA   93955-8322   36   C022   48   0258A   Y   M                  8/1/2019   I        A          2   N          AABB   N   N
11575414   MUSCOGEE LYNETTE   JOY       TEALL      1005 Cottonwood Ln N        Oceanside CA       92058-6645   36   C814    5   0197A   Y        7/1/2019 I                   A         0 N           AABB   N      N
11582435   MUSCOGEE ERIN      MARIE     ARGUETA 3008 20th St NE                Washington DC      20018-2408   36   C026    8   0041A   Y   M                  7/1/2020   I         A         7   N          AABB   N   N
11586353   MUSCOGEE NATALIE   MARIE     GORDON GR1156 SW Ackard Ave            Port Saint Lu FL   34953-2859   36   C011   56   0036A   Y   M                  8/1/2020   I         A         1   N          AABB   Y   N
11586398   MUSCOGEE LEE       FRANKLIN TILLEY      210 Janet Ln                Maryville     TN   37804-5324   37   C023   10   0135A   Y   M                  7/1/2019   F         A         3   N          AABB   N   N
11587037   MUSCOGEE HECTOR              CAMPOS     Psc 80 Box 13281            APO           AP   96367-0035   36   C035   81   0001A   Y   M                  9/1/2019   I       0 A         2              AAF1
11589835   MUSCOGEE MANUEL    R         VERGNE PE PO Box 916                   Vega Alta     PR   00692-0916   36   B007   16   0006A   Y   M                  6/1/2020   I         A         0   N          AABB   N   N
11589843   MUSCOGEE GLYNIS    RITA      TILLEY     210 Janet Ln                Maryville     TN   37804-5324   36   C023   10   0135A   Y   M                  7/1/2019   I         A         3   N          AABB   N   N
11590993   MUSCOGEE MAX       CHRISTOPH PENDELL    8135 W 9th Ave              Lakewood      CO   80214-4465   36   C015   35   0124A   Y   M                  5/1/2019   I         A         8   N          AABB   N   N
11594103   MUSCOGEE DASHIA    MONIQUE CHAPMAN 606 Wilburn St                   Athens        AL   35611-4763   37   C009    6   0159A   Y   M                  6/1/2019   F         A         8   N          AABB   N   N
11598322   MUSCOGEE NOLTON    HAYES     DYER       2846 Harrison Ave Unit E Panama City FL        32405-8040   36   C019   77   0197A   Y   M                 12/1/2018   I         A         0   N          AABB   N   N
11599575   MUSCOGEE FREDRICK JAMES      BRATHWAIT 1927 Westminster Dr          Phenix City AL     36870-3504   37   R011   27   0332D   Y   M                  8/1/2020   F         A         5   N          AABB   N   N
11599650   MUSCOGEE KELSI     R         FERMIN     135 River Birch Grove Rd A Asheville      NC   28806-0344   36   C009   82   0396A   Y   M                  4/1/2020   I         A         5   N          AABB   N   N
11601280   MUSCOGEE SAMUEL    IWIYISI   ODIGIE     5203 Bristol Station Ct     Carteret      NJ   07008-3166   36   C002    3   0010A   Y   M                  1/1/2020   I         A         6   N          AABB   N   N
11608113   MUSCOGEE CRISTINA ARRANA     SARGENT 645 S Devinney Way             Lakewood      CO   80228-2319   36   C058   45   0132A   Y   M                  6/1/2020   I         A         6   N          AABB   N   N
11608546   MUSCOGEE DANIELLE NICOLE     SHUTTS     152 Hollowell Dr            Fort Leavenw KS    66027-1105   37   C024   52   0235A   Y   M                  4/1/2019   F         A         5   N          AABB   N   N
11612550   MUSCOGEE VONCIL    LADALE    WALLACE PO Box 82001                   Tampa         FL   33682-2001   36   B011    1   0001A   Y   M                  3/1/2019   I         A         4   N          AABB   N   N
11612804   MUSCOGEE SARAH     ALI       CARLIS     1002 34th St                Phenix City AL     36867-2723   37   C004    2   0150A   Y   M                 12/1/2019   F         A         4   N          AABB   N   N
11621572   MUSCOGEE MARIA     MERCEDES MEJIA       1420 E Park Hills Ave       State College PA   16803-3245   36   C074   20   0024D   Y   M                  2/1/2020   I         A         6   N          AABB   N   N
11622761   MUSCOGEE ROSLYN    NICHOLE   BETHEA     3214 Gallows Rd             Fairfax       VA   22031-4822   37   C014   14   0043A   Y   M                  7/1/2019   F         A         1   N          AABB   N   N
11633686   MUSCOGEE EDWIN     JAMAL     BROWN      7299 Lawn Tennis Ln         Jacksonville FL    32277-9364   37   C015   99   0208A   Y   M                  3/1/2019   F         A         9   N          AABB   N   N
11634719   MUSCOGEE BENJAMIN ELIJAH     WILLIS     38 Westlake Pointe Dr       Pinehurst     NC   28374-9826   36   H052   38   0252A   Y   M                 12/1/2019   I         A         0   N          AABB   N   N
11644673   MUSCOGEE JENNIFER NOEL       NYHAN      220 Country Club Cir        Southern PineNC    28387-6504   37   C009   20   0010A   Y   M                  8/1/2020   F         A         5   N          AABB   N   N
11652476   MUSCOGEE KERRY     JILL      WORLEY     PO Box 833                  Creede        CO   81130-0833   36   B008   33   0001A   Y   M                  7/1/2020   I         A         7   N          AABB   N   N
11654110   MUSCOGEE NICOLE    PATRICE   COLEMAN O5203 Bristol Station Ct       Carteret      NJ   07008-3166   36   C002    3   0010A   Y   M                  1/1/2020   I         A         6   N          AABB   N   N
11654625   MUSCOGEE RONALEEN HILL       OMEGA      15 Douglas Acres Dr         Broadway      NC   27505-8938   36   R001   15   0060D   Y   M                  4/1/2020   I         A         7   N          AABB   N   N
11655196   MUSCOGEE LAURA               ALMUDE     5055 Garlic Springs Way A Fort Irwin      CA   92310-2955   36   C002   73   0640A   Y   M                 11/1/2019   I         A         4   N          AABB   N   N
11657286   MUSCOGEE SHINEKA   LANOIR    PALMER     2 Bristol Ln                Phenix City AL     36870-8694   36   R012    2   0174A   Y   M                  7/1/2019   I         A         7   N          AABB   N   N
11672240   MUSCOGEE GENE      LAMONT    TUCK       1526 S 52nd St              Philadelphia PA    19143-5008   36   C064   26   0031D   Y   M                  4/1/2020   I         A         1   N          AABB   N   N
11677534   MUSCOGEE TREVOR    DEAN      DRINGMAN 8943 Lee Road 379             Valley        AL   36854-6617   36   R002   43   0238A   Y   M                  1/1/2019   I         A         7   N          AABB   N   N
11684524   MUSCOGEE JASMINE             EXUME-HUN8595 Dylan Michael Dr         Jacksonville FL    32210-0415   36   H119   95   0133A   Y   M                  3/1/2019   I         A         8   N          AABB   N   N
11693349   MUSCOGEE EDANA     ELIZABETH WALKER     2714 Laurel Garden Dr       Kingwood      TX   77339-2505   36   R021   14   0032A   Y   M                  6/1/2020   I         A         4   N          AABB   N   N
11693560   MUSCOGEE RICHARD   DALE      GRANTHAM 14103 Spectrum                Irvine        CA   92618-3406   36   C060    3   0449A   Y        7/1/2019 I                   A         8 N           AABB   N      N
11699294   MUSCOGEE MELANIE   KATHLEEN SHERMAN 2813 Dotti Dr                   Phenix City AL     36870-8672   36   R012   13   0210D   Y   M                  4/1/2020 I          A          9 N            AABB   N   N
11705353   MUSCOGEE VANESSA DENISE      BERRY      266 Lee Road 412            Phenix City AL     36870-9185   36   R009   66   0136A   Y   M                  3/1/2019 I          A          1 N            AABB   N   N
11709917   MUSCOGEE AMANDA    RAE       ROBERTSO 614 N Oakes St # A            Tacoma        WA   98406-7211   36   C001   14   0032A   Y   M                 10/1/2019 I          A          7 N            AABB   N   N   L
11743246   MUSCOGEE BRITTANY LEE        GOLDEN     211 Widdecke Way            San ClementeCA     92672-2541   36   C025   11   0075A   Y        1/1/2019 I                   A         0 N           AABB   N      N
11766140   MUSCOGEE PASSIONIQUROSHAE    TAYLOR     4109 Rambling Range Dr Killeen            TX   76549-4744   36   R029    9   0253A   Y   M                  9/1/2019 I          A          1 N            AABB   N   N
11778045   MUSCOGEE PAULA     MARIE     BACA       1439 E Nursery Rd           Santa Rosa BFL     32459-5210   36   H003   39   0239D   Y   M                  9/1/2020 I          A          7 N            AABB   N   N
11788398   MUSCOGEE ANDREA              BOWMAN 6308 Mirasol                    Irvine        CA   92620-0323   36   C028    8   0013A   Y        5/1/2020 I                   A         5 N           AABB   N      N
11790231   MUSCOGEE SUNSHINE NOEL       PINGREE    1 Lexington Cir             Phenix City AL     36869-7457   36   C016    1   0074D   Y   M                  7/1/2020 I          A          4 N            AABB   N   N
11794556   MUSCOGEE HENRY     HANSON    MUMFORD 14 Diane Rd Apt D              Columbia Fal MT    59912-4527   36   R005   76   0161A   Y   M                  3/1/2020 I          A          3 N            AABB   N   N
11794608   MUSCOGEE ANTHONY             HASS       718 Las Puertas             San Antonio TX     78245-1272   36   C091   18   0013A   Y        5/1/2019 I                   A         3 N           AABB   N      N
11797763   MUSCOGEE VICKI     LEWIS     LEWIS      917 Wesson Dr               Casselberry FL     32707-5955   36   C039   17   0147D   Y   M                 11/1/2019   I        A          9   N          AABB   N   N
11806518   MUSCOGEE ROBERT    KENNETH MCCABE       307 Guadalcanal St          Goose Creek SC     29445-6254   37   C001    7   0140A   Y   M                  6/1/2019   F        A          2   N          AABB   N   N
11809655   MUSCOGEE SAMUEL    JEREMIAH KRATZ       304 Hopkins Rd              Baltimore     MD   21212-1819   37   C041    4   0106D   Y   M                 12/1/2019   F        A          9   N          AABB   N   N
11810807   MUSCOGEE MARISSA             MAYFIELD 13688 Torrey Pines Dr         Auburn        CA   95602-8217   36   R005   88   0436A   Y   M                  2/1/2019   I        A          4   N          AABB   N   N
11814481   MUSCOGEE TYLER     RUSSELL   NOLL       30 Patrick Ave              Littlestown PA     17340-1128   36   C003   30   0020D   Y   M                  8/1/2019   I        A          0   N          AABB   N   N
                                                    Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 22 of 23

11817131   MUSCOGEE KIMBERLY NICOLE     CAMERON 3248 Monterey Rd              Seaside       CA   93955-8322   37   C022   48   0258A   Y   M                  8/1/2019 F          A          2 N            AABB   N   N
11817628   MUSCOGEE STEPHON UNIQIUE     GREEN      4003 Penrod Dr             Phenix City AL     36867-2238   36   C013    3   0023D   Y        3/1/2020 I                   A         2 N           AABB   N      N
11818881   MUSCOGEE JENNY     LYNN      SNEIGOSKI 521 Coliseum Dr             Billings      MT   59102-5986   37   C081   21   0265D   Y   M                 11/1/2019   F        A          2   N          AABB   N   N
11826664   MUSCOGEE ANDREW    JOHN      SNEIGOSKI 521 Coliseum Dr             Billings      MT   59102-5986   36   C081   21   0265D   Y   M                 11/1/2019   I        A          2   N          AABB   N   N
11828316   MUSCOGEE MONICA    BEATRIZ   SWINGEN 116 Lee Road 2216             Smiths Statio AL   36877-2575   36   R004   16   0219A   Y   M                  1/1/2019   I        A          3   N          AABB   N   N
11831069   MUSCOGEE ROBYN     SHANISE   WALKER     17 Churchhill Dr           Fort Mitchell AL   36856-5612   37   R003   17   0197D   Y   M                  3/1/2019   F        A          0   N          AABB   N   N
11831425   MUSCOGEE WENDY     LYNN      BAILEY     103 Robertson St           Williamsburg VA    23185-8311   36   R022    3   0198D   Y   M                  5/1/2019   I        A          5   N          AABB   N   N
11832237   MUSCOGEE EMMANUEL YAMIL      BETANCOU 33 Utah St                   Fort Mitchell AL   36856-3406   36   R004   33   0158D   Y   M                 12/1/2019   I        A          3   N          AABB   N   N
11833200   MUSCOGEE STEPHANIE           ERVIN      2813 Stadium Dr Apt 24W Phenix City AL        36867-3105   36   C007   83   0117A   Y   M                  7/1/2019   I        A          0   N          AABB   Y   N
11836838   MUSCOGEE SARA      LOUISE    RICHARDSO469 Pine Shadow Ln           Auburndale FL      33823-2736   36   R001   69   0114A   Y   M                 11/1/2019   I        A          8   N          AABB   N   N
11838097   MUSCOGEE AVERY               SMITH      1701 37th St Apt 2606      Phenix City AL     36867-8541   37   C015   56   0168A   Y   M                  5/1/2020   F        A          1   N          AABB   N   N
11839477   MUSCOGEE ALLISON   MAUREEN BEEMAN       112 Hatch St               Fort Leavenw KS    66027-1200   36   C024   12   0029A   Y        7/1/2020 I                   A         3 N           AABB   N      N
11841227   MUSCOGEE DARWIN    BRUCE     FISHER     5550 Natural Bridge Ave Ap Saint Louis MO     63120-1642   36   C056    3   0110D   Y   M                  1/1/2019   I        A          2   N          AABB   N   N
11843476   MUSCOGEE WILLIAM   MILO      SWINGEN 116 Lee Road 2216             Smiths Statio AL   36877-2575   36   R004   16   0219A   Y   M                  1/1/2019   I        A          3   N          AABB   N   N
11843496   MUSCOGEE A'KEISHA  LASHAWN WELLS        7 White Pine Way           Phenix City AL     36869-7983   36   R020    7   0033D   Y   M                  6/1/2020   I        A          4   N          AABB   N   N
11846992   MUSCOGEE JENNIFER MARY       LINDSEY    3400 Jenkins Rd Apt 323 Chattanooga TN        37421-1157   37   C043   98   0191A   Y   M                  8/1/2020   F        A          2   N          AABB   N   N
11847245   MUSCOGEE JESSE               DEWAN      12259 Streamvale Cir       Herndon       VA   20170-2513   36   C075   59   0117D   Y   M                  7/1/2019   I        A          5   N          AABB   N   N
11847251   MUSCOGEE TRACI     ELLEN     DEWAN      12259 Streamvale Cir       Herndon       VA   20170-2513   37   C075   59   0117D   Y   M                  7/1/2019   F        A          5   N          AABB   N   N
11848192   MUSCOGEE KARYN               TOMCZAK 542 State St Apt 3            Brooklyn      NY   11217-1926   36   C002    3   0583D   Y   M                  5/1/2019   I        A          7   N          AABB   N   N
11848204   MUSCOGEE CHRISTOPH LAWRENCE EVANS       71 Greystone Ct            Smiths Statio AL   36877-4627   36   R004   71   0378D   Y   M                  8/1/2020   I        A          2   N          AABB   N   N
11848783   MUSCOGEE GABRIEL   HOLDEN    PLAZAS     2633 Elm St                Denver        CO   80207-3210   37   C013   33   0044D   Y   M                  1/1/2020   F        A          1   N          AABB   N   N
11848994   MUSCOGEE SOPHIE    CLAIRE    HENDERSO 1036 Newbury Ln              Birmingham AL      35242-2441   36   R054   36   0061A   Y   M                  3/1/2019   I        A          4   N          AABB   N   N
11850394   MUSCOGEE KAREN     RUTH      PATTERSON604 Lowe Dr                  Fort Leavenw KS    66027-2322   36   C024    4   0303A   Y   M                  7/1/2020   I        A          6   N          AABB   N   N
11853301   MUSCOGEE CHRISTINA MARIE     HAWKINS 15335 Park Row Apt 2607 Houston             TX   77084-2965   36   R012   57   0103A   Y        8/1/2020 I                   A         0 N           AABB   N      N
11856362   MUSCOGEE KEENAN    RILEY     CHO        4900 Usaa Blvd Apt 1231 San Antonio TX        78240-1370   36   C031    6   0239A   Y   M                  9/1/2019   I         A         2   N          AABB   N   N
11856699   MUSCOGEE MICHAEL   ROBERT    STINETORF Cmr 489 Box 1957            APO           AE   09751-0020   37   C020   57   0001A   Y   M                  8/1/2020   F         A         4              AAF1
11856816   MUSCOGEE JON       ANTHONY DORMAN       238 N Washington Ave       Apopka        FL   32703-4160   37   C009   38   0014D   Y   M                  7/1/2020   F         A         3   N          AABB   N   N
11856817   MUSCOGEE MARGARET PATRICE    DORMAN     238 N Washington Ave       Apopka        FL   32703-4160   36   C009   38   0014D   Y   M                  7/1/2020   I         A         3   N          AABB   N   N
11856818   MUSCOGEE NICOLE              DORMAN     9480 Princeton Square Blvd Jacksonville FL    32256-8313   36   C048   27   0617A   Y   M                  7/1/2019   I         A         8   N          AABB   N   N
11856834   MUSCOGEE MATTHEW BRYAN       SAMPSON 1969 Brett Dr                 Madisonville KY    42431-9125   36   R007   69   0215D   Y   M                  8/1/2019   I         A         4   N          AABB   N   N
11856844   MUSCOGEE MICHAEL   SCOTT     HENDERSO 116 Arches Way               Georgetown TX      78626-2171   36   R029   16   0086A   Y   M                  9/1/2019   I         A         3   N          AABB   N   N
11859568   MUSCOGEE CHIDIEBERE          CHIKWEM 12608 Cobble Springs Dr Pearland            TX   77584-6716   36   R037    8   0267A   Y   M                  7/1/2019   I         A         1   N          AABB   N   N
11860964   MUSCOGEE JONATHAN KRESHAN VANN          5722 Denise St             Bel Aire      KS   67220-1954   36   C040   22   0221D   Y   M                 11/1/2019   I         A         0   N          AABB   N   N
11862499   MUSCOGEE FIORELLA JASMIN     REQUENO S 129 Nauane Ct Unit 103      Wahiawa       HI   96786-5439   36   C017   28   0628A   Y   M                 10/1/2020   I         A         3   N          AABB   N   Y
11862506   MUSCOGEE RYAN      KENNETH BAISLEY      11047 S Eastwood Dr        Palos Hills   IL   60465-2311   36   C038   47   0035D   Y   M                  7/1/2019   I         A         1   N          AABB   N   N
11866551   MUSCOGEE JERRY     GLENN     ROBISON    2250 County Road 92        Rogersville AL     35652-2299   36   R001   50   0185A   Y   M                  1/1/2020   I         A         2   N          AABB   N   N
11866977   MUSCOGEE JESSIE              NOORDYK Psc 80 Box 13281              APO           AP   96367-0035   36   C035   81   0001A   Y   M                  9/1/2019   I       0 A         2              AAF1
11868273   MUSCOGEE KRISTIN   KAY       THOMPSON 3985 N Hinkle Rd             Bloomington IN     47408-9435   37   R073   85   0215A   Y   M                  3/1/2020   F         A         3   N          AABB   N   N
11868284   MUSCOGEE WHITTNEY RYALS      JONES      129 Lee Road 451           Phenix City AL     36870-8007   36   R011   29   0000D   Y   M                  8/1/2020   I         A         0              AABB
11868314   MUSCOGEE REGINALD PAUL       ROGERS     2019 Southridge Dr         Belmont       NC   28012-7541   36   R004   19   0075A   Y   M                  1/1/2020   I         A         0   N          AABB   N   N
11873494   MUSCOGEE ROSA                ROSARIO O PO Box 916                  Vega Alta     PR   00692-0916   36   B007   16   0006A   Y   M                  6/1/2020   I         A         0   N          AABB   N   N
11873652   MUSCOGEE VERNON    EMANUEL CLARK        554 Rimer Pond Rd          Blythewood SC      29016-9448   36   R014   54   0182A   Y   M                  6/1/2019   I         A         8   N          AABB   N   N
11874499   MUSCOGEE EDWARD    E         WALDREP 8410 Drayton Hall Dr          Colorado Spr CO    80920-4818   36   R044   10   0215A   Y        6/1/2019 I                   A         9 N           AABB   N      N
11874666   MUSCOGEE KAREN     JANEL     ALLEN      9120 NE 116th Pl Apt 4     Kirkland      WA   98034-6117   36   C031    4   0129A   Y   M                  2/1/2020   I        A          7   N          AABB   N   N
11877678   MUSCOGEE SUNG      H         REINHOLD 5107 Boss Ct SE              Southport     NC   28461-7417   36   C008    7   0307A   Y   M                 11/1/2018   I        A          3   N          AABB   N   N
11881213   MUSCOGEE OLIVIA    GRACE     HINTON     1130 Caspian Ln            Houston       TX   77090-2513   36   C003   30   0090A   Y   M                  9/1/2020   I        A          3   N          AABB   N   N
11881291   MUSCOGEE DIMITRI             NORRIS     48 Willow Trace Dr         Phenix City AL     36869-7105   36   C016   48   0065A   Y   M                  4/1/2019   I        A          3   N          AABB   N   N
11881466   MUSCOGEE MARK      WILLIAM   KRIST      6431 Bastogne Dr Apt B     Colorado Spr CO    80902-2283   37   C002   74   0321A   Y   M                 10/1/2019   F        A          5   N          AABB   N   N
11884414   MUSCOGEE AIMEE     KATHERINE BECKER     30 Patrick Ave             Littlestown PA     17340-1128   36   C003   30   0020D   Y   M                  8/1/2019   I        A          0   N          AABB   N   N
11885235   MUSCOGEE WENDY     G         BEDFORD 488 Bennington Ct             Auburn        AL   36830-1423   37   R012   88   0150A   Y   M                  7/1/2019   F        A          4   N          AABB   N   N
11885818   MUSCOGEE NIRA      UNIQUE    STEWART PO Box 6025                   Slidell       LA   70469-6025   36   B010   25   0001A   Y        5/1/2019 I                   A         4 N           AABB   N      N
11885837   MUSCOGEE JOEL      MARCUS    WINDERWE 38 Lakewood Pl               New Orleans LA     70131-8359   36   C008   38   0074D   Y   M                 10/1/2020   I       0 A         2   N          AABB   N   N
11886055   MUSCOGEE AMANDA    MARIE     CANDELARI 850 Lake Carolyn Pkwy Apt Irving          TX   75039-4436   36   C062   88   0104A   Y   M                  9/1/2018   I         A         3   N          AABB   N   N
11886398   MUSCOGEE TAYLOR              PINKIS     25 Mountain View Dr        Rocky Hill    CT   06067-2217   36   C008   25   0004A   Y   M                  1/1/2020   I         A         2   N          AABB   N   N
11889643   MUSCOGEE MICHAEL   EVERETT ANDERSON 11627 Mayfield Ave Apt 6 Los Angeles CA           90049-7411   36   C047    6   0259A   Y   M                  4/1/2019   I         A         9   N          AABB   N   N
11889775   MUSCOGEE KUNWOO              KIM        910 Deerwood Loop          Greenwood AR       72936-6630   36   R006   10   0265D   Y   M                  3/1/2019   I         A         7   N          AABB   N   N
11889780   MUSCOGEE VICTORIA MONICA     MIGLIETTA 110 Washington Ave Apt 25Miami Beach FL        33139-7239   37   C001   35   0064A   Y   M                  7/1/2019   F         A         2   N          AABB   N   N
11890008   MUSCOGEE GETHRUDE DOKA       CHIKWEM 12608 Cobble Springs Dr Pearland            TX   77584-6716   37   R037    8   0267A   Y   M                  7/1/2019   F         A         1   N          AABB   N   N
11890384   MUSCOGEE PATRICIA HAYSOM     ZUNIGA     11175 Katy Fwy             Houston       TX   77079-2102   36   C005   75   0096D   Y   M                  3/1/2019   I         A         3   N          AABB   N   N
11891847   MUSCOGEE KYLE      EVAN      CORBIN     1200 Fairhaven Gtwy        Georgetown TX      78626-2566   37   R068    0   0089A   Y   M                  3/1/2019   F         A         2   N          AABB   N   N
11891875   MUSCOGEE STEPHANIE MARIE     GUTIERREZ 8000 Saint Charles Ave Apt New Orleans LA      70118-2762   36   C019   80   0018A   Y   M                  6/1/2020   I         A         8   N          AABB   N   N
11892046   MUSCOGEE KRISTOFER M         MELLINGER 8325 Rocky Ct               Fort Worth TX      76123-2903   36   R045   25   0022A   Y   M                  3/1/2020   I         A         0   N          AABB   N   N
11892148   MUSCOGEE ELI       ANDREW    JONES      3448 Countryhill Dr        Bartlett      TN   38135-2458   37   C016   48   0095A   Y   M                  5/1/2020   F         A         9   N          AABB   N   N
11894624   MUSCOGEE REBECCA LYNNE       SAMPLES 1713 Magnolia Ln              Edmond        OK   73013-2616   37   R055   13   0257A   Y   M                  9/1/2019   F         A         7   N          AABB   N   N
11894681   MUSCOGEE BRANDON MICHAEL     STEWART 4801 22nd Ave                 Phenix City AL     36867-1711   37   C014    1   0166D   Y   M                  6/1/2020   F         A         9   N          AABB   N   N
11894735   MUSCOGEE KALYNE    RENE      MAYZIK     8016 Cale Falls Ln         Bartlett      TN   38002-8930   36   R013   16   0161D   Y   M                  3/1/2020   I         A         0   N          AABB   N   N
11895991   MUSCOGEE JACK      WALKER    GOLDEN-WE615 Herons Brook Dr          Whispering P NC    28327-3502   37   R011   15   0179D   Y   M                  6/1/2020   F         A         2   N          AABB   N   N
11896054   MUSCOGEE ZACHARY J           GREENWOO4402 Riverchase Dr Apt 12 Phenix City AL         36867-7528   36   C011   11   0051A   Y   M                  8/1/2020   I         A         6   N          AABB   N   N
11896363   MUSCOGEE PATRICK   MITCHELL CAMPBELL 1151 4th Cir                  Panama City FL     32409-1206   36   R004   51   0346A   Y   M                  4/1/2020   I         A         7   N          AABB   N   N
11897145   MUSCOGEE APRIL     KRISTIN   JONES      3448 Countryhill Dr        Bartlett      TN   38135-2458   36   C016   48   0095A   Y   M                  5/1/2020   I         A         9   N          AABB   N   N
11897256   MUSCOGEE JOHN      JOSEPH    OREM       2100 Heatherwood Dr Apt FLawrence        KS   66047-3633   37   C003   62   0136A   Y   M                  5/1/2019   F         A         4   N          AABB   N   N
11898619   MUSCOGEE VANESSA MARIE       RICE       26515 County Road 33A Steamboat S CO          80487-9755   37   H076   15   0094A   Y   M                  6/1/2019   F         A         1   N          AABB   N   N
11898917   MUSCOGEE PERSIA              MORAN      42 Sweetwater Park Dr      Fort Mitchell AL   36856-5171   36   R001   42   0007A   Y        7/1/2020 I                   A         2 N           AABB   N      N
11898921   MUSCOGEE KATHRYN NICOLE      MCKEEGAN Cmr 411 Box 5209             APO           AE   09112-0053   37   C053    9   0001A   Y       11/1/2018 F                   A         0             AAF1
11900131   MUSCOGEE KATHRYN GRACE       CRUZ       4318 Lake Rd               Woodlawn TN        37191-9294   36   R058   18   0298A   Y   M                  6/1/2020   I        A          6   N          AABB   N   N
11900287   MUSCOGEE BRITTANY JEWELL     MARSHALL 477 Lee Road 243             Smiths Statio AL   36877-3312   36   R004   77   0156A   Y   M                  1/1/2019   I        A          6   N          AABB   N   N
11900326   MUSCOGEE LINDSAY   N         RADER      1332 Fones Rd SE Unit 106Olympia         WA   98501-2787   36   C019   31   0094A   Y   M                 10/1/2018   I        A          9   N          AABB   N   N
11900417   MUSCOGEE LARRY     EUGENE    HATFIELD 107 Little Farm Pl           Prattville    AL   36066-7302   36   R014    7   0353D   Y   M                  5/1/2019   I        A          0   N          AABB   N   N
11901717   MUSCOGEE TIKEISHA  LAWRENCE WEBB        10460 Eagle St NW          Minneapolis MN     55433-4881   36   C020   60   0520A   Y   M                  2/1/2020   I        A          3   N          AABB   N   N
11902849   MUSCOGEE SARAH     ELIZABETH JOYNER     801 W 5th St Apt 2009      Austin        TX   78703-5461   36   C021    9   0117A   Y   M                 10/1/2020   I        A          0   N          AABB   N   N
11904670   MUSCOGEE QUENTIN             BEMBER     46 Lee Road 2172           Phenix City AL     36870-4788   36   R005   46   0309A   Y   M                  5/1/2019   I        A          9   N          AABB   N   N
11904787   MUSCOGEE KRISTA    ELISE     MAGGART 7326 Willow Creek Dr          Charlotte     NC   28270-2852   36   R035   26   0233A   Y   M                  1/1/2020   I        A          6   N          AABB   N   N
11911295   MUSCOGEE CINDY     LOUISE    DAVIS      13273 Andy St              Gulfport      MS   39503-5373   36   R005   73   0349A   Y   M                  9/1/2020   I        A          2   N          AABB   N   N
11913268   MUSCOGEE BRANDON             BILBREW    3497 SE 44th St Apt 280 Oklahoma Cit OK       73135-1054   36   C051   55   0090A   Y   M                  4/1/2020   I        A          1   N          AABB   N   Y
11913963   MUSCOGEE JASON     WADE      MCCLELLAN2233 Bird Song St            El Paso       TX   79938-5137   36   R035   33   0062A   Y   M                 12/1/2019   I        A          2   N          AABB   N   N
11914873   MUSCOGEE CALEB     ALLEN     SARGENT 645 S Devinney Way            Lakewood      CO   80228-2319   37   C058   45   0132A   Y   M                  6/1/2020   F        A          6   N          AABB   N   N
11916084   MUSCOGEE RACHEL    NICOLE    CROMER     215 W 6th St               Colby         KS   67701-2207   36   C003   15   0159A   Y   M                  7/1/2020   I        A          2   N          AABB   N   N
11919746   MUSCOGEE WILLIAM   JOSEPH    BRYANT     3211 N Covington St        Wichita       KS   67205-7514   37   R022   11   0097A   Y        7/1/2020 F                   A         1 N           AABB   N      N
11919747   MUSCOGEE LAUREN    MICHELLE BRYANT      3211 N Covington St        Wichita       KS   67205-7514   36   R022   11   0097A   Y        7/1/2020 I                   A         1 N           AABB   N      N
11920538   MUSCOGEE NATHANAELEVAN       OLSEN      8006 Leith Ct              Fort Hood     TX   76544-1792   37   C003    6   0208D   Y   M                  3/1/2020   F        A          9   N          AABB   N   N
11921615   MUSCOGEE ABIGAIL   LEIGH     CROSS      1200 Lee Road 179          Salem         AL   36874-1139   37   R004    0   0446A   Y   M                  9/1/2019   F        A          8   N          AABB   N   N
11921964   MUSCOGEE DONALD    DUREA     WYNN       87-236 Mikana St           Waianae       HI   96792-3730   36   C016   36   0053D   Y   M                  2/1/2020   I        A          5   N          AABB   N   N
11924526   MUSCOGEE HALIE     MARIE     CHRISMAN 910 Deerwood Loop            Greenwood AR       72936-6630   36   R006   10   0265D   Y   M                  3/1/2019   I        A          7   N          AABB   N   N
11925479   MUSCOGEE DENELLE   MARIE     SEAMANS 323 Upper Troy Rd             Fitzwilliam   NH   03447-3171   36   R001   23   0073D   Y   M                  3/1/2019   I        A          5   N          AABB   N   N
11927267   MUSCOGEE JEFFREY   J         HARVEY     1500 11th Ave Apt 100B     Phenix City AL     36867-8126   36   C006    2   0132A   Y   M                 11/1/2019   I        A          1   N          AABB   N   N
11931444   MUSCOGEE STEVEN    VINCENT   COBB       1301 Katelyn Cir           Copperas Co TX     76522-3890   36   R003    1   0142A   Y   M                  6/1/2020   I        A          7   N          AABB   N   N
11931801   MUSCOGEE LAUREN    ANN       AGGEN      4638 Cameron Ridge Dr Ap Indianapolis IN      46240-7772   36   C010   25   0098A   Y   M                 10/1/2019   I        A          4   N          AABB   N   N
11931897   MUSCOGEE TIMOTHY   JAMES     KIRSCHBAU PO Box 251                  Townsend      TN   37882-0251   36   B005   51   0001A   Y        6/1/2019 I                   A         8 N           AABB   N      N
11942799   MUSCOGEE ADALIZIE            TROCHE GR18 Virginia Pl               Fort Bragg NC      28307-1717   36   C001   18   0003A   Y   M                 12/1/2018   I        A          5 N            AABB   N   N
11942827   MUSCOGEE DARRYL    MELVIN    BRUUN      7505 SW 82nd Pl            Ocala         FL   34476-6911   37   R108    5   0477A   Y   M                  5/1/2019   F        A          4 N            AABB   N   N
11942917   MUSCOGEE CATHERINE L         PERAKSLIS 137 W Areba Ave             Hershey       PA   17033-1504   37   C011   37   0017A   Y   M                  5/1/2019   F        A          6 N            AABB   N   N
11945362   MUSCOGEE MELISSA             AUGUSTIN Cmr 411 Box 3421             APO           AE   09112-0035   36   C035   21   0001A   Y   M                  3/1/2019   I        A          6              AAF1
11948722   MUSCOGEE ROBERT    R         ACKERMAN 2828 S Nettleton Ave Apt C Springfield MO       65807-5974   36   C003   36   0071A   Y        8/1/2020 I                   A         0 N           AABB   N      N
11949105   MUSCOGEE STEPHANIE PFEIFFER STINETORF Cmr 489 Box 1957             APO           AE   09751-0020   36   C020   57   0001A   Y   M                  8/1/2020 I          A          4              AAF1
11949666   MUSCOGEE WILLIAM   HEZEKIAH HOLDCROFT403 Sunstone Cv               Killeen       TX   76543-4710   36   C046    3   0072A   Y   M                  9/1/2017 I          A          0 N            AABB   N   N
11950619   MUSCOGEE STEPHEN JAMES       HALL       1208 Republic Cir          Copperas Co TX     76522-3684   36   C009    8   0341A   Y       10/1/2020 I                   A         9 N           AABB   Y      N
11950699   MUSCOGEE ELIZABETH ELLEN     HALL       1208 Republic Cir          Copperas Co TX     76522-3684   37   C009    8   0341A   Y       10/1/2020 F                   A         9 N           AABB   Y      N
11951010   MUSCOGEE CHYENETTAL          DOWDELL 2500 State Highway 121 Ap Euless            TX   76039-6045   36   R008   66   0160A   Y   M                  7/1/2019   I        A          8   N          AABB   N   N
11952103   MUSCOGEE GEORGE              GONZALEZ 4402 Riverchase Dr Apt 13 Phenix City AL        36867-7528   36   C011   31   0051A   Y   M                  3/1/2019   I        A          4   N          AABB   N   N
11952662   MUSCOGEE JOSHUA    RAY       TATE       272 Santa Rosa Dr          Winter Haven FL    33884-3801   37   C026   72   0021A   Y   M                  4/1/2019   F        A          3   N          AABB   N   N
11952663   MUSCOGEE AMY       MARIE TESTTATE       272 Santa Rosa Dr          Winter Haven FL    33884-3801   36   C026   72   0021A   Y   M                  4/1/2019   I        A          3   N          AABB   N   N
11952694   MUSCOGEE IKISHA    DAMEEN    TROWERY 1500 11th Ave                 Phenix City AL     36867-4915   36   C006   99   0056A   Y   M                 11/1/2019   I        A          3   N          AABB   N   N
11955288   MUSCOGEE KRISTEN   AZALEA    JOHNSON PO Box 1101                   Woodville     MS   39669-1101   36   B012    1   0001A   Y   M                  4/1/2019   I        A          3   N          AABB   N   N
11959530   MUSCOGEE YASMEEN JANAE       MINNIEFIEL 136 Lee Road 990           Phenix City AL     36870-7668   36   R008   36   0207A   Y   M                  6/1/2019   I        A          0   N          AABB   N   N
11961061   MUSCOGEE RACHAEL KELLEY      CEJKA      817 Dunford Dr             Temple        TX   76502-2414   37   C044   17   0119A   Y        5/1/2019 F                   A         1 N           AABB   N      N
11961577   MUSCOGEE SHEMIKA             DAVIS      1402 Louise Dr SE          Jacksonville AL    36265-2983   36   C002    2   0242D   Y   M                  6/1/2019 I          A          4 N            AABB   N   N
11961828   MUSCOGEE STEPHANIE ALEXIA    DICKERSON 18840 Cherished Pl          Robertsdale AL     36567-3348   36   R005   40   0138A   Y   M                  1/1/2020 I          A          1 N            AABB   N   N
11963770   MUSCOGEE JEAN'NE   DELORES ETIENNE      541 SW Dexter Cir Apt 203 Lake City      FL   32025-0790   36   R018   53   0317A   Y   M                  7/1/2019 I          A          4 N            AABB   N   N
11964145   MUSCOGEE SHANEQUAN           BANKS      502 22nd Ave               Phenix City AL     36869-6502   37   C009    2   0236A   Y        3/1/2020 F                   A         3 N           AABB   N      N
11964157   MUSCOGEE FELIPE    REMPEL    PETERS     3 Isbell Rd                Fort Mitchell AL   36856-5587   37   R003    3   0233D   Y   M                  3/1/2019   F        A          4   N          AABB   N   N
11965395   MUSCOGEE KAYLA     ANTIONETT STEWART 4801 22nd Ave                 Phenix City AL     36867-1711   36   C014    1   0166D   Y   M                  6/1/2020   I        A          9   N          AABB   N   N
11966230   MUSCOGEE JERRON    REESE     REGISTER 13331 Wendover Unit D        El Paso       TX   79908-1126   36   C001   76   0131A   Y   M                  3/1/2020   I        A          4   N          AABB   N   N
11966246   MUSCOGEE BRYAN     JOSHUA    REDMOND 7327 Hourglass Dr             Apollo Beach FL    33572-1581   37   R030   27   0306A   Y   M                  7/1/2019   F        A          6   N          AABB   N   N
11970128   MUSCOGEE JAMES     FITZGERALDCEJKA      817 Dunford Dr             Temple        TX   76502-2414   37   C044   17   0119A   Y        5/1/2019 F                   A         1 N           AABB   N      N
11970188   MUSCOGEE CHRISTOPH DAVID     BLOM       33 Hunt Loop               Fort Leavenw KS    66027-1451   37   C024   33   0063A   Y   M                  7/1/2020   F        A          2   N          AABB   N   N
11972589   MUSCOGEE JONATHAN TAYLOR     CYR        6261 Toucan Ct             El Paso       TX   79924-2461   36   C025   61   0185A   Y   M                  7/1/2019   I        A          9   N          AABB   N   N
11972647   MUSCOGEE NARADA    ELLISON   EADY       18 Juno St                 Fort Mitchell AL   36856-3402   36   R004   18   0137A   Y   M                  3/1/2020   I        A          4   N          AABB   N   N
11972651   MUSCOGEE MYSTERY             ELLERT     6261 Toucan Ct             El Paso       TX   79924-2461   36   C025   61   0185A   Y   M                  7/1/2019   I        A          9   N          AABB   N   N
11974481   MUSCOGEE NICOLE    VICTORIA STAGGS      Cmr 411 Box 4941           APO           AE   09112-0050   37   C050   41   0001A   Y   M                 12/1/2019   F        A          7              AAF1
11974558   MUSCOGEE ERICA     DANIELLE HARRIS      621 N Razorback Rd         Fayetteville AR    72701-3056   36   C028   21   0398A   Y   M                 10/1/2019   I        A          6   N          AABB   N   N
11975034   MUSCOGEE VONTARIUS DAMEKO    FALLS      1136 County Road 524       Verbena       AL   36091-4302   37   R403   36   0125A   Y   M                  4/1/2019   F        A          3   N          AABB   N   N
11977194   MUSCOGEE QUINTAVIOUS         GEORGE     2209 Windy Ln              Phenix City AL     36869-6452   36   C009    9   0072D   Y   M                  4/1/2019   I        A          2   N          AABB   N   N
11980040   MUSCOGEE GORDON    LEVI      NUDELMAN 510 Kittrell Rd NW           Huntsville    AL   35806-5392   36   R018   10   0020A   Y   M                 12/1/2019   I        A          8   N          AABB   N   N
11985122   MUSCOGEE FRANK     GREGORY SPINO        1 Lexington Cir            Phenix City AL     36869-7457   36   C016    1   0074D   Y   M                  4/1/2020   I        A          4   N          AABB   N   N
11985560   MUSCOGEE LEIGH     GRANT     MASSEY     192 County Road 315        Sweetwater TN      37874-5182   36   R002   92   0061A   Y   M                 10/1/2019   I        A          4   N          AABB   N   N
12044316   MUSCOGEE FADY                MANSOUR 1701 37th St Apt 105          Phenix City AL     36867-2530   36   C015   30   0093A   Y   M                  8/1/2019   I        A          7   N          AABB   N   N
12074975   MUSCOGEE ROCCO     LOUIS     LATINO     161 Short Trl              Green Cove SFL     32043-9560   36   H006   61   0175D   Y   M                  6/1/2019   I        A          1   N          AABB   N   N
12075160   MUSCOGEE SABRINA   M         HAILEY     1701 37th St Apt 1514      Phenix City AL     36867-2582   36   C015   89   0139A   Y   M                  7/1/2019   I        A          6   N          AABB   N   N
12075533   MUSCOGEE MOHMAD ASINAYAT     MALEK      753 Glencross Dr Apt 396 Jackson         MS   39206-2556   36   C017   96   0304A   Y   M                 10/1/2020   I        A          7   N          AABB   N   N
12079562   MUSCOGEE MATTHEW WILLIAM     DAWAHARE 778 Running Deer Ln          Mars Hill     NC   28754-8502   37   R005   78   0078A   Y   M                 10/1/2020   F        A          4   N          AABB   N   N
12091555   MUSCOGEE HARIKUMAR           VEGESANA 1801 River Mist Ct           Frederick     MD   21701-9343   36   R035    1   0074D   Y   M                  9/1/2020   I        A          9   N          AABB   N   N
12097688   MUSCOGEE JOSHUA    CHARLES KENDALL      2908 Birmingham Hwy Apt Opelika          AL   36801-4616   36   C004   55   0131A   Y   M                  2/1/2020   I        A          5   N          AABB   N   N
12098651   MUSCOGEE PEDRO     MIGUEL MA PELLOT     1322 Shanley Dr            Columbus      OH   43224-2065   36   C023   22   0048D   Y   M                  8/1/2020   I        A          8   N          AABB   N   N
12099893   MUSCOGEE KENYA     LAURIA    FOXX       7733 Paradise Island Blvd AJacksonville FL    32256-3771   36   C059    5   0789A   Y   M                 11/1/2019   I        A          9   N          AABB   N   N
12101700   MUSCOGEE RICHARD   CURTIS    WILLIAMS 551 County Road 273          Rainsville    AL   35986-4073   36   R002   99   0297A   Y   M                  3/1/2020   I        A          7   N          AABB   N   N
12105792   MUSCOGEE DA'JAHNA TONYICE    CARTER     92 Hickory Hollow Pl       Antioch       TN   37013-3012   36   C002   92   0081A   Y   M                  9/1/2019   I        A          9   N          AABB   N   N
12109732   MUSCOGEE HANNAH    ELIZABETH SAMANIEGO530 N Bay Country St         Wichita       KS   67235-1322   37   R015   30   0152A   Y   M                  8/1/2020   F        A          6   N          AABB   N   N
12114455   MUSCOGEE KARENN              WIESSLER 19 Saddlebrook Dr            Washington NJ      07882-4008   36   R003   19   0215D   Y   M                  7/1/2020   I        A          3   N          AABB   N   N
12115222   MUSCOGEE BEATRIZ             YEFUNE     9334 NW 120th Ter          Hialeah       FL   33018-4217   37   R012   34   0085A   Y   M                  7/1/2020   F        A          4   N          AABB   N   N
12122564   MUSCOGEE ROBERT    RICHARD   CHAPIN     2000 Brightside Dr Apt 253 Baton Rouge LA     70820-4566   36   C086   30   0146A   Y   M                  9/1/2019   I        A          9   N          AABB   N   N
12128753   MUSCOGEE ALEXANDERDAMIEN     KING       6564A Pinehurst Dr         Watertown NY       13603-2205   36   R007   64   0182A   Y        8/1/2020 I                   A         8 N           AABB   N      N
12128759   MUSCOGEE LINDSEY   MICHELLE KRIST       6431 Bastogne Dr Apt B     Colorado Spr CO    80902-2283   37   C002   74   0321A   Y   M                 10/1/2019   F        A          5   N          AABB   N   N
12136664   MUSCOGEE CHELSEA IRENE       RUSH       2 Lakewood Pl              Phenix City AL     36867-2028   36   C008    2   0011A   Y   M                  3/1/2020   I        A          6   N          AABB   N   N
12141574   MUSCOGEE JULIA     CHRISTINE KING       41 Holly Pl                Larchmont     NY   10538-1344   36   C022   41   0041D   Y   M                  8/1/2020   I        A          6   N          AABB   N   N
12152624   MUSCOGEE JANAI               JACKSON 1800 Lakewood Dr Apt P10 Phenix City AL          36867-1839   36   C008   60   0119A   Y   M                  3/1/2020   I        A          3   N          AABB   N   N
12167939   MUSCOGEE SONNET    ANN       MOORE      707 N 65th St              Seattle       WA   98103-5305   36   C014    7   0024D   Y   M                  5/1/2020   I        A          9   N          AABB   N   N
12169037   MUSCOGEE ZACHARY SHANE       JONES      129 Lee Road 451           Phenix City AL     36870-8007   36   R011   29   0000D   Y   M                  8/1/2020   I        A          0              AABB
12170238   MUSCOGEE LINDSAY   NICOLE    WINE       5105 Sydney Harbour Ct Killeen           TX   76549-5008   36   R032    5   0260A   Y   M                  2/1/2020   I        A          1   N          AABB   N   N
12170504   MUSCOGEE REGINALD BERNARD POLLARD 13000 Broxton Bay Dr Apt 9Jacksonville FL           32218-0602   36   H011   27   0300A   Y   M                  6/1/2020   I        A          7   N          AABB   N   N
12172596   MUSCOGEE JEREMY    WADE      WROTEN     8 E Broad Way              Lovettsville VA    20180-8604   37   R003    8   0004A   Y   M                  5/1/2020   F        A          3   N          AABB   N   N
12172658   MUSCOGEE GEORGE    MICHAEL   MOORE      2800 Riverview Rd Apt 433 Birmingham AL       35242-4753   36   R055    8   0071A   Y   M                  9/1/2020   I        A          7   N          AABB   N   N
12172766   MUSCOGEE MARK      EARL      NOBLES     7 Vineyard Dr              Phenix City AL     36869-5445   37   R004    7   0131D   Y   M                  6/1/2019   F        A          3   N          AABB   N   N
12175443   MUSCOGEE MARISSA   NICHOLE   GLEASON 8847 Daylight Dr              Liverpool     NY   13090-1594   36   C049   47   0159A   Y   M                 11/1/2019   I        A          7   N          AABB   N   N
12179172   MUSCOGEE NATHAN    KEVIN     VANOVER 147 Country Lake Dr           Mooresville NC     28115-8352   36   R010   47   0313A   Y   M                  1/1/2020   I        A          4   N          AABB   N   N
12179881   MUSCOGEE TAYLOUR ADONIS      ROBINSON PO Box 82051                 Baton Rouge LA     70884-2051   36   B001   51   0001A   Y   M                  7/1/2020   I        A          9   N          AABB   N   Y
12186816   MUSCOGEE JULIAN    TERRELL   ROBINSON 142 Glenwood Way             Smiths Statio AL   36877-4628   36   R004   42   0369A   Y   M                  9/1/2019   I        A          3   N          AABB   N   N
12197503   MUSCOGEE GABRIELLE SAMARA    KOHLER     2518 Saint Mary Dr         Camp Lejeun NC     28547-1318   36   C063   18   0107A   Y   M                  6/1/2019   I        A          2   N          AABB   N   N
12204436   MUSCOGEE BRANDON LEE         GRIFFIN    Psc 47 Box 14              APO           AE   09470-0001   37   C001   14   0001A   Y   M                  9/1/2020   F        A          4              AAF1
12205002   MUSCOGEE JENNA     JO        ERICKSON 2958 Quail Rd                Chapman       KS   67431-8944   37   R002   58   0108D   Y   M                  7/1/2019   F        A          1   N          AABB   N   N
12208667   MUSCOGEE ASHLEY    KAY       BERRYMAN Cmr 414 Box 1125             APO           AE   09173-0012   37   C012   25   0001A   Y        5/1/2018 F                   A         0             AAF1
12217967   MUSCOGEE BETHANY KUPA        TSHIUPULA 7841 Johnson St Apt 207 Pembroke Pi FL         33024-6808   37   C051   57   0023A   Y   M                  8/1/2020 F          A          4 N            AABB   N   N
12233553   MUSCOGEE KATHERINE ALESA     LATOUR     1097 Highway 402           Moncks Corn SC     29461-4702   37   H069   97   0006A   Y   M                  4/1/2019 F          A          9 N            AABB   N   N
12236751   MUSCOGEE MADISON NICOLE      FLEMING    1938 Amelia Oaks Dr        Fernandina B FL    32034-4648   37   C009   38   0211A   Y   M                 10/1/2020 F          A          5 N            AABB   Y   N
12240749   MUSCOGEE MARY      CATHERINE WILLIAMS 8917 Stark Rd                Annandale     VA   22003-3964   36   C044   17   0159D   Y   M                  7/1/2020 I          A          3 N            AABB   N   N
12245542   MUSCOGEE MARK      ANDREW    CAIN       PO Box 692                 Smiths Statio AL   36877-0692   36   B007   92   0001A   Y       10/1/2019 I                   A         1 N           AABB   N      N
12251891   MUSCOGEE CLAIRE    FRANCIS   PATTERSON604 Lowe Dr                  Fort Leavenw KS    66027-2322   37   C024    4   0303A   Y   M                  7/1/2020 F          A          6 N            AABB   N   N
12253127   MUSCOGEE LUCAS     ALEXANDERSCALF       2210 Remington Way Apt 1 Bozeman         MT   59718-5458   36   C014   38   0312A   Y   M                  7/1/2020 I          A          7 N            AABB   N   N
12255261   MUSCOGEE SUSAN     BIRCHWOO ROCHESTE 7499 46th Ave N Lot 55        Saint Petersb FL   33709-2528   36   C053   55   0194D   Y   M                  4/1/2020 I          A          1 N            AABB   N   N
12256651   MUSCOGEE PATONIA   LACHAUN BUCHANAN 9527 Devers Way Apt E          Indianapolis IN    46216-2159   36   C008   77   0273A   Y   M                  8/1/2019 I          A          0 N            AABB   N   N
12263610   MUSCOGEE ELANA     RICHARDSOGEYROZAGA6101 Lochview Dr              Fayetteville NC    28311-2911   36   R032    1   0323D   Y        7/1/2020 I                   A         1 N           AABB   N      N
12281095   MUSCOGEE SYMONE    MICHELLE LEONARD 3180 Matthew Lutz Pl           El Paso       TX   79938-2745   36   R032   80   0023A   Y   M                  3/1/2020   I         A         8   N          AABB   N   N
12281957   MUSCOGEE LOGAN     GABRIEL   SANDS      15463 E Milan Dr           Aurora        CO   80013-2517   36   C004   63   0053D   Y   M                  7/1/2020   I         A         4   N          AABB   N   N
12296501   MUSCOGEE DANIEL    JOHN PETE DAVIS      41 Brentwood Dr            Phenix City AL     36869-7420   37   C016   41   0072D   Y   M                  4/1/2020   F       0 A         0   N          AABB   N   N
12324955   MUSCOGEE LILYANA   EVON      CONWELL-B 23630 129th Ave SE          Kent          WA   98031-3655   36   C070   30   0134A   Y   M                  7/1/2020   I         A         7   N          AABB   N   N
12325048   MUSCOGEE LESLIE              MERRICK 18240 E Clear Lake Blvd S Yelm              WA   98597-8970   36   R008   40   0443A   Y   M                  9/1/2020   I         A         4   N          AABB   N   N
12342361   MUSCOGEE PATRICE   IVY       DAVIS      198 Casa Ct                Idaho Falls ID     83404-5165   36   R013   98   0266A   Y   M                 10/1/2020   I         A         7   N          AABB   N   N
12348987   MUSCOGEE JESUS     E         MARTINEZ 388 N Cedarbrook Dr          Auburn        AL   36830-2652   36   C016   88   0261A   Y   M                  9/1/2020   I         A         9   N          AABB   N   N
12351044   MUSCOGEE EMILY     ROSE      DASCHKE 14350 Loma Esmeralda Dr El Paso             TX   79938-1237   37   R101   50   0033A   Y   M                 10/1/2020   F         A         6   N          AABB   N   N
12351046   MUSCOGEE MATTHEW GERALD      DASCHKE 14350 Loma Esmeralda Dr El Paso             TX   79938-1237   36   R101   50   0033A   Y   M                 10/1/2020   I         A         6   N          AABB   N   N
12356054   MUSCOGEE AUSTIN    ALEXANDERHELLER      Cmr 411 Box 2994           APO           AE   09112-0030   37   C030   94   0001A   Y   M                  3/1/2020   F         A         1              AAF1
12357102   MUSCOGEE AMYA      CAMILE    LAGRAND 15 Silver Eagle Ct            Fort Mitchell AL   36856-5631   36   R003   15   0088D   Y   M                  5/1/2019   I         A         1   N          AABB   N   N
12360993   MUSCOGEE RACHEL    ALEXANDRI MAHRT      301 Hemp Ct                Clarksville   TN   37042-1981   36   R033    1   0148A   Y   M                  7/1/2020   I         A         4   N          AABB   N   N
12365733   MUSCOGEE BRIANNA             AMAT       4389 Eucalyptus Way        Pinckney      MI   48169-9634   36   R001   89   0216A   Y        6/1/2020 I                   A         3 N           AABB   N      N
12367688   MUSCOGEE DAKOTA    STEPHENS SCHRIMSHE2759 Ridgepole Dr             Clarksville   TN   37040-9502   36   R030   59   0108A   Y   M                  9/1/2020   I        A          6   N          AABB   N   N
12369508   MUSCOGEE AMANDA    MICHELLE MORTON      375 Partisan Dr            Phenix City AL     36870-4810   36   R017   75   0104D   Y   M                  8/1/2020   I        A          1   N          AABB   Y   N
12369661   MUSCOGEE ALFRED              CARRIZALE 13 Willow Oak Ln            Fort Mitchell AL   36856-5226   36   R002   13   0013D   Y   M                  5/1/2020   I        A          3   N          AABB   N   N
12370011   MUSCOGEE JESSICA   NALLINE   WALLER     11857 Sgt Alexander Kenad El Paso        TX   79908-3233   36   C001   57   0501A   Y   M                  8/1/2020   I        A          4   N          AABB   N   N
12370380   MUSCOGEE KIMBERLY A          YERBY      11627A Mulberry Ave        Watertown NY       13603-3253   37   R005   27   0207A   Y   M                  6/1/2020   F        A          5   N          AABB   N   N
12373507   MUSCOGEE ZACHARIAH MARK      WOODEN     19198 Cindy Ct             Woodbridge CA      95258-9022   36   R002   98   0092A   Y   M                  8/1/2020   I        A          1   N          AABB   N   N
12383779   MUSCOGEE BARBARA             DIERINGER 421 Elm St                  Vermillion    SD   57069-2221   36   C003   21   0082A   Y   M                  8/1/2020   I        A          3   N          AABB   N   N
12387855   MUSCOGEE CARLOJAVIER         ZAMBRANO 1025 Ae St Apt 301           Kapolei       HI   96707-4580   36   C014   76   0205A   Y   M                  7/1/2020   I        A          1   N          AABB   N   N
12397369   MUSCOGEE RACHEL    MARIE     VOGT       200 Wellman Dr             Phenix City AL     36867-7350   36   R002    0   0116A   Y   M                  8/1/2020   I        A          5   N          AABB   N   N
12400018   MUSCOGEE TYLER     JORDAN    ELIASON    1107 Westwood Hills Blvd Temple          TX   76502-5342   36   R017    7   0011A   Y   M                  6/1/2020   I        A          9   N          AABB   N   N
12400053   MUSCOGEE JESSIE    SERENA    HOOPER     228 Mullin St              Watertown NY       13601-3618   37   C010   28   0266A   Y   M                  9/1/2020   F        A          1   N          AABB   N   N
12400306   MUSCOGEE RAFAL     DAWID     RYCHLIK    3512B Cannon Dr            Twentynine P CA    92277-9469   36   C004   12   0214A   Y   M                 11/1/2019   I        A          2   N          AABB   N   N
12400321   MUSCOGEE ANGELA    ISABEL    ZAMBRANO 1025 Ae St Apt 301           Kapolei       HI   96707-4580   37   C014   76   0205A   Y   M                  7/1/2020   F        A          1   N          AABB   N   N
12400376   MUSCOGEE MEGHAN    ELIZABETH MORETTI    153 Imperial Ave           Pittsfield    MA   01201-3825   36   C023   53   0184D   Y   M                  7/1/2020   I        A          0   N          AABB   N   N
12401589   MUSCOGEE KAYLA     SEYMONE QUINNIE      12706 Kings Lake Dr        Gibsonton     FL   33534-3910   36   R604    6   0136D   Y        3/1/2020 I                   A         3 N           AABB   N      N
12406469   MUSCOGEE MARGIE    AMPARO SA PRATT      15531 SE 37th St           Bellevue      WA   98006-1771   37   C086   31   0064A   Y   M                  3/1/2020 F          A          7 N            AABB   N   N
12406797   MUSCOGEE DERAND    MARELL    DAVIS      112 Sandpiper Ln           New Windsor NY     12553-5464   36   C026   12   0136A   Y   M                  9/1/2020 I          A          2 N            AABB   N   N
                                                   Case 1:20-cv-00266-LAG Document 7-2 Filed 12/28/20 Page 23 of 23

12407401   MUSCOGEE RYAN      ALLEN     WILCOX    455 S 2nd E Apt 701      Rexburg        ID   83440-2546   36   C006   76   0093A   Y   M                  8/1/2020   I        A          1   N          AABB   N   N
12414377   MUSCOGEE STEPHEN             HERMES    43 Remington Rd          Windsor        CT   06095-3140   36   C002   43   0089A   Y   M                  8/1/2020   I        A          5   N          AABB   N   N
12417496   MUSCOGEE MARY      JOYCE     WROTEN    8 E Broad Way            Lovettsville VA     20180-8604   36   R003    8   0004A   Y   M                  5/1/2020   I        A          3   N          AABB   N   N
12418463   MUSCOGEE AUSTYN    HOPE      DAVIS     1278 Airborne Dr # A     Jber           AK   99505-1078   36   C001   78   0017A   Y   M                  8/1/2020   I        A          1   N          AABB   N   N
12425203   MUSCOGEE JAMIE     GENTRY    KING      3310 Carrington Pl       Phenix City AL      36867-2922   37   C006   10   0507A   Y   M                  7/1/2020   F        A          4   N          AABB   N   N
12425472   MUSCOGEE PETER     JOHN      MAXFIELD 8331 Hatler Ln            Fort George MD      20755-1504   36   C004   31   0295A   Y   M                  8/1/2020   I        A          7   N          AABB   N   N
12428124   MUSCOGEE ALEXANDRACHEYANNE SAMUEL      1985 Needmore Rd Unit 12 Clarksville    TN   37042-4789   36   R079    5   0043A   Y   M                  8/1/2020   I        A          1   N          AABB   N   N
12431912   MUSCOGEE NETTEANGEOLYMPIA    MONAUS    PO Box 70545             Riverside      CA   92513-0545   36   B014   45   0001A   Y   M                  8/1/2020   I        A          7   N          AABB   N   N
12443771   MUSCOGEE CHRISTOPH LEEDS     ROGERS    1320 46th St             Phenix City AL      36867-1926   37   C013   20   0070A   Y   M                  6/1/2020   F        A          0   N          AABB   N   N
12443783   MUSCOGEE APRIL               ROGERS    1320 46th St             Phenix City AL      36867-1926   37   C013   20   0070A   Y   M                  6/1/2020   F        A          0   N          AABB   N   N
12482090   MUSCOGEE BRANDON GLENN       HURST     1106 22nd St             Phenix City AL      36867-4443   36   C007    6   0009A   Y   M                 10/1/2019   I        A          9   N          AABB   N   N
12484451   MUSCOGEE MITCHELL HENRY      HARP      3820 E County Highway 30 Santa Rosa BFL      32459-7615   37   H005   52   0321D   Y   M                  7/1/2020   F        A          1   N          AABB   N   N
12489964   MUSCOGEE DERCRESHAADDIDORA ALEXANDER1055 County Road 9          Louisville     AL   36048-3711   36   R401   55   0263A   Y   M                 10/1/2020   I        A          7   N          AABB   N   N
12502473   MUSCOGEE CALEA     LAYNE     MILLER    24601 Lexington Dr Apt 2 Fort Riley     KS   66442-4641   37   C004    2   0292D   Y   M                 12/1/2019   F        A          1   N          AABB   N   N
12511889   MUSCOGEE KATY      ANN       FERGUSON 199A Acre Dr              Carlisle       PA   17013-4296   36   C013   99   0162A   Y   M                  7/1/2020   I        A          9   N          AABB   N   N
12512715   MUSCOGEE SAVANNAH            NIELSON   PO Box 355               Paradise       UT   84328-0355   37   B004   55   0001A   Y   M                  9/1/2020   F        A          2   N          AABB   N   N
12512762   MUSCOGEE BETTY     HARRINGTOBROWN      871 Twinforks Ave        Auburn         AL   36830-3263   36   C012   71   0169A   Y   M                  7/1/2020   I        A          8   N          AABB   N   N
12516838   MUSCOGEE DENISHA   SHANTAE ROBERTSO 40 Wheatfield Dr            Fort Mitchell AL    36856-5535   36   R003   40   0157A   Y   M                  9/1/2020   I        A          0   N          AABB   N   N
12518845   MUSCOGEE THOMAS    COLEMAN BATY        211 N Shore Rd           Norfolk        VA   23505-3422   36   C015   11   0287A   Y   M                  8/1/2020   I        A          2   N          AABB   N   N
12522892   MUSCOGEE NICKALETT QUENTANA' KIMBROUGH722 Pine Hill Ct          Phenix City AL      36869-5301   36   C009   22   0106A   Y   M                  3/1/2020   I        A          5   N          AABB   N   N
12535833   MUSCOGEE ISABEL    CHARITY   PACKARD 8818 52nd Street Ct W      University Pla WA   98467-1760   37   C073   18   0104A   Y   M                  7/1/2020   F        A          3   N          AABB   N   N
12547182   MUSCOGEE JACKIE              MULLINS   200 16th St Apt 504F     Phenix City AL      36867-1490   36   C001   46   0394A   Y   M                  8/1/2020   I        A          6   N          AABB   N   N
12563591   MUSCOGEE JAE       ALEXANDRAJETMORE 5416 Magnolia Park Cir      Columbia       SC   29206-1164   36   C019   16   0154A   Y   M                  8/1/2020   I        A          2   N          AABB   N   N
12568651   MUSCOGEE GAIL      ANN       TAYLOR    345 Partisan Dr          Phenix City AL      36870-4810   37   R017   45   0104D   Y   M                  7/1/2020   F        A          4   N          AABB   Y   N
12568657   MUSCOGEE EARL      GEORGE    TAYLOR    345 Partisan Dr          Phenix City AL      36870-4810   36   R017   45   0104D   Y   M                  7/1/2020   I        A          4   N          AABB   Y   N
12574093   MUSCOGEE LORETTA ERIN        ROSE      13210 Mount Baldy St     Reno           NV   89506-1403   36   C041   10   0132A   Y   M                  5/1/2020   I        A          3   N          AABB   N   N
12579218   MUSCOGEE DEMAR     CHAD      ASHE      332 Sedgewood Ln         Ann Arbor      MI   48103-1569   37   R027   32   0139A   Y   M                  5/1/2018   F        A          8   N          AABB   N   N   L
12586569   MUSCOGEE KRISTOPHE DAVID     PINSON    670 Schmauss Ln          Hurlburt Field FL   32544-1110   36   C001   70   0248A   Y   M                  4/1/2020   I        A          2   N          AABB   Y   N
12586656   MUSCOGEE QUINN               BEESON    112 Sycamore Dr          Saint Robert MO     65584-4853   37   H009   12   0053A   Y   M                  7/1/2020   F        A          9   N          AABB   N   N
12586684   MUSCOGEE HAILEY    FAITH     RICE      9400 Wrought Iron Ct     Fairfax        VA   22032-1348   37   C047    0   0080D   Y   M                  5/1/2020   F        A          5   N          AABB   N   N
12586800   MUSCOGEE ANDREW    BEAU      KIRKLAND 8 Oakwood Ct              Phenix City AL      36870-4772   37   R018    8   0006A   Y       11/1/2019 F                   A         8 N           AABB   N      N
12591701   MUSCOGEE DIAMOND GUNN        GRIFFIN   Psc 47 Box 14            APO            AE   09470-0001   36   C001   14   0001A   Y   M                  9/1/2020 I          A          4              AAF1
12611103   MUSCOGEE KATHLEEN MICHELLE AUTRY       7205 Red Man Dr          El Paso        TX   79934-3436   36   C081    5   0149A   Y   M                  7/1/2020 I          A          7 N            AABB   N   N
12613478   MUSCOGEE MARY      MELISSA   CARROLL 1683 N 1880 W              Provo          UT   84604-2277   36   C023   83   0192D   Y   M                  7/1/2020 I          A          9 N            AABB   N   N
12617811   MUSCOGEE AMANDA    CARDOSO MOYENO      4206 W Muledeer Dr Apt B USAF Acade CO       80840-1148   37   C001   74   0087A   Y        6/1/2018 F                   A         5 N           AABB   N      N
12663575   MUSCOGEE ROBERT    FRANKLIN HORNER     2125 Idlewood Dr         Tuscaloosa AL       35405-1924   36   C024   25   0119D   Y   M                  9/1/2020   I       0 A         0   N          AABB   N   N
12679860   MUSCOGEE JERRY     DOUGLAS SUTTON      1902 1st Ave             Phenix City AL      36867-4703   36   C001    2   0537A   Y   M                  9/1/2020   I         A         4   N          AABB   N   N
12702347   MUSCOGEE TORRI               ROBINSON 629 Hendrickson Loop Unit Wahiawa        HI   96786-7610   36   C012   51   0370A   Y   M                  2/1/2018   I         A         4   N          AABB   N   Y
12710497   MUSCOGEE ANDREA              PITTS     14557 Long Shadow Ave El Paso           TX   79938-4526   36   R105   57   0020A   Y   M                  9/1/2020   I         A         5   N          AABB   N   N
12724745   MUSCOGEE MICHELLE            BUENAVIST 8614 Langport Dr         Springfield VA      22152-3207   36   C028   14   0100A   Y   M                 10/1/2020   I         A         1   N          AABB   N   N
12724785   MUSCOGEE MARQUIES            HARRIS    1300 23rd Ct             Phenix City AL      36867-5426   36   C005    0   0251A   Y   M                  9/1/2019   I         A         3   N          AABB   N   N
12745017   MUSCOGEE JON       REUBEN    STEPHENS 142 Glenwood Way          Smiths Statio AL    36877-4628   37   R004   42   0369A   Y   M                  9/1/2019   F         A         3   N          AABB   N   N
12747045   MUSCOGEE DONALD    MARK      ROBERTS 1530 Dartmouth Dr          Auburn         AL   36830-2970   36   C005   30   0142A   Y   M                 10/1/2020   I         A         9   N          AABB   Y   N
12747046   MUSCOGEE NANCY     JEAN      ROBERTS 1530 Dartmouth Dr          Auburn         AL   36830-2970   37   C005   30   0142A   Y   M                 10/1/2020   F         A         9   N          AABB   Y   N
